Exhibit 10.1

 

 

LUMP SUM TURNKEY AGREEMENT

 

for the

 

ENGINEERING, PROCUREMENT AND CONSTRUCTION

 

of the

 

SABINE PASS LNG RECEIVING, STORAGE AND REGASIFICATION TERMINAL

 

by and between

 

SABINE PASS LNG, L.P.

 

as Owner

 

and

 

BECHTEL CORPORATION

 

as Contractor

 

Dated as of the 18th Day of December, 2004

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

RECITALS

 

 

 

 

 

ARTICLE 1

DEFINITIONS

 

 

 

 

ARTICLE 2

RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

 

 

2.1

Status of Contractor

 

 

2.2

Key Personnel, Organization Chart and Contractor Representative

 

 

2.3

Subcontractors and Sub-subcontractors

 

 

2.4

Subcontracts and Sub-subcontracts

 

 

2.5

Contractor Acknowledgements

 

 

 

 

 

ARTICLE 3

CONTRACTOR’S RESPONSIBILITIES

 

 

3.1

Scope of Work

 

 

3.2

Specific Obligations

 

 

3.3

Design and Engineering Work

 

 

3.4

Spare Parts

 

 

3.5

Training Program in General

 

 

3.6

Environmental Regulations and Environmental Compliance

 

 

3.7

Construction Equipment

 

 

3.8

Employment of Personnel

 

 

3.9

Clean-Up

 

 

3.10

HSE Plan; Security

 

 

3.11 [a04-15072_1ex10d1.htm#A311]

Emergencies [a04-15072_1ex10d1.htm#A311]

 

 

3.12 [a04-15072_1ex10d1.htm#A312]

Contractor Permits [a04-15072_1ex10d1.htm#A312]

 

 

3.13 [a04-15072_1ex10d1.htm#A313]

Books, Records and Audits [a04-15072_1ex10d1.htm#A313]

 

 

3.14 [a04-15072_1ex10d1.htm#A314]

Tax Accounting [a04-15072_1ex10d1.htm#A314]

 

 

3.15 [a04-15072_1ex10d1.htm#A315]

Temporary Utilities, Roads, Facilities and Storage [a04-15072_1ex10d1.htm#A315]

 

 

3.16 [a04-15072_1ex10d1.htm#A316]

Subordination of Liens [a04-15072_1ex10d1.htm#A316]

 

 

3.17 [a04-15072_1ex10d1.htm#A317]

Hazardous Materials [a04-15072_1ex10d1.htm#A317]

 

 

3.18 [a04-15072_1ex10d1.htm#A318]

Quality Assurance [a04-15072_1ex10d1.htm#A318]

 

 

3.19 [a04-15072_1ex10d1.htm#A319]

Reports [a04-15072_1ex10d1.htm#A319]

 

 

3.20 [a04-15072_1ex10d1.htm#A320]

Payment [a04-15072_1ex10d1.htm#A320]

 

 

3.21 [a04-15072_1ex10d1.htm#A321]

Commercial Activities [a04-15072_1ex10d1.htm#A321]

 

 

3.22 [a04-15072_1ex10d1.htm#A322]

Title to Materials Found [a04-15072_1ex10d1.htm#A322]

 

 

3.23 [a04-15072_1ex10d1.htm#A323]

Survey Control Points and Layout [a04-15072_1ex10d1.htm#A323]

 

 

3.24 [a04-15072_1ex10d1.htm#A324]

Cooperation with Others [a04-15072_1ex10d1.htm#A324]

 

 

3.25 [a04-15072_1ex10d1.htm#A325]

Responsibility for Property [a04-15072_1ex10d1.htm#A325]

 

 

3.26 [a04-15072_1ex10d1.htm#A326]

Explosives [a04-15072_1ex10d1.htm#A326]

 

 

3.27 [a04-15072_1ex10d1.htm#A327]

Taxes [a04-15072_1ex10d1.htm#A327]

 

 

3.28 [a04-15072_1ex10d1.htm#A328]

Equipment Quality [a04-15072_1ex10d1.htm#A328]

 

 

 

 

 

ARTICLE 4 [a04-15072_1ex10d1.htm#Article4]

OWNER’S RESPONSIBILITIES [a04-15072_1ex10d1.htm#Article4]

 

 

4.1 [a04-15072_1ex10d1.htm#A41]

Payment and Financing [a04-15072_1ex10d1.htm#A41]

 

 

4.2 [a04-15072_1ex10d1.htm#A42]

Owner Permits [a04-15072_1ex10d1.htm#A42]

 

 

--------------------------------------------------------------------------------


 

 

4.3 [a04-15072_1ex10d1.htm#A43]

Access to the Site and Off-Site Rights of Way and Easements
[a04-15072_1ex10d1.htm#A43]

 

 

4.4 [a04-15072_1ex10d1.htm#A44]

Operation Personnel [a04-15072_1ex10d1.htm#A44]

 

 

4.5 [a04-15072_1ex10d1.htm#A45]

Sales and Use Tax Matters [a04-15072_1ex10d1.htm#A45]

 

 

4.6 [a04-15072_1ex10d1.htm#A46]

Legal Description and Survey [a04-15072_1ex10d1.htm#A46]

 

 

4.7 [a04-15072_1ex10d1.htm#A47]

Hazardous Materials [a04-15072_1ex10d1.htm#A47]

 

 

4.8 [a04-15072_1ex10d1.htm#A48]

Owner-Provided Items [a04-15072_1ex10d1.htm#A48]

 

 

4.9 [a04-15072_1ex10d1.htm#A49]

LNG Tanker Release [a04-15072_1ex10d1.htm#A49]

 

 

 

 

 

ARTICLE 5 [a04-15072_1ex10d1.htm#Article5]

COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS
[a04-15072_1ex10d1.htm#Article5]

 

 

5.1 [a04-15072_1ex10d1.htm#A51]

Commencement of Work [a04-15072_1ex10d1.htm#A51]

 

 

5.2 [a04-15072_1ex10d1.htm#A52]

Limited Notice to Proceed/Notice to Proceed [a04-15072_1ex10d1.htm#A52]

 

 

5.3 [a04-15072_1ex10d1.htm#A53]

Project Schedule [a04-15072_1ex10d1.htm#A53]

 

 

5.4 [a04-15072_1ex10d1.htm#A54]

CPM Schedule Submissions [a04-15072_1ex10d1.htm#A54]

 

 

5.5 [a04-15072_1ex10d1.htm#A55]

Recovery and Recovery Schedule [a04-15072_1ex10d1.htm#A55]

 

 

5.6 [a04-15072_1ex10d1.htm#A56]

Acceleration and Acceleration Schedule [a04-15072_1ex10d1.htm#A56]

 

 

 

 

 

ARTICLE 6 [a04-15072_1ex10d1.htm#Article6]

CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY [a04-15072_1ex10d1.htm#Article6]

 

 

6.1 [a04-15072_1ex10d1.htm#A61]

Change Orders Requested by Owner [a04-15072_1ex10d1.htm#A61]

 

 

6.2 [a04-15072_1ex10d1.htm#A62]

Change Orders Requested by Contractor [a04-15072_1ex10d1.htm#A62]

 

 

6.3 [a04-15072_1ex10d1.htm#A63]

Contract Price Adjustment; Contractor Documentation [a04-15072_1ex10d1.htm#A63]

 

 

6.4 [a04-15072_1ex10d1.htm#A64]

Change Orders Act as Accord and Satisfaction [a04-15072_1ex10d1.htm#A64]

 

 

6.5 [a04-15072_1ex10d1.htm#A65]

Timing Requirements for Notifications and Change Order Requests by Contractor
[a04-15072_1ex10d1.htm#A65]

 

 

6.6 [a04-15072_1ex10d1.htm#A66]

Evidence of Funds [a04-15072_1ex10d1.htm#A66]

 

 

6.7 [a04-15072_1ex10d1.htm#A67]

Adjustment Only Through Change Order [a04-15072_1ex10d1.htm#A67]

 

 

6.8 [a04-15072_1ex10d1.htm#A68]

Force Majeure [a04-15072_1ex10d1.htm#A68]

 

 

6.9 [a04-15072_1ex10d1.htm#A69]

Extensions of Time and Adjustment of Compensation [a04-15072_1ex10d1.htm#A69]

 

 

6.10 [a04-15072_1ex10d1.htm#A610]

Delay [a04-15072_1ex10d1.htm#A610]

 

 

6.11 [a04-15072_1ex10d1.htm#A611]

Contractor Obligation to Mitigate Delay [a04-15072_1ex10d1.htm#A611]

 

 

 

 

 

ARTICLE 7 [a04-15072_1ex10d1.htm#Article7]

CONTRACT PRICE AND PAYMENTS TO CONTRACTOR [a04-15072_1ex10d1.htm#Article7]

 

 

7.1 [a04-15072_1ex10d1.htm#A71]

Contract Price [a04-15072_1ex10d1.htm#A71]

 

 

7.2 [a04-15072_1ex10d1.htm#A72]

Interim Payments [a04-15072_1ex10d1.htm#A72]

 

 

7.3 [a04-15072_1ex10d1.htm#A73]

Final Completion and Final Payment [a04-15072_1ex10d1.htm#A73]

 

 

7.4 [a04-15072_1ex10d1.htm#A74]

Payments Not Acceptance of Work [a04-15072_1ex10d1.htm#A74]

 

 

7.5 [a04-15072_1ex10d1.htm#A75]

Payments Withheld [a04-15072_1ex10d1.htm#A75]

 

 

7.6 [a04-15072_1ex10d1.htm#A76]

Interest on Late Payments and Improper Collection [a04-15072_1ex10d1.htm#A76]

 

 

7.7 [a04-15072_1ex10d1.htm#A77]

Offset [a04-15072_1ex10d1.htm#A77]

 

 

7.8 [a04-15072_1ex10d1.htm#A78]

Procedure for Withholding, Offset and Collection on the Letter of Credit
[a04-15072_1ex10d1.htm#A78]

 

 

7.9 [a04-15072_1ex10d1.htm#A79]

Payment Error [a04-15072_1ex10d1.htm#A79]

 

 

 

 

 

ARTICLE 8 [a04-15072_1ex10d1.htm#Article8]

TITLE AND RISK OF LOSS [a04-15072_1ex10d1.htm#Article8]

 

 

8.1 [a04-15072_1ex10d1.htm#A81]

Title [a04-15072_1ex10d1.htm#A81]

 

 

8.2 [a04-15072_1ex10d1.htm#A82]

Risk of Loss [a04-15072_1ex10d1.htm#A82]

 

 

 

 

 

ARTICLE 9 [a04-15072_1ex10d1.htm#Article9]

INSURANCE AND LETTER OF CREDIT [a04-15072_1ex10d1.htm#Article9]

 

 

ii

--------------------------------------------------------------------------------


 

 

9.1 [a04-15072_1ex10d1.htm#A91]

Insurance [a04-15072_1ex10d1.htm#A91]

 

 

9.2 [a04-15072_1ex10d1.htm#A92]

Irrevocable Standby Letter of Credit [a04-15072_1ex10d1.htm#A92]

 

 

9.3 [a04-15072_1ex10d1.htm#A93]

Bechtel General Corporate Facts and Contractor Quarterly Confirmation
[a04-15072_1ex10d1.htm#A93]

 

 

 

 

 

ARTICLE 10 [a04-15072_1ex10d1.htm#Article10]

OWNERSHIP OF DOCUMENTATION [a04-15072_1ex10d1.htm#Article10]

 

 

10.1 [a04-15072_1ex10d1.htm#A101]

Work Product, Contractor’s Intellectual Property and Third Party Proprietary
Work Product [a04-15072_1ex10d1.htm#A101]

 

 

10.2 [a04-15072_1ex10d1.htm#A102]

Return/Delivery of Certain Property [a04-15072_1ex10d1.htm#A102]

 

 

10.3 [a04-15072_1ex10d1.htm#A103]

Contractor’s Right to Use of Work Product [a04-15072_1ex10d1.htm#A103]

 

 

10.4 [a04-15072_1ex10d1.htm#A104]

Owner Provided Documents [a04-15072_1ex10d1.htm#A104]

 

 

 

 

 

ARTICLE 11 [a04-15072_1ex10d1.htm#Article11]

COMPLETION AND PERFORMANCE LIQUIDATED DAMAGES [a04-15072_1ex10d1.htm#Article11]

 

 

11.1 [a04-15072_1ex10d1.htm#A111]

Notice of RFCD and Delivery of LNG for Commissioning, Start-Up and Performance
Testing [a04-15072_1ex10d1.htm#A111]

 

 

11.2 [a04-15072_1ex10d1.htm#A112]

Delay in RFCD [a04-15072_1ex10d1.htm#A112]

 

 

11.3 [a04-15072_1ex10d1.htm#A113]

Notice and Requirements for Substantial Completion [a04-15072_1ex10d1.htm#A113]

 

 

11.4 [a04-15072_1ex10d1.htm#A114]

Owner Acceptance of RFCD and Substantial Completion [a04-15072_1ex10d1.htm#A114]

 

 

11.5 [a04-15072_1ex10d1.htm#A115]

Performance Liquidated Damages [a04-15072_1ex10d1.htm#A115]

 

 

11.6 [a04-15072_1ex10d1.htm#A116]

Punchlist [a04-15072_1ex10d1.htm#A116]

 

 

11.7 [a04-15072_1ex10d1.htm#A117]

Notice and Requirements for Final Completion [a04-15072_1ex10d1.htm#A117]

 

 

11.8 [a04-15072_1ex10d1.htm#A118]

Operations Activities [a04-15072_1ex10d1.htm#A118]

 

 

11.9 [a04-15072_1ex10d1.htm#A119]

Schedule Bonus [a04-15072_1ex10d1.htm#A119]

 

 

 

 

 

ARTICLE 12 [a04-15072_1ex10d1.htm#Article12]

WARRANTY AND CORRECTION OF WORK [a04-15072_1ex10d1.htm#Article12]

 

 

12.1 [a04-15072_1ex10d1.htm#A121]

Warranty [a04-15072_1ex10d1.htm#A121]

 

 

12.2 [a04-15072_1ex10d1.htm#A122]

Correction of Work Prior to Substantial Completion [a04-15072_1ex10d1.htm#A122]

 

 

12.3 [a04-15072_1ex10d1.htm#A123]

Correction of Work After Substantial Completion [a04-15072_1ex10d1.htm#A123]

 

 

12.4 [a04-15072_1ex10d1.htm#A124]

Assignability of Warranties [a04-15072_1ex10d1.htm#A124]

 

 

12.5 [a04-15072_1ex10d1.htm#A125]

Waiver of Implied Warranties [a04-15072_1ex10d1.htm#A125]

 

 

 

 

 

ARTICLE 13 [a04-15072_1ex10d1.htm#Article13]

DELAY LIQUIDATED DAMAGES [a04-15072_1ex10d1.htm#Article13]

 

 

13.1 [a04-15072_1ex10d1.htm#A131]

Delay Liquidated Damages [a04-15072_1ex10d1.htm#A131]

 

 

 

 

 

ARTICLE 14 [a04-15072_1ex10d1.htm#Article14]

CONTRACTOR’S REPRESENTATIONS [a04-15072_1ex10d1.htm#Article14]

 

 

14.1 [a04-15072_1ex10d1.htm#A141]

Corporate Standing [a04-15072_1ex10d1.htm#A141]

 

 

14.2 [a04-15072_1ex10d1.htm#A142]

No Violation of Law; Litigation [a04-15072_1ex10d1.htm#A142]

 

 

14.3 [a04-15072_1ex10d1.htm#A143]

Licenses [a04-15072_1ex10d1.htm#A143]

 

 

14.4 [a04-15072_1ex10d1.htm#A144]

No Breach [a04-15072_1ex10d1.htm#A144]

 

 

14.5 [a04-15072_1ex10d1.htm#A145]

Corporate Action [a04-15072_1ex10d1.htm#A145]

 

 

14.6 [a04-15072_1ex10d1.htm#A146]

Financial Solvency [a04-15072_1ex10d1.htm#A146]

 

 

 

 

 

ARTICLE 15 [a04-15072_1ex10d1.htm#Article15]

OWNER’S REPRESENTATIONS [a04-15072_1ex10d1.htm#Article15]

 

 

15.1 [a04-15072_1ex10d1.htm#A151]

Standing [a04-15072_1ex10d1.htm#A151]

 

 

15.2 [a04-15072_1ex10d1.htm#A152]

No Violation of Law; Litigation [a04-15072_1ex10d1.htm#A152]

 

 

15.3 [a04-15072_1ex10d1.htm#A153]

Licenses [a04-15072_1ex10d1.htm#A153]

 

 

15.4 [a04-15072_1ex10d1.htm#A154]

No Breach [a04-15072_1ex10d1.htm#A154]

 

 

15.5 [a04-15072_1ex10d1.htm#A155]

Corporate Action [a04-15072_1ex10d1.htm#A155]

 

 

iii

--------------------------------------------------------------------------------


 

 

15.6 [a04-15072_1ex10d1.htm#A156]

Financial Solvency [a04-15072_1ex10d1.htm#A156]

 

 

 

 

 

ARTICLE 16 [a04-15072_1ex10d1.htm#Article16]

DEFAULT, TERMINATION AND SUSPENSION [a04-15072_1ex10d1.htm#Article16]

 

 

16.1 [a04-15072_1ex10d1.htm#A161]

Default by Contractor [a04-15072_1ex10d1.htm#A161]

 

 

16.2 [a04-15072_1ex10d1.htm#A162]

Termination for Convenience by Owner [a04-15072_1ex10d1.htm#A162]

 

 

16.3 [a04-15072_1ex10d1.htm#A163]

Suspension of Work [a04-15072_1ex10d1.htm#A163]

 

 

16.4 [a04-15072_1ex10d1.htm#A164]

Suspension by Contractor [a04-15072_1ex10d1.htm#A164]

 

 

16.5 [a04-15072_1ex10d1.htm#A165]

Termination by Contractor [a04-15072_1ex10d1.htm#A165]

 

 

16.6 [a04-15072_1ex10d1.htm#A166]

Termination in the Event of Delayed Notice to Proceed
[a04-15072_1ex10d1.htm#A166]

 

 

16.7 [a04-15072_1ex10d1.htm#A167]

Termination in the Event of an Extended Force Majeure
[a04-15072_1ex10d1.htm#A167]

 

 

16.8 [a04-15072_1ex10d1.htm#A168]

Contractor’s Right to Terminate [a04-15072_1ex10d1.htm#A168]

 

 

 

 

 

ARTICLE 17 [a04-15072_1ex10d1.htm#Article17]

INDEMNITIES [a04-15072_1ex10d1.htm#Article17]

 

 

17.1 [a04-15072_1ex10d1.htm#A171]

General Indemnification [a04-15072_1ex10d1.htm#A171]

 

 

17.2 [a04-15072_1ex10d1.htm#A172]

Injuries to Contractor’s Employees and Damage to Contractor’s Property
[a04-15072_1ex10d1.htm#A172]

 

 

17.3 [a04-15072_1ex10d1.htm#A173]

Injuries to Owner’s Employees and Damage to Owner’s Property
[a04-15072_1ex10d1.htm#A173]

 

 

17.4 [a04-15072_1ex10d1.htm#A174]

Patent and Copyright Indemnification Procedure [a04-15072_1ex10d1.htm#A174]

 

 

17.5 [a04-15072_1ex10d1.htm#A175]

Lien Indemnification [a04-15072_1ex10d1.htm#A175]

 

 

17.6 [a04-15072_1ex10d1.htm#A176]

Owner’s Failure to Comply with Applicable Law [a04-15072_1ex10d1.htm#A176]

 

 

17.7 [a04-15072_1ex10d1.htm#A177]

Landowner Claims [a04-15072_1ex10d1.htm#A177]

 

 

17.8 [a04-15072_1ex10d1.htm#A178]

Legal Defense [a04-15072_1ex10d1.htm#A178]

 

 

17.9 [a04-15072_1ex10d1.htm#A179]

Enforceability [a04-15072_1ex10d1.htm#A179]

 

 

 

 

 

ARTICLE 18 [a04-15072_1ex10d1.htm#Article18]

DISPUTE RESOLUTION [a04-15072_1ex10d1.htm#Article18]

 

 

18.1 [a04-15072_1ex10d1.htm#A181]

Negotiation [a04-15072_1ex10d1.htm#A181]

 

 

18.2 [a04-15072_1ex10d1.htm#A182]

Arbitration [a04-15072_1ex10d1.htm#A182]

 

 

18.3 [a04-15072_1ex10d1.htm#A183]

Continuation of Work During Dispute [a04-15072_1ex10d1.htm#A183]

 

 

18.4 [a04-15072_1ex10d1.htm#A184]

Escrow of Certain Disputed Amounts By Owner [a04-15072_1ex10d1.htm#A184]

 

 

 

 

 

ARTICLE 19 [a04-15072_1ex10d1.htm#Article19]

CONFIDENTIALITY [a04-15072_1ex10d1.htm#Article19]

 

 

19.1 [a04-15072_1ex10d1.htm#A191]

Contractor’s Obligations [a04-15072_1ex10d1.htm#A191]

 

 

19.2 [a04-15072_1ex10d1.htm#A192]

Owner’s Obligations [a04-15072_1ex10d1.htm#A192]

 

 

19.3 [a04-15072_1ex10d1.htm#A193]

Definitions [a04-15072_1ex10d1.htm#A193]

 

 

19.4 [a04-15072_1ex10d1.htm#A194]

Exceptions [a04-15072_1ex10d1.htm#A194]

 

 

19.5 [a04-15072_1ex10d1.htm#A195]

Equitable Relief [a04-15072_1ex10d1.htm#A195]

 

 

19.6 [a04-15072_1ex10d1.htm#A196]

Term [a04-15072_1ex10d1.htm#A196]

 

 

 

 

 

ARTICLE 20 [a04-15072_1ex10d1.htm#Article20]

LIMITATION OF LIABILITY [a04-15072_1ex10d1.htm#Article20]

 

 

20.1 [a04-15072_1ex10d1.htm#A201]

Contractor Aggregate Liability [a04-15072_1ex10d1.htm#A201]

 

 

20.2 [a04-15072_1ex10d1.htm#A202]

Limitation on Contractor’s Liability for Liquidated Damages
[a04-15072_1ex10d1.htm#A202]

 

 

20.3 [a04-15072_1ex10d1.htm#A203]

Liquidated Damages In General [a04-15072_1ex10d1.htm#A203]

 

 

20.4 [a04-15072_1ex10d1.htm#A204]

Consequential Damages [a04-15072_1ex10d1.htm#A204]

 

 

20.5 [a04-15072_1ex10d1.htm#A205]

Exclusive Remedies [a04-15072_1ex10d1.htm#A205]

 

 

20.6 [a04-15072_1ex10d1.htm#A206]

Applicability [a04-15072_1ex10d1.htm#A206]

 

 

20.7 [a04-15072_1ex10d1.htm#A207]

Term Limit [a04-15072_1ex10d1.htm#A207]

 

 

 

 

 

ARTICLE 21 [a04-15072_1ex10d1.htm#Article21]

MISCELLANEOUS PROVISIONS [a04-15072_1ex10d1.htm#Article21]

 

 

iv

--------------------------------------------------------------------------------


 

 

21.1 [a04-15072_1ex10d1.htm#A211]

Entire Agreement [a04-15072_1ex10d1.htm#A211]

 

 

21.2 [a04-15072_1ex10d1.htm#A212]

Amendments [a04-15072_1ex10d1.htm#A212]

 

 

21.3 [a04-15072_1ex10d1.htm#A213]

Joint Effort [a04-15072_1ex10d1.htm#A213]

 

 

21.4 [a04-15072_1ex10d1.htm#A214]

Captions [a04-15072_1ex10d1.htm#A214]

 

 

21.5 [a04-15072_1ex10d1.htm#A215]

Notice [a04-15072_1ex10d1.htm#A215]

 

 

21.6 [a04-15072_1ex10d1.htm#A216]

Severability [a04-15072_1ex10d1.htm#A216]

 

 

21.7 [a04-15072_1ex10d1.htm#A217]

Assignment [a04-15072_1ex10d1.htm#A217]

 

 

21.8 [a04-15072_1ex10d1.htm#A218]

No Waiver [a04-15072_1ex10d1.htm#A218]

 

 

21.9 [a04-15072_1ex10d1.htm#A219]

Governing Law [a04-15072_1ex10d1.htm#A219]

 

 

21.10 [a04-15072_1ex10d1.htm#A2110]

Successors and Assigns [a04-15072_1ex10d1.htm#A2110]

 

 

21.11 [a04-15072_1ex10d1.htm#A2111]

Attachments and Schedules [a04-15072_1ex10d1.htm#A2111]

 

 

21.12 [a04-15072_1ex10d1.htm#A2112]

Obligations [a04-15072_1ex10d1.htm#A2112]

 

 

21.13 [a04-15072_1ex10d1.htm#A2113]

Further Assurances [a04-15072_1ex10d1.htm#A2113]

 

 

21.14 [a04-15072_1ex10d1.htm#A2114]

Priority [a04-15072_1ex10d1.htm#A2114]

 

 

21.15 [a04-15072_1ex10d1.htm#A2115]

Restrictions on Public Announcements [a04-15072_1ex10d1.htm#A2115]

 

 

21.16 [a04-15072_1ex10d1.htm#A2116]

Potential Lenders, Potential Equity Investors and Equity Participants
[a04-15072_1ex10d1.htm#A2116]

 

 

21.17 [a04-15072_1ex10d1.htm#A2117]

Foreign Corrupt Practices Act [a04-15072_1ex10d1.htm#A2117]

 

 

21.18 [a04-15072_1ex10d1.htm#A2118]

Language [a04-15072_1ex10d1.htm#A2118]

 

 

21.19 [a04-15072_1ex10d1.htm#A2119]

Counterparts [a04-15072_1ex10d1.htm#A2119]

 

 

21.20 [a04-15072_1ex10d1.htm#A2120]

Federal Energy Regulatory Commission Approval [a04-15072_1ex10d1.htm#A2120]

 

 

21.21 [a04-15072_1ex10d1.htm#A2121]

Owner’s Lender [a04-15072_1ex10d1.htm#A2121]

 

 

21.22 [a04-15072_1ex10d1.htm#A2122]

Independent Engineer [a04-15072_1ex10d1.htm#A2122]

 

 

21.23 [a04-15072_1ex10d1.htm#A2123]

Survival [a04-15072_1ex10d1.htm#A2123]

 

 

v

--------------------------------------------------------------------------------


 

LIST OF ATTACHMENTS AND SCHEDULES

 

ATTACHMENT A [a04-15072_1ex10d1.htm#AttachmentA]

Scope of Work and Design Basis [a04-15072_1ex10d1.htm#AttachmentA]

 

 

 

SCHEDULE A-1 [a04-15072_1ex10d1.htm#ScheduleA1]

Scope of Work [a04-15072_1ex10d1.htm#ScheduleA1]

 

 

 

 

SCHEDULE A-2 [a04-15072_1ex10d1.htm#ScheduleA2]

Design Basis [a04-15072_1ex10d1.htm#ScheduleA2]

 

 

 

 

SCHEDULE A-3 [a04-15072_1ex10d1.htm#ScheduleA3]

Conceptual Engineering Documents and Trends List
[a04-15072_1ex10d1.htm#ScheduleA3]

 

 

 

ATTACHMENT B [a04-15072_1ex10d1.htm#AttachmentB]

Contractor Deliverables [a04-15072_1ex10d1.htm#AttachmentB]

 

 

ATTACHMENT C [a04-15072_1ex10d1.htm#AttachmentCPaymentSchedule]

Payment Schedule [a04-15072_1ex10d1.htm#AttachmentCPaymentSchedule]

 

 

 

SCHEDULE C-1 [a04-15072_1ex10d1.htm#ScheduleC1]

Milestone Payment Schedule [a04-15072_1ex10d1.htm#ScheduleC1]

 

 

 

 

SCHEDULE C-2 [a04-15072_1ex10d1.htm#ScheduleC2]

Monthly Payment Schedule [a04-15072_1ex10d1.htm#ScheduleC2]

 

 

 

ATTACHMENT D [a04-15072_1ex10d1.htm#AttachmentD]

Form of Change Order [a04-15072_1ex10d1.htm#AttachmentD]

 

 

 

SCHEDULE D-1 [a04-15072_1ex10d1.htm#ScheduleD1]

Change Order Form [a04-15072_1ex10d1.htm#ScheduleD1]

 

 

 

 

SCHEDULE D-2 [a04-15072_1ex10d1.htm#ScheduleD2]

Unilateral Change Order Form [a04-15072_1ex10d1.htm#ScheduleD2]

 

 

 

 

SCHEDULE D-3 [a04-15072_1ex10d1.htm#ScheduleD3]

Contractor’s Change Order Request Form/Contractor’s Response to a Change Order
Proposed by Owner [a04-15072_1ex10d1.htm#ScheduleD3]

 

 

 

 

SCHEDULE D-4 [a04-15072_1ex10d1.htm#ScheduleD4]

Unit Rates for Change Orders Performed on a Time and Materials Basis
[a04-15072_1ex10d1.htm#ScheduleD4]

 

 

 

ATTACHMENT E [a04-15072_1ex10d1.htm#AttachmentE]

Project Schedule [a04-15072_1ex10d1.htm#AttachmentE]

 

 

ATTACHMENT F [a04-15072_1ex10d1.htm#AttachmentF]

Key Personnel and Contractor’s Organization [a04-15072_1ex10d1.htm#AttachmentF]

 

 

ATTACHMENT G [a04-15072_1ex10d1.htm#AttachmentG]

Approved Subcontractors and Sub-subcontractors and List of Major Equipment
[a04-15072_1ex10d1.htm#AttachmentG]

 

 

ATTACHMENT H [a04-15072_1ex10d1.htm#AttachmentH]

Form of Limited Notice to Proceed and Notice to Proceed
[a04-15072_1ex10d1.htm#AttachmentH]

 

 

 

SCHEDULE H-1 [a04-15072_1ex10d1.htm#ScheduleH1]

Form of Limited Notice to Proceed [a04-15072_1ex10d1.htm#ScheduleH1]

 

 

 

 

SCHEDULE H-2 [a04-15072_1ex10d1.htm#ScheduleH2]

Form of Notice to Proceed [a04-15072_1ex10d1.htm#ScheduleH2]

 

 

 

ATTACHMENT I [a04-15072_1ex10d1.htm#AttachmentI]

Form of Contractor’s Invoices [a04-15072_1ex10d1.htm#AttachmentI]

 

 

 

SCHEDULE I-1 [a04-15072_1ex10d1.htm#ScheduleI1]

Form of Contractor’s Interim Invoice [a04-15072_1ex10d1.htm#ScheduleI1]

 

vi

--------------------------------------------------------------------------------


 

 

SCHEDULE I-2 [a04-15072_1ex10d1.htm#ScheduleI2]

Form of Contractor’s Final Invoice [a04-15072_1ex10d1.htm#ScheduleI2]

 

 

 

ATTACHMENT J [a04-15072_1ex10d1.htm#AttachmentJ]

HSE Plan Requirements [a04-15072_1ex10d1.htm#AttachmentJ]

 

 

ATTACHMENT K [a04-15072_1ex10d1.htm#AttachmentK]

Form of Lien and Claim Waivers [a04-15072_1ex10d1.htm#AttachmentK]

 

 

 

SCHEDULE K-1 [a04-15072_1ex10d1.htm#ScheduleK1]

Contractor’s Interim Conditional Lien Waiver [a04-15072_1ex10d1.htm#ScheduleK1]

 

 

 

 

SCHEDULE K-2 [a04-15072_1ex10d1.htm#ScheduleK2]

Contractor’s Interim Unconditional Lien Waiver
[a04-15072_1ex10d1.htm#ScheduleK2]

 

 

 

 

SCHEDULE K-3 [a04-15072_1ex10d1.htm#ScheduleK3]

Subcontractor’s Interim Conditional Lien Waiver
[a04-15072_1ex10d1.htm#ScheduleK3]

 

 

 

 

SCHEDULE K-4 [a04-15072_1ex10d1.htm#ScheduleK4]

Subcontractor’s Interim Unconditional Lien Waiver
[a04-15072_1ex10d1.htm#ScheduleK4]

 

 

 

 

SCHEDULE K-5 [a04-15072_1ex10d1.htm#ScheduleK5]

Contractor’s Final Conditional Lien and Claim Waiver
[a04-15072_1ex10d1.htm#ScheduleK5]

 

 

 

 

SCHEDULE K-6 [a04-15072_1ex10d1.htm#ScheduleK6]

Contractor’s Final Unconditional Lien and Claim Waiver
[a04-15072_1ex10d1.htm#ScheduleK6]

 

 

 

 

SCHEDULE K-7 [a04-15072_1ex10d1.htm#ScheduleK7]

Subcontractor’s Final Conditional Lien and Claim Waiver
[a04-15072_1ex10d1.htm#ScheduleK7]

 

 

 

 

SCHEDULE K-8 [a04-15072_1ex10d1.htm#ScheduleK8]

Subcontractor’s Final Unconditional Lien and Claim Waiver
[a04-15072_1ex10d1.htm#ScheduleK8]

 

 

 

ATTACHMENT L [a04-15072_1ex10d1.htm#AttachmentL]

Form of RFCD Completion Certificate [a04-15072_1ex10d1.htm#AttachmentL]

 

 

ATTACHMENT M [a04-15072_1ex10d1.htm#AttachmentM]

Form of Substantial Completion Certificate [a04-15072_1ex10d1.htm#AttachmentM]

 

 

ATTACHMENT N [a04-15072_1ex10d1.htm#AttachmentN]

Form of Final Completion Certificate [a04-15072_1ex10d1.htm#AttachmentN]

 

 

 

ATTACHMENT O [a04-15072_1ex10d1.htm#AttachmentO]

Insurance Requirements [a04-15072_1ex10d1.htm#AttachmentO]

 

 

ATTACHMENT P [a04-15072_1ex10d1.htm#AttachmentP]

Contractor Permits [a04-15072_1ex10d1.htm#AttachmentP]

 

 

ATTACHMENT Q [a04-15072_1ex10d1.htm#AttachmentQ]

Owner Permits [a04-15072_1ex10d1.htm#AttachmentQ]

 

 

ATTACHMENT R [a04-15072_1ex10d1.htm#AttachmentR]

Form of Irrevocable, Standby Letters of Credit
[a04-15072_1ex10d1.htm#AttachmentR]

 

 

 

SCHEDULE R-1 [a04-15072_1ex10d1.htm#ScheduleR1]

Form of Performance Letter of Credit [a04-15072_1ex10d1.htm#ScheduleR1]

 

 

 

 

SCHEDULE R-2 [a04-15072_1ex10d1.htm#ScheduleR2]

Form of Payment Letter of Credit [a04-15072_1ex10d1.htm#ScheduleR2]

 

 

 

ATTACHMENT S [a04-15072_1ex10d1.htm#AttachmentS]

Performance Tests [a04-15072_1ex10d1.htm#AttachmentS]

 

 

ATTACHMENT T [a04-15072_1ex10d1.htm#AttachmentT]

Performance Guarantees, Performance Liquidated Damages, Minimum Acceptance
Criteria and Delay Liquidated Damages [a04-15072_1ex10d1.htm#AttachmentT]

 

 

ATTACHMENT U [a04-15072_1ex10d1.htm#AttachmentU]

Owner-Provided Items and Responsibility [a04-15072_1ex10d1.htm#AttachmentU]

 

 

ATTACHMENT V [a04-15072_1ex10d1.htm#AttachmentV]

Pre-Commissioning, Commissioning, Start-Up and Training
[a04-15072_1ex10d1.htm#AttachmentV]

 

vii

--------------------------------------------------------------------------------


 

ATTACHMENT W [a04-15072_1ex10d1.htm#AttachmentW]

Operating Spare Parts List [a04-15072_1ex10d1.htm#AttachmentW]

 

 

ATTACHMENT X [a04-15072_1ex10d1.htm#AttachmentX]

[Not Used.] [a04-15072_1ex10d1.htm#AttachmentX]

 

 

ATTACHMENT Y [a04-15072_1ex10d1.htm#AttachmentY]

Site and Off-Site Rights of Way and Easements
[a04-15072_1ex10d1.htm#AttachmentY]

 

 

ATTACHMENT Z [a04-15072_1ex10d1.htm#AttachmentZ]

[Not Used.] [a04-15072_1ex10d1.htm#AttachmentZ]

 

 

ATTACHMENT AA [a04-15072_1ex10d1.htm#AttachmentAa]

Form of Acknowledgement and Consent Agreement with Lender
[a04-15072_1ex10d1.htm#AttachmentAa]

 

 

ATTACHMENT BB [a04-15072_1ex10d1.htm#AttachmentBb]

Form of Contractor and Owner Confirmations [a04-15072_1ex10d1.htm#AttachmentBb]

 

 

 

SCHEDULE BB-1 [a04-15072_1ex10d1.htm#ScheduleBb1]

Form of Contractor Quarterly Confirmation [a04-15072_1ex10d1.htm#ScheduleBb1]

 

 

 

 

SCHEDULE BB-2 [a04-15072_1ex10d1.htm#ScheduleBb2]

Form of Owner Monthly Confirmation [a04-15072_1ex10d1.htm#ScheduleBb2]

 

 

 

 

SCHEDULE BB-3 [a04-15072_1ex10d1.htm#ScheduleBb3]

Form of Owner Quarterly Confirmation [a04-15072_1ex10d1.htm#ScheduleBb3]

 

 

 

ATTACHMENT CC [a04-15072_1ex10d1.htm#AttachmentCc]

Independent Engineer Activities [a04-15072_1ex10d1.htm#AttachmentCc]

 

 

ATTACHMENT DD [a04-15072_1ex10d1.htm#AttachmentDd]

Form of Escrow Agreement [a04-15072_1ex10d1.htm#AttachmentDd]

 

 

ATTACHMENT EE [a04-15072_1ex10d1.htm#AttachmentEe]

Stainless Steel Adjustment, Tank Subcontract Materials Adjustment, Marine
Loading Arm Adjustment and BOG Compressor Adjustment
[a04-15072_1ex10d1.htm#AttachmentEe]

 

viii

--------------------------------------------------------------------------------


 

SABINE PASS LNG RECEIVING,

STORAGE AND REGASIFICATION TERMINAL

ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT

 

THIS ENGINEERING, PROCUREMENT AND CONSTRUCTION AGREEMENT (this “Agreement”),
dated as of the 18th Day of December, 2004 (the “Contract Date”), is entered
into by and between SABINE PASS LNG, L.P., a Delaware limited partnership,
having its principal place of business at 717 Texas Avenue, Suite 3100, Houston,
Texas 77002 (“Owner”), and BECHTEL CORPORATION, a Nevada corporation, having an
address at 3000 Post Oak Boulevard, Houston, Texas 77056 (“Contractor” and,
together with Owner, each a “Party” and together the “Parties”).

 

RECITALS

 

WHEREAS, Owner desires to enter into an agreement with Contractor to provide
services for the engineering, procurement and construction of a turnkey LNG
receiving, storage and regasification terminal to be owned by Owner, located
near the town of Johnson’s Bayou in Cameron Parish, Louisiana, and all related
appurtenances thereto (as more fully described below, the “Facility” or
“Project”), and to commission, start-up and test the Facility, all as further
described herein; and

 

WHEREAS, Contractor, itself or through its vendors, suppliers, and
subcontractors, desires to provide the foregoing engineering, procurement,
construction, commissioning, start-up and testing services on a turnkey lump sum
basis;

 

NOW THEREFORE, in consideration of the mutual covenants herein contained and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the Parties, intending to be legally bound, hereby agree as
follows:

 

Article 1
DEFINITIONS

 


1.1                                 IN ADDITION TO OTHER DEFINED TERMS USED
THROUGHOUT THIS AGREEMENT, WHEN USED HEREIN, THE FOLLOWING CAPITALIZED TERMS
HAVE THE MEANINGS SPECIFIED IN THIS SECTION 1.1.

 

“AAA” has the meaning set forth in Section 18.2.

 

“AAA Rules” has the meaning set forth in Section 18.2.

 

“Acceleration Schedule” has the meaning set forth in Section 5.6A.

 

“Actual Insurance Cost” has the meaning set forth in Section 7.1B.

 

“Administrative Agent” means the administrative agent under the credit agreement
for the financing of the Project.

 

“Advance Payment” has the meaning set forth in Section 7.2A.

 

--------------------------------------------------------------------------------


 

“Affiliate” means any Person that directly or indirectly, through one or more
intermediaries, controls, is controlled by, or is under common control with a
Party.  For purposes of this definition, “control” (including, with correlative
meanings, the terms “controlled by” and “under common control with”) means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a Person, whether through the
ownership of voting securities or otherwise.

 

“Agreement” means this Agreement for the performance of the Work (including all
Attachments and Schedules attached hereto), as it may be amended from time to
time in accordance with this Agreement.

 

“Applicable Codes and Standards” means any and all codes, standards or
requirements applicable to the Work set forth or listed in Attachment A, in any
Applicable Law (subject to an adjustment by Change Order in accordance with
Section 6.2A.1), or which are set forth or listed in any document or Drawing
listed in Attachment A, which codes, standards and requirements shall govern
Contractor’s performance of the Work, as provided herein, provided that, with
respect to Applicable Codes and Standards which are not set forth in any
Applicable Law, any reference herein to Applicable Codes and Standards shall be
deemed only to refer to such Applicable Codes and Standards in existence as of
the Contract Date.

 

“Applicable Law” means all laws, statutes, ordinances, orders, decrees,
injunctions, licenses, Permits, approvals, rules and regulations, including any
conditions thereto, of any Governmental Instrumentality having jurisdiction over
all or any portion of the Site or the Facility or performance of all or any
portion of the Work or the operation of the Facility, or other legislative or
administrative action of a Governmental Instrumentality, or a final decree,
judgment or order of a court which relates to the performance of Work hereunder.

 

“Bechtel General Corporate Facts” has the meaning set forth in Section 9.3.

 

“BOG Compressor Adjustment” has the meaning set forth in Section 7.1G.

 

“Boil-Off” means Natural Gas which comes out of a liquid phase into a gas phase
in various locations within the Facility (except Natural Gas produced by the
vaporizers), and is collected in the boil-off or vapor handling system.

 

“Books and Records” has the meaning set forth in Section 3.13A.

 

“Business Day” means every Day other than a Saturday, a Sunday or a Day that is
an official holiday for employees of the federal government of the United States
of America.

 

“CAD” has the meaning set forth in Section 3.3E.

 

“Change Order” means, after the execution of this Agreement, any of the
following: (i) a written order issued by Owner to Contractor, in the form of
Schedule D-2, (ii) a written instrument signed by both Parties in the form of
Schedule D-1, in each case executed pursuant to the applicable provisions of
Article 6, or (iii) a determination issued pursuant to Article 18, that
authorizes an addition to, deletion from, suspension of, or any other

 

2

--------------------------------------------------------------------------------


 

modification or adjustment to the requirements of this Agreement, including the
Work or any Changed Criteria.

 

“Changed Criteria” has the meaning set forth in Section 6.1A.

 

“Changes in Law” means any amendment, modification, superseding act, deletion,
addition or change in or to Applicable Law (excluding changes to tax laws where
such taxes are based upon Contractor’s income or profits/losses) that occurs and
takes effect after the Contract Date.  A Change in Law shall include any
official change in the interpretation or application of Applicable Law
(including Applicable Codes and Standards set forth in Applicable Law), provided
that such change is expressed in writing by the applicable Governmental
Instrumentality.

 

“Cheniere” means Cheniere Energy, Inc.

 

“Collateral Agent” means the collateral agent under the credit agreement for the
financing of the Project.

 

“Confidential Information” has the meaning set forth in Section 19.3.

 

“Confirmed Acceleration Directive” has the meaning set forth in Section 5.6A.

 

“Consequential Damages” has the meaning set forth in Section 20.4.

 

“Construction Equipment” means the equipment, machinery, structures,
scaffolding, materials, tools, supplies and systems owned, rented or leased by
Contractor or its Subcontractors or Sub-subcontractors for use in accomplishing
the Work, but not intended for incorporation into the Facility.

 

“Construction Equipment Lessor” means the Subcontractor or Sub-subcontractor, as
the case may be, who rents or leases Construction Equipment.

 

“Contract Date” has the meaning set forth in the preamble.

 

“Contract Price” has the meaning set forth in Section 7.1, as may be adjusted by
Change Order in accordance with the terms of this Agreement.

 

“Contractor” has the meaning set forth in the preamble hereto.

 

“Contractor Group” means (i) Contractor and its Affiliates and (ii) the
respective directors, officers, agents, employees, representatives of each
Person specified in clause (i) above.

 

“Contractor Permits” means the Permits listed in Attachment P and any other
Permits (not listed in either Attachment P or Attachment Q) necessary for
performance of the Work which are required to be obtained in Contractor’s name
pursuant to Applicable Law.

 

“Contractor Quarterly Confirmation” has the meaning set forth in Section 9.3.

 

3

--------------------------------------------------------------------------------


 

“Contractor Representative” means that Person or Persons designated by
Contractor in a written notice to Owner specifying any and all limitations of
such Person’s authority, and acceptable to Owner, who shall have complete
authority to act on behalf of Contractor on all matters pertaining to this
Agreement or the Work including giving instructions and making changes in the
Work.  The Contractor Representative as of the Contract Date is designated in
Section 2.2B.

 

“Contractor’s Confidential Information” has the meaning set forth in Section
19.2.

 

“Contractor’s Intellectual Property” has the meaning set forth in Section 10.1A.

 

“Cool Down” means the controlled process by which a process system is taken from
its ambient condition (purged and cleaned of air, moisture and debris, etc.) and
cooled down to its cryogenic temperature (at or below - 260°F) through the use
of LNG, which shall be set forth in the Project Commissioning Plan.  A system
has achieved “Cool Down” when it has reached its cryogenic temperature in a
stable condition.

 

“Corrective Work” has the meaning set forth in Section 12.3.

 

“CPM Schedule” has the meaning set forth in Section 5.4.

 

“Day” means a calendar day.

 

“Default” has the meaning set forth in Section 16.1A.

 

“Defect” or “Defective” has the meaning set forth in Section 12.1A.

 

“Defect Correction Period” means the period commencing upon Substantial
Completion and ending eighteen (18) months thereafter.

 

“Delay Liquidated Damages” has the meaning set forth in Section 13.1C.

 

“Design Basis” means the basis of design and technical limits and parameters of
the Facility as set forth in Schedule A-2.

 

“Disclosing Party” has the meaning set forth in Section 19.3.

 

“Dispute” has the meaning set forth in Section 18.1.

 

“Dispute Notice” has the meaning set forth in Section 18.1.

 

“Drawings” means the graphic and pictorial documents showing the design,
location and dimensions of the Facility, generally including plans, elevations,
sections, details, schedules and diagrams, which are prepared as a part of and
during the performance of the Work.

 

“Effective Date” means the date on which Owner issues the Limited Notice to
Proceed in accordance with Section 5.2A.

 

4

--------------------------------------------------------------------------------


 

“Equipment” means all equipment, materials, supplies, software, licenses and
systems required for the completion of and incorporation into the Facility.

 

“Escrow Agent” means the escrow agent under the Escrow Agreement.

 

“Escrow Agreement” means the escrow agreement between Owner, Escrow Agent and
Contractor, which shall be in the form attached hereto as Attachment DD.

 

“Escrowed Amounts” has the meaning set forth in Section 18.4.

 

“Excessive Monthly Precipitation” means that the total precipitation measured at
the Site for the Month that the event in question occurred has exceeded the
following selected probability levels for such Month for Weather Station 417174
BPT, Port Arthur AP Beaumont TX, as specified in the National Oceanic and
Atmospheric Administration publication titled “Climatography of the U.S. No. 81,
Supplement No. 1, Monthly Precipitation Probabilities and Quintiles,
1971-2000.”:

 

(1)                                  For the period from Contractor’s
mobilization to the Site until completion of the last Tank pile cap, the
selected probability level of 0.6 shall apply; and

 

(2)                                  For all other periods after Contractor’s
mobilization to the Site, the selected probability level of 0.8 shall apply.

 

The Parties recognize that the assessment as to whether or not total
precipitation measured at the Site for a given Month constitutes Excessive
Monthly Precipitation can only be made after the end of the Month in question.

 

“Facility” means the facilities contemplated in this Agreement (including the
Scope of Work), including the LNG receiving, storage and regasification
facilities to be engineered, procured, constructed, pre-commissioned,
commissioned and tested by Contractor under this Agreement.

 

“FERC” means the Federal Energy Regulatory Commission.

 

“FERC Authorization” means the authorization by the FERC granting to Owner the
approvals requested in that certain application filed by Owner with the FERC on
December 22, 2003, in Docket No. CP04-47-000 (as may be amended from time to
time) pursuant to Section 3(a) of the Natural Gas Act and the corresponding
regulations of the FERC.

 

“Final Completion” means that all Work and all other obligations under this
Agreement (except for that Work and obligations that survive the termination or
expiration of this Agreement, including obligations for Warranties and
correction of Defective Work pursuant to Section 12.3 and any other obligations
covered under Section 11.7), are fully and completely performed in accordance
with the terms of this Agreement, including: (i) the achievement of Substantial
Completion; (ii) any and all Liquidated Damages due and owing have been paid to
Owner in accordance with Section 20.3C; (iii) the completion of all Punchlist
items; (iv) delivery by Contractor to Owner of a fully executed Final

 

5

--------------------------------------------------------------------------------


 

Conditional Lien and Claim Waiver in the form of Schedule K-5; (v) delivery by
Contractor to Owner of all documentation required to be delivered under this
Agreement as a prerequisite of achievement of Final Completion, including Record
Drawings; (vi) removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractor’s personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vii) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Major Subcontractors in the
form in Attachment K-7; (viii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
form in Attachment K-7; (ix) delivery by Contractor to Owner of a Final
Completion Certificate in the form of Attachment N and as required under Section
11.7; and (x) Contractor has, pursuant to Section 3.4, delivered to the Project
all Operating Spare Parts required by the Operating Spare Parts List to be
delivered to the Project prior to Final Completion.

 

“Final Completion Certificate” has the meaning set forth in Section 11.7.

 

“Final Conditional Lien and Claim Waiver” means the waiver and release provided
to Owner by Contractor, Major Subcontractors and Major Sub-subcontractors in
accordance with the requirements of Section 7.3, which shall be in the form of
Attachment K, Schedules K-5 and K-7.

 

“Final Unconditional Lien and Claim Waiver” means the waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.3, which
shall be in the form of Attachment K, Schedules K-6 and K-8.

 

“First Draw” has the meaning set forth in Section 4.1A.

 

“Force Majeure” means any act or event that (i) prevents or delays the affected
Party’s performance of its obligations in accordance with the terms of this
Agreement, (ii) is beyond the reasonable control of the affected Party, not due
to its fault or negligence and (iii) could not have been prevented or avoided by
the affected Party through the exercise of due diligence.  Force Majeure may
include catastrophic storms or floods, Excessive Monthly Precipitation,
lightning, tornadoes, hurricanes, a named tropical storm, earthquakes and other
acts of God, wars, civil disturbances, revolution, acts of public enemy, acts of
terrorism, credible threats of terrorism, revolts, insurrections, sabotage,
riot, plague, epidemic, commercial embargoes, expropriation or confiscation of
the Facility, epidemics, fires, explosions, industrial action or strike (except
as excluded below), and actions of a Governmental Instrumentality that were not
requested, promoted, or caused by the affected Party.  For avoidance of doubt,
Force Majeure shall not include any of the following: (i) economic hardship
unless such economic hardship was otherwise caused by Force Majeure; (ii)
changes in market conditions unless any such change in market conditions was
otherwise caused by Force Majeure; (iii) industrial actions and strikes
involving only the employees of Contractor or any of its Subcontractors, except
for industrial actions and strikes involving the employees of the
Sub-subcontractor supplying the nickel steel for the Tanks; or (iv)
nonperformance or delay by Contractor or its Subcontractors or
Sub-subcontractors, unless such nonperformance or delay was otherwise

 

6

--------------------------------------------------------------------------------


 

caused by Force Majeure.

 

“GAAP” means generally accepted accounting principles.

 

“Geotechnical Reports” means the following reports, each prepared by
Tolunay-Wong Engineers, Inc. and provided by Owner to Contractor prior to the
Contract Date: (i) the Geotechnical Investigation, Sabine LNG Terminal,
Cryogenic Tanks, Sabine, Louisiana, dated September 12, 2003; (ii) the Final
Report, Geotechnical Investigation, Sabine LNG Terminal, Process Area, LNG Pipe
Racks, Berth and Construction Docks, Sabine, Louisiana, dated September 19,
2003; and (iii) Geological Hazard Evaluation, Sabine LNG Terminal, Sabine,
Louisiana, dated September 19, 2003.

 

“Good Engineering and Construction Practices” or “GECP” means the generally
accepted practices, skill, care, methods, techniques and standards employed by
the international LNG industry at the time of the Contract Date that are
commonly used in prudent engineering, procurement and construction to safely
design, construct, pre-commission, commission, start-up and test LNG related
facilities of similar size and type as the Facility, in accordance with
Applicable Law and Applicable Codes and Standards.

 

“Governmental Instrumentality” means any federal, state or local department,
office, instrumentality, agency, board or commission having jurisdiction over a
Party or any portion of the Work, the Facility or the Site.

 

“Guarantee Conditions” means the Sendout Rate Guarantee Conditions and Ship
Unloading Time Guarantee Conditions.

 

“Guaranteed Substantial Completion Date” has the meaning set forth in Section
5.3A as may be adjusted by Change Order in accordance with the terms of this
Agreement.

 

“Hazardous Materials” means any substance that under Applicable Law is
considered to be hazardous or toxic or is or may be required to be remediated,
including (i) any petroleum or petroleum products, radioactive materials,
asbestos in any form that is or could become friable, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing polychlorinated biphenyls and processes and certain cooling systems
that use chlorofluorocarbons, (ii) any chemicals, materials or substances which
are now or hereafter become defined as or included in the definition of
“hazardous substances,” “hazardous wastes,” “hazardous materials,” “extremely
hazardous wastes,” “restricted hazardous wastes,” “toxic substances,” “toxic
pollutants,” or any words of similar import pursuant to Applicable Law, or (iii)
any other chemical, material, substance or waste, exposure to which is now or
hereafter prohibited, limited or regulated by any Governmental Instrumentality,
or which may be the subject of liability for damages, costs or remediation.

 

“HSE Plan” has the meaning set forth in Section 3.10A.

 

“Indemnified Party” means any member of the Owner Group or the Contractor Group,
as the context requires.

 

7

--------------------------------------------------------------------------------


 

“Indemnifying Party” means Owner or Contractor, as the context requires.

 

“Independent Engineer” means the engineer(s) employed by Lender.

 

“Insurance Allowance” has the meaning set forth in Section 7.1B.

 

“Interim Conditional Lien Waiver” means the conditional waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-1 and K-3.

 

“Interim Unconditional Lien Waiver” means the unconditional waiver and release
provided to Owner by Contractor, Major Subcontractors and Major
Sub-subcontractors in accordance with the requirements of Section 7.2D, which
shall be in the form of Attachment K, Schedules K-2 and K-4.

 

“Insolvency Event” in relation to any Party means the bankruptcy, insolvency,
liquidation, administration, administrative or other receivership or dissolution
of such Party, and any equivalent or analogous proceedings by whatever name
known and in whatever jurisdiction, and any step taken (including, without
limitation, the presentation of a petition or the passing of a resolution or
making a general assignment or filing for the benefit of its creditors) for or
with a view toward any of the foregoing.

 

“Invoice” means Contractor’s request for a payment pursuant to Section 7.2,
which invoice shall be in the form of Attachment I.

 

“Key Personnel” or “Key Persons” has the meaning set forth in Section 2.2A.

 

“Landowner” means any landowner that has leased land or provided a right of way
or easement to Owner in connection with the Project.

 

“Lender” means any entity or entities providing temporary or permanent debt
financing to Owner for the Facility.

 

“Letter of Credit” has the meaning set forth in Section 9.2.

 

“Level II” means a level of detail in the CPM Schedule that has two hundred
(200) to three hundred (300) activities and has logical relationships at a
summary level. The work breakdown structure in the Level II CPM Schedule is by
Project phase (engineering, procurement, construction, startup and
commissioning) and discipline/commodity (process engineering, mechanical
engineering, etc. for engineering disciplines and Site work, concrete, steel,
piping, etc. for construction).  Critical major Equipment (including bulk
material requirements) and Subcontract procurement and deliveries are captured
in the Level II CPM Schedule. All major schedule milestones are shown.  The
Level II CPM Schedule may be resource loaded to check staffing levels or
installation rates.

 

“Level III” means a level of detail in the CPM Schedule which is an
implementation (control) schedule used to direct the Work by providing schedule
parameters to the more

 

8

--------------------------------------------------------------------------------


 

detailed implementation level, identify and resolve schedule problems, status
progress in terms of Milestones, measure the impact of scope changes and delays,
develop recovery plans, and support schedule-related contractual action.  The
work breakdown structure in the Level III CPM Schedule is at an area level
(common area, turbine generator area, vaporizer area, Tanks, pipe racks, etc.),
and shall involve over one thousand (1,000) activities.  The Level III CPM
Schedule is developed with the assistance of and accepted by Contractor’s Key
Personnel. The deliverables by each engineering discipline are captured at this
level.  All major Equipment (including bulk material requirements) are scheduled
at area level and detailed construction activities at each commodity level
follow the same area concept.  The Subcontract schedules are similarly developed
for each area, as applicable.

 

“Limited Notice to Proceed” or “LNTP” has the meaning set forth in Section 5.1.

 

“Liquidated Damages” means Delay Liquidated Damages and Performance Liquidated
Damages.

 

“LNG” means liquefied Natural Gas.

 

“LNTP Work” has the meaning set forth in Section 11 of Attachment A.

 

“LDEQ” means the Louisiana Department of Environmental Quality.

 

“Louisiana Sales and Use Tax” has the meaning set forth in Section 4.5A.

 

“Louisiana Sales and Use Tax Allowance” has the meaning set forth in Section
7.1A.

 

“Major Equipment” means the items of Equipment listed as such in Attachment G.

 

“Major Subcontract” means any Subcontract having an aggregate value in excess of
Five Million U.S. Dollars (U.S.$5,000,000) and any Subcontract listed in
Attachment G as a Subcontract for a specified critical element of the Work even
if the Subcontract aggregate value is less than Five Million U.S. Dollars
(U.S.$5,000,000).

 

“Major Subcontractor” means the Subcontractors listed as such in Attachment G
and, in addition, any Subcontractor with whom Contractor enters, or intends to
enter, into a Major Subcontract.

 

“Major Sub-subcontract” means any Sub-subcontract with a Sub-subcontractor
listed in Attachment G.

 

“Major Sub-subcontractor” means the Sub-subcontractors listed as such in
Attachment G.

 

“Marine Loading Arm Adjustment” has the meaning set forth in Section 7.1F.

 

“Memorandum of Understanding” means the Memorandum of Understanding between
Cheniere LNG, Inc., Cheniere and Contractor, dated August 22, 2003.

 

9

--------------------------------------------------------------------------------


 

“Milestone” means a designated portion of the Work, as shown in Attachment C,
Schedule C-1.

 

“Minimum Acceptance Criteria” or “MAC” means the Sendout Rate MAC and the Ship
Unloading Time MAC.

 

“Minimum Acceptance Criteria Correction Period” has the meaning set forth in
Section 11.5B.

 

“MMSCFD” means million SCFD.

 

“Month” means a Gregorian calendar month; “month” means any period of thirty
(30) consecutive Days.

 

“Monthly” means an event occurring or an action taken once every Month.

 

“Monthly Payments” has the meaning set forth in Section 7.2B.

 

“Monthly Progress Reports” has the meaning set forth in Section 3.19A.3.

 

“Natural Gas” means combustible gas consisting primarily of methane.

 

“Notice to Proceed” or “NTP” has the meaning set forth in Section 5.2B.

 

“Off-Site Rights of Way and Easements” has the meaning set forth in Section
4.3B.

 

“Operating Spare Part Allowance” has the meaning set forth in Section 7.1C.

 

“Operating Spare Parts” has the meaning set forth in Section 3.4.

 

“Operating Spare Parts List” has the meaning set forth in Section 3.4.

 

“Operations Activity” or “Operations Activities” has the meaning set forth in
Section 11.8.

 

“Owner” has the meaning set forth in the preamble hereto.

 

“Owner Default” has the meaning set forth in Section 16.5.

 

“Owner Group” means (i) Owner, its parent, Lender, and each of their respective
Affiliates and (ii) the respective directors, officers, agents, employees and
representatives of each Person specified in clause (i) above.

 

“Owner Monthly Confirmation” has the meaning set forth in Section 4.1A.

 

“Owner Permits” means the Permits listed in Attachment Q and any other Permits
(not listed in either Attachment P or Attachment Q) necessary for performance of
the Work or the operation of the Facility and which are required to be obtained
in Owner’s name pursuant to Applicable Law.

 

10

--------------------------------------------------------------------------------


 

“Owner Quarterly Confirmation” has the meaning set forth in Section 4.1B.

 

“Owner Representative” means that Person or Persons designated by Owner in a
written notice to Contractor who shall have complete authority to act on behalf
of Owner on all matters pertaining to the Work, including giving instructions
and making changes in the Work.  Owner designates Ed Lehotsky as the Owner
Representative.  Notification of a change in Owner Representative shall be
provided in advance, in writing, to Contractor.

 

“Owner’s Confidential Information” has the meaning set forth in Section 19.1.

 

“P&ID’s” means piping and instrumentation diagrams.

 

“Party” or “Parties” means Owner and/or Contractor and their successors and
permitted assigns.

 

“Payment Schedule” means the schedule of Milestone payments as set forth in
Attachment C, Schedule C-1, and the schedule of Monthly Payments set forth in
Attachment C, Schedule C-2.

 

“Payment Letter of Credit” has the meaning set forth in Section 9.2.

 

“Performance Guarantee(s)” means the Sendout Rate Performance Guarantee and the
Ship Unloading Time Performance Guarantee.

 

“Performance Letter of Credit” has the meaning set forth in Section 9.2.

 

“Performance Liquidated Damages” means the Sendout Rate Performance Liquidated
Damages and the Ship Unloading Time Performance Liquidated Damages.  The
Performance Liquidated Damages are shown in Attachment T.

 

“Performance Test Procedures” has the meaning set forth in Section 11.3.

 

“Performance Tests” means the tests performed (including any repetition thereof)
to determine whether the Facility meets the Performance Guarantees and/or
Minimum Acceptance Criteria set forth in Attachment T, which tests shall be as
specified in and consistent with Attachment S.

 

“Permit” means any valid waiver, certificate, approval, consent, license,
exemption, variance, franchise, permit, authorization or similar order or
authorization from any Governmental Instrumentality required to be obtained or
maintained in connection with the Facility, the Site or the Work.

 

“Person” means any individual, company, joint venture, corporation, partnership,
association, joint stock company, limited liability company, trust, estate,
unincorporated organization, Governmental Instrumentality or other entity having
legal capacity.

 

“Potential Lender” has the meaning set forth in Section 21.16A.

 

11

--------------------------------------------------------------------------------


 

“Progress Record Drawings and Specifications” means Drawings and Specifications
that show all current “as-built” conditions, as required under Attachment B.

 

“Project” has the meaning specified for “Facility.”

 

“Project Commissioning Plan” means the detailed plan which shall be provided by
Contractor to Owner in accordance with Attachment V.

 

“Project Insurances” has the meaning set forth in Section 7.1B.

 

“Project Schedule” means the schedule for performance of the Work, including the
date for LNTP, the date for NTP, the Target Bonus Date and the Guaranteed
Substantial Completion Date, as more particularly described in Attachment E.

 

“PSIG” means pounds per square inch, gauge.

 

“Punchlist” means a list of those finishing items required to complete the Work,
the completion of which shall not materially interrupt nor affect the safe
operation of all or any part of the Facility after RFCD or Substantial
Completion, as more fully described in Section 11.6 of this Agreement.

 

“Qualified Research Expenditures” means the costs funded by Owner under this
Agreement that are incurred in connection with Work performed by Contractor, its
Subcontractors and Sub-subcontractors which meet all of the requirements of
Section 41(d)(1) of the Internal Revenue Code of 1986, as amended, and which are
related to the development or improvement of a business component of the
Facility.

 

“Ready For Cool Down” or “RFCD” means that all of the following have occurred:
(i) Contractor has completed all applicable Work, other than the Work meeting
the definition of Punchlist, in accordance with the requirements contained in
this Agreement to ensure that System 1, the first System to undergo Cool Down,
is ready for use to receive and dispatch LNG and Natural Gas so that the Cool
Down phase can commence; and (ii) Contractor has delivered to Owner a RFCD
Completion Certificate for such System in the form of Attachment L as required
under Section 11.1A.

 

“Ready for Performance Testing” means that all of the following have occurred
with respect to the Facility: (i) Cool Down has been completed for System 1,
System 2, and System 3; (ii) all Tanks have been successfully filled to their
high levels (but not simultaneously); (iii) all vaporizers have been operated
individually; (iv) Contractor has completed all procurement, fabrication,
assembly, erection, installation and pre-commissioning checks and tests of the
Facility to ensure that the entire Work and each component thereof was
sufficiently fabricated, assembled, erected and installed so as to be capable of
being operated safely within the requirements contained in this Agreement; and
(v) all portions of the Facility have attained the state of completion necessary
for commencement of the Sendout Rate Performance Test.

 

“Receiving Party” has the meaning set forth in Section 19.3.

 

12

--------------------------------------------------------------------------------


 

“Record Drawings and Specifications” means final, record Drawings and
Specifications of the Facility showing the “as-built” conditions of the
completed Facility, as required under Attachment B.

 

“Recovery Schedule” has the meaning set forth in Section 5.5.

 

“Reimbursable Costs” means the Unit Rates, other direct costs and applicable
markups and allowances set forth in Schedule D-4.

 

“RFCD Completion Certificate” has the meaning set forth in Section 11.1A.

 

“RFCD Delay Liquidated Damages” has the meaning set forth in Section 13.1A.

 

“Safety Standards” has the meaning set forth in Section 3.10A.

 

“SCF” means standard cubic feet.

 

“SCFD” means standard cubic feet per Day.

 

“Schedule Bonus” has the meaning set forth in Section 11.9.

 

“Scope of Work” means the description of Work to be performed by Contractor as
set forth in this Agreement, including as more specifically set forth in
Attachment A.

 

“SEC” means the Securities and Exchange Commission or any successor entity
thereto.

 

“Sendout Rate” has the meaning set forth in Attachment T.

 

“Sendout Rate Guarantee Conditions” has the meaning set forth in Attachment T.

 

“Sendout Rate MAC” has the meaning set forth in Attachment T.

 

“Sendout Rate Performance Guarantee” has the meaning set forth in Attachment T.

 

“Sendout Rate Performance Liquidated Damages” has the meaning set forth in
Attachment T.

 

“Ship Unloading Time” has the meaning set forth in Attachment T.

 

“Ship Unloading Time Guarantee Conditions” has the meaning set forth in
Attachment T.

 

“Ship Unloading Time MAC” has the meaning set forth in Attachment T.

 

“Ship Unloading Time Performance Guarantee” has the meaning set forth in
Attachment T.

 

“Ship Unloading Time Performance Liquidated Damages” has the meaning set forth
in Attachment T.

 

13

--------------------------------------------------------------------------------


 

“Site” means those areas shown in greater detail in Attachment Y.

 

“Specifications” means those documents consisting of the written requirements
for Equipment, standards and workmanship for the Work, which are prepared as a
part of and during the performance of the Work.

 

“Stainless Steel Adjustment” has the meaning set forth in Section 7.1D.

 

“Subcontract” means an agreement by Contractor with a Subcontractor for the
performance of any portion of the Work.

 

“Subcontractor” means any Person, including an Equipment supplier or vendor, who
has a direct contract with Contractor to manufacture or supply Equipment which
is a portion of the Work, to lease Construction Equipment to Contractor in
connection with the Work, or to otherwise perform a portion of the Work.

 

“Substantial Completion” means that all of the following have occurred with
respect to the Facility: (i) all Minimum Acceptance Criteria have been achieved;
(ii) all Performance Guarantees for the Facility have been achieved, or in the
case that all Performance Guarantees have not been achieved but all Minimum
Acceptance Criteria have been achieved, Contractor has paid Performance
Liquidated Damages in accordance with Section 20.3C (except such Performance
Liquidated Damages that are not due as a condition of Substantial Completion if
Contractor, at Owner’s election, is taking corrective actions under Section
11.5A(i)); (iii) any Substantial Completion Delay Liquidated Damages due and
owing have been paid in accordance with Section 20.3C; (iv) the Work (including
training in accordance with Section 3.5 and the delivery of all documentation
required as a condition of Substantial Completion under this Agreement
(including documentation required for operation, including test reports)) has
been completed in accordance with the requirements of this Agreement other than
any Work which meets the definition of Punchlist; (v) Contractor has delivered
to Owner the Substantial Completion Certificate in the form of Attachment M, as
required under Section 11.3; (vi) Contractor has obtained all Contractor Permits
for the Facility; and (vii) Contractor has, pursuant to Section 3.4, delivered
to the Project all Operating Spare Parts required by the Operating Spare Parts
List to be delivered to the Project prior to Substantial Completion.

 

“Substantial Completion Certificate” has the meaning set forth in Section 11.3.

 

“Substantial Completion Delay Liquidated Damages” has the meaning set forth in
Section 13.1B.

 

“Sub-subcontract” means any agreement by a Subcontractor with a
Sub-subcontractor or by a Sub-subcontractor with another Sub-subcontractor for
the performance of any portion of the Work.

 

“Sub-subcontractor” means any Person, including an Equipment supplier or vendor,
who has a direct or indirect contract with a Subcontractor or another
Sub-subcontractor to manufacture or supply Equipment which comprises a portion
of the Work, to lease Construction Equipment to Subcontractor or another
Sub-subcontractor in connection with

 

14

--------------------------------------------------------------------------------


 

the Work, to perform a portion of the Work or to otherwise furnish labor or
materials.

 

“Subsurface Soil Conditions” means subsurface conditions at the Site, including
subsurface conditions on the sea bottom of the dredging basin where Work shall
be performed.

 

“System” means a System of the Facility, being System 1, System 2 or System 3. 
System 1, 2 and 3 shall compose the entire Facility.

 

“System 1” means the first System to undergo Cool Down and is comprised of all
components of the Facility, with the exception of System 2 and System 3.

 

“System 2” means Tank 2.

 

“System 3” means Tank 3.

 

“Tank” means any of Tank 1, Tank 2 or Tank 3.

 

“Tank 1” means the first LNG storage tank to be constructed by Contractor.

 

“Tank 2” means the second LNG storage tank to be constructed by Contractor.

 

“Tank 3” means the third LNG storage tank to be constructed by Contractor.

 

“Tank Subcontract Materials Adjustment” has the meaning set forth in Section
7.1E.

 

“Target Bonus Date” means the date specified in Attachment E as may be adjusted
by Change Order in accordance with the terms of this Agreement.

 

“Target Completion” means that all of the following have occurred with respect
to the Facility: (i) Cool Down has been completed for System 1 and System 2;
(ii) Contractor has completed all procurement, fabrication, assembly, erection,
installation and precommissioning checks of all of the vaporizers for the
Facility to ensure that all such vaporizers and each component thereof was
sufficiently fabricated, assembled, erected and installed so as to be capable of
being operated safely within the requirements contained in this Agreement, and
thirteen vaporizers have been operated to their rated capacity; (iii) Contractor
has completed all procurement, fabrication, assembly, erection, installation and
pre-commissioning checks and tests of System 1 and System 2 to ensure that these
Systems and each component thereof was sufficiently fabricated, assembled,
erected and installed so as to be capable of being operated safely within the
requirements contained in this Agreement; and (iv) System 1 and System 2
collectively achieve a Sendout Rate of 2,000 MMSCFD or above at a temperature of
no less than 40°F and at a pressure of no less than 1,250 PSIG, as measured at
the exit for the main Facility transfer meter, for a continuous period of a
minimum of twenty-four (24) hours.

 

“Taxes” means any and all taxes, assessments, levies, duties, fees, charges and
withholdings of any kind or nature whatsoever and howsoever described, including
Louisiana Sales and Use Taxes, value-added, sales, use, gross receipts, license,
payroll,

 

15

--------------------------------------------------------------------------------


 

federal, state, local or foreign income, environmental, profits, premium,
franchise, property, excise, capital stock, import, stamp, transfer, employment,
occupation, generation, privilege, utility, regulatory, energy, consumption,
lease, filing, recording and activity taxes, levies, duties, fees, charges,
imposts and withholding, together with any and all penalties, interest and
additions thereto.

 

“Technical Services Agreement” means the Technical Services Agreement between
Cheniere LNG, Inc., Cheniere and Contractor, dated October 14, 2003.

 

“Third Party” means any Person other than a member of (i) the Contractor Group,
(ii) the Owner Group, or (iii) any Subcontractor or Sub-subcontractor or any
employee, officer or director of such Subcontractor or Sub-subcontractor.

 

“Third Party Proprietary Work Product” has the meaning set forth in Section
10.1A.

 

“Unit Rates” has the meaning set forth in Section 6.1C.

 

“USACE” means the United States Army Corps of Engineers.

 

“U.S. Dollars” or “U.S.$” means the legal tender of the United States of
America.

 

“Warranty” or “Warranties” has the meaning set forth in Section 12.1A.

 

“Work” means the work obligations, duties and responsibilities to be performed
by or on behalf of Contractor in connection with the procurement, engineering,
design, fabrication, erection, installation, manufacture, inspection, repair
(including Corrective Work), testing (including Performance Tests), training,
pre-commissioning, commissioning and placing into service of the Facility and
the related component Equipment and Systems, and the required related labor and
materials, all in accordance with the terms of this Agreement and the various
Attachments, including Attachment A.

 

“Work Product” has the meaning set forth in Section 10.1A.

 


1.2                                 THE MEANINGS SPECIFIED IN THIS ARTICLE 1 ARE
APPLICABLE TO BOTH THE SINGULAR AND PLURAL. AS USED IN THIS AGREEMENT, THE TERMS
“HEREIN,” “HEREWITH,” “HEREUNDER” AND “HEREOF” ARE REFERENCES TO THIS AGREEMENT
TAKEN AS A WHOLE, AND THE TERMS “INCLUDE,” “INCLUDES” AND “INCLUDING” MEAN
“INCLUDING, WITHOUT LIMITATION,” OR VARIANT THEREOF.  REFERENCE IN THIS
AGREEMENT TO AN ARTICLE OR SECTION SHALL BE A REFERENCE TO AN ARTICLE OR SECTION
CONTAINED IN THIS AGREEMENT (AND NOT IN ANY ATTACHMENTS OR SCHEDULES TO THIS
AGREEMENT) UNLESS EXPRESSLY STATED OTHERWISE, AND A REFERENCE IN THIS AGREEMENT
TO AN ATTACHMENT OR SCHEDULE SHALL BE A REFERENCE TO AN ATTACHMENT OR SCHEDULE
ATTACHED TO THIS AGREEMENT UNLESS EXPRESSLY STATED OTHERWISE.


 

Article 2
RELATIONSHIP OF OWNER, CONTRACTOR AND SUBCONTRACTORS

 


2.1                                 STATUS OF CONTRACTOR.  THE RELATIONSHIP OF
CONTRACTOR TO OWNER SHALL BE THAT OF AN INDEPENDENT CONTRACTOR.  ANY PROVISIONS
OF THIS AGREEMENT WHICH MAY APPEAR TO GIVE OWNER OR THE OWNER REPRESENTATIVE THE
RIGHT TO DIRECT OR CONTROL CONTRACTOR AS TO DETAILS OF PERFORMING THE

 

16

--------------------------------------------------------------------------------


 


WORK, OR TO EXERCISE ANY MEASURE OF CONTROL OVER THE WORK, SHALL BE DEEMED TO
MEAN THAT CONTRACTOR SHALL FOLLOW THE DESIRES OF OWNER OR THE OWNER
REPRESENTATIVE IN THE RESULTS OF THE WORK ONLY AND NOT IN THE MEANS BY WHICH THE
WORK IS TO BE ACCOMPLISHED, AND CONTRACTOR SHALL HAVE THE COMPLETE RIGHT,
OBLIGATION AND AUTHORITATIVE CONTROL OVER THE WORK AS TO THE MANNER, MEANS OR
DETAILS AS TO HOW TO PERFORM THE WORK.  NOTHING HEREIN SHALL BE INTERPRETED TO
CREATE A MASTER-SERVANT OR PRINCIPAL-AGENT RELATIONSHIP BETWEEN CONTRACTOR, OR
ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS, AND OWNER.  NEVERTHELESS,
CONTRACTOR SHALL COMPLY WITH ALL PROVISIONS, TERMS AND CONDITIONS OF THIS
AGREEMENT, AND THE FACT THAT CONTRACTOR IS AN INDEPENDENT CONTRACTOR DOES NOT
RELIEVE IT FROM ITS RESPONSIBILITY TO FULLY, COMPLETELY, TIMELY AND SAFELY
PERFORM THE WORK IN COMPLIANCE WITH THIS AGREEMENT.  EXCEPT TO THE EXTENT SET
FORTH IN THIS AGREEMENT, INCLUDING SECTIONS 6.1C, 6.2D, 11.5A, 11.8 AND 16.3,
AND SUBJECT AT ALL TIMES TO SECTION 6.7, OWNER SHALL NOT BE ENTITLED TO ISSUE
ANY INSTRUCTION OR DIRECTIVE TO CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS IN CONNECTION WITH PERFORMANCE OF THE WORK.  OWNER SHALL
PROVIDE A COPY TO CONTRACTOR OF ANY WRITTEN COMMUNICATION FROM OWNER TO ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR THAT RELATES TO CONTRACTOR’S PERFORMANCE OF
THE WORK.


 


2.2                                 KEY PERSONNEL, ORGANIZATION CHART AND
CONTRACTOR REPRESENTATIVE.


 


A.                                   KEY PERSONNEL AND ORGANIZATION CHART.
ATTACHMENT F SETS FORTH CONTRACTOR’S ORGANIZATIONAL CHART TO BE IMPLEMENTED FOR
THE WORK AND ALSO CONTAINS A LIST OF KEY PERSONNEL (“KEY PERSONNEL” OR “KEY
PERSONS”) FROM CONTRACTOR’S ORGANIZATION WHO WILL BE ASSIGNED TO THE WORK.  KEY
PERSONNEL SHALL, UNLESS OTHERWISE EXPRESSLY STATED IN ATTACHMENT F, BE DEVOTED
FULL-TIME TO THE WORK UNTIL SUBSTANTIAL COMPLETION, AND KEY PERSONNEL SHALL NOT
BE REMOVED OR REASSIGNED WITHOUT OWNER’S PRIOR WRITTEN APPROVAL (SUCH APPROVAL
NOT TO BE UNREASONABLY WITHHELD); PROVIDED, HOWEVER, OWNER’S PRIOR WRITTEN
APPROVAL SHALL NOT BE REQUIRED IN THE EVENT CONTRACTOR REMOVES OR REASSIGNS A
KEY PERSON AT ANY TIME PRIOR TO OWNER’S ISSUANCE OF THE NTP.  ALL REQUESTS FOR
THE SUBSTITUTION OF KEY PERSONNEL SHALL INCLUDE A DETAILED EXPLANATION AND
REASON FOR THE REQUEST AND THE RESUMES OF PROFESSIONAL EDUCATION AND EXPERIENCE
FOR A MINIMUM OF TWO (2) CANDIDATES OF EQUAL OR GREATER QUALIFICATIONS AND
EXPERIENCE.  SHOULD OWNER APPROVE OF THE REPLACEMENT OF A KEY PERSON, CONTRACTOR
SHALL, SO FAR AS REASONABLY PRACTICABLE, ALLOW FOR AN OVERLAP OF AT LEAST ONE
(1) WEEK DURING WHICH BOTH THE KEY PERSON TO BE REPLACED AND THE OWNER-APPROVED
NEW KEY PERSON SHALL WORK TOGETHER FULL TIME.  THE ADDITIONAL COST OF ANY
REPLACEMENT OF SUCH KEY PERSONNEL AND OVERLAP TIME SHALL BE ENTIRELY AT
CONTRACTOR’S EXPENSE.  OWNER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, AT
ANY TIME TO REASONABLY REQUEST THAT CONTRACTOR REPLACE ANY KEY PERSON WITH
ANOTHER EMPLOYEE ACCEPTABLE TO OWNER.  IN SUCH EVENT, CONTRACTOR SHALL
REASONABLY CONSIDER OWNER’S REQUEST THAT CONTRACTOR REPLACE SUCH KEY PERSON.


 


B.                                     CONTRACTOR REPRESENTATIVE.  CONTRACTOR
DESIGNATES ASOK KUMAR AS THE CONTRACTOR REPRESENTATIVE.  NOTIFICATION OF A
CHANGE IN CONTRACTOR REPRESENTATIVE SHALL BE PROVIDED IN ADVANCE, IN WRITING, TO
OWNER. THE CONTRACTOR REPRESENTATIVE IS A KEY PERSON.


 


2.3                                 SUBCONTRACTORS AND SUB-SUBCONTRACTORS. 
OWNER ACKNOWLEDGES AND AGREES THAT CONTRACTOR INTENDS TO HAVE PORTIONS OF THE
WORK ACCOMPLISHED BY SUBCONTRACTORS PURSUANT TO WRITTEN SUBCONTRACTS BETWEEN
CONTRACTOR AND SUCH SUBCONTRACTORS, AND THAT SUCH SUBCONTRACTORS MAY HAVE
CERTAIN PORTIONS OF THE WORK PERFORMED BY SUB-SUBCONTRACTORS.  ALL SUBCONTRACTS
SHALL,

 

17

--------------------------------------------------------------------------------


 


SO FAR AS REASONABLY PRACTICABLE, BE CONSISTENT WITH THE TERMS OR PROVISIONS OF
THIS AGREEMENT.  NO SUBCONTRACTOR OR SUB-SUBCONTRACTOR IS INTENDED TO BE OR
SHALL BE DEEMED A THIRD-PARTY BENEFICIARY OF THIS AGREEMENT.  CONTRACTOR SHALL
BE FULLY RESPONSIBLE TO OWNER FOR THE ACTS AND OMISSIONS OF SUBCONTRACTORS AND
SUB-SUBCONTRACTORS AND OF PERSONS DIRECTLY OR INDIRECTLY EMPLOYED BY EITHER OF
THEM IN THE PERFORMANCE OF THE WORK, AS IT IS FOR THE ACTS OR OMISSIONS OF
PERSONS DIRECTLY EMPLOYED BY CONTRACTOR.  THE WORK OF ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR SHALL BE SUBJECT TO INSPECTION BY OWNER TO THE SAME EXTENT AS
THE WORK OF CONTRACTOR.  ALL SUBCONTRACTORS AND SUB-SUBCONTRACTORS AND THEIR
RESPECTIVE PERSONNEL ON SITE OR WHO MAY COME ON THE SITE OR THE OFF-SITE RIGHTS
OF WAY AND EASEMENTS ARE TO BE INSTRUCTED BY CONTRACTOR IN THE TERMS AND
REQUIREMENTS OF CONTRACTOR’S SAFETY AND ENVIRONMENTAL PROTECTION REGULATIONS AND
POLICIES AND SHALL BE EXPECTED TO COMPLY WITH SUCH REGULATIONS.  IN THE EVENT
THAT ANY PERSONNEL ARE NOT ADHERING TO SUCH REGULATIONS AND POLICIES, SUCH
PERSONNEL SHALL BE REMOVED BY CONTRACTOR.  IN NO EVENT SHALL CONTRACTOR BE
ENTITLED TO ANY ADJUSTMENT OF THE CONTRACT PRICE OR PROJECT SCHEDULE AS A RESULT
OF COMPLIANCE WITH SUCH REGULATIONS AND POLICIES SET FORTH IN THE HSE PLAN, OR
ANY REMOVAL OF PERSONNEL NECESSITATED BY NON-COMPLIANCE.  NOTHING CONTAINED
HEREIN SHALL (I) CREATE ANY CONTRACTUAL RELATIONSHIP BETWEEN ANY SUBCONTRACTOR
AND OWNER, OR BETWEEN ANY SUB-SUBCONTRACTOR AND OWNER, OR (II) OBLIGATE OWNER TO
PAY OR CAUSE THE PAYMENT OF ANY AMOUNTS TO SUBCONTRACTOR OR SUB-SUBCONTRACTOR.


 


2.4                                 SUBCONTRACTS AND SUB-SUBCONTRACTS.


 


A.                                   APPROVED LIST.   ATTACHMENT G SETS FORTH A
LIST OF CONTRACTORS AND SUPPLIERS THAT CONTRACTOR AND OWNER HAVE AGREED ARE
APPROVED FOR SELECTION AS SUBCONTRACTORS FOR THE PERFORMANCE OF THAT PORTION OF
THE WORK SPECIFIED IN ATTACHMENT G.   APPROVAL BY OWNER OF ANY SUBCONTRACTORS OR
SUB-SUBCONTRACTORS DOES NOT RELIEVE CONTRACTOR OF ANY RESPONSIBILITIES UNDER
THIS AGREEMENT.


 


B.                                     ADDITIONAL PROPOSED MAJOR SUBCONTRACTORS 
IN THE EVENT THAT CONTRACTOR IS CONSIDERING THE SELECTION OF A SUBCONTRACTOR NOT
LISTED ON ATTACHMENT G THAT WOULD QUALIFY AS A MAJOR SUBCONTRACTOR, CONTRACTOR
SHALL (I) NOTIFY OWNER OF ITS PROPOSED MAJOR SUBCONTRACTOR AS SOON AS REASONABLY
PRACTICABLE DURING THE SELECTION PROCESS AND FURNISH TO OWNER ALL INFORMATION
REASONABLY REQUESTED BY OWNER WITH RESPECT TO CONTRACTOR’S SELECTION CRITERIA,
AND (II) NOTIFY OWNER NO LESS THAN TEN (10) BUSINESS DAYS PRIOR TO THE EXECUTION
OF A MAJOR SUBCONTRACT WITH A MAJOR SUBCONTRACTOR NOT LISTED ON ATTACHMENT G. 
OWNER SHALL HAVE THE DISCRETION, NOT TO BE UNREASONABLY EXERCISED, TO REJECT ANY
PROPOSED MAJOR SUBCONTRACTOR NOT LISTED ON ATTACHMENT G FOR A MAJOR
SUBCONTRACT.  CONTRACTOR SHALL NOT ENTER INTO ANY MAJOR SUBCONTRACT WITH A
PROPOSED MAJOR SUBCONTRACTOR THAT IS REJECTED BY OWNER IN ACCORDANCE WITH THE
PRECEDING SENTENCE.  OWNER SHALL UNDERTAKE IN GOOD FAITH TO REVIEW THE
INFORMATION PROVIDED BY CONTRACTOR PURSUANT TO THIS SECTION 2.4B EXPEDITIOUSLY
AND SHALL NOTIFY CONTRACTOR OF ITS DECISION TO ACCEPT OR REJECT A PROPOSED MAJOR
SUBCONTRACTOR AS SOON AS PRACTICABLE AFTER SUCH DECISION IS MADE.  FAILURE OF
OWNER TO ACCEPT OR REJECT A PROPOSED MAJOR SUBCONTRACTOR WITHIN TEN (10)
BUSINESS DAYS SHALL BE DEEMED TO BE AN ACCEPTANCE OF SUCH MAJOR SUBCONTRACTOR,
BUT OWNER’S ACCEPTANCE OF A PROPOSED MAJOR SUBCONTRACTOR SHALL IN NO WAY RELIEVE
CONTRACTOR OF ITS RESPONSIBILITY FOR PERFORMING THE WORK IN COMPLIANCE WITH THIS
AGREEMENT.

 


C.                                     OTHER ADDITIONAL PROPOSED
SUBCONTRACTORS.  FOR ANY SUBCONTRACTOR NOT

 

18

--------------------------------------------------------------------------------


 


COVERED BY SECTION 2.4A OR 2.4B AND HAVING A SUBCONTRACT VALUE IN EXCESS OF ONE
MILLION U.S. DOLLARS (U.S. $1,000,000), CONTRACTOR SHALL, WITHIN FIFTEEN (15)
BUSINESS DAYS AFTER THE EXECUTION OF ANY SUCH SUBCONTRACT, NOTIFY OWNER IN
WRITING OF THE SELECTION OF SUCH SUBCONTRACTOR AND INFORM OWNER GENERALLY WHAT
PORTION OF THE WORK SUCH SUBCONTRACTOR IS PERFORMING.


 


D.                                    DELIVERY OF SUBCONTRACTS.  WITHIN TEN (10)
DAYS OF OWNER’S REQUEST, CONTRACTOR SHALL FURNISH OWNER WITH A COPY OF ANY
SUBCONTRACT, EXCLUDING PROVISIONS REGARDING PRICING, DISCOUNT OR CREDIT
INFORMATION, PAYMENT TERMS, PAYMENT SCHEDULES, RETENTION, PERFORMANCE SECURITY,
BID OR PROPOSAL DATA, AND ANY OTHER INFORMATION WHICH CONTRACTOR OR ANY
SUBCONTRACTOR REASONABLY CONSIDERS TO BE COMMERCIALLY SENSITIVE INFORMATION.


 


E.                                      TERMS OF MAJOR SUBCONTRACTS AND
SUB-SUBCONTRACTS.  IN ADDITION TO THE REQUIREMENTS IN SECTION 2.3 AND WITHOUT IN
ANY WAY RELIEVING CONTRACTOR OF ITS FULL RESPONSIBILITY TO OWNER FOR THE ACTS
AND OMISSIONS OF SUBCONTRACTORS AND SUB-SUBCONTRACTORS, EACH MAJOR SUBCONTRACT
AND EACH MAJOR SUB-SUBCONTRACT SHALL CONTAIN THE FOLLOWING PROVISIONS:


 

1.                                       THE MAJOR SUBCONTRACT AND THE MAJOR
SUB-SUBCONTRACT MAY BE ASSIGNED TO OWNER WITHOUT THE CONSENT OF THE RESPECTIVE
MAJOR SUBCONTRACTOR OR MAJOR SUB-SUBCONTRACTOR; PROVIDED, HOWEVER, WITH RESPECT
TO EACH CONSTRUCTION EQUIPMENT RENTAL OR LEASE AGREEMENT THAT FALLS WITHIN THE
DEFINITION OF MAJOR SUBCONTRACT OR MAJOR SUB-SUBCONTRACT, CONTRACTOR SHALL ONLY
BE OBLIGATED TO USE ITS BEST EFFORTS TO INCLUDE A PROVISION THAT SUCH AGREEMENT
MAY BE ASSIGNED TO OWNER WITHOUT THE CONSENT OF THE RESPECTIVE CONSTRUCTION
EQUIPMENT LESSOR; AND

 

2.                                       SO FAR AS REASONABLY PRACTICABLE, THE
MAJOR SUBCONTRACTOR AND THE MAJOR SUB-SUBCONTRACTOR SHALL COMPLY WITH ALL
REQUIREMENTS AND OBLIGATIONS OF CONTRACTOR TO OWNER UNDER THIS AGREEMENT, AS
SUCH REQUIREMENTS AND OBLIGATIONS ARE APPLICABLE TO THE PERFORMANCE OF THE WORK
UNDER THE RESPECTIVE MAJOR SUBCONTRACT OR MAJOR SUB-SUBCONTRACT.

 


2.5                                 CONTRACTOR ACKNOWLEDGEMENTS.


 


A.                                   THE AGREEMENT.  PRIOR TO THE EXECUTION OF
THIS AGREEMENT UNDER THE MEMORANDUM OF UNDERSTANDING AND THE TECHNICAL SERVICES
AGREEMENT, CONTRACTOR PERFORMED ENGINEERING, COST ESTIMATING AND RELATED
SERVICES AND DEVELOPED, PROVIDED OR VERIFIED ALL OF THE INFORMATION THAT FORMS
THE SCOPE OF WORK AND DESIGN BASIS (SUBJECT TO SECTION 4.8) LISTED IN ATTACHMENT
A, FOR THE PURPOSE OF DETERMINING THAT SUCH INFORMATION IS ADEQUATE AND
SUFFICIENTLY COMPLETE FOR CONTRACTOR TO ENGINEER, PROCURE, CONSTRUCT,
PRE-COMMISSION, COMMISSION, START-UP AND TEST A FULLY OPERATIONAL LNG RECEIVING,
STORAGE AND REGASIFICATION FACILITY FOR THE CONTRACT PRICE, WITHIN THE REQUIRED
TIMES SET FORTH IN THE PROJECT SCHEDULE, AND IN ACCORDANCE WITH ALL REQUIREMENTS
OF THIS AGREEMENT, INCLUDING APPLICABLE CODES AND STANDARDS, APPLICABLE LAW,
WARRANTIES, MINIMUM ACCEPTANCE CRITERIA AND PERFORMANCE GUARANTEES. 
ACCORDINGLY, SUBJECT TO SECTION 4.8 AND SECTION 13 OF SCHEDULE A-1, CONTRACTOR
(I) HEREBY AGREES THAT IT SHALL HAVE NO RIGHT TO CLAIM OR SEEK AN

 

19

--------------------------------------------------------------------------------


 


INCREASE IN THE CONTRACT PRICE OR AN ADJUSTMENT TO THE PROJECT SCHEDULE WITH
RESPECT TO ANY INCOMPLETE, INACCURATE OR INADEQUATE INFORMATION THAT MAY BE
CONTAINED OR REFERENCED IN ATTACHMENT A, (II) HEREBY WAIVES AND RELEASES OWNER
FROM AND AGAINST ANY SUCH CLAIMS, AND (III) SHALL NOT BE RELIEVED OF ITS
RESPONSIBILITY TO ACHIEVE ALL REQUIREMENTS UNDER THIS AGREEMENT (INCLUDING
MEETING APPLICABLE CODES AND STANDARDS, APPLICABLE LAW, MINIMUM ACCEPTANCE
CRITERIA AND PERFORMANCE GUARANTEES) DUE TO ANY SUCH INCOMPLETE, INACCURATE OR
INADEQUATE INFORMATION.  SUBJECT TO SECTION 4.8, OWNER MAKES NO GUARANTY OR
WARRANTY, EXPRESS OR IMPLIED, AS TO THE ACCURACY, ADEQUACY OR COMPLETENESS OF
ANY INFORMATION THAT IS CONTAINED IN OR REFERENCED IN ATTACHMENT A.


 


B.                                     CONDITIONS OF THE SITE.


 

1.                                       SUBJECT TO ADJUSTMENT AS APPROPRIATE
PURSUANT TO SECTION 4.3, CONTRACTOR AGREES AND ACKNOWLEDGES THAT IT IS
SUFFICIENTLY FAMILIAR WITH THE SITE AND THE OFF-SITE RIGHTS OF WAY AND EASEMENTS
TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE, AND UNDERSTANDS THE
CLIMATE, TERRAIN, LOGISTICS, AND OTHER DIFFICULTIES THAT IT MAY ENCOUNTER IN
PERFORMING THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE.  EXCEPT AS
OTHERWISE PROVIDED IN THIS AGREEMENT, INCLUDING CONTRACTOR’S RIGHTS PURSUANT TO
SECTION 6.8A, CONTRACTOR WAIVES ANY RIGHT TO CLAIM AN ADJUSTMENT IN THE CONTRACT
PRICE OR THE PROJECT SCHEDULE IN RESPECT OF ANY FAILURE TO TIMELY PERFORM THE
WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE AS A RESULT OF ANY OF THE FOLLOWING
CONDITIONS AT THE SITE: (I) RIVER LEVELS, TOPOGRAPHY; (II) CLIMATIC CONDITIONS,
TIDES, AND SEASONS; (III) AVAILABILITY OF LABORERS, SUBCONTRACTORS,
SUB-SUBCONTRACTORS, CONSTRUCTION EQUIPMENT OR ANY OTHER ITEMS OR SUPPLIES; (IV)
ADEQUATE AVAILABILITY AND TRANSPORTATION OF EQUIPMENT; AND (V) BREAKDOWN OR
OTHER FAILURE OF CONSTRUCTION EQUIPMENT; PROVIDED, HOWEVER, THAT CONTRACTOR DOES
NOT ASSUME THE RISK OR WAIVE ITS RIGHTS WITH RESPECT TO THOSE CONDITIONS IN
SECTION 2.5B.2.  THIS SECTION 2.5B.1 SHALL NOT AFFECT THE RIGHTS OF CONTRACTOR
WITH RESPECT TO CHANGE ORDERS IN ACCORDANCE WITH SECTION 4.3.

 

2.                                       IF CONTRACTOR ENCOUNTERS SUBSURFACE
SOIL CONDITIONS THAT (I) ARE MATERIALLY DIFFERENT FROM THE INFORMATION REGARDING
SUCH SUBSURFACE SOIL CONDITIONS AS PROVIDED IN THE GEOTECHNICAL REPORTS
(INCLUDING THE ENCOUNTERING OF SUBSURFACE SOIL CONDITIONS THAT COULD NOT BE
REASONABLY BE ANTICIPATED BY CONTRACTOR USING GECP BASED ON THE INFORMATION
PROVIDED IN THE GEOTECHNICAL REPORTS) AND (II) ADVERSELY AFFECTS (A)
CONTRACTOR’S COSTS OF PERFORMANCE OF THE WORK, (B) CONTRACTOR’S ABILITY TO
PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE OR (C) CONTRACTOR’S
ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT, CONTRACTOR
SHALL BE ENTITLED TO A CHANGE ORDER; PROVIDED THAT CONTRACTOR COMPLIES WITH THE
REQUIREMENTS SET FORTH IN SECTIONS 6.2, 6.5 AND 6.9.

 


C.                                     APPLICABLE LAW AND APPLICABLE CODES AND
STANDARDS.  CONTRACTOR HAS INVESTIGATED TO ITS SATISFACTION APPLICABLE LAW AND
APPLICABLE CODES AND STANDARDS IN EXISTENCE AS OF THE CONTRACT DATE, AND
WARRANTS THAT IT CAN PERFORM THE WORK AT THE CONTRACT PRICE AND WITHIN THE
PROJECT SCHEDULE IN ACCORDANCE WITH SUCH APPLICABLE LAW AND APPLICABLE CODES AND
STANDARDS.  CONTRACTOR SHALL PERFORM THE WORK IN ACCORDANCE WITH APPLICABLE LAW
(INCLUDING APPLICABLE CODES AND STANDARDS), WHETHER OR NOT SUCH

 

20

--------------------------------------------------------------------------------


 


APPLICABLE LAW OR APPLICABLE CODES AND STANDARDS CAME INTO EFFECT BEFORE THE
CONTRACT DATE OR DURING THE PERFORMANCE OF THE WORK; PROVIDED, HOWEVER,
CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER FOR ANY CHANGE IN LAW TO THE
EXTENT ALLOWED UNDER SECTION 6.2A.1.  CONTRACTOR SHALL ADVISE OWNER OF ANY
CHANGE IN APPLICABLE CODES AND STANDARDS WHICH DOES NOT CONSTITUTE A CHANGE IN
LAW AND, UPON SUCH ADVISEMENT, OWNER MAY ELECT, AT ITS SOLE OPTION, TO IMPLEMENT
A CHANGE IN ACCORDANCE WITH SECTION 6.1D.


 

Article 3
CONTRACTOR’S RESPONSIBILITIES

 


3.1                                 SCOPE OF WORK.


 


A.                                   GENERALLY.  SUBJECT TO SECTION 3.1B, THE
WORK SHALL BE PERFORMED ON A TURNKEY BASIS AND SHALL INCLUDE ALL OF THE WORK
REQUIRED TO ACHIEVE RFCD, SUBSTANTIAL COMPLETION AND FINAL COMPLETION IN
ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING ACHIEVING THE
MINIMUM ACCEPTANCE CRITERIA AND PERFORMANCE GUARANTEES.  CONTRACTOR SHALL BE
REQUIRED TO INTEGRATE AND USE OWNER’S OPERATIONS PERSONNEL IN ITS
PRE-COMMISSIONING COMMISSIONING, TESTING, START-UP EFFORTS, SUBJECT TO OWNER’S
OBLIGATIONS UNDER SECTION 4.4.  CONTRACTOR SHALL PERFORM THE WORK IN ACCORDANCE
WITH GECP, APPLICABLE LAW, APPLICABLE CODES AND STANDARDS, AND ALL OTHER TERMS
AND PROVISIONS OF THIS AGREEMENT, WITH THE EXPLICIT UNDERSTANDING THAT THE
FACILITY WILL OPERATE AS A LNG RECEIVING, STORAGE AND REGASIFICATION FACILITY
MEETING ALL REQUIREMENTS AND SPECIFICATIONS OF THIS AGREEMENT.  IT IS UNDERSTOOD
AND AGREED THAT THE WORK SHALL INCLUDE ANY INCIDENTAL WORK THAT CAN REASONABLY
BE INFERRED AS NECESSARY TO COMPLETE THE FACILITY IN ACCORDANCE WITH GECP,
APPLICABLE LAW, APPLICABLE CODES AND STANDARDS, AND ALL OTHER TERMS AND
PROVISIONS OF THIS AGREEMENT, EXCLUDING ONLY THOSE ITEMS WHICH OWNER HAS
SPECIFICALLY AGREED TO PROVIDE UNDER THE TERMS OF THIS AGREEMENT.  WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, THE WORK IS MORE SPECIFICALLY
DESCRIBED IN ATTACHMENT A.


 


B.                                     EXCEPTION TO SCOPE OF WORK.  CONTRACTOR
SHALL NOT BE RESPONSIBLE FOR PROVIDING (I) THE OWNER PERMITS; (II) LNG; (III)
THOSE REQUIREMENTS SET FORTH UNDER SECTIONS 4.3, 4.4 AND 4.8; (IV) LEGAL
DESCRIPTION OF THE SITE AND A SURVEY OF THE SITE SHOWING THE BOUNDARIES OF THE
SITE AND ONE SURVEY CONTROL POINT PURSUANT TO SECTION 4.6; AND (V) ANY OTHER
OBLIGATIONS OR REQUIREMENTS SET FORTH IN THIS AGREEMENT AS REQUIRED TO BE
PERFORMED BY OWNER.


 


3.2                                 SPECIFIC OBLIGATIONS.  WITHOUT LIMITING THE
GENERALITY OF SECTION 3.1 OR THE REQUIREMENTS OF ANY OTHER PROVISION OF THIS
AGREEMENT, CONTRACTOR SHALL:


 


A.                                   PROCURE, SUPPLY, TRANSPORT, HANDLE,
PROPERLY STORE, ASSEMBLE, ERECT AND INSTALL ALL EQUIPMENT;


 


B.                                     PROVIDE CONSTRUCTION, CONSTRUCTION
MANAGEMENT (INCLUDING THE FURNISHING OF ALL CONSTRUCTION EQUIPMENT USED IN THE
FIELD, AND ALL SITE SUPERVISION AND CRAFT LABOR), INSPECTION AND QUALITY CONTROL
SERVICES REQUIRED TO ENSURE THAT THE WORK IS PERFORMED IN ACCORDANCE HEREWITH;


 


C.                                     NEGOTIATE ALL GUARANTEES, WARRANTIES,
DELIVERY SCHEDULES AND PERFORMANCE

 

21

--------------------------------------------------------------------------------


 


REQUIREMENTS WITH ALL SUBCONTRACTORS SO THAT ALL SUBCONTRACTS ARE, SO FAR AS
REASONABLY PRACTICABLE, CONSISTENT WITH THIS AGREEMENT, AS SET FORTH IN SECTIONS
2.3 AND 2.4;


 


D.                                    PERFORM SHOP AND OTHER INSPECTIONS OF THE
WORK OF SUBCONTRACTORS AND SUB-SUBCONTRACTORS AS REQUIRED BY CONTRACTOR TO
ENSURE THAT SUCH WORK MEETS ALL OF THE REQUIREMENTS OF THIS AGREEMENT;


 


E.                                      ENSURE THAT THE WORK IS PERFORMED IN
ACCORDANCE WITH THE PROJECT SCHEDULE;


 


F.                                      UNTIL SUBSTANTIAL COMPLETION, CONDUCT
AND MANAGE ALL PRE-COMMISSIONING, START-UP, OPERATIONS, COMMISSIONING,
PERFORMANCE TESTING OF THE FACILITY, WHILE SUPERVISING AND DIRECTING OPERATING
PERSONNEL PROVIDED BY OWNER;


 


G.                                     OBTAIN ALL CONTRACTOR PERMITS;


 


H.                                    PROVIDE ASSISTANCE, INFORMATION AND
DOCUMENTATION AS REASONABLY REQUESTED BY OWNER TO ENABLE OWNER TO OBTAIN THE
OWNER PERMITS; PROVIDED THAT SUCH ASSISTANCE, INFORMATION AND DOCUMENTATION
SHALL NOT INCLUDE CONTRACTOR’S PROVISION OF INFORMATION, TESTIMONY, DOCUMENTS OR
DATA BY CONTRACTOR’S EMPLOYEES UNDER OATH (UNLESS SPECIFICALLY AUTHORIZED BY
CONTRACTOR) AND ACTIVITIES OUTSIDE THE FIELD OF CONTRACTOR’S EXPERTISE, TRAINING
OR EXPERIENCE OF PERSONNEL ASSIGNED TO THE PERFORMANCE OF THE WORK UNDER THIS
AGREEMENT (EXPECT TO THE EXTENT PROVIDED FOR BY CHANGE ORDER ISSUED PURSUANT TO
SECTION 6.1 AND AGREED BY CONTRACTOR);


 


I.                                         PROVIDE TRAINING FOR OWNER’S
OPERATING AND MAINTENANCE PERSONNEL PER SECTION 3.5;


 


J.                                        COOPERATE WITH AND RESPOND PROMPTLY TO
REASONABLE INQUIRIES FROM OWNER; PROVIDED THAT SUCH COOPERATION SHALL NOT
INCLUDE CONTRACTOR’S PROVISION OF INFORMATION, TESTIMONY, DOCUMENTS OR DATA BY
CONTRACTOR’S EMPLOYEES UNDER OATH (UNLESS SPECIFICALLY AUTHORIZED BY CONTRACTOR)
AND ACTIVITIES OUTSIDE THE FIELD OF CONTRACTOR’S EXPERTISE, TRAINING OR
EXPERIENCE OF PERSONNEL ASSIGNED TO THE PERFORMANCE OF THE WORK UNDER THIS
AGREEMENT (EXPECT TO THE EXTENT PROVIDED FOR BY CHANGE ORDER ISSUED PURSUANT TO
SECTION 6.1 AND AGREED BY CONTRACTOR);


 


K.                                    BE RESPONSIBLE FOR CONNECTING THE FACILITY
TO THE PERMANENT UTILITIES TO THE EXTENT SET FORTH IN ATTACHMENT A;


 


L.                                      SUPPLY ALL INITIAL FILLS, EXCLUDING LNG
AND NATURAL GAS; AND


 


M.                                 PERFORM ALL DESIGN AND ENGINEERING WORK IN
ACCORDANCE WITH THIS AGREEMENT, INCLUDING THAT SPECIFIED IN SECTION 3.3.


 


3.3                                 DESIGN AND ENGINEERING WORK.


 


A.                                   GENERAL.  CONTRACTOR SHALL, AS PART OF THE
WORK, PERFORM ALL DESIGN AND ENGINEERING WORK IN ACCORDANCE WITH THIS AGREEMENT
AND CAUSE THE WORK TO MEET AND ACHIEVE THE REQUIREMENTS OF THIS AGREEMENT,
INCLUDING ACHIEVING THE MINIMUM

 

22

--------------------------------------------------------------------------------


 


ACCEPTANCE CRITERIA AND PERFORMANCE GUARANTEES.


 


B.                                     DRAWINGS AND SPECIFICATIONS.  UPON
RECEIPT OF THE LIMITED NOTICE TO PROCEED OR NOTICE TO PROCEED ISSUED IN
ACCORDANCE WITH SECTIONS 5.1 AND 5.2, CONTRACTOR SHALL COMMENCE THE PREPARATION
OF THE DRAWINGS AND SPECIFICATIONS FOR ALL WORK RELATING TO SUCH LNTP OR NTP. 
THE DRAWINGS AND SPECIFICATIONS SHALL BE BASED ON THE REQUIREMENTS OF THIS
AGREEMENT, INCLUDING THE SCOPE OF WORK, DESIGN BASIS, GECP, APPLICABLE CODES AND
STANDARDS AND APPLICABLE LAW.


 


C.                                     REVIEW PROCESS.


 

1.                                       SUBMISSION BY CONTRACTOR.  CONTRACTOR
SHALL SUBMIT COPIES OF THE DRAWINGS AND SPECIFICATIONS SPECIFIED IN ATTACHMENT B
TO OWNER FOR FORMAL REVIEW, COMMENT OR DISAPPROVAL IN ACCORDANCE WITH ATTACHMENT
B.

 

2.                                       REVIEW PERIODS.  OWNER SHALL HAVE UP TO
TEN (10) BUSINESS DAYS FROM ITS RECEIPT OF DRAWINGS AND SPECIFICATIONS SUBMITTED
IN ACCORDANCE WITH SECTION 3.3C.1 TO ISSUE TO CONTRACTOR WRITTEN COMMENTS,
PROPOSED CHANGES AND/OR WRITTEN DISAPPROVALS OF THE SUBMISSION OF SUCH DRAWINGS
AND SPECIFICATIONS TO CONTRACTOR.

 

If Owner does not issue any comments, proposed changes or written disapprovals
within such time periods, Contractor may proceed with the development of such
Drawings and Specifications and any construction relating thereto, but Owner’s
lack of comments or disapproval, if applicable, shall in no event constitute an
approval of the matters received by Owner.

 

In the event that Owner disapproves the Drawings or Specifications (which
disapproval shall not be unreasonably issued), Owner shall provide Contractor
with a written statement of the reasons for such rejection within the time
period required for Owner’s response, and Contractor shall provide Owner with
revised and corrected Drawings and Specifications as soon as possible
thereafter.  In the event Owner unreasonably disapproves such Drawings and
Specifications and such unreasonable disapproval adversely impacts Contractor’s
costs or ability to perform the Work in accordance with the Project Schedule,
Contractor shall be entitled to a Change Order provided that Contractor complies
with the requirements set forth in Sections 6.2, 6.5 and 6.9.

 

Provided that Owner has not disapproved of the Drawings and Specifications, such
Drawings and Specifications shall be the Drawings and Specifications that
Contractor shall use to construct the Work; provided that Owner’s lack of
disapproval of or comments on, or any approval by Owner of, any Drawings and
Specifications shall not in any way be deemed to limit or in any way alter
Contractor’s responsibility to perform and complete the Work in accordance with
the requirements of this Agreement.

 


D.                                    DESIGN LICENSES.  CONTRACTOR SHALL PERFORM
ALL DESIGN AND ENGINEERING WORK IN ACCORDANCE WITH APPLICABLE LAW, AND ALL
DRAWINGS AND SPECIFICATIONS SHALL BE SIGNED AND STAMPED BY DESIGN PROFESSIONALS
LICENSED IN ACCORDANCE WITH APPLICABLE LAW.

 

23

--------------------------------------------------------------------------------


 


E.                                      CAD DRAWINGS.  THOSE DRAWINGS AND RECORD
DRAWINGS SPECIFIED IN ATTACHMENT A AND ATTACHMENT B AND PREPARED BY CONTRACTOR
OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS UNDER THIS AGREEMENT SHALL BE
PREPARED USING COMPUTER AIDED DESIGN (“CAD”).  CONTRACTOR SHALL PROVIDE
DRAWINGS, INCLUDING RECORD DRAWINGS, IN THEIR NATIVE FORMATS AS SET FORTH IN
ATTACHMENT B ALONG WITH SIX (6) HARD COPIES.


 


F.                                      PROGRESS P&ID’S.  DURING THE PROJECT,
CONTRACTOR SHALL MAINTAIN AND PROVIDE OWNER WITH ACCESS TO A MARKED, UP-TO-DATE
SET OF P&ID’S MAINTAINED FOR AND BY CONTRACTOR.


 


G.                                     RECORD DRAWINGS AND SPECIFICATIONS.  AS A
CONDITION PRECEDENT TO FINAL COMPLETION, CONTRACTOR SHALL DELIVER TO OWNER THE
RECORD DRAWINGS AND SPECIFICATIONS IN ACCORDANCE WITH ATTACHMENT A AND
ATTACHMENT B.


 


H.                                    OTHER INFORMATION.  CONTRACTOR SHALL
DELIVER COPIES OF ALL OTHER DOCUMENTS REQUIRED TO BE DELIVERED PURSUANT TO
ATTACHMENT B WITHIN AND IN ACCORDANCE WITH THE REQUIREMENTS AND TIMING SET FORTH
IN ATTACHMENT B.


 


3.4                                 SPARE PARTS.  NOT LATER THAN ONE HUNDRED AND
EIGHTY (180) DAYS PRIOR TO THE GUARANTEED SUBSTANTIAL COMPLETION DATE,
CONTRACTOR SHALL DELIVER TO OWNER A DETAILED LIST OF ALL MANUFACTURER AND
CONTRACTOR-RECOMMENDED SPARE PARTS AND SPECIAL TOOLS NECESSARY FOR OPERATING AND
MAINTAINING ALL EQUIPMENT (INCLUDING COMPONENTS AND SYSTEMS OF SUCH EQUIPMENT)
FOR TWO (2) YEARS FOLLOWING SUBSTANTIAL COMPLETION (“OPERATING SPARE PARTS”). 
WITHIN THIRTY (30) DAYS THEREAFTER, OWNER SHALL SPECIFY IN WRITING WHICH ITEMS
ON THE LIST IT WISHES CONTRACTOR TO PURCHASE AND WHETHER SUCH ITEMS ARE
REQUESTED TO BE DELIVERED TO THE SITE PRIOR TO SUBSTANTIAL COMPLETION OR PRIOR
TO FINAL COMPLETION. WITHIN A FURTHER THIRTY (30) DAYS, CONTRACTOR SHALL CONFIRM
THE EXTENT TO WHICH IT IS ABLE TO COMPLY WITH OWNER’S REQUEST AND SHALL SUBMIT
TO OWNER THE FINAL LIST OF OPERATING SPARE PARTS TO BE PURCHASED (“OPERATING
SPARE PARTS LIST”).  PRIOR TO AND AS A CONDITION PRECEDENT TO SUBSTANTIAL
COMPLETION, CONTRACTOR SHALL DELIVER TO THE SITE ALL OPERATING SPARE PARTS
REQUIRED TO BE DELIVERED TO THE SITE PRIOR TO SUBSTANTIAL COMPLETION AS SET
FORTH IN THE OPERATING SPARE PARTS LIST. PRIOR TO AND AS A CONDITION TO
ACHIEVING FINAL COMPLETION, CONTRACTOR SHALL DELIVER TO THE SITE ALL OPERATING
SPARE PARTS REQUIRED TO BE DELIVERED TO THE SITE PRIOR TO FINAL COMPLETION AS
SET FORTH IN THE OPERATING SPARE PARTS LIST.  THE OPERATING SPARE PARTS LIST
SHALL INCLUDE ALL INFORMATION SPECIFIED IN ATTACHMENT W.  AN ALLOWANCE FOR THE
COST OF OPERATING SPARE PARTS IS INCLUDED IN THE CONTRACT PRICE AS SET FORTH IN
SECTION 7.1C.


 


3.5                                 TRAINING PROGRAM IN GENERAL.  AS PART OF THE
WORK, A REASONABLE NUMBER OF PERSONNEL DESIGNATED BY OWNER IN ITS SOLE
DISCRETION (BUT NOT TO EXCEED THE NUMBER OF PERSONS LISTED IN ATTACHMENT V)
SHALL BE GIVEN A TRAINING COURSE DESIGNED AND ADMINISTERED BY CONTRACTOR, WHICH
SHALL BE BASED ON THE OUTLINE OF THE PROGRAM CONTAINED IN ATTACHMENT V AND SHALL
COVER AT A MINIMUM THE FOLLOWING TOPICS: (I) THE TESTING OF EACH ITEM OF
EQUIPMENT; (II) THE START-UP, OPERATION AND SHUT-DOWN OF EACH ITEM OF EQUIPMENT;
(III) THE PERFORMANCE OF ROUTINE, PREVENTATIVE AND EMERGENCY MAINTENANCE FOR
EACH ITEM OF EQUIPMENT; AND (IV) SPARE PARTS TO BE MAINTAINED FOR EACH ITEM OF
EQUIPMENT, AND THEIR INSTALLATION AND REMOVAL. TRAINING SHALL BE PROVIDED BY
PERSONNEL SELECTED BY CONTRACTOR WHO, IN CONTRACTOR’S AND THE EQUIPMENT
SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S JUDGMENT, ARE QUALIFIED TO PROVIDE SUCH
TRAINING, AND SHALL TAKE PLACE AT SUCH LOCATIONS AND AT SUCH TIMES AS AGREED
UPON BY THE PARTIES.  CONTRACTOR SHALL PROVIDE TRAINEES WITH

 

24

--------------------------------------------------------------------------------


 


MATERIALS DESCRIBED IN ATTACHMENT V.  CONTRACTOR SHALL ALSO PROVIDE TO OWNER ALL
TRAINING MATERIALS AND AIDS DEVELOPED TO CONDUCT SUCH TRAINING IN ORDER TO
FACILITATE FUTURE TRAINING BY OWNER OF ADDITIONAL PERSONNEL.


 


3.6                                 ENVIRONMENTAL REGULATIONS AND ENVIRONMENTAL
COMPLIANCE.  WITHOUT LIMITATION OF SECTION 3.1, CONTRACTOR SHALL PERFORM THE
WORK AND SHALL DESIGN, CONSTRUCT,  PRE-COMMISSION, COMMISSION, START-UP AND TEST
THE FACILITY IN COMPLIANCE WITH CONTRACTOR’S HSE PLAN.  CONTRACTOR SHALL DISPOSE
OF ALL NON-HAZARDOUS WASTES AND HAZARDOUS MATERIALS BROUGHT ONTO THE SITE OR
OFF-SITE RIGHTS OF WAY AND EASEMENTS BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS
OR SUB-SUBCONTRACTORS OR GENERATED DURING PERFORMANCE OF THE WORK, ALL OF WHICH
SHALL BE DISPOSED IN OFF-SITE LOCATIONS PERMITTED TO RECEIVE SUCH NON-HAZARDOUS
WASTES AND HAZARDOUS MATERIALS.  CONTRACTOR SHALL DELIVER TO OWNER (I) NOTICE
OF ANY PENDING OR THREATENED MATERIAL ENVIRONMENTAL CLAIM WITH RESPECT TO THE
PROJECT, AND (II) PROMPTLY UPON THEIR BECOMING AVAILABLE, COPIES OF WRITTEN
COMMUNICATIONS WITH ANY GOVERNMENTAL INSTRUMENTALITY RELATING TO ANY SUCH
MATERIAL ENVIRONMENTAL CLAIM.


 


3.7                                 CONSTRUCTION EQUIPMENT.  CONTRACTOR SHALL
FURNISH ALL CONSTRUCTION EQUIPMENT NECESSARY AND APPROPRIATE FOR THE TIMELY AND
SAFE COMPLETION OF THE WORK IN COMPLIANCE WITH THIS AGREEMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, CONTRACTOR SHALL BE
RESPONSIBLE FOR DAMAGE TO OR DESTRUCTION OR LOSS OF, FROM ANY CAUSE WHATSOEVER,
ALL SUCH CONSTRUCTION EQUIPMENT.  CONTRACTOR SHALL REQUIRE ALL INSURANCE
POLICIES (INCLUDING POLICIES OF CONTRACTOR AND ALL SUBCONTRACTORS AND
SUB-SUBCONTRACTORS) IN ANY WAY RELATING TO SUCH CONSTRUCTION EQUIPMENT TO
INCLUDE CLAUSES STATING THAT EACH UNDERWRITER WILL WAIVE ALL RIGHTS OF RECOVERY,
UNDER SUBROGATION OR OTHERWISE, AGAINST OWNER, LENDER AND ANY OWNER AFFILIATES.


 


3.8                                 EMPLOYMENT OF PERSONNEL.


 


A.                                   CONTRACTOR SHALL NOT EMPLOY, OR PERMIT ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO EMPLOY, AT THE SITE, IN CONNECTION WITH
ITS PERFORMANCE UNDER THIS AGREEMENT, ANY PERSON WHO IS DEMONSTRABLY NOT SKILLED
OR QUALIFIED IN THE WORK ASSIGNED TO SUCH PERSON.  CONTRACTOR AGREES TO PROMPTLY
REMOVE (OR TO REQUIRE ANY SUBCONTRACTOR TO REMOVE) FROM ITS SERVICES IN
CONNECTION WITH THE WORK ANY PERSON WHO DOES NOT MEET THE FOREGOING
REQUIREMENTS.  IN ADDITION, CONTRACTOR AGREES THAT, AFTER RECEIPT OF WRITTEN
NOTICE FROM OWNER, IT SHALL PROMPTLY REMOVE FROM THE WORK ANY EMPLOYEE OR AGENT
OF CONTRACTOR OR OF CONTRACTOR’S SUBCONTRACTORS OR SUB-SUBCONTRACTORS WHO, IN
OWNER’S REASONABLE OPINION, IS UNSAFE, INCOMPETENT, CARELESS, UNQUALIFIED TO
PERFORM THE WORK ASSIGNED TO SUCH PERSON, CREATES AN UNSAFE WORK ENVIRONMENT,
DISREGARDS THE TERMS AND CONDITIONS OF THIS AGREEMENT, OR IS INTERRUPTING,
INTERFERING WITH OR IMPEDING THE TIMELY AND PROPER COMPLETION OF THE WORK. 
NOTWITHSTANDING THE FOREGOING, OWNER SHALL HAVE NO LIABILITY AND CONTRACTOR
AGREES TO RELEASE, INDEMNIFY, DEFEND AND HOLD HARMLESS THE OWNER GROUP FROM AND
AGAINST ANY AND ALL CLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES, COST AND EXPENSES
(INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION
EXPENSES) AND LIABILITIES, OF WHATSOEVER KIND OR NATURE, WHICH MAY DIRECTLY OR
INDIRECTLY ARISE OR RESULT FROM CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR CHOOSING TO TERMINATE THE EMPLOYMENT OF ANY SUCH EMPLOYEE
(INCLUDING ANY KEY PERSON) OR REMOVE SUCH EMPLOYEE FROM THE PROJECT WHO FAILS TO
MEET THE FOREGOING

 

25

--------------------------------------------------------------------------------


 


REQUIREMENTS FOLLOWING A REQUEST BY OWNER TO HAVE SUCH EMPLOYEE REMOVED FROM THE
WORK.  ANY SUCH EMPLOYEE SHALL BE REPLACED AT THE COST AND EXPENSE OF CONTRACTOR
OR THE RELEVANT SUBCONTRACTOR, AS APPROPRIATE; PROVIDED, HOWEVER, THAT SHOULD
(I) CONTRACTOR DISAGREE WITH OWNER’S IDENTIFICATION OF AN INDIVIDUAL FOR REMOVAL
FROM THE PERFORMANCE OF SERVICES UNDER THIS SECTION 3.8A, (II) OWNER NOT RETRACT
ITS REQUEST FOR REMOVAL UPON BEING ADVISED OF SUCH DISAGREEMENT, AND (III) SUCH
INDIVIDUAL DOES NOT IN FACT CONFORM TO THE FOREGOING CRITERIA FOR REMOVAL,
CONTRACTOR SHALL BE ENTITLED TO A RECIPROCAL INDEMNITY FROM OWNER IN RESPECT TO
ANY CLAIMS, CAUSES OF ACTION, DAMAGES, LOSSES, COST AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) AND
LIABILITIES OF WHATEVER KIND OR NATURE, WHICH MAY DIRECTLY OR INDIRECTLY ARISE
FROM CONTRACTOR’S REMOVAL OF ANY SUCH EMPLOYEE (INCLUDING ANY KEY PERSON) FROM
THE PROJECT.


 


B.                                     CONTRACTOR IS RESPONSIBLE FOR MAINTAINING
LABOR RELATIONS IN SUCH MANNER THAT, SO FAR AS REASONABLY PRACTICABLE, THERE IS
HARMONY AMONG WORKERS.  CONTRACTOR AND ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS
SHALL CONDUCT THEIR LABOR RELATIONS IN ACCORDANCE WITH THE RECOGNIZED PREVAILING
LOCAL AREA PRACTICES. CONTRACTOR SHALL INFORM OWNER PROMPTLY OF ANY LABOR
DISPUTE, ANTICIPATED LABOR DISPUTE, REQUEST OR DEMAND BY A LABOR ORGANIZATION,
ITS REPRESENTATIVES OR MEMBERS WHICH MAY REASONABLY BE EXPECTED TO AFFECT THE
WORK. CONTRACTOR FURTHER AGREES TO INFORM OWNER, BEFORE ANY COMMITMENTS ARE
MADE, DURING THE NEGOTIATIONS OF ANY AGREEMENTS OR UNDERSTANDINGS WITH LOCAL OR
NATIONAL LABOR ORGANIZATIONS.


 


3.9                                 CLEAN-UP.  CONTRACTOR SHALL, TO OWNER’S
REASONABLE SATISFACTION, AT ALL REASONABLE TIMES KEEP THE SITE FREE FROM ALL
WASTE MATERIALS OR RUBBISH CAUSED BY THE ACTIVITIES OF CONTRACTOR OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS.  AS SOON AS PRACTICABLE AFTER THE
COMPLETION OF ALL PUNCHLIST ITEMS, CONTRACTOR SHALL REMOVE, AT ITS OWN COST, ALL
OF ITS CONSTRUCTION EQUIPMENT AND REMOVE FROM THE SITE ALL WASTE MATERIAL AND
RUBBISH THAT WAS GENERATED OR BROUGHT ON TO THE SITE BY CONTRACTOR OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS.  THE SITE SHALL BE RESTORED TO THE EXTENT,
IF ANY, REQUIRED BY ATTACHMENT A.  IN THE EVENT OF CONTRACTOR’S FAILURE TO
COMPLY WITH ANY OF THE FOREGOING, OWNER MAY ACCOMPLISH THE SAME; PROVIDED,
HOWEVER, THAT CONTRACTOR SHALL BE RESPONSIBLE FOR ALL REASONABLE COSTS
ASSOCIATED WITH SUCH REMOVAL AND/OR RESTORATION, INCLUDING COSTS ASSOCIATED WITH
PERMITTING AND TRANSPORTATION.


 


3.10                           HSE PLAN; SECURITY.


 


A.                                   CONTRACTOR RECOGNIZES AND AGREES THAT
SAFETY AND PHYSICAL SECURITY ARE OF PARAMOUNT IMPORTANCE IN THE PERFORMANCE OF
THE WORK AND THAT CONTRACTOR IS RESPONSIBLE FOR PERFORMING THE WORK IN A SAFE
AND PHYSICALLY SECURE MANNER.  NO LATER THAN SIXTY (60) DAYS AFTER OWNER’S
ISSUANCE OF THE LNTP, CONTRACTOR SHALL SUBMIT TO OWNER FOR ITS REVIEW A HEALTH,
SAFETY AND ENVIRONMENTAL PLAN (INCLUDING A DRUG TESTING PROGRAM) MEETING THE
REQUIREMENTS SET FORTH IN ATTACHMENT J (THE “HSE PLAN”).  CONTRACTOR FURTHER
AGREES TO PERFORM THE WORK IN ACCORDANCE WITH THE HEALTH, SAFETY AND
ENVIRONMENTAL RULES AND STANDARDS OF APPLICABLE LAW, GECP AND THE HSE PLAN
(COLLECTIVELY, THE “SAFETY STANDARDS”), AND CONTRACTOR SHALL ASSUME ALL COSTS
ASSOCIATED WITH COMPLIANCE THEREWITH.  OWNER’S REVIEW OF THE HSE PLAN SHALL NOT
IN ANY WAY RELIEVE CONTRACTOR OF ITS OBLIGATIONS

 

26

--------------------------------------------------------------------------------


 


UNDER THIS AGREEMENT (INCLUDING CONTRACTOR’S OBLIGATIONS TO CONDUCT THE WORK IN
ACCORDANCE WITH THE HEALTH, SAFETY AND ENVIRONMENTAL RULES OF APPLICABLE LAW AND
GECP).  CONTRACTOR SHALL APPOINT ONE OR MORE (AS APPROPRIATE) SAFETY
REPRESENTATIVE(S) REASONABLY ACCEPTABLE TO OWNER WHO SHALL BE RESIDENT AT THE
SITE, HAVE RESPONSIBILITY TO CORRECT UNSAFE CONDITIONS OR UNSAFE ACTS ASSOCIATED
WITH THE WORK AND THE FACILITY, ACT ON BEHALF OF CONTRACTOR ON HEALTH, SAFETY
AND ENVIRONMENTAL MATTERS, AND PARTICIPATE IN PERIODIC SAFETY MEETINGS WITH
OWNER. CONTRACTOR FURTHER AGREES TO PROVIDE OR CAUSE TO BE PROVIDED NECESSARY
TRAINING AND SAFETY EQUIPMENT TO ITS EMPLOYEES, SUBCONTRACTORS AND
SUB-SUBCONTRACTORS AND TO OWNER PERSONNEL TEMPORARILY VISITING THE SITE TO
ENSURE THEIR COMPLIANCE WITH THE FOREGOING SAFETY STANDARDS AND ENFORCE THE USE
OF SUCH TRAINING AND SAFETY EQUIPMENT.  CONTRACTOR SHALL MAINTAIN ALL ACCIDENT,
INJURY AND ANY OTHER RECORDS REQUIRED BY APPLICABLE LAW OR BY PERMIT AND SHALL
FURNISH OWNER A MONTHLY SUMMARY OF INJURIES AND LABOR HOURS LOST DUE TO
INJURIES.  SHOULD OWNER AT ANY TIME OBSERVE CONTRACTOR, OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS, PERFORMING THE WORK AT THE SITE IN
VIOLATION OF THE SAFETY STANDARDS OR IN AN UNSAFE MANNER, OR IN A MANNER THAT
WOULD, IF CONTINUED, VIOLATE THE SAFETY STANDARDS OR BECOME UNSAFE, THEN OWNER
SHALL HAVE THE RIGHT (BUT NOT THE OBLIGATION) TO REQUIRE CONTRACTOR TO STOP THE
AFFECTED WORK UNTIL SUCH TIME AS THE MANNER OF PERFORMING SUCH WORK HAS BEEN
RENDERED SAFE; PROVIDED, HOWEVER, THAT AT NO TIME SHALL CONTRACTOR BE ENTITLED
TO AN ADJUSTMENT OF THE CONTRACT PRICE OR PROJECT SCHEDULE BASED ON SUCH WORK
STOPPAGE.  CONTRACTOR SHALL BE RESPONSIBLE FOR THE SECURITY, FENCING, GUARDING,
LIGHTING, AND SUPERVISION OF THE FACILITY UNTIL ALL OF THE REQUIREMENTS OF
SUBSTANTIAL COMPLETION HAVE BEEN SATISFIED.


 


B.                                     ALL WORK PERFORMED HEREUNDER, AS
APPLICABLE, SHALL COMPLY WITH THE MINIMUM FEDERAL SAFETY STANDARDS FOR THE
DESIGN, INSTALLATION, INSPECTION, TESTING, CONSTRUCTION, EXTENSION, OPERATION,
REPLACEMENT, AND MAINTENANCE OF FACILITIES CONTAINED IN TITLE 49, CODE OF
FEDERAL REGULATIONS, PARTS 192 (TO THE EXTENT APPLICABLE) AND 193 AND IN TITLE
33 C.F.R. PART 127. CONTRACTOR SHALL COMPLY WITH REQUIREMENTS OF THE OPERATOR
QUALIFICATION PROGRAM THAT ARE OUTLINED IN SUB-PART H OF 49 C.F.R. PART 193 AND
SUB-PART G OF C.F.R. PART 195, WHERE APPLICABLE, IN CONNECTION WITH THE WORK. 
THE TERM “PIPELINE FACILITIES” SHALL INCLUDE NEW AND EXISTING PIPE,
RIGHTS-OF-WAY, AND ANY EQUIPMENT, FACILITY, OR BUILDING USED IN THE
TRANSPORTATION OF GAS, INCLUDING LNG, OR TREATMENT OF GAS DURING THE COURSE OF
TRANSPORTATION.  THE TERM “TRANSPORTATION OF GAS” SHALL INCLUDE THE GATHERING,
TRANSMISSION, OR DISTRIBUTION OF GAS BY PIPELINE OR THE STORAGE OF GAS.


 


3.11                           EMERGENCIES.  IN THE EVENT OF ANY EMERGENCY
ENDANGERING LIFE OR PROPERTY IN ANY WAY RELATING TO THE WORK, WHETHER ON THE
SITE OR OTHERWISE, CONTRACTOR SHALL TAKE SUCH ACTION AS MAY BE REASONABLE AND
NECESSARY TO PREVENT, AVOID OR MITIGATE INJURY, DAMAGE, OR LOSS AND SHALL, AS
SOON AS REASONABLY POSSIBLE, REPORT ANY SUCH INCIDENTS, INCLUDING CONTRACTOR’S
RESPONSE THERETO, TO OWNER.  IF CONTRACTOR FAILS TO TAKE SUCH ACTION AND THE
EMERGENCY REQUIRES IMMEDIATE ACTION, THEN OWNER, WITH OR WITHOUT NOTICE TO
CONTRACTOR MAY, BUT SHALL BE UNDER NO OBLIGATION TO, TAKE REASONABLE ACTION AS
REQUIRED TO ADDRESS SUCH EMERGENCY.  THE TAKING OF ANY SUCH ACTION BY OWNER, OR
OWNER’S FAILURE TO TAKE ANY ACTION, SHALL NOT LIMIT CONTRACTOR’S LIABILITY.
 CONTRACTOR SHALL REIMBURSE OWNER IN AN AMOUNT EQUAL TO THE REASONABLE COSTS
INCURRED BY OWNER IN TAKING SUCH ACTION.


 


3.12                           CONTRACTOR PERMITS.  CONTRACTOR SHALL BE
RESPONSIBLE FOR OBTAINING THE CONTRACTOR

 

27

--------------------------------------------------------------------------------


 


PERMITS.  CONTRACTOR SHALL PROVIDE OWNER WITH COPIES OF SUCH CONTRACTOR PERMITS
AS SOON AS REASONABLY PRACTICABLE AFTER THEY ARE OBTAINED.  CONTRACTOR SHALL
PROVIDE INFORMATION, ASSISTANCE AND DOCUMENTATION TO OWNER AS REASONABLY
REQUESTED IN CONNECTION WITH THE OWNER PERMITS; PROVIDED THAT SUCH INFORMATION,
ASSISTANCE AND DOCUMENTATION SHALL NOT INCLUDE CONTRACTOR’S PROVISION OF
INFORMATION, TESTIMONY, DOCUMENTS OR DATA BY CONTRACTOR’S EMPLOYEES UNDER OATH
(UNLESS SPECIFICALLY AUTHORIZED BY CONTRACTOR) AND ACTIVITIES OUTSIDE THE FIELD
OF CONTRACTOR’S EXPERTISE, TRAINING OR EXPERIENCE OF PERSONNEL ASSIGNED TO THE
PERFORMANCE OF THE WORK UNDER THIS AGREEMENT (EXPECT TO THE EXTENT PROVIDED FOR
BY CHANGE ORDER ISSUED PURSUANT TO SECTION 6.1 AND AGREED BY CONTRACTOR).


 


3.13                           BOOKS, RECORDS AND AUDITS.


 


A.                                   CONTRACTOR SHALL KEEP FULL AND DETAILED
BOOKS, CONSTRUCTION LOGS, RECORDS, DAILY REPORTS, SCHEDULES, ACCOUNTS, PAYROLL
RECORDS, RECEIPTS, STATEMENTS, ELECTRONIC FILES, CORRESPONDENCE AND OTHER
PERTINENT DOCUMENTS AS MAY BE NECESSARY FOR PROPER MANAGEMENT UNDER THIS
AGREEMENT, AS REQUIRED UNDER APPLICABLE LAW OR THIS AGREEMENT, AND IN ANY WAY
RELATING TO THIS AGREEMENT (“BOOKS AND RECORDS”).  CONTRACTOR SHALL MAINTAIN ALL
SUCH BOOKS AND RECORDS IN ACCORDANCE WITH GAAP AND SHALL RETAIN ALL SUCH BOOKS
AND RECORDS FOR A MINIMUM PERIOD OF THREE (3) YEARS AFTER FINAL COMPLETION, OR
SUCH GREATER PERIOD OF TIME AS MAY BE REQUIRED UNDER APPLICABLE LAW.


 


B.                                     UPON REASONABLE NOTICE, OWNER SHALL HAVE
THE RIGHT TO HAVE AUDITED CONTRACTOR’S BOOKS AND RECORDS BY OWNER’S THIRD PARTY
AUDITORS BUT ONLY TO THE EXTENT NECESSARY TO VALIDATE PAYMENTS MADE TO
CONTRACTOR OR INVOICED BY CONTRACTOR ON THE BASIS OF REIMBURSABLE COSTS AND AS
PERMITTED UNDER SECTION 4.5.  WHEN REQUESTED BY OWNER, CONTRACTOR SHALL PROVIDE
OWNER’S AUDITORS WITH REASONABLE ACCESS TO ALL SUCH RELEVANT BOOKS AND RECORDS,
AND CONTRACTOR’S PERSONNEL SHALL COOPERATE WITH SUCH AUDITORS TO EFFECTUATE THE
AUDIT OR AUDITS HEREUNDER.  OWNER SHALL HAVE THE RIGHT UPON CONSENT OF
CONTRACTOR (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD OR DELAYED) TO HAVE THE
AUDITORS COPY ALL SUCH BOOKS AND RECORDS.  CONTRACTOR SHALL BEAR ALL COSTS
INCURRED BY IT IN ASSISTING WITH AUDITS PERFORMED PURSUANT TO THIS SECTION 3.13.
CONTRACTOR SHALL INCLUDE AUDIT PROVISIONS IDENTICAL TO THIS SECTION 3.13 IN ALL
MAJOR SUBCONTRACTS.  NO ACCESS TO BOOKS AND RECORDS SHALL BE GRANTED TO OWNER’S
AUDITORS UNTIL SUCH AUDITORS HAVE SIGNED A CONFIDENTIALITY AGREEMENT WITH
CONTRACTOR IN ACCORDANCE WITH THE STANDARD PRACTICE IN THE AUDITING INDUSTRY FOR
AUDITS OF THIS KIND.


 


C.                                     CONTRACTOR SHALL NOT, AND SHALL PROVIDE
THAT ITS SUBCONTRACTORS, SUB-SUBCONTRACTORS AND AGENTS OR EMPLOYEES OF ANY OF
THEM SHALL NOT, WITHOUT OWNER’S PRIOR WRITTEN APPROVAL, (I) PAY ANY COMMISSIONS
OR FEES, OR GRANT ANY REBATES, TO ANY EMPLOYEE OR OFFICER OF OWNER OR ITS
AFFILIATES, (II) FAVOR EMPLOYEES OR OFFICERS OF SAME WITH GIFTS OR ENTERTAINMENT
OF A SIGNIFICANT COST OR VALUE, OR (III) ENTER INTO ANY BUSINESS ARRANGEMENTS
WITH EMPLOYEES OR OFFICERS OF SAME.


 


3.14                           TAX ACCOUNTING.  WITHIN A REASONABLE PERIOD OF
TIME FOLLOWING A REQUEST THEREFOR BY OWNER, SUBJECT TO SECTION 4.5C, CONTRACTOR
SHALL PROVIDE OWNER’S THIRD PARTY AUDITORS WITH ANY INFORMATION (INCLUDING BOOKS
AND RECORDS) REGARDING QUANTITIES AND DESCRIPTIONS OF ANY EQUIPMENT INSTALLED ON
OR ORDERED FOR THE FACILITY AND ANY OTHER INFORMATION AS OWNER’S THIRD PARTY

 

28

--------------------------------------------------------------------------------


 


AUDITORS MAY DEEM REASONABLY NECESSARY IN CONNECTION WITH THE PREPARATION OF
OWNER’S TAX RETURNS (INCLUDING INFORMATION REASONABLY REQUIRED TO DETERMINE THE
AMOUNT OF QUALIFIED RESEARCH EXPENDITURES INCURRED IN CONNECTION WITH THE WORK)
OR OTHER TAX DOCUMENTATION IN CONNECTION WITH THE PROJECT; PROVIDED, HOWEVER,
IF, IN CONNECTION WITH SUCH PREPARATION, OWNER’S THIRD PARTY AUDITORS REQUEST
INFORMATION RELATING TO THE ACTUAL COST FOR ANY ITEM OF WORK AND SUCH ITEM OF
WORK IS INCLUDED IN THE CONTRACT PRICE OR IN ANY LUMP SUM CHANGE ORDER,
CONTRACTOR SHALL PROVIDE SUCH INFORMATION TO OWNER’S THIRD PARTY AUDITORS AS
PROVIDED IN SECTION 4.5C.  NO ACCESS TO THE AFOREMENTIONED INFORMATION
(INCLUDING BOOKS AND RECORDS) SHALL BE GRANTED TO OWNER’S AUDITORS UNTIL SUCH
AUDITORS HAVE SIGNED A CONFIDENTIALITY AGREEMENT WITH CONTRACTOR IN ACCORDANCE
WITH THE STANDARD PRACTICE IN THE AUDITING INDUSTRY FOR AUDITS OF THIS KIND.


 


3.15                           TEMPORARY UTILITIES, ROADS, FACILITIES AND
STORAGE.  UNTIL SUBSTANTIAL COMPLETION, CONTRACTOR SHALL PROVIDE AND PAY FOR ALL
TEMPORARY UTILITIES (I.E., ELECTRICITY, WATER (OTHER THAN THE WATER PROVIDED BY
OWNER FOR THE HYDROTEST IN ACCORDANCE WITH ATTACHMENT U), COMMUNICATION, CABLE,
TELEPHONE, WASTE AND SEWER) NECESSARY FOR THE PERFORMANCE OF THE WORK, INCLUDING
INSTALLATION AND USAGE COSTS.  SUBJECT TO SECTION 4.3, CONTRACTOR SHALL
CONSTRUCT AND MAINTAIN TEMPORARY ACCESS AND HAUL ROADS AS MAY BE NECESSARY FOR
THE PROPER PERFORMANCE OF THIS AGREEMENT.  CONTRACTOR SHALL PROVIDE OWNER WITH
SUFFICIENT OFFICE SPACE AT THE TIME OF CONTRACTOR’S MOBILIZATION AT THE SITE TO
ACCOMMODATE OWNER’S SITE REPRESENTATIVE AND SUPPORT STAFF AT THE SITE. 
CONTRACTOR SHALL PROVIDE OWNER WITH ALL OFFICE SPACE, CONSTRUCTION TRAILERS,
UTILITIES, STORAGE AND WAREHOUSING, SECURITY, TELEPHONES, FURNISHINGS, AND OTHER
TEMPORARY FACILITIES REQUIRED FOR THEIR OVERSIGHT OF THE WORK, AS SET FORTH IN
MORE DETAIL IN ATTACHMENT A, SCHEDULE A-1.  ONCE TITLE TO EQUIPMENT HAS PASSED
TO OWNER AS SET FORTH IN SECTION 8.1B, SUCH EQUIPMENT SHALL, IF STORED AT A
LOCATION OTHER THAN ON THE SITE, BE SEGREGATED FROM OTHER GOODS, AND SHALL BE
CLEARLY MARKED AS “PROPERTY OF SABINE PASS LNG, L.P.”


 


3.16                           SUBORDINATION OF LIENS.  CONTRACTOR HEREBY
SUBORDINATES ANY MECHANICS’ AND MATERIALMEN’S LIENS OR OTHER CLAIMS OR
ENCUMBRANCES THAT MAY BE BROUGHT BY CONTRACTOR AGAINST ANY OR ALL OF THE WORK,
THE SITE OR THE FACILITY TO ANY LIENS GRANTED IN FAVOR OF LENDER, WHETHER SUCH
LIEN IN FAVOR OF LENDER IS CREATED, ATTACHED OR PERFECTED PRIOR TO OR AFTER ANY
SUCH LIENS, CLAIMS OR ENCUMBRANCES, AND SHALL REQUIRE ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS TO SIMILARLY SUBORDINATE THEIR LIEN, CLAIM AND ENCUMBRANCE
RIGHTS.  CONTRACTOR AGREES TO COMPLY WITH REASONABLE REQUESTS OF OWNER FOR
SUPPORTING DOCUMENTATION REQUIRED BY LENDER IN CONNECTION WITH SUCH
SUBORDINATION, INCLUDING ANY NECESSARY LIEN SUBORDINATION AGREEMENTS.  NOTHING
IN THIS SECTION 3.16 SHALL BE CONSTRUED AS A LIMITATION ON OR WAIVER BY
CONTRACTOR OF ANY OF ITS RIGHTS UNDER APPLICABLE LAW TO FILE A LIEN OR CLAIM OR
OTHERWISE ENCUMBER THE FACILITY AS SECURITY FOR ANY UNDISPUTED PAYMENTS OWED TO
IT BY OWNER HEREUNDER WHICH ARE PAST DUE; PROVIDED THAT SUCH LIEN, CLAIM OR
ENCUMBRANCE SHALL BE SUBORDINATE TO ANY LIENS GRANTED IN FAVOR OF LENDERS.


 


3.17                           HAZARDOUS MATERIALS.  CONTRACTOR SHALL NOT, NOR
SHALL IT PERMIT OR ALLOW ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR TO, BRING ANY
HAZARDOUS MATERIALS ON THE SITE AND SHALL BEAR ALL RESPONSIBILITY AND LIABILITY
FOR SUCH MATERIALS; PROVIDED, HOWEVER, THAT CONTRACTOR MAY BRING ONTO THE SITE
SUCH HAZARDOUS MATERIALS AS ARE NECESSARY TO PERFORM THE WORK SO LONG AS THE
SAME IS DONE IN COMPLIANCE WITH APPLICABLE LAW, APPLICABLE CODES AND STANDARDS,
AND THE HSE PLAN, AND CONTRACTOR SHALL REMAIN RESPONSIBLE AND LIABLE FOR ALL
SUCH HAZARDOUS MATERIALS.  IF CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR ENCOUNTER PRE-EXISTING HAZARDOUS MATERIALS AT THE SITE, AND
CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR KNOWS OR SUSPECTS THAT SUCH
MATERIAL IS

 

29

--------------------------------------------------------------------------------


 


HAZARDOUS MATERIAL, CONTRACTOR AND ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS
SHALL PROMPTLY STOP WORK IN THE AFFECTED AREA AND NOTIFY OWNER.  IF UNDER SUCH
CIRCUMSTANCES CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS FAIL
TO STOP WORK AND NOTIFY OWNER, CONTRACTOR SHALL BE RESPONSIBLE AND LIABLE TO
OWNER FOR ALL DAMAGES, COSTS, LOSSES AND EXPENSES TO THE EXTENT ATTRIBUTABLE TO
SUCH FAILURE.


 


3.18                           QUALITY ASSURANCE.  ON OR BEFORE THE DATE OWNER
ISSUES THE NTP, CONTRACTOR SHALL SUBMIT TO OWNER FOR ITS REVIEW AN OUTLINE OF A
FACILITY-SPECIFIC QUALITY ASSURANCE PLAN AND AN INSPECTION PLAN.  NO LATER THAN
SIXTY (60) DAYS AFTER THE DATE OWNER ISSUES THE NTP, CONTRACTOR SHALL SUBMIT TO
OWNER FOR ITS WRITTEN APPROVAL (WHICH SHALL NOT BE UNREASONABLY WITHHELD), A
FACILITY-SPECIFIC QUALITY ASSURANCE PLAN AND AN INSPECTION PLAN, INCLUDING
WITNESS POINTS, BUT EXCLUDING TESTS AND INSPECTIONS RELATING TO COMMISSIONING. 
NO LATER THAN ONE HUNDRED TWENTY (120) DAYS AFTER THE DATE OWNER ISSUES THE NTP,
CONTRACTOR SHALL SUBMIT TO OWNER FOR ITS WRITTEN APPROVAL (WHICH SHALL NOT BE
UNREASONABLY WITHHELD), DETAILED INSPECTION PROCEDURES.  CONTRACTOR’S QUALITY
ASSURANCE PLAN SHALL PROVIDE FOR A QUALITY ASSURANCE INDIVIDUAL TO BE PRESENT AT
THE SITE TO SUPERVISE THE IMPLEMENTATION OF THE QUALITY ASSURANCE PLAN, THE
INSPECTION PLAN, AND THE INSPECTION PROCEDURES.  OWNER’S REVIEW AND APPROVAL OF
CONTRACTOR’S QUALITY ASSURANCE PLAN, INSPECTION PLAN AND INSPECTION PROCEDURE
SHALL IN NO WAY RELIEVE CONTRACTOR OF ITS RESPONSIBILITY FOR PERFORMING THE WORK
IN COMPLIANCE WITH THIS AGREEMENT.


 


3.19                           REPORTS.


 


A.                                   CONTRACTOR SHALL PROVIDE OWNER WITH AN
ELECTRONIC COPY OF THE FOLLOWING REPORTS AND OTHER DOCUMENTATION:


 

1.                                       MINUTES FOR ALL WEEKLY STATUS AND OTHER
PROJECT-RELATED MEETINGS WITH OWNER WITHIN FIVE (5) BUSINESS DAYS FOLLOWING SUCH
MEETING;

 

2.                                       SAFETY INCIDENT REPORTS WITHIN THREE
(3) BUSINESS DAYS OF THE OCCURRENCE OF ANY SUCH INCIDENT; EXCEPT FOR ANY SAFETY
INCIDENT INVOLVING A SIGNIFICANT NON-SCHEDULED EVENT SUCH AS LNG OR NATURAL GAS
RELEASES, FIRES, EXPLOSIONS, MECHANICAL FAILURES, UNUSUAL OVER-PRESSURIZATIONS
OR MAJOR INJURIES WHICH SHALL BE PROVIDED TO OWNER WITHIN EIGHT (8) HOURS OF THE
OCCURRENCE OF SUCH INCIDENT; PROVIDED, HOWEVER, NOTIFICATION SHALL BE PROVIDED
TO OWNER IMMEDIATELY IF THE INCIDENT IS OF SIGNIFICANT MAGNITUDE TO THREATEN
PUBLIC OR EMPLOYEE SAFETY, CAUSE SIGNIFICANT PROPERTY DAMAGE OR INTERRUPT THE
WORK;

 

3.                                       MONTHLY PROGRESS REPORTS (“MONTHLY
PROGRESS REPORTS”) WITH THE INFORMATION SPECIFIED IN ATTACHMENT A.

 


3.20                           PAYMENT.  CONTRACTOR SHALL TIMELY MAKE ALL
PAYMENTS REQUIRED TO BE PAID TO OWNER PURSUANT TO THE TERMS OF THIS AGREEMENT.


 


3.21                           COMMERCIAL ACTIVITIES.  NEITHER CONTRACTOR NOR
ITS EMPLOYEES SHALL ESTABLISH ANY COMMERCIAL ACTIVITY OR ISSUE CONCESSIONS OR
PERMITS OF ANY KIND TO THIRD PARTIES FOR ESTABLISHING COMMERCIAL ACTIVITIES ON
THE SITE OR ANY OTHER LANDS OWNED OR CONTROLLED BY OWNER.


 


3.22                           TITLE TO MATERIALS FOUND.  AS BETWEEN OWNER AND
CONTRACTOR, THE TITLE TO WATER,

 

30

--------------------------------------------------------------------------------


 


SOIL, ROCK, GRAVEL, SAND, MINERALS, TIMBER, DREDGE MATERIAL, AND ANY OTHER
MATERIALS DEVELOPED OR OBTAINED IN THE EXCAVATION OR OTHER OPERATIONS OF
CONTRACTOR, ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR AND THE RIGHT TO USE SAID
MATERIALS OR DISPOSE OF SAME IS HEREBY EXPRESSLY RESERVED BY OWNER. 
NOTWITHSTANDING THE FOREGOING, CONTRACTOR SHALL BE PERMITTED, WITHOUT CHARGE, TO
USE IN THE WORK ANY SUCH MATERIALS THAT COMPLY WITH THE REQUIREMENTS OF THIS
AGREEMENT. MATERIAL DREDGED IN THE PERFORMANCE OF THE WORK SHALL BE DEPOSITED IN
THE AREAS DESIGNATED BY OWNER AS SET FORTH IN ATTACHMENT Y.


 


3.23                           SURVEY CONTROL POINTS AND LAYOUT.  CONTRACTOR
SHALL ESTABLISH ALL SURVEY CONTROL POINTS AND LAYOUT THE ENTIRE WORK IN
ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT, WHICH SHALL BE BASED ON THE
SURVEY CONTROL POINT ESTABLISHED BY OWNER PURSUANT TO THIS AGREEMENT.  IF
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS, SUB-SUBCONTRACTORS OR ANY OF THE
REPRESENTATIVES OR EMPLOYEES OF ANY OF THEM MOVE OR DESTROY OR RENDER INACCURATE
THE SURVEY CONTROL POINT PROVIDED BY OWNER, SUCH CONTROL POINT SHALL BE REPLACED
BY CONTRACTOR AT CONTRACTOR’S OWN EXPENSE.


 


3.24                           COOPERATION WITH OTHERS.


 


A.                                   COOPERATION ON THE SITE.  SUBJECT TO THE
PROVISIONS OF THIS AGREEMENT, INCLUDING SECTION 4.3, CONTRACTOR ACKNOWLEDGES
THAT OWNER OR OWNER’S OTHER CONTRACTORS OR SUBCONTRACTORS MAY BE WORKING AT THE
SITE DURING THE PERFORMANCE OF THIS AGREEMENT AND CONTRACTOR’S WORK OR USE OF
CERTAIN FACILITIES MAY BE INTERFERED WITH AS A RESULT OF SUCH CONCURRENT
ACTIVITIES. OWNER SHALL PROVIDE CONTRACTOR WITH REASONABLE NOTICE OF ANY REQUEST
FOR ACCESS TO THE SITE BY (I) ANY OF OWNER’S OTHER CONTRACTORS OR SUBCONTRACTORS
SEEKING TO PERFORM WORK AT THE SITE OR (II) ANY LANDOWNER.  SUBJECT TO SECTION
4.3, CONTRACTOR AGREES TO USE REASONABLE EFFORTS TO ACCOMMODATE SUCH REQUEST AND
TO COORDINATE THE PERFORMANCE OF THE WORK WITH SUCH OTHER CONTRACTORS OR
SUBCONTRACTORS PERFORMING WORK AT THE SITE SO AS NOT TO MATERIALLY INTERFERE
WITH ANY OF OWNER’S OTHER CONTRACTORS OR SUBCONTRACTORS PERFORMING WORK AT THE
SITE.


 


B.                                     COOPERATION WITHIN THE OFF-SITE RIGHTS OF
WAY AND EASEMENTS.  OWNER SHALL PROVIDE CONTRACTOR WITH REASONABLE PRIOR NOTICE
OF ACCESS TO THE OFF-SITE RIGHTS OF WAY AND EASEMENTS BY (I) ANY OF OWNER’S
OTHER CONTRACTORS OR SUBCONTRACTORS SEEKING TO PERFORM WORK WITHIN SUCH OFF-SITE
RIGHTS OF WAY AND EASEMENTS (II) ANY LANDOWNER.  LIKEWISE, CONTRACTOR SHALL
PROVIDE OWNER WITH REASONABLE PRIOR NOTICE OF ANY ACCESS TO THE OFF-SITE RIGHTS
OF WAY AND EASEMENTS BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS.  SUBJECT TO THE PROVISIONS OF THIS AGREEMENT, INCLUDING
SECTION 4.3, CONTRACTOR ACKNOWLEDGES THAT OWNER OR OWNER’S OTHER CONTRACTORS OR
SUBCONTRACTORS MAY BE WORKING WITHIN THE OFF-SITE RIGHTS OF WAY AND EASEMENTS
AND THAT OTHER PERSONS (INCLUDING ANY LANDOWNER) MAY BE ON OR USING THE OFF-SITE
RIGHTS OF WAY AND EASEMENTS DURING THE PERFORMANCE OF THIS AGREEMENT AND
CONTRACTOR’S WORK OR USE OF CERTAIN FACILITIES MAY BE INTERFERED WITH AS A
RESULT OF SUCH CONCURRENT ACTIVITIES. SUBJECT TO SECTION 4.3, CONTRACTOR AGREES
TO USE REASONABLE EFFORTS TO ACCOMMODATE SUCH REQUEST AND TO COORDINATE THE
PERFORMANCE OF THE WORK WITH SUCH OTHER CONTRACTORS OR SUBCONTRACTORS PERFORMING
WORK WITHIN THE OFF-SITE RIGHTS OF WAY AND EASEMENTS SO AS NOT TO MATERIALLY
INTERFERE WITH ANY OF OWNER’S OTHER CONTRACTORS OR SUBCONTRACTORS PERFORMING
WORK WITHIN THE OFF-SITE RIGHTS OF WAY AND EASEMENTS; PROVIDED, HOWEVER,
CONTRACTOR SHALL IN ALL CASES COORDINATE THE WORK WITH ANY PERSONS (OTHER THAN
OWNER OR OWNER’S OTHER CONTRACTORS OR

 

31

--------------------------------------------------------------------------------


 


SUBCONTRACTORS) ON OR USING THE OFF-SITE RIGHTS OF WAY AND EASEMENTS, AND
CONTRACTOR SHALL ADHERE TO THE REASONABLE INSTRUCTIONS PROVIDED BY OWNER OR THE
APPLICABLE LANDOWNER(S) IN CONNECTION WITH WORK PERFORMED WITHIN SUCH OFF-SITE
RIGHTS OF WAY AND EASEMENTS.


 


3.25                           RESPONSIBILITY FOR PROPERTY.  CONTRACTOR SHALL
PLAN AND CONDUCT ITS OPERATIONS SO THAT NEITHER CONTRACTOR NOR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS SHALL (I) ENTER UPON LANDS (OTHER THAN THE
SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS) OR WATERBODIES IN THEIR NATURAL
STATE UNLESS AUTHORIZED BY THE APPROPRIATE OWNER OR ENTITY; (II) CLOSE OR
OBSTRUCT ANY UTILITY INSTALLATION, HIGHWAY, WATERWAY, HARBOR, ROAD OR OTHER
PROPERTY UNLESS PERMITS ARE OBTAINED AND AUTHORIZED BY THE APPROPRIATE ENTITY OR
AUTHORITY; OR (III) DISRUPT OR OTHERWISE INTERFERE WITH THE OPERATION OF ANY
PORTION OF ANY PIPELINE, TELEPHONE, CONDUIT OR ELECTRIC TRANSMISSION LINE,
DITCH, NAVIGATIONAL AID, DOCK OR STRUCTURE UNLESS OTHERWISE SPECIFICALLY
AUTHORIZED BY THE APPROPRIATE ENTITY OR AUTHORITY.  THE FOREGOING INCLUDES
DAMAGE ARISING FROM PERFORMANCE OF THE WORK THROUGH OPERATION OF CONSTRUCTION
EQUIPMENT OR STOCKPILING OF MATERIALS.


 


3.26                           EXPLOSIVES.  EXPLOSIVES SHALL BE TRANSPORTED TO
THE SITE ONLY WHEN REQUIRED TO PERFORM THE WORK UNDER THIS AGREEMENT AND WITH
ABUNDANT, PRIOR NOTICE TO AND WRITTEN APPROVAL OF OWNER. CONTRACTOR SHALL BE
RESPONSIBLE FOR PROPERLY PURCHASING, TRANSPORTING, STORING, SAFEGUARDING,
HANDLING AND USING EXPLOSIVES REQUIRED TO PERFORM THE WORK UNDER THIS AGREEMENT.
CONTRACTOR SHALL EMPLOY COMPETENT AND QUALIFIED PERSONNEL FOR THE USE OF
EXPLOSIVES AND, NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE
CONTRARY, SHALL ASSUME FULL RESPONSIBILITY FOR DAMAGES CLAIMED BY ANY THIRD
PARTY TO THE EXTENT CAUSED BY THE IMPROPER USE OF EXPLOSIVES BY CONTRACTOR OR
ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR. RESIDUAL SURPLUS EXPLOSIVES SHALL BE
PROMPTLY REMOVED FROM THE SITE AND PROPERLY DISPOSED OF BY CONTRACTOR.


 


3.27                           TAXES.  SUBJECT TO SECTIONS 4.5 AND 7.1A, THE
CONTRACT PRICE INCLUDES ALL TAXES PAYABLE BY CONTRACTOR, ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS IN CONNECTION WITH THE WORK.  SUBJECT TO SECTION 4.5, AS
BETWEEN OWNER AND CONTRACTOR, CONTRACTOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF
ALL TAXES PAYABLE BY CONTRACTOR, ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS IN
CONNECTION WITH THE WORK.


 


3.28                           EQUIPMENT QUALITY.  CONTRACTOR SHALL FURNISH
REASONABLE EVIDENCE AS TO THE KIND, QUALITY, AND QUANTITY OF ALL MAJOR
EQUIPMENT.  WITHOUT PRIOR WRITTEN APPROVAL BY OWNER WHICH SPECIFICALLY WAIVES
THE REQUIREMENTS OF THIS AGREEMENT, WHERE THIS AGREEMENT SPECIFIES CERTAIN MAJOR
EQUIPMENT BE INCORPORATED INTO THE FACILITY, CONTRACTOR SHALL NOT USE ANY MAJOR
EQUIPMENT OTHER THAN AS SPECIFIED IN THIS AGREEMENT.  IF CONTRACTOR WISHES TO
MODIFY THE REQUIREMENTS CONTAINED HEREIN, THEN IT SHALL MAKE WRITTEN APPLICATION
TO OWNER FOR OWNER’S APPROVAL (SUCH APPROVAL NOT TO BE UNREASONABLY WITHHELD),
PRIOR TO PERFORMING ANY SUCH WORK.  SUCH APPLICATION SHALL (I) IDENTIFY THE
REQUIREMENTS BEING MODIFIED, (II) CERTIFY THAT THE QUALITY OF THE PROPOSED
SUBSTITUTE IS EQUAL TO OR BETTER THAN THAT CURRENTLY SPECIFIED, AND (III)
CERTIFY THAT THE SUBSTITUTE IS SUITED TO THE SAME USE AND CAPABLE OF PERFORMING
THE SAME FUNCTION AS THAT SPECIFIED.  IF THE PRECEDING REQUIREMENTS ARE NOT
FOLLOWED, THEN ANY SUBSTITUTION SHALL CONSTITUTE A MATERIAL FAILURE BY
CONTRACTOR TO COMPLY WITH ITS OBLIGATIONS UNDER THIS AGREEMENT.  ALL MAJOR
EQUIPMENT SHALL BE FABRICATED, APPLIED, INSTALLED, CONNECTED, OPERATED (DURING
START-UP AND TESTING), CLEANED AND CONDITIONED IN ACCORDANCE WITH THE
INSTRUCTIONS OF THE APPLICABLE SUBCONTRACTOR OR SUB-SUBCONTRACTOR.

 

32

--------------------------------------------------------------------------------


 

Article 4
OWNER’S RESPONSIBILITIES

 

Owner shall comply with the following provisions in a timely manner in
accordance with the Project Schedule at no cost to Contractor:

 


4.1                                 PAYMENT AND FINANCING.  OWNER SHALL TIMELY
PAY THE CONTRACT PRICE IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 7 HEREOF. 
AS A CONDITION OF NTP, OWNER SHALL OBTAIN AND MAINTAIN FINANCING FOR THE PROJECT
SUFFICIENT TO MAKE PAYMENTS TO CONTRACTOR IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.


 


A.                                   OWNER MONTHLY CONFIRMATION. BEGINNING WITH
OWNER’S ISSUANCE OF THE NTP AND CONTINUING MONTHLY THEREAFTER UNTIL THE FIRST
DRAW IS MADE UNDER THE FINANCING (THE “FIRST DRAW”), OWNER SHALL DELIVER TO
CONTRACTOR A STATEMENT IN THE FORM OF SCHEDULE BB-2 (“OWNER MONTHLY
CONFIRMATION”) CONFIRMING THAT OWNER HAS SUFFICIENT FUNDS TO CONTINUE TO FULFILL
ITS PAYMENT OBLIGATIONS UP TO THE DATE OF THE FIRST DRAW AND CONFIRMING THAT NO
EVENT HAS COME TO THE ATTENTION OF OWNER WHICH WOULD MATERIALLY AND ADVERSELY
AFFECT THE CONTINUED AVAILABILITY OF SUCH FUNDING.  EACH OWNER CONFIRMATION
SHALL BE SIGNED BY AN APPROPRIATE SENIOR OFFICER OF OWNER.


 


B.                                     OWNER QUARTERLY CONFIRMATION.  AFTER THE
FIRST DRAW, AND CONTINUING QUARTERLY THEREAFTER, OWNER SHALL DELIVER TO
CONTRACTOR A STATEMENT IN THE FORM OF SCHEDULE BB-3 (“OWNER QUARTERLY
CONFIRMATION”) CONFIRMING THAT OWNER HAS SUFFICIENT FUNDS THROUGH ITSELF OR
FINANCING TO CONTINUE TO FULFILL ITS PAYMENT OBLIGATIONS UNDER THIS AGREEMENT
AND CONFIRMING THAT NO EVENT HAS COME TO THE ATTENTION OF OWNER WHICH WOULD
MATERIALLY AND ADVERSELY AFFECT THE CONTINUED AVAILABILITY OF SUCH FUNDING. SUCH
OWNER QUARTERLY CONFIRMATION SHALL BE SIGNED BY AN APPROPRIATE SENIOR OFFICER OF
OWNER.


 


4.2                                 OWNER PERMITS.  OWNER SHALL BE RESPONSIBLE
FOR OBTAINING THE OWNER PERMITS.  OWNER SHALL MAINTAIN AND, TO THE EXTENT
APPLICABLE, RENEW SUCH OWNER PERMITS.  TO THE EXTENT OWNER HAS ALREADY OBTAINED
ANY OF THE OWNER PERMITS AS OF THE EFFECTIVE DATE OF THIS AGREEMENT, OWNER SHALL
PROVIDE COPIES OF SUCH OWNER PERMITS TO CONTRACTOR ON OR BEFORE THE EFFECTIVE
DATE.  TO THE EXTENT OWNER HAS NOT OBTAINED ANY OWNER PERMITS PRIOR TO THE
EFFECTIVE DATE, OWNER SHALL OBTAIN SUCH OWNER PERMITS IN ACCORDANCE WITH THE
SCHEDULE CONTAINED IN ATTACHMENT Q AND OWNER SHALL PROVIDE CONTRACTOR WITH
COMPLETE COPIES OF SUCH OWNER PERMITS WITHIN FIVE (5) BUSINESS DAYS AFTER
OBTAINING THEM.  THE TERMS OF ALL SUCH PERMITS SHALL BE COMPATIBLE WITH
CONTRACTOR’S PERFORMANCE OF THE WORK, AND OWNER SHALL PROMPTLY NOTIFY CONTRACTOR
OF ANY CHANGES TO THE TERMS OF ANY SUCH OWNER PERMIT THAT IMPACTS CONTRACTOR’S
PERFORMANCE OF THE WORK UNDER THIS AGREEMENT.  OWNER SHALL PROVIDE INFORMATION,
ASSISTANCE AND DOCUMENTATION TO CONTRACTOR AS REASONABLY REQUESTED IN CONNECTION
WITH THE CONTRACTOR PERMITS.


 


4.3                                 ACCESS TO THE SITE AND OFF-SITE RIGHTS OF
WAY AND EASEMENTS.


 


A.                                   IN ACCORDANCE WITH ATTACHMENT U AND SUBJECT
TO THE TERMS OF THIS AGREEMENT, INCLUDING SECTIONS 3.24A AND 4.3C, OWNER SHALL
PROVIDE CONTRACTOR WITH ACCESS TO AND CARE AND CUSTODY OF THE SITE.  SUCH ACCESS
SHALL BE SUFFICIENT TO PERMIT CONTRACTOR TO PROGRESS WITH CONSTRUCTION ON A
CONTINUOUS BASIS WITHOUT MATERIAL

 

33

--------------------------------------------------------------------------------


 


INTERRUPTION OR INTERFERENCE BY OTHERS.  TO THE EXTENT THAT (I) ANY OF OWNER’S
OTHER CONTRACTORS OR SUBCONTRACTORS WORKING AT THE SITE PRIOR TO SUBSTANTIAL
COMPLETION OR (II) ANY LANDOWNER ACCESSING THE SITE PRIOR TO SUBSTANTIAL
COMPLETION, IN EITHER CASE MATERIALLY INTERRUPTS OR INTERFERES WITH CONTRACTOR’S
PERFORMANCE OF THE WORK AND SUCH INTERRUPTION OR INTERFERENCE ADVERSELY AFFECTS
CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE
OR CONTRACTOR’S COST OF PERFORMANCE OF THE WORK, CONTRACTOR SHALL BE ENTITLED TO
A CHANGE ORDER; PROVIDED THAT CONTRACTOR COMPLIES WITH THE REQUIREMENTS IN
SECTIONS 6.2, 6.5 AND 6.9.

 

B.            Subject to Section 3.24B, the Contract Price is based on Owner
providing Contractor with access to the off-Site rights of way and easements
listed in Attachment Y (the “Off-Site Rights of Way and Easements”) sufficient
to permit Contractor to progress with construction without material interruption
or interference by others while adhering to the reasonable instructions provided
by Owner or the applicable Landowner(s) in connection with Work performed within
such Off-Site Rights of Way and Easements.  To the extent Contractor is not
provided with sufficient access to such Off-Site Rights of Ways and Easements to
progress with construction without material interruption or interference by
others, and such interruption or interference adversely affects Contractor’s
cost of performance of the Work or Contractor’s ability to perform the Work in
accordance with the Project Schedule, Contractor shall be entitled to a Change
Order; provided that (i) Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9 and (ii) at or prior to the Contract Date, Contractor
did not know or reasonably should have known (based on information made
available by Owner to Contractor or investigations made by Contractor prior to
the Contract Date) that its access was or would be restricted.

 


C.                                     CONTRACTOR SHALL PROVIDE OWNER ACCESS TO
THE SITE AT ALL TIMES.


 


4.4                                 OPERATION PERSONNEL.  OWNER SHALL PROVIDE TO
CONTRACTOR A MINIMUM OF FIFTY (50) QUALIFIED AND COMPETENT OPERATING AND
MAINTENANCE PERSONNEL SUFFICIENT TO COMMISSION AND TEST THE FACILITY UNDER THE
SUPERVISION OF CONTRACTOR AS SET FORTH IN ATTACHMENT V.  UNTIL SUBSTANTIAL
COMPLETION, SUCH PERSONNEL SHALL BE UNDER THE DIRECTION AND CONTROL OF AND
SUPERVISED BY CONTRACTOR.  SUCH OPERATING AND MAINTENANCE PERSONNEL SHALL BE
AVAILABLE FOR TRAINING AS REQUIRED PURSUANT TO SECTION 3.5.  TO THE EXTENT NOT
SET FORTH IN ATTACHMENT V, CONTRACTOR SHALL PREPARE FOR OWNER’S REVIEW A PROJECT
COMMISSIONING PLAN REGARDING THE UTILIZATION OF OWNER’S OPERATION AND
MAINTENANCE PERSONNEL AND CONTRACTOR’S PERSONNEL DURING COMMISSIONING AND FOR
THE CONDUCT OF PERFORMANCE TESTS.  SUCH PROJECT COMMISSIONING PLAN SHALL BE
MUTUALLY AGREED-UPON BY THE PARTIES, EACH ACTING REASONABLY, NO LATER THAN
FORTY-FIVE (45) DAYS AFTER OWNER’S RECEIPT OF CONTRACTOR’S PROPOSED PROJECT
COMMISSIONING PLAN.  WITHOUT IN ANY WAY LIMITING CONTRACTOR’S OBLIGATION TO
PROVIDE FORCES AND LABOR DURING COMMISSIONING AND PERFORMANCE TESTING,
CONTRACTOR AGREES THAT IF ANY ACTIVITY DURING COMMISSIONING AND PERFORMANCE
TESTING REQUIRES DIRECT SUPERVISION BY CONTRACTOR, SUCH SUPERVISION SHALL BE
PERFORMED BY CONTRACTOR OR A SUBCONTRACTOR OR SUB-SUBCONTRACTOR. OWNER SHALL
REMAIN RESPONSIBLE FOR ALL COSTS ASSOCIATED WITH OWNER’S OPERATION AND
MAINTENANCE PERSONNEL, INCLUDING SALARIES, TRAVEL AND EXPENSES.


 


4.5                                 SALES AND USE TAX MATTERS.


 


A.                                   OWNER SHALL PARTICIPATE IN THE LOUISIANA
ENTERPRISE ZONE PROGRAM, WHICH

 

34

--------------------------------------------------------------------------------


 


SHALL ALLOW OWNER TO RECEIVE A REBATE DIRECTLY FROM THE STATE OF LOUISIANA
DEPARTMENT OF REVENUE OF THE REBATABLE PORTION OF LOUISIANA STATE, PARISH AND
LOCAL-OPTION SALES AND USE TAX (“LOUISIANA SALES AND USE TAX”) INCURRED AND PAID
BY CONTRACTOR AND ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS IN CONNECTION WITH
PERFORMANCE OF THE WORK.  CONTRACTOR SHALL PROVIDE TO OWNER, FOR ITSELF AND ITS
SUBCONTRACTORS AND SUB-SUBCONTRACTORS, ALL DOCUMENTATION AS MAY BE REASONABLY
REQUESTED BY OWNER AND AVAILABLE TO CONTRACTOR AND ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS IN ORDER TO ALLOW OWNER TO SECURE SUCH REBATE.  SUCH
DOCUMENTATION SHALL INCLUDE INVOICE DOCUMENTATION SUPPORTING ALL LOUISIANA SALES
AND USE TAXES PAID BY CONTRACTOR AND ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS
FOR THE PURCHASE OF EQUIPMENT, INCLUDING PURCHASES OF EQUIPMENT MADE UNDER LUMP
SUM CONTRACT AGREEMENTS.  SUCH INVOICE DOCUMENTATION SHALL BE PROVIDED TO OWNER
ON A TIMELY BASIS AND SHALL CLEARLY IDENTIFY (I) THE ITEM OF EQUIPMENT
PURCHASED, (II) THE AMOUNT OF LOUISIANA SALES AND USE TAX PAID; AND (III) ALL
INFORMATION (INCLUDING OWNER’S NAME, THE TAXPAYER’S NAME, THE PROJECT NAME AND
THE PROJECT ADDRESS) TO PROPERLY ESTABLISH THAT THE EQUIPMENT WAS USED IN
CONNECTION WITH OR INCORPORATED INTO THE FACILITY.  IF THE EQUIPMENT WAS TAKEN
FROM CONTRACTOR’S, SUBCONTRACTOR’S OR SUB-SUBCONTRACTOR’S INVENTORY, SUBJECT TO
SECTION 4.5C, CONTRACTOR SHALL PROVIDE OWNER WITH AN INVOICE, JOURNAL VOUCHERS
OR OTHER SIMILAR DOCUMENTATION AS MAY BE REQUIRED TO EVIDENCE THAT THE
APPLICABLE LOUISIANA SALES AND USE TAX WAS PAID BY CONTRACTOR, SUBCONTRACTOR OR
SUB-SUBCONTRACTOR ON SUCH INVENTORY.  OWNER’S TAX CONSULTANT (AS NOTIFIED BY
OWNER TO CONTRACTOR) SHALL ASSIST OWNER TO SECURE ALL AVAILABLE REBATES OF
LOUISIANA SALES AND USE TAXES AND IS AUTHORIZED TO REQUEST AND RECEIVE
INFORMATION DIRECTLY FROM CONTRACTOR AND ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS ON BEHALF OF OWNER.  NO INFORMATION SHALL BE PROVIDED TO
OWNER’S TAX CONSULTANT UNTIL SUCH TAX CONSULTANT HAS SIGNED A CONFIDENTIALITY
AGREEMENT WITH CONTRACTOR AND ANY APPLICABLE SUBCONTRACTOR AND SUB-SUBCONTRACTOR
WITH TERMS CUSTOMARY IN THE AUDIT INDUSTRY FOR AUDITS OF THIS KIND.


 


B.                                     OWNER SHALL PROVIDE CONTRACTOR WITH ANY
STATE AND LOCAL MANUFACTURING, POLLUTION CONTROL OR OTHER APPLICABLE SALES AND
USE TAX EXEMPTION CERTIFICATES WHICH ARE VALID UNDER APPLICABLE LAW, INCLUDING
THE GOVERNING LAW SPECIFIED IN SECTION 21.9.  CONTRACTOR AND OWNER SHALL
REASONABLY COOPERATE WITH EACH OTHER TO MINIMIZE ANY AND ALL TAXES RELATING TO
THE PROJECT.  IF CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR INCURS ANY
SALES AND USE TAXES ON ANY ITEMS OF EQUIPMENT FOR WHICH OWNER HAS PREVIOUSLY
PROVIDED CONTRACTOR WITH A VALID APPLICABLE SALES AND USE TAX EXEMPTION
CERTIFICATE, CONTRACTOR SHALL BE RESPONSIBLE FOR THE PAYMENT OF SUCH SALES AND
USE TAXES WITHOUT REIMBURSEMENT BY OWNER; PROVIDED, HOWEVER, THE FOREGOING
PROVISION SHALL NOT AFFECT CONTRACTOR’S RIGHT TO A CHANGE ORDER IN ACCORDANCE
WITH SECTION 7.1A.


 


C.                                     PURSUANT TO SECTION 3.14, OWNER SHALL
HAVE THE RIGHT TO HAVE ITS THIRD PARTY AUDITORS AUDIT THE BOOKS AND RECORDS OF
CONTRACTOR AND ITS SUB-CONTRACTORS OR SUB-SUBCONTRACTORS TO CONFIRM THAT ALL
LOUISIANA SALES AND USE TAXES PAID BY CONTRACTOR AND ITS SUBCONTRACTORS AND
SUB-SUBCONTRACTORS IN CONNECTION WITH THE WORK ARE PROPERLY OWED UNDER
APPLICABLE LAW; PROVIDED, HOWEVER, IF THE DETERMINATION OF THE PROPER AMOUNT OF
SUCH LOUISIANA SALES AND USE TAX ASSESSED ON ANY ONE OR MORE ITEMS OF EQUIPMENT
IS DEPENDENT UPON KNOWING THE ACTUAL COST INCURRED BY CONTRACTOR OR ITS
SUB-CONTRACTORS OR SUB-SUBCONTRACTORS FOR SUCH ITEM OF EQUIPMENT AND THE
COMPENSATION OF SUCH ITEM OF EQUIPMENT IS INCLUDED IN THE CONTRACT PRICE OR IN
ANY LUMP SUM CHANGE ORDER, THAT PORTION

 

35

--------------------------------------------------------------------------------


 


OF THE AUDIT DEVOTED TO REVIEWING THE ACTUAL COST INCURRED BY CONTRACTOR OR ITS
SUB-CONTRACTORS OR SUB-SUBCONTRACTORS FOR SUCH ITEM OF EQUIPMENT SHALL BE
PERFORMED BY OWNER’S TAX CONSULTANT, WHICH SHALL BE RETAINED BY OWNER AT OWNER’S
SOLE EXPENSE.  THE PARTIES AGREE THAT (UNLESS THE AMOUNT OF LOUISIANA SALES AND
USE TAX PROPERLY PAYABLE FOR AN ITEM OF EQUIPMENT IS SUBJECT TO LITIGATION) SUCH
TAX CONSULTANT SHALL NOT DISCLOSE TO OWNER THE ACTUAL COST INCURRED BY
CONTRACTOR OR ITS SUB-CONTRACTORS OR SUB-SUBCONTRACTORS FOR ANY ITEM OF
EQUIPMENT INCLUDED IN THE CONTRACT PRICE, BUT THE PARTIES AGREE THAT SUCH TAX
CONSULTANT MAY REPORT TO OWNER THE PROPER LOUISIANA SALES AND USE TAXES PROPERLY
PAYABLE UNDER APPLICABLE LAW.  NO ACCESS TO BOOKS AND RECORDS SHALL BE GRANTED
TO OWNER’S THIRD PARTY AUDITORS UNTIL SUCH AUDITORS HAVE SIGNED A
CONFIDENTIALITY AGREEMENT WITH CONTRACTOR AND ANY APPLICABLE SUBCONTRACTOR OR
SUB-SUBCONTRACTOR WITH TERMS CUSTOMARY IN THE AUDIT INDUSTRY FOR AUDITS OF THIS
KIND.


 


4.6                                 LEGAL DESCRIPTION AND SURVEY.   AS OF THE
CONTRACT DATE, OWNER HAS PROVIDED TO CONTRACTOR (I) THE LEGAL DESCRIPTION OF THE
SITE AS SET FORTH IN ATTACHMENT Y AND (II) A SURVEY OF THE SITE SHOWING THE
BOUNDARIES OF THE SITE AND ONE SURVEY CONTROL POINT, PREPARED BY LONNIE G.
HARPER & ASSOCIATES, DATED JANUARY 26, 2004.  CONTRACTOR SHALL BE ENTITLED TO
RELY UPON THE ACCURACY OF THIS INFORMATION.  TO THE EXTENT ANY EXISTING
STRUCTURES OR UTILITIES ARE SHOWN IN THE SURVEY, CONTRACTOR SHALL INDEPENDENTLY
VERIFY THE LOCATIONS OF SUCH EXISTING STRUCTURES AND UTILITIES.


 


4.7                                 HAZARDOUS MATERIALS.  OWNER SHALL REMOVE,
TRANSPORT AND, AS APPROPRIATE, DISPOSE OF ANY HAZARDOUS MATERIALS DISCOVERED OR
RELEASED AT THE SITE, INCLUDING ANY HAZARDOUS MATERIALS BROUGHT ON THE SITE OR
GENERATED BY THIRD PARTIES, BUT EXCLUDING ANY HAZARDOUS MATERIALS BROUGHT ON TO
THE SITE OR GENERATED BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS.  IN ADDITION, AS BETWEEN OWNER AND CONTRACTOR, OWNER SHALL
BE RESPONSIBLE FOR ANY HAZARDOUS MATERIALS DISCOVERED OR RELEASED WITHIN THE
OFF-SITE RIGHTS OF WAY AND EASEMENTS, INCLUDING ANY HAZARDOUS MATERIALS BROUGHT
ON THE OFF-SITE RIGHTS OF WAY AND EASEMENTS OR GENERATED BY THIRD PARTIES BUT
EXCLUDING ANY HAZARDOUS MATERIALS BROUGHT ON THE OFF-SITE RIGHTS OF WAY AND
EASEMENTS BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS. 
OWNER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS CONTRACTOR GROUP FROM AND
AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY CONTRACTOR
GROUP TO THE EXTENT ARISING FROM ANY CONTAMINATION OR POLLUTION RESULTING FROM
ANY HAZARDOUS MATERIALS FOR WHICH OWNER IS RESPONSIBLE UNDER THIS SECTION 4.7.


 


4.8                                 OWNER-PROVIDED ITEMS.


 


A.                                   OWNER SHALL BE RESPONSIBLE FOR THOSE ITEMS
OF INFORMATION SO IDENTIFIED IN ATTACHMENT A, INCLUDING INFORMATION DEFINED AS
“RELY UPON” IN THE DESIGN BASIS INCLUDED IN ATTACHMENT A, SCHEDULE A-2 AND FOR
PROVIDING TO CONTRACTOR THE INFORMATION SPECIFIED IN ATTACHMENT U.  CONTRACTOR
SHALL NOT BE REQUIRED TO EXAMINE OR BE DEEMED TO HAVE EXAMINED ANY SUCH
INFORMATION AND OWNER SHALL REMAIN FULLY RESPONSIBLE FOR THE ACCURACY,
COMPLETENESS AND SUFFICIENCY OF SUCH INFORMATION.  IF OWNER MAKES A CHANGE TO
ANY SUCH INFORMATION, OR IF CONTRACTOR DISCOVERS AN ERROR IN SUCH INFORMATION OR
NON-COMPLIANCE OF SUCH INFORMATION WITH APPLICABLE LAW OR APPLICABLE CODES AND
STANDARDS, CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER; PROVIDED THAT
CONTRACTOR COMPLIES WITH THE REQUIREMENTS SET FORTH IN SECTIONS 6.2, 6.5 AND
6.9.  ALL OTHER INFORMATION IN THE DESIGN

 

36

--------------------------------------------------------------------------------


 


BASIS SHALL BE THE RESPONSIBILITY OF CONTRACTOR.


 


B.                                     OWNER SHALL PROVIDE THOSE ITEMS IN
ATTACHMENT A WHICH ARE EXPRESSLY LISTED AS BEING THE OBLIGATION OF OWNER AND THE
ITEMS LISTED IN ATTACHMENT U (WITHIN THE TIMES LISTED IN ATTACHMENT U).  THE
ITEMS ALREADY PROVIDED BY OWNER ARE LISTED IN ATTACHMENT U.


 


4.9                                 LNG TANKER RELEASE.  OWNER SHALL ENDEAVOR TO
OBTAIN A RELEASE OF CONTRACTOR GROUP AND OWNER GROUP FROM THE OWNER OF ANY LNG
TANKER AND RELATED LNG CARGO FROM ANY AND ALL DAMAGES, LOSSES, COSTS AND
EXPENSES ARISING OUT OF OR RESULTING FROM CLAIMS FOR DAMAGE TO OR DESTRUCTION OF
AN LNG TANKER AND LOSS OF THE RELATED LNG CARGO OR PERSONAL INJURY OR DEATH OF
ANY EMPLOYEE, OFFICER OR DIRECTOR EMPLOYED BY THE COMPANY OPERATING, OWNING OR
LEASING SUCH LNG TANKER OR OWNING THE RELATED LNG CARGO IN CONNECTION WITH THE
DELIVERY OF LNG OF ANY LNG TANKER TO THE PROJECT WHERE SUCH DAMAGE, DESTRUCTION,
LOSS, INJURY OR DEATH OCCURS PRIOR TO SUBSTANTIAL COMPLETION.  OWNER SHALL
ENDEAVOR TO OBTAIN A RELEASE WHICH SHALL APPLY REGARDLESS OF THE CAUSE OF SUCH
DAMAGE, DESTRUCTION, INJURY OR DEATH, INCLUDING THE SOLE OR JOINT NEGLIGENCE,
BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE CONTRACTOR
GROUP AND ANY MEMBER OF THE OWNER GROUP.


 

Article 5
COMMENCEMENT OF WORK, PROJECT SCHEDULE, AND SCHEDULING OBLIGATIONS

 


5.1                                 COMMENCEMENT OF WORK.  UPON CONTRACTOR’S
RECEIPT FROM OWNER OF THE LIMITED NOTICE TO PROCEED (“LIMITED NOTICE TO PROCEED”
OR “LNTP”), CONTRACTOR SHALL PROMPTLY COMMENCE WITH THE PERFORMANCE OF THE LNTP
WORK.  THE LNTP SHALL BE ISSUED IN THE FORM ATTACHED HERETO AS ATTACHMENT H,
SCHEDULE H-1.  CONTRACTOR SHALL NOT, AND SHALL NOT BE OBLIGATED TO, COMMENCE
PERFORMANCE OF THE LNTP WORK UNTIL RECEIPT FROM OWNER OF SUCH LNTP.


 


5.2                                 LIMITED NOTICE TO PROCEED/NOTICE TO PROCEED.


 


A.                                   LIMITED NOTICE TO PROCEED.  THE PORTION OF
THE CONTRACT PRICE PAYABLE FOR THE LNTP WORK SHALL BE MADE IN ACCORDANCE WITH
THE PAYMENT SCHEDULE SET FORTH IN ATTACHMENT C, SCHEDULE C-2 AND THE APPLICABLE
PROVISIONS OF ARTICLE 7.  OWNER SHALL NOT ISSUE THE LNTP UNTIL THE FOLLOWING
CONDITIONS HAVE BEEN MET:


 

1.                                       OWNER HAS FURNISHED TO CONTRACTOR
DOCUMENTATION WHICH DEMONSTRATES THAT OWNER HAS SUFFICIENT FUNDS TO FULFILL ITS
PAYMENT OBLIGATIONS IN CONNECTION WITH CONTRACTOR’S PERFORMANCE OF THE LNTP
WORK, OR THAT OWNER HAS OBTAINED FINANCING FROM ONE OR MORE LENDERS TO FULFILL
ITS PAYMENT OBLIGATIONS IN CONNECTION WITH SUCH LNTP WORK;

 

2.                                       OWNER HAS OBTAINED ALL OWNER PERMITS
THAT ARE NECESSARY FOR PERFORMANCE OF THE LNTP WORK, OR IF OWNER HAS NOT
OBTAINED ALL SUCH OWNER PERMITS AT THE COMMENCEMENT OF THE LNTP WORK, BY
ISSUANCE OF THE LNTP, OWNER COMMITS TO OBTAIN ANY SUCH REMAINING OWNER PERMITS
IN SUCH TIME SO AS TO NOT DELAY THE PERFORMANCE OF CONTRACTOR’S LNTP WORK; AND

 

3.                                       OWNER SHALL BE IN COMPLIANCE WITH ITS
OTHER OBLIGATIONS SET FORTH IN

 

37

--------------------------------------------------------------------------------


 

ARTICLE 4 AS NECESSARY FOR THE LNTP WORK.

 


B.                                     NOTICE TO PROCEED.  CONTRACTOR SHALL NOT,
AND SHALL NOT BE OBLIGATED TO, COMMENCE PERFORMANCE OF THE WORK (OTHER THAN THE
LNTP WORK) UNTIL OWNER ISSUES THE FULL NOTICE TO PROCEED (“NOTICE TO PROCEED” OR
“NTP”) AUTHORIZING THE SAME PURSUANT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT.  UPON CONTRACTOR’S RECEIPT FROM OWNER OF THE NTP, CONTRACTOR SHALL
PROMPTLY COMMENCE WITH THE PERFORMANCE OF THE WORK.  THE NTP SHALL BE ISSUED IN
THE FORM ATTACHED HERETO AS ATTACHMENT H, SCHEDULE H-2.  CONTRACTOR SHALL TIMELY
FILE IN THE REQUIRED SUPERIOR COURT AND POST AT THE SITE A NOTICE OF
COMMENCEMENT AS REQUIRED UNDER LA. REV. STAT. §9:4801, ET. SEQ. AND SHALL
PROVIDE COPIES OF SUCH NOTICE OF COMMENCEMENT TO SUBCONTRACTORS AND
SUB-SUBCONTRACTORS AS REQUIRED UNDER LA. REV. STAT. §9:4801, ET. SEQ.  OWNER
SHALL NOT ISSUE AN NTP UNTIL THE FOLLOWING CONDITIONS HAVE BEEN MET:


 

1.                                       OWNER HAS FURNISHED TO CONTRACTOR
REASONABLE DOCUMENTATION WHICH DEMONSTRATES THAT OWNER (I) HAS SUFFICIENT FUNDS
TO FULFILL ITS PAYMENT OBLIGATIONS UNDER THIS AGREEMENT, OR (II) HAS OBTAINED
FINANCING FROM ONE OR MORE LENDERS TO FULFILL ITS PAYMENT OBLIGATIONS UNDER THIS
AGREEMENT, INCLUDING (A) SATISFACTION, OR WAIVER BY LENDERS, OF ALL APPLICABLE
CONDITIONS PRECEDENT TO THE OCCURRENCE OF THE CLOSING DATE OF THE FINANCING,
WHICH SHALL BE PRIOR TO OR CONTEMPORANEOUS WITH THE ISSUANCE OF THE NOTICE TO
PROCEED, AND (B) EVIDENCE OF THE EXECUTION OF THE CREDIT AGREEMENT WITH RESPECT
TO SUCH FINANCING BY OWNER AND LENDERS (INCLUDING A COPY OF SUCH EXECUTED CREDIT
AGREEMENT);

 

2.                                       OWNER HAS OBTAINED ALL OWNER PERMITS
(INCLUDING THE FERC AUTHORIZATION) WHICH ARE SHOWN IN ATTACHMENT Q AS REQUIRED
TO BE OBTAINED PRIOR TO THE ISSUANCE OF THE NTP;

 

3.                                       OWNER HAS MADE PAYMENT TO CONTRACTOR OF
ALL UNDISPUTED AMOUNTS OWED AS OF THE DATE OF THE NTP THAT WERE EARNED IN
CONNECTION WITH CONTRACTOR’S PERFORMANCE OF THE LNTP WORK;

 

4.                                       THE ADVANCE PAYMENT HAS BEEN RECEIVED
BY CONTRACTOR IN CLEARED FUNDS;

 

5.                                       OWNER SHALL BE IN COMPLIANCE WITH ITS
OTHER OBLIGATIONS SET FORTH IN ARTICLE 4 AS NECESSARY FOR THE COMMENCEMENT OF
THE WORK; AND

 

6.                                       NINETY (90) DAYS OR MORE HAVE ELAPSED
SINCE OWNER’S ISSUANCE OF THE LNTP AND, PROVIDED, IN ANY EVENT, THAT NTP SHALL
NOT BE ISSUED EARLIER THAN APRIL 4, 2005.

 


5.3                                 PROJECT SCHEDULE.  CONTRACTOR SHALL PERFORM
THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE.


 


A.                                   GUARANTEED SUBSTANTIAL COMPLETION DATE. 
CONTRACTOR SHALL ACHIEVE SUBSTANTIAL COMPLETION NO LATER THAN THE DATE SPECIFIED
IN ATTACHMENT E (“GUARANTEED SUBSTANTIAL COMPLETION DATE”).  THE GUARANTEED
SUBSTANTIAL COMPLETION DATE SHALL ONLY

 

38

--------------------------------------------------------------------------------


 


BE ADJUSTED BY CHANGE ORDER AS PROVIDED UNDER THIS AGREEMENT.


 


B.                                     FINAL COMPLETION.  CONTRACTOR SHALL
ACHIEVE FINAL COMPLETION NO LATER THAN NINETY (90) DAYS AFTER ACHIEVING
SUBSTANTIAL COMPLETION FOR THE FACILITY.


 


5.4                                 CPM SCHEDULE SUBMISSIONS.  ON OR BEFORE
OWNER’S ISSUANCE OF THE NOTICE TO PROCEED, CONTRACTOR SHALL PREPARE AND SUBMIT
TO OWNER FOR ITS REVIEW A DETAILED CRITICAL PATH METHOD SCHEDULE FOR THE WORK
(“CPM SCHEDULE”), WHICH SHALL BE DETAILED AT A LEVEL II FOR ALL ACTIVITIES FOR
THE PROJECT (INCLUDING ENGINEERING, PROCUREMENT, CONSTRUCTION,
PRE-COMMISSIONING, COMMISSIONING, TESTING AND STARTUP). IN ADDITION, NO LATER
THAN ONE HUNDRED AND TWENTY (120) DAYS AFTER THE DELIVERY OF THE INITIAL CPM
SCHEDULE BY CONTRACTOR TO OWNER, CONTRACTOR SHALL SUBMIT TO OWNER FOR ITS REVIEW
A REVISED CPM SCHEDULE, WHICH SHALL BE DETAILED AT A LEVEL III FOR ALL
ACTIVITIES FOR THE PROJECT (INCLUDING ENGINEERING, PROCUREMENT, CONSTRUCTION,
PRE-COMMISSIONING, COMMISSIONING, TESTING AND STARTUP).  THE INITIAL CPM
SCHEDULE SHALL GOVERN CONTRACTOR’S WORK UNTIL THE REVISED CPM SCHEDULE IS
PREPARED AND REVIEWED BY OWNER.  EACH OF THE INITIAL AND REVISED CPM SCHEDULES
SHALL BE REFERRED TO AS THE “CPM SCHEDULE,” AND EACH SHALL COMPLY WITH THE
REQUIREMENTS OF THIS SECTION 5.4 AND SHALL BE PROVIDED TO OWNER IN ITS NATIVE
ELECTRONIC FORMAT.  THE CPM SCHEDULE SHALL BE PREPARED BY CONTRACTOR USING
PRIMAVERA PROJECT PLANNER (P3).  WITHOUT LIMITATION OF THE FOREGOING, THE CPM
SCHEDULE SHALL INCLUDE THE INFORMATION AND MEET THE REQUIREMENTS SET FORTH IN
SECTION 9.4 OF ATTACHMENT A.


 


5.5                                 RECOVERY AND RECOVERY SCHEDULE.  IF, AT ANY
TIME DURING THE PROSECUTION OF THE WORK, (I) SHOULD THE MONTHLY PROGRESS REPORT
SHOW THAT ANY ACTIVITY ON THE CRITICAL PATH IS FORTY-FIVE (45) OR MORE DAYS
BEHIND SCHEDULE, OR SHOULD CONTRACTOR FAIL TO PROVIDE A MONTHLY PROGRESS REPORT
IN COMPLIANCE WITH THE REQUIREMENTS OF THIS AGREEMENT AND OWNER REASONABLY
DETERMINES THAT ANY ACTIVITY ON THE CRITICAL PATH IS FORTY-FIVE (45) OR MORE
DAYS BEHIND SCHEDULE AND (II) CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS ARE IN OWNER’S REASONABLE JUDGMENT RESPONSIBLE FOR SUCH
DELAY, OWNER MAY, IN ADDITION TO ANY OTHER REMEDIES THAT IT MAY HAVE UNDER THIS
AGREEMENT, REQUIRE THAT CONTRACTOR PREPARE A SCHEDULE TO EXPLAIN AND DISPLAY HOW
IT INTENDS TO REGAIN COMPLIANCE WITH THE CPM SCHEDULE (“RECOVERY SCHEDULE”).
WITHIN TEN (10) BUSINESS DAYS AFTER THE DETERMINATION BY OWNER OF THE
REQUIREMENT FOR A RECOVERY SCHEDULE, CONTRACTOR SHALL PREPARE THE RECOVERY
SCHEDULE AND SUBMIT IT TO OWNER FOR ITS REVIEW.  THE RECOVERY SCHEDULE SHALL (I)
REPRESENT CONTRACTOR’S BEST JUDGMENT AS TO HOW IT SHALL REGAIN COMPLIANCE WITH
THE CPM SCHEDULE, (II) BE PREPARED IN ACCORDANCE WITH GECP, (III) HAVE A LEVEL
OF DETAIL SUFFICIENT FOR CONTRACTOR TO DIRECT, MANAGE AND PERFORM THE WORK, AND
(IV) HAVE A MAXIMUM DURATION OF SIXTY (60) DAYS UNLESS RECOVERY CANNOT BE
REASONABLY ACHIEVED IN SUCH TIME, IN WHICH CASE THE DURATION OF THE RECOVERY
SCHEDULE SHALL BE FOR THAT PERIOD OF TIME REASONABLY NECESSARY TO REGAIN
COMPLIANCE WITH THE CPM SCHEDULE.  CONTRACTOR SHALL ADDRESS ALL COMMENTS
RECEIVED FROM OWNER DURING OWNER’S REVIEW OF THE RECOVERY SCHEDULE, AND
CONTRACTOR SHALL PROVIDE A WRITTEN STATEMENT DESCRIBING WHY ANY OF OWNER’S
COMMENTS OR PROPOSED CHANGES TO THE RECOVERY SCHEDULE WERE NOT IMPLEMENTED BY
CONTRACTOR.  ANY OF OWNER’S COMMENTS OR PROPOSED CHANGES TO THE RECOVERY
SCHEDULE THAT CONTRACTOR IMPLEMENTS SHOULD BE REFLECTED IN THE REVISED RECOVERY
SCHEDULE.  THE REVISED RECOVERY SCHEDULE SHALL THEN BE THE SCHEDULE WHICH
CONTRACTOR SHALL USE IN PLANNING, ORGANIZING, DIRECTING, COORDINATING,
PERFORMING, AND EXECUTING THE WORK (INCLUDING ALL ACTIVITIES OF SUBCONTRACTORS
AND SUB-SUBCONTRACTORS) TO REGAIN COMPLIANCE WITH THE CPM SCHEDULE.  THE COST OF
PREPARING AND EXECUTING THE RECOVERY SCHEDULE SHALL BE AT CONTRACTOR’S SOLE COST
AND EXPENSE; PROVIDED, HOWEVER, IF THE PREPARATION OF A RECOVERY SCHEDULE IS
COMBINED WITH

 

39

--------------------------------------------------------------------------------


 


A REQUEST BY OWNER FOR A CHANGE ORDER AND THE COST OF PREPARING THE CHANGE ORDER
FOR SUCH REQUEST (EXCLUDING ANY COSTS ASSOCIATED WITH RECOVERY) EXCEEDS THIRTY
THOUSAND U.S. DOLLARS ($30,000), THEN CONTRACTOR IS ENTITLED TO REIMBURSEMENT
FOR SUCH PREPARATION COSTS IN ACCORDANCE WITH SECTION 6.1A.  OWNER’S REVIEW AND
COMMENTS REGARDING THE RECOVERY SCHEDULE SHALL NOT RELIEVE CONTRACTOR OF ANY
OBLIGATIONS FOR PERFORMANCE OF THE WORK, CHANGE THE GUARANTEED SUBSTANTIAL
COMPLETION DATE OR BE CONSTRUED TO ESTABLISH THE REASONABLENESS OF THE RECOVERY
SCHEDULE.


 


5.6                                 ACCELERATION AND ACCELERATION SCHEDULE.


 


A.                                   EVEN IF THE WORK IS OTHERWISE IN COMPLIANCE
WITH THE CPM SCHEDULE, OWNER MAY, AT ANY TIME, DIRECT CONTRACTOR IN WRITING TO
ADVANCE ONE OR BOTH OF THE TARGET BONUS DATE AND GUARANTEED SUBSTANTIAL
COMPLETION DATE; PROVIDED, HOWEVER, SUCH DIRECTIVE SHALL BE REASONABLE AND
CONTRACTOR SHALL HAVE AGREED IN WRITING THAT SUCH ACCELERATION IS COMMERCIALLY
AND TECHNICALLY FEASIBLE AND, PROVIDED FURTHER NO SUCH DIRECTIVE SHALL ADVERSELY
AFFECT CONTRACTOR’S ABILITY TO EARN THE SCHEDULE BONUS IN ACCORDANCE WITH
SECTION 11.9.  FOR THE PURPOSES OF THIS SECTION 5.6A, CONTRACTOR’S ABILITY TO
EARN THE SCHEDULE BONUS WOULD BE ADVERSELY AFFECTED IF CONTRACTOR WOULD ACHIEVE
THE SCHEDULE BONUS BUT FOR THE DIRECTIVE.  IN THE EVENT OF SUCH AGREEMENT, THE
DIRECTIVE SHALL BE TERMED HEREIN A “CONFIRMED ACCELERATION DIRECTIVE” AND SHALL
BE SET FORTH IN A CHANGE ORDER.  IN NO EVENT SHALL OWNER HAVE THE RIGHT TO ISSUE
A UNILATERAL ACCELERATION DIRECTIVE REQUIRING CONTRACTOR TO ACHIEVE SUBSTANTIAL
COMPLETION PRIOR TO THE ORIGINAL GUARANTEED SUBSTANTIAL COMPLETION DATE
SPECIFIED IN THIS AGREEMENT AS OF THE CONTRACT DATE, NOR SHALL OWNER HAVE THE
HAVE THE RIGHT TO ISSUE A UNILATERAL ACCELERATION DIRECTIVE REQUIRING CONTRACTOR
TO ACHIEVE TARGET COMPLETION PRIOR TO THE ORIGINAL TARGET BONUS DATE SPECIFIED
IN THIS AGREEMENT AS OF THE CONTRACT DATE.  IN THE EVENT OF A CONFIRMED
ACCELERATION DIRECTIVE, OWNER SHALL PAY CONTRACTOR FOR THE DOCUMENTED COSTS PLUS
FEE ATTRIBUTABLE TO SUCH ACCELERATION AND APPROPRIATE INCENTIVES, IF ANY, SHALL
BE MUTUALLY AGREED UPON BY THE PARTIES WITH RESPECT TO SUCH EARLY PROPOSED
COMPLETION AND SET FORTH IN THE CHANGE ORDER.  SUCH COSTS MAY INCLUDE ANY SHIFT
DIFFERENTIAL, PREMIUM, OR OVERTIME PAYMENTS TO WORKERS OR FIELD SUPERVISORS AND
OTHER EMPLOYEES OF CONTRACTOR DEDICATED TO THE WORK ON A FULL-TIME BASIS
ACTUALLY INCURRED OVER AND ABOVE CONTRACTOR’S NORMAL RATES, AND OVERTIME CHARGES
FOR CONSTRUCTION EQUIPMENT.  ANY ADJUSTMENT TO THE CONTRACT PRICE OR ANY OTHER
CHANGED CRITERIA NECESSITATED BY SUCH ACCELERATION OF THE WORK SHALL BE
IMPLEMENTED BY CHANGE ORDER.  UPON EXECUTION OF THE CHANGE ORDER, CONTRACTOR
SHALL IMMEDIATELY COMMENCE AND DILIGENTLY PERFORM THE ACCELERATION OF THE WORK,
AND SHALL PREPARE A SCHEDULE TO EXPLAIN AND DISPLAY HOW IT INTENDS TO ACCELERATE
THE WORK AND HOW THAT ACCELERATION WILL AFFECT THE CRITICAL PATH OF THE CPM
SCHEDULE (THE “ACCELERATION SCHEDULE”).  WITH RESPECT TO THE ACCELERATION
SCHEDULE, CONTRACTOR SHALL DO THE FOLLOWING:


 

1.                                       NO LATER THAN THE TENTH (10TH) BUSINESS
DAY AFTER EXECUTION OF THE CHANGE ORDER WITH RESPECT TO THE CONFIRMED
ACCELERATION DIRECTIVE, CONTRACTOR SHALL PREPARE THE ACCELERATION SCHEDULE AND
SUBMIT IT TO OWNER FOR ITS REVIEW.  THE ACCELERATION SCHEDULE SHALL REPRESENT
CONTRACTOR’S BEST JUDGMENT AS TO HOW IT SHALL SATISFY THE CONFIRMED ACCELERATION
DIRECTIVE.  THE ACCELERATION SCHEDULE SHALL BE PREPARED USING GECP AND TO A
SIMILAR LEVEL OF DETAIL AS THE CPM SCHEDULE.

 

40

--------------------------------------------------------------------------------


 

2.                                       ON THE TENTH (10TH) BUSINESS DAY AFTER
EXECUTION OF THE CHANGE ORDER WITH RESPECT TO THE CONFIRMED ACCELERATION
DIRECTIVE (OR SUCH LONGER TIME AS SPECIFIED IN WRITING BY OWNER), CONTRACTOR
SHALL PARTICIPATE IN A CONFERENCE WITH OWNER, AND WITH ANY OTHER PERSON
(INCLUDING SUBCONTRACTORS AND SUB-SUBCONTRACTORS) WHOM OWNER REASONABLY
DESIGNATES TO PARTICIPATE, TO REVIEW AND EVALUATE THE ACCELERATION SCHEDULE. 
ANY REVISIONS TO THE ACCELERATION SCHEDULE NECESSARY AS A RESULT OF THIS REVIEW
SHALL BE RESUBMITTED FOR REVIEW BY OWNER AS SOON AS REASONABLY PRACTICABLE OR AS
MUTUALLY AGREED BY THE PARTIES.  THE REVISED ACCELERATION SCHEDULE SHALL THEN BE
THE SCHEDULE WHICH CONTRACTOR SHALL USE IN PLANNING, ORGANIZING, DIRECTING,
COORDINATING, PERFORMING, AND EXECUTING THAT PORTION OF THE WORK THAT IS
AFFECTED BY SUCH ACCELERATION, WITH THE CPM SCHEDULE GOVERNING THE PERFORMANCE
OF ALL OTHER WORK.

 

Owner’s review of the Acceleration Schedule shall not constitute an independent
evaluation or determination by Owner of the workability, feasibility, or
reasonableness of that schedule.

 

Article 6
CHANGES; FORCE MAJEURE; AND OWNER-CAUSED DELAY

 


6.1                                 CHANGE ORDERS REQUESTED BY OWNER.  UNTIL
SUBSTANTIAL COMPLETION, OWNER SHALL BE ENTITLED TO A CHANGE ORDER UPON REQUEST
IN ACCORDANCE WITH THIS SECTION 6.1.


 


A.                                   IF OWNER SUBMITS TO CONTRACTOR IN WRITING A
DULY SIGNED PROPOSED CHANGE ORDER, CONTRACTOR MUST RESPOND TO OWNER, TO THE
EXTENT PRACTICABLE, WITHIN THIRTY (30) DAYS WITH A WRITTEN STATEMENT SETTING
FORTH THE EFFECT, IF ANY, WHICH SUCH PROPOSED CHANGE ORDER WOULD HAVE ON THE
CONTRACT PRICE (INCLUDING ANY ADJUSTMENTS IN THE CONTRACT PRICE OR PROJECT
SCHEDULE RESULTING FROM A PROPOSED CHANGE ORDER ISSUED WITH RESPECT TO ANY OF
THE ITEMS IDENTIFIED IN SECTION 12.3 OF SCHEDULE A-1), THE PROJECT SCHEDULE, THE
DESIGN BASIS, THE PAYMENT SCHEDULE, ANY OF THE MINIMUM ACCEPTANCE CRITERIA,
PERFORMANCE GUARANTEES OR GUARANTEE CONDITIONS, AND/OR ANY OTHER OBLIGATION OR
POTENTIAL LIABILITY OF CONTRACTOR HEREUNDER (COLLECTIVELY OR INDIVIDUALLY, THE
“CHANGED CRITERIA”).  THE WRITTEN STATEMENT SHALL BE IN THE FORM OF
SCHEDULE D-3, AND SHALL INCLUDE, TO THE EXTENT PRACTICABLE, ALL INFORMATION
REQUIRED BY SECTION 6.5B.  OWNER SHALL RESPOND TO CONTRACTOR’S WRITTEN STATEMENT
WITHIN FOURTEEN (14) BUSINESS DAYS OF RECEIPT, RESPONDING TO CONTRACTOR’S
STATEMENT AS TO THE EFFECTS OF THE PROPOSED CHANGE ORDER ON THE CHANGED
CRITERIA.  IF IT IS NOT PRACTICABLE FOR CONTRACTOR TO PROVIDE ALL OF THE
INFORMATION REQUIRED UNDER THIS SECTION 6.1A TO BE SUBMITTED WITH SUCH WRITTEN
STATEMENT WITHIN SUCH THIRTY (30) DAY PERIOD, CONTRACTOR SHALL PROVIDE OWNER
WITH AS MUCH INFORMATION AS PRACTICABLE AS WELL AS A WRITTEN EXPLANATION OF THE
REASON ADDITIONAL TIME IS REQUIRED.  TO THE EXTENT CONTRACTOR INCURS COSTS
EXCEEDING THIRTY THOUSAND U.S. DOLLARS (U.S.$30,000) (WHICH COSTS SHALL BE
ADEQUATELY DOCUMENTED AND SUPPORTED BY CONTRACTOR) IN RESPONDING TO ANY ONE
PROPOSED CHANGE ORDER, CONTRACTOR SHALL BE REIMBURSED FOR SUCH EXCESS COSTS IN
RESPONDING TO SUCH CHANGE ORDER WITHIN TWENTY-FIVE (25) DAYS AFTER RECEIPT OF
CONTRACTOR’S INVOICE THEREFOR; PROVIDED THAT CONTRACTOR FIRST GIVES OWNER
WRITTEN NOTICE OF THE ESTIMATE OF THE COST OF SUCH PREPARATION BEFORE PREPARING
THE RESPONSE, SUCH ESTIMATE IS IN EXCESS OF THIRTY THOUSAND U.S. DOLLARS
(U.S.$30,000), OWNER APPROVES IN WRITING THE PREPARATION OF THE RESPONSE,

 

41

--------------------------------------------------------------------------------


 


AND SUCH PROPOSED CHANGE ORDER IS NOT IMPLEMENTED.


 


B.                                     IF THE PARTIES AGREE ON SUCH CHANGED
CRITERIA OF THE PROPOSED CHANGE ORDER (OR MODIFY SUCH PROPOSED CHANGE ORDER SO
THAT THE PARTIES AGREE ON SUCH CHANGED CRITERIA), THE PARTIES SHALL EXECUTE SUCH
CHANGE ORDER INCORPORATING THE CHANGED CRITERIA, WHICH SHALL BE IN THE FORM OF
SCHEDULE D-1, AND SUCH CHANGE ORDER SHALL BECOME BINDING ON THE PARTIES, AS PART
OF THIS AGREEMENT.

 

C.            If the Parties cannot agree on such Changed Criteria of the
proposed Change Order within ten (10) Days of Contractor’s receipt of Owner’s
response to Contractor’s written statement, or if Owner desires that the
proposed changed Work set forth in the proposed Change Order commence
immediately without the requirement of a written statement by Contractor as
required under Section 6.1A, Owner may (subject to this Section 6.1C), by
issuance of a unilateral Change Order in the form attached hereto as Schedule
D-2, require Contractor to commence and perform the changed Work specified in
the unilateral Change Order on a time and material basis as set forth in
Schedule D-4 with the effect of such unilateral Change Order on the Changed
Criteria (or if the Parties agree on the effect of such unilateral Change Order
for some but not all of the Changed Criteria, the impact of each of the
components of the Changed Criteria on which the Parties disagree) to be
determined as soon as possible but without prejudice to Contractor’s right to
refer any Dispute for resolution in accordance with Article 18.  The rates
specified in Schedule D-4 are “Unit Rates,” and the Unit Rates and all other
Reimbursable Costs shall be used to the extent applicable to the changed Work. 
The Parties acknowledge and agree that unilateral Change Orders submitted by
Owner in accordance with this Section 6.1C shall be limited to additions or
modifications to, or deductions from the Work and that Owner shall not have the
unilateral right to change, amend or modify any of the other Changed Criteria or
the terms of this Agreement.  Pending resolution of the Dispute, Contractor
shall perform the Work as specified in such unilateral Change Order and Owner
shall continue to pay Contractor in accordance with the terms of this Agreement
and any previously agreed Change Orders.  When Owner and Contractor agree on the
effect of such unilateral Change Order on all of the Changed Criteria, such
agreement shall be recorded by execution by the Parties of a Change Order in the
form attached hereto as Schedule D-1, which shall supersede the unilateral
Change Order previously issued and relating to such changed Work.  With the
exception of any Contract Price adjustment contemplated under Sections 7.1A
through 7.1H, in no event shall Owner be entitled to issue any unilateral Change
Order in accordance with this Section 6.1C where such unilateral Change Order
(i) would result in an increase equal to or exceeding an amount equal to five
percent (5%) of the Contract Price as originally set forth in Section 7.1, or
(ii) in conjunction with other unilateral Change Orders issued by Owner (other
than any Contract Price adjustment contemplated under Sections 7.1A through
7.1H), would in themselves result in an increase equal to or exceeding an amount
equal to ten percent (10%) of the Contract Price as originally set forth in
Section 7.1.  For the avoidance of doubt, the Parties agree that the adjustments
contemplated under Sections 7.1A through 7.1H do not constitute unilateral
Change Orders.

 


D.                                    IN THE EVENT OF A CHANGE IN ANY APPLICABLE
CODE AND STANDARD WHICH DOES NOT CONSTITUTE A CHANGE IN LAW, CONTRACTOR SHALL
PROVIDE WRITTEN NOTICE TO OWNER REGARDING

 

42

--------------------------------------------------------------------------------


 


SUCH CHANGE.  UPON RECEIPT OF SUCH NOTICE FROM CONTRACTOR, OWNER MAY SUBMIT A
PROPOSED CHANGE ORDER TO CONTRACTOR IN ACCORDANCE WITH THIS SECTION 6.1 IN THE
EVENT OWNER, AT ITS SOLE OPTION, ELECTS FOR CONTRACTOR TO IMPLEMENT SUCH CHANGE
IN APPLICABLE CODE AND STANDARD.  IN THE EVENT OWNER DOES NOT, AT ITS SOLE
OPTION, ELECT FOR CONTRACTOR TO IMPLEMENT SUCH CHANGE IN APPLICABLE CODE AND
STANDARD, CONTRACTOR SHALL NOT BE REQUIRED TO PERFORM IN ACCORDANCE WITH SUCH
APPLICABLE CODE AND STANDARD.  IN THE EVENT, HOWEVER, THAT COMPLIANCE WITH SUCH
APPLICABLE CODE AND STANDARD IS MANDATORY FOR CONTRACTOR TO COMPLY WITH GECP AND
OWNER DOES NOT, AT ITS SOLE OPTION, AFTER RECEIPT OF WRITTEN NOTICE FROM
CONTRACTOR REGARDING SAME, ELECT FOR CONTRACTOR TO IMPLEMENT SUCH CHANGE IN
APPLICABLE CODE AND STANDARD, THEN OWNER WAIVES ITS RIGHTS TO CLAIM A BREACH OF
GECP WITH RESPECT TO SUCH CHANGE IN APPLICABLE CODE AND STANDARD.


 


6.2                                 CHANGE ORDERS REQUESTED BY CONTRACTOR.


 


A.                                   CONTRACTOR SHALL HAVE THE RIGHT TO A CHANGE
ORDER IN THE EVENT OF ANY OF THE FOLLOWING OCCURRENCES:


 

1.                                       ANY CHANGE IN LAW THAT ADVERSELY
AFFECTS (I) CONTRACTOR’S COSTS OF PERFORMANCE OF THE WORK; (II) CONTRACTOR’S
ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE OR (III)
CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT;

 

2.                                       ACTS OR OMISSIONS OF ANY MEMBER OF
OWNER GROUP OR ANY OTHER PERSON FOR WHOM OWNER IS RESPONSIBLE, INCLUDING IN THE
CASE OF OWNER ANY FAILURE TO PERFORM ANY OBLIGATION UNDER THIS AGREEMENT, THAT
ADVERSELY AFFECTS (I) CONTRACTOR’S COSTS OF PERFORMANCE OF THE WORK, (II)
CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE
OR (III) CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS
AGREEMENT; PROVIDED THAT CONTRACTOR SHALL NOT BE ENTITLED TO A CHANGE ORDER TO
THE EXTENT THAT SUCH ACTS OR OMISSIONS OF OWNER ARE CAUSED, DIRECTLY OR
INDIRECTLY, BY CONTRACTOR’S FAILURE TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT;

 

3.                                       FORCE MAJEURE TO THE EXTENT ALLOWED
UNDER SECTION 6.8A;

 

4.                                       ACCELERATION OF THE WORK DIRECTED BY
OWNER PURSUANT TO SECTION 5.6, PROVIDED THAT A CHANGE ORDER HAS BEEN ISSUED;

 

5.                                       OWNER’S REQUEST FOR AN INCREASE IN
COVERAGE UNDER THE LETTER OF CREDIT PURSUANT TO SECTION 9.2 TO COVER ANY
INCREASE IN THE CONTRACT PRICE AS A RESULT OF CHANGE ORDERS TO THE EXTENT SET
FORTH IN SECTION 9.2;

 

6.                                       TO THE EXTENT EXPRESSLY PERMITTED UNDER
SECTIONS 3.3C, 4.3A, 4.3B, 4.8A, 7.1, 8.2A, 11.2, 12.2A AND 16.4;

 

7.                                       DELAY BEYOND THE PERMISSIBLE TIMES
SPECIFIED IN SECTION 1A.9(G)(I) OR SECTION 1A.11(II) OF ATTACHMENT O FOR THE
DELIVERY BY OWNER TO CONTRACTOR OF BUILDER’S RISK OR MARINE CARGO INSURANCE
PROCEEDS RECEIVED BY THE COLLATERAL AGENT SHALL RELIEVE CONTRACTOR OF ANY
OBLIGATION UNDER THIS AGREEMENT TO EFFECT REPAIRS OR

 

43

--------------------------------------------------------------------------------


 

OTHER RESTORATION OF THE WORK AFFECTED BY THE INSURED OCCURRENCE FOR ANY COSTS
OF REPAIRS OR RESTORATION EXCEEDING THE SUM OF THE DEDUCTIBLE UNDER SUCH
INSURANCE AND ANY AMOUNTS PREVIOUSLY PAID TO CONTRACTOR UNDER SUCH INSURANCE AND
SHALL ENTITLE CONTRACTOR TO A CHANGE ORDER ADJUSTING THE CONTRACT PRICE AND
PROJECT SCHEDULE, BUT ONLY TO THE EXTENT SUCH DELAY ADVERSELY AFFECTS (I)
CONTRACTOR’S COST OF PERFORMANCE OF THE WORK, (II) CONTRACTOR’S ABILITY TO
PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE, OR (III) OR
CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT; 
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, IN NO EVENT SHALL THIS SECTION
6.2A.7 IN ANY WAY RELIEVE CONTRACTOR FROM ANY OBLIGATION TO PERFORM ANY WORK
NECESSARY TO MAINTAIN THE BUILDER’S RISK AND MARINE CARGO INSURANCE IN FULL
FORCE AND EFFECT;

 

8.                                       SUSPENSION IN WORK ORDERED BY OWNER
PURSUANT TO SECTION 16.3;

 

9.                                       SUBSURFACE SOIL CONDITIONS TO THE
EXTENT ALLOWED UNDER SECTION 2.5B.2;

 

10.                                 DISCOVERY OF HAZARDOUS MATERIALS AT THE SITE
OR ON THE OFF-SITE RIGHTS OF WAY AND EASEMENTS FOR WHICH OWNER IS RESPONSIBLE
UNDER SECTION 4.7 THAT ADVERSELY AFFECTS (I) CONTRACTOR’S COSTS OF PERFORMANCE
OF THE WORK, (II) CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH
THE PROJECT SCHEDULE OR (III) CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL
OBLIGATION UNDER THIS AGREEMENT;

 

11.                                 OWNER’S ISSUANCE OF (I) THE LNTP IN
ACCORDANCE WITH SECTION 5.2A AFTER JANUARY 4, 2005 OR (II) THE NTP IN ACCORDANCE
WITH SECTION 5.2B AFTER APRIL 4, 2005, BUT ONLY TO THE EXTENT THAT SUCH DELAY
ADVERSELY AFFECTS (I) CONTRACTOR’S COSTS OF PERFORMANCE OF THE WORK, (II)
CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE
OR (III) CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS
AGREEMENT; AND

 

12.                                 OWNER’S ELECTION TO ISSUE A CHANGE ORDER
WITH RESPECT TO ANY OF THE ITEMS IDENTIFIED IN SECTION 12.3 OF SCHEDULE A-1, BUT
ONLY TO THE EXTENT THE IMPLEMENTATION OF ANY SUCH ACTIVITY PREVIOUSLY IDENTIFIED
AS AN EXCLUSION ADVERSELY IMPACTS (I) CONTRACTOR’S COST OF PERFORMANCE OF THE
WORK, (II) CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE
PROJECT SCHEDULE OR (III) CONTRACTOR’S ABILITY TO PERFORM ANY OBLIGATION UNDER
THIS AGREEMENT.

 


B.                                     SHOULD CONTRACTOR DESIRE TO REQUEST A
CHANGE ORDER UNDER THIS SECTION 6.2, CONTRACTOR SHALL, PURSUANT TO SECTION 6.5,
NOTIFY OWNER IN WRITING AND ISSUE TO OWNER, AT CONTRACTOR’S EXPENSE, A REQUEST
FOR A PROPOSED CHANGE ORDER IN THE FORM ATTACHED HERETO AS SCHEDULE D-3, A
DETAILED EXPLANATION OF THE PROPOSED CHANGE AND CONTRACTOR’S REASONS FOR
PROPOSING THE CHANGE, DOCUMENTATION NECESSARY TO VERIFY THE EFFECTS OF THE
CHANGE ON THE CHANGED CRITERIA, AND ALL OTHER INFORMATION REQUIRED BY
SECTION 6.5.  ANY ADJUSTMENTS TO THE CONTRACT PRICE SHALL (UNLESS OTHERWISE
AGREED) BE REQUESTED ON A LUMP SUM BASIS AND SHALL BE BASED ON THE REQUIREMENTS
IN SCHEDULE D-4 AND THE UNIT RATES SPECIFIED THEREIN TO THE EXTENT APPLICABLE TO
THE CHANGE ORDER.

 

44

--------------------------------------------------------------------------------


 


C.                                     OWNER SHALL RESPOND TO CONTRACTOR’S
REQUEST FOR A CHANGE ORDER WITHIN TWENTY (20) DAYS OF RECEIPT, STATING (I)
WHETHER OWNER AGREES THAT CONTRACTOR IS ENTITLED TO A CHANGE ORDER AND (II) THE
EXTENT, IF ANY, TO WHICH OWNER AGREES WITH CONTRACTOR’S STATEMENT REGARDING THE
EFFECT OF THE PROPOSED CHANGE ORDER ON THE CHANGED CRITERIA, INCLUDING ANY
ADJUSTMENT TO THE CONTRACT PRICE AND THE ESTIMATED COSTS FOR EACH ITEM MAKING UP
THE ADJUSTMENT TO THE CONTRACT PRICE.  IF OWNER AGREES THAT A CHANGE ORDER IS
NECESSARY AND AGREES WITH CONTRACTOR’S STATEMENT REGARDING THE EFFECT OF THE
PROPOSED CHANGE ORDER ON THE CHANGED CRITERIA, INCLUDING MUTUAL AGREEMENT ON THE
COSTS, THEN OWNER SHALL ISSUE SUCH CHANGE ORDER, WHICH SHALL BE IN THE FORM OF
SCHEDULE D-1, AND SUCH CHANGE ORDER SHALL BECOME BINDING ON THE PARTIES AS PART
OF THIS AGREEMENT UPON EXECUTION THEREOF BY THE PARTIES.  OWNER SHALL BE
ENTITLED TO DECLINE A CHANGE ORDER WITH RESPECT TO ANY REQUEST BY CONTRACTOR FOR
A CHANGE ORDER IF THE CHANGE ORDER REQUEST, WHEN SUBMITTED, IS NOT ADEQUATELY
DOCUMENTED AND SUPPORTED BY CONTRACTOR AS REQUIRED UNDER THIS AGREEMENT.


 


D.                                    IF THE PARTIES AGREE THAT CONTRACTOR IS
ENTITLED TO A CHANGE ORDER BUT CANNOT AGREE ON THE EFFECT OF THE PROPOSED CHANGE
ORDER ON THE CHANGED CRITERIA WITHIN THIRTY (30) DAYS OF OWNER’S RECEIPT OF
CONTRACTOR’S WRITTEN NOTICE AND PROPOSED CHANGE ORDER AND ALL OTHER REQUIRED
INFORMATION, OR IF OWNER DESIRES THAT THE PROPOSED CHANGED WORK SET FORTH IN THE
PROPOSED CHANGE ORDER COMMENCE IMMEDIATELY, THE RIGHTS, OBLIGATIONS AND
PROCEDURES SET FORTH IN SECTION 6.1C ARE APPLICABLE.


 


E.                                      IF THE PARTIES CANNOT AGREE UPON WHETHER
CONTRACTOR IS ENTITLED TO A CHANGE ORDER WITHIN THIRTY (30) BUSINESS DAYS OF
OWNER’S RECEIPT OF CONTRACTOR’S WRITTEN NOTICE AND PROPOSED CHANGE ORDER, THEN
THE DISPUTE SHALL BE RESOLVED AS PROVIDED IN ARTICLE 18.  PENDING RESOLUTION OF
THE DISPUTE, CONTRACTOR SHALL CONTINUE TO PERFORM THE WORK REQUIRED UNDER THIS
AGREEMENT, AND OWNER SHALL CONTINUE TO PAY CONTRACTOR IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT, ANY CHANGE ORDERS AND ANY PREVIOUSLY AGREED OR
UNILATERAL CHANGE ORDERS.


 


6.3                                 CONTRACT PRICE ADJUSTMENT; CONTRACTOR
DOCUMENTATION.  IF A CHANGE ORDER IS EXECUTED ON A TIME AND MATERIAL BASIS
PURSUANT TO SECTION 6.1C OR 6.2D, THEN THE CONTRACT PRICE SHALL BE ADJUSTED AS
SET FORTH IN SCHEDULE D-4.  CONTRACTOR SHALL USE REASONABLE EFFORTS TO MINIMIZE
SUCH COSTS (CONSISTENT WITH THE REQUIREMENTS OF THIS AGREEMENT).


 


6.4                                 CHANGE ORDERS ACT AS ACCORD AND
SATISFACTION.  UNLESS OTHERWISE EXPRESSLY STATED IN THE CHANGE ORDER, CHANGE
ORDERS AGREED PURSUANT TO SECTION 6.1B OR 6.2C BY THE PARTIES SHALL CONSTITUTE A
FULL AND FINAL SETTLEMENT AND ACCORD AND SATISFACTION OF ALL EFFECTS OF THE
CHANGE AS DESCRIBED IN THE CHANGE ORDER UPON THE CHANGED CRITERIA AND SHALL BE
DEEMED TO COMPENSATE CONTRACTOR FULLY FOR SUCH CHANGE.  ACCORDINGLY, UNLESS
OTHERWISE EXPRESSLY STATED IN SUCH CHANGE ORDER, CONTRACTOR EXPRESSLY WAIVES AND
RELEASES ANY AND ALL RIGHT TO MAKE A CLAIM OR DEMAND OR TO TAKE ANY ACTION OR
PROCEEDING AGAINST OWNER FOR ANY OTHER CONSEQUENCES ARISING OUT OF, RELATING TO,
OR RESULTING FROM SUCH CHANGE REFLECTED IN SUCH CHANGE ORDER, WHETHER THE
CONSEQUENCES RESULT DIRECTLY OR INDIRECTLY FROM SUCH CHANGE REFLECTED IN SUCH
CHANGE ORDER, INCLUDING ANY CLAIM OR DEMAND FOR DAMAGES DUE TO DELAY,
DISRUPTION, HINDRANCE, IMPACT, INTERFERENCE, INEFFICIENCIES OR EXTRA WORK
ARISING OUT OF, RESULTING FROM, OR RELATED TO, THE CHANGE REFLECTED IN THAT
CHANGE ORDER (INCLUDING ANY CLAIMS OR DEMANDS THAT ANY CHANGE ORDER OR NUMBER OF
CHANGE ORDERS,

 

45

--------------------------------------------------------------------------------


 


INDIVIDUALLY OR IN THE AGGREGATE, HAVE IMPACTED THE UNCHANGED WORK).


 


6.5                                 TIMING REQUIREMENTS FOR NOTIFICATIONS AND
CHANGE ORDER REQUESTS BY CONTRACTOR.  SHOULD CONTRACTOR DESIRE TO SEEK AN
ADJUSTMENT TO THE CONTRACT PRICE, THE PROJECT SCHEDULE, THE PAYMENT SCHEDULE,
ANY OF THE MINIMUM ACCEPTANCE CRITERIA OR PERFORMANCE GUARANTEES OR ANY OTHER
MODIFICATION TO ANY OTHER OBLIGATION OF CONTRACTOR UNDER THIS AGREEMENT FOR ANY
CIRCUMSTANCE THAT CONTRACTOR HAS REASON TO BELIEVE MAY GIVE RISE TO A RIGHT TO
REQUEST THE ISSUANCE OF A CHANGE ORDER, CONTRACTOR SHALL, WITH RESPECT TO EACH
SUCH CIRCUMSTANCE:


 


A.                                   NOTIFY OWNER IN WRITING OF THE EXISTENCE OF
SUCH CIRCUMSTANCE WITHIN TWENTY (20) DAYS OF THE DATE THAT CONTRACTOR KNEW OF
THE FIRST OCCURRENCE OR BEGINNING OF SUCH CIRCUMSTANCE; PROVIDED HOWEVER, IF
SUCH CIRCUMSTANCE IS AN EMERGENCY, NOTICE SHALL BE GIVEN AS SOON AS REASONABLY
PRACTICABLE.  IN SUCH NOTICE, CONTRACTOR SHALL STATE IN DETAIL ALL KNOWN AND
PRESUMED FACTS UPON WHICH ITS CLAIM IS BASED, INCLUDING THE CHARACTER, DURATION
AND EXTENT OF SUCH CIRCUMSTANCE, THE DATE CONTRACTOR FIRST KNEW OF SUCH
CIRCUMSTANCE, ANY ACTIVITIES IMPACTED BY SUCH CIRCUMSTANCE, A GOOD FAITH
ESTIMATE OF THE COST (WHICH SUCH COSTS SHALL BE ADEQUATELY DOCUMENTED AND
SUPPORTED BY CONTRACTOR) AND TIME CONSEQUENCES OF SUCH CIRCUMSTANCE (INCLUDING
SHOWING A GOOD FAITH ESTIMATE OF THE IMPACT OF SUCH CIRCUMSTANCE, IF ANY, ON THE
CRITICAL PATH OF THE CPM SCHEDULE) AND ANY OTHER DETAILS OR INFORMATION THAT ARE
EXPRESSLY REQUIRED UNDER THIS AGREEMENT.  CONTRACTOR SHALL ONLY BE REQUIRED TO
COMPLY WITH THE NOTICE REQUIREMENTS OF THIS SECTION 6.5A ONCE FOR CONTINUING
CIRCUMSTANCES, PROVIDED THAT THE NOTICE EXPRESSLY STATES THAT THE CIRCUMSTANCE
IS CONTINUING AND INCLUDES CONTRACTOR’S BEST ESTIMATE OF THE TIME AND COST
CONSEQUENCES OF SUCH CIRCUMSTANCE; AND


 


B.                                     SUBMIT TO OWNER A REQUEST FOR A CHANGE
ORDER AS SOON AS REASONABLY PRACTICABLE AFTER GIVING OWNER WRITTEN NOTICE BUT IN
NO EVENT LATER THAN FORTY-FIVE (45) DAYS AFTER THE COMPLETION OF EACH SUCH
CIRCUMSTANCE, TOGETHER WITH A WRITTEN STATEMENT WITH ALL INFORMATION CURRENTLY
AVAILABLE (I) DETAILING WHY CONTRACTOR BELIEVES THAT A CHANGE ORDER SHOULD BE
ISSUED, PLUS ALL DOCUMENTATION REASONABLY REQUESTED BY OWNER, INCLUDING
INFORMATION AND DETAILS EXPRESSLY REQUIRED UNDER THIS AGREEMENT (INCLUDING THE
INFORMATION REQUIRED BY SCHEDULE D-4, APPLICABLE DETAILED ESTIMATES AND COST
RECORDS AND A GRAPHIC DEMONSTRATION USING THE CPM SCHEDULE AND MONTHLY PROGRESS
REPORTS SHOWING CONTRACTOR’S ENTITLEMENT TO A TIME EXTENSION TO THE PROJECT
SCHEDULE PURSUANT TO THE TERMS OF THIS AGREEMENT); AND (II) SETTING FORTH THE
EFFECT, IF ANY, WHICH SUCH PROPOSED CHANGE ORDER HAS OR WOULD HAVE FOR THE WORK
ON ANY OF THE CHANGED CRITERIA.  CONTRACTOR SHALL PROMPTLY SUPPLEMENT ITS
REQUEST FOR CHANGE ORDER WITH ADDITIONAL INFORMATION AS SUCH ADDITIONAL
INFORMATION (IF ANY) BECOMES AVAILABLE.


 

If Contractor fails to provide the notice as required under this Section 6.5,
and if Owner demonstrates that it has been prejudiced on account of such failure
to provide notice, then, to the extent that Owner is so prejudiced, Contractor
waives its right for, and releases Owner from and against any claims for,
adjustments in the Contract Price, the Project Schedule, Payment Schedule, any
Work, any of the Minimum Acceptance Criteria or Performance Guarantees or any
other modification to any other obligation of Contractor under this Agreement. 
Oral notice, shortness of time, or Owner’s actual knowledge of a particular
circumstance shall not waive, satisfy, discharge or otherwise excuse

 

46

--------------------------------------------------------------------------------


 

Contractor’s strict compliance with this Section 6.5.  Contractor shall have the
burden of proof with respect to any claim made by it.

 


6.6                                 EVIDENCE OF FUNDS.  WITH THE EXCEPTION OF
ANY CONTRACT PRICE ADJUSTMENT CONTEMPLATED UNDER SECTIONS 7.1A THROUGH 7.1H,
CONTRACTOR SHALL NOT BE OBLIGATED TO PROCEED WITH ANY CHANGE ORDER THAT, ALONE
OR IN CONJUNCTION WITH OTHER CHANGE ORDERS, WOULD RESULT IN AN INCREASE
EXCEEDING AN AMOUNT EQUAL TO FIVE PERCENT (5%) OF THE CONTRACT PRICE UNLESS
OWNER FURNISHES, TO CONTRACTOR’S REASONABLE SATISFACTION, DOCUMENTATION WHICH
DEMONSTRATES EITHER THAT OWNER HAS (I) SUFFICIENT FUNDS TO PAY FOR SUCH CHANGE
ORDER, OR (II) OBTAINED FINANCING FROM ONE OR MORE LENDERS IN SUFFICIENT FUNDS
TO PAY FOR SUCH CHANGE ORDER.


 


6.7                                 ADJUSTMENT ONLY THROUGH CHANGE ORDER. 
UNLESS OTHERWISE PROVIDED IN THIS AGREEMENT, NO CHANGE IN THE REQUIREMENTS OF
THIS AGREEMENT, WHETHER AN ADDITION TO, DELETION FROM, SUSPENSION OF OR
MODIFICATION TO THIS AGREEMENT, INCLUDING ANY WORK, SHALL BE THE BASIS FOR AN
ADJUSTMENT FOR ANY CHANGE IN THE CONTRACT PRICE, THE PROJECT SCHEDULE, PAYMENT
SCHEDULE, ANY WORK, ANY OF THE MINIMUM ACCEPTANCE CRITERIA OR PERFORMANCE
GUARANTEES OR ANY OTHER OBLIGATIONS OF CONTRACTOR OR RIGHT OF OWNER UNDER THIS
AGREEMENT UNLESS AND UNTIL SUCH ADDITION, DELETION, SUSPENSION OR MODIFICATION
HAS BEEN AUTHORIZED BY A CHANGE ORDER EXECUTED AND ISSUED IN ACCORDANCE WITH AND
IN STRICT COMPLIANCE WITH THE REQUIREMENTS OF THIS SECTION 6.7.  CONTRACTOR
SHALL NOT PERFORM ANY CHANGE IN THE WORK UNLESS AND UNTIL SUCH CHANGE IS
AUTHORIZED PURSUANT TO THIS SECTION 6.7, AND SHOULD CONTRACTOR PERFORM OR CLAIM
TO PERFORM ANY CHANGES IN THE WORK PRIOR TO AUTHORIZATION BY CHANGE ORDER, ALL
SUCH COSTS AND EXPENSES INCURRED BY CONTRACTOR SHALL BE FOR CONTRACTOR’S
ACCOUNT.  NO COURSE OF CONDUCT OR DEALINGS BETWEEN THE PARTIES, NOR IMPLIED
ACCEPTANCE OF ADDITIONS, DELETIONS, SUSPENSIONS OR MODIFICATIONS TO THIS
AGREEMENT, INCLUDING ANY WORK, AND NO CLAIM THAT OWNER HAS BEEN UNJUSTLY
ENRICHED BY ANY SUCH ADDITION, DELETION, SUSPENSION OR MODIFICATION TO THIS
AGREEMENT, WHETHER OR NOT THERE IS IN FACT ANY SUCH UNJUST ENRICHMENT, SHALL BE
THE BASIS FOR ANY CLAIM FOR AN ADJUSTMENT IN THE CONTRACT PRICE, THE PROJECT
SCHEDULE, THE PAYMENT SCHEDULE, ANY WORK, ANY OF THE MINIMUM ACCEPTANCE CRITERIA
OR PERFORMANCE GUARANTEES OR ANY OTHER OBLIGATIONS OF CONTRACTOR UNDER THIS
AGREEMENT.


 


6.8                                 FORCE MAJEURE.


 


A.                                   CONTRACTOR RELIEF.  IF THE COMMENCEMENT,
PROSECUTION OR COMPLETION OF THE WORK IS PREVENTED OR DELAYED BY FORCE MAJEURE
(INCLUDING THE EFFECTS OF SUCH FORCE MAJEURE), THEN CONTRACTOR SHALL BE ENTITLED
TO AN EXTENSION TO THE TARGET BONUS DATE AND/OR THE GUARANTEED SUBSTANTIAL
COMPLETION DATE TO THE EXTENT, IF ANY, PERMITTED UNDER SECTION 6.8A.1 AND AN
ADJUSTMENT TO THE CONTRACT PRICE TO THE EXTENT, IF ANY, PERMITTED UNDER SECTION
6.8A.2, PROVIDED THAT CONTRACTOR HAS COMPLIED WITH THE NOTICE AND CHANGE ORDER
REQUIREMENTS IN SECTION 6.5 AND THE MITIGATION REQUIREMENTS IN SECTION 6.11.  IN
ADDITION, IF FORCE MAJEURE (INCLUDING THE EFFECTS OF SUCH FORCE MAJEURE)
PREVENTS CONTRACTOR’S PERFORMANCE WITH RESPECT TO ANY PORTION OF THE WORK,
CONTRACTOR SHALL, SUBJECT TO SECTION 6.11, BE RELIEVED FROM PERFORMANCE OF SUCH
PORTION OF THE WORK FOR THE TIME PERIOD THAT SUCH FORCE MAJEURE, OR THE EFFECTS
OF SUCH FORCE MAJEURE, ARE CONTINUING.  ALL TIME EXTENSIONS TO THE PROJECT
SCHEDULE AND ADJUSTMENTS TO THE CONTRACT PRICE FOR SUCH DELAYS OR PREVENTIONS
SHALL BE BY CHANGE ORDER IMPLEMENTED AND DOCUMENTED AS REQUIRED UNDER ARTICLE 6.

 

47

--------------------------------------------------------------------------------


 

1.                                       TIME EXTENSION.  CONTRACTOR SHALL BE
ENTITLED TO AN EXTENSION TO THE TARGET BONUS DATE AND/OR THE GUARANTEED
SUBSTANTIAL COMPLETION DATE FOR DELAY OR PREVENTION THAT MEETS THE REQUIREMENTS
OF SECTION 6.8A, IF AND TO THE EXTENT SUCH DELAY OR PREVENTION CAUSES A DELAY IN
THE CRITICAL PATH OF THE WORK.  CONTRACTOR SHALL DEMONSTRATE TO OWNER ITS
ENTITLEMENT TO RELIEF UNDER THIS SECTION BY PROVIDING TO OWNER AN UPDATED CPM
SCHEDULE USING PRIMAVERA PROJECT PLANNER (P3) IN ITS NATIVE ELECTRONIC FORMAT
WITH ACTUAL DURATIONS ENTERED FOR ALL ACTIVITIES ON THE CRITICAL PATH AND
RE-FORECASTED CLEARLY TO INDICATE CONTRACTOR’S ENTITLEMENT TO A TIME EXTENSION
UNDER THIS SECTION 6.8A.

 

2.                                       COMPENSATION. CONTRACTOR SHALL BE
ENTITLED TO AN ADJUSTMENT TO THE CONTRACT PRICE FOR ANY DELAY OR PREVENTION THAT
MEETS THE REQUIREMENTS OF SECTION 6.8A, IF SUCH DELAY OR PREVENTION OCCURS FOR A
CONTINUOUS PERIOD OF AT LEAST THIRTY (30) DAYS.  IF CONTRACTOR IS ENTITLED TO
SUCH ADJUSTMENT TO THE CONTRACT PRICE, THE ADJUSTMENT TO THE CONTRACT PRICE
SHALL ONLY INCLUDE REIMBURSEMENT FOR THE STANDBY TIME FOR CONTRACTOR’S EMPLOYEES
AND CONSTRUCTION EQUIPMENT AND OTHER STANDBY EXPENSES WHICH ARE INCURRED BY
CONTRACTOR AFTER THE EXPIRATION OF SUCH THIRTY (30) DAY PERIOD AND WHICH ARE
CAUSED BY SUCH FORCE MAJEURE AND THE EFFECTS THEREOF.  REIMBURSEMENT FOR SUCH
STANDBY COSTS SHALL BE IN THE AMOUNT OF NINETY-THREE THOUSAND SEVEN HUNDRED
FIFTY U.S. DOLLARS (U.S.$93,750) PER DAY THAT THE FORCE MAJEURE EVENT, OR THE
EFFECTS OF SUCH FORCE MAJEURE, CONTINUES, UP TO AN AGGREGATE AMOUNT OF THREE
MILLION SEVEN HUNDRED FIFTY THOUSAND U.S. DOLLARS (U.S.$3,750,000).

 


B.                                     OWNER RELIEF.  SUBJECT TO SECTION 6.8C,
OWNER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL BE SUSPENDED TO THE EXTENT THAT
PERFORMANCE OF SUCH OBLIGATIONS IS DELAYED OR PREVENTED BY FORCE MAJEURE, BUT
WITHOUT PREJUDICE TO CONTRACTOR’S ENTITLEMENT TO A CHANGE ORDER TO THE EXTENT
SET FORTH IN SECTION 6.2A.


 


C.                                     PAYMENT OBLIGATIONS.  NO OBLIGATION OF A
PARTY TO PAY MONEYS UNDER OR PURSUANT TO THIS AGREEMENT SHALL BE EXCUSED BY
REASON OF FORCE MAJEURE.


 


6.9                                 EXTENSIONS OF TIME AND ADJUSTMENT OF
COMPENSATION.  WITH RESPECT TO ANY OF THE CIRCUMSTANCES SET FORTH IN SECTION
6.2A WHICH CAUSE DELAY OF THE COMMENCEMENT, PROSECUTION OR COMPLETION OF THE
WORK FOR WHICH CONTRACTOR IS ENTITLED TO A CHANGE ORDER (WITH THE EXCEPTION OF
DELAY RESULTING FROM AN EVENT OF FORCE MAJEURE, WHICH SHALL BE GOVERNED IN
ACCORDANCE WITH SECTION 6.8), CONTRACTOR SHALL BE ENTITLED TO AN EXTENSION TO
THE TARGET BONUS DATE AND/OR GUARANTEED SUBSTANTIAL COMPLETION DATE IF AND TO
THE EXTENT: (I) SUCH DELAY CAUSES A DELAY IN THE CRITICAL PATH OF THE WORK; (II)
CONTRACTOR HAS COMPLIED WITH THE NOTICE AND CHANGE ORDER REQUIREMENTS IN SECTION
6.5 AND THE MITIGATION REQUIREMENTS OF SECTION 6.11; AND (III) SUCH DELAY IS NOT
ATTRIBUTABLE TO CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS. 
CONTRACTOR SHALL DEMONSTRATE TO OWNER ITS ENTITLEMENT TO RELIEF UNDER THIS
SECTION BY PROVIDING TO OWNER AN UPDATED CPM SCHEDULE USING PRIMAVERA PROJECT
PLANNER (P3) IN ITS NATIVE ELECTRONIC FORMAT WITH ACTUAL DURATIONS ENTERED FOR
ALL ACTIVITIES ON THE CRITICAL PATH AND RE-FORECASTED CLEARLY TO INDICATE
CONTRACTOR’S ENTITLEMENT TO A TIME EXTENSION UNDER THIS SECTION 6.9.  CONTRACTOR
SHALL BE ENTITLED TO AN ADJUSTMENT TO THE CONTRACT PRICE FOR REASONABLE,
ADDITIONAL COSTS INCURRED BY CONTRACTOR FOR DELAY OR IN MITIGATION OR AVOIDANCE
OF A DELAY WHICH WOULD OTHERWISE MEET SUCH REQUIREMENTS OF

 

48

--------------------------------------------------------------------------------


 


THIS SECTION 6.9.  FOR THE AVOIDANCE OF DOUBT, SECTION 6.9 SHALL GOVERN THE
DETERMINATION OF ANY RIGHT OF CONTRACTOR TO AN ADJUSTMENT TO THE TARGET BONUS
DATE AND/OR THE GUARANTEED SUBSTANTIAL COMPLETION DATE FOR DELAY UNLESS SUCH
DELAY IS CAUSED BY FORCE MAJEURE.


 


6.10                           DELAY. FOR THE PURPOSES OF THIS AGREEMENT, THE
TERM “DELAY” SHALL INCLUDE HINDRANCES, DISRUPTIONS OR OBSTRUCTIONS, OR ANY OTHER
SIMILAR TERM IN THE INDUSTRY AND THE RESULTING IMPACT FROM SUCH HINDRANCES,
DISRUPTIONS OR OBSTRUCTIONS, INCLUDING INEFFICIENCY, IMPACT, RIPPLE OR LOST
PRODUCTION.


 


6.11                           CONTRACTOR OBLIGATION TO MITIGATE DELAY. 
CONTRACTOR SHALL NOT BE ENTITLED TO ANY ADJUSTMENT TO THE PROJECT SCHEDULE OR
ADJUSTMENT TO THE CONTRACT PRICE FOR ANY PORTION OF DELAY TO THE EXTENT
CONTRACTOR COULD HAVE TAKEN, BUT FAILED TO TAKE, REASONABLE ACTIONS TO MITIGATE
SUCH DELAY.


 

Article 7
CONTRACT PRICE AND PAYMENTS TO CONTRACTOR

 


7.1                                 CONTRACT PRICE.  AS COMPENSATION IN FULL TO
CONTRACTOR FOR THE FULL AND COMPLETE PERFORMANCE OF THE WORK AND ALL OF
CONTRACTOR’S OTHER OBLIGATIONS UNDER THIS AGREEMENT, OWNER SHALL PAY AND
CONTRACTOR SHALL ACCEPT SIX HUNDRED FORTY-SIX MILLION, NINE HUNDRED THIRTY-SIX
THOUSAND U.S. DOLLARS (U.S.$646,936,000) (THE “CONTRACT PRICE”) PLUS PAYMENT FOR
REIMBURSABLE COSTS WHICH CONTRACTOR IS ENTITLED TO RECEIVE UNDER THE TERMS OF
THIS AGREEMENT.  THE CONTRACT PRICE IS SUBJECT TO ADJUSTMENT ONLY BY CHANGE
ORDER AS PROVIDED IN ARTICLE 6, AND INCLUDES ALL TAXES PAYABLE BY CONTRACTOR AND
ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS IN CONNECTION WITH THE WORK, THE
LOUISIANA SALES AND USE TAX ALLOWANCE, THE INSURANCE ALLOWANCE, THE OPERATING
SPARE PART ALLOWANCE, AND COSTS, CHARGES, AND EXPENSES OF WHATEVER NATURE
NECESSARY FOR PERFORMANCE OF THE WORK.


 


A.                                   LOUISIANA SALES AND USE TAX ALLOWANCE. 
INCLUDED IN THE CONTRACT PRICE IS AN ALLOWANCE OF FOURTEEN MILLION THREE HUNDRED
SIXTEEN THOUSAND U.S. DOLLARS ($14,316,000) FOR LOUISIANA SALES AND USE TAXES
ARISING IN CONNECTION WITH THE WORK (“LOUISIANA SALES AND USE TAX ALLOWANCE”). 
IF THE ACTUAL AMOUNT OF LOUISIANA SALES AND USE TAXES PAID BY CONTRACTOR AND ITS
SUBCONTRACTORS AND SUB-SUBCONTRACTORS IS LESS THAN THE LOUISIANA SALES AND USE
TAX ALLOWANCE, OWNER SHALL BE ENTITLED TO A CHANGE ORDER REDUCING THE CONTRACT
PRICE BY SUCH DIFFERENCE.  IF THE ACTUAL AMOUNT OF LOUISIANA SALES AND USE TAXES
PAID BY CONTRACTOR AND ITS SUBCONTRACTORS AND SUB-SUBCONTRACTORS IS GREATER THAN
THE LOUISIANA SALES AND USE TAX ALLOWANCE, CONTRACTOR SHALL BE ENTITLED TO A
CHANGE ORDER INCREASING THE CONTRACT PRICE BY SUCH DIFFERENCE; PROVIDED THAT
CONTRACTOR SHALL REASONABLY COOPERATE WITH OWNER TO MINIMIZE ANY AND ALL
LOUISIANA SALES AND USE TAXES ARISING IN CONNECTION WITH THE WORK, AND PROVIDED
FURTHER THAT IN THE EVENT OWNER DISCOVERS THAT IT HAS PAID CONTRACTOR FOR ANY
IMPROPERLY ASSESSED LOUISIANA SALES AND USE TAXES, CONTRACTOR SHALL REASONABLY
ASSIST OWNER IN THE RECOVERY OF SUCH REFUNDS AND OVERPAYMENTS.


 


B.                                     INSURANCE ALLOWANCE.  INCLUDED IN THE
CONTRACT PRICE IS AN ALLOWANCE OF FIVE MILLION SIX HUNDRED THOUSAND U.S. DOLLARS
(U.S.$5,600,000) FOR THE COST OF INSURANCE PREMIUMS FOR THE BUILDERS RISK
INSURANCE, MARINE CARGO INSURANCE, DELAY IN

 

49

--------------------------------------------------------------------------------


 


STARTUP INSURANCE, MARINE DELAY IN STARTUP INSURANCE, CHARTERER LEGAL LIABILITY
INSURANCE, AND MARINE TERMINAL LIABILITY OPERATIONS INSURANCE (THE “PROJECT
INSURANCES”) REQUIRED TO BE PROVIDED BY CONTRACTOR IN ACCORDANCE WITH ATTACHMENT
O (“INSURANCE ALLOWANCE”).  ON OR BEFORE THE DATE OWNER ISSUES THE NTP,
CONTRACTOR SHALL NOTIFY OWNER IN WRITING OF THE ACTUAL COST OF THE INSURANCE
PREMIUMS CHARGED TO CONTRACTOR BY CONTRACTOR’S INSURANCE CARRIER FOR THE PROJECT
INSURANCES (“ACTUAL INSURANCE COST”), WHICH ACTUAL INSURANCE COST SHALL BE
ADEQUATELY DOCUMENTED BY CONTRACTOR. IF THE ACTUAL INSURANCE COST IS LESS THAN
THE INSURANCE ALLOWANCE, OWNER SHALL BE ENTITLED TO A CHANGE ORDER REDUCING THE
CONTRACT PRICE BY SUCH DIFFERENCE.  IF THE ACTUAL INSURANCE COST IS GREATER THAN
THE INSURANCE ALLOWANCE, CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER
INCREASING THE CONTRACT PRICE BY SUCH DIFFERENCE.  CONTRACTOR SHALL BE
RESPONSIBLE FOR THE PLACEMENT OF THE PROJECT INSURANCES REQUIRED TO BE PROVIDED
BY CONTRACTOR IN ACCORDANCE WITH ATTACHMENT O, PROVIDED THAT CONTRACTOR SHALL
REASONABLY COOPERATE WITH OWNER TO MINIMIZE SUCH ACTUAL INSURANCE COST TO THE
EXTENT REASONABLY PRACTICABLE.


 

1.                                       THE CONTRACT PRICE HAS BEEN BASED UPON
NAMING THE OWNER GROUP AS ADDITIONAL INSUREDS ON THE COMMERCIAL GENERAL
LIABILITY AND UMBRELLA OR EXCESS LIABILITY POLICIES SPECIFIED IN SECTION 1A.2
AND 1A.4 OF ATTACHMENT O AND PROVIDING SUDDEN AND ACCIDENTAL POLLUTION LIABILITY
COVERAGE (INCLUDING CLEAN UP ON OR OFF THE SITE) UNDER SUCH COMMERCIAL GENERAL
LIABILITY POLICY.  ACCORDINGLY, SHOULD (I) THE INSURANCE PROVIDER(S) CHARGE ANY
ADDITIONAL PREMIUM FOR NAMING THE OWNER GROUP AS NAMED INSUREDS UNDER SUCH
POLICIES AS COMPARED TO NAMING THE OWNER GROUP AS ADDITIONAL INSUREDS OR (II)
CONTRACTOR NOT BE ABLE TO PROCURE SUCH SUDDEN AND ACCIDENTAL LIABILITY COVERAGE
AND, INSTEAD, IS REQUIRED TO PROCURE A STAND-ALONE POLLUTION POLICY, CONTRACTOR
SHALL BE ENTITLED TO A CHANGE ORDER INCREASING THE CONTRACT PRICE IN THE ACTUAL
AMOUNT OF SUCH INCREASED PREMIUM ASSOCIATED WITH NAMING THE OWNER GROUP AS NAMED
INSUREDS RATHER THAN ADDITIONAL INSUREDS OR PROCUREMENT OF SUCH STAND-ALONE
POLLUTION POLICY.

 


C.                                     OPERATING SPARE PART ALLOWANCE.        
INCLUDED IN THE CONTRACT PRICE IS AN ALLOWANCE OF TWO MILLION EIGHT HUNDRED
THOUSAND U.S. DOLLARS (U.S.$2,800,000) FOR SUPPLY AND DELIVERY OF OPERATING
SPARE PARTS (“OPERATING SPARE PART ALLOWANCE”).  IF THE ACTUAL COST CHARGED TO
CONTRACTOR FOR THE SUPPLY AND DELIVERY OF OPERATING SPARE PARTS PROVIDED TO
OWNER UNDER THIS AGREEMENT IS LESS THAN THE OPERATING SPARE PART ALLOWANCE,
OWNER SHALL BE ENTITLED TO A CHANGE ORDER REDUCING THE CONTRACT PRICE BY SUCH
DIFFERENCE.  IF THE ACTUAL COST FOR THE SUPPLY AND DELIVERY OF OPERATING SPARE
PARTS PROVIDED TO OWNER UNDER THIS AGREEMENT IS GREATER THAN THE OPERATING SPARE
PART ALLOWANCE, CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER INCREASING THE
CONTRACT PRICE BY SUCH DIFFERENCE.


 


D.                                    STAINLESS STEEL ADJUSTMENT.  ON THE DATE
OWNER ISSUES THE NTP, THE CONTRACT PRICE SHALL BE SUBJECT TO AN UPWARD OR
DOWNWARD ADJUSTMENT BY CHANGE ORDER TO ACCOUNT FOR CHANGES IN THE COMMODITY
PRICING OF 304L STAINLESS STEEL PIPE, FITTINGS AND FLANGES, AS SET FORTH IN
SECTION 1 OF ATTACHMENT EE (THE “STAINLESS STEEL ADJUSTMENT”).


 


E.                                      TANK SUBCONTRACT MATERIALS ADJUSTMENT. 
THE CONTRACT PRICE SHALL BE SUBJECT TO AN UPWARD OR DOWNWARD ADJUSTMENT BY
CHANGE ORDER TO ACCOUNT FOR CHANGES IN THE COMMODITY PRICING OF CERTAIN
MATERIALS USED IN THE TANKS, AS SET FORTH IN SECTION 3 OF

 

50

--------------------------------------------------------------------------------


 


ATTACHMENT EE (THE “TANK SUBCONTRACT MATERIALS ADJUSTMENT”).


 


F.                                      MARINE LOADING ARM ADJUSTMENT.  ON THE
DATE OWNER ISSUES THE NTP, THE CONTRACT PRICE SHALL BE SUBJECT TO AN UPWARD OR
DOWNWARD ADJUSTMENT BY CHANGE ORDER TO ACCOUNT FOR CURRENCY FLUCTUATIONS BETWEEN
THE EURO AND THE U.S. DOLLAR AS SET FORTH IN SECTION 2 OF ATTACHMENT EE FOR THE
MARINE LOADING ARMS (THE “MARINE LOADING ARM ADJUSTMENT”).


 


G.                                     BOG COMPRESSOR ADJUSTMENT.  ON THE DATE
OWNER ISSUES THE NTP, THE CONTRACT PRICE SHALL BE SUBJECT TO AN UPWARD OR
DOWNWARD ADJUSTMENT BY CHANGE ORDER TO ACCOUNT FOR CURRENCY FLUCTUATIONS BETWEEN
THE YEN AND THE U.S. DOLLAR AS SET FORTH IN SECTION 2 ATTACHMENT EE FOR THE
BOIL-OFF GAS COMPRESSOR (THE “BOG COMPRESSOR ADJUSTMENT”).


 


H.                                    REIMBURSABLE SCOPE OF WORK ITEMS.  UNTIL
SUCH TIME AS THE PARTIES OTHERWISE MUTUALLY AGREE TO A LUMP SUM CHANGE ORDER,
OWNER SHALL BE INVOICED BY CONTRACTOR FOR WORK PERFORMED IN CONNECTION WITH THE
FOLLOWING ITEMS (OTHER THAN THE DEVELOPMENT OF SUCH CHANGE ORDER) ON THE BASIS
OF REIMBURSABLE COSTS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN, AND TO THE
EXTENT PROVIDED UNDER, SECTION 13 OF ATTACHMENT A:


 

1.                                       SUBMERGED COMBUSTION VAPORIZERS;

 

2.                                       HIGH PRESSURE SENDOUT COMPRESSOR;

 

3.                                       REQUIREMENTS ISSUED BY THE FERC AFTER
JUNE 1, 2004;

 

4.                                       REQUIREMENTS ISSUED BY THE LDEQ AFTER
MARCH 1, 2004; AND

 

5.                                       REQUIREMENTS ISSUED BY THE USACE AFTER
JUNE 1, 2004.

 

In the event the Parties mutually agree to a lump sum Change Order, the Contract
Price shall be subject to an adjustment in accordance with Section 13 of
Attachment A.  In addition, the Project Schedule may be adjusted for items 3, 4
or 5 above, but only to the extent that such items 3, 4 or 5 adversely affects
Contractor’s ability to perform the Work in accordance with the Project
Schedule, provided that Contractor complies with the requirements set forth in
Sections 6.2, 6.5 and 6.9.

 


7.2                                 INTERIM PAYMENTS.


 


A.                                   ADVANCE PAYMENT.  ON OR BEFORE AND AS A
CONDITION PRECEDENT TO THE ISSUANCE OF THE NOTICE TO PROCEED IN ACCORDANCE WITH
SECTION 5.2B AND UPON OWNER’S RECEIPT OF AN INVOICE FROM CONTRACTOR, OWNER SHALL
PAY CONTRACTOR A LUMP SUM EQUAL TO FIVE PERCENT (5%) OF THE CONTRACT PRICE (THE
“ADVANCE PAYMENT”).


 


B.                                     PAYMENTS.  SUBJECT TO SECTION 5.2A, WITH
THE EXCEPTION OF THE ADVANCE PAYMENT, PAYMENTS SHALL BE MADE BY OWNER TO
CONTRACTOR IN ACCORDANCE WITH THE PAYMENT SCHEDULE SET FORTH IN ATTACHMENT C (AS
MAY BE AMENDED BY CHANGE ORDER), WHICH ALLOCATES

 

51

--------------------------------------------------------------------------------


 


SEVENTY PERCENT (70%) OF THE CONTRACT PRICE TO BE PAID BASED ON COMPLETION OF
THE MILESTONES SET FORTH IN ATTACHMENT C, SCHEDULE C-1, AND (II) THIRTY PERCENT
(30%) TO BE PAID BASED ON THE MONTHLY PAYMENTS SET FORTH IN ATTACHMENT C,
SCHEDULE C-2 (THE “MONTHLY PAYMENTS”), AS ADJUSTED PURSUANT TO SECTION 7.2F. 
OWNER SHALL ALSO MAKE PAYMENTS TO CONTRACTOR IN ACCORDANCE WITH THE REIMBURSABLE
COSTS WHERE SO SPECIFIED IN THIS AGREEMENT AND FOR ANY UNILATERAL CHANGE ORDERS
ISSUED IN ACCORDANCE WITH SECTION 6.1C.  EACH PAYMENT SHALL BE SUBJECT TO
OWNER’S RIGHT TO WITHHOLD PAYMENTS UNDER THIS AGREEMENT AS SET FORTH IN SECTION
7.5 AND SECTION 20.3.  PAYMENTS SHALL BE MADE IN U.S. DOLLARS TO AN ACCOUNT
DESIGNATED BY CONTRACTOR.  THE PAYMENT SCHEDULE, INCLUDING MILESTONES AND
MONTHLY PAYMENTS, SHALL BE AMENDED ONLY BY CHANGE ORDER PURSUANT TO THIS
AGREEMENT.


 


C.                                     INVOICES.  WITHIN TEN (10) DAYS AFTER THE
END OF EACH MONTH, CONTRACTOR SHALL SUBMIT TO OWNER AN INVOICE FOR ALL
MILESTONES COMPLETED UP TO THE DATE OF THE INVOICE,  IF ANY, AND THE MONTHLY
PAYMENT, WHICH INVOICE SHALL BE IN THE AMOUNT EQUAL TO THE PAYMENT DUE FOR SUCH
COMPLETED MILESTONES AND MONTHLY PAYMENT.  CONTRACTOR SHALL NOT BE ENTITLED TO
ANY PAYMENT WHATSOEVER FOR ANY PORTION OF THE WORK (EXCEPT FOR THE MONTHLY
PAYMENTS) RELATING TO A PARTICULAR MILESTONE UNTIL SUCH MILESTONE IS COMPLETED. 
SUCH MONTHLY INVOICE SHALL ALSO INCLUDE AMOUNTS PROPERLY DUE AND OWING FOR WORK
PERFORMED DURING THE PRIOR MONTH AND PURSUANT TO A UNILATERAL CHANGE ORDER
ISSUED PURSUANT TO SECTION 6.1C OR 6.2D, AND FOR OTHER REIMBURSABLE COSTS.  ALL
INVOICES, OTHER THAN THE INVOICE FOR FINAL PAYMENT UNDER THIS AGREEMENT, SHALL
BE IN THE FORM OF SCHEDULE I-1.  WITHIN TEN (10) DAYS AFTER THE END OF EACH
MONTH, CONTRACTOR SHALL SUBMIT TO OWNER A MONTHLY PROGRESS REPORT, THE RECEIPT
OF WHICH SHALL BE A CONDITION OF PAYMENT UNDER THIS ARTICLE 7.


 


D.                                    INTERIM LIEN WAIVERS.  AS A CONDITION OF
PAYMENT, EACH INVOICE RECEIVED BY OWNER PRIOR TO FINAL COMPLETION SHALL BE
ACCOMPANIED BY A FULLY EXECUTED (I) INTERIM CONDITIONAL LIEN WAIVER FROM
CONTRACTOR IN THE FORM OF SCHEDULE K-1 FOR ALL WORK PERFORMED THROUGH THE DATE
OF THE INVOICE FOR WHICH PAYMENT IS REQUESTED AND (II) INTERIM UNCONDITIONAL
LIEN WAIVER FROM CONTRACTOR IN THE FORM OF SCHEDULE K-2 FOR ALL WORK PERFORMED
THROUGH THE DATE OF THE LAST INVOICE SUBMITTED BY CONTRACTOR.  IN ADDITION, AS A
CONDITION OF PAYMENT, CONTRACTOR SHALL ALSO PROVIDE (I) FULLY EXECUTED INTERIM
CONDITIONAL LIEN WAIVERS IN THE FORM OF SCHEDULE K-3 FROM EACH MAJOR
SUBCONTRACTOR WHOSE INVOICE IS RECEIVED BY CONTRACTOR IN THE MONTH COVERED BY
CONTRACTOR’S INVOICE (WITH EACH SUCH INTERIM CONDITIONAL LIEN WAIVER COVERING
ALL WORK PERFORMED BY EACH SUCH MAJOR SUBCONTRACTOR THROUGH THE DATE OF SUCH
MAJOR SUBCONTRACTOR’S INVOICE), TOGETHER WITH FULLY EXECUTED INTERIM
UNCONDITIONAL LIEN WAIVERS FROM EACH MAJOR SUBCONTRACTOR FOR ALL WORK PERFORMED
BY SUCH MAJOR SUBCONTRACTOR THROUGH THE DATE OF EACH SUCH MAJOR SUBCONTRACTOR’S
PRECEDING INVOICE; (II) FULLY EXECUTED INTERIM CONDITIONAL LIEN WAIVERS IN
SUBSTANTIALLY THE FORM OF SCHEDULE K-3 FROM EACH MAJOR SUB-SUBCONTRACTOR WHOSE
INVOICE IS RECEIVED BY CONTRACTOR IN THE MONTH COVERED BY CONTRACTOR’S INVOICE
(WITH EACH SUCH INTERIM CONDITIONAL LIEN WAIVER COVERING ALL WORK PERFORMED BY
EACH SUCH MAJOR SUB-SUBCONTRACTOR THROUGH THE DATE OF SUCH MAJOR
SUB-SUBCONTRACTOR’S INVOICE), TOGETHER WITH FULLY EXECUTED INTERIM UNCONDITIONAL
LIEN WAIVERS FROM EACH MAJOR SUB-SUBCONTRACTOR IN SUBSTANTIALLY THE FORM SET
FORTH IN SCHEDULE K-4 FOR ALL WORK PERFORMED BY SUCH MAJOR SUB-SUBCONTRACTOR
THROUGH THE DATE OF EACH SUCH MAJOR

 

52

--------------------------------------------------------------------------------


 


SUB-SUBCONTRACTOR’S PRECEDING INVOICE; PROVIDED THAT IF CONTRACTOR FAILS TO
PROVIDE TO OWNER AN INTERIM CONDITIONAL LIEN WAIVER OR INTERIM UNCONDITIONAL
LIEN WAIVER FROM A MAJOR SUBCONTRACTOR OR MAJOR SUB-SUBCONTRACTOR AS REQUIRED IN
THIS SECTION 7.2D, OWNER’S RIGHT TO WITHHOLD PAYMENT FOR THE FAILURE TO PROVIDE
ANY SUCH INTERIM CONDITIONAL LIEN WAIVER OR INTERIM UNCONDITIONAL LIEN WAIVER
SHALL BE LIMITED TO THE AMOUNT THAT SHOULD HAVE BEEN REFLECTED IN SUCH INTERIM
CONDITIONAL LIEN WAIVER OR INTERIM UNCONDITIONAL LIEN WAIVER.


 


E.                                      REVIEW AND PAYMENT.  EACH INVOICE SHALL
BE REVIEWED BY OWNER AND, UPON OWNER’S REASONABLE REQUEST, CONTRACTOR SHALL
FURNISH SUCH SUPPORTING DOCUMENTATION AND CERTIFICATES AND PROVIDE SUCH FURTHER
INFORMATION AS MAY BE REASONABLY REQUESTED BY OWNER.  WITHIN FIFTEEN (15) DAYS
AFTER RECEIPT OF ANY INVOICE, OWNER SHALL PROVIDE NOTICE TO CONTRACTOR OF ANY
DISPUTED AMOUNT SET FORTH IN SUCH INVOICE, INCLUDING AN EXPLANATION OF WHY SUCH
AMOUNT IS DISPUTED.  UNLESS SO DISPUTED BY OWNER, EACH INVOICE (LESS ANY
WITHHOLDINGS ALLOWED UNDER THIS AGREEMENT) SHALL BE DUE AND PAID NO LATER THAN
TWENTY-FIVE (25) DAYS AFTER IT, AND ALL APPLICABLE DOCUMENTATION REQUIRED UNDER
ATTACHMENT I, IS RECEIVED BY OWNER.  IF AN INVOICE IS DISPUTED BY OWNER, THEN
PAYMENT SHALL BE MADE WITHIN THE TWENTY-FIVE (25) DAY PERIOD FOR ALL UNDISPUTED
AMOUNTS AND THE DISPUTE SHALL BE RESOLVED PURSUANT TO ARTICLE 18. PAYMENT ON
DISPUTED AMOUNTS SHALL BE MADE AS SOON AS SUCH DISPUTE IS RESOLVED.


 


F.                                      RECONCILIATION OF MONTHLY PAYMENTS.  IF
AT ANY TIME DURING THE COURSE OF THE PROJECT: (I) THE MONTHLY PROGRESS REPORTS
SHOW THAT ANY ACTIVITY ON THE CRITICAL PATH IS NINETY (90) DAYS OR MORE BEHIND
SCHEDULE; AND (II) CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS
ARE NOT EXCUSED UNDER THE TERMS OF THIS AGREEMENT FOR SUCH DELAY, THEN THE DATE
FOR PAYMENT OF THE LAST MONTHLY PAYMENT AS SHOWN IN THE PAYMENT SCHEDULE SHALL
BE REVISED TO A LATER DATE ACCORDING TO THE NUMBER OF DAYS THAT THE ACTIVITY IS
BEHIND SCHEDULE AND THE REMAINING MONTHLY PAYMENTS NOT YET DISBURSED TO
CONTRACTOR UNDER THIS AGREEMENT SHALL BE READJUSTED AND SPREAD OUT
PROPORTIONATELY THROUGH THE REMAINDER OF THE PERIOD, ENDING UPON THE REVISED
DATE FOR PAYMENT OF THE LAST MONTHLY PAYMENT; PROVIDED THAT, IN THE EVENT THAT
CONTRACTOR RECOVERS THE DELAY SUCH THAT THE ACTIVITY IN QUESTION CEASES TO BE
BEHIND SCHEDULE, THE MONTHLY PAYMENTS SHALL BE RECALCULATED SO THAT SUCH MONTHLY
PAYMENTS SHALL BE DUE IN ACCORDANCE WITH THE ORIGINAL PAYMENT SCHEDULE AS OF THE
CONTRACT DATE.


 


7.3                                 FINAL COMPLETION AND FINAL PAYMENT.  UPON
FINAL COMPLETION, CONTRACTOR SHALL, IN ADDITION TO ANY OTHER REQUIREMENTS IN
THIS AGREEMENT FOR ACHIEVING FINAL COMPLETION, INCLUDING THOSE REQUIREMENTS SET
FORTH IN SECTION 1.1 FOR THE DEFINITION OF FINAL COMPLETION, SUBMIT A FULLY
EXECUTED FINAL INVOICE IN THE FORM ATTACHED HERETO AS SCHEDULE I-2, ALONG WITH
(I) A STATEMENT SUMMARIZING AND RECONCILING ALL PREVIOUS INVOICES, PAYMENTS AND
CHANGE ORDERS; (II) AN AFFIDAVIT THAT ALL PAYROLLS, TAXES, BILLS FOR EQUIPMENT,
AND ANY OTHER INDEBTEDNESS CONNECTED WITH THE WORK FOR WHICH CONTRACTOR AND ITS
SUBCONTRACTORS AND SUB-SUBCONTRACTORS ARE LIABLE (EXCLUDING CORRECTIVE WORK)
HAVE BEEN PAID; (III) FULLY EXECUTED FINAL CONDITIONAL LIEN AND CLAIM WAIVER
FROM CONTRACTOR IN THE FORM OF SCHEDULE K-5, (IV) FULLY EXECUTED FINAL
CONDITIONAL LIEN AND CLAIM WAIVERS FROM EACH MAJOR SUBCONTRACTOR IN THE FORM SET
FORTH IN SCHEDULE K-7; AND (V) FULLY EXECUTED FINAL CONDITIONAL LIEN AND CLAIM
WAIVERS FROM EACH MAJOR SUB-SUBCONTRACTOR IN SUBSTANTIALLY THE FORM SET FORTH IN
SCHEDULE K-7.  NO LATER THAN TWENTY-FIVE (25) DAYS AFTER RECEIPT

 

53

--------------------------------------------------------------------------------


 


BY OWNER OF SUCH FINAL INVOICE AND ALL REASONABLY REQUESTED DOCUMENTATION AND
ACHIEVING FINAL COMPLETION, OWNER SHALL, SUBJECT TO ITS RIGHTS TO WITHHOLD
PAYMENT UNDER THIS AGREEMENT, PAY CONTRACTOR THE BALANCE OF THE CONTRACT PRICE,
PROVIDED THAT CONTRACTOR PROVIDES TO OWNER AT OR BEFORE THE TIME OF SUCH PAYMENT
THE FOLLOWING: (X) FULLY EXECUTED FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER FROM
CONTRACTOR IN THE FORM OF SCHEDULE K-6; AND (Y) FULLY EXECUTED FINAL
UNCONDITIONAL LIEN AND CLAIM WAIVERS FROM EACH MAJOR SUBCONTRACTOR AND MAJOR
SUB-SUBCONTRACTOR IN SUBSTANTIALLY THE FORM OF SCHEDULE K-8; PROVIDED THAT THE
PARTIES AGREE THAT “SUBSTANTIALLY” MEANS THAT THE SAME PROTECTIONS SHALL BE
PROVIDED TO OWNER AS SET FORTH IN SCHEDULE K-8.


 


7.4                                 PAYMENTS NOT ACCEPTANCE OF WORK.  NO PAYMENT
MADE HEREUNDER BY OWNER SHALL BE CONSIDERED AS APPROVAL OR ACCEPTANCE OF ANY
WORK BY OWNER OR A WAIVER OF ANY CLAIM OR RIGHT OWNER MAY HAVE HEREUNDER.  ALL
PAYMENTS SHALL BE SUBJECT TO CORRECTION IN SUBSEQUENT PAYMENTS.


 


7.5                                 PAYMENTS WITHHELD.  IN ADDITION TO DISPUTED
AMOUNTS SET FORTH IN AN INVOICE, OWNER MAY, IN ADDITION TO ANY OTHER RIGHTS
UNDER THIS AGREEMENT, AND UPON GIVING CONTRACTOR TEN (10) DAYS’ PRIOR WRITTEN
NOTICE REFERENCED IN SECTION 7.8, WITHHOLD PAYMENT ON AN INVOICE OR A PORTION
THEREOF, OR COLLECT ON THE LETTER OF CREDIT, IN AN AMOUNT AND TO SUCH EXTENT AS
MAY BE REASONABLY NECESSARY TO PROTECT OWNER FROM LOSS DUE TO:


 


A.                                   DEFECTIVE WORK, UNLESS CONTRACTOR HAS,
WITHIN FOURTEEN (14) DAYS OF A SEPARATE WRITTEN NOTICE GIVEN PRIOR TO THE TEN
(10) DAY NOTICE REFERENCED IN SECTION 7.8, EITHER (I) REMEDIED SUCH DEFECTIVE
WORK OR (II) IF SUCH DEFECTIVE WORK CANNOT BE REMEDIED BY THE EXERCISE OF
REASONABLE DILIGENCE WITHIN SUCH FOURTEEN (14) DAY PERIOD, PROVIDED OWNER WITH A
WRITTEN PLAN, REASONABLY ACCEPTABLE TO OWNER, TO REMEDY SUCH DEFECTIVE WORK AND
COMMENCED THE REMEDY OF SUCH DEFECTIVE WORK;


 


B.                                     LIENS OR OTHER ENCUMBRANCES ON ALL OR A
PORTION OF THE SITE, THE WORK OR THE FACILITY, WHICH ARE FILED BY ANY
SUBCONTRACTOR, ANY SUB-SUBCONTRACTOR OR ANY OTHER PERSON ACTING THROUGH OR UNDER
ANY OF THEM UNLESS CONTRACTOR HAS, WITHIN FOURTEEN (14) DAYS OF A SEPARATE
WRITTEN NOTICE GIVEN PRIOR TO THE TEN (10) DAY NOTICE REFERENCED IN SECTION 7.8,
TAKEN ANY OF THE FOLLOWING ACTIONS: (I) PAID, SATISFIED OR DISCHARGED THE
APPLICABLE LIABILITY, (II) REMOVED THE LIEN OR OTHER ENCUMBRANCE, OR (III)
PROVIDED OWNER WITH A BANK GUARANTEE OR BOND REASONABLY SATISFACTORY TO OWNER
AND LENDER IN THE APPLICABLE AMOUNT;


 


C.                                     ANY MATERIAL BREACH BY CONTRACTOR OF ANY
TERM OR PROVISION OF THIS AGREEMENT; UNLESS CONTRACTOR HAS, WITHIN FOURTEEN (14)
DAYS OF A SEPARATE WRITTEN NOTICE GIVEN PRIOR TO THE TEN (10) DAY NOTICE
REFERENCED IN SECTION 7.8, EITHER (I) CURED SUCH BREACH OR (II) IF SUCH BREACH
CANNOT BE CURED BY THE EXERCISE OF REASONABLE DILIGENCE WITHIN SUCH FOURTEEN
(14) DAY PERIOD, CONTRACTOR HAS COMMENCED CORRECTIVE ACTION AND IS DILIGENTLY
EXERCISING ALL COMMERCIALLY PRACTICABLE EFFORTS TO CURE SUCH BREACH;


 


D.                                    THE ASSESSMENT OF ANY FINES OR PENALTIES
AGAINST OWNER AS A RESULT OF CONTRACTOR’S FAILURE TO COMPLY WITH APPLICABLE LAW
OR APPLICABLE CODES AND STANDARDS;


 


E.                                      AMOUNTS PAID BY OWNER TO CONTRACTOR IN A
PRECEDING MONTH INCORRECTLY;

 

54

--------------------------------------------------------------------------------


 


F.                                      LIQUIDATED DAMAGES WHICH CONTRACTOR OWES
UNDER THE TERMS OF THIS AGREEMENT; OR


 


G.                                     ANY OTHER COSTS OR LIABILITIES WHICH
OWNER HAS INCURRED FOR WHICH CONTRACTOR IS RESPONSIBLE UNDER THIS AGREEMENT.


 

Owner shall pay Contractor the amount withheld or collected on the Letter of
Credit as soon as practicable, but in no event later than fifteen (15) Business
Days after Owner’s receipt of an Invoice from Contractor, if Contractor, as
appropriate, (i) pays, satisfies or discharges the applicable liability and
provides Owner with reasonable evidence of such payment, satisfaction or
discharge, (ii) removes the lien or other encumbrance, (iii) cures the breach in
question, (iv) remedies the Defective Work in question, or (v) provides Owner
with a bank guarantee or bond reasonably satisfactory to Owner and Lender in the
amount of the withheld payment.

 


7.6                                 INTEREST ON LATE PAYMENTS AND IMPROPER
COLLECTION.  ANY AMOUNTS DUE BUT NOT PAID HEREUNDER, ANY AMOUNTS WITHHELD FROM
CONTRACTOR BUT LATER FINALLY DETERMINED IN ACCORDANCE WITH THE DISPUTE
RESOLUTION PROCEDURE SET FORTH IN ARTICLE 18 TO HAVE BEEN IMPROPERLY WITHHELD,
OR ANY AMOUNTS COLLECTED BY OWNER ON THE LETTER OF CREDIT BUT LATER FINALLY
DETERMINED IN ACCORDANCE WITH THE DISPUTE RESOLUTION PROCEDURE SET FORTH IN
ARTICLE 18 TO HAVE BEEN IMPROPERLY COLLECTED, SHALL BEAR INTEREST AT THE LESSER
OF (I) AN ANNUAL RATE EQUAL TO THE PRIME RATE SET FROM TIME TO TIME BY CITIBANK,
N.A. PLUS THREE PERCENT (3%), OR (II) THE MAXIMUM RATE PERMITTED UNDER
APPLICABLE LAW.


 


7.7                                 OFFSET.  OWNER MAY, IN ACCORDANCE WITH
SECTION 7.8B, OFFSET ANY AMOUNT DUE AND PAYABLE FROM CONTRACTOR TO OWNER UNDER
THIS AGREEMENT AGAINST ANY AMOUNT DUE AND PAYABLE TO CONTRACTOR HEREUNDER.


 


7.8                                 PROCEDURE FOR WITHHOLDING, OFFSET AND
COLLECTION ON THE LETTER OF CREDIT.  EXCEPT AS PROVIDED IN SECTIONS 16.1B AND
20.3C (IN WHICH CASE, OWNER SHALL FOLLOW THE PROCEDURE SET FORTH IN SECTION
16.1B OR SECTION 20.3C, AS APPLICABLE), OWNER SHALL:


 


A.                                   PRIOR TO EXERCISING ITS RIGHT TO WITHHOLD
PAYMENT IN ACCORDANCE WITH THIS AGREEMENT, PROVIDE CONTRACTOR WITH TEN (10)
DAYS’ WRITTEN NOTICE STATING OWNER’S INTENT TO WITHHOLD AND THE AMOUNT TO BE
WITHHELD;


 


B.                                     PRIOR TO EXERCISING ITS RIGHT TO OFFSET
IN ACCORDANCE WITH THIS AGREEMENT, PROVIDE CONTRACTOR WITH TEN (10) DAYS’ PRIOR
WRITTEN NOTICE STATING OWNER’S INTENT TO OFFSET AND THE AMOUNT TO BE OFFSET; AND


 


C.                                     PRIOR TO EXERCISING ITS RIGHT TO COLLECT
ON THE LETTER OF CREDIT IN ACCORDANCE WITH THIS AGREEMENT, PROVIDE CONTRACTOR
WITH TEN (10) DAYS’ WRITTEN NOTICE (I) SPECIFYING THE NATURE OF CONTRACTOR’S
BREACH AND THE LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED TO OWNER;
(II) STATING OWNER’S INTENT TO DRAW AGAINST THE LETTER OF CREDIT; AND (III)
SPECIFYING THE AMOUNT TO BE DRAWN.


 


NOTWITHSTANDING THE FOREGOING, SHOULD ANY PAYMENT UNDER ANY INVOICE BECOME DUE
BEFORE THE EXPIRATION OF ANY NOTICE PERIOD SPECIFIED IN THIS SECTION 7.8, OWNER
SHALL NEVERTHELESS BE ENTITLED TO WITHHOLD FROM SUCH INVOICE AMOUNTS EQUAL TO
THE AMOUNTS SPECIFIED IN

 

55

--------------------------------------------------------------------------------


 


OWNER’S NOTICE, BUT OWNER SHALL PROMPTLY PAY SUCH WITHHELD AMOUNTS TO CONTRACTOR
IF CONTRACTOR CURES THE CAUSE FOR SUCH WITHHOLDING OR OFFSET.


 


7.9                                 PAYMENT ERROR.  IF AN ERROR IS MADE IN
CONNECTION WITH A PAYMENT, AND SUCH PAYMENT IS AN OVERPAYMENT, THE PARTY
RECEIVING THE PAYMENT IN ERROR SHALL IMMEDIATELY REFUND THE MISTAKEN AMOUNT TO
THE PAYING PARTY.  WITHOUT LIMITING THE PRECEDING SENTENCE, AND IN ADDITION TO
ANY OTHER REMEDY AVAILABLE TO OWNER UNDER THIS AGREEMENT, IF OWNER DISCOVERS
THAT ANY AMOUNT PAID BY IT TO CONTRACTOR IN A PRECEDING MONTH WAS INCORRECT,
THEN OWNER MAY, AT ITS SOLE DISCRETION, UPON GIVING CONTRACTOR TEN (10) DAYS’
PRIOR WRITTEN NOTICE IN ACCORDANCE WITH SECTION 7.8, EITHER: (I) OFFSET SUCH
AMOUNT AGAINST FUTURE PAYMENTS, OR (II) IN THE EVENT THAT (A) THE AMOUNT IN
QUESTION EXCEEDS THREE MILLION U.S. DOLLARS (U.S.$3,000,000) OR (B) LESS THAN
THREE MILLION U.S. DOLLARS (U.S.$3,000,000) REMAINS PAYABLE TO CONTRACTOR UNDER
THIS AGREEMENT, OR AMOUNTS ARE DUE TO OWNER IN CONNECTION WITH THE FINAL INVOICE
ISSUED IN ACCORDANCE WITH SECTION 7.3, COLLECT ON THE LETTER OF CREDIT FOR SUCH
AMOUNTS UNTIL SUFFICIENT AND ACCURATE SUPPORTING INFORMATION IS PROVIDED
PURSUANT TO SECTION 7.2.  THE FOREGOING PROVISION SHALL NOT APPLY DURING THE
DEFECT CORRECTION PERIOD.


 

Article 8
TITLE AND RISK OF LOSS

 


8.1                                 TITLE.


 


A.                                   CLEAR TITLE.


 

1.                                       CONTRACTOR WARRANTS AND GUARANTEES THAT
OWNER SHALL HAVE LEGAL TITLE TO AND OWNERSHIP OF ALL OR ANY PORTION OF THE WORK
(OTHER THAN WORK PRODUCT) AND THE FACILITY UPON PAYMENT THEREFOR.

 

2.                                       CONTRACTOR WARRANTS AND GUARANTEES THAT
LEGAL TITLE TO AND OWNERSHIP OF THE WORK AND THE FACILITY SHALL BE FREE AND
CLEAR OF ANY AND ALL LIENS, CLAIMS, SECURITY INTERESTS OR OTHER ENCUMBRANCES
ARISING OUT OF THE WORK WHEN TITLE THERETO PASSES TO OWNER, AND IF ANY SUCH
WARRANTY OR GUARANTEE IS BREACHED, CONTRACTOR SHALL HAVE THE LIABILITY AND
OBLIGATIONS SET FORTH IN SECTION 17.5.

 


B.                                     TITLE TO WORK.  TITLE TO ALL OR ANY
PORTION OF THE WORK (OTHER THAN WORK PRODUCT) SHALL PASS TO OWNER UPON PAYMENT
BY OWNER THEREFOR.  TRANSFER OF TITLE TO WORK SHALL BE WITHOUT PREJUDICE TO
OWNER’S RIGHT TO REJECT DEFECTIVE WORK, OR ANY OTHER RIGHT IN THIS AGREEMENT.


 


8.2                                 RISK OF LOSS.


 


A.                                   NOTWITHSTANDING PASSAGE OF TITLE AS
PROVIDED IN SECTION 8.1 OF THIS AGREEMENT, CONTRACTOR SHALL BEAR THE RISK OF
PHYSICAL LOSS AND DAMAGE WITH RESPECT TO THE FACILITY AND THE WORK UNTIL THE
EARLIER OF SUBSTANTIAL COMPLETION OR TERMINATION OF THIS AGREEMENT; PROVIDED
THAT OWNER SHALL AT ALL TIMES BEAR THE RISK OF PHYSICAL LOSS AND DAMAGE IF AND
TO THE EXTENT ARISING FROM (I) WAR (WHETHER DECLARED OR UNDECLARED), CIVIL WAR,
ACT OF TERRORISM, SABOTAGE, BLOCKADE, INSURRECTION; OR (II) IONIZING RADIATION,
OR CONTAMINATION BY RADIOACTIVITY FROM NUCLEAR FUEL, OR FROM ANY NUCLEAR WASTE
FROM THE

 

56

--------------------------------------------------------------------------------


 


COMBUSTION OF NUCLEAR FUEL PROPERTIES OF ANY EXPLOSIVE NUCLEAR ASSEMBLY OR
NUCLEAR COMPONENT THEREOF.   IN THE EVENT THAT ANY PHYSICAL LOSS OR DAMAGE TO
THE FACILITY OR THE WORK ARISES FROM ONE OR MORE OF THE EVENTS SET FORTH IN THE
PRECEDING SENTENCE, AND OWNER ELECTS TO REBUILD SUCH PHYSICAL LOSS OR DAMAGE,
CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER TO THE EXTENT SUCH EVENT
ADVERSELY AFFECTS (I) CONTRACTOR’S COSTS OF PERFORMANCE OF THE WORK; (II)
CONTRACTOR’S ABILITY TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE
OR (III) CONTRACTOR’S ABILITY TO PERFORM ANY MATERIAL OBLIGATION UNDER THIS
AGREEMENT; PROVIDED THAT CONTRACTOR COMPLIES WITH THE REQUIREMENTS SET FORTH IN
SECTIONS 6.2, 6.5 AND 6.9.


 


B.                                     UPON AND FROM THE OCCURRENCE OF
SUBSTANTIAL COMPLETION, OWNER SHALL ASSUME CARE, CUSTODY AND CONTROL OF THE
FACILITY AND SHALL BEAR THE FULL RISK OF PHYSICAL LOSS AND DAMAGE TO THE WORK
AND THE FACILITY; PROVIDED, HOWEVER, NOTWITHSTANDING THE FOREGOING, CONTRACTOR
SHALL REMAIN FULLY RESPONSIBLE AND LIABLE TO OWNER FOR ITS WARRANTY AND
CORRECTIVE WORK OBLIGATIONS UNDER THIS AGREEMENT.


 

Article 9
INSURANCE AND LETTER OF CREDIT

 


9.1                                 INSURANCE.


 


A.                                   PROVISION OF INSURANCE.  THE PARTIES SHALL
PROVIDE THE INSURANCE AS SPECIFIED IN ATTACHMENT O ON TERMS AND CONDITIONS
STATED THEREIN.


 


B.                                     NO CANCELLATION.  ALL POLICIES PROVIDING
COVERAGE HEREUNDER SHALL CONTAIN A PROVISION THAT AT LEAST THIRTY (30) DAYS’
PRIOR WRITTEN NOTICE SHALL BE GIVEN TO THE NON-PROCURING PARTIES AND ADDITIONAL
INSUREDS PRIOR TO CANCELLATION, NON-RENEWAL OR MATERIAL CHANGE IN THE COVERAGE.


 


C.                                     OBLIGATIONS NOT RELIEVED.  ANYTHING IN
THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING, THE OCCURRENCE OF ANY OF THE
FOLLOWING SHALL IN NO WAY RELIEVE CONTRACTOR FROM ANY OF ITS OBLIGATIONS UNDER
THIS AGREEMENT: (I) FAILURE BY CONTRACTOR TO SECURE OR MAINTAIN THE INSURANCE
COVERAGE REQUIRED HEREUNDER; (II) FAILURE BY CONTRACTOR TO COMPLY FULLY WITH ANY
OF THE INSURANCE PROVISIONS OF THIS AGREEMENT; (III) FAILURE BY CONTRACTOR TO
SECURE SUCH ENDORSEMENTS ON THE POLICIES AS MAY BE NECESSARY TO CARRY OUT THE
TERMS AND PROVISIONS OF THIS AGREEMENT; (IV) THE INSOLVENCY, BANKRUPTCY OR
FAILURE OF ANY INSURANCE COMPANY PROVIDING INSURANCE TO CONTRACTOR; OR (V)
FAILURE OF ANY INSURANCE COMPANY TO PAY ANY CLAIM ACCRUING UNDER ITS POLICY.


 


D.                                    FAILURE TO PROVIDE INSURANCE.  IF ANY
PARTY FAILS TO PROVIDE OR MAINTAIN INSURANCE AS REQUIRED HEREIN, AND FAILS TO
CURE SUCH FAILURE WITHIN FOURTEEN (14) DAYS OF RECEIVING NOTICE OF SUCH FAILURE
(PROVIDED THAT SUCH FOURTEEN (14) DAY CURE PERIOD FALLS WITHIN THE APPLICABLE
SIXTY (60) DAY NOTICE PERIOD REQUIRED UNDER SECTION 2 OF ATTACHMENT O), THE
OTHER PARTY SHALL HAVE THE RIGHT BUT NOT THE OBLIGATION TO PURCHASE SUCH
INSURANCE AND SHALL BE ENTITLED TO RECOVER THE INSURANCE PREMIUM REASONABLY PAID
IN RESPECT OF SUCH INSURANCE FROM THE OTHER PARTY IN ACCORDANCE WITH THIS
AGREEMENT; PROVIDED THAT, PRIOR TO EXECUTION OF A CHANGE ORDER IN ACCORDANCE
WITH SECTION 7.1B FOR ANY ADDITIONAL AMOUNTS

 

57

--------------------------------------------------------------------------------


 


OWED FOR THE PROJECT INSURANCES, OWNER SHALL NOT BE ENTITLED TO RECOVER FROM
CONTRACTOR ANY INSURANCE PREMIUMS PAID BY OWNER WITH RESPECT TO ANY AMOUNTS IN
EXCESS OF THE INSURANCE ALLOWANCE FOR PROJECT INSURANCES.


 


E.                                      UNAVAILABLE INSURANCE.  IF ANY INSURANCE
(INCLUDING THE LIMITS OR DEDUCTIBLES THEREOF) HEREBY REQUIRED TO BE MAINTAINED,
OTHER THAN INSURANCE REQUIRED BY APPLICABLE LAW TO BE MAINTAINED, SHALL NOT BE
REASONABLY AVAILABLE IN THE COMMERCIAL INSURANCE MARKET, OWNER AND CONTRACTOR
SHALL NOT UNREASONABLY WITHHOLD THEIR AGREEMENT TO WAIVE SUCH REQUIREMENT TO THE
EXTENT THAT MAINTENANCE THEREOF IS NOT SO AVAILABLE; PROVIDED, HOWEVER, THAT THE
PARTY SHALL FIRST REQUEST ANY SUCH WAIVER IN WRITING FROM THE OTHER PARTY, WHICH
REQUEST SHALL BE ACCOMPANIED BY WRITTEN REPORTS PREPARED BY TWO (2) INDEPENDENT
ADVISERS, INCLUDING INSURANCE BROKERS, OF RECOGNIZED INTERNATIONAL STANDING
CERTIFYING THAT SUCH INSURANCE IS NOT REASONABLY AVAILABLE IN THE COMMERCIAL
INSURANCE MARKET (AND, IN ANY CASE WHERE THE REQUIRED AMOUNT IS NOT SO
AVAILABLE, EXPLAINING IN DETAIL THE BASIS FOR SUCH CONCLUSIONS), SUCH INSURANCE
ADVISERS AND THE FORM AND SUBSTANCE OF SUCH REPORTS TO BE REASONABLY ACCEPTABLE
TO THE OTHER PARTY.  ANY SUCH WAIVER SHALL BE EFFECTIVE ONLY SO LONG AS SUCH
INSURANCE SHALL NOT BE AVAILABLE AND COMMERCIALLY FEASIBLE IN THE COMMERCIAL
INSURANCE MARKET.


 


9.2                                 IRREVOCABLE STANDBY LETTER OF CREDIT.  ON OR
BEFORE THE ISSUANCE OF THE NOTICE TO PROCEED IN ACCORDANCE WITH SECTION 5.2B,
CONTRACTOR SHALL DELIVER TO OWNER THE FOLLOWING: (I) AN IRREVOCABLE STANDBY
LETTER OF CREDIT IN THE AMOUNT OF TEN PERCENT (10%) OF THE CONTRACT PRICE
(“PERFORMANCE LETTER OF CREDIT”) AND (II) AN IRREVOCABLE STANDBY LETTER OF
CREDIT IN THE AMOUNT OF FIVE PERCENT (5%) OF THE CONTRACT PRICE (“PAYMENT LETTER
OF CREDIT”).  AS USED HEREIN, “LETTER OF CREDIT” SHALL MEAN, AS APPLICABLE,
EITHER THE PERFORMANCE LETTER OF CREDIT OR THE PAYMENT LETTER OF CREDIT.  EACH
LETTER OF CREDIT SHALL NAME OWNER AS BENEFICIARY, SHALL BE IN THE RELEVANT FORM
SET FORTH IN ATTACHMENT R, AND SHALL BE ISSUED AND CONFIRMED BY A COMMERCIAL
BANK IN THE UNITED STATES OF AMERICA WITH A LONG-TERM RATING OF AT LEAST A- BY
STANDARD & POOR’S AND AT LEAST A3 BY MOODY’S INVESTORS SERVICE.  IF AT ANY TIME
THE RATING OF THE COMMERCIAL BANK THAT ISSUED THE APPLICABLE LETTER OF CREDIT
FALLS BELOW EITHER OF SUCH RATINGS, CONTRACTOR SHALL REPLACE SUCH LETTER OF
CREDIT WITHIN TEN (10) DAYS WITH AN EQUIVALENT INSTRUMENT ISSUED BY A COMMERCIAL
BANK IN THE UNITED STATES OF AMERICA MEETING SUCH RATING REQUIREMENTS.  OWNER
SHALL HAVE THE RIGHT TO DRAW DOWN ON OR COLLECT AGAINST EITHER LETTER OF CREDIT
UPON OWNER’S DEMAND IN THE EVENT OF THE FOLLOWING: (I) THE OWING BY CONTRACTOR
TO OWNER UNDER THIS AGREEMENT FOR LIQUIDATED DAMAGES OR ANY OTHER LIABILITIES,
DAMAGES, LOSSES, COSTS OR EXPENSES FOR WHICH CONTRACTOR IS LIABLE UNDER THIS
AGREEMENT; AND (II) OWNER HAS PROVIDED NOTICE TO CONTRACTOR IN ACCORDANCE WITH
SECTION 7.8C, EXCEPT SUCH NOTICE IS NOT REQUIRED WHERE CONTRACTOR DOES NOT PAY
LIQUIDATED DAMAGES AS SET FORTH IN SECTION 20.3C.  THE AMOUNT DRAWN ON A LETTER
OF CREDIT SHALL NOT BE GREATER THAN THE AMOUNT THAT OWNER, AT THE TIME OF THE
DRAWING, REASONABLY ESTIMATES IS OWED IT UNDER THIS AGREEMENT FOR LIQUIDATED
DAMAGES, LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OR IS NECESSARY TO
REMEDY THE BREACH OF THIS AGREEMENT.  IN ADDITION, SHOULD THE ISSUING COMMERCIAL
BANK NOTIFY OWNER AND CONTRACTOR PURSUANT TO THE TERMS OF EITHER LETTER OF
CREDIT THAT IT HAS DECIDED NOT TO EXTEND THE APPLICABLE LETTER OF CREDIT BEYOND
THE THEN CURRENT EXPIRATION DATE, OWNER SHALL ALSO HAVE THE RIGHT TO DRAW DOWN
ON OR COLLECT AGAINST THE APPLICABLE LETTER OF CREDIT FOR ALL REMAINING FUNDS
AVAILABLE UNDER SUCH LETTER OF CREDIT UPON OWNER’S DEMAND IF CONTRACTOR HAS NOT,
PRIOR TO THIRTY (30) DAYS BEFORE THE THEN CURRENT EXPIRATION DATE, DELIVERED TO
OWNER A REPLACEMENT LETTER OF CREDIT SUBSTANTIALLY IDENTICAL TO THE APPLICABLE
LETTER OF CREDIT AND FROM A COMMERCIAL BANK MEETING THE

 

58

--------------------------------------------------------------------------------


 


REQUIREMENTS IN THIS SECTION 9.2.  THE AMOUNT OF THE PERFORMANCE LETTER OF
CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT OF FIVE PERCENT (5%) OF THE
CONTRACT PRICE THIRTY (30) DAYS AFTER THE ISSUING COMMERCIAL BANK’S RECEIPT FROM
OWNER OF (I) A COPY OF THE SUBSTANTIAL COMPLETION CERTIFICATE SIGNED BY
CONTRACTOR AND (II) A COPY OF THE SUBSTANTIAL COMPLETION CERTIFICATE SIGNED BY
OWNER SHOWING THAT OWNER ACCEPTS THE SUBSTANTIAL COMPLETION CERTIFICATE.  NO
LATER THAN THIRTY (30) DAYS AFTER OWNER’S ACCEPTANCE OF THE SUBSTANTIAL
COMPLETION CERTIFICATE, OWNER SHALL PROVIDE THE COMMERCIAL BANK THAT ISSUED THE
APPLICABLE LETTER OF CREDIT WITH WRITTEN NOTICE OF SUCH ACCEPTANCE.  THE
PERFORMANCE LETTER OF CREDIT SHALL REMAIN IN FULL FORCE AND EFFECT FROM THE
ISSUANCE OF SUCH PERFORMANCE LETTER OF CREDIT THROUGH THE EXPIRATION OF THE
DEFECT CORRECTION PERIOD, AT WHICH TIME THE PERFORMANCE LETTER OF CREDIT WILL BE
RETURNED TO CONTRACTOR.  NO LATER THAN FOURTEEN (14) DAYS FOLLOWING THE
EXPIRATION OF THE DEFECT CORRECTION PERIOD, OWNER SHALL PROVIDE THE COMMERCIAL
BANK THAT ISSUED THE PERFORMANCE LETTER OF CREDIT WITH WRITTEN NOTICE OF THE
EXPIRATION OF THE DEFECT CORRECTION PERIOD.  PARTIAL DRAWINGS ARE PERMITTED
UNDER EACH LETTER OF CREDIT.  THE AMOUNT OF THE PAYMENT LETTER OF CREDIT SHALL
BE REDUCED TO ZERO, ON A PRO-RATA BASIS, IN EQUAL MONTHLY AMOUNTS, COMMENCING
WITH THE MONTH IMMEDIATELY FOLLOWING ISSUANCE OF THE NTP AND CONCLUDING ELEVEN
(11) MONTHS THEREAFTER.  IN THE EVENT THE CONTRACT PRICE IS INCREASED BY ONE OR
MORE CHANGE ORDERS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT, BY A
CUMULATIVE AMOUNT OF TEN MILLION U.S. DOLLARS (U.S.$10,000,000) OR MORE,
CONTRACTOR SHALL, UPON OWNER’S REQUEST, INCREASE THE AMOUNT OF THE LETTER OF
CREDIT TO REFLECT THE CORRESPONDING INCREASE IN SUCH CONTRACT PRICE.  SUCH
INCREASE IN THE LETTER OF CREDIT SHALL BE REFLECTED IN A CHANGE ORDER MUTUALLY
AGREED UPON BY THE PARTIES.


 


9.3                                 BECHTEL GENERAL CORPORATE FACTS AND
CONTRACTOR QUARTERLY CONFIRMATION.  AS SOON AS AVAILABLE TO CONTRACTOR AFTER THE
END OF EACH FISCAL YEAR OF CONTRACTOR, BUT IN NO EVENT LATER THAN ONE HUNDRED
AND FIFTY (150) DAYS AFTER THE END OF EACH SUCH FISCAL YEAR, CONTRACTOR SHALL
DELIVER TO OWNER THE UNAUDITED REPORT TITLED “BECHTEL CORPORATION CONSOLIDATED
GENERAL FACTS” (THE “BECHTEL GENERAL CORPORATE FACTS”) AND A COPY OF THE LETTER
FROM CONTRACTOR’S AUDITOR TO CONTRACTOR CONFIRMING THAT THE BECHTEL GENERAL
CORPORATE FACTS IS FAIRLY STATED IN ALL MATERIAL RESPECTS IN RELATION TO
CONTRACTOR’S AUDITED FINANCIAL STATEMENTS FROM WHICH IT WAS DERIVED.  IN
ADDITION, WITHIN THIRTY (30) DAYS AFTER THE END OF EACH FISCAL QUARTER OF
CONTRACTOR, CONTRACTOR SHALL DELIVER TO OWNER A STATEMENT IN THE FORM OF
SCHEDULE BB-1 (“CONTRACTOR QUARTERLY CONFIRMATION”).  SUCH CONTRACTOR QUARTERLY
CONFIRMATION SHALL BE SIGNED BY AN APPROPRIATE SENIOR OFFICER OF CONTRACTOR. 
THE BECHTEL GENERAL CORPORATE FACTS DELIVERED PURSUANT TO THIS SECTION 9.3 SHALL
BE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS AND SHALL BE PREPARED IN
ACCORDANCE WITH GAAP APPLIED CONSISTENTLY THROUGHOUT THE PERIODS REFLECTED
THEREIN. OWNER ACKNOWLEDGES THE CONFIDENTIAL AND BUSINESS SENSITIVE NATURE OF
EACH BECHTEL GENERAL CORPORATE FACTS AND CONTRACTOR QUARTERLY CONFIRMATION. 
OWNER AGREES THAT IT SHALL KEEP SUCH DOCUMENTS CONFIDENTIAL AND THAT IT SHALL
NOT DISCLOSE, OR PERMIT THE DISCLOSURE OF, ANY SUCH DOCUMENT TO ANY OTHER PERSON
UNDER ANY CIRCUMSTANCES, WITHOUT CONTRACTOR’S PRIOR WRITTEN CONSENT.  CONTRACTOR
HEREBY CONFIRMS ITS CONSENT TO THE RELEASE OF SUCH DOCUMENTS TO THE LENDERS;
PROVIDED THAT SUCH LENDERS AGREE IN WRITING TO KEEP SUCH DOCUMENTS CONFIDENTIAL.

 

59

--------------------------------------------------------------------------------


 

Article 10
OWNERSHIP OF DOCUMENTATION

 


10.1                           WORK PRODUCT, CONTRACTOR’S INTELLECTUAL PROPERTY
AND THIRD PARTY PROPRIETARY WORK PRODUCT


 


A.                                   OWNERSHIP OF WORK PRODUCT. OWNER AND
CONTRACTOR ACKNOWLEDGE THAT DURING THE COURSE OF, AND AS A RESULT OF, THE
PERFORMANCE OF THE WORK AND PRIOR WORK RELATED TO THE FACILITY DONE BY
CONTRACTOR FOR OWNER UNDER THE MEMORANDUM OF UNDERSTANDING OR THE TECHNICAL
SERVICES AGREEMENT, CONTRACTOR OR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS WILL
CREATE, OR HAVE CREATED, FOR THIS PROJECT AND WILL DELIVER, OR HAVE DELIVERED,
TO OWNER, CERTAIN WRITTEN MATERIALS, PLANS, DRAWINGS (INCLUDING P&IDS),
SPECIFICATIONS, OR OTHER TANGIBLE RESULTS OF PERFORMANCE OF THE WORK UNDER THIS
AGREEMENT OR PERFORMANCE OF WORK UNDER THE MEMORANDUM OF UNDERSTANDING OR THE
TECHNICAL SERVICES AGREEMENT (HEREINAFTER INDIVIDUALLY OR COLLECTIVELY REFERRED
TO AS “WORK PRODUCT”).  SUBJECT TO THIS SECTION 10.1, OWNER SHALL OWN ALL
RIGHTS, TITLE AND INTEREST TO THE WORK PRODUCT AND ANY AND ALL INTELLECTUAL
PROPERTY RIGHTS IN THE WORK PRODUCT (INCLUDING ALL PATENTS AND APPLICATIONS
THEREFOR, ALL INVENTIONS, TRADE SECRETS, KNOW-HOW, TECHNOLOGY, TECHNICAL DATA,
CUSTOMER LISTS, COPYRIGHTS AND ALL REGISTRATIONS AND APPLICATIONS THEREFOR, AND
ALL INDUSTRIAL DESIGNS) IRRESPECTIVE OF ANY COPYRIGHT NOTICES OR CONFIDENTIALITY
LEGENDS TO THE CONTRARY WHICH MAY HAVE BEEN PLACED IN OR ON SUCH WORK PRODUCT BY
CONTRACTOR, A SUBCONTRACTOR, SUB-SUBCONTRACTOR OR ANY OTHER PERSON. 
NOTWITHSTANDING THE FOREGOING, CONTRACTOR SHALL RETAIN OWNERSHIP OF ALL
INTELLECTUAL PROPERTY RIGHTS PREVIOUSLY OWNED BY CONTRACTOR OR DEVELOPED BY IT
OUTSIDE THIS AGREEMENT, THE MEMORANDUM OF UNDERSTANDING OR THE TECHNICAL
SERVICES AGREEMENT (HEREINAFTER REFERRED TO AS “CONTRACTOR’S INTELLECTUAL
PROPERTY”), REGARDLESS OF WHETHER SUCH CONTRACTOR’S INTELLECTUAL PROPERTY IS
EMBEDDED IN THE WORK PRODUCT, AND NOTHING IN THIS AGREEMENT SHALL RESULT IN A
TRANSFER OF OWNERSHIP OF EITHER CONTRACTOR’S INTELLECTUAL PROPERTY OR THE
INTELLECTUAL PROPERTY RIGHTS PREVIOUSLY OWNED OR DEVELOPED BY CONTRACTOR’S
SUBCONTRACTORS OR SUB-SUBCONTRACTORS OUTSIDE THIS AGREEMENT, THE MEMORANDUM OF
UNDERSTANDING OR THE TECHNICAL SERVICES AGREEMENT (“THIRD PARTY PROPRIETARY WORK
PRODUCT”).


 


B.                                     USE OF THE WORK PRODUCT, CONTRACTOR’S
INTELLECTUAL PROPERTY AND THIRD PARTY PROPRIETARY WORK PRODUCT. OWNER SHALL BE
ENTITLED TO USE THE WORK PRODUCT AND CONTRACTOR HEREBY GRANTS OWNER AN
IRREVOCABLE AND ROYALTY-FREE LICENSE TO USE AND (SUBJECT TO SECTION 10.1C)
MODIFY CONTRACTOR’S INTELLECTUAL PROPERTY AND THIRD PARTY PROPRIETARY WORK
PRODUCT WHICH IN EITHER CASE IS EMBEDDED IN THE WORK PRODUCT RELATING TO THE
FACILITY, IN EACH CASE SOLELY FOR THE PURPOSE OF: (I) OPERATING AND MAINTAINING
THE FACILITY, (II) TRAINING OPERATORS FOR THE FACILITY; AND (III) REPAIRING,
REPLACING, EXPANDING, COMPLETING OR MODIFYING ANY PART OF THE FACILITY.  OWNER
SHALL BE ENTITLED TO ASSIGN ITS RIGHTS IN THE WORK PRODUCT AND IN SUCH LICENSE;
PROVIDED THAT SUCH ASSIGNEE SHALL ONLY BE ENTITLED TO USE THE WORK PRODUCT AND
CONTRACTOR’S INTELLECTUAL PROPERTY AND THIRD PARTY PROPRIETARY WORK PRODUCT
WHICH IS EMBEDDED IN THE WORK PRODUCT FOR THE PURPOSES SPECIFIED IN CLAUSES (I)
THROUGH (III) ABOVE.


 


C.                                     MODIFICATION OF WORK PRODUCT OR
CONTRACTOR’S INTELLECTUAL PROPERTY. IN ADDITION, OWNER OR ITS CONTRACTORS SHALL
BE ENTITLED TO MODIFY (A) THE WORK PRODUCT OR (B) CONTRACTOR’S INTELLECTUAL
PROPERTY EMBEDDED IN THE WORK PRODUCT IN CONNECTION WITH THE PURPOSES SET FORTH
IN CLAUSES (I) THROUGH (III) IN SECTION 10.1B; PROVIDED THAT OWNER SHALL FIRST
REMOVE, OR CAUSE TO BE REMOVED, ALL REFERENCES TO CONTRACTOR FROM THE WORK
PRODUCT AND CONTRACTOR’S INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT. 
OWNER SHALL DEFEND, INDEMNIFY AND HOLD THE CONTRACTOR GROUP HARMLESS FROM AND
AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’

 

60

--------------------------------------------------------------------------------


 


FEES AND LITIGATION OR ARBITRATION EXPENSES) INCURRED BY ANY MEMBER OF THE
CONTRACTOR GROUP AND CAUSED BY ANY MODIFICATIONS TO THE WORK PRODUCT OR
CONTRACTOR’S INTELLECTUAL PROPERTY.


 


D.                                    CHENIERE’S USE OF THE WORK PRODUCT AND
CONTRACTOR’S INTELLECTUAL PROPERTY FOR OTHER PROJECTS.  IN ADDITION, AND SUBJECT
TO CHENIERE AGREEING TO THE INDEMNITY PROVISION AS SET OUT BELOW, CHENIERE SHALL
BE ENTITLED TO USE THE WORK PRODUCT AND CONTRACTOR HEREBY GRANTS SOLELY TO
CHENIERE AN IRREVOCABLE AND ROYALTY-FREE LICENSE, NON-TRANSFERABLE AND
NON-ASSIGNABLE (EXCEPT AS SET FORTH BELOW) TO USE CONTRACTOR’S INTELLECTUAL
PROPERTY EMBEDDED IN THE WORK PRODUCT, IN EACH CASE SOLELY FOR THE PURPOSE OF
DEVELOPING OTHER PROJECTS MAJORITY-OWNED BY CHENIERE, INCLUDING THE CORPUS
CHRISTI AND CREOLE TRAIL PROJECTS, PROVIDED THAT (I) CHENIERE SHALL FIRST REMOVE
ALL REFERENCES TO CONTRACTOR AND THE PROJECT FROM THE WORK PRODUCT AND
CONTRACTOR’S INTELLECTUAL PROPERTY EMBEDDED IN THE WORK PRODUCT, (II) THE USE OF
ANY OF CONTRACTOR’S INTELLECTUAL PROPERTY ON SUCH OTHER PROJECTS SHALL BE
LIMITED TO SUCH CONTRACTOR’S INTELLECTUAL PROPERTY WHICH IS EMBEDDED IN THE WORK
PRODUCT; AND (III) CHENIERE SHALL NOT ASSIGN (EXCEPT TO AN AFFILIATE OF
CHENIERE) SUCH WORK PRODUCT OR LICENSE WITHOUT CONTRACTOR’S CONSENT, WHICH
CONSENT SHALL NOT BE UNREASONABLY WITHHELD. CHENIERE SHALL DEFEND, INDEMNIFY AND
HOLD THE CONTRACTOR GROUP HARMLESS FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES AND LITIGATION OR
ARBITRATION EXPENSES) INCURRED BY ANY MEMBER OF THE CONTRACTOR GROUP AND CAUSED
BY USE OF THE WORK PRODUCT OR CONTRACTOR’S INTELLECTUAL PROPERTY IN CONNECTION
WITH PROJECTS OTHER THAN THE PROJECT WHICH IS THE SUBJECT OF THIS AGREEMENT.


 


E.                                      IDENTIFICATION OF THIRD PARTY
PROPRIETARY WORK PRODUCT.  CONTRACTOR SHALL IDENTIFY WHICH PORTIONS OF THE WORK
PRODUCT CONTAIN THIRD PARTY PROPRIETARY WORK PRODUCT FOR WHICH CHENIERE SHALL
NEED TO OBTAIN PERMISSION FROM THE APPROPRIATE OWNERS OF SUCH THIRD PARTY
PROPRIETARY WORK PRODUCT FOR USE BY CHENIERE ON PROJECTS OTHER THAN THE
PROJECT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, NO LICENSE
IS GRANTED TO OWNER WITH RESPECT TO THE USE OF ANY CONTRACTOR PROPRIETARY
SOFTWARE OR SYSTEMS.


 


10.2                           RETURN/DELIVERY OF CERTAIN PROPERTY.  ALL WORK
PRODUCT, AND ALL COPIES THEREOF, SHALL BE RETURNED OR DELIVERED TO OWNER UPON
THE EARLIER OF EXPIRATION OF THE DEFECT CORRECTION PERIOD AND TERMINATION OF
THIS AGREEMENT, EXCEPT THAT (I) CONTRACTOR MAY, SUBJECT TO ITS CONFIDENTIALITY
OBLIGATIONS SET FORTH IN ARTICLE 19, RETAIN ONE RECORD SET OF THE WORK PRODUCT
AND MAY USE AND MODIFY SUCH WORK PRODUCT IN ACCORDANCE WITH SECTION 10.3, AND
(II) CONTRACTOR’S SUBCONTRACTORS AND SUB-SUBCONTRACTORS MAY RETAIN ANY WORK
PRODUCT GENERATED BY THEM SO LONG AS OWNER HAS BEEN PROVIDED THE FOLLOWING
COPIES OF SUCH WORK PRODUCT: SIX (6) HARD COPIES; TWO (2) REPRODUCIBLE DRAWINGS,
WHERE APPLICABLE; AND TWO (2) SETS EACH OF FULLY EDITABLE AND OPERABLE NATIVE
AND .PDF FILES OF DOCUMENTS ON CD FOR ALL SUCH DRAWINGS AND SPECIFICATIONS.


 


10.3                           CONTRACTOR’S RIGHT TO USE OF WORK PRODUCT.  WITH
THE EXCEPTION OF ANY GRANTED UNITED STATES PATENTS OWNED, OR PENDING PATENTS
FILED BY, OWNER OR ANY OF OWNER’S AFFILIATES, OWNER HEREBY GRANTS CONTRACTOR AN
IRREVOCABLE AND ROYALTY-FREE LICENSE TO USE AND MODIFY THE WORK PRODUCT FOR ANY
OTHER PROJECT, PROVIDED THAT CONTRACTOR REMOVES FROM THE WORK PRODUCT ANY
REFERENCE TO THE PROJECT OR OWNER.

 

61

--------------------------------------------------------------------------------


 


10.4                           OWNER PROVIDED DOCUMENTS.  ALL WRITTEN MATERIALS,
PLANS, DRAFTS, SPECIFICATIONS, COMPUTER FILES OR OTHER DOCUMENTS (IF ANY)
PREPARED OR FURNISHED BY OWNER OR ANY OF OWNER’S OTHER CONSULTANTS OR
CONTRACTORS SHALL AT ALL TIMES REMAIN THE PROPERTY OF OWNER, AND CONTRACTOR
SHALL NOT MAKE USE OF ANY SUCH DOCUMENTS OR OTHER MEDIA FOR ANY OTHER PROJECT OR
FOR ANY OTHER PURPOSE THAN AS SET FORTH HEREIN.  ALL SUCH DOCUMENTS AND OTHER
MEDIA, INCLUDING ALL COPIES THEREOF, SHALL BE RETURNED TO OWNER UPON THE EARLIER
OF EXPIRATION OF THE DEFECT CORRECTION PERIOD AND TERMINATION OF THIS AGREEMENT,
EXCEPT THAT CONTRACTOR MAY, SUBJECT TO ITS CONFIDENTIALITY OBLIGATIONS AS SET
FORTH IN ARTICLE 19, RETAIN ONE RECORD SET OF SUCH DOCUMENTS OR OTHER MEDIA.

 

Article 11
COMPLETION AND PERFORMANCE LIQUIDATED DAMAGES

 


11.1                           NOTICE OF RFCD AND DELIVERY OF LNG FOR
COMMISSIONING, START-UP AND PERFORMANCE TESTING.


 


A.                                   NOTICE OF RFCD.  WITHOUT LIMITATION OF THE
FOREGOING OR ANY OTHER SCHEDULING REQUIREMENTS CONTAINED IN THIS AGREEMENT,
CONTRACTOR SHALL GIVE OWNER ONE HUNDRED TWENTY (120) DAYS’ PRIOR WRITTEN NOTICE
OF THE DATE ON WHICH IT EXPECTS TO ACHIEVE RFCD SO THAT OWNER CAN ARRANGE FOR
THE DELIVERY OF AN LNG SHIPMENT FOR THE COOL DOWN OF SYSTEM 1.  SIXTY (60) DAYS
AFTER SUCH INITIAL NOTICE, CONTRACTOR SHALL GIVE OWNER A SECOND WRITTEN NOTICE
SPECIFYING THE DATE ON WHICH CONTRACTOR EXPECTS TO ACHIEVE RFCD.  OWNER SHALL
SCHEDULE THE LNG SHIPMENT TO CONTRACTOR FOR THE PURPOSE OF CONTRACTOR ACHIEVING
COOL DOWN OF SYSTEM 1 IN ACCORDANCE WITH SUCH SECOND WRITTEN NOTICE.  IN THE
EVENT THAT CONTRACTOR AT ANY TIME BECOMES AWARE OR HAS REASON TO BELIEVE THAT
ITS ABILITY TO ACHIEVE RFCD WILL BE DELAYED BEYOND THE DATE SPECIFIED IN EITHER
ITS FIRST OR SECOND WRITTEN NOTICE GIVEN PURSUANT TO THIS SECTION 11.1A,
CONTRACTOR SHALL IMMEDIATELY GIVE OWNER WRITTEN NOTICE OF SUCH FACT AND OF THE
REVISED DATE ON WHICH CONTRACTOR THEN EXPECTS TO ACHIEVE RFCD.  OWNER SHALL USE
ALL COMMERCIALLY REASONABLE EFFORTS TO RESCHEDULE THE DELIVERY OF THE LNG
SHIPMENT SO AS TO ACCOMMODATE THE REVISED DATE NOTIFIED BY CONTRACTOR.  AT SUCH
TIME AS THE FACILITY HAS ACHIEVED RFCD, CONTRACTOR SHALL CERTIFY TO OWNER IN THE
FORM OF ATTACHMENT L (“RFCD COMPLETION CERTIFICATE”) THAT ALL REQUIREMENTS UNDER
THIS AGREEMENT FOR RFCD HAVE OCCURRED.  THE RFCD COMPLETION CERTIFICATE SHALL BE
ACCOMPANIED BY ALL OTHER SUPPORTING DOCUMENTATION AS MAY BE REQUIRED TO
ESTABLISH THAT THE REQUIREMENTS FOR RFCD HAVE BEEN MET.


 


B.                                     NOTICE OF DELIVERY OF LNG FOR
COMMISSIONING, START-UP AND PERFORMANCE TESTING.  WITHOUT LIMITATION OF THE
FOREGOING OR ANY OTHER SCHEDULING REQUIREMENTS CONTAINED IN THIS AGREEMENT,
CONTRACTOR SHALL GIVE OWNER ONE HUNDRED TWENTY (120) DAYS’ PRIOR WRITTEN NOTICE
OF THE DATE ON WHICH IT EXPECTS THAT IT WILL NEED LNG BEYOND THAT REQUIRED FOR
RFCD TO COMMENCE OR CONTINUE COMMISSIONING, START-UP AND PERFORMANCE TESTING SO
THAT OWNER CAN ARRANGE FOR THE DELIVERY OF AN LNG SHIPMENT FOR SUCH
COMMISSIONING, START-UP AND PERFORMANCE TESTING.  SIXTY (60) DAYS AFTER SUCH
INITIAL NOTICE, CONTRACTOR SHALL GIVE OWNER A SECOND WRITTEN NOTICE SPECIFYING
THE DATE ON WHICH CONTRACTOR EXPECTS THAT IT WILL NEED SUCH ADDITIONAL LNG TO
COMMENCE OR CONTINUE COMMISSIONING, START-UP AND PERFORMANCE TESTING.  OWNER
SHALL SCHEDULE THE LNG SHIPMENT TO CONTRACTOR FOR THE PURPOSE OF CONTRACTOR
CONDUCTING COMMISSIONING, START-UP AND PERFORMANCE TESTING REQUIRING THE USE OF
LNG BEYOND THAT DELIVERED FOR RFCD IN

 

62

--------------------------------------------------------------------------------


 


ACCORDANCE WITH SUCH SECOND WRITTEN NOTICE.  IN THE EVENT THAT CONTRACTOR AT ANY
TIME BECOMES AWARE OR HAS REASON TO BELIEVE THAT ITS ABILITY TO USE SUCH LNG FOR
COMMISSIONING, START-UP AND PERFORMANCE TESTING WILL BE DELAYED BEYOND THE DATE
SPECIFIED IN EITHER ITS FIRST OR SECOND WRITTEN NOTICE GIVEN PURSUANT TO THIS
SECTION 11.1B, CONTRACTOR SHALL IMMEDIATELY GIVE OWNER WRITTEN NOTICE OF SUCH
FACT AND OF THE REVISED DATE ON WHICH CONTRACTOR THEN EXPECTS THAT IT WILL NEED
SUCH LNG FOR COMMISSIONING, START-UP AND PERFORMANCE TESTING.  OWNER SHALL USE
ALL COMMERCIALLY REASONABLE EFFORTS TO RESCHEDULE THE DELIVERY OF THE LNG
SHIPMENT SO AS TO ACCOMMODATE THE REVISED DATE NOTIFIED BY CONTRACTOR.


 


11.2                           DELAY IN RFCD.   IN THE EVENT RFCD IS DELAYED
BEYOND THE DATE SPECIFIED IN THE SECOND WRITTEN NOTICE GIVEN BY CONTRACTOR TO
OWNER PURSUANT TO SECTION 11.1A, OWNER SHALL, AT CONTRACTOR’S REQUEST, HOLD THE
LNG SHIPMENT FOR A MAXIMUM PERIOD OF FIFTEEN (15) DAYS.  AFTER THE EXPIRY OF
SUCH FIFTEEN (15) DAY PERIOD, OWNER, AT ITS ELECTION, MAY EITHER: (I) HOLD THE
LNG SHIPMENT UNTIL SUCH TIME AS RFCD IS ACHIEVED, OR (II) TURN AWAY SUCH LNG
SHIPMENT.  UNDER EITHER SUBSECTION (I) OR (II), CONTRACTOR IS LIABLE TO OWNER
FOR RFCD DELAY LIQUIDATED DAMAGES AS PROVIDED IN SECTION 13.1A, UNLESS SUCH
DELAY IS NOT CAUSED BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED BY THEM.  IN THE
EVENT OWNER TURNS AWAY THE LNG SHIPMENT UNDER SUBSECTION (II) ABOVE, OWNER SHALL
USE ALL COMMERCIALLY REASONABLE EFFORTS TO RESCHEDULE AN LNG SHIPMENT AS SOON AS
REASONABLY PRACTICABLE.  IN THE EVENT OWNER HAS FAILED TO USE ALL COMMERCIALLY
REASONABLE EFFORTS TO RESCHEDULE THE DELIVERY OF THE LNG SHIPMENT AFTER OWNER
HAS TURNED AWAY AN LNG SHIPMENT UNDER CLAUSE (II) ABOVE AND CONTRACTOR HAS
ACHIEVED RFCD (OR ACTS OR OMISSIONS BY OWNER OR AN EVENT OF FORCE MAJEURE HAVE
PREVENTED RFCD FROM OCCURRING), CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER
TO THE EXTENT SUCH FAILURE ADVERSELY AFFECTS (I) CONTRACTOR’S COSTS OF
PERFORMANCE OF THE WORK; (II) CONTRACTOR’S ABILITY TO PERFORM THE WORK IN
ACCORDANCE WITH THE PROJECT SCHEDULE OR (III) CONTRACTOR’S ABILITY TO PERFORM
ANY MATERIAL OBLIGATION UNDER THIS AGREEMENT; PROVIDED THAT CONTRACTOR COMPLIES
WITH THE REQUIREMENTS SET FORTH, AS APPLICABLE, IN SECTIONS 6.2, 6.5, 6.8 AND
6.9.


 


11.3                           NOTICE AND REQUIREMENTS FOR SUBSTANTIAL
COMPLETION.  CONTRACTOR SHALL GIVE OWNER NOT LESS THAN NINETY (90) DAYS’ PRIOR
WRITTEN NOTICE OF ITS INTENTION TO COMMENCE THE PERFORMANCE TESTS, AND, ON THE
SIXTIETH (60TH) DAY AND THIRTIETH (30TH) DAY IMMEDIATELY PRIOR TO CONTRACTOR’S
INTENTION TO COMMENCE SUCH TESTING ACTIVITIES, CONTRACTOR SHALL PROVIDE WRITTEN
NOTICES TO OWNER.  THE PARTIES SHALL, NO LATER THAN TWENTY-FOUR (24) MONTHS
AFTER OWNER’S ISSUANCE OF THE NOTICE TO PROCEED, MUTUALLY AGREE UPON FINAL TEST
PROCEDURES FOR THE CONDUCT OF THE PERFORMANCE TESTS AS SPECIFIED IN AND
CONSISTENT WITH ATTACHMENT S (THESE TEST PROCEDURES AND THE TEST PARAMETERS
SPECIFIED IN ATTACHMENT S HEREINAFTER REFERRED TO AS “PERFORMANCE TEST
PROCEDURES”).  CONTRACTOR SHALL PROVIDE ALL LABOR, EQUIPMENT, SUPPLIES, AND ALL
OTHER ITEMS NECESSARY FOR THE CONDUCT OF THE PERFORMANCE TESTS; PROVIDED,
HOWEVER, THAT OWNER SHALL PROVIDE OPERATING PERSONNEL FOR SUPERVISION BY
CONTRACTOR IN ACCORDANCE WITH SECTION 4.4 AND THE LNG NECESSARY FOR CONTRACTOR
TO ACHIEVE COOL DOWN IN ACCORDANCE WITH SECTION 11.1A, AND TO COMMENCE OR
CONTINUE COMMISSIONING, START-UP AND CONDUCT THE PERFORMANCE TESTS IN ACCORDANCE
WITH SECTION 11.1B.  CONTRACTOR SHALL ANALYZE THE DATA OBTAINED DURING ALL
PERFORMANCE TESTS, AND ENSURE THAT SUCH DATA REFLECTS THE PERFORMANCE STANDARDS
REQUIRED HEREUNDER.  A COMPLETE COPY OF ALL RAW PERFORMANCE DATA AND A DETAILED
LISTING OF ALL TESTING INSTRUMENTATION UTILIZED SHALL BE PROVIDED TO OWNER AT
THE COMPLETION OF TESTING.  UPON ACHIEVING ALL REQUIREMENTS UNDER THIS AGREEMENT
FOR SUBSTANTIAL COMPLETION, CONTRACTOR SHALL CERTIFY TO OWNER IN THE FORM OF

 

63

--------------------------------------------------------------------------------


 


ATTACHMENT M (“SUBSTANTIAL COMPLETION CERTIFICATE”) THAT ALL OF THE REQUIREMENTS
UNDER THIS AGREEMENT FOR SUBSTANTIAL COMPLETION HAVE OCCURRED AND SHALL PROVIDE
WITH SUCH SUBSTANTIAL COMPLETION CERTIFICATE A PERFORMANCE TEST REPORT AND
ANALYSIS TO OWNER.  AT A MINIMUM, THE PERFORMANCE TEST REPORT SHALL INCLUDE (I)
THE RAW DATA, (II) THE INSTRUMENTATION UTILIZED FOR THE PERFORMANCE TESTS, (III)
THE PROCEDURES UTILIZED DURING THE PERFORMANCE TESTS, (IV) CALCULATIONS AND
INFORMATION, AND A FULL EXPLANATION CONCERNING SAME, FOR ADJUSTMENTS TO THE
GUARANTEE CONDITIONS, AS AND TO THE EXTENT SPECIFIED IN THE PERFORMANCE TEST
PROCEDURES, AND (V) ANY OTHER REASONABLE SUPPORTING INFORMATION USED TO
DEMONSTRATE THAT THE WORK HAS MET THE MINIMUM ACCEPTANCE CRITERIA OR PERFORMANCE
GUARANTEES, AS THE CASE MAY BE. THE SUBSTANTIAL COMPLETION CERTIFICATE SHALL BE
ACCOMPANIED BY ALL OTHER SUPPORTING DOCUMENTATION AS MAY BE REASONABLY REQUIRED
TO ESTABLISH THAT THE REQUIREMENTS FOR SUBSTANTIAL COMPLETION HAVE BEEN MET.


 


11.4                           OWNER ACCEPTANCE OF RFCD AND SUBSTANTIAL
COMPLETION.


 


A.                                   OWNER ACCEPTANCE OF RFCD.  OWNER SHALL
NOTIFY CONTRACTOR WHETHER IT ACCEPTS OR REJECTS THE RFCD COMPLETION CERTIFICATE
WITHIN SEVENTY-TWO (72) HOURS FOLLOWING OWNER’S RECEIPT THEREOF.  ALL WORK SHALL
CONTINUE DURING PENDENCY OF OWNER’S REVIEW.  ACCEPTANCE OF RFCD (WHICH SUCH
ACCEPTANCE SHALL NOT BE UNREASONABLY WITHHELD) SHALL BE EVIDENCED BY OWNER’S
SIGNATURE ON SUCH RFCD COMPLETION CERTIFICATE.  THE DATE OF RFCD SHALL BE BASED
UPON, AND THE DATE OF OWNER’S ACCEPTANCE OF RFCD SHALL BE DEEMED TO HAVE
OCCURRED ON, THE DATE LISTED ON THE RFCD COMPLETION CERTIFICATE; PROVIDED THAT
ALL REQUIREMENTS UNDER THIS AGREEMENT FOR RFCD WERE ACHIEVED ON SUCH DATE LISTED
ON THE RFCD COMPLETION CERTIFICATE EXCEPT FOR THE PAYMENT OF ANY AND ALL
LIQUIDATED DAMAGES DUE AND OWING TO OWNER AND PROVIDED FURTHER THAT THE PAYMENT
TO OWNER OF SUCH LIQUIDATED DAMAGES SHALL HAVE BEEN MADE WITHIN THE TIME AND IN
ACCORDANCE WITH SECTION 20.3C IN ORDER FOR RFCD TO HAVE OCCURRED ON THE DATE
LISTED IN THE RFCD COMPLETION CERTIFICATE.  IF OWNER DOES NOT AGREE THAT RFCD
HAS OCCURRED, THEN OWNER SHALL STATE THE BASIS FOR ITS REJECTION IN REASONABLE
DETAIL IN SUCH NOTICE.  IF THE PARTIES DO NOT MUTUALLY AGREE ON WHEN AND IF RFCD
HAS OCCURRED, THE PARTIES SHALL THEREUPON PROMPTLY AND IN GOOD FAITH CONFER AND
MAKE ALL REASONABLE EFFORTS TO RESOLVE SUCH ISSUE.  IN THE EVENT SUCH ISSUE IS
NOT RESOLVED WITHIN FORTY-EIGHT (48) HOURS OF THE DELIVERY BY OWNER OF ITS
NOTICE TO CONTRACTOR, THE PARTIES SHALL RESOLVE SUCH DISPUTE IN ACCORDANCE WITH
SECTION 18.1A.  OWNER’S ACCEPTANCE OF RFCD SHALL NOT RELIEVE CONTRACTOR OF ANY
OF ITS OBLIGATIONS TO PERFORM THE WORK IN ACCORDANCE WITH THE REQUIREMENTS OF
THIS AGREEMENT.  AS USED IN THIS SECTION 11.4A, “UNREASONABLY WITHHELD” MEANS
THAT OWNER FAILS TO ACCEPT THE RFCD COMPLETION CERTIFICATE EVEN IF ALL OF THE
REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF RFCD HAVE BEEN
ACHIEVED.  FOR THE AVOIDANCE OF DOUBT, “UNREASONABLY WITHHELD,” AS USED IN THIS
SECTION 11.4A, MEANS THAT OWNER CANNOT FAIL TO ACCEPT THE RFCD COMPLETION
CERTIFICATE IF ALL THE REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF
RFCD HAVE BEEN ACHIEVED.


 


B.                                     OWNER ACCEPTANCE OF SUBSTANTIAL
COMPLETION.  OWNER SHALL NOTIFY CONTRACTOR WHETHER IT ACCEPTS OR REJECTS THE
SUBSTANTIAL COMPLETION CERTIFICATE WITHIN TEN (10) DAYS FOLLOWING OWNER’S
RECEIPT THEREOF.  ALL WORK SHALL CONTINUE DURING PENDENCY OF OWNER’S REVIEW. 
ACCEPTANCE OF SUBSTANTIAL COMPLETION (WHICH SUCH ACCEPTANCE SHALL NOT BE
UNREASONABLY WITHHELD) SHALL BE EVIDENCED BY OWNER’S SIGNATURE ON SUCH
SUBSTANTIAL COMPLETION CERTIFICATE.  THE DATE OF SUBSTANTIAL COMPLETION SHALL BE
BASED UPON, AND THE

 

64

--------------------------------------------------------------------------------


 


DATE OF OWNER’S ACCEPTANCE OF SUBSTANTIAL COMPLETION SHALL BE DEEMED TO HAVE
OCCURRED ON, THE DATE LISTED ON THE SUBSTANTIAL COMPLETION CERTIFICATE, PROVIDED
THAT ALL REQUIREMENTS UNDER THIS AGREEMENT FOR SUBSTANTIAL COMPLETION WERE
ACHIEVED ON SUCH DATE LISTED ON THE SUBSTANTIAL COMPLETION CERTIFICATE EXCEPT
FOR THE PAYMENT OF ANY AND ALL LIQUIDATED DAMAGES DUE AND OWING TO OWNER AND
PROVIDED FURTHER THAT THE PAYMENT TO OWNER OF SUCH LIQUIDATED DAMAGES SHALL HAVE
BEEN MADE WITHIN THE TIME AND IN ACCORDANCE WITH SECTION 20.3C IN ORDER FOR
SUBSTANTIAL COMPLETION TO HAVE OCCURRED ON THE DATE LISTED IN THE SUBSTANTIAL
COMPLETION CERTIFICATE.  IF OWNER DOES NOT AGREE THAT SUBSTANTIAL COMPLETION HAS
OCCURRED, THEN OWNER SHALL STATE THE BASIS FOR ITS REJECTION IN REASONABLE
DETAIL IN SUCH NOTICE.  IF THE PARTIES DO NOT MUTUALLY AGREE ON WHEN AND IF
SUBSTANTIAL COMPLETION HAS OCCURRED, THE PARTIES SHALL THEREUPON PROMPTLY AND IN
GOOD FAITH CONFER AND MAKE ALL REASONABLE EFFORTS TO RESOLVE SUCH ISSUE.  IN THE
EVENT SUCH ISSUE IS NOT RESOLVED WITHIN TEN (10) DAYS OF THE DELIVERY BY OWNER
OF ITS NOTICE TO CONTRACTOR, THE PARTIES SHALL RESOLVE SUCH DISPUTE IN
ACCORDANCE WITH SECTION 18.1A.  OWNER’S ACCEPTANCE OF SUBSTANTIAL COMPLETION
SHALL NOT RELIEVE CONTRACTOR OF ANY OF ITS OBLIGATIONS TO PERFORM THE WORK IN
ACCORDANCE WITH THE REQUIREMENTS OF THIS AGREEMENT.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS SECTION, OWNER SHALL NOT BE REQUIRED TO ACCEPT THE
SUBSTANTIAL COMPLETION CERTIFICATE IF THE REQUIREMENTS UNDER THIS AGREEMENT FOR
THE ACHIEVEMENT OF SUBSTANTIAL COMPLETION HAVE NOT BEEN ACHIEVED.  AS USED IN
THIS SECTION 11.4B, “UNREASONABLY WITHHELD” MEANS THAT OWNER FAILS TO ACCEPT THE
SUBSTANTIAL COMPLETION CERTIFICATE EVEN IF ALL OF THE REQUIREMENTS UNDER THIS
AGREEMENT FOR THE ACHIEVEMENT OF SUBSTANTIAL COMPLETION HAVE BEEN ACHIEVED.  FOR
THE AVOIDANCE OF DOUBT, “UNREASONABLY WITHHELD,” AS USED IN THIS SECTION 11.4B,
MEANS THAT OWNER CANNOT FAIL TO ACCEPT THE SUBSTANTIAL COMPLETION CERTIFICATE IF
ALL THE REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF SUBSTANTIAL
COMPLETION HAVE BEEN ACHIEVED.


 


11.5                           PERFORMANCE LIQUIDATED DAMAGES.


 


A.                                   MINIMUM ACCEPTANCE CRITERIA ACHIEVED.  IN
THE EVENT THAT, BY THE GUARANTEED SUBSTANTIAL COMPLETION DATE, THE FACILITY
FAILS TO ACHIEVE ONE OR MORE OF THE PERFORMANCE GUARANTEES, AS EVIDENCED BY THE
PERFORMANCE TEST RESULTS, BUT MEETS ALL OF THE MINIMUM ACCEPTANCE CRITERIA AND
ALL OTHER REQUIREMENTS FOR SUBSTANTIAL COMPLETION, THEN OWNER SHALL HAVE THE
RIGHT, UPON WRITTEN NOTICE TO CONTRACTOR, TO ELECT ONE OF THE FOLLOWING OPTIONS.


 

(I)                                     OWNER MAY ELECT TO TAKE CARE, CUSTODY
AND CONTROL OF THE FACILITY AND CONTRACTOR SHALL BE GRANTED REASONABLE ACCESS TO
THE FACILITY FOR A MAXIMUM PERIOD TERMINATING ON THE DATE OCCURRING ONE HUNDRED
AND EIGHTY (180) DAYS THEREAFTER (OR SUCH LATER DATE AS THE PARTIES MAY MUTUALLY
AGREE) SO THAT CONTRACTOR SHALL TAKE CORRECTIVE ACTIONS IN ORDER TO ACHIEVE THE
OUTSTANDING PERFORMANCE GUARANTEE(S) AND CONDUCT ADDITIONAL PERFORMANCE TESTS.
 IF THIS OPTION IS ELECTED BY OWNER, SUBSTANTIAL COMPLETION SHALL BE ACHIEVED
AND, OWNER SHALL SIGN THE SUBSTANTIAL COMPLETION CERTIFICATE AND CONTRACTOR
SHALL ONLY BE RESPONSIBLE FOR THE PAYMENT OF DELAY LIQUIDATED DAMAGES OWING UP
TO THE DATE OF SUBSTANTIAL COMPLETION, WHICH SHALL BE PAID IN ACCORDANCE WITH
SECTION 20.3C.  AT ANY TIME WITHIN SUCH ONE HUNDRED AND EIGHTY (180) DAY PERIOD
(OR SUCH LATER TIME PERIOD AS THE PARTIES MAY MUTUALLY AGREE), CONTRACTOR SHALL
BE ENTITLED TO CEASE TAKING SUCH CORRECTIVE ACTIONS BY GIVING NOTICE TO OWNER TO
THAT EFFECT AND, IN THAT EVENT, CONTRACTOR SHALL PAY

 

65

--------------------------------------------------------------------------------


 

PERFORMANCE LIQUIDATED DAMAGES TO OWNER IN ACCORDANCE WITH SECTION 20.3C BASED
ON THE RESULTS OF THE LAST PERFORMANCE TEST CONDUCTED BY CONTRACTOR PRIOR TO THE
ISSUANCE OF CONTRACTOR’S NOTICE. IF THE OUTSTANDING PERFORMANCE GUARANTEE(S) ARE
ACHIEVED WITHIN SUCH ONE HUNDRED AND EIGHTY (180) DAY PERIOD (OR SUCH LATER TIME
PERIOD AS THE PARTIES MAY MUTUALLY AGREE), CONTRACTOR SHALL HAVE NO LIABILITY
FOR PAYMENT OF ANY PERFORMANCE LIQUIDATED DAMAGES.  IF CONTRACTOR DOES NOT GIVE
NOTICE AS PROVIDED IN THIS SECTION 11.5A(I) AND CONTRACTOR DOES NOT ACHIEVE THE
OUTSTANDING PERFORMANCE GUARANTEES WITHIN SUCH ONE HUNDRED AND EIGHTY (180) DAY
PERIOD (OR SUCH LATER TIME PERIOD AS THE PARTIES MAY MUTUALLY AGREE), CONTRACTOR
SHALL PAY TO OWNER THE APPLICABLE PERFORMANCE LIQUIDATED DAMAGES IN ACCORDANCE
WITH SECTION 20.3C BASED ON THE RESULTS OF THE LAST PERFORMANCE TEST CONDUCTED
BY CONTRACTOR.

 

(II)                                  OWNER MAY ELECT TO REQUIRE CONTRACTOR TO
CONTINUE TO TAKE CORRECTIVE ACTIONS TO ACHIEVE SUCH PERFORMANCE GUARANTEE(S),
AND CONTRACTOR SHALL CONTINUE TO BE LIABLE TO OWNER FOR SUBSTANTIAL COMPLETION
DELAY LIQUIDATED DAMAGES UNTIL CONTRACTOR HAS ACHIEVED SUCH PERFORMANCE
GUARANTEE(S) OR EXERCISED ITS OPTION AS SET FORTH BELOW.  IF OWNER FAILS TO
EXERCISE EITHER THIS OPTION (II) OR OPTION (I) ABOVE WITHIN TEN (10) BUSINESS
DAYS OF OWNER’S RECEIPT OF CONTRACTOR’S WRITTEN NOTICE DEMANDING THAT OWNER
ELECT ITS OPTION, OWNER SHALL BE DEEMED TO HAVE EXERCISED THIS OPTION (II).  IN
THE EVENT THAT OWNER EXERCISES, OR IS DEEMED TO HAVE EXERCISED, THIS OPTION
(II), CONTRACTOR SHALL HAVE THE RIGHT AT ITS OPTION AT ANY TIME TO CEASE TAKING
CORRECTIVE ACTIONS TO ACHIEVE THE PERFORMANCE GUARANTEE(S) AND TURN OVER CARE,
CUSTODY AND CONTROL OF THE FACILITY TO OWNER, AND IN THAT EVENT CONTRACTOR
SHALL, WITH RESPECT TO EACH PERFORMANCE GUARANTEE NOT ACHIEVED, PAY TO OWNER THE
APPLICABLE PERFORMANCE LIQUIDATED DAMAGES FOR SUCH PERFORMANCE GUARANTEE IN
ACCORDANCE WITH SECTION 20.3C BASED ON THE RESULTS OF THE LAST PERFORMANCE TEST
CONDUCTED BY CONTRACTOR.  UNLESS CONTRACTOR EXERCISES ITS OPTION AS SET OUT
ABOVE IN THIS CLAUSE (II), CONTRACTOR SHALL CONTINUE TO TAKE THE CORRECTIVE
ACTIONS REQUIRED TO ACHIEVE EACH PERFORMANCE GUARANTEE NOT ACHIEVED. UPON
ACHIEVEMENT OF SUCH PERFORMANCE GUARANTEE OR EXERCISE BY CONTRACTOR OF ITS
OPTION AS SET OUT ABOVE IN THIS CLAUSE (II) AND PAYMENT OF PERFORMANCE
LIQUIDATED DAMAGES AS PROVIDED ABOVE IN THIS CLAUSE (II), SUBSTANTIAL COMPLETION
SHALL BE ACHIEVED, OWNER SHALL, SIGN THE SUBSTANTIAL COMPLETION CERTIFICATE,
OWNER SHALL TAKE CARE, CUSTODY AND CONTROL OF THE FACILITY, AND CONTRACTOR SHALL
ONLY BE RESPONSIBLE FOR THE PAYMENT OF DELAY LIQUIDATED DAMAGES OWING UP TO THE
DATE OF SUBSTANTIAL COMPLETION, WHICH SHALL BE PAID IN ACCORDANCE WITH SECTION
20.3C.

 


UNLESS CONTRACTOR HAS PREVIOUSLY EXERCISED ITS OPTION UNDER CLAUSE (II) OF THIS
SECTION 11.5A, IF THE OUTSTANDING PERFORMANCE GUARANTEE(S) ARE NOT ACHIEVED
WITHIN ONE HUNDRED AND EIGHTY (180) DAYS AFTER THE GUARANTEED SUBSTANTIAL
COMPLETION DATE (OR SUCH LATER DATE AS THE PARTIES MAY MUTUALLY AGREE), THEN
OWNER SHALL TAKE CARE, CUSTODY AND CONTROL OF THE FACILITY, SUBSTANTIAL
COMPLETION SHALL BE ACHIEVED, AND CONTRACTOR SHALL PAY TO OWNER THE APPLICABLE
PERFORMANCE LIQUIDATED DAMAGES IN ACCORDANCE WITH SECTION 20.3C BASED ON THE
LAST PERFORMANCE TEST CONDUCTED BY CONTRACTOR WITH RESPECT TO EACH PERFORMANCE
GUARANTEE.  UPON OWNER TAKING CARE, CUSTODY AND CONTROL OF THE FACILITY,
SUBSTANTIAL COMPLETION SHALL BE ACHIEVED, OWNER SHALL SIGN THE SUBSTANTIAL
COMPLETION CERTIFICATE AND CONTRACTOR SHALL ONLY BE RESPONSIBLE FOR THE PAYMENT
OF DELAY LIQUIDATED DAMAGES OWING UP TO THE DATE OF SUBSTANTIAL COMPLETION,
WHICH SHALL BE PAID IN ACCORDANCE WITH SECTION 20.3C. FOR THE PERIOD OF TIME
THAT CONTRACTOR IS TAKING CORRECTIVE

 

66

--------------------------------------------------------------------------------


 


ACTION TO ACHIEVE THE PERFORMANCE GUARANTEES PURSUANT TO CLAUSE (II) OF THIS
SECTION 11.5A, CONTRACTOR SHALL CONTINUE TO HAVE CARE, CUSTODY AND CONTROL OF
THE FACILITY AND CONTRACTOR SHALL OPERATE THE FACILITY AS PROVIDED IN SECTION
11.8A.


 


B.                                     MINIMUM ACCEPTANCE CRITERIA NOT
ACHIEVED.  IN THE EVENT THAT THE FACILITY FAILS TO ACHIEVE ALL OF THE MINIMUM
ACCEPTANCE CRITERIA, AS EVIDENCED BY THE PERFORMANCE TEST RESULTS, BY THE
GUARANTEED SUBSTANTIAL COMPLETION DATE, AS SUCH DATE MAY BE EXTENDED BY CHANGE
ORDER AS PROVIDED HEREIN, THEN (I) SUBSTANTIAL COMPLETION SHALL NOT OCCUR AND
(II) THE PROVISIONS OF SECTION 13.1B SHALL APPLY.  IN ADDITION TO THE FOREGOING,
CONTRACTOR SHALL ATTEMPT FOR A PERIOD OF ONE HUNDRED AND EIGHTY (180) DAYS AFTER
THE GUARANTEED SUBSTANTIAL COMPLETION DATE (“MINIMUM ACCEPTANCE CRITERIA
CORRECTION PERIOD”) TO CORRECT THE WORK TO ENABLE THE FACILITY TO ACHIEVE ALL OF
THE MINIMUM ACCEPTANCE CRITERIA AND OTHERWISE ACHIEVE SUBSTANTIAL COMPLETION. 
IF THE FACILITY HAS NOT ACHIEVED ALL OF THE MINIMUM ACCEPTANCE CRITERIA AND
SUBSTANTIAL COMPLETION UPON THE TERMINATION OF THE MINIMUM ACCEPTANCE CRITERIA
CORRECTION PERIOD, THEN OWNER SHALL HAVE, IN ITS SOLE DISCRETION, THE OPTION OF
EITHER (I) GRANTING CONTRACTOR A SECOND ONE HUNDRED AND EIGHTY (180) DAY MINIMUM
ACCEPTANCE CRITERIA CORRECTION PERIOD UNDER THE SAME TERMS AND CONDITIONS AS THE
FIRST, INCLUDING THE APPLICATION OF SECTION 13.1B; OR (II) CLAIMING CONTRACTOR
DEFAULT PURSUANT TO ARTICLE 16.  IF, ON THE OTHER HAND, THE FACILITY HAS
ACHIEVED ALL OF THE MINIMUM ACCEPTANCE CRITERIA AND SUBSTANTIAL COMPLETION
DURING THE MINIMUM ACCEPTANCE CRITERIA CORRECTION PERIOD (OR DURING THE SECOND
ONE HUNDRED AND EIGHTY (180) DAY PERIOD, SHOULD OWNER ELECT THAT OPTION), THEN
CONTRACTOR SHALL BE LIABLE TO OWNER FOR ALL DELAY LIQUIDATED DAMAGES AND THE
PAYMENT OF THE PERFORMANCE LIQUIDATED DAMAGES FOR ANY PERFORMANCE GUARANTEES NOT
ACHIEVED.


 


11.6                           PUNCHLIST.


 


A.                                   PUNCHLIST FOR RFCD.  PRIOR TO RFCD, OWNER
AND CONTRACTOR SHALL INSPECT THE ENTIRE WORK, AND CONTRACTOR SHALL PREPARE A
PROPOSED PUNCHLIST OF ITEMS IDENTIFIED AS NEEDING TO BE COMPLETED OR CORRECTED
AS A RESULT OF SUCH INSPECTION. CONTRACTOR SHALL PROMPTLY PROVIDE THE PROPOSED
PUNCHLIST TO OWNER FOR ITS REVIEW, TOGETHER WITH AN ESTIMATE OF THE TIME AND
COST NECESSARY TO COMPLETE OR CORRECT EACH PUNCHLIST ITEM.  CONTRACTOR SHALL ADD
TO THE PROPOSED PUNCHLIST ANY PUNCHLIST ITEMS THAT ARE IDENTIFIED BY OWNER
WITHIN TEN (10) DAYS AFTER OWNER’S RECEIPT OF THE PROPOSED PUNCHLIST FROM
CONTRACTOR, AND CONTRACTOR SHALL INITIATE MEASURES TO COMPLETE OR CORRECT, AS
APPROPRIATE, ANY ITEM ON CONTRACTOR’S PROPOSED PUNCHLIST (INCLUDING THOSE ITEMS
IDENTIFIED BY OWNER DURING OWNER’S REVIEW) THAT ARE NOT OF A PUNCHLIST NATURE. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT, CONTRACTOR AND OWNER
ARE NOT REQUIRED AS A CONDITION OF RFCD TO AGREE UPON AND IDENTIFY EVERY
PUNCHLIST ITEM AND INCLUDE IT ON THE PUNCHLIST, BUT CONTRACTOR IS REQUIRED TO
COMPLETE AS A CONDITION OF RFCD ALL WORK THAT DOES NOT MEET THE DEFINITION OF
PUNCHLIST AS PROVIDED IN SECTION 1.1.  IN THE EVENT OF A DISPUTE REGARDING
WHETHER A SPECIFIC ITEM OF WORK MEETS THE DEFINITION OF PUNCHLIST UNDER SECTION
1.1, THE PARTIES SHALL RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION 18.1A. 
UPON CONTRACTOR’S COMPLETION OR CORRECTION OF ANY ITEMS NECESSARY TO ACHIEVE
RFCD, SUCH PUNCHLIST AS MODIFIED BY ANY OWNER ADDITIONS, SHALL GOVERN
CONTRACTOR’S PERFORMANCE OF THE PUNCHLIST ITEMS UP TO SUBSTANTIAL COMPLETION.

 

67

--------------------------------------------------------------------------------


 


B.                                     PUNCHLIST FOR SUBSTANTIAL COMPLETION. 
UPON COMPLETION OF THE PERFORMANCE TESTS AND PRIOR TO SUBSTANTIAL COMPLETION,
OWNER AND CONTRACTOR SHALL INSPECT THE ENTIRE WORK, AND CONTRACTOR SHALL PREPARE
AN UPDATED AND REVISED PROPOSED PUNCHLIST OF ITEMS IDENTIFIED AS NEEDING TO BE
COMPLETED OR CORRECTED AS A RESULT OF SUCH INSPECTION.  CONTRACTOR SHALL
PROMPTLY PROVIDE THE PROPOSED UPDATED, REVISED PUNCHLIST TO OWNER FOR ITS
REVIEW, TOGETHER WITH AN ESTIMATE OF THE TIME AND COST NECESSARY TO COMPLETE OR
CORRECT EACH PUNCHLIST ITEM.  CONTRACTOR SHALL ADD TO THE PROPOSED, REVISED
PUNCHLIST ANY PUNCHLIST ITEMS THAT ARE IDENTIFIED BY OWNER WITHIN TEN (10) DAYS
AFTER OWNER’S RECEIPT OF THE PROPOSED REVISED PUNCHLIST FROM CONTRACTOR, AND
CONTRACTOR SHALL IMMEDIATELY INITIATE MEASURES TO COMPLETE OR CORRECT, AS
APPROPRIATE, ANY ITEM ON CONTRACTOR’S PROPOSED, REVISED PUNCHLIST (INCLUDING
THOSE ITEMS IDENTIFIED BY OWNER DURING OWNER’S REVIEW) THAT ARE NOT OF A
PUNCHLIST NATURE.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS AGREEMENT,
CONTRACTOR AND OWNER ARE NOT REQUIRED AS A CONDITION OF SUBSTANTIAL COMPLETION
TO AGREE UPON AND IDENTIFY EVERY PUNCHLIST ITEM AND INCLUDE IT ON THE PUNCHLIST,
BUT CONTRACTOR IS REQUIRED TO COMPLETE AS A CONDITION OF SUBSTANTIAL COMPLETION
ALL WORK THAT DOES NOT MEET THE DEFINITION OF PUNCHLIST AS PROVIDED IN SECTION
1.1.  IN THE EVENT OF A DISPUTE REGARDING WHETHER A SPECIFIC ITEM OF WORK MEETS
THE DEFINITION OF PUNCHLIST UNDER SECTION 1.1, THE PARTIES SHALL RESOLVE SUCH
DISPUTE IN ACCORDANCE WITH SECTION 18.1A.  OWNER SHALL PROVIDE CONTRACTOR WITH
ACCESS TO THE FACILITY AFTER SUBSTANTIAL COMPLETION SUFFICIENT TO ENABLE
CONTRACTOR TO COMPLETE ALL PUNCHLIST ITEMS, SO LONG AS SUCH ACCESS DOES NOT
UNREASONABLY INTERFERE WITH OPERATION OF THE FACILITY AND SUBJECT TO ANY
REASONABLE SECURITY OR SAFETY REQUIREMENTS OF OWNER.  UPON CONTRACTOR’S
COMPLETION OR CORRECTION OF ANY ITEMS NECESSARY TO ACHIEVE SUBSTANTIAL
COMPLETION, AS MODIFIED BY ANY OWNER ADDITIONS, SUCH PUNCHLIST SHALL GOVERN
CONTRACTOR’S PERFORMANCE OF THE PUNCHLIST ITEMS UP TO FINAL COMPLETION.  ALL
WORK ON THE PUNCHLIST SHALL BE COMPLETED BY THE DATE REQUIRED FOR FINAL
COMPLETION, AS SPECIFIED IN SECTION 5.3B, OR OWNER MAY, IN ADDITION TO ANY OTHER
RIGHTS THAT IT MAY HAVE UNDER THIS AGREEMENT, COMPLETE SUCH PUNCHLIST WORK AT
THE EXPENSE OF CONTRACTOR.  IN THE EVENT OWNER ELECTS TO COMPLETE SUCH PUNCHLIST
WORK, CONTRACTOR SHALL PAY OWNER, WITHIN TEN (10) DAYS AFTER RECEIPT OF WRITTEN
NOTICE FROM OWNER, ALL REASONABLE COSTS AND EXPENSES INCURRED BY OWNER IN
PERFORMING SUCH PUNCHLIST WORK, OR, AT OWNER’S SOLE DISCRETION, OWNER MAY
WITHHOLD OR OFFSET AMOUNTS OWED TO CONTRACTOR OR COLLECT ON THE LETTER OF CREDIT
IN ACCORDANCE WITH SECTION 7.8 IN THE AMOUNT OF SUCH COSTS AND EXPENSES.  ANY
DEFECTIVE WORK IDENTIFIED AFTER AGREEMENT BETWEEN THE PARTIES OF THE PUNCHLIST
SHALL BE CORRECTED BY CONTRACTOR AS A WARRANTY ITEM UNDER ARTICLE 12.


 


11.7                           NOTICE AND REQUIREMENTS FOR FINAL COMPLETION. 
FINAL COMPLETION SHALL BE ACHIEVED WHEN ALL REQUIREMENTS FOR FINAL COMPLETION
SET FORTH IN THE DEFINITION OF FINAL COMPLETION UNDER SECTION 1.1 HAVE BEEN
SATISFIED.  UPON FINAL COMPLETION, CONTRACTOR SHALL CERTIFY TO OWNER IN THE FORM
OF ATTACHMENT N (“FINAL COMPLETION CERTIFICATE”) THAT ALL OF SUCH REQUIREMENTS
HAVE OCCURRED.  OWNER SHALL NOTIFY CONTRACTOR WHETHER IT ACCEPTS OR REJECTS THE
FINAL COMPLETION CERTIFICATE WITHIN TEN (10) DAYS FOLLOWING OWNER’S RECEIPT
THEREOF.  ACCEPTANCE OF FINAL COMPLETION (WHICH SUCH ACCEPTANCE SHALL NOT BE
UNREASONABLY WITHHELD) SHALL BE EVIDENCED BY OWNER’S SIGNATURE ON SUCH
CERTIFICATE, WHICH SHALL BE FORWARDED TO CONTRACTOR WITH SUCH NOTICE. THE DATE
OF FINAL COMPLETION SHALL BE BASED UPON, AND THE DATE OF OWNER’S ACCEPTANCE OF
FINAL COMPLETION SHALL BE DEEMED TO HAVE OCCURRED ON, THE DATE LISTED ON THE
FINAL COMPLETION CERTIFICATE; PROVIDED THAT ALL REQUIREMENTS UNDER THIS
AGREEMENT FOR FINAL COMPLETION WERE ACHIEVED ON SUCH DATE LISTED ON THE FINAL
COMPLETION CERTIFICATE.  IF OWNER DOES NOT AGREE THAT

 

68

--------------------------------------------------------------------------------


 


FINAL COMPLETION HAS OCCURRED, THEN OWNER SHALL STATE THE BASIS FOR ITS
REJECTION IN SUCH NOTICE.  IF THE PARTIES DO NOT MUTUALLY AGREE ON WHEN AND IF
FINAL COMPLETION HAS OCCURRED, THE PARTIES SHALL THEREUPON PROMPTLY AND IN GOOD
FAITH CONFER AND MAKE ALL REASONABLE EFFORTS TO RESOLVE SUCH ISSUE.  IN THE
EVENT SUCH ISSUE IS NOT RESOLVED WITHIN TEN (10) DAYS OF THE DELIVERY BY OWNER
OF ITS NOTICE, THE PARTIES SHALL RESOLVE SUCH DISPUTE IN ACCORDANCE WITH SECTION
18.1A.  OWNER’S ACCEPTANCE OF FINAL COMPLETION SHALL NOT RELIEVE CONTRACTOR OF
ANY OF ITS REMAINING OBLIGATIONS IN ACCORDANCE WITH THE REQUIREMENTS OF THIS
AGREEMENT.  NOTWITHSTANDING ANYTHING TO THE CONTRARY IN THIS SECTION, OWNER
SHALL NOT BE REQUIRED TO ACCEPT THE FINAL COMPLETION CERTIFICATE IF THE
REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF FINAL COMPLETION HAVE
NOT BEEN ACHIEVED.  AS USED IN THIS SECTION 11.7, “UNREASONABLY WITHHELD” MEANS
THAT OWNER FAILS TO ACCEPT THE FINAL COMPLETION CERTIFICATE EVEN IF ALL OF THE
REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF FINAL COMPLETION HAVE
BEEN ACHIEVED.  FOR THE AVOIDANCE OF DOUBT, “UNREASONABLY WITHHELD,” AS USED IN
THIS SECTION 11.7, MEANS THAT OWNER CANNOT FAIL TO ACCEPT THE FINAL COMPLETION
CERTIFICATE IF ALL THE REQUIREMENTS UNDER THIS AGREEMENT FOR THE ACHIEVEMENT OF
FINAL COMPLETION HAVE BEEN ACHIEVED.


 


11.8                           OPERATIONS ACTIVITIES.


 


A.                                   OPERATION BY CONTRACTOR.  PRIOR TO
SUBSTANTIAL COMPLETION AND AFTER RFCD, TO THE EXTENT CONTRACTOR HAS CARE,
CUSTODY AND CONTROL OF THE FACILITY, CONTRACTOR SHALL, TO THE EXTENT REASONABLY
POSSIBLE, OPERATE THE FACILITY IN ACCORDANCE WITH OWNER’S REASONABLE
INSTRUCTIONS AND ALL PERMITS, INCLUDING THE PERFORMANCE OF ACTIVITIES IN
CONNECTION WITH (I) THE BERTHING OF LNG TANKERS; (II) THE NOMINATION AND
DELIVERY OF NATURAL GAS TO DELIVERY POINTS DESIGNATED BY OWNER; AND (III) SUCH
OTHER ACTIVITIES AS REASONABLY REQUESTED (EACH, AN “OPERATIONS ACTIVITY” AND,
COLLECTIVELY, THE “OPERATIONS ACTIVITIES”).  CONTRACTOR SHALL NOT HAVE THE
OBLIGATION TO FOLLOW OWNER’S INSTRUCTIONS FOR ANY OPERATIONS ACTIVITY IF SUCH
OPERATIONS ACTIVITY IN CONTRACTOR’S REASONABLE OPINION HAS MORE THAN A MINIMAL
IMPACT ON CONTRACTOR’S COST OF PERFORMANCE OF THE WORK OR CONTRACTOR’S ABILITY
TO PERFORM THE WORK IN ACCORDANCE WITH THE PROJECT SCHEDULE OR CONTRACTOR’S
ABILITY TO PERFORM ANY OTHER OBLIGATION UNDER THIS AGREEMENT, THE INTENT OF THIS
SECTION 11.8A BEING THAT CONTRACTOR’S PERFORMANCE OF THE WORK SHALL HAVE
PRIORITY OVER THE OPERATION OF THE FACILITY; PROVIDED, HOWEVER, NOTWITHSTANDING
THE FOREGOING, OWNER SHALL BE ENTITLED TO DIRECT CONTRACTOR TO STOP, OR CAUSE TO
BE STOPPED, ALL OR ANY PORTION OF THE WORK IF THE CONTINUANCE OF SUCH WORK
WOULD, IN OWNER’S REASONABLE OPINION, BE UNSAFE OR CAUSE DAMAGE TO THE PROJECT
OR THE FACILITY.  WITHIN TWELVE (12) HOURS OF RECEIPT OF OWNER’S INSTRUCTIONS
REGARDING SUCH OPERATIONS ACTIVITY, CONTRACTOR SHALL PROVIDE NOTICE TO OWNER
INFORMING OWNER WHETHER IT CAN COMPLY WITH OWNER’S INSTRUCTIONS AND THE REASON
IF IT CANNOT SO COMPLY.  CONTRACTOR’S PERFORMANCE OF THE OPERATIONS ACTIVITIES
SHALL NOT IN ANY WAY RELEASE CONTRACTOR OR ANY SURETY OF CONTRACTOR FROM ANY
OBLIGATIONS OR LIABILITIES PURSUANT TO THIS AGREEMENT.  NOTWITHSTANDING ANYTHING
TO THE CONTRARY IN THIS SECTION 11.8A, ANY RESTRICTIONS CONCERNING OPERATIONS
ACTIVITY SHALL NOT APPLY TO THE RECEIPT OF ANY LNG WHICH IS REQUIRED TO BE
DELIVERED BY OWNER AS A CONDITION OF ACHIEVING COOL DOWN OF THE FACILITY OR THE
PERFORMANCE TESTING OF THE FACILITY, OR THE CONSEQUENT GASIFICATION AND SENDOUT
OF ANY SUCH LNG.


 


B.                                     OPERATION BY OWNER.  UPON OWNER’S
ELECTION TO TAKE CARE, CUSTODY AND CONTROL OF THE FACILITY IN ACCORDANCE WITH
SECTION 11.5, OWNER HAS THE RIGHT TO OPERATE THE FACILITY.  OWNER SHALL BEAR THE
RISK OF PHYSICAL LOSS AND DAMAGE TO THE WORK AND THE

 

69

--------------------------------------------------------------------------------


 


FACILITY AS PROVIDED IN ARTICLE 8.


 


11.9                           SCHEDULE BONUS. IN THE EVENT CONTRACTOR ACHIEVES
TARGET COMPLETION ON OR BEFORE THE TARGET BONUS DATE, CONTRACTOR SHALL EARN A
SCHEDULE BONUS IN THE AMOUNT OF TWELVE MILLION U.S. DOLLARS (U.S.$12,000,000)
(THE “SCHEDULE BONUS”).  IF TARGET COMPLETION IS NOT ACHIEVED ON OR BEFORE THE
TARGET BONUS DATE, THE AMOUNT OF SUCH SCHEDULE BONUS PAYABLE TO CONTRACTOR SHALL
BE DECREASED BY AN AMOUNT OF THREE HUNDRED THOUSAND U.S. DOLLARS (U.S.$300,000)
FOR EACH DAY WHICH PASSES AFTER THE TARGET BONUS DATE UNTIL TARGET COMPLETION
OCCURS, DOWN TO A SCHEDULE BONUS AMOUNT OF ZERO (U.S.$0).  IF CONTRACTOR EARNS
THE SCHEDULE BONUS OR ANY PORTION THEREOF, CONTRACTOR SHALL INVOICE OWNER FOR
THE APPLICABLE AMOUNT OF SUCH SCHEDULE BONUS IN THE NEXT INVOICE CYCLE UNDER
THIS AGREEMENT, AND OWNER SHALL PAY CONTRACTOR THE APPLICABLE AMOUNT OF SUCH
SCHEDULE BONUS WITHIN THE TIME REQUIRED UNDER THIS AGREEMENT FOR MAKING PAYMENTS
OF AMOUNTS INVOICED BY CONTRACTOR.  THE FAILURE OF CONTRACTOR TO ACHIEVE TARGET
COMPLETION BY THE TARGET BONUS DATE SHALL NOT CREATE A SEPARATE LIABILITY FOR
CONTRACTOR UNDER THIS AGREEMENT.


 

Article 12
WARRANTY AND CORRECTION OF WORK

 


12.1                           WARRANTY.


 


A.                                   GENERAL.  THE WARRANTIES SET FORTH IN THIS
ARTICLE 12 (COLLECTIVELY, THE “WARRANTY” OR “WARRANTIES”) ARE IN ADDITION TO ANY
OF THE MINIMUM ACCEPTANCE CRITERIA OR PERFORMANCE GUARANTEES SET FORTH IN THIS
AGREEMENT.  ANY WORK, OR COMPONENT THEREOF, THAT IS NOT IN CONFORMITY WITH ANY
WARRANTY IS DEFECTIVE (“DEFECTIVE”) AND CONTAINS A DEFECT (“DEFECT”).


 


B.                                     WARRANTY OF WORK.  CONTRACTOR HEREBY
WARRANTS THAT:


 

1.                                       THE EQUIPMENT, AND EACH COMPONENT
THEREOF, SHALL BE NEW (UNLESS OTHERWISE SPECIFIED IN THIS AGREEMENT) AND OF GOOD
QUALITY;

 

2.                                       THE WORK (INCLUDING THE EQUIPMENT)
SHALL BE IN ACCORDANCE WITH ALL OF THE REQUIREMENTS OF THIS AGREEMENT, INCLUDING
IN ACCORDANCE WITH GECP, APPLICABLE LAW AND APPLICABLE CODES AND STANDARDS; AND

 

3.                                       THE WORK (INCLUDING THE EQUIPMENT)
SHALL BE FREE FROM ENCUMBRANCES TO TITLE, AS SET FORTH IN GREATER DETAIL IN
SECTION 8.1.

 


C.                                     DOCUMENTATION WARRANTY.  CONTRACTOR
WARRANTS THAT THE WRITTEN INSTRUCTIONS REGARDING THE USE OF EQUIPMENT, INCLUDING
THOSE INSTRUCTIONS IN OPERATION AND MAINTENANCE MANUALS, SHALL CONFORM TO THIS
AGREEMENT AND GECP AS OF THE TIME SUCH INSTRUCTIONS ARE PREPARED.  IF ANY
NON-CONFORMANCE WITH THE WARRANTY SPECIFIED IN THIS SECTION 12.1C OCCURS OR IS
DISCOVERED AT ANY TIME PRIOR TO OR DURING THE DEFECT CORRECTION PERIOD,
CONTRACTOR SHALL, AT ITS SOLE EXPENSE, FURNISH OWNER WITH CORRECTED
INSTRUCTIONS.


 


D.                                    ASSIGNMENT AND ENFORCEMENT OF
SUBCONTRACTOR WARRANTIES.  CONTRACTOR SHALL, WITHOUT ADDITIONAL COST TO OWNER,
OBTAIN WARRANTIES FROM SUBCONTRACTORS THAT MEET OR EXCEED THE REQUIREMENTS OF
THIS AGREEMENT; PROVIDED, HOWEVER, CONTRACTOR SHALL NOT IN ANY

 

70

--------------------------------------------------------------------------------


 


WAY BE RELIEVED OF ITS RESPONSIBILITIES AND LIABILITY TO OWNER UNDER THIS
AGREEMENT, REGARDLESS OF WHETHER SUCH SUBCONTRACTOR WARRANTIES MEET THE
REQUIREMENTS OF THIS AGREEMENT, AS CONTRACTOR SHALL BE FULLY RESPONSIBLE AND
LIABLE TO OWNER FOR ITS WARRANTY AND CORRECTIVE WORK OBLIGATIONS AND LIABILITY
UNDER THIS AGREEMENT FOR ALL WORK.  ALL SUCH WARRANTIES SHALL RUN TO THE BENEFIT
OF CONTRACTOR BUT SHALL PERMIT CONTRACTOR, PRIOR TO ASSIGNMENT TO OWNER, THE
RIGHT (UPON MUTUAL AGREEMENT OF THE PARTIES), TO AUTHORIZE OWNER TO DEAL WITH
SUBCONTRACTOR ON CONTRACTOR’S BEHALF.  SUCH WARRANTIES, WITH DULY EXECUTED
INSTRUMENTS ASSIGNING THE WARRANTIES SHALL BE DELIVERED TO OWNER CONCURRENT WITH
THE END OF THE DEFECT CORRECTION PERIOD.  THIS SECTION 12.1D SHALL NOT IN ANY
WAY BE CONSTRUED TO LIMIT CONTRACTOR’S LIABILITY UNDER THIS AGREEMENT FOR THE
ENTIRE WORK OR ITS OBLIGATION TO ENFORCE SUBCONTRACTOR WARRANTIES.


 


E.                                      EXCEPTIONS TO WARRANTY.  THE WARRANTY
EXCLUDES REMEDY, AND CONTRACTOR SHALL HAVE NO LIABILITY TO OWNER, FOR ANY DAMAGE
OR DEFECT TO THE EXTENT CAUSED BY: (I) IMPROPER REPAIRS OR ALTERATIONS, MISUSE,
NEGLECT OR ACCIDENT BY OWNER; (II) OPERATION, MAINTENANCE OR USE OF THE
FACILITY, WORK OR ANY COMPONENT THEREOF IN A MANNER NOT IN COMPLIANCE WITH A
MATERIAL REQUIREMENT OF OPERATION AND MAINTENANCE MANUALS DELIVERED BY
CONTRACTOR TO OWNER; (III) NORMAL WEAR AND TEAR; (IV) NORMAL CORROSION OR (V) AN
EVENT OF FORCE MAJEURE (BUT ONLY, WITH RESPECT TO OBLIGATIONS UNDER ARTICLE 12,
TO THE EXTENT SUCH EVENT OF FORCE MAJEURE OCCURS AFTER SUBSTANTIAL COMPLETION).


 


12.2                           CORRECTION OF WORK PRIOR TO SUBSTANTIAL
COMPLETION.


 


A.                                   GENERAL RIGHTS.  ALL WORK SHALL BE SUBJECT
TO INSPECTION BY OWNER AT ALL REASONABLE TIMES TO DETERMINE WHETHER THE WORK
CONFORMS TO THE REQUIREMENTS OF THIS AGREEMENT.  UPON OWNER GIVING REASONABLE
PRIOR NOTICE, CONTRACTOR SHALL FURNISH OWNER WITH ACCESS TO ALL LOCATIONS WHERE
WORK IS IN PROGRESS ON THE SITE AND AT THE OFFICES OF CONTRACTOR AND ITS MAJOR
SUBCONTRACTORS.  OWNER SHALL BE ENTITLED TO PROVIDE CONTRACTOR WITH WRITTEN
NOTICE OF ANY WORK WHICH OWNER BELIEVES DOES NOT CONFORM TO THE REQUIREMENTS OF
THIS AGREEMENT.  IF ANY WORK IS DEFECTIVE, THEN CONTRACTOR SHALL, AT ITS OWN
EXPENSE CORRECT SUCH DEFECTIVE WORK.  THE COST OF DISASSEMBLING, DISMANTLING OR
MAKING SAFE FINISHED WORK FOR THE PURPOSE OF INSPECTION, AND REASSEMBLING SUCH
PORTIONS (AND ANY DELAY ASSOCIATED THEREWITH) SHALL BE BORNE BY (I) CONTRACTOR,
IF SUCH WORK IS FOUND NOT TO CONFORM WITH THE REQUIREMENTS OF THIS AGREEMENT AND
(II) BY OWNER, IF SUCH WORK IS FOUND TO CONFORM WITH THE REQUIREMENTS OF THIS
AGREEMENT, AND CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER IN SUCH EVENT;
PROVIDED THAT CONTRACTOR COMPLIES WITH THE REQUIREMENTS SET FORTH IN SECTIONS
6.2 AND 6.5. 


 


B.                                     WITNESS POINTS.  CONTRACTOR SHALL PROVIDE
OWNER WITH A LIST OF WITNESS POINTS FOR ALL MAJOR EQUIPMENT NO LATER THAN THIRTY
(30) DAYS’ AFTER EXECUTION OF THE RELEVANT SUBCONTRACT AND OWNER SHALL NOTIFY
CONTRACTOR WHICH OF THE WITNESS POINTS IT WISHES ITS PERSONNEL TO WITNESS.
CONTRACTOR SHALL PROVIDE OWNER WITH AT LEAST FIFTEEN (15) DAYS PRIOR WRITTEN
NOTICE OF THE ACTUAL SCHEDULED DATE OF EACH OF THE TESTS OWNER HAS INDICATED IT
WISHES TO WITNESS.  CONTRACTOR SHALL COOPERATE WITH OWNER IF OWNER ELECTS TO
WITNESS ANY ADDITIONAL TESTS, AND CONTRACTOR ACKNOWLEDGES THAT OWNER SHALL HAVE
THE RIGHT TO WITNESS ALL TESTS BEING PERFORMED IN CONNECTION WITH THE WORK.

 

71

--------------------------------------------------------------------------------


 


C.                                     NO OBLIGATION TO INSPECT.  OWNER’S RIGHT
TO CONDUCT INSPECTIONS UNDER SECTIONS 12.2A AND 12.2B SHALL NOT OBLIGATE OWNER
TO DO SO.  NEITHER THE EXERCISE OF OWNER OF ANY SUCH RIGHT, NOR ANY FAILURE ON
THE PART OF OWNER TO DISCOVER OR REJECT DEFECTIVE WORK SHALL BE CONSTRUED TO
IMPLY AN ACCEPTANCE OF SUCH DEFECTIVE WORK OR A WAIVER OF SUCH DEFECT.  IN
ADDITION, OWNER’S ACCEPTANCE OF ANY WORK WHICH IS LATER DETERMINED TO BE
DEFECTIVE SHALL NOT IN ANY WAY RELIEVE CONTRACTOR FROM ITS OBLIGATIONS UNDER
THIS ARTICLE 12.


 


12.3                           CORRECTION OF WORK AFTER SUBSTANTIAL COMPLETION. 
IF, DURING THE DEFECT CORRECTION PERIOD, ANY WORK OR COMPONENT THEREOF IS FOUND
TO BE DEFECTIVE, AND OWNER PROVIDES WRITTEN NOTICE TO CONTRACTOR WITHIN THE
DEFECT CORRECTION PERIOD REGARDING SUCH DEFECT, CONTRACTOR SHALL, AT ITS SOLE
COST AND EXPENSE, PROMPTLY CORRECT (WHETHER BY REPAIR, REPLACEMENT OR OTHERWISE)
SUCH DEFECTIVE WORK (THE CORRECTION OF THE DEFECTIVE WORK IS HEREBY DEFINED AS
THE “CORRECTIVE WORK”).  ANY SUCH NOTICE FROM OWNER SHALL STATE WITH REASONABLE
SPECIFICITY THE DATE OF OCCURRENCE OR OBSERVATION OF THE ALLEGED DEFECT AND THE
REASONS SUPPORTING OWNER’S BELIEF THAT CONTRACTOR IS RESPONSIBLE FOR PERFORMING
CORRECTIVE WORK.  OWNER SHALL PROVIDE CONTRACTOR WITH ACCESS TO THE FACILITY
SUFFICIENT TO PERFORM ITS CORRECTIVE WORK, SO LONG AS SUCH ACCESS DOES NOT
UNREASONABLY INTERFERE WITH OPERATION OF THE FACILITY AND SUBJECT TO ANY
REASONABLE SECURITY OR SAFETY REQUIREMENTS OF OWNER.  IN THE EVENT CONTRACTOR
UTILIZES SPARE PARTS OWNED BY OWNER IN THE COURSE OF PERFORMING THE CORRECTIVE
WORK, CONTRACTOR SHALL SUPPLY OWNER FREE OF CHARGE WITH NEW SPARE PARTS
EQUIVALENT IN QUALITY AND QUANTITY TO ALL SUCH SPARE PARTS USED BY CONTRACTOR AS
SOON AS POSSIBLE FOLLOWING THE UTILIZATION OF SUCH SPARE PARTS. 


 


A.                                   OWNER RIGHT TO PERFORM CORRECTIVE WORK.  IF
CONTRACTOR FAILS TO COMMENCE THE CORRECTIVE WORK WITHIN A REASONABLE PERIOD OF
TIME NOT TO EXCEED TEN (10) BUSINESS DAYS, OR DOES NOT COMPLETE SUCH CORRECTIVE
WORK PROMPTLY (AND PROVIDED THAT OWNER PROVIDES CONTRACTOR ACCESS TO THE
FACILITY IN ACCORDANCE WITH SECTION 12.3), THEN OWNER, UPON PROVIDING PRIOR
WRITTEN NOTICE TO CONTRACTOR, MAY PERFORM SUCH CORRECTIVE WORK, AND CONTRACTOR
SHALL BE LIABLE TO OWNER FOR THE REASONABLE COSTS INCURRED BY OWNER IN
CONNECTION WITH PERFORMING SUCH CORRECTIVE WORK, AND SHALL PAY OWNER, WITHIN TEN
(10) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM OWNER, AN AMOUNT EQUAL TO SUCH
COSTS (OR, AT OWNER’S SOLE DISCRETION, OWNER MAY WITHHOLD OR OFFSET AMOUNTS OWED
TO CONTRACTOR OR COLLECT ON THE LETTER OF CREDIT IN ACCORDANCE WITH SECTION 7.8
IN THE AMOUNT OF SUCH COSTS AND EXPENSES); PROVIDED, HOWEVER, IF DEFECTIVE WORK
DISCOVERED DURING THE DEFECT CORRECTION PERIOD PRESENTS AN IMMINENT THREAT TO
THE SAFETY OR HEALTH OF ANY PERSON AND OWNER KNOWS OF SUCH DEFECTIVE WORK, OWNER
MAY PERFORM SUCH CORRECTIVE WORK IN ORDER TO CORRECT SUCH DEFECTIVE WORK WITHOUT
GIVING PRIOR WRITTEN NOTICE TO CONTRACTOR.  IN SUCH EVENT, CONTRACTOR SHALL BE
LIABLE TO OWNER FOR THE REASONABLE COSTS INCURRED BY OWNER IN CONNECTION WITH
PERFORMING SUCH CORRECTIVE WORK, AND SHALL PAY OWNER, AFTER RECEIPT OF WRITTEN
NOTICE FROM OWNER, AN AMOUNT EQUAL TO SUCH COSTS (OR, AT OWNER’S SOLE
DISCRETION, OWNER MAY WITHHOLD OR OFFSET AMOUNTS OWED TO CONTRACTOR OR COLLECT
ON THE LETTER OF CREDIT IN ACCORDANCE WITH SECTION 7.8 IN THE AMOUNT OF SUCH
COSTS).  TO THE EXTENT ANY CORRECTIVE WORK IS PERFORMED BY OR ON BEHALF OF
OWNER, CONTRACTOR’S OBLIGATIONS WITH RESPECT TO SUCH DEFECTIVE WORK THAT IS
CORRECTED BY ON OR BEHALF OF OWNER SHALL BE RELIEVED, WITH THE EXCEPTION OF
CONTRACTOR’S OBLIGATION TO PAY OWNER THE REASONABLE COSTS INCURRED BY OWNER IN
CONNECTION WITH PERFORMING SUCH CORRECTIVE WORK.

 

72

--------------------------------------------------------------------------------


 


B.                                     EXTENDED DEFECT CORRECTION PERIOD FOR
CORRECTIVE WORK.  WITH RESPECT TO ANY CORRECTIVE WORK PERFORMED BY CONTRACTOR,
THE DEFECT CORRECTION PERIOD FOR SUCH CORRECTIVE WORK SHALL BE EXTENDED FOR AN
ADDITIONAL ONE (1) YEAR FROM THE DATE OF THE COMPLETION OF SUCH CORRECTIVE WORK;
PROVIDED, HOWEVER, IN NO EVENT SHALL THE DEFECT CORRECTION PERIOD FOR ANY WORK
(INCLUDING CORRECTIVE WORK) EXTEND BEYOND THIRTY-SIX (36) MONTHS AFTER
CONTRACTOR’S ACHIEVEMENT OF SUBSTANTIAL COMPLETION.


 


C.                                     STANDARDS FOR CORRECTIVE WORK.  ALL
CORRECTIVE WORK SHALL BE PERFORMED SUBJECT TO THE SAME TERMS AND CONDITIONS
UNDER THIS AGREEMENT AS THE ORIGINAL WORK IS REQUIRED TO BE PERFORMED. IN
CONNECTION WITH THE CORRECTIVE WORK, ANY CHANGE TO EQUIPMENT THAT WOULD ALTER
THE REQUIREMENTS OF THIS AGREEMENT MAY BE MADE ONLY WITH PRIOR WRITTEN APPROVAL
OF OWNER IN ACCORDANCE WITH SECTION 3.28.


 


D.                                    EXPIRATION OF DEFECT CORRECTION PERIOD. 
CONTRACTOR SHALL NOT BE LIABLE TO OWNER FOR ANY DEFECTIVE WORK DISCOVERED AFTER
THE EXPIRATION OF THE DEFECT CORRECTION PERIOD (AS MAY BE EXTENDED PURSUANT TO
SECTION 12.3B), EXCEPT FOR ANY LIABILITY OF CONTRACTOR PURSUANT TO ITS
INDEMNIFICATION, DEFENSE AND HOLD HARMLESS OBLIGATIONS UNDER THIS AGREEMENT.


 


12.4                           ASSIGNABILITY OF WARRANTIES.  THE WARRANTIES MADE
IN THIS AGREEMENT SHALL BE FOR THE BENEFIT OF OWNER AND ITS SUCCESSORS AND
PERMITTED ASSIGNS AND THE RESPECTIVE SUCCESSORS AND PERMITTED ASSIGNS OF ANY OF
THEM, AND ARE FULLY TRANSFERABLE AND ASSIGNABLE.


 


12.5                           WAIVER OF IMPLIED WARRANTIES.  THE EXPRESS
WARRANTIES SET FORTH IN THIS AGREEMENT (INCLUDING WARRANTIES) ARE EXCLUSIVE AND
THE PARTIES HEREBY DISCLAIM, AND OWNER HEREBY WAIVES ANY AND ALL WARRANTIES
IMPLIED UNDER APPLICABLE LAW (INCLUDING THE GOVERNING LAW SPECIFIED IN SECTION
21.9), INCLUDING THE IMPLIED WARRANTY OF MERCHANTABILITY AND IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.


 

Article 13
DELAY LIQUIDATED DAMAGES

 


13.1                           DELAY LIQUIDATED DAMAGES.


 


A.                                   DELAY IN RFCD.  IF RFCD OCCURS AFTER THE
DATE LISTED IN CONTRACTOR’S SECOND NOTICE GIVEN IN ACCORDANCE WITH SECTION 11.1A
FOR A REASON ATTRIBUTABLE TO CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS, CONTRACTOR SHALL PAY TO OWNER THE AMOUNTS LISTED IN
ATTACHMENT T PER DAY FOR EACH DAY, OR PORTION THEREOF, OF DELAY UNTIL RFCD
OCCURS (THE “RFCD DELAY LIQUIDATED DAMAGES”).


 


B.                                     DELAY IN SUBSTANTIAL COMPLETION.  IF
SUBSTANTIAL COMPLETION OCCURS AFTER THE GUARANTEED SUBSTANTIAL COMPLETION DATE,
CONTRACTOR SHALL PAY TO OWNER THE AMOUNTS LISTED IN ATTACHMENT T PER DAY FOR
EACH DAY, OR PORTION THEREOF, OF DELAY UNTIL SUBSTANTIAL COMPLETION OCCURS (THE
“SUBSTANTIAL COMPLETION DELAY LIQUIDATED DAMAGES”).


 


C.                                     DELAY LIQUIDATED DAMAGES.  THE TERM
“DELAY LIQUIDATED DAMAGES” AS USED IN THIS AGREEMENT MEANS THE RFCD DELAY
LIQUIDATED DAMAGES AND/OR THE SUBSTANTIAL COMPLETION DELAY LIQUIDATED DAMAGES.

 

73

--------------------------------------------------------------------------------


 

Article 14
CONTRACTOR’S REPRESENTATIONS

 

Contractor represents and warrants as of the Contract Date that:

 


14.1                           CORPORATE STANDING.  IT IS A CORPORATION DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF NEVADA, IS
AUTHORIZED AND QUALIFIED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH THE NATURE
OF THE BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY AND WHERE
FAILURE SO TO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS FINANCIAL
CONDITION, OPERATIONS, PROSPECTS, TAXES OR BUSINESS.


 


14.2                           NO VIOLATION OF LAW; LITIGATION.  IT IS NOT IN
VIOLATION OF ANY APPLICABLE LAW OR JUDGMENT ENTERED BY ANY GOVERNMENTAL
INSTRUMENTALITY, WHICH VIOLATIONS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
AFFECT ITS PERFORMANCE OF ANY OBLIGATIONS UNDER THIS AGREEMENT.  THERE ARE NO
LEGAL OR ARBITRATION PROCEEDINGS OR ANY PROCEEDING BY OR BEFORE ANY GOVERNMENTAL
INSTRUMENTALITY, NOW PENDING OR (TO THE BEST KNOWLEDGE OF CONTRACTOR) THREATENED
AGAINST CONTRACTOR THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED
TO HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION, OPERATIONS,
PROSPECTS OR BUSINESS, AS A WHOLE, OF CONTRACTOR, OR ITS ABILITY TO PERFORM
UNDER THIS AGREEMENT.


 


14.3                           LICENSES.  IT IS THE HOLDER OF ALL LICENSES
REQUIRED TO PERMIT IT TO OPERATE OR CONDUCT ITS BUSINESS IN LOUISIANA NOW AND AS
CONTEMPLATED BY THIS AGREEMENT.


 


14.4                           NO BREACH.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED OR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF WILL CONFLICT WITH OR RESULT IN
A BREACH OF, OR REQUIRE ANY CONSENT UNDER, THE CHARTER OR BY-LAWS OF CONTRACTOR,
OR ANY APPLICABLE LAW OR REGULATION, OR ANY ORDER, WRIT, INJUNCTION OR DECREE OF
ANY COURT, OR ANY AGREEMENT OR INSTRUMENT TO WHICH CONTRACTOR IS A PARTY OR BY
WHICH IT IS BOUND OR TO WHICH IT OR ANY OF ITS PROPERTY OR ASSETS IS SUBJECT, OR
CONSTITUTE A DEFAULT UNDER ANY SUCH AGREEMENT OR INSTRUMENT.


 


14.5                           CORPORATE ACTION.  IT HAS ALL NECESSARY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;
THE EXECUTION, DELIVERY AND PERFORMANCE BY CONTRACTOR OF THIS AGREEMENT HAS BEEN
DULY AUTHORIZED BY ALL NECESSARY ACTION ON ITS PART; AND THIS AGREEMENT HAS BEEN
DULY AND VALIDLY EXECUTED AND DELIVERED BY CONTRACTOR AND CONSTITUTES A LEGAL,
VALID AND BINDING OBLIGATION OF CONTRACTOR ENFORCEABLE IN ACCORDANCE WITH ITS
TERMS, EXCEPT AS THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION OR MORATORIUM OR OTHER SIMILAR LAWS RELATING TO THE
ENFORCEMENT OF CREDITORS’ RIGHTS GENERALLY.


 


14.6                           FINANCIAL SOLVENCY.  IT IS FINANCIALLY SOLVENT,
ABLE TO PAY ALL DEBTS AS THEY MATURE AND POSSESSES SUFFICIENT WORKING CAPITAL TO
COMPLETE THE WORK AND PERFORM ITS OBLIGATIONS HEREUNDER.


 

Article 15
OWNER’S REPRESENTATIONS

 

Owner represents and warrants as of the Contract Date that:

 

74

--------------------------------------------------------------------------------


 


15.1                           STANDING.  IT IS A LIMITED PARTNERSHIP DULY
ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF DELAWARE, IS
QUALIFIED TO DO BUSINESS IN ALL JURISDICTIONS IN WHICH THE NATURE OF THE
BUSINESS CONDUCTED BY IT MAKES SUCH QUALIFICATION NECESSARY AND WHERE FAILURE SO
TO QUALIFY WOULD HAVE A MATERIAL ADVERSE EFFECT ON ITS FINANCIAL CONDITION,
OPERATIONS, PROSPECTS OR BUSINESS.


 


15.2                           NO VIOLATION OF LAW; LITIGATION.  IT IS NOT IN
VIOLATION OF ANY APPLICABLE LAW, OR JUDGMENT ENTERED BY ANY GOVERNMENTAL
INSTRUMENTALITY, WHICH VIOLATIONS, INDIVIDUALLY OR IN THE AGGREGATE, WOULD
AFFECT ITS PERFORMANCE OF ANY OBLIGATIONS UNDER THIS AGREEMENT.  THERE ARE NO
LEGAL OR ARBITRATION PROCEEDINGS OR ANY PROCEEDING BY OR BEFORE ANY GOVERNMENTAL
INSTRUMENTALITY, NOW PENDING OR (TO THE BEST KNOWLEDGE OF OWNER) THREATENED
AGAINST OWNER THAT, IF ADVERSELY DETERMINED, COULD REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT ON THE FINANCIAL CONDITION, OPERATIONS, PROSPECTS
OR BUSINESS, AS A WHOLE, OF OWNER, OR ITS ABILITY TO PERFORM UNDER THIS
AGREEMENT.


 


15.3                           LICENSES.  IT IS THE HOLDER OF OR WILL TAKE THE
NECESSARY ACTION TO OBTAIN ALL OWNER PERMITS UNDER ATTACHMENT Q.


 


15.4                           NO BREACH.  NEITHER THE EXECUTION AND DELIVERY OF
THIS AGREEMENT, NOR THE CONSUMMATION OF THE TRANSACTIONS HEREIN CONTEMPLATED OR
COMPLIANCE WITH THE TERMS AND PROVISIONS HEREOF AND THEREOF WILL CONFLICT WITH
OR RESULT IN A BREACH OF, OR REQUIRE ANY CONSENT UNDER, THE CONSTITUENT
DOCUMENTS OF OWNER, ANY APPLICABLE LAW, ANY ORDER, WRIT, INJUNCTION OR DECREE OF
ANY COURT, OR ANY AGREEMENT OR INSTRUMENT TO WHICH OWNER IS A PARTY OR BY WHICH
IT IS BOUND OR TO WHICH IT OR ANY OF ITS PROPERTY OR ASSETS IS SUBJECT, OR
CONSTITUTE A DEFAULT UNDER ANY SUCH AGREEMENT OR INSTRUMENT.


 


15.5                           CORPORATE ACTION.  IT HAS ALL NECESSARY POWER AND
AUTHORITY TO EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT;
THE EXECUTION, DELIVERY AND PERFORMANCE BY OWNER OF THIS AGREEMENT HAS BEEN DULY
AUTHORIZED BY ALL NECESSARY ACTION ON ITS PART; AND THIS AGREEMENT HAS BEEN DULY
AND VALIDLY EXECUTED AND DELIVERED BY OWNER AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF OWNER ENFORCEABLE IN ACCORDANCE WITH ITS TERMS, EXCEPT AS
THE ENFORCEABILITY THEREOF MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION OR MORATORIUM OR OTHER SIMILAR LAWS RELATING TO THE ENFORCEMENT
OF CREDITORS’ RIGHTS GENERALLY.


 


15.6                           FINANCIAL SOLVENCY.  OWNER INTENDS TO OBTAIN
FINANCING FROM ONE OR MORE LENDERS TO ENABLE IT TO FULFILL ITS PAYMENT
OBLIGATIONS UNDER THIS AGREEMENT.


 

Article 16
DEFAULT, TERMINATION AND SUSPENSION

 


16.1                           DEFAULT BY CONTRACTOR.


 


A.                                   OWNER RIGHTS UPON CONTRACTOR DEFAULT.  IF
CONTRACTOR SHALL AT ANY TIME: (I) FAIL TO COMMENCE THE WORK IN ACCORDANCE WITH
THE PROVISIONS OF THIS AGREEMENT; (II) ABANDON THE WORK; (III) FAIL TO ACHIEVE
SUBSTANTIAL COMPLETION WITHIN ONE HUNDRED AND EIGHTY (180) DAYS AFTER THE
GUARANTEED SUBSTANTIAL COMPLETION DATE (AS ADJUSTED BY CHANGE ORDER); (IV)
REPUDIATE OR FAIL TO MATERIALLY COMPLY WITH ANY OF ITS MATERIAL OBLIGATIONS
UNDER THIS AGREEMENT; (V) BE IN DEFAULT PURSUANT TO SECTION 21.7; (VI) FAIL TO

 

75

--------------------------------------------------------------------------------


 


MAINTAIN INSURANCE REQUIRED UNDER THIS AGREEMENT; (VII) MATERIALLY DISREGARD
APPLICABLE LAW OR APPLICABLE STANDARDS AND CODES; OR (VIII) EXPERIENCE AN
INSOLVENCY EVENT (EACH OF THE FOREGOING BEING A “DEFAULT”) THEN, OWNER HAS THE
RIGHT (WITHOUT PREJUDICE TO ANY OTHER RIGHTS UNDER THE AGREEMENT) TO PROVIDE
WRITTEN NOTICE TO CONTRACTOR SPECIFYING THE NATURE OF THE DEFAULT AND DEMANDING
THAT SUCH DEFAULT BE CURED.  IF: (A) WITH RESPECT TO ANY CLAUSE ABOVE (WITH THE
EXCEPTION OF CLAUSE (VIII), (1) CONTRACTOR FAILS TO CURE SUCH DEFAULT WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF SUCH NOTICE OR, (2) IF THE DEFAULT CANNOT BE
CURED WITHIN SUCH THIRTY (30) DAY PERIOD THROUGH THE DILIGENT EXERCISE OF ALL
COMMERCIALLY PRACTICABLE EFFORTS, CONTRACTOR FAILS TO DILIGENTLY EXERCISE ALL
COMMERCIALLY PRACTICABLE EFFORTS TO CURE SUCH CONDITION OR FAILS TO CURE SUCH
CONDITION WITHIN NINETY (90) DAYS AFTER RECEIPT OF SUCH NOTICE TO CURE SUCH
DEFAULT; OR (B) CONTRACTOR EXPERIENCES AN INSOLVENCY EVENT, OWNER, IN THE EVENT
OF (A) OR (B), AT ITS SOLE OPTION AND, WITHOUT PREJUDICE TO ANY OTHER RIGHTS
THAT IT HAS UNDER THIS AGREEMENT AND, UPON NOTICE TO CONTRACTOR, MAY (Y) TAKE
SUCH STEPS AS ARE REASONABLY NECESSARY TO OVERCOME THE DEFAULT CONDITION, IN
WHICH CASE CONTRACTOR SHALL BE LIABLE TO OWNER FOR ANY AND ALL REASONABLE COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, CONSULTANT FEES AND
ARBITRATION EXPENSES) INCURRED BY OWNER IN CONNECTION THEREWITH, OR (Z)
TERMINATE FOR DEFAULT CONTRACTOR’S PERFORMANCE OF ALL OF THE WORK.


 


B.                                     ADDITIONAL RIGHTS OF OWNER UPON
TERMINATION.  IN THE EVENT THAT OWNER TERMINATES THIS AGREEMENT FOR DEFAULT IN
ACCORDANCE WITH SECTION 16.1A, THEN OWNER MAY, AT ITS SOLE OPTION, (I) ENTER
ONTO THE SITE AND, FOR THE PURPOSE OF COMPLETING THE WORK, TAKE POSSESSION OF
THE FACILITY, EQUIPMENT, CONSTRUCTION EQUIPMENT, WORK PRODUCT, BOOKS AND RECORDS
AND OTHER ITEMS THEREON OWNED OR RENTED BY CONTRACTOR (SUBJECT TO THE RELEVANT
CONSTRUCTION EQUIPMENT LEASE OR RENTAL AGREEMENTS), (II) TAKE ASSIGNMENT OF ANY
OR ALL OF THE SUBCONTRACTS, AND/OR (III) EITHER ITSELF OR THROUGH OTHERS
COMPLETE THE WORK.  IF THE UNPAID BALANCE OF THE CONTRACT PRICE SHALL EXCEED ALL
ACTUAL COSTS AND EXPENSES INCURRED BY OWNER ON ACCOUNT OF THE TERMINATION FOR
DEFAULT (INCLUDING ALL COSTS INCURRED TO COMPLETE THE WORK IN ACCORDANCE WITH
THE PROJECT SCHEDULE), THEN SUCH EXCESS SHALL BE PAID BY OWNER TO CONTRACTOR,
BUT SUCH AMOUNT SHALL NOT BE PAID UNTIL AFTER FINAL COMPLETION HAS BEEN
ACHIEVED.  IF SUCH AMOUNT INCURRED BY OWNER SHALL EXCEED THE UNPAID BALANCE OF
THE CONTRACT PRICE, THEN, AT OWNER’S SOLE OPTION, CONTRACTOR SHALL PAY OWNER THE
DIFFERENCE WITHIN TEN (10) DAYS AFTER RECEIPT OF WRITTEN NOTICE FROM OWNER, OR,
AFTER THE EXPIRATION OF SUCH TEN (10) DAY PERIOD, OWNER SHALL HAVE THE RIGHT AND
AUTHORITY TO OFFSET OR DRAW DOWN ON THE LETTER OF CREDIT IN THE AMOUNT OF SUCH
DIFFERENCE.  FOR THE AVOIDANCE OF DOUBT, PRIOR TO EXERCISING SUCH RIGHT TO
OFFSET OR COLLECT ON THE LETTER OF CREDIT, OWNER SHALL NOT BE REQUIRED TO
PROVIDE THE NOTICE AS SET FORTH IN SECTION 7.8.  CONTRACTOR’S LIABILITY UNDER
THIS SECTION 16.1B IS IN ADDITION TO ANY OTHER LIABILITY PROVIDED FOR UNDER THIS
AGREEMENT AND OWNER SHALL HAVE THE RIGHT AND AUTHORITY TO SET OFF AGAINST AND
DEDUCT FROM ANY SUCH EXCESS DUE CONTRACTOR BY OWNER ANY OTHER LIABILITY OF
CONTRACTOR TO OWNER UNDER THIS AGREEMENT.  OWNER AGREES TO ACT REASONABLY TO
MITIGATE ANY COSTS IT MIGHT INCUR IN CONNECTION WITH ANY TERMINATION FOR
DEFAULT.  SUBJECT TO THE LIMITATION OF LIABILITY SET FORTH IN SECTION 20.1, IN
ADDITION TO THE AMOUNTS RECOVERABLE ABOVE IN THIS SECTION 16.1B, OWNER SHALL BE
ENTITLED TO DELAY DAMAGES UNDER THIS SECTION 16.1B WHICH, FOR THIS PURPOSE,
MEANS (I) DELAY LIQUIDATED DAMAGES OWED BY CONTRACTOR TO OWNER UNDER THIS
AGREEMENT UP TO THE DATE OF TERMINATION, AND (II) DURING THE PERIOD COMMENCING
AFTER TERMINATION AND ENDING ON THE DATE SUBSTANTIAL COMPLETION IS ACHIEVED BY A
SUBSTITUTE CONTRACTOR, THE COSTS INCURRED DURING THIS PERIOD BY SUCH SUBSTITUTE
CONTRACTOR TO ACCELERATE THE WORK IN ORDER TO ACHIEVE

 

76

--------------------------------------------------------------------------------


 


THE GUARANTEED SUBSTANTIAL COMPLETION DATE (AS MAY HAVE BEEN ADJUSTED BY CHANGE
ORDER) CONTEMPLATED BY THIS AGREEMENT.


 


C.                                     OBLIGATIONS UPON TERMINATION.  UPON
TERMINATION FOR DEFAULT IN ACCORDANCE WITH SECTION 16.1A, CONTRACTOR SHALL (I)
IMMEDIATELY DISCONTINUE WORK ON THE DATE SPECIFIED IN THE NOTICE; (II) PLACE NO
FURTHER ORDERS FOR SUBCONTRACTS, EQUIPMENT, OR ANY OTHER ITEMS OR SERVICES;
(III) INVENTORY, MAINTAIN AND TURN OVER TO OWNER ALL CONSTRUCTION EQUIPMENT
OWNED BY CONTRACTOR AND (SUBJECT TO THE RELEVANT CONSTRUCTION EQUIPMENT LEASE OR
RENTAL AGREEMENTS) ALL CONSTRUCTION EQUIPMENT RENTED BY CONTRACTOR AND, IN EACH
CASE, PRESENT ON THE SITE PRIOR TO CONTRACTOR’S RECEIPT OF THE TERMINATION
NOTICE OR PROVIDED BY OWNER FOR PERFORMANCE OF THE TERMINATED WORK; (IV)
 PROMPTLY MAKE EVERY REASONABLE EFFORT TO PROCURE ASSIGNMENT OR CANCELLATION
UPON TERMS SATISFACTORY TO OWNER OF ALL SUBCONTRACTS, INCLUDING RENTAL
AGREEMENTS; (V) COOPERATE WITH OWNER IN THE TRANSFER OF WORK PRODUCT, INCLUDING
DRAWINGS AND SPECIFICATIONS, PERMITS AND ANY OTHER ITEMS OR INFORMATION AND
DISPOSITION OF WORK IN PROGRESS SO AS TO MITIGATE DAMAGES; (VI) COMPLY WITH
OTHER REASONABLE REQUESTS FROM OWNER REGARDING THE TERMINATED WORK; (VII)
THEREAFTER PRESERVE AND PROTECT WORK ALREADY IN PROGRESS AND TO PROTECT
EQUIPMENT AT THE SITE OR IN TRANSIT THERETO, AND TO COMPLY WITH ANY APPLICABLE
LAW AND ANY APPLICABLE CODES AND STANDARDS; AND (VIII) PERFORM ALL OTHER
OBLIGATIONS UNDER SECTION 16.1B.


 


16.2                           TERMINATION FOR CONVENIENCE BY OWNER.  OWNER
SHALL HAVE THE RIGHT TO TERMINATE THIS AGREEMENT FOR ITS CONVENIENCE BY
PROVIDING CONTRACTOR WITH A WRITTEN NOTICE OF TERMINATION, TO BE EFFECTIVE UPON
RECEIPT BY CONTRACTOR. UPON TERMINATION FOR CONVENIENCE, CONTRACTOR SHALL (I)
IMMEDIATELY DISCONTINUE THE WORK ON THE DATE OF THE NOTICE, (II) PLACE NO
FURTHER ORDERS FOR SUBCONTRACTS, EQUIPMENT, OR ANY OTHER ITEMS OR SERVICES,
(III) PROMPTLY MAKE EVERY REASONABLE EFFORT TO PROCURE CANCELLATION UPON TERMS
SATISFACTORY TO OWNER AND CONTRACTOR OF ALL SUBCONTRACTS, INCLUDING RENTAL
AGREEMENTS, UNLESS OWNER ELECTS TO TAKE ASSIGNMENT OF ANY SUCH SUBCONTRACTS,
(IV) ASSIST OWNER IN THE MAINTENANCE, PROTECTION, AND DISPOSITION OF WORK IN
PROGRESS, INCLUDING EQUIPMENT AT THE SITE OR IN TRANSIT TO THE SITE, (V)
COOPERATE WITH OWNER FOR THE EFFICIENT TRANSITION OF THE WORK, AND (VI)
COOPERATE WITH OWNER IN THE TRANSFER OF WORK PRODUCT, INCLUDING DRAWINGS AND
SPECIFICATIONS, PERMITS AND ANY OTHER ITEMS OR INFORMATION AND DISPOSITION OF
WORK IN PROGRESS AND OWNER MAY, AT ITS SOLE OPTION, TAKE ASSIGNMENT OF ANY OR
ALL OF THE SUBCONTRACTS.  CONTRACTOR SHALL BE PAID THE FOLLOWING AMOUNTS NO
LATER THAN TWENTY FIVE (25) DAYS AFTER SUBMISSION OF CONTRACTOR’S INVOICE(S)
THEREFOR: (I) THE PORTION OF THE CONTRACT PRICE FOR THE WORK PERFORMED PRIOR TO
TERMINATION, LESS THAT PORTION OF THE CONTRACT PRICE PREVIOUSLY PAID TO
CONTRACTOR; (II) ACTUAL COSTS REASONABLY INCURRED BY CONTRACTOR ON ACCOUNT OF
SUCH TERMINATION (WHICH COSTS SHALL BE ADEQUATELY DOCUMENTED AND SUPPORTED BY
CONTRACTOR), INCLUDING CANCELLATION CHARGES OWED BY CONTRACTOR TO SUBCONTRACTORS
(PROVIDED THAT OWNER DOES NOT TAKE ASSIGNMENT OF SUCH SUBCONTRACTS) AND COSTS
ASSOCIATED WITH DEMOBILIZATION OF CONTRACTOR’S AND SUBCONTRACTORS’ PERSONNEL AND
CONSTRUCTION EQUIPMENT; AND (III) IN RESPECT OF LOSS OF PROFIT, A LUMP SUM EQUAL
TO TEN PERCENT (10%) OF THE CONTRACT PRICE PAID TO CONTRACTOR AS OF THE
EFFECTIVE DATE OF TERMINATION, LESS THE UNAMORTIZED PORTION OF THE ADVANCE
PAYMENT (AS REPRESENTED BY THE REMAINING AMOUNT OF THE PAYMENT LETTER OF CREDIT)
AS OF THE EFFECTIVE DATE OF TERMINATION; PROVIDED, HOWEVER, CONTRACTOR SHALL NOT
BE ENTITLED TO SUCH LOSS OF PROFIT IF (A) IN ACCORDANCE WITH SECTION 16.7, AN
EVENT OF FORCE MAJEURE HAS CAUSED SUSPENSION OF THE PROJECT FOR AT LEAST ONE
HUNDRED AND EIGHTY (180) CONSECUTIVE DAYS; (B) FERC AUTHORIZATION HAS NOT BEEN
ISSUED BY DECEMBER 31, 2005 ON TERMS ACCEPTABLE TO OWNER; OR (C) OWNER HAS NOT
OBTAINED PROJECT FINANCING ON OR BEFORE DECEMBER 31, 2005.  IF NO WORK HAS BEEN

 

77

--------------------------------------------------------------------------------


 


PERFORMED BY CONTRACTOR AT THE TIME OF TERMINATION, CONTRACTOR SHALL BE PAID THE
SUM OF ONE HUNDRED U.S. DOLLARS (U.S.$100) FOR ITS UNDERTAKING TO PERFORM.


 


16.3                           SUSPENSION OF WORK.  OWNER MAY, FOR ANY REASON,
AT ANY TIME AND FROM TIME TO TIME, BY GIVING THIRTY (30) DAYS’ PRIOR WRITTEN
NOTICE TO CONTRACTOR, SUSPEND THE CARRYING OUT OF THE WORK OR ANY PART THEREOF,
WHEREUPON CONTRACTOR SHALL SUSPEND THE CARRYING OUT OF SUCH SUSPENDED WORK FOR
SUCH TIME OR TIMES AS OWNER MAY REQUIRE AND SHALL TAKE REASONABLE STEPS TO
MINIMIZE ANY COSTS ASSOCIATED WITH SUCH SUSPENSION.  DURING ANY SUCH SUSPENSION,
CONTRACTOR SHALL PROPERLY PROTECT AND SECURE SUCH SUSPENDED WORK IN SUCH MANNER
AS OWNER MAY REASONABLY REQUIRE.  UNLESS OTHERWISE INSTRUCTED BY OWNER,
CONTRACTOR SHALL DURING ANY SUCH SUSPENSION MAINTAIN ITS STAFF AND LABOR ON OR
NEAR THE SITE AND OTHERWISE BE READY TO PROCEED EXPEDITIOUSLY WITH THE WORK AS
SOON AS REASONABLY PRACTICABLE AFTER RECEIPT OF OWNER’S FURTHER INSTRUCTIONS.
EXCEPT WHERE SUCH SUSPENSION ORDERED BY OWNER IS THE RESULT OF OR DUE TO THE
FAULT OR NEGLIGENCE OF CONTRACTOR OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR,
CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER TO RECOVER THE REASONABLE COSTS
OF SUCH SUSPENSION, INCLUDING DEMOBILIZATION AND REMOBILIZATION COSTS, IF
NECESSARY, AND A TIME EXTENSION TO THE PROJECT SCHEDULE IF AND TO THE EXTENT
PERMITTED UNDER SECTION 6.9.  AS SOON AS REASONABLY PRACTICABLE AFTER RECEIPT OF
NOTICE TO RESUME SUSPENDED WORK, CONTRACTOR SHALL PROMPTLY RESUME PERFORMANCE OF
THE WORK TO THE EXTENT REQUIRED IN THE NOTICE.  IN NO EVENT SHALL CONTRACTOR BE
ENTITLED TO ANY ADDITIONAL PROFITS OR DAMAGES DUE TO SUCH SUSPENSION.  IN THE
EVENT THAT OWNER SUSPENDS ALL OF THE WORK AND SUCH SUSPENSION (I) CONTINUES FOR
AN INDIVIDUAL PERIOD EXCEEDING NINETY (90) CONSECUTIVE DAYS, OR (II) IN THE
EVENT THAT ONE OR MORE SUSPENSION PERIODS CONTINUE FOR MORE THAN ONE HUNDRED AND
TWENTY (120) DAYS IN THE CUMULATIVE AGGREGATE, AND PROVIDED THAT SUCH SUSPENSION
IS NOT DUE TO THE FAULT OR NEGLIGENCE OF CONTRACTOR OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OR AN EVENT OF FORCE MAJEURE, THEN CONTRACTOR SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT BY PROVIDING FOURTEEN (14) DAYS’ WRITTEN
NOTICE TO OWNER.  IN THE EVENT OF SUCH TERMINATION, CONTRACTOR SHALL HAVE THE
RIGHTS (AND OWNER SHALL MAKE THE PAYMENTS) PROVIDED FOR IN SECTION 16.2.


 


16.4                           SUSPENSION BY CONTRACTOR.


 


A.                                   SUSPENSION BY CONTRACTOR FOR OWNER’S
FAILURE TO PAY UNDISPUTED AMOUNTS BEFORE THE FIRST DRAW.


 


PRIOR TO THE FIRST DRAW, IF:


 


(I)             OWNER FAILS TO DELIVER THE OWNER MONTHLY CONFIRMATION IN
ACCORDANCE WITH SECTION 4.1A OR AN OWNER MONTHLY CONFIRMATION INDICATES THAT
EITHER (A) OWNER DOES NOT HAVE SUFFICIENT FUNDS TO CONTINUE TO FULFILL ITS
PAYMENT OBLIGATIONS UP TO THE DATE OF THE FIRST DRAW OR (B) AN EVENT HAS COME TO
THE ATTENTION OF OWNER WHICH WOULD MATERIALLY AND ADVERSELY AFFECT THE CONTINUED
AVAILABILITY OF SUCH FUNDING; AND


 


(II)          OWNER FAILS TO PAY ANY UNDISPUTED AMOUNT DUE AND OWING TO
CONTRACTOR,


 


THEN, PROVIDED THAT OWNER’S FAILURE TO PAY ANY UNDISPUTED AMOUNT IS NOT FOR A
REASON ATTRIBUTABLE TO CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR

 

78

--------------------------------------------------------------------------------


 


SUB-SUBCONTRACTORS, CONTRACTOR MAY, UPON PROVIDING WRITTEN NOTICE TO OWNER,
SUSPEND PERFORMANCE OF THE WORK UNTIL CONTRACTOR RECEIVES SUCH UNDISPUTED
AMOUNTS AND OWNER DELIVERS TO CONTRACTOR AN OWNER MONTHLY CONFIRMATION MEETING
THE CRITERIA SET FORTH IN SECTION 4.1.  CONTRACTOR SHALL BE ENTITLED TO A CHANGE
ORDER ON ACCOUNT OF ANY SUSPENSION IN ACCORDANCE WITH THIS SECTION 16.4A;
PROVIDED THAT CONTRACTOR COMPLIES WITH THE REQUIREMENTS IN SECTIONS 6.2, 6.5 AND
6.9.


 


B.                                     SUSPENSION BY CONTRACTOR FOR OWNER’S
FAILURE TO PAY UNDISPUTED AMOUNTS.  IF OWNER FAILS TO PAY ANY UNDISPUTED AMOUNT
DUE AND OWING TO CONTRACTOR AND SUCH FAILURE CONTINUES FOR MORE THAN THIRTY (30)
DAYS AFTER THE DUE DATE FOR SUCH PAYMENT, THEN CONTRACTOR MAY SUSPEND
PERFORMANCE OF THE WORK UNTIL CONTRACTOR RECEIVES SUCH UNDISPUTED AMOUNTS. 
PRIOR TO ANY SUCH SUSPENSION, CONTRACTOR SHALL PROVIDE OWNER WITH AT LEAST
FOURTEEN (14) DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENT TO SUSPEND PERFORMANCE OF
THE WORK.  CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER ON ACCOUNT OF ANY
SUSPENSION IN ACCORDANCE WITH THIS SECTION 16.4B; PROVIDED THAT CONTRACTOR
COMPLIES WITH THE REQUIREMENTS IN SECTIONS 6.2, 6.5 AND 6.9.


 


C.                                     SUSPENSION BY CONTRACTOR FOR OWNER’S
FAILURE TO FUND ESCROW ACCOUNT.  IF OWNER FAILS, IN ACCORDANCE WITH SECTION
18.4, TO ESCROW DISPUTED AND UNPAID AMOUNTS IN EXCESS OF TEN MILLION ONE HUNDRED
THOUSAND U.S. DOLLARS (U.S.$10,100,000) AND SUCH FAILURE CONTINUES FOR MORE THAN
FIFTEEN (15) DAYS AFTER THE TIME BY WHICH OWNER IS REQUIRED TO ESCROW AMOUNTS IN
ACCORDANCE WITH SECTION 18.4 FOR SUCH DISPUTED AND UNPAID AMOUNTS, THEN
CONTRACTOR MAY SUSPEND PERFORMANCE OF THE WORK UNTIL OWNER ESCROWS ANY DISPUTED
AND UNPAID AMOUNTS EXCEEDING TEN MILLION U.S. DOLLARS (U.S.$10,000,000).  PRIOR
TO ANY SUCH SUSPENSION, CONTRACTOR SHALL PROVIDE OWNER WITH AT LEAST TEN (10)
DAYS’ PRIOR WRITTEN NOTICE OF ITS INTENT TO SUSPEND PERFORMANCE OF THE WORK.
 CONTRACTOR SHALL BE ENTITLED TO A CHANGE ORDER ON ACCOUNT OF ANY SUSPENSION IN
ACCORDANCE WITH THIS SECTION 16.4C; PROVIDED THAT CONTRACTOR COMPLIES WITH THE
REQUIREMENTS IN SECTIONS 6.2, 6.5 AND 6.9.


 


D.                                    UNDISPUTED AMOUNTS.  AN AMOUNT SHALL BE
CONSIDERED “UNDISPUTED” UNDER SECTIONS 16.4A, 16.4B AND 16.5 IF THE AMOUNT
INVOICED BY CONTRACTOR IS CONTESTED IN BAD FAITH BY OWNER OR IF OWNER HAS FAILED
TO GIVE NOTICE OF A DISPUTED AMOUNT IN ACCORDANCE WITH SECTION 7.2E BY THE DUE
DATE FOR PAYMENT OF THE APPLICABLE INVOICED AMOUNT.


 


16.5                           TERMINATION BY CONTRACTOR. IF OWNER SHALL AT ANY
TIME: (I) FAIL TO PAY ANY UNDISPUTED AMOUNT; (II) FAIL TO MATERIALLY COMPLY WITH
ANY OF ITS MATERIAL OBLIGATIONS UNDER THIS AGREEMENT (BUT ONLY TO THE EXTENT
SUCH MATERIAL FAILURE AND THE IMPACT THEREOF IS NOT SUBJECT TO ADJUSTMENT BY
CHANGE ORDER AS SET FORTH IN SECTION 6.2); OR (III) EXPERIENCE AN INSOLVENCY
EVENT (EACH OF THE FOREGOING BEING AN “OWNER DEFAULT”) THEN, CONTRACTOR HAS THE
RIGHT (WITHOUT PREJUDICE TO ANY OTHER RIGHTS UNDER THE AGREEMENT) TO PROVIDE
WRITTEN NOTICE TO OWNER SPECIFYING THE NATURE OF THE OWNER DEFAULT AND DEMANDING
THAT SUCH OWNER DEFAULT BE CURED.  IF: (A) WITH RESPECT TO CLAUSE (I) OWNER
FAILS TO CURE SUCH OWNER DEFAULT WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT OF
SUCH NOTICE; (B) WITH RESPECT TO CLAUSE (II), (1) OWNER FAILS TO CURE SUCH OWNER
DEFAULT WITHIN FORTY-FIVE (45) DAYS AFTER RECEIPT OF SUCH NOTICE OR, (2) IF THE
OWNER DEFAULT CANNOT BE CURED WITHIN SUCH FORTY FIVE (45) DAY PERIOD THROUGH THE
DILIGENT EXERCISE OF ALL COMMERCIALLY PRACTICABLE EFFORTS, OWNER FAILS TO
DILIGENTLY EXERCISE ALL COMMERCIALLY PRACTICABLE EFFORTS TO CURE SUCH CONDITION
OR FAILS TO

 

79

--------------------------------------------------------------------------------


 


CURE SUCH CONDITION WITHIN NINETY (90) DAYS AFTER RECEIPT OF SUCH NOTICE TO CURE
SUCH OWNER DEFAULT; OR (C) OWNER EXPERIENCES AN INSOLVENCY EVENT, CONTRACTOR
MAY, IN THE EVENT OF (A), (B) OR (C), AT ITS SOLE OPTION AND WITHOUT PREJUDICE
TO ANY OTHER RIGHTS THAT IT HAS UNDER THIS AGREEMENT, AND UPON NOTICE TO OWNER,
TERMINATE THIS AGREEMENT.  IN THE EVENT OF SUCH TERMINATION UNDER THIS SECTION
16.5, CONTRACTOR SHALL HAVE THE RIGHTS (AND OWNER SHALL MAKE THE PAYMENTS)
PROVIDED FOR IN SECTION 16.2 IN THE EVENT OF AN OWNER TERMINATION FOR
CONVENIENCE.


 


16.6                           TERMINATION IN THE EVENT OF DELAYED NOTICE TO
PROCEED.  IN THE EVENT OWNER FAILS TO ISSUE THE NTP IN ACCORDANCE WITH SECTION
5.2B BY DECEMBER 31, 2005, THEN EITHER PARTY SHALL HAVE THE RIGHT TO TERMINATE
THIS AGREEMENT BY PROVIDING A WRITTEN NOTICE OF TERMINATION TO THE OTHER PARTY,
TO BE EFFECTIVE UPON RECEIPT BY THE OTHER PARTY. IN THE EVENT OF SUCH
TERMINATION, CONTRACTOR SHALL HAVE THE RIGHTS (AND OWNER SHALL MAKE THE
PAYMENTS) PROVIDED FOR IN SECTION 16.2, EXCEPT THAT, IN RESPECT OF LOSS OF
PROFIT, CONTRACTOR SHALL ONLY BE ENTITLED TO A LUMP SUM EQUAL TO ONE HUNDRED
FIFTY THOUSAND U.S. DOLLARS (U.S.$150,000).


 


16.7                           TERMINATION IN THE EVENT OF AN EXTENDED FORCE
MAJEURE. IN THE EVENT (I) ANY ONE FORCE MAJEURE EVENT OR THE EFFECTS THEREOF
CAUSES SUSPENSION OF A SUBSTANTIAL PORTION OF THE WORK FOR A PERIOD EXCEEDING
ONE HUNDRED (100) CONSECUTIVE DAYS OR (II) ANY ONE OR MORE FORCE MAJEURE EVENTS
OR THE EFFECTS THEREOF CAUSES SUSPENSION OF A SUBSTANTIAL PORTION OF THE WORK
FOR A PERIOD EXCEEDING ONE HUNDRED AND EIGHTY (180) DAYS IN THE AGGREGATE DURING
ANY CONTINUOUS TWENTY-FOUR (24) MONTH PERIOD, THEN EITHER PARTY SHALL HAVE THE
RIGHT TO TERMINATE THIS AGREEMENT BY PROVIDING FOURTEEN (14) DAYS’ WRITTEN
NOTICE OF TERMINATION TO THE OTHER PARTY, TO BE EFFECTIVE UPON RECEIPT BY SUCH
OTHER PARTY.  IN THE EVENT OF SUCH TERMINATION, CONTRACTOR SHALL HAVE THE RIGHTS
(AND OWNER SHALL MAKE THE PAYMENTS) PROVIDED FOR IN SECTION 16.2.


 


16.8                           CONTRACTOR’S RIGHT TO TERMINATE.  CONTRACTOR’S
SOLE RIGHT TO TERMINATE THIS AGREEMENT IS SPECIFIED IN SECTIONS 16.3, 16.5, 16.6
AND 16.7.


 

Article 17
INDEMNITIES

 


17.1                           GENERAL INDEMNIFICATION.  IN ADDITION TO ITS
INDEMNIFICATION, DEFENSE AND HOLD HARMLESS OBLIGATIONS CONTAINED ELSEWHERE IN
THIS AGREEMENT, CONTRACTOR SHALL INDEMNIFY, HOLD HARMLESS AND DEFEND THE OWNER
GROUP FROM ANY AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL
REASONABLE ATTORNEYS’ FEES AND LITIGATION OR ARBITRATION EXPENSES) TO THE EXTENT
THAT SUCH DAMAGES, LOSSES, COSTS AND EXPENSES RESULT FROM ANY OF THE FOLLOWING:


 


A.                                   FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS
OR SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW; PROVIDED THAT THIS
INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON OWNER GROUP AND
RESULTING FROM THE FAILURE OF CONTRACTOR OR ITS SUBCONTRACTORS OR
SUB-SUBCONTRACTORS TO COMPLY WITH APPLICABLE LAW;


 


B.                                     WITH THE EXCEPTION OF ACTUAL OR ASSERTED
VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR FOREIGN PATENTS, COPYRIGHTS OR
TRADEMARKS OR OTHER INTELLECTUAL PROPERTY RELATED TO (I) THE DOCUMENTS AND
INFORMATION

 

80

--------------------------------------------------------------------------------


 


PREPARED BY BLACK & VEATCH OR SHINER MOSELEY, OR (II) THE USE FOR THE PROJECT OF
THE BOIL-OFF GAS CONDENSER SYSTEM DESCRIBED IN U.S. PATENT NO. 6,745,576B1,
“NATURAL GAS VAPOR GAS RECONDENSER SYSTEM,” DATED JUNE 8, 2004, ANY AND ALL
DAMAGES, LOSSES, COSTS AND EXPENSES SUFFERED BY A THIRD PARTY AND RESULTING FROM
ACTUAL OR ASSERTED VIOLATION OR INFRINGEMENT OF ANY DOMESTIC OR FOREIGN PATENTS,
COPYRIGHTS OR TRADEMARKS OR OTHER INTELLECTUAL PROPERTY OWNED BY A THIRD PARTY
TO THE EXTENT THAT SUCH VIOLATION OR INFRINGEMENT RESULTS FROM PERFORMANCE OF
THE WORK BY CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS, OR
ANY IMPROPER USE OF THIRD PARTY CONFIDENTIAL INFORMATION OR OTHER THIRD PARTY
PROPRIETARY RIGHTS THAT MAY BE ATTRIBUTABLE TO CONTRACTOR OR ANY SUBCONTRACTOR
OR SUB-SUBCONTRACTOR IN CONNECTION WITH THE WORK;


 


C.                                     CONTAMINATION OR POLLUTION SUFFERED BY A
THIRD PARTY TO THE EXTENT RESULTING FROM CONTRACTOR’S OR ANY SUBCONTRACTOR’S OR
SUB-SUBCONTRACTOR’S USE, HANDLING OR DISPOSAL OF HAZARDOUS MATERIALS BROUGHT ON
THE SITE OR ON THE OFF-SITE RIGHTS OF WAYS AND EASEMENTS BY CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR;


 


D.                                    FAILURE BY CONTRACTOR OR ANY SUBCONTRACTOR
OR SUB-SUBCONTRACTOR TO PAY TAXES FOR WHICH SUCH PERSON IS LIABLE;


 


E.                                      FAILURE OF CONTRACTOR TO MAKE PAYMENTS
TO ANY SUBCONTRACTOR IN ACCORDANCE WITH THE RESPECTIVE SUBCONTRACT, BUT NOT
EXTENDING TO ANY SETTLEMENT PAYMENT MADE BY OWNER TO ANY SUBCONTRACTOR AGAINST
WHICH CONTRACTOR HAS PENDING OR PROSPECTIVE CLAIMS, UNLESS SUCH SETTLEMENT IS
MADE WITH CONTRACTOR’S CONSENT, EXCEPT AFTER ASSUMPTION OF SUCH SUBCONTRACT BY
OWNER IN ACCORDANCE WITH SECTION 16.1B; OR


 


F.                                      PERSONAL INJURY TO OR DEATH OF ANY
PERSON (OTHER THAN EMPLOYEES OF ANY MEMBER OF THE CONTRACTOR GROUP, THE OWNER
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR), AND DAMAGE TO OR DESTRUCTION
OF PROPERTY OF THIRD PARTIES TO THE EXTENT ARISING OUT OF OR RESULTING FROM THE
NEGLIGENCE IN CONNECTION WITH THE WORK OF ANY MEMBER OF THE CONTRACTOR GROUP OR
ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANYONE DIRECTLY OR INDIRECTLY EMPLOYED
BY THEM.


 


17.2                           INJURIES TO CONTRACTOR’S EMPLOYEES AND DAMAGE TO
CONTRACTOR’S PROPERTY. NOTWITHSTANDING THE PROVISIONS OF SECTION 17.1F, AND
EXCEPT AS OTHERWISE PROVIDED IN SECTION 4.7, CONTRACTOR SHALL DEFEND, INDEMNIFY
AND HOLD HARMLESS THE OWNER GROUP FROM AND AGAINST ALL DAMAGES, LOSSES, COSTS
AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM OR RELATED TO (I) INJURY
TO OR DEATH OF EMPLOYEES, OFFICERS OR DIRECTORS OF ANY MEMBER OF THE CONTRACTOR
GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR (II) DAMAGE TO OR DESTRUCTION
OF PROPERTY OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR
SUB-SUBCONTRACTOR OCCURRING IN CONNECTION WITH THE WORK OR THE PROJECT,
REGARDLESS OF THE CAUSE OF SUCH INJURY, DEATH, DAMAGE OR DESTRUCTION,

 

81

--------------------------------------------------------------------------------


 


INCLUDING THE SOLE OR JOINT NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF
LIABILITY OF ANY MEMBER OF THE OWNER GROUP.


 


17.3                           INJURIES TO OWNER’S EMPLOYEES AND DAMAGE TO
OWNER’S PROPERTY.  EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 3.17 AND 17.1C,
OWNER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM AND
AGAINST ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE
ATTORNEYS’ FEES,  AND LITIGATION OR ARBITRATION EXPENSES) RESULTING FROM OR
RELATED TO (I) INJURY TO OR DEATH OF ANY MEMBER OF THE OWNER GROUP OR EMPLOYEES
OF OWNER’S OTHER CONTRACTORS (II) DAMAGE TO OR DESTRUCTION OF PROPERTY OF OWNER
GROUP (EXCLUDING THE WORK, THE FACILITY AND THE PROJECT) OR OF OWNER’S OTHER
CONTRACTORS OCCURING IN CONNECTION WITH THE PROJECT, REGARDLESS OF THE CAUSE OF
SUCH INJURY, DEATH, DAMAGE OR DESTRUCTION, INCLUDING THE SOLE OR JOINT
NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY OF ANY MEMBER OF THE
CONTRACTOR GROUP.


 


17.4                           PATENT AND COPYRIGHT INDEMNIFICATION PROCEDURE. 
IN THE EVENT THAT ANY VIOLATION OR INFRINGEMENT FOR WHICH CONTRACTOR IS
RESPONSIBLE TO INDEMNIFY THE OWNER GROUP AS SET FORTH IN SECTION 17.1B RESULTS
IN ANY SUIT, CLAIM, TEMPORARY RESTRAINING ORDER OR PRELIMINARY INJUNCTION
CONTRACTOR SHALL, IN ADDITION TO ITS OBLIGATIONS UNDER SECTION 17.1B, MAKE EVERY
REASONABLE EFFORT, BY GIVING A SATISFACTORY BOND OR OTHERWISE, TO SECURE THE
SUSPENSION OF THE INJUNCTION OR RESTRAINING ORDER.  IF, IN ANY SUCH SUIT OR
CLAIM, THE WORK, THE FACILITY, OR ANY PART, COMBINATION OR PROCESS THEREOF, IS
HELD TO CONSTITUTE AN INFRINGEMENT AND ITS USE IS PRELIMINARILY OR PERMANENTLY
ENJOINED, CONTRACTOR SHALL PROMPTLY MAKE EVERY REASONABLE EFFORT TO SECURE FOR
OWNER A LICENSE, AT NO COST TO OWNER, AUTHORIZING CONTINUED USE OF THE
INFRINGING WORK.  IF CONTRACTOR IS UNABLE TO SECURE SUCH A LICENSE WITHIN A
REASONABLE TIME, CONTRACTOR SHALL, AT ITS OWN EXPENSE AND WITHOUT IMPAIRING
PERFORMANCE REQUIREMENTS, EITHER REPLACE THE AFFECTED WORK, IN WHOLE OR PART,
WITH NON-INFRINGING COMPONENTS OR PARTS OR MODIFY THE SAME SO THAT THEY BECOME
NON-INFRINGING.


 


17.5                           LIEN INDEMNIFICATION.  SHOULD CONTRACTOR OR ANY
SUBCONTRACTOR OR SUB-SUBCONTRACTOR OR ANY OTHER PERSON, INCLUDING ANY
CONSTRUCTION EQUIPMENT LESSOR, ACTING THROUGH OR UNDER ANY OF THEM FILE A LIEN
OR OTHER ENCUMBRANCE AGAINST ALL OR ANY PORTION OF THE WORK, THE SITE OR THE
FACILITY, CONTRACTOR SHALL, AT ITS SOLE COST AND EXPENSE, REMOVE OR DISCHARGE,
BY PAYMENT, BOND OR OTHERWISE, SUCH LIEN OR ENCUMBRANCE WITHIN TWENTY-ONE (21)
DAYS OF CONTRACTOR’S RECEIPT OF WRITTEN NOTICE FROM OWNER NOTIFYING CONTRACTOR
OF SUCH LIEN OR ENCUMBRANCE; PROVIDED THAT OWNER SHALL HAVE MADE PAYMENT OF ALL
AMOUNTS PROPERLY DUE AND OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN
AMOUNTS DISPUTED IN ACCORDANCE WITH SECTION 7.2E.  IF CONTRACTOR FAILS TO REMOVE
OR DISCHARGE ANY SUCH LIEN OR ENCUMBRANCE WITHIN SUCH TWENTY-ONE (21) DAY PERIOD
IN CIRCUMSTANCES WHERE OWNER HAS MADE PAYMENT OF ALL AMOUNTS PROPERLY DUE AND
OWING TO CONTRACTOR UNDER THIS AGREEMENT, OTHER THAN AMOUNTS DISPUTED IN
ACCORDANCE WITH SECTION 7.2E, THEN OWNER MAY, IN ITS SOLE DISCRETION AND IN
ADDITION TO ANY OTHER RIGHTS THAT IT HAS UNDER THIS AGREEMENT, REMOVE OR
DISCHARGE SUCH LIEN AND ENCUMBRANCE USING WHATEVER MEANS THAT OWNER, IN ITS SOLE
DISCRETION, DEEMS APPROPRIATE, INCLUDING THE PAYMENT OF SETTLEMENT AMOUNTS THAT
IT DETERMINES IN ITS SOLE DISCRETION AS BEING NECESSARY TO REMOVE OR DISCHARGE
SUCH

 

82

--------------------------------------------------------------------------------


 


LIEN OR ENCUMBRANCE.  IN SUCH CIRCUMSTANCE, CONTRACTOR SHALL BE LIABLE TO OWNER
FOR ALL DAMAGES, COSTS, LOSSES AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, CONSULTANT FEES AND ARBITRATION EXPENSES, AND SETTLEMENT PAYMENTS)
INCURRED BY OWNER ARISING OUT OF OR RELATING TO SUCH REMOVAL OR DISCHARGE.  ALL
SUCH DAMAGES, COSTS, LOSSES AND EXPENSES SHALL BE PAID BY CONTRACTOR NO LATER
THAN THIRTY (30) DAYS AFTER RECEIPT OF EACH INVOICE FROM OWNER.


 


17.6                           OWNER’S FAILURE TO COMPLY WITH APPLICABLE LAW. 
OWNER SHALL DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM ANY
AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM
THE FAILURE OF ANY MEMBER OF OWNER GROUP TO COMPLY WITH APPLICABLE LAW; PROVIDED
THAT THIS INDEMNITY SHALL BE LIMITED TO FINES AND PENALTIES IMPOSED ON
CONTRACTOR GROUP AND RESULTING FROM OWNER’S FAILURE TO COMPLY WITH APPLICABLE
LAW.


 


17.7                           LANDOWNER CLAIMS.  SUBJECT TO CONTRACTOR’S
INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTIONS 17.1A AND 17.1C, OWNER SHALL
DEFEND, INDEMNIFY AND HOLD HARMLESS THE CONTRACTOR GROUP FROM AND AGAINST ANY
AND ALL DAMAGES, LOSSES, COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’
FEES, AND LITIGATION OR ARBITRATION EXPENSES) ARISING OUT OF OR RESULTING FROM
CLAIMS OCCURRING IN CONNECTION WITH THE WORK AND THE PROJECT AND BROUGHT BY ANY
LANDOWNER ON WHOSE LAND, RIGHT OR WAY OR EASEMENT CONTRACTOR OR ANY OF ITS
SUBCONTRACTORS OR SUB-SUBCONTRACTORS ARE PERFORMING THE WORK, INCLUDING ANY
CLAIM FROM SUCH LANDOWNER RELATED TO DAMAGE TO OR DESTRUCTION OF PROPERTY.  SUCH
INDEMNITY SHALL APPLY REGARDLESS OF THE CAUSE OF SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES, INCLUDING NEGLIGENCE, BREACH OF CONTRACT OR OTHER BASIS OF LIABILITY
OF ANY MEMBER OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR.


 


17.8                           LEGAL DEFENSE.  NOT LATER THAN FIFTEEN (15) DAYS
AFTER RECEIPT OF WRITTEN NOTICE FROM THE INDEMNIFIED PARTY TO THE INDEMNIFYING
PARTY OF ANY CLAIMS, DEMANDS, ACTIONS OR CAUSES OF ACTION ASSERTED AGAINST SUCH
INDEMNIFIED PARTY FOR WHICH THE INDEMNIFYING PARTY HAS INDEMNIFICATION, DEFENSE
AND HOLD HARMLESS OBLIGATIONS UNDER THIS AGREEMENT, WHETHER SUCH CLAIM, DEMAND,
ACTION OR CAUSE OF ACTION IS ASSERTED IN A LEGAL, JUDICIAL, ARBITRAL OR
ADMINISTRATIVE PROCEEDING OR ACTION OR BY NOTICE WITHOUT INSTITUTION OF SUCH
LEGAL, JUDICIAL, ARBITRAL OR ADMINISTRATIVE PROCEEDING OR ACTION, THE
INDEMNIFYING PARTY SHALL AFFIRM IN WRITING BY NOTICE TO SUCH INDEMNIFIED PARTY
THAT THE INDEMNIFYING PARTY WILL INDEMNIFY, DEFEND AND HOLD HARMLESS SUCH
INDEMNIFIED PARTY AND SHALL, AT THE INDEMNIFYING PARTY’S OWN COST AND EXPENSE,
ASSUME ON BEHALF OF THE INDEMNIFIED PARTY AND CONDUCT WITH DUE DILIGENCE AND IN
GOOD FAITH THE DEFENSE THEREOF WITH COUNSEL SELECTED BY THE INDEMNIFYING PARTY
AND REASONABLY SATISFACTORY TO SUCH INDEMNIFIED PARTY; PROVIDED, HOWEVER, THAT
SUCH INDEMNIFIED PARTY SHALL HAVE THE RIGHT TO BE REPRESENTED THEREIN BY
ADVISORY COUNSEL OF ITS OWN SELECTION, AND AT ITS OWN EXPENSE; AND PROVIDED
FURTHER THAT IF THE DEFENDANTS IN ANY SUCH ACTION OR PROCEEDING INCLUDE THE
INDEMNIFYING PARTY AND AN INDEMNIFIED PARTY AND THE INDEMNIFIED PARTY SHALL HAVE
REASONABLY CONCLUDED THAT THERE MAY BE LEGAL DEFENSES AVAILABLE TO IT WHICH ARE
DIFFERENT FROM OR ADDITIONAL TO, OR INCONSISTENT WITH, THOSE AVAILABLE TO THE
INDEMNIFYING PARTY, SUCH INDEMNIFIED PARTY SHALL HAVE

 

83

--------------------------------------------------------------------------------


 


THE RIGHT TO SELECT UP TO ONE SEPARATE COUNSEL TO PARTICIPATE IN THE DEFENSE OF
SUCH ACTION OR PROCEEDING ON ITS OWN BEHALF AT THE REASONABLE EXPENSE OF THE
INDEMNIFYING PARTY.  IN THE EVENT OF THE FAILURE OF THE INDEMNIFYING PARTY TO
PERFORM FULLY IN ACCORDANCE WITH THE DEFENSE OBLIGATIONS UNDER THIS SECTION
17.8, SUCH INDEMNIFIED PARTY MAY, AT ITS OPTION, AND WITHOUT RELIEVING THE
INDEMNIFYING PARTY OF ITS OBLIGATIONS HEREUNDER, SO PERFORM, BUT ALL DAMAGES,
COSTS AND EXPENSES (INCLUDING ALL REASONABLE ATTORNEYS’ FEES, AND LITIGATION OR
ARBITRATION EXPENSES, SETTLEMENT PAYMENTS AND JUDGMENTS) SO INCURRED BY SUCH
INDEMNIFIED PARTY IN THAT EVENT SHALL BE REIMBURSED BY THE INDEMNIFYING PARTY TO
SUCH INDEMNIFIED PARTY, TOGETHER WITH INTEREST ON SAME FROM THE DATE ANY SUCH
COST AND EXPENSE WAS PAID BY SUCH INDEMNIFIED PARTY UNTIL REIMBURSED BY THE
INDEMNIFYING PARTY AT THE INTEREST RATE SET FORTH IN SECTION 7.6 OF THIS
AGREEMENT.


 


17.9                           ENFORCEABILITY.


 


A.                                   EXCEPT AS OTHERWISE SET FORTH IN SECTIONS
17.2 AND 17.3, THE INDEMNITY, DEFENSE AND HOLD HARMLESS OBLIGATIONS FOR PERSONAL
INJURY OR DEATH OR PROPERTY DAMAGE UNDER THIS AGREEMENT SHALL APPLY REGARDLESS
OF WHETHER THE INDEMNIFIED PARTY WAS CONCURRENTLY NEGLIGENT (WHETHER ACTIVELY OR
PASSIVELY), IT BEING AGREED BY THE PARTIES THAT IN THIS EVENT, THE PARTIES’
RESPECTIVE LIABILITY OR RESPONSIBILITY FOR SUCH DAMAGES, LOSSES, COSTS AND
EXPENSES UNDER THIS ARTICLE 17 SHALL BE DETERMINED IN ACCORDANCE WITH PRINCIPLES
OF COMPARATIVE NEGLIGENCE.


 


B.                                     OWNER AND CONTRACTOR AGREE THAT THE
LOUISIANA OILFIELD ANTI-INDEMNITY ACT, LA. REV. STAT.  §9:2780, ET. SEQ., IS
INAPPLICABLE TO THIS AGREEMENT AND THE PERFORMANCE OF THE WORK.  APPLICATION OF
THESE CODE SECTIONS TO THIS AGREEMENT WOULD BE CONTRARY TO THE INTENT OF THE
PARTIES, AND EACH PARTY HEREBY IRREVOCABLY WAIVES ANY CONTENTION THAT THESE
CODES SECTIONS ARE APPLICABLE TO THIS AGREEMENT OR THE WORK.  IN ADDITION, IT IS
THE INTENT OF THE PARTIES IN THE EVENT THAT THE AFOREMENTIONED ACT WERE TO APPLY
THAT EACH PARTY SHALL PROVIDE INSURANCE TO COVER THE LOSSES CONTEMPLATED BY SUCH
CODE SECTIONS AND ASSUMED BY EACH SUCH PARTY UNDER THE INDEMNIFICATION
PROVISIONS OF THIS AGREEMENT, AND CONTRACTOR AGREES THAT THE CONTRACT PRICE (AS
MAY BE ADJUSTED BY CHANGE ORDER IN ACCORDANCE WITH SECTION 7.1B) COMPENSATES
CONTRACTOR FOR THE COST OF PREMIUMS FOR THE INSURANCE PROVIDED BY IT UNDER THIS
AGREEMENT.  THE PARTIES AGREE THAT EACH PARTY’S AGREEMENT TO SUPPORT THEIR
INDEMNIFICATION OBLIGATIONS BY INSURANCE SHALL IN NO RESPECT IMPAIR THEIR
INDEMNIFICATION OBLIGATIONS.


 


C.                                     IN THE EVENT THAT ANY INDEMNITY
PROVISIONS IN THIS AGREEMENT ARE CONTRARY TO THE LAW GOVERNING THIS AGREEMENT,
THEN THE INDEMNITY OBLIGATIONS APPLICABLE HEREUNDER SHALL BE APPLIED TO THE
MAXIMUM EXTENT ALLOWED BY APPLICABLE LAW.

 

84

--------------------------------------------------------------------------------


 

Article 18
DISPUTE RESOLUTION

 


18.1                           NEGOTIATION.  IN THE EVENT THAT ANY CLAIM,
DISPUTE OR CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT (INCLUDING
THE BREACH, TERMINATION OR INVALIDITY THEREOF, AND WHETHER ARISING OUT OF TORT
OR CONTRACT) (“DISPUTE”) CANNOT BE RESOLVED INFORMALLY WITHIN THIRTY (30) DAYS
AFTER THE DISPUTE ARISES, EITHER PARTY MAY GIVE WRITTEN NOTICE OF THE DISPUTE
(“DISPUTE NOTICE”) TO THE OTHER PARTY REQUESTING THAT A REPRESENTATIVE OF
OWNER’S SENIOR MANAGEMENT AND CONTRACTOR’S SENIOR MANAGEMENT MEET IN AN ATTEMPT
TO RESOLVE THE DISPUTE. EACH SUCH MANAGEMENT REPRESENTATIVE SHALL HAVE FULL
AUTHORITY TO RESOLVE THE DISPUTE AND SHALL MEET AT A MUTUALLY AGREEABLE TIME AND
PLACE WITHIN THIRTY (30) DAYS AFTER RECEIPT BY THE NON-NOTIFYING PARTY OF SUCH
DISPUTE NOTICE, AND THEREAFTER AS OFTEN AS THEY DEEM REASONABLY NECESSARY TO
EXCHANGE RELEVANT INFORMATION AND TO ATTEMPT TO RESOLVE THE DISPUTE.  IN NO
EVENT SHALL THIS SECTION 18.1 BE CONSTRUED TO LIMIT EITHER PARTY’S RIGHT TO TAKE
ANY ACTION UNDER THIS AGREEMENT, INCLUDING OWNER’S RIGHTS UNDER SECTION 16.1. 
THE PARTIES AGREE THAT IF ANY DISPUTE IS NOT RESOLVED WITHIN NINETY (90) DAYS
AFTER RECEIPT OF THE DISPUTE NOTICE GIVEN IN THIS SECTION 18.1, THEN EITHER
PARTY MAY BY NOTICE TO THE OTHER PARTY REFER THE DISPUTE TO BE DECIDED BY FINAL
AND BINDING ARBITRATION IN ACCORDANCE WITH SECTION 18.2.


 


A.                                   NOTWITHSTANDING THE FOREGOING, IN THE EVENT
OF A DISPUTE REGARDING (I) WHETHER A SPECIFIC ITEM OF WORK MEETS THE DEFINITION
OF PUNCHLIST UNDER SECTION 1.1 IN CONNECTION WITH SECTION 11.6, OR (II) IF AND
WHEN RFCD, SUBSTANTIAL COMPLETION OR FINAL COMPLETION HAS OCCURRED, AS
APPLICABLE, IN ACCORDANCE WITH SECTION 11.4A, 11.4B OR 11.7, REPRESENTATIVES OF
OWNER’S SENIOR MANAGEMENT AND CONTRACTOR’S SENIOR MANAGEMENT SHALL MEET
IMMEDIATELY UPON REQUEST OF EITHER PARTY TO ATTEMPT TO RESOLVE SUCH DISPUTE. 
EACH SUCH MANAGEMENT REPRESENTATIVE SHALL HAVE FULL AUTHORITY TO RESOLVE SUCH
DISPUTE AND SHALL MEET IN PERSON AT A MUTUALLY AGREEABLE TIME AND PLACE.  THE
PARTIES AGREE THAT IF ANY SUCH DISPUTE IS NOT RESOLVED WITHIN FIVE (5) BUSINESS
DAYS AFTER EITHER PARTY’S REQUEST FOR SUCH MEETING BETWEEN MANAGEMENT
REPRESENTATIVES, THEN EITHER PARTY MAY BY NOTICE TO THE OTHER PARTY REFER THE
DISPUTE TO BE DECIDED BY FINAL AND BINDING ARBITRATION IN ACCORDANCE WITH
SECTION 18.2.


 


18.2                           ARBITRATION.  ANY ARBITRATION HELD UNDER THIS
AGREEMENT SHALL BE HELD IN HOUSTON, TEXAS, UNLESS OTHERWISE AGREED BY THE
PARTIES, SHALL BE ADMINISTERED BY THE DALLAS, TEXAS OFFICE OF THE AMERICAN
ARBITRATION ASSOCIATION (“AAA”) AND SHALL, EXCEPT AS OTHERWISE MODIFIED BY THIS
SECTION 18.2, BE GOVERNED BY THE AAA’S CONSTRUCTION INDUSTRY ARBITRATION RULES
AND MEDIATION PROCEDURES (INCLUDING PROCEDURES FOR LARGE, COMPLEX CONSTRUCTION
DISPUTES) (THE “AAA RULES”).  THE NUMBER OF ARBITRATORS REQUIRED FOR THE
ARBITRATION HEARING SHALL BE DETERMINED IN ACCORDANCE WITH THE AAA RULES.  THE
ARBITRATOR(S) SHALL DETERMINE THE RIGHTS AND OBLIGATIONS OF THE PARTIES
ACCORDING TO THE SUBSTANTIVE LAW OF THE STATE OF TEXAS, EXCLUDING ITS CONFLICT
OF LAW PRINCIPLES, AS WOULD A COURT FOR THE STATE OF TEXAS; PROVIDED, HOWEVER,
THE LAW APPLICABLE TO THE VALIDITY OF THE ARBITRATION CLAUSE, THE CONDUCT OF THE
ARBITRATION, INCLUDING RESORT TO A COURT FOR PROVISIONAL REMEDIES, THE
ENFORCEMENT OF ANY AWARD AND ANY OTHER QUESTION OF ARBITRATION LAW OR PROCEDURE
SHALL BE THE FEDERAL ARBITRATION ACT, 9 U.S.C.A. § 2.  ISSUES CONCERNING THE
ARBITRABILITY OF A MATTER IN DISPUTE SHALL BE DECIDED BY A COURT WITH PROPER
JURISDICTION.  THE PARTIES SHALL BE ENTITLED TO ENGAGE IN REASONABLE DISCOVERY,
INCLUDING THE RIGHT TO PRODUCTION OF RELEVANT AND MATERIAL DOCUMENTS BY THE
OPPOSING PARTY AND THE RIGHT TO TAKE DEPOSITIONS REASONABLY LIMITED IN NUMBER,
TIME AND PLACE; PROVIDED THAT IN NO EVENT SHALL ANY PARTY BE ENTITLED TO REFUSE
TO PRODUCE RELEVANT AND NON-PRIVILEGED DOCUMENTS OR COPIES THEREOF REQUESTED BY
THE OTHER PARTY WITHIN THE TIME LIMIT SET AND TO THE EXTENT REQUIRED BY ORDER OF
THE ARBITRATOR(S).  ALL DISPUTES REGARDING DISCOVERY SHALL

 

85

--------------------------------------------------------------------------------


 


BE PROMPTLY RESOLVED BY THE ARBITRATOR(S).  THIS AGREEMENT TO ARBITRATE IS
BINDING UPON THE PARTIES, CONTRACTOR’S SURETY (IF ANY) AND THE SUCCESSORS AND
PERMITTED ASSIGNS OF ANY OF THEM.  AT EITHER PARTY’S OPTION, ANY OTHER PERSON
MAY BE JOINED AS AN ADDITIONAL PARTY TO ANY ARBITRATION CONDUCTED UNDER THIS
SECTION 18.2, PROVIDED THAT THE PARTY TO BE JOINED IS OR MAY BE LIABLE TO EITHER
PARTY IN CONNECTION WITH ALL OR ANY PART OF ANY DISPUTE BETWEEN THE PARTIES. THE
ARBITRATION AWARD SHALL BE FINAL AND BINDING, IN WRITING, SIGNED BY ALL
ARBITRATORS, AND SHALL STATE THE REASONS UPON WHICH THE AWARD THEREOF IS BASED. 
THE PARTIES AGREE THAT JUDGMENT ON THE ARBITRATION AWARD MAY BE ENTERED BY ANY
COURT HAVING JURISDICTION THEREOF.


 


18.3                           CONTINUATION OF WORK DURING DISPUTE. 
NOTWITHSTANDING ANY DISPUTE, IT SHALL BE THE RESPONSIBILITY OF EACH PARTY TO
CONTINUE TO PERFORM ITS OBLIGATIONS UNDER THIS AGREEMENT PENDING RESOLUTION OF
DISPUTES.  OWNER SHALL, SUBJECT TO ITS RIGHT TO WITHHOLD OR OFFSET AMOUNTS
PURSUANT TO THIS AGREEMENT, CONTINUE TO PAY CONTRACTOR UNDISPUTED AMOUNTS IN
ACCORDANCE WITH THIS AGREEMENT AND, EXCEPT AS PROVIDED IN THIS AGREEMENT,
CONTINUE TO PERFORM ALL OF ITS OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED,
HOWEVER, IN NO EVENT SHALL THE OCCURRENCE OF ANY NEGOTIATION OR ARBITRATION
PREVENT OR AFFECT OWNER FROM EXERCISING ITS RIGHTS UNDER THIS AGREEMENT,
INCLUDING OWNER’S RIGHT TO TERMINATE PURSUANT TO ARTICLE 16.


 


18.4                           ESCROW OF CERTAIN DISPUTED AMOUNTS BY OWNER.  AT
ANY TIME WHEN THE TOTAL AMOUNTS INVOICED BY CONTRACTOR PURSUANT TO SECTION 7.2C
OF THE AGREEMENT FOR MILESTONE PAYMENTS AND MONTHLY PAYMENTS (AS SUCH AMOUNTS
MAY BE ADJUSTED BY CHANGE ORDER IN ACCORDANCE WITH SECTIONS 6.1B OR 6.2C) WHICH
ARE DISPUTED AND UNPAID BY OWNER EXCEED TEN MILLION U.S. DOLLARS
(U.S.$10,000,000) IN THE CUMULATIVE AGGREGATE, OWNER SHALL ESCROW ANY SUCH
DISPUTED AND UNPAID AMOUNTS IN EXCESS OF THE AFORESAID AMOUNT (“ESCROWED
AMOUNTS”); PROVIDED, HOWEVER, THE PARTIES ACKNOWLEDGE AND AGREE THAT SUCH
ESCROWED AMOUNTS SHALL NOT INCLUDE ANY CLAIMS BY CONTRACTOR FOR COMPENSATION IN
ADDITION TO THE ORIGINAL CONTRACT PRICE (AS ADJUSTED BY CHANGE ORDER PURSUANT TO
SECTIONS 6.1B OR 6.2C).  FOR THE PURPOSES OF DETERMINING THE DATE WHEN OWNER
MUST DEPOSIT THE ESCROWED AMOUNTS WITH THE ESCROW AGENT, AMOUNTS ARE “UNPAID” ON
THE DATE THAT OWNER IS REQUIRED TO MAKE PAYMENT OF AN INVOICE UNDER SECTION 7.2E
OF THIS AGREEMENT.  THE ESCROWED AMOUNTS WILL BE DEPOSITED WITH THE ESCROW AGENT
PURSUANT TO THE ESCROW AGREEMENT (WHICH PROVIDES, AMONG OTHER THINGS, THAT THE
ESCROWED AMOUNTS SHALL BE HELD IN AN INTEREST BEARING ACCOUNT AND DISBURSED UPON
THE INSTRUCTIONS OF BOTH PARTIES OR PURSUANT TO AN ARBITRATION AWARD).  PRIOR TO
ISSUANCE OF THE NTP, (I) THE ESCROW AGENT SHALL BE SELECTED BY MUTUAL AGREEMENT
OF THE PARTIES AND (II) THE ESCROW AGREEMENT SHALL BE IN FINAL FORM AND EXECUTED
BY THE ESCROW AGENT AND EACH PARTY.  THE PARTIES SHALL EACH PAY FIFTY PERCENT
(50%) OF THE COST OF THE ESCROW AGREEMENT INCLUDING WITHOUT LIMITATION THE FEES
AND EXPENSES OF THE ESCROW AGENT.


 

Article 19
CONFIDENTIALITY

 


19.1                           CONTRACTOR’S OBLIGATIONS.  CONTRACTOR HEREBY
COVENANTS AND WARRANTS THAT CONTRACTOR AND ITS EMPLOYEES AND AGENTS SHALL NOT
(WITHOUT IN EACH INSTANCE OBTAINING OWNER’S PRIOR WRITTEN CONSENT) DISCLOSE,
MAKE COMMERCIAL OR OTHER USE OF, OR GIVE OR SELL TO ANY PERSON, OTHER THAN TO
MEMBERS OF THE CONTRACTOR GROUP AND SUBCONTRACTORS OR SUB-SUBCONTRACTORS AS
NECESSARY TO PERFORM THE WORK, ANY INFORMATION CONSPICUOUSLY MARKED AND
IDENTIFIED IN WRITING AS CONFIDENTIAL AND RELATING TO THE BUSINESS, PRODUCTS,
SERVICES, RESEARCH OR DEVELOPMENT, CLIENTS OR CUSTOMERS OF OWNER OR ANY OWNER
AFFILIATE, OR RELATING TO SIMILAR INFORMATION OF A THIRD PARTY WHO

 

86

--------------------------------------------------------------------------------


 


HAS ENTRUSTED SUCH INFORMATION TO OWNER OR ANY OWNER AFFILIATE (HEREINAFTER
INDIVIDUALLY OR COLLECTIVELY, “OWNER’S CONFIDENTIAL INFORMATION”).  PRIOR TO
DISCLOSING ANY SUCH INFORMATION TO ANY SUBCONTRACTOR OR SUB-SUBCONTRACTOR AS
NECESSARY TO PERFORM THE WORK, CONTRACTOR SHALL BIND SUCH SUBCONTRACTOR OR
SUB-SUBCONTRACTOR TO THE CONFIDENTIALITY OBLIGATIONS CONTAINED IN THIS SECTION
19.1.  NOTHING IN THIS SECTION 19.1 OR THIS AGREEMENT SHALL IN ANY WAY PROHIBIT
CONTRACTOR OR ANY OF ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS FROM MAKING
COMMERCIAL OR OTHER USE OF, SELLING, OR DISCLOSING ANY OF THEIR RESPECTIVE
CONTRACTOR’S INTELLECTUAL PROPERTY OR THIRD PARTY PROPRIETARY WORK PRODUCT.


 


19.2                           OWNER’S OBLIGATIONS.  OWNER HEREBY COVENANTS AND
WARRANTS THAT OWNER AND ITS EMPLOYEES AND AGENTS SHALL NOT (WITHOUT IN EACH
INSTANCE OBTAINING CONTRACTOR’S PRIOR WRITTEN CONSENT) DISCLOSE, MAKE COMMERCIAL
OR OTHER USE OF, OR GIVE OR SELL TO ANY PERSON ANY OF THE FOLLOWING INFORMATION:
(I) ANY ESTIMATING, TECHNICAL OR PRICING METHODOLOGIES, TECHNIQUES, KNOW-HOW OR
INFORMATION RELATING TO THE BUSINESS, PRODUCTS, SERVICES, RESEARCH OR
DEVELOPMENT OF CONTRACTOR CONSPICUOUSLY MARKED AND IDENTIFIED IN WRITING AS
CONFIDENTIAL BY CONTRACTOR; OR (II) ANY OF CONTRACTOR’S INTELLECTUAL PROPERTY OR
THIRD PARTY PROPRIETARY WORK PRODUCT WHICH IS CONSPICUOUSLY MARKED AND
IDENTIFIED IN WRITING AS CONFIDENTIAL (HEREINAFTER INDIVIDUALLY OR COLLECTIVELY,
“CONTRACTOR’S CONFIDENTIAL INFORMATION”).  THE PARTIES AGREE THAT (Y)
NOTWITHSTANDING THE FOREGOING, OWNER SHALL NOT BE RESTRICTED FROM THE USE OR
DISCLOSURE OF WORK PRODUCT EXCEPT AS EXPRESSLY SET FORTH IN ARTICLE 10; AND (Z)
OWNER SHALL BE ENTITLED TO DISCLOSE THAT PORTION OF CONTRACTOR’S INTELLECTUAL
PROPERTY AND THIRD PARTY PROPRIETARY WORK PRODUCT FOR WHICH OWNER HAS A LICENSE
IN, AND WHICH IS TO BE USED BY OWNER FOR THE PURPOSE FOR WHICH SUCH LICENSE IS
GRANTED PURSUANT TO SECTION 10.1, PROVIDED THAT, WITH RESPECT TO SUCH
CONTRACTOR’S INTELLECTUAL PROPERTY AND THIRD PARTY PROPRIETARY WORK PRODUCT,
OWNER BINDS SUCH DISCLOSEE TO THE CONFIDENTIALITY OBLIGATIONS CONTAINED IN THIS
SECTION 19.2.


 


19.3                           DEFINITIONS.  THE TERM “CONFIDENTIAL INFORMATION”
SHALL MEAN ONE OR BOTH OF CONTRACTOR’S CONFIDENTIAL INFORMATION AND OWNER’S
CONFIDENTIAL INFORMATION, AS THE CONTEXT REQUIRES.  THE PARTY HAVING THE
CONFIDENTIALITY OBLIGATIONS WITH RESPECT TO SUCH CONFIDENTIAL INFORMATION SHALL
BE REFERRED TO AS THE “RECEIVING PARTY,” AND THE PARTY TO WHOM SUCH
CONFIDENTIALITY OBLIGATIONS ARE OWED SHALL BE REFERRED TO AS THE “DISCLOSING
PARTY.”


 


19.4                           EXCEPTIONS.  NOTWITHSTANDING SECTIONS 19.1 AND
19.2, CONFIDENTIAL INFORMATION SHALL NOT INCLUDE: (I) INFORMATION WHICH AT THE
TIME OF DISCLOSURE OR ACQUISITION IS IN THE PUBLIC DOMAIN, OR WHICH AFTER
DISCLOSURE OR ACQUISITION BECOMES PART OF THE PUBLIC DOMAIN WITHOUT VIOLATION OF
ARTICLE 19; (II) INFORMATION WHICH AT THE TIME OF DISCLOSURE OR ACQUISITION WAS
ALREADY IN THE POSSESSION OF THE RECEIVING PARTY OR ITS EMPLOYEES OR AGENTS AND
WAS NOT PREVIOUSLY ACQUIRED FROM THE DISCLOSING PARTY OR ANY OF ITS EMPLOYEES OR
AGENTS DIRECTLY OR INDIRECTLY; (III) INFORMATION WHICH THE RECEIVING PARTY CAN
SHOW WAS ACQUIRED BY SUCH ENTITY AFTER THE TIME OF DISCLOSURE OR ACQUISITION
HEREUNDER FROM A THIRD PARTY WITHOUT ANY CONFIDENTIALITY COMMITMENT, IF, TO THE
BEST OF RECEIVING PARTY’S OR ITS EMPLOYEES’ OR AGENT’S KNOWLEDGE, SUCH THIRD
PARTY DID NOT ACQUIRE IT, DIRECTLY OR INDIRECTLY, FROM THE DISCLOSING PARTY OR
ANY OF ITS EMPLOYEES OR AGENTS; (IV) INFORMATION INDEPENDENTLY DEVELOPED BY THE
RECEIVING PARTY WITHOUT BENEFIT OF THE CONFIDENTIAL INFORMATION; AND (V)
INFORMATION WHICH A PARTY BELIEVES IN GOOD FAITH IS REQUIRED TO BE DISCLOSED IN
CONNECTION WITH THE PROJECT BY APPLICABLE LAW, ANY GOVERNMENTAL INSTRUMENTALITY
(INCLUDING THE FERC), APPLICABLE SECURITIES LAWS OR THE RULES OF ANY STOCK
EXCHANGE; PROVIDED, HOWEVER, THAT PRIOR TO SUCH DISCLOSURE, THE RECEIVING PARTY
GIVES REASONABLE NOTICE TO THE DISCLOSING PARTY OF THE

 

87

--------------------------------------------------------------------------------


 


INFORMATION REQUIRED TO BE DISCLOSED.


 


19.5                           EQUITABLE RELIEF.  THE PARTIES ACKNOWLEDGE THAT
IN THE EVENT OF A BREACH OF ANY OF THE TERMS CONTAINED IN THIS ARTICLE 19, THE
DISCLOSING PARTY WOULD SUFFER IRREPARABLE HARM FOR WHICH REMEDIES AT LAW,
INCLUDING DAMAGES, WOULD BE INADEQUATE, AND THAT THE DISCLOSING PARTY SHALL BE
ENTITLED TO SEEK EQUITABLE RELIEF THEREFOR BY INJUNCTION, WITHOUT THE
REQUIREMENT OF POSTING A BOND.


 


19.6                           TERM.  THE CONFIDENTIALITY OBLIGATIONS OF THIS
ARTICLE 19 SHALL EXPIRE UPON THE EARLIER OF A PERIOD OF TEN (10) YEARS FOLLOWING
(I) THE TERMINATION OF THIS AGREEMENT OR (II) FINAL COMPLETION.


 

Article 20
LIMITATION OF LIABILITY

 


20.1                           CONTRACTOR AGGREGATE LIABILITY.  NOTWITHSTANDING
ANY OTHER PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, CONTRACTOR GROUP SHALL
NOT BE LIABLE TO OWNER GROUP UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION
RELATED TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY,
TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL
LIABILITY, INDEMNITY, CONTRIBUTION OR ANY OTHER CAUSE OF ACTION, IN EXCESS OF A
CUMULATIVE AGGREGATE AMOUNT OF THIRTY PERCENT (30%) OF THE CONTRACT PRICE, AND
OWNER SHALL RELEASE CONTRACTOR GROUP FROM ANY LIABILITY IN EXCESS THEREOF;
PROVIDED THAT, NOTWITHSTANDING THE FOREGOING, THE LIMITATION OF LIABILITY SET
FORTH IN THIS SECTION 20.1 SHALL NOT (I) APPLY TO (A) CONTRACTOR’S
INDEMNIFICATION OBLIGATIONS UNDER SECTIONS 17.1B, 17.1E, 17.1F, 17.2 AND 17.5 OR
(B) CONTRACTOR’S OBLIGATIONS UNDER 8.1A.1; OR (II) INCLUDE THE PROCEEDS PAID
UNDER ANY INSURANCE POLICY THAT CONTRACTOR OR ITS SUBCONTRACTORS IS REQUIRED TO
OBTAIN PURSUANT TO THIS AGREEMENT OR SUBCONTRACT, AS THE CASE MAY BE.  IN NO
EVENT SHALL THE LIMITATION OF LIABILITY SET FORTH IN THIS SECTION 20.1 BE IN ANY
WAY DEEMED TO LIMIT CONTRACTOR’S OBLIGATION TO PERFORM ALL WORK REQUIRED TO
ACHIEVE READY FOR PERFORMANCE TESTING.


 


20.2                           LIMITATION ON CONTRACTOR’S LIABILITY FOR
LIQUIDATED DAMAGES.


 


A.                                   DELAY LIQUIDATED DAMAGES.  SUBJECT TO
SECTION 20.2C, CONTRACTOR’S MAXIMUM LIABILITY TO OWNER FOR (I) RFCD DELAY
LIQUIDATED DAMAGES IS ONE PERCENT (1%) OF THE CONTRACT PRICE, AS MAY BE ADJUSTED
BY CHANGE ORDER PURSUANT TO ARTICLE 6 AND (II) DELAY LIQUIDATED DAMAGES
(INCLUDING RFCD DELAY LIQUIDATED DAMAGES AND SUBSTANTIAL COMPLETION DELAY
LIQUIDATED DAMAGES) IS TEN PERCENT (10%) OF THE CONTRACT PRICE IN THE AGGREGATE,
AS MAY BE ADJUSTED BY CHANGE ORDER PURSUANT TO ARTICLE 6.


 


B.                                     PERFORMANCE LIQUIDATED DAMAGES.  SUBJECT
TO SECTION 20.2C, CONTRACTOR’S MAXIMUM LIABILITY TO OWNER FOR:


 

1.                                       SENDOUT RATE PERFORMANCE LIQUIDATED
DAMAGES IS TEN PERCENT (10%) OF THE CONTRACT PRICE IN THE AGGREGATE, AS MAY BE
ADJUSTED BY CHANGE ORDER; AND

 

88

--------------------------------------------------------------------------------


 

2.                                       SHIP UNLOADING TIME PERFORMANCE
LIQUIDATED DAMAGES IS TWO PERCENT (2%) OF THE CONTRACT PRICE IN THE AGGREGATE,
AS MAY BE ADJUSTED BY CHANGE ORDER;

 

3.                                       PERFORMANCE LIQUIDATED DAMAGES,
COLLECTIVELY, IS TEN PERCENT (10%) OF THE CONTRACT PRICE IN THE AGGREGATE, AS
MAY BE ADJUSTED BY CHANGE ORDER.

 


C.                                     EXCEPTIONS TO LIMITATIONS OF LIABILITY
UNDER SECTION 20.2.  SECTIONS 20.2A AND 20.2B SHALL NOT BE CONSTRUED TO LIMIT
CONTRACTOR’S OBLIGATION TO COMPLETE THE WORK FOR THE COMPENSATION PROVIDED UNDER
THIS AGREEMENT.


 


20.3                           LIQUIDATED DAMAGES IN GENERAL.


 


A.                                   LIQUIDATED DAMAGES NOT PENALTY.  IT IS
EXPRESSLY AGREED THAT LIQUIDATED DAMAGES PAYABLE UNDER THIS AGREEMENT DO NOT
CONSTITUTE A PENALTY AND THAT THE PARTIES, HAVING NEGOTIATED IN GOOD FAITH FOR
SUCH SPECIFIC LIQUIDATED DAMAGES AND HAVING AGREED THAT THE AMOUNT OF SUCH
LIQUIDATED DAMAGES IS REASONABLE IN LIGHT OF THE ANTICIPATED HARM CAUSED BY THE
BREACH RELATED THERETO AND THE DIFFICULTIES OF PROOF OF LOSS AND INCONVENIENCE
OR NONFEASIBILITY OF OBTAINING ANY ADEQUATE REMEDY, ARE ESTOPPED FROM CONTESTING
THE VALIDITY OR ENFORCEABILITY OF SUCH LIQUIDATED DAMAGES.


 


B.                                     LIQUIDATED DAMAGES AS EXCLUSIVE REMEDY.


 

1.                                       DELAY LIQUIDATED DAMAGES SHALL BE
OWNER’S SOLE AND EXCLUSIVE DAMAGES AND REMEDY, AND THE SOLE AND EXCLUSIVE
LIABILITY OF CONTRACTOR, FOR DELAY AS SET FORTH IN SECTION 13.1, EXCEPT OWNER
SHALL BE ENTITLED TO ALSO TERMINATE THIS AGREEMENT FOR DELAY UNDER SECTION
16.1A(III) AND, IF SO TERMINATED UNDER SECTION 16.1, OWNER IS ENTITLED TO, AS
WITH RESPECT TO DAMAGES INCURRED BY OWNER FOR DELAY, SUCH DELAY DAMAGES SET
FORTH IN SECTION 16.1B.

 

2.                                       PERFORMANCE LIQUIDATED DAMAGES SHALL BE
OWNER’S SOLE AND EXCLUSIVE DAMAGES AND REMEDY, AND THE SOLE AND EXCLUSIVE
LIABILITY OF CONTRACTOR, FOR FAILURE OF THE FACILITY TO ACHIEVE ANY OF THE
PERFORMANCE GUARANTEES, EXCEPT AS PROVIDED UNDER SECTION 11.5.

 


C.                                     PAYMENT OF LIQUIDATED DAMAGES.  WITH
RESPECT TO ANY LIQUIDATED DAMAGES THAT ACCRUE (WHETHER DELAY LIQUIDATED DAMAGES
OR PERFORMANCE LIQUIDATED DAMAGES), OWNER SHALL INVOICE CONTRACTOR FOR SUCH
LIQUIDATED DAMAGES.  CONTRACTOR SHALL PAY SUCH LIQUIDATED DAMAGES WITHIN TEN
(10) DAYS AFTER CONTRACTOR’S RECEIPT OF SUCH INVOICE.  TO THE EXTENT CONTRACTOR
DOES NOT PAY SUCH LIQUIDATED DAMAGES WITHIN SUCH TEN (10) DAY PERIOD, OWNER MAY,
AT ITS OPTION, DO ONE OR MORE OF THE FOLLOWING: (I) WITHHOLD FROM CONTRACTOR
AMOUNTS THAT ARE OTHERWISE DUE AND PAYABLE TO CONTRACTOR IN THE AMOUNT OF SUCH
LIQUIDATED DAMAGES AND/OR (II) COLLECT ON THE LETTER OF CREDIT IN THE AMOUNT OF
SUCH LIQUIDATED DAMAGES.  FOR THE AVOIDANCE OF DOUBT, PRIOR TO EXERCISING SUCH
RIGHT TO WITHHOLD OR COLLECT ON THE LETTER OF CREDIT, OWNER SHALL NOT BE
REQUIRED TO PROVIDE THE NOTICE AS SET FORTH IN SECTION 7.8.  AS USED IN THIS
AGREEMENT, LIQUIDATED DAMAGES ARE “PAID” IF AND TO THE EXTENT OWNER EXERCISES
OPTION (I) OR (II) ABOVE FOR THE COLLECTION OF LIQUIDATED DAMAGES.

 

89

--------------------------------------------------------------------------------


 


20.4                           CONSEQUENTIAL DAMAGES.  NOTWITHSTANDING ANY OTHER
PROVISIONS OF THIS AGREEMENT TO THE CONTRARY, NEITHER OWNER GROUP NOR CONTRACTOR
GROUP SHALL BE LIABLE UNDER THIS AGREEMENT OR UNDER ANY CAUSE OF ACTION RELATED
TO THE SUBJECT MATTER OF THIS AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT
(INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY, PROFESSIONAL
LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION FOR SPECIAL,
INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING LOSS OF
PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF FINANCING,
LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR MAINTAINING
FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR LOSSES FOR
PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF PERSONNEL STATIONED THERE
(“CONSEQUENTIAL DAMAGES”) AND OWNER SHALL RELEASE CONTRACTOR GROUP AND
CONTRACTOR GROUP SHALL RELEASE OWNER GROUP FROM ANY LIABILITY FOR SUCH
CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF LIABILITY SET FORTH IN
THIS SECTION 20.4 (I) IS NOT INTENDED TO PREVENT CONTRACTOR FROM RECEIVING
PROFIT TO THE EXTENT THAT CONTRACTOR IS ENTITLED TO RECEIVE SUCH PROFIT UNDER
THE PROVISIONS OF THIS AGREEMENT AND (II) SHALL NOT APPLY (A) TO AMOUNTS
ENCOMPASSED WITHIN LIQUIDATED DAMAGES, (B) TO CONTRACTOR’S INDEMNIFICATION
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD
PARTY OR, WITH RESPECT TO THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION
17.2, MEMBERS OF THE CONTRACTOR GROUP OR ANY SUBCONTRACTORS OR SUB-
SUBCONTRACTORS, OR (C) TO OWNER’S INDEMNIFICATION OBLIGATIONS UNDER THIS
AGREEMENT WITH RESPECT TO LOSSES SUFFERED BY ANY THIRD PARTY OR, WITH RESPECT TO
THE INDEMNIFICATION OBLIGATIONS SET FORTH IN SECTION 17.3, MEMBERS OF THE OWNER
GROUP OR ANY OTHER CONTRACTORS OF OWNER.


 


20.5                           EXCLUSIVE REMEDIES.  WHERE A REMEDY SPECIFIED IN
THIS AGREEMENT IS EXPRESSLY STATED TO BE A PARTY’S SOLE REMEDY, IT IS INTENDED
THAT SUCH REMEDY SHALL BE THE SOLE AND EXCLUSIVE REMEDY OF SUCH PARTY FOR THE
MATTER IN QUESTION, NOTWITHSTANDING ANY REMEDY OTHERWISE AVAILABLE AT LAW OR IN
EQUITY.


 


20.6                           APPLICABILITY.  EXCEPT TO THE EXTENT EXPRESSLY
PROHIBITED BY LAW, THE WAIVERS AND DISCLAIMERS OF LIABILITY, RELEASES FROM
LIABILITY, EXCLUSIONS, LIMITATIONS AND APPORTIONMENTS OF LIABILITY AND
INDEMNITIES EXPRESSED IN THIS AGREEMENT SHALL APPLY EVEN IN THE EVENT OF FAULT,
NEGLIGENCE (IN WHOLE OR IN PART), STRICT LIABILITY, BREACH OF CONTRACT OR
OTHERWISE OF THE PARTY RELEASED OR WHOSE LIABILITY IS WAIVED, DISCLAIMED,
LIMITED, FIXED OR INDEMNIFIED AND SHALL EXTEND IN FAVOR OF MEMBERS OF THE OWNER
GROUP AND THE CONTRACTOR GROUP.


 


20.7                           TERM LIMIT.  WITH THE EXCEPTION OF ARTICLE 10,
ARTICLE 19 AND SECTIONS 8.1, 17.1A, 17.1B, 17.1C, 17.1E, 17.4 AND 17.5 (AND TO
THE EXTENT THE FOLLOWING RELATE TO THE FOREGOING ARTICLES AND SECTIONS: SECTIONS
1.1, 17.8, 17.9 AND ARTICLE 18, ARTICLE 20 AND ARTICLE 21), NEITHER PARTY SHALL
BE LIABLE TO THE OTHER PARTY UNDER THIS AGREEMENT FOR ANY CLAIMS BROUGHT THREE
(3) YEARS OR MORE AFTER SUBSTANTIAL COMPLETION.


 

Article 21
MISCELLANEOUS PROVISIONS

 


21.1                           ENTIRE AGREEMENT.  THIS AGREEMENT, INCLUDING THE
ATTACHMENTS AND SCHEDULES

 

90

--------------------------------------------------------------------------------


 


ATTACHED TO AND INCORPORATED INTO THIS AGREEMENT, CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
INCORPORATES ANY AND ALL PRIOR AGREEMENTS AND COMMITMENTS WITH RESPECT THERETO.
THERE ARE NO OTHER ORAL UNDERSTANDINGS, TERMS OR CONDITIONS, AND NEITHER PARTY
HAS RELIED UPON ANY REPRESENTATION, EXPRESS OR IMPLIED, NOT CONTAINED IN THIS
AGREEMENT. GENERAL OR SPECIAL CONDITIONS INCLUDED IN ANY OF CONTRACTOR’S PRICE
LISTS, INVOICES, TICKETS, RECEIPTS OR OTHER SUCH DOCUMENTS PRESENTED TO OWNER
SHALL HAVE NO APPLICABILITY TO OWNER WITH RESPECT TO THIS AGREEMENT.  WITHOUT
LIMITATION, THIS AGREEMENT SUPERSEDES IN ITS ENTIRETY THE MEMORANDUM OF
UNDERSTANDING, TECHNICAL SERVICES AGREEMENT, AND ANY OTHER AGREEMENTS BETWEEN
THE PARTIES RELATED TO THE PROJECT.


 


21.2                           AMENDMENTS.  NO CHANGE, AMENDMENT OR MODIFICATION
OF THE TERMS OF THIS AGREEMENT SHALL BE VALID OR BINDING UPON THE PARTIES HERETO
UNLESS SUCH CHANGE, AMENDMENT OR MODIFICATION IS IN WRITING AND DULY EXECUTED BY
BOTH PARTIES HERETO.


 


21.3                           JOINT EFFORT.  PREPARATION OF THIS AGREEMENT HAS
BEEN A JOINT EFFORT OF THE PARTIES AND THE RESULTING DOCUMENT SHALL NOT BE
CONSTRUED MORE SEVERELY AGAINST ONE OF THE PARTIES THAN AGAINST THE OTHER.


 


21.4                           CAPTIONS.  THE CAPTIONS CONTAINED IN THIS
AGREEMENT ARE FOR CONVENIENCE AND REFERENCE ONLY AND IN NO WAY DEFINE, DESCRIBE,
EXTEND OR LIMIT THE SCOPE OF INTENT OF THIS AGREEMENT OR THE INTENT OF ANY
PROVISION CONTAINED HEREIN.


 


21.5                           NOTICE.  ANY NOTICE, DEMAND, OFFER, OR OTHER
WRITTEN INSTRUMENT REQUIRED OR PERMITTED TO BE GIVEN PURSUANT TO THIS AGREEMENT
SHALL BE IN WRITING SIGNED BY THE PARTY GIVING SUCH NOTICE AND SHALL BE HAND
DELIVERED OR SENT BY OVERNIGHT COURIER, MESSENGER, FACSIMILE OR CERTIFIED MAIL,
RETURN RECEIPT REQUESTED, TO THE OTHER PARTY AT THE ADDRESS SET FORTH BELOW.


 


A.                                   IF DELIVERED TO OWNER:


 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: Ed Lehotsky

 

with a copy to:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: General Counsel

 


B.                                     IF DELIVERED TO CONTRACTOR:


 

Bechtel Corporation

3000 Post Oak Boulevard

 

91

--------------------------------------------------------------------------------


 

Houston, Texas 77056

Facsimile: (713) 253-1610

Attn: C. Asok Kumar

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

 

Each Party shall have the right to change the place to which notice shall be
sent or delivered by sending a similar notice to the other Party in like
manner.  Notices, demands, offers or other written instruments shall be deemed
to have been duly given on the date actually received by the intended recipient.

 


21.6                           SEVERABILITY.  THE INVALIDITY OF ONE OR MORE
PHRASES, SENTENCES, CLAUSES, SECTIONS OR ARTICLES CONTAINED IN THIS AGREEMENT
SHALL NOT AFFECT THE VALIDITY OF THE REMAINING PORTIONS OF THIS AGREEMENT SO
LONG AS THE MATERIAL PURPOSES OF THIS AGREEMENT CAN BE DETERMINED AND
EFFECTUATED.


 


21.7                           ASSIGNMENT.  THIS AGREEMENT MAY BE ASSIGNED TO
OTHER PERSONS ONLY UPON THE PRIOR WRITTEN CONSENT OF THE NON-ASSIGNING PARTY
HERETO, EXCEPT THAT OWNER MAY ASSIGN THIS AGREEMENT TO ANY OF ITS AFFILIATES BY
PROVIDING NOTICE TO CONTRACTOR.  FURTHERMORE, OWNER MAY, FOR THE PURPOSE OF
PROVIDING COLLATERAL, ASSIGN, PLEDGE AND/OR GRANT A SECURITY INTEREST IN THIS
AGREEMENT TO ANY LENDER WITHOUT CONTRACTOR’S CONSENT.  WHEN DULY ASSIGNED IN
ACCORDANCE WITH THE FOREGOING, THIS AGREEMENT SHALL BE BINDING UPON AND SHALL
INURE TO THE BENEFIT OF THE ASSIGNEE; PROVIDED THAT ANY ASSIGNMENT BY CONTRACTOR
OR OWNER PURSUANT TO THIS SECTION 21.7 SHALL NOT RELIEVE CONTRACTOR OR OWNER (AS
APPLICABLE) OF ANY OF ITS OBLIGATIONS OR LIABILITIES UNDER THIS AGREEMENT.  ANY
ASSIGNMENT NOT IN ACCORDANCE WITH THIS SECTION 21.7 SHALL BE VOID AND WITHOUT
FORCE OR EFFECT, AND ANY ATTEMPT TO ASSIGN THIS AGREEMENT IN VIOLATION OF THIS
PROVISION SHALL GRANT THE NON-ASSIGNING PARTY THE RIGHT, BUT NOT THE OBLIGATION,
TO TERMINATE THIS AGREEMENT AT ITS OPTION FOR DEFAULT.


 


21.8                           NO WAIVER.  ANY FAILURE OF EITHER PARTY TO
ENFORCE ANY OF THE PROVISIONS OF THIS AGREEMENT OR TO REQUIRE COMPLIANCE WITH
ANY OF ITS TERMS AT ANY TIME DURING THE TERM OF THIS AGREEMENT SHALL IN NO WAY
AFFECT THE VALIDITY OF THIS AGREEMENT, OR ANY PART HEREOF, AND SHALL NOT BE
DEEMED A WAIVER OF THE RIGHT OF SUCH PARTY THEREAFTER TO ENFORCE ANY AND EACH
SUCH PROVISIONS.


 


21.9                           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS (WITHOUT
GIVING EFFECT TO THE PRINCIPLES THEREOF RELATING TO CONFLICTS OF LAW).  THE
UNITED NATIONS CONVENTION ON CONTRACTS FOR THE INTERNATIONAL SALE OF GOODS SHALL
NOT APPLY TO THIS AGREEMENT AND SHALL BE DISCLAIMED IN AND EXCLUDED FROM ANY
SUBCONTRACTS ENTERED INTO BY CONTRACTOR IN CONNECTION WITH THE WORK OR THE
FACILITY.


 


21.10                     SUCCESSORS AND ASSIGNS.  THIS AGREEMENT SHALL BE
BINDING UPON THE PARTIES HERETO,

 

92

--------------------------------------------------------------------------------


 


THEIR SUCCESSORS AND PERMITTED ASSIGNS.


 


21.11                     ATTACHMENTS AND SCHEDULES.  ALL ATTACHMENTS AND
SCHEDULES SHALL BE INCORPORATED INTO THIS AGREEMENT BY SUCH REFERENCE AND SHALL
BE DEEMED TO BE AN INTEGRAL PART OF THIS AGREEMENT.


 


21.12                     OBLIGATIONS.  NOTHING CONTAINED IN THIS AGREEMENT
SHALL BE CONSTRUED AS CONSTITUTING A JOINT VENTURE OR PARTNERSHIP BETWEEN
CONTRACTOR AND OWNER.


 


21.13                     FURTHER ASSURANCES.  CONTRACTOR AND OWNER AGREE TO
PROVIDE SUCH INFORMATION, EXECUTE AND DELIVER ANY SUCH INSTRUMENTS AND DOCUMENTS
AND TO TAKE SUCH OTHER ACTIONS AS MAY BE REASONABLY REQUESTED BY THE OTHER PARTY
THAT ARE NOT INCONSISTENT WITH THE PROVISIONS OF THIS AGREEMENT AND THAT DO NOT
INVOLVE THE ASSUMPTION OF OBLIGATIONS OR LIABILITIES GREATER THAN THOSE PROVIDED
FOR IN THIS AGREEMENT, IN ORDER TO GIVE FULL EFFECT TO THIS AGREEMENT AND TO
CARRY OUT THE INTENT OF THIS AGREEMENT.


 


21.14                     PRIORITY.  THE DOCUMENTS THAT FORM THIS AGREEMENT ARE
LISTED BELOW IN ORDER OF PRIORITY, WITH THE DOCUMENT HAVING THE HIGHEST PRIORITY
LISTED FIRST AND THE ONE WITH THE LOWEST PRIORITY LISTED LAST.  IN THE EVENT OF
ANY CONFLICT OR INCONSISTENCY BETWEEN A PROVISION IN ONE DOCUMENT AND A
PROVISION IN ANOTHER DOCUMENT, THE DOCUMENT WITH THE HIGHER PRIORITY SHALL
CONTROL.    THIS AGREEMENT IS COMPOSED OF THE FOLLOWING DOCUMENTS, WHICH ARE
LISTED IN PRIORITY:


 


A.                                   CHANGE ORDERS WHICH EXPRESSLY MODIFY THE
TERMS OF THIS AGREEMENT OR WRITTEN AMENDMENTS TO THIS AGREEMENT;


 


B.                                     THE ARTICLES OF THIS AGREEMENT; AND


 


C.                                     ATTACHMENTS AND SCHEDULES TO THIS
AGREEMENT.


 


21.15                     RESTRICTIONS ON PUBLIC ANNOUNCEMENTS.  NEITHER
CONTRACTOR NOR ITS SUBCONTRACTORS OR SUB-SUBCONTRACTORS SHALL TAKE ANY
PHOTOGRAPHS OF ANY PART OF THE FACILITY, ISSUE A PRESS RELEASE, ADVERTISEMENT,
PUBLICITY MATERIAL, FINANCIAL DOCUMENT OR SIMILAR MATTER OR PARTICIPATE IN A
MEDIA INTERVIEW THAT MENTIONS OR REFERS TO THE WORK OR ANY PART OF THE FACILITY
WITHOUT THE PRIOR WRITTEN CONSENT OF OWNER; PROVIDED THAT CONTRACTOR SHALL NOT
BE REQUIRED TO OBTAIN OWNER’S PRIOR WRITTEN CONSENT OF CONTRACTOR’S ISSUANCE OF
A PRESS RELEASE TO CORRECT ANY ERRORS MADE BY OWNER CONCERNING CONTRACTOR IN A
PRIOR PRESS RELEASE ISSUED BY OWNER IF CONTRACTOR FIRST GIVES OWNER FIVE (5)
DAYS’ PRIOR WRITTEN NOTICE OF CONTRACTOR’S INTENT TO ISSUE SUCH CORRECTIVE PRESS
RELEASE AND AN OPPORTUNITY OF OWNER TO CORRECT SUCH ERROR WITHIN SUCH FIVE (5)
DAY PERIOD.  OWNER AGREES TO COOPERATE WITH CONTRACTOR AND PROVIDE TO CONTRACTOR
FOR REVIEW AND COMMENT A COPY OF ANY PRESS RELEASE THAT MENTIONS OR REFERS TO
CONTRACTOR PRIOR TO THE ISSUANCE OF SUCH PRESS RELEASE; PROVIDED THAT OWNER
SHALL NOT BE REQUIRED TO OBTAIN CONTRACTOR’S PRIOR CONSENT PRIOR TO THE ISSUANCE
OF SUCH PRESS RELEASE.  CONTRACTOR ACKNOWLEDGES AND AGREES THAT OWNER SHALL BE
REQUIRED, FROM TIME TO TIME, TO MAKE DISCLOSURES AND PRESS RELEASES AND
APPLICABLE FILINGS WITH THE SEC IN ACCORDANCE WITH APPLICABLE SECURITIES LAWS,
THAT OWNER BELIEVES IN GOOD FAITH ARE REQUIRED BY APPLICABLE LAW OR THE RULES OF
ANY STOCK EXCHANGE.  IF ANY SUCH DISCLOSURE, PRESS RELEASE OR FILING INCLUDES
ANY REFERENCE TO CONTRACTOR, THEN OWNER SHALL PROVIDE AS MUCH NOTICE AS IS
PRACTICABLE TO CONTRACTOR TO PROVIDE IT WITH AN OPPORTUNITY TO COMMENT;
PROVIDED, HOWEVER, THE FINAL DETERMINATION SHALL REMAIN WITH OWNER.  CONTRACTOR
ACKNOWLEDGES THAT OWNER SHALL BE REQUIRED FROM TIME TO TIME TO

 

93

--------------------------------------------------------------------------------


 


MAKE FILINGS IN COMPLIANCE WITH APPLICABLE SECURITIES LAWS, INCLUDING A COPY OF
THIS AGREEMENT.


 


21.16                     POTENTIAL LENDERS, POTENTIAL EQUITY INVESTORS AND
EQUITY PARTICIPANTS.


 


A.                                   POTENTIAL LENDERS.  OWNER SHALL PROVIDE TO
CONTRACTOR (I) THE IDENTITY OF POTENTIAL LENDERS THAT HAVE SIGNED
CONFIDENTIALITY AGREEMENTS WITH OWNER AND (II) A COPY OF THE PRELIMINARY
INFORMATION MEMORANDUM OR PRELIMINARY OFFERING CIRCULAR DISTRIBUTED TO SUCH
POTENTIAL LENDERS AND ANY FINAL LOAN AGREEMENTS EXECUTED WITH OWNER AND SUCH
POTENTIAL LENDERS.  AS USED HEREIN, “POTENTIAL LENDER” SHALL MEAN ANY COMMERCIAL
BANK, INSURANCE COMPANY, INVESTMENT OR MUTUAL FUND OR OTHER ENTITY THAT IS AN
“ACCREDITED INVESTOR” (AS DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED) AND WHICH EXTENDS CREDIT, BUYS LOANS AND
IS IN THE BUSINESS OF LENDING AS ONE OF ITS BUSINESSES.


 


B.                                     POTENTIAL EQUITY INVESTORS.  PRIOR TO
DISCLOSURE OF ANY WORK PRODUCT BY OWNER TO ANY POTENTIAL EQUITY INVESTOR IN
OWNER IN CONNECTION WITH THE PROJECT, OWNER SHALL (I) OBTAIN CONTRACTOR’S
WRITTEN CONSENT (SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD) TO THE
DESCRIPTION OF THE WORK PRODUCT TO BE DISCLOSED, AND (II) OBTAIN A WAIVER FROM
SUCH POTENTIAL EQUITY INVESTOR AGREEING THAT IT IS NOT RELYING UPON SUCH WORK
PRODUCT IN MAKING ANY INVESTMENT DECISION IN CONNECTION WITH THE PROJECT AND
WAIVING AND RELEASING ANY CLAIM IT MAY HAVE AGAINST CONTRACTOR OR CONTRACTOR’S
AFFILIATES ON ACCOUNT OF ANY SUCH RELIANCE OR PURPORTED RELIANCE.  OWNER
ACKNOWLEDGES AND AGREES THAT EACH POTENTIAL EQUITY INVESTOR SHALL BE AN
“ACCREDITED INVESTOR” WITHIN THE MEANING OF RULE 501 OF REGULATION D PROMULGATED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED.


 


C.                                     EQUITY PARTICIPANTS.  OWNER’S SUCCESSORS,
ASSIGNS AND ANY FUTURE RECIPIENT OF ANY EQUITY OWNERSHIP IN OWNER SHALL BE BOUND
BY THE RELEASES, LIMITATIONS ON LIABILITY AND OTHER PROTECTIONS OF CONTRACTOR
SET FORTH IN THIS AGREEMENT, AND OWNER SHALL OBTAIN THE EXPRESS WRITTEN
AGREEMENT OF SUCH EQUITY PARTICIPANTS TO BE BOUND BY SUCH RELEASES, LIMITATIONS
OF LIABILITY AND OTHER PROTECTIONS OF CONTRACTOR.


 


21.17                     FOREIGN CORRUPT PRACTICES ACT.  WITH RESPECT TO THE
PERFORMANCE OF THE WORK, CONTRACTOR SHALL, AND SHALL CAUSE EACH MEMBER OF THE
CONTRACTOR GROUP TO, COMPLY WITH ALL PROVISIONS OF THE FOREIGN CORRUPT PRACTICES
ACT OF THE UNITED STATES (15 U.S.C. § 78DD-1 AND 2) AND NOT TO TAKE ANY ACTION
THAT COULD RESULT IN OWNER OR ANY OF ITS AFFILIATES BECOMING SUBJECT TO ANY
ACTION, PENALTY OR LOSS OF BENEFITS UNDER SUCH ACT.  OWNER SHALL, AND SHALL
CAUSE EACH MEMBER OF THE OWNER GROUP TO, COMPLY WITH ALL PROVISIONS OF THE
FOREIGN CORRUPT PRACTICES ACT OF THE UNITED STATES (15 U.S.C. § 78DD-1 AND 2)
AND NOT TO TAKE ANY ACTION THAT COULD RESULT IN CONTRACTOR OR ANY OF ITS
AFFILIATES BECOMING SUBJECT TO ANY ACTION, PENALTY OR LOSS OF BENEFITS UNDER
SUCH ACT.


 


21.18                     LANGUAGE.  THIS AGREEMENT AND ALL NOTICES,
COMMUNICATIONS AND SUBMITTALS BETWEEN THE PARTIES PURSUANT TO THIS AGREEMENT
SHALL BE IN THE ENGLISH LANGUAGE.


 


21.19                     COUNTERPARTS.  THIS AGREEMENT MAY BE SIGNED IN ANY
NUMBER OF COUNTERPARTS AND EACH COUNTERPART SHALL REPRESENT A FULLY EXECUTED
ORIGINAL AS IF SIGNED BY EACH OF THE PARTIES.  FACSIMILE SIGNATURES SHALL BE
DEEMED AS EFFECTIVE AS ORIGINAL SIGNATURES.


 


21.20                     FEDERAL ENERGY REGULATORY COMMISSION APPROVAL. 
ISSUANCE OF THE NTP

 

94

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 5.2B IS CONTINGENT UPON FERC ISSUING THE FERC AUTHORIZATION.
IN THE EVENT FERC DENIES OWNER’S APPLICATION FOR THE FERC AUTHORIZATION OR THE
CONTENT OF SUCH FERC AUTHORIZATION IS NOT ACCEPTABLE TO OWNER, THEN OWNER SHALL
NOT BE OBLIGATED TO APPEAL THEREFROM.  IN THE EVENT FERC DENIES OWNER’S
APPLICATION, THEN OWNER MAY TERMINATE THIS AGREEMENT FOR CONVENIENCE IN
ACCORDANCE WITH SECTION 16.2.


 


21.21                     OWNER’S LENDER.   CONTRACTOR SHALL, ON OR BEFORE
ISSUANCE OF THE NTP, ENTER INTO A MUTUALLY ACCEPTABLE FORM OF ACKNOWLEDGEMENT
AND CONSENT WITH THE COLLATERAL AGENT. SUCH ACKNOWLEDGEMENT AND CONSENT SHALL BE
SUBSTANTIALLY IN THE FORM OF ATTACHMENT AA.  CONTRACTOR SHALL COOPERATE IN
CONSIDERING APPROPRIATE AND REASONABLE AMENDMENTS TO THAT FORM OF DIRECT
AGREEMENT AS SUCH AMENDMENTS MAY BE PROPOSED BY LENDER OR ITS COUNSEL.
CONTRACTOR ACKNOWLEDGES AND AGREES THAT OWNER’S ISSUANCE OF THE NTP IS
CONTINGENT UPON OBTAINING PROJECT FINANCING IN CONNECTION WITH THIS PROJECT OR
OTHER FORMS OF FINANCING.


 


21.22                     INDEPENDENT ENGINEER.  CONTRACTOR SHALL COOPERATE WITH
INDEPENDENT ENGINEER IN THE CONDUCT OF HIS OR HER DUTIES IN RELATION TO THE
FACILITY AND THE WORK, INCLUDING THE DUTIES LISTED IN ATTACHMENT CC.  NO REVIEW,
APPROVAL OR DISAPPROVAL BY INDEPENDENT ENGINEER SHALL SERVE TO REDUCE OR LIMIT
THE LIABILITY OF CONTRACTOR TO OWNER UNDER THIS AGREEMENT.


 


21.23                     SURVIVAL.  SUBJECT TO SECTION 20.7, ARTICLE 6, ARTICLE
7, ARTICLE 9, ARTICLE 10, ARTICLE 12, ARTICLE 14, ARTICLE 15, ARTICLE 16,
ARTICLE 17, ARTICLE 18 AND ARTICLE 19, ARTICLE 20, SECTIONS 3.8, 3.13, 3.17,
4.9, 8.1, 8.2, 21.9, 21.16 AND THIS SECTION 21.23 SHALL SURVIVE TERMINATION OF
THIS AGREEMENT, IN ADDITION TO ANY OTHER PROVISIONS WHICH BY THEIR NATURE
SHOULD, OR BY THEIR EXPRESS TERMS DO, SURVIVE OR EXTEND BEYOND THE TERMINATION
OF THIS AGREEMENT.


 

[Signature Page Follows]

 

95

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be executed by
their duly authorized representatives as of the Contract Date.

 

 

Owner:

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

/s/ Charif Souki

 

 

 

Name:

Charif Souki

 

 

Title:

Chairman

 

 

 

 

 

Contractor:

 

 

 

 

BECHTEL CORPORATION

 

 

 

 

 

 

 

By:

/s/ John M. Duty

 

 

Name:

John M. Duty

 

Title:

Senior Vice President

 

96

--------------------------------------------------------------------------------


 

ATTACHMENT A

 

SCOPE OF WORK AND DESIGN BASIS

 

--------------------------------------------------------------------------------


 

Schedule A-1

 

SCOPE OF WORK

 

TABLE OF CONTENTS

 

1.

SCOPE REQUIREMENTS

 

1.1

GENERAL INTRODUCTION

 

1.2

SUMMARY OF CONTRACTOR SCOPE

 

1.3

PRIORITY OF DOCUMENTS

 

2.

DESCRIPTION OF FACILITY

 

2.1

MARINE FACILITIES

 

2.2

LNG STORAGE FACILITIES

 

2.3

BOIL-OFF GAS AND VAPOR REMOVAL SYSTEM

 

2.4

LNG VAPORIZATION AND SENDOUT FACILITIES

 

2.5

POWER GENERATION

 

2.6

BUILDINGS AND STRUCTURES

 

2.7

CONTROL SYSTEMS

 

2.8

ELECTRICAL

 

2.9

FIRE PROTECTION

 

2.10

HAZARD DETECTION

 

2.11

SOIL IMPROVEMENT

 

2.12

SITE DEVELOPMENT AND CIVIL WORK

 

2.13

SETTLEMENT OF STRUCTURES

 

3.

MANAGEMENT AND SUPERVISION

 

3.1

OWNER MANAGEMENT PHILOSOPHY

 

3.2

PROJECT EXECUTION PLAN

 

3.3

OWNER OFFICE ACCOMMODATIONS

 

4.

ENGINEERING

 

4.1

DESIGN BASIS

 

4.2

APPLICABLE CODES AND STANDARDS

 

4.3

PROJECT ENGINEERING PLAN

 

4.4

ENGINEERING DESIGN

 

4.5

PRE-INVESTMENT

 

4.6

PROCUREMENT AND MATERIAL CONTROL

 

4.7

BID PACKAGES

 

4.8

TRANSPORTATION OF MATERIAL AND EQUIPMENT

 

4.9

SPARE PARTS

 

4.10

REIMBURSABLE PURCHASES (REIMBURSABLE CHANGE ORDERS)

 

4.11

WELDING

 

5.

SUBCONTRACTS

 

5.1

GENERAL

 

5.2

PROJECT SUBCONTRACT PLAN

 

5.3

LOCAL SUBCONTRACTORS AND SUB-SUBCONTRACTORS

 

5.4

BID PACKAGES

 

6.

CONSTRUCTION

 

6.1

GENERAL

 

6.2

SITE PREPARATION

 

 

2

--------------------------------------------------------------------------------


 

6.3

SCAFFOLDING AND ACCESS EQUIPMENT

 

6.4

CRANEAGE AND LIFTING EQUIPMENT

 

6.5

MEDICAL FACILITIES

 

6.6

SANITATION

 

6.7

HOUSEKEEPING

 

6.8

TEMPORARY FACILITIES

 

6.9

HEALTH, SAFETY AND THE ENVIRONMENT (HSE)

 

6.10

INDUSTRIAL RELATIONS

 

6.11

SITE SECURITY

 

6.12

SITE MATERIALS HANDLING, CONTROL AND PRESERVATION

 

6.13

MATERIAL CONTROL PROCEDURE

 

6.14

MATERIAL MARKING

 

6.15

CONSTRUCTION UTILITIES

 

6.16 [a04-15072_1ex10d1.htm#FirstFillMaterials]

FIRST FILL MATERIALS [a04-15072_1ex10d1.htm#FirstFillMaterials]

 

7. [a04-15072_1ex10d1.htm#QualityManagement]

QUALITY MANAGEMENT [a04-15072_1ex10d1.htm#QualityManagement]

 

7.1 [a04-15072_1ex10d1.htm#QualityAssuranceRequirements]

QUALITY ASSURANCE REQUIREMENTS
[a04-15072_1ex10d1.htm#QualityAssuranceRequirements]

 

7.2 [a04-15072_1ex10d1.htm#ProjectQualityPlan]

PROJECT QUALITY PLAN [a04-15072_1ex10d1.htm#ProjectQualityPlan]

 

7.3 [a04-15072_1ex10d1.htm#MonitoringByOwner]

MONITORING BY OWNER [a04-15072_1ex10d1.htm#MonitoringByOwner]

 

8. [a04-15072_1ex10d1.htm#CommissioningAndStartUp]

COMMISSIONING AND START UP [a04-15072_1ex10d1.htm#CommissioningAndStartUp]

 

8.1 [a04-15072_1ex10d1.htm#Introduction]

INTRODUCTION [a04-15072_1ex10d1.htm#Introduction]

 

8.2 [a04-15072_1ex10d1.htm#ProjectCommissioningPlan]

PROJECT COMMISSIONING PLAN [a04-15072_1ex10d1.htm#ProjectCommissioningPlan]

 

8.3 [a04-15072_1ex10d1.htm#OperatingAndMaintenanceManuals]

OPERATING AND MAINTENANCE MANUALS
[a04-15072_1ex10d1.htm#OperatingAndMaintenanceManuals]

 

8.4 [a04-15072_1ex10d1.htm#PerformanceTests]

PERFORMANCE TESTS [a04-15072_1ex10d1.htm#PerformanceTests]

 

8.5 [a04-15072_1ex10d1.htm#OperatingTests]

OPERATING TESTS [a04-15072_1ex10d1.htm#OperatingTests]

 

8.6 [a04-15072_1ex10d1.htm#OwnerParticipation]

OWNER PARTICIPATION [a04-15072_1ex10d1.htm#OwnerParticipation]

 

8.7 [a04-15072_1ex10d1.htm#OwnerOperatorTraining]

OWNER OPERATOR TRAINING [a04-15072_1ex10d1.htm#OwnerOperatorTraining]

 

8.8 [a04-15072_1ex10d1.htm#VendorTraining]

VENDOR TRAINING [a04-15072_1ex10d1.htm#VendorTraining]

 

8.9 [a04-15072_1ex10d1.htm#OperationsActivitiesPriorToSubstanti]

OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL COMPLETION
[a04-15072_1ex10d1.htm#OperationsActivitiesPriorToSubstanti]

 

8.10 [a04-15072_1ex10d1.htm#OwnersResponsibility]

OWNER’S RESPONSIBILITY [a04-15072_1ex10d1.htm#OwnersResponsibility]

 

9. [a04-15072_1ex10d1.htm#ProjectControl]

PROJECT CONTROL [a04-15072_1ex10d1.htm#ProjectControl]

 

9.1 [a04-15072_1ex10d1.htm#Gen]

GENERAL [a04-15072_1ex10d1.htm#Gen]

 

9.2 [a04-15072_1ex10d1.htm#ProjectControlsPlan]

PROJECT CONTROLS PLAN [a04-15072_1ex10d1.htm#ProjectControlsPlan]

 

9.3 [a04-15072_1ex10d1.htm#ProgramReportingPlanningNetwork]

PROGRAM REPORTING - PLANNING NETWORK
[a04-15072_1ex10d1.htm#ProgramReportingPlanningNetwork]

 

9.4 [a04-15072_1ex10d1.htm#CpmSchedule]

CPM SCHEDULE [a04-15072_1ex10d1.htm#CpmSchedule]

 

9.5 [a04-15072_1ex10d1.htm#ProgressMeasurement]

PROGRESS MEASUREMENT [a04-15072_1ex10d1.htm#ProgressMeasurement]

 

9.6 [a04-15072_1ex10d1.htm#MeetingsWeeklyProgressMeetingsMinu]

MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES
[a04-15072_1ex10d1.htm#MeetingsWeeklyProgressMeetingsMinu]

 

9.7 [a04-15072_1ex10d1.htm#MonthlyProgressReports]

MONTHLY PROGRESS REPORTS [a04-15072_1ex10d1.htm#MonthlyProgressReports]

 

9.8 [a04-15072_1ex10d1.htm#QuarterlyExecutiveProgressReports]

QUARTERLY EXECUTIVE PROGRESS REPORTS
[a04-15072_1ex10d1.htm#QuarterlyExecutiveProgressReports]

 

9.9 [a04-15072_1ex10d1.htm#ContractorDeliverables]

CONTRACTOR DELIVERABLES [a04-15072_1ex10d1.htm#ContractorDeliverables]

 

10. [a04-15072_1ex10d1.htm#ContractorInterfaces]

CONTRACTOR INTERFACES [a04-15072_1ex10d1.htm#ContractorInterfaces]

 

10.1 [a04-15072_1ex10d1.htm#FercActivitiesDivisionOfResponsibi]

FERC ACTIVITIES – DIVISION OF RESPONSIBILITY
[a04-15072_1ex10d1.htm#FercActivitiesDivisionOfResponsibi]

 

10.2 [a04-15072_1ex10d1.htm#FercRequiredReports]

FERC REQUIRED REPORTS [a04-15072_1ex10d1.htm#FercRequiredReports]

 

10.3 [a04-15072_1ex10d1.htm#RequirementsOfDepartmentOfHomelandS]

REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY
[a04-15072_1ex10d1.htm#RequirementsOfDepartmentOfHomelandS]

 

10.4 [a04-15072_1ex10d1.htm#VesselSecurityPlan]

VESSEL SECURITY PLAN [a04-15072_1ex10d1.htm#VesselSecurityPlan]

 

10.5 [a04-15072_1ex10d1.htm#ExportGasPipelines]

EXPORT GAS PIPELINES [a04-15072_1ex10d1.htm#ExportGasPipelines]

 

10.6 [a04-15072_1ex10d1.htm#ExistingWell]

EXISTING WELL [a04-15072_1ex10d1.htm#ExistingWell]

 

10.7 [a04-15072_1ex10d1.htm#EnvironmentalMitigation]

ENVIRONMENTAL MITIGATION [a04-15072_1ex10d1.htm#EnvironmentalMitigation]

 

10.8 [a04-15072_1ex10d1.htm#SabinePassLighthouse]

SABINE PASS LIGHTHOUSE [a04-15072_1ex10d1.htm#SabinePassLighthouse]

 

10.9 [a04-15072_1ex10d1.htm#WtProperty]

WT PROPERTY [a04-15072_1ex10d1.htm#WtProperty]

 

11. [a04-15072_1ex10d1.htm#ScopeOfLntp]

SCOPE OF LNTP [a04-15072_1ex10d1.htm#ScopeOfLntp]

 

11.1 [a04-15072_1ex10d1.htm#EarlyChangeOrders]

EARLY CHANGE ORDERS [a04-15072_1ex10d1.htm#EarlyChangeOrders]

 

 

3

--------------------------------------------------------------------------------


 

11.2 [a04-15072_1ex10d1.htm#ProjectPlanningActivities]

PROJECT PLANNING ACTIVITIES [a04-15072_1ex10d1.htm#ProjectPlanningActivities]

 

11.3 [a04-15072_1ex10d1.htm#DetailEngineeringActivities]

DETAIL ENGINEERING ACTIVITIES
[a04-15072_1ex10d1.htm#DetailEngineeringActivities]

 

11.4 [a04-15072_1ex10d1.htm#ProcurementActivities]

PROCUREMENT ACTIVITIES [a04-15072_1ex10d1.htm#ProcurementActivities]

 

11.5 [a04-15072_1ex10d1.htm#SubcontractActivities]

SUBCONTRACT ACTIVITIES [a04-15072_1ex10d1.htm#SubcontractActivities]

 

11.6 [a04-15072_1ex10d1.htm#ConstructionActivities]

CONSTRUCTION ACTIVITIES [a04-15072_1ex10d1.htm#ConstructionActivities]

 

12. [a04-15072_1ex10d1.htm#ExclusionsFromContractorScopeOfWork]

EXCLUSIONS FROM CONTRACTOR SCOPE OF WORK
[a04-15072_1ex10d1.htm#ExclusionsFromContractorScopeOfWork]

 

12.1 [a04-15072_1ex10d1.htm#WorkByOthersOrOwner]

WORK BY OTHERS OR OWNER [a04-15072_1ex10d1.htm#WorkByOthersOrOwner]

 

12.2 [a04-15072_1ex10d1.htm#WorkToBeAddedByChangeOrder]

WORK TO BE ADDED BY CHANGE ORDER
[a04-15072_1ex10d1.htm#WorkToBeAddedByChangeOrder]

 

12.3 [a04-15072_1ex10d1.htm#ItemsPotentiallyToBeAddedByChange]

ITEMS POTENTIALLY TO BE ADDED BY CHANGE ORDER
[a04-15072_1ex10d1.htm#ItemsPotentiallyToBeAddedByChange]

 

12.4 [a04-15072_1ex10d1.htm#EquipmentAndMaterialPrices]

EQUIPMENT AND MATERIAL PRICES [a04-15072_1ex10d1.htm#EquipmentAndMaterialPrices]

 

13. [a04-15072_1ex10d1.htm#ReimbursableScopeOfWorkItems]

REIMBURSABLE SCOPE OF WORK ITEMS
[a04-15072_1ex10d1.htm#ReimbursableScopeOfWorkItems]

 

13.1 [a04-15072_1ex10d1.htm#ListingOfReimbursableWorkItems]

LISTING OF REIMBURSABLE WORK ITEMS
[a04-15072_1ex10d1.htm#ListingOfReimbursableWorkItems]

 

13.2 [a04-15072_1ex10d1.htm#SubmergedCombustionVaporizers]

SUBMERGED COMBUSTION VAPORIZERS
[a04-15072_1ex10d1.htm#SubmergedCombustionVaporizers]

 

13.3 [a04-15072_1ex10d1.htm#HighPressureSendoutCompressor]

HIGH PRESSURE SENDOUT COMPRESSOR
[a04-15072_1ex10d1.htm#HighPressureSendoutCompressor]

 

13.4 [a04-15072_1ex10d1.htm#AdditionalFercRequirements]

ADDITIONAL FERC REQUIREMENTS [a04-15072_1ex10d1.htm#AdditionalFercRequirements]

 

13.5 [a04-15072_1ex10d1.htm#AdditionalLdeqRequirements]

ADDITIONAL LDEQ REQUIREMENTS [a04-15072_1ex10d1.htm#AdditionalLdeqRequirements]

 

13.6 [a04-15072_1ex10d1.htm#AdditionalUsaceRequirements]

ADDITIONAL USACE REQUIREMENTS
[a04-15072_1ex10d1.htm#AdditionalUsaceRequirements]

 

 

4

--------------------------------------------------------------------------------


 

1.                                      SCOPE REQUIREMENTS

 

1.1                               General Introduction

 

This Scope of Work is intended to provide an overall description of Contractor’s
responsibilities for the design, engineering, procurement, manufacture,
management, construction, installation, testing, commissioning, start up,
initial operations, and Performance Testing, all on a turnkey basis, of the
Facility.

 

The Project will involve building a new LNG receiving, storage and sendout
Facility in a rural part of Cameron Parish, Louisiana.  The Facility will be
designed to import, store, and vaporize on average approximately 2,600 MMSCFD of
LNG, for supply to Natural Gas markets.  An Export Pipeline (as defined in
Section 2.4 below) will be built by others to transport the Natural Gas to
pipelines in the vicinity of the Project.

 

All obligations and responsibilities referred to in this Attachment A are
Contractor’s obligations and responsibilities, unless expressly stated to be the
obligation of Owner or a third Person.

 

References in this Attachment A to any “Section” or “Article” shall mean the
sections or articles of this Attachment A, unless express reference is made to
another section or article of the Agreement.  Any capitalized term used in this
Attachment A which is defined in the Agreement shall have the same meaning as
defined in the Agreement, unless a different meaning is expressly provided in
this Attachment A.

 

1.2                               Summary of Contractor Scope

 

Except for items and services expressly required to be identified in
Contractor’s Scope of Work as identified in Section 12 and Attachment U, or any
other provision of the Agreement to be provided by Owner, and subject to the
other provisions of the Agreement (including this Attachment A), Contractor’s
responsibilities for the design, engineering, procurement, fabrication,
manufacture, erection, installation, construction, management,  inspection,
repair (including Corrective Work), testing (including Performance Tests),
training, pre-commissioning, commissioning and placing into service of the
Facility and the related component Equipment and Systems, and the required
related labor and materials, shall generally include:

 

a.               Detailed engineering design of the Facility

 

b.              Development of Contractor deliverables as described in
Attachment B of the Agreement

 

c.               Supply of Equipment

 

d.              Mobilization and Site establishment

 

e.               Management, reporting and supervision of the Work

 

f.                 Construction and installation of Facility

 

5

--------------------------------------------------------------------------------


 

g.              Care, maintenance and preservation of all Equipment.

 

h.              RFCD

 

i.                  Substantial Completion

 

j.                  Pre-commissioning

 

k.               Commissioning

 

l.                  Initial operation of the Facility up to Substantial
Completion

 

m.            Performance Tests

 

n.              Performance of Corrective Work in accordance with Article 12 of
the Agreement

 

o.              Final Completion

 

1.3                               Priority of Documents

 

In the event of any conflict or inconsistency between this Scope of Work
(Attachment A, Schedule A-1), the Design Basis (Attachment A, Schedule A-2) and
the Preliminary Conceptual Engineering Documents and Trends List (Attachment A,
Schedule A-3), such conflict or inconsistency shall be resolved in accordance
with the following order of priority, with the document having the highest
priority listed first and the one with the lowest priority listed last:

 

•                  Design Basis (Attachment A, Schedule A-2)

 

•                  Conceptual Engineering Documents and Trends List (Attachment
A, Schedule A-3)

 

•                  This Scope of Work (Attachment A, Schedule A-1)

 

6

--------------------------------------------------------------------------------


 

2.                                      DESCRIPTION OF FACILITY

 

2.1                               Marine Facilities

 

LNG ships will off-load their LNG cargoes at two protected berths to be
constructed on the Site, each equipped with mooring systems and accessories for
safe berthing and de-berthing of LNG ships.  The LNG ship berths will be located
in a new marine basin, which will include a maneuvering basin to turn and move
the LNG ships into their berth.  A new 1250 ft by 1100 ft (approximate) marine
basin will be dredged to a depth of at least 45 feet and will be connected to
the Sabine Pass Channel.  The new marine basin and berths will be able to
accommodate both currently operating LNG ships and future ships, each of which
will be capable of holding up to 250,000 cubic meters (m3) of LNG.  The Facility
will have three tugs, two line handling boats, and facilities for their berthing
at the Facility.

 

Onboard ship pumps will deliver LNG to low-pressure LNG storage Tanks via
stainless steel unloading arms and cryogenic piping.  Each berth will have one
set of LNG unloading arms.  Each set of unloading arms will consist of four
arms, two for unloading, one for vapor return and one for either unloading or
vapor return.  Space for a fifth arm will be reserved on the platform.  All the
arms will be equipped with powered emergency release couplings (“PERCs”), swivel
joints to provide the required range of movement between the ship and the shore
connections, and quick connect/disconnect couplings to facilitate hook up to the
LNG ship.  The unloading arms will be capable of being drained into the LNG
unloading lines prior to disconnecting.

 

The unloading arms will be connected to two parallel stainless steel insulated
LNG transfer lines for each berth.  These four lines then will be manifolded
together with valves into a single pair of stainless steel insulated lines which
will run along the main piperack to transfer the LNG into the Tanks.  The
average LNG unloading rate will be 12,000 m3/hr (423,780 ft3/hr) from each ship,
at approximately 75 pounds per square inch gauge (psig) and -260oF.  Two ships
will be able to unload simultaneously; however, this will require reduced
unloading rates.

 

All mooring line hooks shall be specifically ordered with, and include load
cells for line tension monitoring, and quick release electrical and mechanical
mechanisms.  The load cells and electrical quick release mechanism shall not be
wired or energized for service, but only reserved for future at a later date by
the Owner.

 

Contractor is responsible for detail design for marine facilities based on Owner
supplied Shiner Moseley (“SM”) Marine Facilities Technical FEED Documents.  The
SM Technical FEED Documents were developed from information and studies from
navigation simulations, mooring studies, local pilots, a LNG vessel captain, the
USCG, and conceptual information from vessel manufacturers.  In addition,
Contractor is responsible for confirming interfaces with marine facility
including topside equipment and pipe rack layout.

 

2.2                               LNG Storage Facilities

 

The LNG will be stored in three single containment insulated LNG storage Tanks
(Tank 1, Tank 2 and Tank 3).  These Tanks will be designed and constructed so
that the primary container and an earthen impoundment dike will be capable of
independently containing the LNG.

 

7

--------------------------------------------------------------------------------


 

Each Tank will be a double walled design and will consist of a 9% nickel steel
inner container; a carbon steel outer tank and a carbon steel domed roof with an
insulated aluminum deck over the inner container suspended from the roof.

 

The space between the inner wall and the outer wall will be insulated with
expanded Perlite.  The Tank will be supported on a piled foundation system.  All
piping into and out of the inner or outer containers will enter from the top of
the Tank.

 

The inner container will be designed and constructed in accordance with the
requirements of API Standard 620 Appendix Q.  The Tank system will meet the
requirements of NFPA 59A and 49 CFR Part 193.  The inner tank will be “open
top”, consisting of a shell and bottom.  The self-supporting roof of the outer
tank will contain gas and gas pressure produced by the stored product.  The
Tanks will be designed taking into consideration the seismic loads as well as
the wind loads.

 

The Tank insulation system will be designed to limit the Tank Boil-Off rate to a
notional rate of no greater than 0.05% by volume per day of the Tank contents at
an ambient temperature of 90°F, with the Tank full and in a steady-state
condition. The notional Tank Boil-Off rate will be documented through heat
transfer calculations.

 

The annular space between the inner and outer tanks will be approximately 36
inches wide and will be filled with Perlite and resilient glass wool blanket
insulation.  The suspended deck will be insulated with glass wool blankets.  The
Tank bottoms will be insulated with cellular glass block insulation which is a
load bearing insulation designed to support the Tank and product weight.

 

Tank instrumentation will consist of resistance temperature detector (“RTDs”)
for sensing the Cool Down and foundation temperatures, tank gauging system that
will provide level temperature and density and a data acquisition system.  The
Tanks will be protected with pressure and vacuum relief systems.  A monorail
crane will be positioned for relief valve service.

 

Roof platforms will be provided to provide sufficient working space around the
pump wells and piping.  A monorail type hoist will be provided for pump
maintenance.

 

Four intank pump columns will be installed in each Tank for three pumps and the
fourth for a future spare intank pump.  An additional single warehouse spare
intank pump shall be provided.

 

Stairways and an emergency escape ladder will be provided to access the roof
platforms.  A stairway will be provided to the inner tank bottom.

 

Spill protection of the Tank roof will extend over the edge of the roof dome.

 

Exposed portions of carbon steel surfaces of the tank shell and roof will be
blasted and painted.  Stainless steel, aluminum and galvanized surfaces will not
be painted.

 

A general Tank lighting system will be provided.  Emergency lighting and
aircraft warning lights will be provided.  Each Tank will be provided with a
tank-grounding grid.

 

8

--------------------------------------------------------------------------------


 

In addition to other testing during installation of the Tanks, partial
hydrostatic testing of the inner container will be performed in accordance with
API 620 Appendix Q.8.  Hydrotest water will be discharged in accordance with
Applicable Law upon completion of the tests.  A pneumatic test of the outer
container will be performed in accordance with API 620 Appendix Q.8.

 

A settlement monitoring system will be provided to measure and record inner and
outer container movements during construction and hydrotest.  This construction
monitoring will form the basis for continued periodic monitoring once the
Facility is in operation.

 

The Tanks will be equipped with density monitoring instrumentation to detect
stratification.  Facilities will be provided to circulate the stored product so
that if stratification begins to develop, the Tank contents can be thoroughly
mixed within each Tank and between Tanks.

 

2.3                               Boil-Off Gas and Vapor Removal System

 

Small amounts of Natural Gas vapors will be produced within the system during
the handling of LNG from ship unloading through storage and other transfers. 
Boil-Off of LNG in the Tanks will be caused by exposure of cryogenic equipment
to ambient temperature and other factors such as barometric pressure changes,
pump heat input, and ship flash vapor.

 

Excess vapor will be removed from the Tanks in order to control pressure in the
Tanks.  This vapor will be compressed in the Boil-Off Gas compressors (“BOG
Compressors”).  Fuel gas for the submerged combustion vaporizers (“Submerged
Combustion Vaporizers” or “SCVs”) will be taken from the compressed gas and the
remainder of the compressed gas will be mixed with part of the LNG from the
in-Tank pumps and condensed in the Boil-Off gas condenser system (“BOG Condenser
System”).

 

The BOG Compressors will be cryogenic reciprocating machines and will have
capacity to handle all Boil-Off vapors generated during all operating modes. 
The BOG Condenser drum will separate the condensed gas from any non-condensed
vapors.  Sendout pumps will take suction from the bottom of the drum.  The drum
will be protected by diverting surplus vapor, if any, to the vapor space of the
Tanks.

 

During ship unloading, a portion of the vapor from the Tanks will flow to the
vapor return blowers.  The blowers will boost the pressure to overcome the
pressure drop in the piping to the ship.  Vapor must be returned to the ship
during unloading to make up for the volume of liquid pumped from the ship, in
order to maintain ship tank pressure.

 

2.4                               LNG Vaporization and Sendout Facilities

 

Three vertical submerged pumps shall be provided in each Tank to transfer LNG to
the sendout pumps. The pumps will normally operate submerged with about 1.5 psig
tank pressure plus static head on the pump suction.  Discharge pressure shall be
designed to be approximately 100 psig. A complete “vaporization train” will
consist of one high-pressure LNG sendout pump and one SCV.  Fifteen trains shall
be designed and installed for use in normal operations, and one spare train
shall be installed.

 

9

--------------------------------------------------------------------------------


 

The LNG sendout pumps will be multi-stage and seal-less with the motor submerged
in LNG.  The LNG sendout pumps boost the pressure of the LNG sufficient for the
vaporized Natural Gas to enter the Export Pipelines after vaporization.  Normal
operation at design capacity will require fifteen pumps.

 

Submerged Combustion Vaporizers (“SCVs”) shall be provided to vaporize the LNG. 
Heat for vaporization will be provided by burning a portion of the Boil-Off gas
or vaporized gas.  Blowers will provide combustion air at a pressure sufficient
to force the combustion products up through a stainless steel water basin where
the combustion products will heat the water.  The water basin shall contain a
bank of submerged tubes through which the LNG passes.  As the LNG passes through
the tubes it will be heated by the warm bath and vaporized.  Each vaporizer
shall have its own fired heater, basin and tube bundle.

 

The number of vaporization trains placed in service at any given time will be
based on Export Pipeline nominations.  The vaporizers shall be designed,
manufactured and installed in accordance with NFPA 59A.

 

The vaporizers shall be designed to provide a 40°F outlet temperature at design
flow.

 

Each vaporizer shall also contain a separate coil to heat the fuel gas required
for one vaporizer.

 

Each vaporizer will have a burner management system and control panel to allow
safe start-up, operation, control and shutdown.  Selected instrumentation
signals and alarms from each vaporizer will be transmitted to the control room.

 

A programmable logic controller (“Programmable Logic Controller” or “PLC”) shall
be provided for SCV control and tied to the Facility distributed control system
(“Distributed Control System” or “DCS”) for monitoring and control.

 

The water in the basins will become acidic as it absorbs the carbon dioxide from
the combustion products.  The water from the basins is neutralized in-situ using
caustic before overflowing to the firewater pond.

 

The facility emergency shutdown system (“Emergency Shutdown System” or “ESD”
system) shall be capable of initiating a shut down of the vaporizers.  The
detection of low temperatures downstream of each vaporizer will shut down the
individual SCV to protect downstream piping and Equipment from being subjected
to lower than design temperatures.  Other shutdowns of individual vaporizer
trains or groups of vaporizer trains will be determined during detailed design.

 

Pipeline gas Btu control is not included in the Scope of Work.

 

Two vent stacks, one high pressure and the other low pressure, shall be provided
to vent process plant vapor releases to a safe location.

 

Two (2) 36-inch sendout lines (“Sendout Pipelines”) shall be provided.  The
sendout piping will be stainless steel for approximately 300 ft and will run
above ground, and thereafter, the lines

 

10

--------------------------------------------------------------------------------


 

will be carbon steel (coated and wrapped underground).  Takeoffs on the above
ground lines shall be included to provide fuel gas for onsite users (SCVs and
power generation facility).

 

A metering station shall be provided (“Master Sendout Meter Station”) and will
be fed from the two Sendout Pipelines, and will meter and record the Natural Gas
exports from the Facility.  The outlet from the Master Sendout Meter Station
will terminate at a flange, which will be connected by Owner’s other
contractor(s) to the Natural Gas pipelines leaving the Facility (the “Export
Pipelines”).  Ultrasonic type flowmeters (“Master Meter”) shall be provided at
the Master Sendout Meter Station to measure and totalize the flow.

 

In addition to the export to the Export Pipeline, fuel gas shall be consumed in
the Facility for vaporization of the LNG in the SCVs and for power generation.

 

The normal source of fuel gas for vaporizers will be from the discharge of the
BOG Compressors.  Alternate supplies of fuel will be from downstream of the
vaporizers.  The fuel is heated in separate coils in the water bath of the
SCVs.  Each vaporizer shall have a coil designed to heat the amount of fuel
required for that vaporizer.

 

For power generation, fuel gas from the Sendout Pipelines shall be heated and
reduced in pressure from the Sendout Pipeline pressure to meet power generating
equipment requirements.  A knockout drum shall be provided downstream of the
pressure reducing valves.

 

2.5                               Power Generation

 

Five simple cycle gas turbine generators shall be provided, however final size
and quantity will depend on vendor selection.  Four shall be designed for use in
normal operation and the fifth will be the reserve.  The generators shall be
sized to provide sufficient power to operate the Facility at maximum capacity. 
Each turbine generator shall be furnished with a remote control panel.

 

While the Facility is in normal operation, it is conceivable that one of the gas
turbine generators may trip if the Facility is at full load exporting Natural
Gas at the plant rating.  The trip of any one gas turbine could cause overload
on the system and may lead to a total shutdown of all the gas turbine
generators.  To avoid such a situation, a load shedding philosophy would need to
be followed by the Facility operator to shut down sufficient number of process
plant loads automatically to continue operation of the power generating
facilities as well as the process plant at part load.

 

A black start standby diesel generator shall be provided to supply all essential
loads during emergency and the cranking power and auxiliaries for a gas turbine
generator.

 

2.6                               Buildings and Structures

 

All buildings necessary for operation will be designed to maintain structural
integrity in a 150 mph wind speed, exposure “C” per ASCE 7.  Sanitary waste will
be piped to a separate packaged wastewater treatment unit.  Buildings and
shelters as listed below, sized in accordance with Trend T-SP-033, with layout
in accordance with the applicable documents listed in Schedule A-3 will be
provided:

 

11

--------------------------------------------------------------------------------


 

•                  The control building will be a two-story, steel frame
building with metal siding and roofing.  The building will have an I/O room,
UPS/battery room, restrooms, offices , control room, data storage room, and
kitchen area.  The building will have interior finishes, raised access floors
for 1st and 2nd floors, elevator, HVAC, lighting, building electrical,
fire/smoke detection/protection, and plumbing.

 

•                  The administration building will be a one-story, steel frame
building with built-up roofing and brick façade.  The administration building
will have offices, restrooms, conference room, records room, server room,
copier/fax/printer room and kitchen area.  The building will include interior
finishes, HVAC, fire protection (sprinkler system), lighting, building
electrical and plumbing.

 

•                  The warehouse/maintenance building will be a one-story
prefabricated steel frame building with metal roofing and siding.

 

•                  The customs/marine buildings will be steel framed modular
buildings with metal siding and roofing. The jetty electrical buildings will be
steel framed modular buildings with metal roofing and siding.  Two
marine/customs buildings, one for each jetty, will be provided.

 

•                  A gate house will be provided.

 

•                  Prefabricated jetty electrical buildings will be provided.

 

•                  An electrical substation.

 

•                  Shelters with partial siding will be provided for BOG
Compressors, vapor return blowers, air compressors, firewater pumps, emergency
standby diesel generator, and jetty electrical equipment.

 

2.7                               Control Systems

 

Control and monitoring of the Facility will be performed by an integrated
Distributed Control System using operator interface stations located in the
control room.

 

An independent safety instrumented system (“Independent Safety Instrumented
System” or “SIS”) will be installed to allow the safe, sequential shutdown and
isolation of rotating Equipment, fired Equipment and Tanks.

 

Overall Facility control will consist of the following major functions:

 

1.               LNG ship unloading

 

2.               Tank pressure control

 

3.               LNG vaporization and sendout

 

4.               Plant SIS

 

12

--------------------------------------------------------------------------------


 

5.               DCS Historian and sequence of events recorder

 

A DCS will control the overall Facility operations and interface with the
following programmable logic controllers (“PLCs”):

 

1.               Jetty LNG ship unloading PLCs

 

2.               Tank gauging data acquisition systems

 

3.               SCVs

 

4.               Natural Gas metering

 

5.               BOG Compressors

 

6.               Vapor return blowers

 

7.               Nitrogen package (provided by Owner)

 

8.               Instrument air compressor and dryers

 

9.               Liquid caustic system

 

10.         Gas turbine generators

 

An independent SIS will be installed to allow the safe, sequential shutdown and
isolation of rotating Equipment, fired Equipment, jetty areas, and Tanks. 
Emergency shutdowns will be provided for each of the ship unloading systems, and
for specific Equipment.  Design, construction and installation of SIS will be
compliant with ANSI/ISA-S84.01.

 

The Project will have a dedicated monitoring system for fire, combustible gas,
and low temperature spill monitoring.  Detection of fire and combustible gas
will produce alarms that will require manual intervention.  Low temperature
spill detection in the impoundment basins will automatically stop the pumps in
the affected basin.

 

A closed circuit television system (“Closed Circuit Television System” or “CCTV”
system) will be installed to allow operators and security staff to remotely view
selected areas of the Facility from the control building and gate house.

 

Communication between the various local control panels, remote I/O cabinets and
the control rooms will be achieved via a redundant fiber optic industrial
Ethernet ring.  This will provide two-way, high-speed communication for control
and display.

 

Operator workstations will be provided at three locations - the control building
and the two jetty electrical buildings.  Facility overview will be available at
all three locations, but Facility control will only be from the main control
room in the control building.

 

13

--------------------------------------------------------------------------------


 

An independent SIS will be installed to allow the safe, sequential shutdown and
isolation of rotating equipment, fired equipment and LNG storage facilities. 
The SIS system will be designed and installed to be compliant with the ANSI /ISA
84.01 standard.

 

A gas chromatograph will be provided in the Master Sendout Meter Station for the
temperature and pressure compensated gas outlet metering.  A second gas
chromatograph will be provided to sample incoming LNG from both berths plus
vapor return (utilizing a Daniels 2510, or better, to analyze C1-C6+, N2, and
CO2).

 

2.8                               Electrical

 

The Project will generate all the power required for the Facility for startup,
operation and maintenance.  No permanent tie to the local power grid is included
in the design.  Generated power from the combustion gas turbine generators is
designed to be at 13.8 kV.  Transformers will be designed to step down the
voltage from 13.8 kV to 4.16 kV, 480 V, and 240/120 V distribution levels.

 

The operating load of the Facility will be approximately 54 MVA.  Most of this
load will consist of motors, with the largest motors rated at approximately 2700
HP each.

 

A new substation will consist of generator switchgear building, distribution
transformers and substation switchgear building.

 

Electrical area classification will be according to the applicable sections of
NFPA 497 and API RP 500.  The electrical materials and installation will be in
accordance with the requirements of the NEC. 15 kV, 5 kV and 480 Volt
switchgears will be located in switchgear buildings.

 

The electric motor drives in the Facility, except for emergency DC motors in the
power generation area will be rated for 4.16 kV, 460 V or 120 Volt depending on
size.  The 4.16 kV and 480 Volt motor controllers/starters will be located in
indoor motor control centers.

 

High-pressure sodium type lighting will be provided in process areas, along
roadways, Tank stairways, platforms, building exteriors, and jetties perAPI-540,
Table 4.

 

The grounding system design will be based on the ground fault calculations. 
Grounding system will consists of ground grid and ground rods.  Ground wells
will be installed at the selected locations for testing of the system.

 

A 40-kVA uninterruptible power supply (“UPS”) system will be provided for the
control room.  The system will consist of an inverter, rectifier, static bypass
switch, manual maintenance bypass switch, 30 minute batteries, and distribution
panel.

 

A 10-kVA UPS system will be provided at each jetty.  Each of these systems will
be identical to the 40 kVA, except for the size.

 

A DC UPS will be provided in the generator switchgear room to supply power to
the DC motor-driven lube oil pumps (120V DC) and emergency lighting in
enclosures (24V DC) on the combustion turbine generators.

 

14

--------------------------------------------------------------------------------


 

Loads served by the UPS systems will include the DCS, SIS, unloading controls at
the jetty, and selected package unit control panels.

 

2.9                               Fire Protection

 

Fire protection for the Facility will involve several independent systems, based
on water, CO2, nitrogen, and chemical agents.  A firewater system will be
provided to cover the Facility (Refer to Drawings 12-0008A, 12-0008B, 12-0008C,
11-1010M, 11-0101N, 11-0101P referenced in Attachment A, Schedule A-3 for
details).  Carbon dioxide fire protection system will be provided for the
combustion turbine generator enclosures.  Portable dry chemical fire
extinguishers will be provided throughout the Facility and in all the buildings,
including but not limited to the control building, substations, generator
breaker room, and the process buildings.

 

The main components of the firewater system shall be a seven (7) million gallon
firewater pond, two (2) diesel driven firewater pumps, one motor driven booster
pump, one electric jockey pump, fire monitors, hydrants, hose reels and
underground piping.  Storm water and SCV overflow water will maintain the level
in the firewater pond, which is designed to have a capacity well exceeding a
2-hour duration event.

 

Nitrogen snuffing will be provided at the tailpipe of each Tank pressure relief
valve.

 

Carbon dioxide fire extinguishing systems will be provided for the combustion
gas turbine generator enclosures.  These systems will incorporate CO2 bottle
racks, valving and tubing.

 

Fireproofing, where required, will be used where structures or Equipment cannot
be protected by other means.

 

The Facility will include sirens, which will be audible in all locations on the
Site.  These sirens will have a distinctive mode, for easy recognition between
alarms and emergency events.

 

2.10                        Hazard Detection

 

49 CFR Part 193 and NFPA 59A both require all areas which have a potential for
combustible gas concentrations of LNG or flammable refrigerant spills to be
monitored for combustible gas concentrations.

 

The Project will have dedicated monitoring systems for fire, combustible gas,
and low temperature LNG spillage detection, in accordance with 49 CFR Part 193
and NFPA 59A.  Flame detectors, smoke detectors, gas detectors, and other
sensors will be strategically located throughout the Facility.  Audible and
visual alarms will be provided throughout the Facility area.  The monitoring
system will be self-contained as required by NFPA 59A.

 

All area monitors will be hardwired from the field device to a control room
panel.  Ultraviolet/infrared fire detectors and gas detectors will be equipped
with self-diagnostic circuitry to assure proper device operation.

 

15

--------------------------------------------------------------------------------


 

An independent SIS will be installed to allow the safe, sequential shutdown and
isolation of rotating Equipment, fired Equipment and Tanks.  The SIS will be
totally separate from the DCS, but will feed status information and data to the
DCS for monitoring and recording.

 

The ESD isolation points are identified on B&V drawing (Refer to Attachment A,
Schedule A-3), so in case a hazard is detected on a system, that system shall be
isolated to protect all other systems and facilities.

 

A CCTV system will be installed in accordance with B&V drawing
134882-0200-D12-0008B E to provide the operators and security staff with
panoramic and variable zoom views of the onshore and marine areas.  The control
room and gatehouse will each have camera controllers and overhead TV monitors. 
Approximately nineteen color TV cameras with zoom, pan and tilt functions will
be positioned at strategic locations throughout the Facility.

 

Instrumentation will be rated to meet the hazardous area classifications.  In
general, instrumentation will be provided to meet National Electrical Code
(NEC), Class 1, Group D Division 2, or Division 1.

 

Hazard detection for the Facility shall be designed based on the following
strategies:

 

•            Direct visual monitoring;

 

•            Remote visual monitoring through closed circuit television;

 

•            Centralized alarm system; and

 

•            Emergency shut down system.

 

In addition to visual monitoring, following detectors shall be furnished:

 

•            Gas detectors

 

•            Low temperature detectors

 

•            UV/IR flame detectors

 

•            Smoke detectors

 

•            High temperature detectors

 

A security monitoring system will be used to monitor the perimeter security
fence line and Facility entry gates.  Visual monitoring will be provided for
viewing of the following areas:

 

•            Main gate;

 

•            Process area;

 

•            Tanks;

 

16

--------------------------------------------------------------------------------


 

•            East and west jetty operations; and

 

•            Ship manifold.

 

Two pull stations shall be provided on each Tank, one on the Tank stairway and
one on the roof platform for activation of audible and visual alarms.

 

2.11                        Soil Improvement

 

Soils will be improved in the Tank diked area containing dredge spoils and in
other areas as required to achieve soil strength sufficient for constructing the
impoundment dikes, to support foundations for structures that are not supported
on piles, and to support other construction activities.

 

2.12                        Site Development and Civil Work

 

As described more fully in Schedule A-2, selected areas within the proposed Site
will be backfilled, leveled and graded for material laydown and infrastructure
to support the construction of the Facility.

 

The Facility shall be designed to provide drainage of surface water to
designated areas for disposal.  The storm water collected by the spill
impoundment collection system will drain to the spill impoundment basins.  Pumps
in the spill impoundment basins will pump out the water collected and send the
storm water to the firewater pond, which ultimately discharges overflow water to
a drainage system leading to Sabine River.

 

A spill prevention control and countermeasures (“Spill Prevention Control and
Countermeasures” or “SPCC”) plan for the construction activities will be
developed and implemented in accordance with 40 CFR Parts 122 through 124.

 

Buildings, process equipment, and pipe rack foundations will be pile supported
foundations.

 

The Facility roads will consist of gravel surfaced or asphalt surfaced roads.

 

The final paving will consist of gravel surfaced area, asphalt surfaced area, or
concrete paved surfaces.

 

2.13                        Settlement of Structures

 

LNG Tanks and all other heavy structures will be subject to short term and long
term settlement and differential settlement due to Subsurface Soil Conditions at
the Site.  These structures shall be designed and constructed in accordance with
Applicable Codes and Standards and GECP, and also in accordance with the
following requirements:

 

1.               All foundations shall be designed and constructed to take into
consideration settlement and differential settlement based on the Subsurface
Soil Conditions as described in the Geotechnical Reports and the requirements in
this Section 2.13.

 

17

--------------------------------------------------------------------------------


 

2.               Differential settlements should be expected between
pile-supported structures and adjacent non-piled facilities or fill/improved
areas.  In addition to any differential settlement which may take place prior to
Substantial Completion, the engineering design and construction shall be such
that a six (6) inch differential settlement between pile-supported structures
and adjacent non-piled facilities or fill/improved areas which may occur from
Substantial Completion through the expected lifetime of the Facility will not
cause any Defects with normal monitoring and maintenance provided by Owner.

 

3.               Differential settlement should be expected between each Tank
and other adjacent pile-supported structures such as piperacks.  In addition to
any differential settlement which may take place prior to Substantial
Completion, the engineering design and construction shall be such that a six (6)
inch minimum differential settlement between any Tank and adjacent pile
supported structures which may occur from Substantial Completion through the
expected lifetime of the Facility will not cause any Defects with normal
monitoring and maintenance provided by the Owner.

 

4.               The design and construction of the LNG containment dikes shall
be such that the Primary Consolidation Settlement (as defined in “Foundation
Analysis and Design, Third Edition, by Joseph E. Boles, McGraw-Hill Book
Company”) shall take place prior to Substantial Completion, with the exception
of any gaps in the dikes which may be required for construction access by the
Tank Subcontractor or Contractor but which shall be completed or reinstated
prior to Cool Down of each Tank.  The LNG containment dikes shall be maintained
by Contractor through the Defect Correction Period and restored, as necessary,
in order to ensure that: (i) Primary Consolidation Settlement of the completed
dikes at the gaps described above is obtained; (ii) the Design Basis capacity is
satisfied; and (iii) settlement of the dikes will not cause any Defects.

 

5.               Plant roads, where applicable, shall be designed and
constructed in accordance with the current edition of Louisiana State Department
of Highways and Public Transportation “Standard Specifications for Construction
of Highways, Streets and Bridges.”  After Substantial Completion, roads will be
maintained by Owner to repair normal wear and tear; provided, however,
Contractor’s obligation to repair Defective Work will not be relieved.

 

6.               If Subsurface Soil Conditions encountered by Contractor during
the performance of the Work are materially different from the information
regarding such Subsurface Conditions as provided in the Geotechnical Report and
the requirements in this Section 2.13, Contractor shall be entitled to a Change
Order to the extent permitted under Section 2.5B.2 of the Agreement.

 

18

--------------------------------------------------------------------------------


 

3.                                      MANAGEMENT AND SUPERVISION

 

3.1                               Owner Management Philosophy

 

To effect the necessary control of the interfaces between Owner and Contractor,
and to facilitate prompt and accurate communications between Owner and the
Contractor, Owner Representative will utilize a team of Owner’s personnel or
consultants, which will be resident in the Contractor’s Houston home office
during design and procurement phase, and at Site during construction through
commissioning, startup, initial operations, and until Substantial Completion.

 

3.2                               Project Execution Plan

 

Without prejudice to any other provision of this Attachment A or the Agreement
which sets out specific requirements for any of the plans or documents listed
below, within sixty (60) Days after Notice to Proceed, Contractor shall submit
to Owner for review Contractor’s project execution plan (“Project Execution
Plan”), which shall address, summarize, and provide a schedule for development
and finalization of the following plans, procedures, and other documents.

 

a.               Project objectives

 

b.              Project management

 

c.               Project Engineering Plan

 

d.              Document Management Plan

 

e.               Project Controls Plan

 

f.                 Project Procurement Plan

 

g.              Revisions to Attachment G, if any

 

h.              Document control plan

 

i.                  Communications plan

 

j.                  Subcontractor list

 

k.               Project Subcontract Plan

 

l.                  HSE Plan

 

m.            Interface management plan

 

n.              Project Quality Plan

 

o.              Project Construction Plan

 

19

--------------------------------------------------------------------------------


 

p.              Project Commissioning Plan

 

q.              Performance Test Procedures

 

r.                 Labor relations plan

 

s.               Management of change plan

 

t.                 Operations training plan

 

u.              Interim operations plan

 

3.3                               Owner Office Accommodations

 

All security, furnishings, electrical power and other temporary utilities,
lighting, telephones, facsimile, and high speed internet access associated with
the office accommodation below shall be provided by the Contractor.  This shall
include the telecommunications line rentals, from Notice to Proceed until thirty
(30) Days after Substantial Completion.  International long distance calls will
be reimbursed to Contractor as Reimbursable Costs.  Owner will supply computers
to Owner personnel:

 

The Contractor shall provide office accommodation for:

 

•                  Up to a peak of six (6) Owner personnel at Contractor’s
Houston home office, including two reserved covered parking spaces, all for a
24-month period commencing with LNTP.

 

•                  Up to total ten (10) Owner personnel at Site at the peak of
the construction activities, including two reserved parking spaces for 30-months
period.

 

4.                                      ENGINEERING

 

4.1                               Design Basis

 

Owner shall be responsible for providing those items of information defined as
“Rely Upon” in the Design Basis included in Schedule A-2 of this Attachment A
and for providing to Contractor the information or items specified in Attachment
U, subject to Contractor’s obligation to provide information to Owner as
specified in Attachment U.  In accordance with Section 4.8 of the Agreement,
Owner shall remain fully responsible for the accuracy, completeness and
sufficiency of such information..

 

All other information constituting the Design Basis or otherwise required for
performance of the Work shall be provided or developed by Contractor, as
applicable, and Contractor shall be fully responsible for the accuracy,
correctness and completeness thereof, and the provisions of Section 2.5A of the
Agreement shall apply with respect to all such information provided or developed
by Contractor or otherwise required for performance of the Work (other than the
information, as specified in the preceding sentence, which is the responsibility
of Owner).

 

20

--------------------------------------------------------------------------------


 

4.2                               Applicable Codes and Standards

 

The Applicable Codes and Standards include: (i) 49 CFR Part 193, 33 CFR Part
105, 33 CFR Part 127, NFPA 59A; (ii) any codes and standards specifically
mentioned in any provision of the Agreement or the Attachments as applicable to
the Work; (iii) any codes or standards set forth or listed in any document
listed in Schedule A-3; and (iv) those codes and standards of the following
standards organizations and other generally accepted practices, methods,
techniques and standards employed by the international LNG industry constituting
GECP, as specifically identified through detailed engineering:

 

•                  AASHTO, American Association of State Highway and
Transportation Officials

 

•                  ACI, American Concrete Institute

 

•                  AFBMA, Anti-Friction Bearing Manufacturers Association

 

•                  AGA, American Gas Association

 

•                  AGMA, American Gear Manufacturers Association

 

•                  ASA, Acoustical Society of America

 

•                  ARI, Air Conditioning and Refrigeration Institute

 

•                  AICHE, American Institute of Chemical Engineers

 

•                  AISC, American Institute of Steel Construction

 

•                  ANSI, American National Standards Institute

 

•                  API, American Petroleum Institute

 

•                  ASME, American Society of Mechanical Engineers

 

•                  ASNT, American Society for Non-Destructive Testing

 

•                  ASTM, American Society for Testing and Materials

 

•                  ASCE, American Society of Civil Engineers

 

•                  ASHRAE, American Society of Heating, Refrigeration and
Air-conditioning Engineers

 

•                  AWWA, American Waterworks Association

 

•                  AWS, American Welding Society

 

•                  CINI, Insulation for Industries

 

21

--------------------------------------------------------------------------------


 

•                  CMAA, Crane Manufacturers Association of America

 

•                  CRSI, Concrete Reinforcing Steel Institute

 

•                  CSI, Construction Specifications Institute

 

•                  EJMA, Expansion Joint Manufacturers Association

 

•                  FCI, Fluid Control Institute

 

•                  FM, Factory Mutual

 

•                  GPA, Gas Processors Association

 

•                  HFES, Human Factors and Ergonomics Society

 

•                  IBC, International Building Code

 

•                  ICEA, Insulated Cable Engineers Association

 

•                  IESNA, Illuminating Society of North America

 

•                  IEEE, Institute of Electrical and Electronics Engineers

 

•                  ISA, International Society for Measurement and Control

 

•                  MSS, Manufacturer’s Standardization Society of the Valve and
Fitting Industry

 

•                  NACE, National Association of Corrosion Engineers

 

•                  NEMA, National Electrical Manufacturers Association

 

•                  NFPA, National Fire Protection Association

 

•                  NFSA, National Fire Sprinkler Association

 

•                  OCIMF, Oil Companies International marine Forum

 

•                  OSHA, Occupational Safety and Health Administration

 

•                  PCI, Precast/Prestressed Concrete Institute

 

•                  PIP, Process Industries Practices, Piping

 

•                  SAE, Society of Automotive Engineers

 

•                  SIGTTO, Society of International Gas Tanker and Terminal
Operators

 

22

--------------------------------------------------------------------------------


 

•                  SMACNA, Sheet Metal and Air Conditioning Contractors National
Association

 

•                  SSPC, Steel Structures Painting Council

 

•                  TEMA, Tubular Exchanger Manufacturers Association

 

•                  UFC, Uniform Fire Code

 

•                  UL, Underwriters Laboratories

 

4.3                               Project Engineering Plan

 

Contractor shall produce a detailed project engineering plan (“Project
Engineering Plan”) for review by Owner within sixty (60) Days after Notice to
Proceed.  The Project Engineering Plan will provide a summary of the procedures,
plans, and execution methodologies to be used by Contractor to develop the
engineering design in accordance with the Applicable Codes and Standards and the
requirements of the Agreement.

 

4.4                               Engineering Design

 

4.4.1                     General

 

In addition to any other engineering requirements specified in Attachment A or
any other provision, Attachment or Schedule of the Agreement, the following
services, Drawings, and Specifications, as a minimum, shall be provided by
Contractor in respect of all engineering disciplines during engineering of the
Facility:

 

a.               Completing the engineering design documents listed in
Attachment A, Schedule A-3, which define the preliminary design of the Facility
developed or verified by Contractor before the Contract Date

 

b.              Developing new Drawings sufficient for procurement of materials,
installation, construction, manufacture, fabrication, commissioning, startup,
testing, operation and maintenance of the Facility

 

c.               Preparation of Equipment data sheets

 

d.              Preparation of Drawings for the Facility and related Drawing
list

 

e.               Preparation of engineering material requisitions and purchase
requisitions, and amendments as necessary up to record status

 

f.                 Technical evaluation for all Major Equipment

 

g.              Review of vendor data, Drawings and other documentation for
engineered Equipment

 

h.              Detailed material take-offs and monitoring of material changes
for all disciplines

 

23

--------------------------------------------------------------------------------


 

i.                  Development of acceptance test requirements for all Major
Equipment

 

j.                  Development and implementation of a plan for witnessing of
factory acceptance tests at vendor’s shops for all Major Equipment

 

k.               Drawings control, vendor data and documentation control using a
computer database utilizing Contractor’s document control procedure

 

l.                  Review of vendor’s recommended spares for Equipment and
prepare final recommended Operating Spare Parts List in accordance with Section
3.4 of the Agreement

 

m.            Development of technical documents for Subcontracts

 

n.              Provision of engineering support for procurement, construction
and commissioning, including assistance to Subcontractors in the interpretation
of technical requirements and Drawings

 

o.              Preparation of mechanical catalogues and vendor data books

 

p.              Provision of all Record Drawings and Specifications

 

q.              Tie-in Drawings

 

r.                 Development of Equipment lists, instrument index, line lists,
material lists, and supplier lists

 

4.4.2                     Process and Systems

 

Contractor shall be responsible for developing the following Drawings and
Specifications related to the process and process systems:

 

a.               Process flow diagrams with heat and material balances

 

b.              Piping and instrument drawings (“P&IDs”)

 

c.               Equipment list

 

d.              HAZOP review of P&ID’s, prior to issue for design.  Any
subsequent design changes on P&ID’s will be integrated into the design prior to
finalization of design.  Safety review of changes to Drawings after HAZOP will
be done as part of a project management of change procedure.

 

e.               Contractor shall conduct a safety integrity level (“SIL”)
meeting to define integrity levels of critical control and safety systems.

 

4.4.3                     Plant Layout and Piping Design

 

Contractor shall be responsible for developing the following Drawings and
Specifications related to the piping and piping systems:

 

24

--------------------------------------------------------------------------------


 

a.               Plot plans, Equipment location plans, underground piping plans,
key plans

 

b.              Electronic 3-D model

 

c.               Piping isometric Drawings

 

d.              Service class index

 

e.               Pipe support design Drawings

 

f.                 Pipe stress analysis

 

g.              Piping Specifications

 

4.4.4                     Mechanical Design

 

Contractor shall be responsible for developing the following Drawings and
Specifications related to the mechanical design of vessels, Tanks, heat
exchangers, rotating Equipment, fired Equipment, special Equipment, and packaged
Equipment:

 

a.               Equipment data sheets

 

b.              Equipment Specifications

 

4.4.5                     Electrical Design

 

Contractor shall be responsible for developing the following Drawings and
Specifications related to the electrical power supply and distribution:

 

a.               Electrical equipment data sheets

 

b.              Specifications for electrical Equipment and bulks

 

c.               One-line diagrams

 

d.              Electrical area classification Drawings

 

e.               Substation design

 

f.                 Wiring layouts and plans

 

g.              Closed circuit TV, Facility communications, electrical security
systems, and other electrical systems

 

4.4.6                     Civil / Structural / Architectural Design

 

Contractor shall be responsible for developing the following Drawings and
Specifications:

 

a.               Foundations design basis

 

25

--------------------------------------------------------------------------------


 

b.              Buildings layout and specifications

 

c.               Grading / drainage plan

 

d.              Foundation designs

 

e.               Piling designs

 

f.                 Drainage, roads, and buildings

 

4.4.7                     Materials

 

Contractor shall be responsible for developing the following Drawings and
Specifications related to materials selection, engineering, and applications
technology:

 

a.               Material selection guide

 

b.              Corrosion control Specifications

 

c.               Painting and coating Specifications

 

d.              Insulation systems Specifications

 

4.5                               Pre-investment

 

The following pre-investment items are covered in the Scope of the Work:

 

1. Sendout line size is increased from 24” to 36” (shown on P&ID D01-0050)

 

2. Increase rack width to each berth to accommodate an additional 30” line

 

3. Cryogenic tie-ins (shown on P&ID D01-0016)

 

4. In-tank pump, warehouse spare

 

5. Electrical building 20% spare space

 

6. Installed spare to accommodate additional 20% I/O

 

7. Space only for a total of four additional SCVs and sendout pumps, two in each
bank

 

8. Space for fourth LNG unloading arm at each berth

 

9. Space only for one each additional blower, BOG Compressor and air compressor

 

10. Flanged spool piece for BTU control

 

26

--------------------------------------------------------------------------------


 

4.6                               Procurement and Material Control

 

4.6.1                     General

 

The Project procurement plan will provide a summary of the procedures, plans,
and execution methodologies to be used by Contractor for procuring Equipment,
materials, goods and services within the Scope of Work (the “Project Procurement
Plan”).

 

4.6.2                     Project Procurement Plan

 

Contractor shall produce a Project Procurement Plan for review by Owner within
ninety (90) Days after Notice to Proceed, and Owner will provide review comments
within ten (10) Business Days after receipt.

 

•            Inspection

 

•            Expediting

 

•            Supplier quality reports

 

•            Technical requirement compliance

 

•            Material control, marking, and certification

 

•            Packing, consolidation, importing

 

•            Transportation, handling, and storage

 

•            Warranties and guarantees

 

•            Vendor servicemen

 

4.6.3                     Local Suppliers

 

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery.  The procedures shall indicate how
Contractor intends to ensure appropriate consideration of local suppliers.

 

4.7                               Bid Packages

 

(Refer to Section 2.4 of the Agreement)

 

Contractor shall be responsible for preparing and issuing bid packages or
requests for proposals for materials, equipment and services within the Scope of
Work where required.  Contractor shall receive the bids and perform the formal
bid evaluations.

 

27

--------------------------------------------------------------------------------


 

4.8                               Transportation of Material and Equipment

 

Contractor shall be fully responsible for the packaging, transportation,
importation, and customs clearance of all Equipment to and from the Site,
including all costs associated with such transportation. To the extent Equipment
is transported to the Site by vessels, Contractor shall only use vessels that
are acceptable to the marine cargo insurance providers.

 

4.9                               Spare Parts

 

(Reference Section 3.4 of the Agreement)

 

4.10                        Reimbursable Purchases (Reimbursable Change Orders)

 

In the event that Owner specifically requests Contractor, by way of Change Order
in accordance with Article 6 and Schedule D-4 of the Agreement, to purchase an
item which is not included in the Scope of Work on a cost-reimbursable basis (a
“Reimbursable Change Order”), the provisions of this Section 4.10 shall apply to
such reimbursable purchases.

 

4.10.1              Inquiries

 

For reimbursable purchases valued over US$1.0 million, to be purchased by
Contractor under a Change Order, Contractor shall ensure all inquiries request
sufficient information to support a complete commercial and technical
evaluation, including nearest parts and service location.  Inquiries shall be
issued to vendors/subcontractors on the approved Subcontractors’ list set out in
Attachment G.  A sufficient number of qualified suppliers/subcontractors shall
be invited to bid to ensure receipt of at least three (3) bona fide bids for
reimbursable purchases unless otherwise agreed by Owner.

 

Contractor shall prepare all inquiries to insure that the inquiry documentation
is comprehensive and complete with all Drawings so that competitive bids
received will require a minimum amount of conditioning.

 

4.10.2              Bid Evaluations

 

Contractor shall issue a complete technical and commercial bid evaluation with
recommendations for award to Owner for review and agreement, prior to any
award.  Owner technical and administrative personnel will work with Contractor’s
staff in bid evaluations for all purchases of Equipment and other items on a
cost-reimbursable basis.

 

4.10.3              Purchase Orders

 

Following agreement of the vendor list and bid evaluation, Contractor shall
issue a purchase order to the selected vendor.  The purchase order shall include
and confirm all factors considered in the inquiry and technical bid evaluation,
and other relevant information and requirements.

 

28

--------------------------------------------------------------------------------


 

4.10.4              Communications

 

Contractor shall give Owner in writing, at least ten (10) Business Days advance
notice of proposed technical and logistics meetings and commercial negotiations
for reimbursable items between Contractor and vendors, together with date, time
and subject of the meeting.  Owner will indicate whether or not it will
participate.

 

4.11                        Welding

 

The Contractor shall prepare and/or review all welding procedures, non
destructive evaluation procedures and non destructive evaluation reports
including radiographs for compliance to applicable standards for welding and
testing.  All cryogenic stainless steel piping that contains flammable fluids,
except drains and vents, shall have 100% radiographic testing of all
circumferential welds.  Cryogenic stainless steel piping that contains flammable
fluids for drains and vents does not require radiographic testing of
circumferential welds if operating pressure is less than 20% of specified
minimum yield stress, otherwise it shall have 100% radiographic testing of all
circumferential welds.  Carbon steel piping that contain flammable fluids and
operates above -20oF, except fuel gas piping, shall have radiographic testing of
30% of each day’s circumferential welds.  Fuel gas piping shall be installed in
accordance with NFPA 54.

 

The Contractor shall qualify all weld procedures, non destructive evaluation
procedures, welder and non destructive personnel qualifications in accordance
with ANSI B31.3 unless otherwise agreed by Owner in writing.  The performance of
these qualifications, including testing and laboratory analysis shall be the
responsibility of the Contractor.

 

29

--------------------------------------------------------------------------------


 

5.                                      SUBCONTRACTS

 

5.1                               General

 

Subject to the provisions of Sections 2.3 and 2.4 of the Agreement, Contractor
shall engage Subcontractors as required to perform the Work and carry out
Contractor’s obligations under the Agreement.

 

5.2                               Project Subcontract Plan

 

Contractor shall produce a detailed Subcontract plan (“Project Subcontract
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed.  The
Project Subcontract Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for bidding, evaluating,
awarding, inspection, progress monitoring, technical requirement compliance,
material controls, and expediting of Subcontracts.

 

5.3                               Local Subcontractors and Sub-subcontractors

 

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery.  The Project Subcontract Plan shall
indicate how Contractor intends to ensure appropriate consideration of local
subcontractors.

 

5.4                               Bid Packages

 

Reference Section 2.4 of the Agreement.

 

Contractor shall be responsible for preparing and issuing bid packages or
request for proposals for Subcontracts.

 

30

--------------------------------------------------------------------------------


 

6.                                      CONSTRUCTION

 

6.1                               General

 

Contractor shall produce a detailed construction plan (“Project Construction
Plan”) for review by Owner within ninety (90) Days after Notice to Proceed. 
Owner will provide comments within ten (10) Business Days following receipt. The
Project Construction Plan will provide a summary of the procedures, plans, and
execution methodologies to be used by Contractor for all management, controls,
labor, supervision, consumables, tools, plant and Equipment necessary to
construct, mechanically complete, test, and pre-commission the Facility.  The
Project Construction Plan will address the following:

 

•            Construction procedures

 

•            Policies, rules and regulations for:

 

•                  HSE

 

•                  Personnel identification

 

•                  Access to Site

 

•                  Firearms, drugs, alcohol, animals, etc.

 

•                  Access Equipment

 

•                  Construction Permits

 

•                  Parking

 

•                  Vehicular access

 

•                  Personnel orientation

 

•                  Construction plant and Construction Equipment

 

•            Construction methodology

 

•            Demolition

 

•            Scaffolding and access equipment

 

•            Temporary roads

 

•            Work force training

 

•            Industrial relations

 

31

--------------------------------------------------------------------------------


 

•            Public relations

 

•            Security

 

•            Transportation of Equipment

 

•            Construction dock

 

•            Utilities, chemicals, lubricants

 

•            Construction communication procedures

 

•            First fills

 

•            Punchlists

 

•            Close out

 

•            Demobilization

 

6.2                               Site Preparation

 

Contractor shall be responsible for carrying out Site preparation Work (Refer to
B&V Drawing 01-0005A and other applicable documents in Attachment A, Schedule
A-3), including:

 

•            Removal of all vegetation

 

•            Soils improvement

 

•            Temporary and permanent roads

 

•            Top soil removal

 

•            Temporary and permanent drainage

 

6.3                               Scaffolding and Access Equipment

 

The Contractor shall provide a safe means of access to the Work at all times,
including for purposes of inspections by Owner.  Scaffolding must be substantial
and appropriately designed for the job.  The Contractor shall keep adequate
records to demonstrate a system of regular inspection of scaffolds, by
appropriately qualified personnel.  Records shall also be maintained of
calculations performed for load bearing scaffolds.  Tags with inspection, and
expiration shall be prominently displayed on all scaffolding.

 

6.4                               Craneage and Lifting Equipment

 

The Contractor shall only employ craneage and lifting equipment that has been
tested and which are fit for purpose.  All crane operators and riggers shall be
adequately trained and must be able

 

32

--------------------------------------------------------------------------------


 

to demonstrate that they hold the appropriate certification.  The Contractor
shall keep records of tests and certification of all lifting equipment, craneage
and operators employed in the Work.  Contractor shall comply with its internal
rigging procedure MPT-4MP-T81-01903 for all lifting operations.   Contractor
will submit rigging plans for lifts exceeding 50-tons, multiple crane lifts or
lifts which are considered critical for review by Owner or Owner’s designee.

 

6.5                               Medical Facilities

 

The Contractor shall provide provisions for suitable first-aid facilities which
shall be available to all personnel at the Site, including those employed by
Owner, Subcontractors and visitors.

 

The first-aid facilities, as a minimum, shall include a fully equipped first-aid
room capable of treating injuries that can be anticipated on a construction
site.  Consideration shall be given for at least one qualified EMT or nurse on
duty during the hours when construction Work is in progress at the Site.  The
Contractor shall also provide a program of training for first-aid personnel
among the workforce and establish an emergency response team, drawn from the
medical and workforce first-aid personnel, to deal with serious on Site
accidents.

 

The Contractor shall produce for review by Owner within thirty (30) Days after
Notice to Proceed, a plan detailing how emergency medical treatment will be
administered.  Such plan shall take into account capabilities of local hospital
and medical facilities.

 

6.6                               Sanitation

 

The Contractor shall provide adequate washing and latrine facilities for its
workforce and for visitors permitted on the Site.  These facilities shall be
cleaned, disinfected, stocked with supplies and maintained regularly at all
times and the disposal of sanitary waste shall conform to statutory
requirements.

 

6.7                               Housekeeping

 

The Contractor shall provide suitable receptacles and services to ensure that
all scrap materials, debris and spoil generated by Contractor’s construction
activities, are collected regularly and properly disposed of.  Disposal of such
materials outside the Site shall be to a properly licensed land fill or
environmental waste subcontractor, in accordance with Applicable Law and
Permits.

 

As soon as practicable after the completion of all Punchlist items, Contractor
shall remove all Construction Equipment, construction trailers and other
temporary facilities, and all other items brought onto the Site by Contractor,
Subcontractors or Sub-subcontractors which are not the property of Owner, and
remove from the Site and properly dispose of all scrap materials, debris and
spoil.  Contractor shall allow all temporary construction laydown areas to
naturally revegetate, unless such areas are designated for wetland mitigation or
other use by Owner that does not require such restoration.

 

6.8                               Temporary Facilities

 

Until Substantial Completion, Contractor shall provide all temporary facilities
necessary for performance of the Work.  All temporary buildings, piping,
cabling, communications equipment,

 

33

--------------------------------------------------------------------------------


 

storage facilities, fencing, gates, gas detection equipment, utilities, and the
like shall be removed on Substantial Completion.

 

6.9                               Health, Safety and the Environment (HSE)

 

(Refer to Attachment J)

 

6.10                        Industrial Relations

 

The Contractor shall prepare and provide to Owner within ninety (90) Days
following Notice to Proceed, its policies and plans for managing industrial
relations at the Site, for review by Owner.  Such policies and plans shall cover
working hours, right to work policies, working patterns,  shifts, disputes
procedure, welfare facilities (catering, sanitary, wet weather gear, protective
clothing etc.), training, wet weather working, holidays and any other relevant
matters.

 

The Contractor shall report all disputes or potential disputes involving
Contractor’s or Subcontractors’ employees to Owner Representative as soon as
practicable after they occur.  The Contractor will be expected to take a
pro-active role in managing industrial relations among such employees at the
Site.

 

6.11                        Site Security

 

The Contractor shall be responsible at all times for security at the Site until
Substantial Completion.  Adequate fencing and security devices shall be provided
and maintained to prevent unauthorized access to the Site and theft or damage. 
The Contractor shall employ sufficient security personnel to police the Site
entrances, perimeter fencing and secure areas at all times and to carry out
random searches of vehicle arriving or leaving the Site.  Adequate security
lighting of the Site shall be provided.

 

The Contractor shall prepare within thirty (30) Days after Notice to Proceed a
security plan for the Site for review by Owner, that shall address measures
related to access to the Site by Owner, Contractor, Subcontractors,
Sub-subcontractors and third parties, personnel identification, enforcement and
compliance by all such Persons with the Site security policy.  Contractor shall
be responsible for implementing, including monitoring of compliance with and
enforcement of, such security plan.

 

6.12                        Site Materials Handling, Control and Preservation

 

Contractor shall be responsible for developing and implementing a plan for all
items of Equipment delivered to Site which will include and address the
following obligations of Contractor as a minimum:

 

a.               Receipt of all items delivered to the Site, including
unloading, unpacking, inspection, storage and protection of same;

 

b.              Ensure that all materials are used correctly and no materials
are substituted without Contractor’s agreement;

 

34

--------------------------------------------------------------------------------


 

c.               Safekeeping, in accordance with the vendor’s/manufacturer’s
guidelines/instructions for preservation of all Equipment on Site and ensuring
that all materials are marked as being provided for the Work;

 

d.              Establishing and maintaining an adequate security system to
control access to Equipment storage sites and prevent theft or other loss;

 

e.               Maintain records and account for all Equipment delivered and
installed, and the remaining surplus and scrap for all Equipment;

 

f.                 Maintain and provide to Owner upon request a critical items
delivery report (“Procurement Status Report”), for Major Equipment and other
critical items required for the Work;

 

g.              Development and implementation of a materials handling methods
procedure for the movement of all Major Equipment and materials, and

 

h.              The inspection, care, preservation, and maintenance of materials
and equipment.

 

6.13                        Material Control Procedure

 

Contractor shall implement strict material control throughout all phases of the
Work.  Contractor shall submit to Owner for review within ninety (90) Days after
Notice to Proceed, its proposed material control procedures for inclusion in the
Project procedures manuals, which shall include Contractor’s plans and
procedures for the use of appropriate computer systems to manage material
control and to provide Owner with periodic status reports regarding the control
of Equipment, and it shall submit its procedures for these systems for Owner
review.

 

6.14                        Material Marking

 

All Equipment arriving on Site shall be inspected by Contractor to ensure that
it is marked according to Project requirements, and purchase order instructions.
The marking of each item will act as a cross-reference to associated
documentation, Drawings and Work scope.

 

6.15                        Construction Utilities

 

6.15.1              Hydrotest water

 

Owner shall provide about 200,000 m3 of hydrotest water of suitable quality per
API 620, Appendix Q,  within 4000 feet of the Tanks. Provision of and payment
for Tank hydrotest water is the responsibility of Owner.  Upon completion of the
hydrotest the water shall be returned to Owner within 4000 feet of the Tanks.

 

6.15.2              Electrical

 

Contractor shall be responsible for provision of construction power facilities
and payment for electrical consumption during construction until Substantial
Completion.

 

35

--------------------------------------------------------------------------------


 

6.15.3              Potable Water

 

Contractor shall provide potable water and ice for the Site use, and ensure that
a safe and plentiful supply of potable water and ice is available for all
activities on the Site until Substantial Completion.  The water and ice for
human consumption shall be of suitable quality.

 


6.15.4              AIR

 

Until Substantial Completion, Contractor shall provide instrument air for
testing and operation and compressed air suitable for construction, testing and
drying and any other purposes required in connection with performance of the
Work.

 


6.15.5              NITROGEN

 

Until Substantial Completion, Contractor shall provide all nitrogen as required
for construction, testing, drying, purging and commissioning, including the
Tanks.  Nitrogen for testing, drying, purging and commissioning shall be derived
from liquid Nitrogen.

 


6.15.6              FUELS, LUBRICANTS & SERVICE FLUIDS

 

Until Substantial Completion, Contractor shall provide all necessary fuels,
lubricants, catalysts, and service fluids required for all Equipment, except
that Owner will supply Natural Gas for startup of the gas turbine generators and
operation until Cool Down of Tank 1.  Suitable temporary storage of fuels,
lubricants, and service fluids shall be provided including secondary containment
where required.

 


6.16                        FIRST FILL MATERIALS

 

Contractor shall supply and install all first fill lubricants, chemicals,
packings, distilled/deionized water. First fill materials shall be stored in
accordance with the manufacturer’s instructions.  Contractor shall provide SCV
water, diesel fuel, caustic soda and lubricating oils from date of first fill,
including changes and replenishments, until Substantial Completion.

 

36

--------------------------------------------------------------------------------


 


7.                                      QUALITY MANAGEMENT

 


7.1                               QUALITY ASSURANCE REQUIREMENTS

 

Contractor shall provide an integrated quality management group to operate the
quality assurance, quality control and certification functions of the quality
management system. The quality management group shall be independent from
Contractor’s construction, procurement and scheduling activities.

 


7.2                               PROJECT QUALITY PLAN

 

Contractor shall produce a detailed Facility-specific quality assurance and
inspection plan (“Project Quality Plan”) for approval by Owner within sixty (60)
Days after Notice to Proceed.  Owner will notify Contractor within ten (10)
Business Days after receiving the Project Quality Plan whether Owner approves
such plan, and if it does not approve the plan, will provide comments to
Contractor within such 10-Business Day Period, concerning those provisions which
require changes in order for Owner to approve the Project Quality Plan.  The
Project Quality Plan shall define the Contractor organization and
responsibilities of the quality management group personnel and shall detail the
procedures the Contractor intends to use to manage and control those aspects of
the work which may affect the quality of the completed Facility.

 

The Project Quality Plan shall meet the requirements of Section 3.18 of the
Agreement, and be based on Contractor’s standard quality assurance procedures,
and shall cover the following information:

 

1.               Project quality policy

 

2.               Project quality objectives

 

3.               Management responsibilities and duties of all key QA personnel

 

4.               Quality assurance and quality control organization

 

5.               A list and status of the procedures that will be employed on
the Project.  Program of internal, supplier, and Subcontractor audits

 

6.               Documentation and certification control

 

7.               Control of nonconforming products or processes and corrective
actions

 

8.               Design validation

 

9.               Material traceability for all cryogenic materials.

 


7.3                               MONITORING BY OWNER

 

(Reference Article 12.2 of the Agreement)

 

37

--------------------------------------------------------------------------------


 


8.                                      COMMISSIONING AND START UP

 


8.1                               INTRODUCTION

 

Contractor will be responsible for carrying out the commissioning, start up, and
testing of Equipment including conducting Performance Tests, as set forth in
greater detail in Attachment V, Attachment S, and Attachment T.  In addition,
Contractor will be responsible for operation of the Facility through Substantial
Completion (subject to Owner’s rights under Section 11.8B of the Agreement). 
The Contractor shall have responsibility for the Equipment including upkeep,
scheduled and preventative maintenance until Substantial Completion; provided,
however, Owner shall bear the cost of any of the foregoing incurred by reason of
any Operations Activity required by Owner under Section 11.8B of the Agreement. 
Contractor shall provide all consumable and spare parts for commissioning and
anticipated start up spare requirements, including all first fills, chemicals,
and lubricants.  Commissioning activities include all activities that must be
completed prior to start up of Equipment, including, but not limited to,
introduction of inert gas to oxygen-free the equipment and begin the drying out
process.

 

Maintenance work during commissioning shall be the responsibility of
Contractor.  This work includes, but is not limited to, checking pipe hangers,
supports, guides and pipe specialties for operating settings and making
necessary adjustments.  It also includes repair of any Equipment, piping,
welding, assistance in cleaning temporary strainers, replacing filters and
removal of any blinds as required.

 


8.2                               PROJECT COMMISSIONING PLAN

 

Contractor shall produce a detailed plan (“Project Commissioning Plan”) for
review by Owner.  The Project Commissioning Plan shall list the procedures the
Contractor intends to use to ensure that Equipment is brought through
pre-commissioning, commissioning, startup, Performance Tests and Substantial
Completion safely.  The Project Commissioning Plan will be implemented by
Contractor, and address the following as a minimum:

 

•            Mechanical completion

 

•            Field testing

 

•            Methodology for Cool Down;  RFCD; RFCD Punchlist

 

•            Commissioning

 

•            Development of operating manuals

 

•            Development of maintenance manuals

 

•            Ready for Performance Testing

 

•            Performance Testing

 

38

--------------------------------------------------------------------------------


 

•            Emissions and noise testing

 

•            Interface with the FERC as required in accordance with Section 10.

 

•            Substantial Completion Punchlist

 

•            Close-out

 

•            Demobilization

 


8.3                               OPERATING AND MAINTENANCE MANUALS

 

At least six (6) months prior to start of commissioning, the Contractor shall
supply start up, operation, and maintenance manuals for review by the Owner. 
These start-up manuals will include the sequence of activities that must be
carried out in order to start up the Facility.  The manuals shall incorporate
the DOT Part 193 Operator Qualification and OSHA 1910 requirements that define
the process safety management system.

 


8.4                               PERFORMANCE TESTS

 

(See Section 11.3 of the Agreement and Attachment S)

 


8.5                               OPERATING TESTS

 

Contractor shall conduct the following operating tests to confirm the design
meets the requirements of the Scope of Work.  The procedures and acceptance
criteria will be finalized by Contractor and reviewed with Owner prior to
conducting the operating tests. The operating tests will be conducted before or
after the Performance Tests as agreed by the Parties.

 


8.5.1                     ESD TESTS

 

The LNG tank high level alarms and emergency shutdown (“ESD”) systems will be
tested during precommissioning, commissioning or operation with LNG/Natural Gas
in the system as follows.  If unplanned inadvertent ESD trips occur during
initial operations then the below corresponding ESD test will be deemed
completed:

 

•                  Each Tank will be loaded to test the high level alarm
function; the test will not be done during ship unloading operations.

 

•                  Ship unloading ESD tests to confirm proper and safe operation
of the ESD systems for the ship unloading systems.  The ESD-2 system for ship
unloading will be simulated during commissioning with pins in place on the PERC
interface connection.  Operating procedures will stipulate that the PERC system
is tested (with pins in place) prior to receipt of every LNG shipment.

 

•                  ESD-3 shutdown will be initiated to ensure that send-out
system is shutdown safely and in proper sequence during LNG vaporization and
sendout operation.

 

39

--------------------------------------------------------------------------------


 

•                  Power failure simulation shutdown will be initiated to ensure
a safe, smooth ESD-3 shutdown sequence is achieved during LNG vaporization and
sendout operation.

 


8.5.2                     BASELINE TESTS

 

The following tests will be conducted to establish system performance:

 

•                  With no ship unloading, the Facility will be turned down to
the minimum design basis send-out without BOG venting and without using any high
pressure sendout compressor (high pressure sendout compressor not included in
Contractor’s Scope of Work).

 

•                  Heat inleak test based on material balance to monitor and
record BOG generation with full system and no or minimal sendout and with no
ship unloading.

 


8.6                               OWNER PARTICIPATION

 

(See Section 4.4 of the Agreement and Attachment V)

 


8.7                               OWNER OPERATOR TRAINING

 

(See Section 3.5 of the Agreement and Attachment V)

 


8.8                               VENDOR TRAINING

 

(See Section 3.5 of the Agreement and Attachment V)

 


8.9                               OPERATIONS ACTIVITIES PRIOR TO SUBSTANTIAL
COMPLETION

 

(See Section 11.8 of the Agreement)

 


8.10                        OWNER’S RESPONSIBILITY

 

(Refer to Attachment U)

 

40

--------------------------------------------------------------------------------


 


9.                                      PROJECT CONTROL

 


9.1                               GENERAL

 

Contractor shall plan and program the Work and its resource requirements in
accordance with the requirements of the Project Schedule

 


9.2                               PROJECT CONTROLS PLAN

 

Contractor shall produce a detailed Project controls plan (“Project Controls
Plan”) for review by Owner within sixty (60) Days after Notice to Proceed. 
Owner will provide comments within ten (10) Business Days. The Project Controls
Plan shall detail the procedures the Contractor to be used by Contractor to
maintain the scheduling, control, progress, Change Order control, and reporting
of all activities required to ensure that Substantial Completion is achieved by
the Guaranteed Substantial Completion Date.

 


9.3                               PROGRAM REPORTING - PLANNING NETWORK

 

The Work shall be planned, managed, monitored and controlled by use of an
integrated critical path network planning system, derived from a work breakdown
structure (“WBS”).

 


9.4                               CPM SCHEDULE

 

Contractor shall produce a CPM Schedule in accordance with Section 5.4 of the
Agreement that will be the reference schedule for the duration of the Project
unless revised by Change Order approved by the Owner.  The CPM Schedule shall be
the Project baseline plan comprising a control network detailing all activities
to be completed in a logical sequence and being in sufficient detail to identify
key activities and restraints, interdependencies, interrelationships and
resources required to control the Project.

 

The CPM Schedule shall:

 

1.               Be consistent with the Project Schedule, including LNTP, NTP,
the Guaranteed Substantial Completion Date, and the Target Bonus Date,

 

2.               Represent Contractor’s best judgment as to how it shall
complete the Work in compliance with the Project Schedule,

 

3.               Be a detailed graphic representation of all significant aspects
of the Work showing Contractor’s plans for performance of the Work,

 

4.               Comply with GECP,

 

5.               Indicate a level of detail sufficient for Contractor to plan,
organize, direct, coordinate, perform and execute the Work, and for Owner to
monitor the progress of the Work,

 

6.               Include separate activities for each significant portion of the
Work including activities for engineering, procurement, construction,
commissioning, start up, and testing,

 

41

--------------------------------------------------------------------------------


 

7.               Show the duration, start dates, and finish dates for each
activity,

 

8.               Show activity number, activity description, and responsible
Person (i.e., Contractor,  Subcontractor, or Sub-subcontractor) for each
activity,

 

9.               Reflect logical relationships between activities with a
reasonable duration for each activity, and show an uninterrupted critical path
from the LNTP through NTP, Target Completion, Substantial Completion and Final
Completion,

 

10.         Show individual paths between Target Completion and Substantial
Completion which clearly indicate where they may differ, and

 

11.         Indicate all Milestones to be used for progress payments.

 


9.5                               PROGRESS MEASUREMENT

 

The Contractor shall until Substantial Completion develop and maintain systems
and procedures for the measurement of progress against the CPM Schedule.  The
Contractor shall measure progress based on actual Work completed.

 


9.6                               MEETINGS; WEEKLY PROGRESS MEETINGS; MINUTES

 

Periodic meetings shall be held as required for the purpose of keeping Owner
fully informed of all aspects of the Work, and for reviewing execution plans,
technical or financial concerns, progress status and scheduling of the Work,
remedial actions, quality concerns, safety concerns, interfaces, and Owner and
Contractor plans for resolving issues.

 

Commencing with LNTP, weekly progress meetings will be held between Owner’s
Representative or his designee, and any other Persons designated by Owner, and
Contractor’s Key Personnel at the appropriate Site location, or as agreed by the
Parties, Owner or Contractor home office.  Owner and Contractor shall agree on
dates, standardized reports and agenda for such meetings well in advance as the
Work demands.

 

Minutes of all progress-related meetings (including weekly and monthly progress
meetings) shall be prepared by Contractor (unless otherwise agreed by Owner) and
sent to Owner in electronic format within five (5) Business Days following the
meeting.  The contents of the minutes shall be subject to review at the next
weekly progress meeting. The format for the preparation of the minutes shall be
mutually agreed.  The minutes as a minimum should include decisions made, action
item responsibilities and action dates and the results of assigned actions
outlined in the previous minutes and shall be distributed to all attendees,
Owner Representative, and in accordance with the document distribution matrix,
to be developed during the Project execution.

 


9.7                               MONTHLY PROGRESS REPORTS

 

Commencing with LNTP Contractor shall provide a written Monthly Progress Report
to Owner no later than ten (10) Days after the end of each Month, and the
Monthly Progress Report shall cover activities up through an agreed cut off date
in the Month preceding the Month in which the

 

42

--------------------------------------------------------------------------------


 

Monthly Progress Report is issued.  Contractor shall provide Owner with the
number of copies of such reports and shall arrange for the distribution thereof
as Owner may reasonably request.

 

Commencing with LNTP a progress meeting shall be held each Month by Contractor
at the Site or at an alternate site mutually agreeable to Owner and Contractor
and at a mutually agreeable time, for the purpose of reviewing with Owner the
Monthly Progress Report issued during such Month.

 

Contractor shall provide Monthly Progress Reports in a form reasonably
acceptable to Owner which will indicate, at a minimum:

 

•                  Narrative summary of progress

 

•                  A description, as compared with the Project Schedule and CPM
Schedule, of engineering, procurement, construction, commissioning, and testing
status including actual percentage complete versus planned percentage complete,
document status, significant activities accomplished during the reporting Month,
significant activities planned for the current Month and estimated dates on
which RFCD, Ready for Performance Testing and Substantial Completion shall be
achieved

 

•                  Summary of Milestones planned and actually completed

 

•                  Change Orders pending and approved

 

•                  Description of any problems (including any occurrence of
which Contractor is aware that could reasonably be expected to increase the cost
of the Project or delay Substantial Completion beyond the Substantial Completion
Date) and summary of plans for resolution

 

•                  A description of the status of the Permits, including the
dates of applications submitted or to be submitted and the anticipated dates of
actions by Governmental Instrumentalities with respect to such Permits

 

•                  A description of reportable environmental, health and safety
incidents as well as any unplanned related impacts, events, accidents or issues
that occurred during the reporting period

 

•                  A description of all safety and security issues

 

•                  A description of quality assurance activities

 

•                  Progress photos showing representative portions of the Site
and the Work, including completed Milestones, with a description of the
photograph and the date taken

 

•                  All applicable information reasonably required by FERC and
other Governmental Instrumentalities

 

43

--------------------------------------------------------------------------------


 


9.8                               QUARTERLY EXECUTIVE PROGRESS REPORTS

 

Commencing at LNTP, within fifteen (15) Days after the end of each quarter,
Contractor shall provide Owner an executive progress report (“Executive Progress
Report”) suitable for presentation to Owner’s executive management and
shareholders in a form reasonably acceptable to Owner.  These reports will be
presented to Owner and discussed at a progress meeting to be held between
Contractor’s Key Personnel and Owner’s Representative or his designee and any
other Persons designated by Owner, every four Months.  The Executive Progress
Reports will include:

 

•            Narrative summary of progress

 

•            Update of the status of the Project

 

•            Progress photographs and other illustrations

 

•            Description of any problems and summary of plans for resolution

 


9.9                               CONTRACTOR DELIVERABLES

 

(See Attachment B, Contractor Deliverables)

 

44

--------------------------------------------------------------------------------


 


10.                               CONTRACTOR INTERFACES

 


10.1        FERC ACTIVITIES – DIVISION OF RESPONSIBILITY

 

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the LNG Terminal as outlined in
FERC Authorization, and in the Code of Federal Regulations (CFR), Title 49 –
Transportation; Part 191 – Transportation of Natural and Other Gas by Pipeline;
Annual Reports, Incident Reports, and Safety Related Condition Reports, and Part
193 – Liquefied Natural Gas Facilities: Federal Safety Standards.  The Facility
will also be subject to regular inspections by FERC staff, and continuous
monitoring by inspectors providing reports to FERC.  Contractor shall assist
Owner for interfaces with FERC, including as specifically noted in the Division
of Responsibility Matrix below:

 

FERC Activity

 

Owner

 

Contractor

 

Remarks

FERC Permit overall responsibility

 

P

 

Note 1

 

Refer to Owner Permits, Attachment Q.



Note 1 - Contractor is responsible for construction related Permits,) refer to
Attachment P).

 

 

 

 

 

 

 

FERC communication/ questions/ clarifications/ data request/ follow up items

 

P

 

S

 

Contractor will participate in FERC scoping and cryogenic review meetings to
support Owner as required.

 

 

 

 

 

 

 

FERC coordination during Project execution

 

P

 

S

 

 

 

 

 

 

 

 

 

Department of Transportation (“DOT”) drug testing program during construction.

 

S

 

P

 

 

 

 

 

 

 

 

 

FERC compliance and inspection during Project execution



(a)   Owner’s Monthly Report



(b)   Environmental inspector’s weekly reports concerning construction
activities;



(c)   Provide required Project data



(d)   Update FERC permit data



(e)   FERC technical reviews and occasional meetings



(f)    FERC witness of tests such as Tank foundation, hydro test, startup and
commissioning etc.



(g)   Address FERC inspection and compliance issues

 

P

 

S

 

Any Work performed by Contractor to support FERC inspection and compliance
issues (other than issues arising due to Contractor’s failure to comply with
provisions of the Agreement) that exceeds one thousand (1,000) man hours shall
be subject to a Change Order to the extent such support adversely impacts (i)
Contractor cost of performance of the Work; (ii) Contractor’s ability to perform
the Work in accordance with the Project Schedule or (iii) Contractor’s ability
to perform any obligation under the Agreement.

 

 

 

 

 

 

 

Submit final report to FERC

 

P

 

S

 

 

 

45

--------------------------------------------------------------------------------


 

Obtain FERC Authorization

 

P

 

S

 

The FERC Authorization is required to site, construct and operate the Facility

 

 

 

 

 

 

 

FERC’s authorization to commence operation

 

P

 

S

 

 

 

 

 

 

 

 

 

Start-up and commissioning coordination with FERC

 

P

 

S

 

Owner responsible for LNG supply, shipping and logistics, and Export Pipeline. .

 

 

 

 

 

 

 

FERC requirement for Project Books and Records to be maintained three years
after Final Completion

 

P

 

Note 2

 

Note 2 - Contractor to turn over Project records at the earlier of expiration of
the Defect Correction Period or termination of the Agreement.

 

Legend:

 

P = Primary responsibility

S = Contractor support is limited to total 1000 man-hours commencing at LNTP for
all FERC related support.

NA = Not applicable

 


10.2                        FERC REQUIRED REPORTS

 

Owner is required to provide regular reports and other information to the FERC
during design, construction, and operation of the Facility.  The Facility will
also be subject to regular inspections by FERC staff, and continuous monitoring
by inspectors providing reports to FERC.  Contractor shall assist Owner with all
interfaces with FERC as follows:

 

1.               Operation and maintenance procedures and manuals, as well as
emergency plans and safety procedure manuals, shall be filed with the FERC prior
to commissioning operations.  Contractor is responsible for developing these
documents, including changes recommended by the FERC, and resubmitting these
documents as required.

 

2.               The FERC staff shall be notified of any proposed revisions to
the security plan and physical security of the Facility prior to commissioning. 
Contractor shall assist Owner in the development of these plans, and shall
advise Owner if changes to the design or construction of the Facility may impact
these plans.

 

3.               Progress on the Project shall be reported in monthly reports
submitted to the FERC.  Details should include a summary of activities, problems
encountered and remedial actions taken.  The Monthly Progress Report described
in Section 9.7 shall be formatted so that the required information can be easily
extracted by Owner and sent to the FERC.

 

4.               Problems of significant magnitude shall be reported to the FERC
on a timely basis.  Additional Site inspections and technical reviews will be
held by FERC staff prior to commencement of operation.  Contractor shall
cooperate with Owner at all times in this regard.

 

5.               The Facility shall be subject to regular FERC staff technical
reviews and Site inspections on at least a biennial basis or more frequently as
circumstances indicate.  Prior to each FERC staff technical review and Site
inspection, the Owner will respond to a specific data request

 

46

--------------------------------------------------------------------------------


 

including information relating to possible design and operating conditions that
may have been imposed by other agencies or organizations.  Provision of
up-to-date detailed piping and instrumentation diagrams reflecting Facility
modifications and provision of other pertinent information not included in the
semi-annual reports described below, including Facility events that have taken
place since the previously submitted annual report.  Contractor shall assist
Owner with these FERC reviews, requests, inspections, and reports as required.

 

6.               Semi-annual operational reports shall be filed with the FERC to
identify changes in Facility design and operating conditions, abnormal operating
experiences, activities (including ship arrivals, quantity and composition of
imported LNG, vaporization quantities, boil-off/flash gas, etc.), Facility
modifications including future plans and progress thereof.  Abnormalities should
include, but not be limited to: unloading/shipping problems, potential hazardous
conditions from offsite vessels, Tank stratification or rollover, geysering,
Tank pressure excursions, cold spots on the Tanks, Tank vibrations and/or
vibrations in associated cryogenic piping, Tank settlement, significant
equipment or instrumentation malfunctions or failures, non-scheduled maintenance
or repair (and reasons therefore), relative movement of Tank inner vessels,
vapor or liquid releases, fires involving Natural Gas and/or from other sources,
negative pressure (vacuum) within a Tank and higher than predicted Boil-Off
rates.  Adverse weather conditions and the effect on the Facility also should be
reported.  Reports should be submitted within forty-five (45) Days after each
period ending June 30 and December 31.  In addition, a section entitled
“Significant plant modifications proposed for the next 12 months (dates)” also
shall be included in the semi-annual operational reports.  Such information
would provide the FERC staff with early notice of anticipated future
construction/maintenance projects at the Facility.  Contractor shall develop for
Owner any semi-annual operational reports that may be due during the period
before Substantial Completion.

 

7.               Significant non-scheduled events, including safety-related
incidents (i.e., LNG or Natural Gas releases, fires, explosions, mechanical
failures, unusual over pressurization, and major injuries) shall be reported to
FERC staff within forty-eight (48) hours.  In the event an abnormality is of
significant magnitude to threaten public or employee safety, cause significant
property damage, or interrupt service, notification shall be made immediately,
without unduly interfering with any necessary or appropriate emergency repair,
alarm, or other emergency procedure.  This notification practice shall be
incorporated into the Facility’s emergency plan.  Contractor shall develop for
Owner any such reports that may be required during the period before Substantial
Completion.  Examples of reportable LNG-related incidents include:

 

•                  Fire;

 

•                  Explosion;

 

•                  Property damage exceeding $10,000;

 

•                  Death or injury requiring hospitalization;

 

•                  Free flow of LNG for five minutes or more that results in
pooling;

 

47

--------------------------------------------------------------------------------


 

•                  Unintended movement or abnormal loading by environmental
causes, such as an earthquake, landslide, or flood, that impairs the
serviceability, structural integrity, or reliability of the Facility;

 

•                  Any crack or other material defect that impairs the
structural integrity or reliability of Equipment that contains, controls, or
processes gas or LNG;

 

•                  Any malfunction or operating error that causes the pressure
of a pipeline or Equipment that contains or processes gas or LNG to rise above
its maximum allowable operating pressure (or working pressure for LNG
facilities) plus the build-up allowed for operation of pressure limiting or
control devices;

 

•                  A leak in Equipment that contains or processes gas or LNG
that constitutes an emergency;

 

•                  Inner tank leakage, ineffective insulation, or frost heave
that impairs the structural integrity of a Tank;

 

•                  Any safety-related condition that could lead to an imminent
hazard and cause (either directly or indirectly by remedial action of the
operator), for purposes other than abandonment, a 20 percent reduction in
operating pressure or shutdown of operation of a pipeline or an Equipment that
contains or processes gas or LNG;

 

•                  Safety-related incidents to LNG trucks or LNG vessels
occurring at or in route to and from the Facility; or

 

•                  The judgment of the LNG personnel and/or management even
though it did not meet the above criteria or the guidelines set forth in the
Facility’s incident management plan.

 

In the event of an incident, the FERC has authority to take whatever steps are
necessary to ensure operational reliability and to protect human life, health,
property or the environment, including authority to direct the Facility to cease
operations.  Following the initial notification to Owner, FERC staff will
determine the need for Owner to file a separate follow-up report or follow-up in
the upcoming semi-annual operational report.  All follow-up reports should
include investigation results and recommendations to minimize a reoccurrence of
the incident.  Contractor shall develop for Owner any such reports that may be
required if the incident happened before Substantial Completion.

 

Owner has overall responsibility for the FERC permit application, coordination
with FERC, and compliance issues.  Contractor will support Owner in providing
required clarifications to FERC.  Any (i) FERC related support provided by
Contractor exceeding one thousand (1,000) man hours or (ii) additional Work
required by FERC that is not contemplated in this Scope of Work shall be subject
to a Change Order to the extent such excess support or additional Work adversely
impacts (i) Contractor cost of performance of the Work; (ii) Contractor’s
ability to perform the Work in accordance with the Project Schedule or (iii)
Contractor’s ability to perform any obligation under the Agreement.

 

48

--------------------------------------------------------------------------------


 


10.3                        REQUIREMENTS OF DEPARTMENT OF HOMELAND SECURITY

 


10.3.1              FACILITY SECURITY PLAN

 

Owner is subject to the requirements found in 33 CFR Part 105, and is required
to develop and submit a Facility security plan (“Facility Security Plan” or
“FSP”) to the cognizant U.S. Coast Guard Captain of the Port (“COTP”) for review
and approval.  All submitted security plans will be initially reviewed by a
contractor at the National FSP Review Center.  Final FSP review and approval
will be made by the cognizant COTP.  Owner will submit the FSP to the COTP
approximately 12 months prior to Ready for Cool Down of the Facility so that
adequate time is available for review and revision and for training of
personnel.  Contractor shall assist Owner in the development of this FSP as
required, and will structure all training programs for Owner to comply with this
FSP.  Applicable Contractor personnel shall also be trained to comply with this
FSP for the period up to Substantial Completion.

 


10.3.2              FACILITY SECURITY ASSESSMENT

 

Owner is required to develop a Facility security assessment (“Facility Security
Assessment” or “FSA”) which address “response procedures for fire or other
emergency response conditions” (33 CFR 105.305(a)(2)).  The US Coast Guard also
requires an emergency manual for LNG terminals in accordance with 33 CFR
127.307.  The emergency manual will be prepared and submitted to the COTP, along
with the operations manual required by 33 CFR 127.305, for approval before the
Facility can be placed in service.  Contractor shall assist Owner in the
development of this FSA and emergency manual.

 


10.4                        VESSEL SECURITY PLAN

 

33 CFR 105.240 requires that Owner address measures for interfacing with vessels
calling at the Facility.  Those measures will be identified during the FSA and
will be included in the FSP.  Each vessel calling at the Facility will also have
a vessel security plan.  Owner security personnel will coordinate Facility
activities with the vessel operator.  It is anticipated that the COTP will
establish a moving safety zone around the LNG carrier while underway and a
stationary safety zone around the moored LNG carrier and the Facility.  Except
as authorized by the COTP, all vessels other than those attending the LNG
carrier will be excluded from the safety zone area.  To the extent deemed
necessary by the COTP, the Owner, in concert with the vessel operator, will
provide waterside security patrols to assist the U.S. Coast Guard in enforcing
the safety zone requirements.  In the event that the COTP determines that
establishment of a safety zone is appropriate, usually in response to a specific
known or perceived threat, the Owner will confer with the COTP and provide any
additional forces necessary to meet the security goals established at that
time.  In accordance with Section 11.8 of the Agreement, Contractor shall assist
Owner in coordinating all vessels berthing at the Facility prior to Substantial
Completion.

 


10.5                        EXPORT GAS PIPELINES

 

Owner shall be responsible for construction and completion of the Export Gas
Pipelines up to the designated tie-in points on the outlet weld-in-insulator at
the Master Meter. Space shall be allowed for construction and operations of the
pig trap launcher, and provide road access.

 

49

--------------------------------------------------------------------------------


 


10.6                        EXISTING WELL

 

An existing operating gas well is currently located on the Site. Contractor
shall at all times avoid interfering with the operation of the well and any
related pipelines and facilities, and shall provide reasonable access to the
operator of the well or pipeline for maintenance and other purposes.

 


10.7                        ENVIRONMENTAL MITIGATION

 

Owner is responsible for wetlands mitigation required by Permits, Applicable Law
or Governmental Instrumentalities to be performed on or off the Site. Subject to
Applicable Law and Permits, it is anticipated that most such mitigation will
take place after the majority of construction by the Contractor has been
completed.  Contractor shall cooperate to ensure the mitigation is accomplished
expeditiously and with minimum interference.

 


10.8                        SABINE PASS LIGHTHOUSE

 

The existing road to the Sabine Pass Lighthouse (the “Lighthouse”) goes through
the Site.  Contractor shall provide safe access to the general public to allow
visits to the Lighthouse from 9am to 4pm weekdays.  Contractor will provide
escorts through the Site, if required in Contractor’s judgment or if required by
Owner or Governmental Instrumentalities.  Public access to the Lighthouse on
weekends must be scheduled in advance with Contractor so that escorts can be
provided by Contractor.  Until the permanent road is completed on the east side
of the Site, access to the Lighthouse will be through the construction area. 
There may be times, in the judgment of the Contractor, that it is not safe for
public access to the road. At such times Contractor shall deny access to the
Lighthouse until it is deemed safe for the public to enter the Site.  All
persons that cross through the Site are subject to Contractor’s Site rules
including the prohibition on the use of alcohol and entering the Project with a
firearm.  Contractor will ensure that a copy of the rules will be given to all
persons traveling through the Site to the Lighthouse.

 


10.9                        WT PROPERTY

 

Owner is required to provide access to the owner of the WT property located at
the southeastern corner of the Site as shown on Attachment Y.  Such access can
be by appointment only.  Contractor, Subcontractors, Sub-subcontractors, and any
Persons for which they are legally responsible, shall not trespass upon the WT
property for any purpose.

 

50

--------------------------------------------------------------------------------


 


11.                               SCOPE OF LNTP

 

The following activities are in Contractor’s Scope of Work during the period
after issuance of the LNTP and prior to issuance of the NTP (the “LNTP Work”). 
These activities will focus on supporting the critical path schedule and include
the following:

 


11.1                        EARLY CHANGE ORDERS

 

Section 12.2 of this Attachment A lists work potentially to be added by Change
Order which will be assessed by Contractor during LNTP, decisions that will be
made by Owner whether or not to proceed, and any resultant Change Orders
mutually agreed in accordance with Article 6 of the Agreement.

 


11.2                        PROJECT PLANNING ACTIVITIES

 

•                  Plan a Team Alignment Meeting

 

•                  Develop the Level 2 CPM Schedule

 

•                  Develop Early Project Staffing Plan

 

•                  Issue 90 Day Schedule

 

•                  Plan a Team Alignment Meeting

 

•                  Develop HSE Plan for Owner review

 

•                  Develop outline of the quality assurance plan for Owner
review

 

•                  Develop listing of reimbursable Work items that are not
included in the Scope of Work for Owner review

 


11.3                        DETAIL ENGINEERING ACTIVITIES

 

•                  Develop Project Execution Plan

 

•                  Prepare Project Specifications related to Subcontracts and
long lead Equipment

 

•                  Prepare Project procedures

 

•                  Prepare Project Work Instructions

 

•                  Finalize Process Design Basis

 

•                  Complete Process Simulations/Studies

 

•                  Issue Process Flow Diagrams (PFDs) and Heat and material
balances (HMBs)

 

51

--------------------------------------------------------------------------------


 

•                  Complete Process Datasheets

 

•                  Finalize Basic Engineering Design Data (BEDD)

 

•                  Issue P&IDs for Review – (IFR)

 

•                  Issue P&IDs and (Line Designation Tables) (LDTs) for Approval
– (IFA)

 

•                  Issue Equipment List for Review – (IFR )

 

•                  Develop Design Pressure / Temperature Guide

 

•                  Prepare Material Selection Guide (MSG)

 

•                  Update Datasheets and Prepare Material Requisitions (MRs)

 

•                  Vaporizers

 

•                  Marine unloading arm

 

•                  BOG Compressors

 

•                  Gas Turbine Generator

 

•                  Prepare Pipe Specifications

 

•                  Issue Plot Plans for Approval (IFA)

 

•                  Update the Technical Packages for following Subcontracts:

 

•                  Site Preparation

 

•                  Soils Improvement

 

•                  Tanks

 

•                  Construction dock

 

•                  Marine Facilities

 

•                  Review other Major Equipment Packages and Subcontracts

 

•                  Develop Load Studies

 

•                  Develop Control Philosophy

 


11.4                        PROCUREMENT ACTIVITIES

 

•                  Update Supplier Proposal

 

52

--------------------------------------------------------------------------------


 

•                  Vaporizers

 

•                  Marine Unloading Arms

 

•                  BOG Compressors

 

•                  Gas Turbine Generators

 


11.5                        SUBCONTRACT ACTIVITIES


 

•                  Finalize following Subcontracts

 

•                  Site Preparation

 

•                  Soils Improvement

 

•                  Tanks

 

•                  Release LNTP to Tank Subcontractor

 

•                  Release LNTP to soil improvement Subcontractor

 

•                  Construction dock

 

•                  Marine Facilities

 


11.6                        CONSTRUCTION ACTIVITIES

 

•                  Mobilize and start soil-mixing test

 

53

--------------------------------------------------------------------------------


 


12.                               EXCLUSIONS FROM CONTRACTOR SCOPE OF WORK

 


12.1                        WORK BY OTHERS OR OWNER

 

(Refer to Attachment U).

 


12.2                        WORK TO BE ADDED BY CHANGE ORDER

 

(Refer to Attachment U).

 


12.3                        ITEMS POTENTIALLY TO BE ADDED BY CHANGE ORDER

 

Notwithstanding anything in this Scope of Work or the Agreement, the following
items are currently not included within the Scope of Work since the items
involved had not yet been adequately defined at the time of signing of the
Agreement.  This Work may be added by Change Order in accordance with the
procedures set forth in the Agreement.

 


12.3.1              MARINE FACILITIES

 

•                  Navigation monitoring system is not included in the Scope of
Work.

 

•                  Remote quick release hooks are not included in the Scope of
Work. All mooring line hooks shall be specifically ordered by Contractor with,
and include load cells for line tension monitoring, and quick release electrical
and mechanical mechanisms.  The load cells and electrical quick release
mechanism shall not be wired or energized for service, and are intended to be
reserved for future use by Owner.

 


12.3.2              ELECTRICAL

 

•                  Grounding of perimeter fence.

 

•                  Full perimeter fence lighting.

 

•                  Lighting underneath the pipe rack.

 

•                  Power factor correction is not considered and is excluded.

 

•                  Rear switchgear doors for power house PH-1B (36” rear access
space is provided behind the medium voltage switchgear).  Switchgear rear panels
can only be accessed when the switchgear is de-energized.

 


12.3.3              CONTROL SYSTEMS AND INSTRUMENTATION

 

No consideration has been given to the monitoring or control of sales gas beyond
the Master Meter. In addition, no communication or telemetered signals of any
kind to Export Pipeline sales meters have been included.

 

54

--------------------------------------------------------------------------------


 


12.3.4              MAIN AUTOMATION CONTRACTOR

 

The current Scope of Work includes a DCS and SIS, and does not account for
additional features to be determined by the main automation contractor (“Main
Automatic Contractor”).  Owner intends to issue a separate contract for a Main
Automation Contractor to develop integrated business, information, and control
systems (“IBICS”) that will encompass both the operation of the Facility and of
other related systems corporate-wide.  Contractor and Main Automation Contractor
will jointly develop the following:

 

a.               Contractor, working with the Main Automation Contractor, will
be responsible for design, procurement, installation, commissioning, and testing
of all instruments, cabling, bulks, equipment, software, hardware, and other
materials required to implement the IBICS.  Contractor will develop Main
Automation Contractor interface procedures, including:

 

•                  IBICS Scope of Work

 

•                  Main Automation Contractor/Contractor Division of
Responsibilities

 

•                  IBICS Procurement Plan

 

•                  IBICS Implementation Plan

 

b.              Contractor will be required to work with the Main Automation
Contractor to design, specify, procure, install, and integrate the following
portions of IBICS related to the LNG Terminal into the overall Owner systems.

 

1.               Facility Process Distributed Control Systems (DCS) and Operator
Interface Console

 

2.               DCS Historian

 

3.               Electronic Flow Measurement Systems

 

4.               Measurement Historian and Management System

 

5.               Tank Inventory and Composition Monitoring System

 

6.               Fire & Gas Detection System for Process, Storage and Marine
Terminal

 

7.               CMMS Development and Maintenance Work Order System

 

8.               Business Intelligence and Reporting System through Web Portals

 

9.               Marine Terminal Controls of Off-loading Arm Systems

 

10.         Access Control System/Security Card Reader/POB reports

 

11.         Perimeter Fence Barrier, Marine Terminal and Access Gate Intrusion
Detection Systems

 

12.         CCTV Process & Security Monitoring and Recording System

 

55

--------------------------------------------------------------------------------


 

13.         Electrical Power Management System

 

14.         Weather station monitoring and data recording system

 

15.         Equipment Reliability and Performance Monitoring

 

16.         Work Permit & PSM Management

 

17.         Document Management:

 

18.         Operator Qualification and Training

 

19.         Accident Investigation

 

20.         Engineering Drawings and Documents

 

21.         Vendor Manuals and Data

 

22.         Facility Policies and Procedures

 

23.         Industry Standards

 

24.         Government Regulations

 

25.         Engineering References

 

26.         Marine Operations Archives

 

27.         Process Safety Management

 

28.         Regulatory Compliance

 

29.         Site Safety Policies and Procedures Manuals

 

30.         Statistics and Reporting

 

31.         Management of Change

 

32.         HR Systems

 

33.         Office Applications

 

34.         Financial Systems

 

35.         Purchasing/Inventory/Warehouse

 


12.3.5              MISCELLANEOUS

 

•                  Treatment of SCV water to provide the supply of service water
for the Facility

 

56

--------------------------------------------------------------------------------


 

•                  New dike and pond for holding hydro test water (located on
north side of Site)

 

•                  Office accommodations for up to two (2) additional Owner
personnel required at the Site and accommodations for up to two (2) additional
Owner personnel required in the Contractor’s home office, all of which are in
addition to those specified in Section 3.3 above.

 

•                  Additional partial shelter for firewater pumps, high pressure
sendout compressor and emergency standby diesel generator.

 

•                  Additional east and west jetty areas camera controllers and
overhead TV monitors

 

•                  Standardized PLC Allen Bradley model 500 preferred

 

•                  Refill of fill materials after Substantial Completion

 

•                  One radar type gauge will be added for each Tank.

 


12.4                        EQUIPMENT AND MATERIAL PRICES

 

(Refer to Attachment EE)

 

57

--------------------------------------------------------------------------------


 


13.                               REIMBURSABLE SCOPE OF WORK ITEMS

 


13.1                        LISTING OF REIMBURSABLE WORK ITEMS

 

On or before issuance of the NTP, Contractor shall develop and submit for
Owner’s review a listing of reimbursable Work items identified before the
Effective Date for those items described under Sections 13.2 through 13.6 below.

 


13.2                        SUBMERGED COMBUSTION VAPORIZERS

 

Contractor shall invoice Owner on the basis of Reimbursable Costs for
modifications to the submerged combustion vaporizers necessary to meet the
requirements of the air permit; provided, however, the Parties shall use their
best efforts to mutually agree to a lump sum Change Order in accordance with the
terms of the Agreement as soon as sufficient information is available to
determine a lump sum adjustment.  Provided that Owner responds to a Change Order
request submitted by Contractor in accordance with the procedures set forth in
the Agreement, Contractor shall not be entitled to any other adjustments to the
Contract Price, Project Schedule or any other Changed Criteria arising out of or
relating to the modifications to the submerged combustion vaporizers, subject to
adjustment by a Change Order under other terms of the Agreement for any
subsequent changes.

 


13.3                        HIGH PRESSURE SENDOUT COMPRESSOR

 

At LNTP, Contractor shall commence Work on the basis of Reimbursable Costs in
connection with the addition of a high pressure sendout compressor, until such
time as Owner has provided Contractor with evidence from the FERC confirming
that the FERC does not require Owner to add such high pressure sendout
compressor.  In the event Owner provides Contractor with such evidence from the
FERC prior to NTP, Owner may remove such high pressure sendout compressor from
the Scope of the Work without impact to the Contract Price, the Project Schedule
or any other Changed Criteria or the obligation to pay any further Reimbursable
Costs in connection with the high pressure sendout compressor.  If Owner does
not provide Contractor with such evidence from FERC prior to NTP, Contractor
shall invoice Owner on the basis of Reimbursable Costs for Work in connection
with the high pressure sendout compressor; provided, however, the Parties shall
use their best efforts to mutually agree to a lump sum Change Order in
accordance with the terms of the Agreement as soon as sufficient information is
available to determine a lump sum adjustment.

 


13.4                        ADDITIONAL FERC REQUIREMENTS

 

With respect to any additional requirements imposed by the FERC after June 1,
2004 and which are not otherwise included in the Scope of Work or the Contract
Price (each, an “Additional FERC Requirement” and, collectively, the “Additional
FERC Requirements”), at LNTP, Contractor shall commence Work on the basis of
Reimbursable Costs in connection with the modifications necessary to meet such
Additional FERC Requirements until such time as Owner has provided Contractor
with evidence from the FERC confirming that the FERC does not require Owner to
add any one or more Additional FERC Requirements.  In the event Owner provides
Contractor with such evidence from the FERC, Owner may remove the applicable

 

58

--------------------------------------------------------------------------------


 

Additional FERC Requirement from the Scope of the Work without impact to the
Contract Price, the Project Schedule or any other Changed Criteria or the
obligation to pay any further Reimbursable Costs in connection with such
Additional FERC Requirement.  If Owner does not provide Contractor with such
evidence from FERC prior to NTP, Contractor may invoice Owner on the basis of
Reimbursable Costs for Work in connection with the modifications necessary to
meet any such Additional FERC Requirement; provided, however, the Parties shall
use their best efforts to mutually agree to a lump sum Change Order in
accordance with the terms of the Agreement as soon as sufficient information is
available to determine a lump sum adjustment.

 


13.5                        ADDITIONAL LDEQ REQUIREMENTS

 

With respect to any additional requirements imposed by the LDEQ after March 1,
2004 and which are not otherwise included in the Scope of Work or the Contract
Price (each, an “Additional LDEQ Requirement” and, collectively, the “Additional
LDEQ Requirements”), at LNTP, Contractor shall commence Work on the basis of
Reimbursable Costs in connection with the modifications necessary to meet such
Additional LDEQ Requirements until such time as Owner has provided Contractor
with evidence from the LDEQ confirming that the LDEQ does not require Owner to
add any one or more Additional LDEQ Requirements.  In the event Owner provides
Contractor with such evidence from the LDEQ, Owner may remove the applicable
Additional LDEQ Requirement from the Scope of the Work without impact to the
Contract Price, the Project Schedule or any other Changed Criteria or the
obligation to pay any further Reimbursable Costs in connection with such
Additional LDEQ Requirement.  If Owner does not provide Contractor with such
evidence from LDEQ prior to NTP, Contractor may invoice Owner on the basis of
Reimbursable Costs for Work in connection with the modifications necessary to
meet any such Additional LDEQ Requirement; provided, however, the Parties shall
use their best efforts to mutually agree to a lump sum Change Order in
accordance with the terms of the Agreement as soon as sufficient information is
available to determine a lump sum adjustment.

 


13.6                        ADDITIONAL USACE REQUIREMENTS

 

With respect to any additional requirements imposed by the USACE after June 1,
2004 and which are not otherwise included in the Scope of Work or the Contract
Price (each, an “Additional USACE Requirement” and, collectively, the
“Additional USACE Requirements”), at LNTP, Contractor shall commence Work on the
basis of Reimbursable Costs in connection with the modifications necessary to
meet such Additional USACE Requirements until such time as Owner has provided
Contractor with evidence from the USACE confirming that the USACE does not
require Owner to add any one or more Additional USACE Requirements.  In the
event Owner provides Contractor with such evidence from the USACE, Owner may
remove the applicable Additional USACE Requirement from the Scope of the Work
without impact to the Contract Price, the Project Schedule or any other Changed
Criteria or the obligation to pay any further Reimbursable Costs in connection
with such Additional USACE Requirement.  If Owner does not provide Contractor
with such evidence from USACE prior to NTP, Contractor may invoice Owner on the
basis of Reimbursable Costs for Work in connection with the modifications
necessary to meet any such Additional USACE Requirement; provided, however, the
Parties shall use their best efforts to mutually agree to a lump sum Change
Order in accordance with the terms of the Agreement as soon as sufficient
information is available to determine a lump sum adjustment.

 

59

--------------------------------------------------------------------------------


 

Schedule A-2

 

DESIGN BASIS

 

The Design Basis consists of the following items, plus the bases of design,
technical parameters and Specifications contained in the other provisions of
Attachment A, including the documents and Drawings listed in Schedule A-3, which
are incorporated by reference into the Design Basis.

 

Owner shall be responsible for the information designated below as “Rely Upon”. 
Subject to the requirements of Section 4.8 of the Agreement, items listed as
“Rely Upon” are considered to be part of the Design Basis.  Contractor is
entitled to rely upon the specific information provided or to be provided by
Owner for the items designated as “Rely Upon”; however, Contractor shall be
obligated to take such information into account and to perform all relevant
portions of the Work in accordance with such information.

 

Items designated below as “Design Reqt” are design requirements which define
some of the specifications, philosophies, selections, results, data or other
information that have been developed prior to the Contract Date.  These design
requirements must be complied with by Contractor unless modified by Owner during
the Project.

 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

1

 

General

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1.1

 

Required daily Sendout Rate, annual average

 

2600 MMscfd

 

Contractor is not obliged to guarantee the annual average Sendout Rate

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

1.2

 

Installed Capacity

 

2880 MMscfd

 

Running installed spares, provided pressure drops permit.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.3

 

Installed spare availability

 

Electrical systems and control systems must have sufficient capacity to operate
all connected Equipment.

 

The sendout capacity with all spares operating cannot be guaranteed, but if the
Equipment is up, LNG is available, and the Export Pipeline can take the gas,
this capacity should be available.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.4

 

Design Natural Gas Sendout Temperature

 

40 F (4.4 C) minimum measured at vaporizer outlet

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.5

 

LNG Mol. Wt.

 

17.1 - 18.9 To include the leanest of the lean and the richest of the rich for
the Atlantic Basin (including Middle East)

 

See Section 1.13 below

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

1.6

 

Source of LNG

 

Assume Trinidad, West Africa plus spot market which could be from any source in
the Atlantic Basin, including Middle East.

 

See Section 1.13 below

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

1.7

 

Battery limit Natural Gas pressure requirement

 

1250 psig at Guaranteed Sendout Rate downstream of Master Meter

 

At battery limit

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.8

 

Sparing philosophy

 

N+1 philosophy for all major equipment (booster pumps, vaporizers) includes one
installed spare. Guaranteed Sendout Rate to be obtained with 6 of the 9 in-tank
pumps running.

 

Each piece of Equipment must be able to be isolated for maintenance. See Section
1.9 below.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.9

 

Manual Isolation

 

Be able to safely isolate every piece of Equipment (booster pump/SCV train
considered as one unit).

 

Double block and bleed for all (liquid) LNG lines and vapor over 50 psig.

 

Yes

 

 

 

60

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

1.10

 

Venting

 

No venting allowed under normal operations. Small purge of N2 allowed.
Maintenance vents, drains allowed. The primary purpose for this vent is
emergency venting of Natural Gas to a safe location (as required by code).

 

This vent is NOT to be used as a flare. There may be times the vent is ignited
by static electricity or lighting, therefore, the tip needs to be specified with
flare materials. Fire suppression (using N2 plug flow) to be supplied.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.11

 

BTU control

 

No BTU Control system will be provided

 

Removable spool is shown on P&ID.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

1.12

 

Design Life (subject to Article 12 of the Agreement)

 

25 years

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.13

 

LNG specification range

 

Equipment sizing based on rich case and lean case for all LNG from the Atlantic
Basin and the Middle East. Equipment must be designed on the most stringent LNG
based on the four LNG Specifications provided.

 

Although determination of LNG specification range is Owner’s responsibility,
Contractor shall be responsible for appropriate sizing of Equipment based upon
the LNG. compositions specified below

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Lean Feed

 

Rich Feed

 

 

 

Yes

 

 

Component

 

(mole %)

 

(mole %)

 

 

 

Yes

 

 

Supply source

 

Trinidad

 

NLNG

 

 

 

Yes

 

 

N2

 

0.05

 

0.137

 

 

 

Yes

 

 

CO2

 

0

 

0

 

 

 

Yes

 

 

C1

 

94.75308

 

89.342

 

 

 

Yes

 

 

C2

 

3.550116

 

5.322

 

 

 

Yes

 

 

C3

 

0.916118

 

3.357

 

 

 

Yes

 

 

i-C4

 

0.340988

 

0.731

 

 

 

Yes

 

 

C4

 

0.339701

 

1.1

 

 

 

Yes

 

 

i-C5

 

0.05

 

0.011

 

 

 

Yes

 

 

C5

 

0

 

0

 

 

 

Yes

 

 

C6

 

0

 

0

 

 

 

Yes

 

 

C7-plus

 

0

 

0

 

 

 

Yes

 

 

Total

 

100

 

100

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

Density [kg/m3]

 

441.6

 

466.4

 

 

 

Yes

 

 

Mol weight

 

17.1

 

18.5

 

 

 

Yes

 

 

HHV [Btu/Scf] (1)

 

1067

 

1142

 

 

 

Yes

 

 

LHV [Btu/ Scf] (1)

 

963

 

1032

 

 

 

Yes

--------------------------------------------------------------------------------



 

 

(1) Standard conditions for US are 60 F and 14.7 psia

 

 

 

Yes

 

61

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

 

 

 

 

 

 

 

 

 

 

 

 

 

Supply source

 

Algeria Unknown Facility

 

Unknown Facility B

 

 

 

Yes

 

 

N2

 

1.4

 

0.43

 

 

 

Yes

 

 

CO2

 

0

 

0

 

 

 

Yes

 

 

C1

 

89.8

 

84.56

 

 

 

Yes

 

 

C2

 

6

 

10.93

 

 

 

Yes

 

 

C3

 

2.2

 

3.21

 

 

 

Yes

 

 

i-C4

 

0.3

 

0.47

 

 

 

Yes

 

 

C4

 

0.3

 

0.38

 

 

 

Yes

 

 

i-C5

 

0

 

0.02

 

 

 

Yes

 

 

C5

 

0

 

0

 

 

 

Yes

 

 

C6

 

0

 

0

 

 

 

Yes

 

 

C7-plus

 

0

 

0

 

 

 

Yes

 

 

Total

 

100

 

100

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

Density [kg/m3]

 

464.4

 

475.9

 

 

 

Yes

 

 

Mol weight

 

17.92

 

18.90

 

 

 

Yes

 

 

HHV [Btu/Scf] (1)

 

1088.0

 

1157.0

 

 

 

Yes

 

 

LHV [Btu/ Scf] (1)

 

982.7

 

1046.5

 

 

 

Yes

--------------------------------------------------------------------------------



 

 

(1) Standard conditions for US are 60 F and 14.7 psia

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

1.14

 

Equipment for Startup

 

Facility will be designed to allow start up when the first Tank is ready, and
the first berth is ready.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

1.15

 

Cool Down assumptions

 

Assume Cool Down with LNG (not LN2).

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

2

 

Emergency Issues

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

2.1

 

Three Emergency Shutdown Systems to be provided

 

ESD-1

 

Ship unloading shutdown: LNG transfer will stop in a quick, safe, and controlled
manner. All connections remain as is, all ship LNG transfer pumps shutdown.
Manually activated by ship or the Facility, automatically activated by large
unloading arm movement, HHLL in Tank or high pressure in Tank. Confirm during
HAZOP review

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

2.2

 

 

 

ESD-2

 

Ship unloading shutdown and disconnection of unloading arms with minimum LNG
spillage. Manually activated by ship or the Facility, automatically activated by
gross unloading arm movement. ESD-1 has activated. Confirm during HAZOP review

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

2.3

 

 

 

ESD-3

 

Facility vaporization shutdown and isolation of all vaporization trains.
Manually activated. Ship unloading mode is unaffected. Confirm during

 

Yes

 

 

 

62

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

 

 

 

 

 

 

HAZOP review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3

 

Approach Channel and Turning Basin

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

3.1

 

Harbor

 

Harbor is 3.53 nm from beach line of Gulf of Mexico. Distance to Outer Buoy is
23.6 nm,

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.2

 

Nighttime berthing/unberthing

 

Yes. Contractor shall provide marine facilities in accordance with the scope
defined in the Shiner Moseley marine facilities package and, in addition, shall
provide lighting in accordance with API 540 Table 4.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.3

 

Draft Required by typical LNG ship (125,000 to 250,000 m3)

 

38 to 41 feet

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.4

 

Channel bottom texture

 

Soft mud bottom (no rock, no coral)

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.5

 

Underkeel clearance required

 

2 feet at mean low water (MLW)

 

There is no hard U.S. Coast Guard requirement: but there is a requirement for
the vessel’s master to determine that the clearance is adequate for safe transit
in the channel and in the berth area.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.6

 

Existing Channel Depth

 

U.S. Army Corps of Engineers Project depth is specified to be 40 feet; however,
actual channel depth is 42 ft plus 2 ft overdraft

 

Currently the channel adjacent to the Facility is 42 feet at MLT. It will be
dredged by Contractor to 45 feet + 2’ over dredge at the maneuvering area and in
the berth.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.7

 

Existing Channel Width

 

500 feet minimum to berth area

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.8

 

Sabine river silting properties

 

Yes

 

Contractor will over-dredge depth of berth, so that silt accumulation can be
observed over the first few years of operation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.9

 

Number of LNG ships dedicated to the Facility

 

Spot market as required to meet sendout.

 

2.6 BCF per day Sendout Rate will require 1 tanker load every 1.5 days
(average).

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.10

 

Jetty Length

 

As required to connect berth to land

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.11

 

Number of berths

 

Two

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.12

 

Berth availability

 

Near 100%

 

Subject to weather downtime (fog, high winds, and lightning storm)

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.13

 

Existing Port/Harbor Services

 

Will be used as back up only

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.14

 

Tug Services

 

Three dedicated tractor tugs with “Z” drive at 50 tons minimum Bollard pull and
5000 HP, each with fire fighting capabilities required.

 

Owner will provide tugs.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.15

 

Tug Berthing

 

Tug berth harbor provided at the Facility.

 

Services for tugs will be power and potable water only (no fuel).

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.16

 

Maneuvering Area

 

None presently exists.

 

Contractor responsible for dredging of maneuvering area adjacent to berths.
Design Basis is the Shiner-Mosley Marine Facilities FEED Package

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.17

 

Port/Harbor Pilots

 

Pilots will be trained by a mutually agreed Port Simulator specializing in LNG
ships. Project sponsored.

 

Owner’s Responsibility

 

 

 

Yes

 

63

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

3.18

 

Pilot Required

 

Yes, for inbound and outbound LNG ships (two pilots will be required for night
transit)

 

Pilot pickup will be at the outer buoy located 23.6 nm from the Facility. Pilot
drop off will be somewhat closer in. Owner responsible for arranging pilots

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.19

 

Dredge Spoil Amount

 

Estimated to be about 4.5 million cubic yards

 

Design Basis is the Shiner-Mosley Marine Facilities FEED Package

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

3.20

 

Dredge Spoil Placement

 

Dredge spoil will be placed at the Dredge Material Placement Area (DMPA)
specified in Attachment Y.

 

Transport of dredge spoil to DMPA shall be Contractor’s responsibility and is
included in the Contract Price.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

3.21

 

Line Handling Boats

 

Two required, dedicated to the Facility.

 

Owner will provide line handling boats

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4

 

Site Description

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.1

 

Wetlands

 

Delineation of wetlands is in the Army Corps of Engineers Permit

 

Owner’s responsibility

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4.2

 

NOx limitations

 

NOx emissions as defined in the Air Permit

 

Total NOx emissions classify Project a “major” source in Louisiana. This
requires PSD permitting. No special NOx reduction measures are required
downstream of the equipment

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4.3

 

Land Available

 

As described in Attachment Y

 

Owner’s responsibility

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4.4

 

Permanent Easement Availability

 

As described in Attachment Y

 

Owner’s responsibility

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4.5

 

Access Roads, Bridges & Other Infrastructure

 

None exist. Contractor to develop infrastructure as part of the Scope of Work.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6

 

Final Site Elevation (MSL)

 

As required for drainage and to protect Equipment and buildings from storm surge
of 14 ft.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.1

 

Tank impoundment floor

 

High point elevation as required to meet the capacity required by 49 CFR 193

 

Grading and drainage per code, sump will be below ground level. High ground
water must be considered during design.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.2

 

Improved areas

 

High point elevation as required for adequate drainage

 

Common grounds, administration building lawn

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

4.6.3

 

Process and pipeways

 

14 ft (bottom of pipe)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.4

 

Interfacility Roads and parking

 

2 feet above natural elevations.

 

Asphalt surface

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.5

 

Buildings

 

14.5 ft (top of slab)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.6

 

Top of dike elevation

 

As required to achieve design capacity required by 49 CFR 193.

 

10 foot wide road on along top of dikes

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.6.7

 

Tanks

 

On elevated piles, 3 ft air gap preferred.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.7

 

Geotechnical Conditions

 

See the Geotechnical Reports referenced in Schedule A-3

 

Most Equipment, buildings, and structures to be on pile foundations Dikes and
roads will not be.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.8

 

New roads

 

Yes, along the east border

 

The existing dirt/gravel road running through the Site (leading to the
lighthouse) must be replaced.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.9

 

Natural land characteristics

 

Plant footprint shall limit impact to the

 

 

 

Yes

 

 

 

64

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

 

 

 

 

land. Temporary construction laydown areas must be returned to its natural
state.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.10

 

Drainage

 

Original drainage patterns should be preserved as much as possible.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

4.11

 

Differential settlement

 

The engineering design shall be such that a six (6) inch differential settlement
between pile-supported structures and adjacent non-piled facilities or
fill/improved areas which may occur from Substantial Completion through the
expected lifetime of the Facility will not cause any Defects with normal
monitoring and maintenance provided by Owner.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

5

 

Seismic Conditions

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5.1

 

Basic Seismic Design to be per ASCE 7 and NFPA 59A.

 

See ABS Consulting report in Resource Report 13 for more details

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

5.2

 

Operating Basis Earthquake (OBE)

 

OBE=0.03g, OBE spectral acceleration at 1-second period is 0.03 g

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

5.3

 

Safe Shutdown Earthquake (SSE)

 

SSE=0.05g, SSE spectral acceleration at 1-second period is 0.06 g

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

6

 

Climatic Data

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

6.1

 

Design Ambient Temperature

 

Minimum: 14 deg F; Maximum 90 deg F

 

No heat tracing required for freeze protection

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

6.2

 

Maximum Design Barometric Pressure Change

 

0.295 inches of Hg/hr (10 mbar/hr)

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

6.3

 

Maximum Design Wind Speed

 

150 mph (67.1 m/s) sustained.

 

Special wind speed requirement per CFR, Title 49, Part 193. Wind design to
otherwise conform to ASCE-7, exposure C, I=1.0.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

6.4

 

Maximum Rainfall in 24 hours , 100 year storm event

 

11 inches per hour for 100 year storm

 

49 CFR requires water removal rate at 25% of the collection rate from a 10 year
frequency and one hour duration rainfall.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

6.5

 

Maximum Design Snowfall

 

Zero

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7

 

LNG Storage Tanks

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.1

 

Type of Tank

 

Single containment on piles, no bottom or side penetration

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.2

 

Number of Tanks

 

Three total

 

Space for three future tanks, to be located directly north of the present
proposed Tanks. The space requirement for the future tanks is not in the Scope
of Work.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.3

 

Capacity (Gross)

 

169,600 m3

 

Tank Subcontractor to confirm.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.4

 

Capacity (Working)

 

160,000 m3

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tank OD

 

269 feet (82 meters)

 

Tank Subcontractor to confirm.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.5

 

Minimum Heel

 

1 meter

 

Minimum level sets NPSH available for in-tank pump

 

Yes

 

 

 

65

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

7.6

 

Maximum Design LNG Density

 

30.5 lb/ft3 (489 kg/m3)

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

7.7

 

Minimum Design LNG Temperature

 

-265 F (-165 C)

 

Dependent on LNG composition. Set temperature based on Hysys simulation.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

7.8

 

Maximum Internal Design Pressure

 

2.5 psig (172 mbarg)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.9

 

Minimum dike height

 

15 to 17 feet above Tank floor elevation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.10

 

Support Piles

 

Piles required. See the Geotechnical Reports listed in Schedule A-3.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.11

 

Maximum Tank Heat In-Leak Rate at 90 F (32.2 C)

 

0.05 vol%/day/tank (based on pure methane)

 

By calculation

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

7.12

 

Instrumentation Philosophy

 

Fully automatic as shown on P&IDs listed in Schedule A-3.

 

Instrument and control philosophy needs to be determined and written. Expect
controls to be PLC based.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.13

 

Tank spacing

 

Per NFPA-59A

 

Refer to plot plan SK-SP-0001 and T-SP-009

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.14

 

Number of in-Tank pumps

 

3 pumps with one spare well in each Tank. Spare well is not piped or wired up.
Foot valve is to be provided with each spare well .

 

Nine in-Tank pumps installed in 3 Tanks. Sendout Rate Guarantee Conditions using
6 pumps (assume one Tank down or as a spare). Warehouse spare pump.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.15.1

 

Level control and safeguarding:

 

Level indicators provided to control limits of LNG level will be per NFPA 59A
requirements.

 

Two automatic, continuous Tank level gauges to be provided. In addition there is
a high level gauge installed. Need density profile. Redundant temperature
indicators in annular space.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.15.2

 

 

 

 

 

On low low level (LA/LL), in Tank pumps are stopped automatically.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.15.3

 

 

 

 

 

On high high level (LA/HH), the unloading operation is stopped by activation of
ESD-1.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.16.1

 

Pressure control and safeguarding:

 

Three pressure controllers to be provided

 

1. Absolute pressure controller dedicated to BOG Compressor capacity control.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.16.2

 

 

 

 

 

2. Pressure controller (on gauge pressure) dedicated to the vent valve to relive
high pressure (set just below PSV pressure). Activates ESD-1

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.16.3

 

 

 

 

 

3. Pressure controller (on vacuum gauge pressure) dedicated to introduce Natural
Gas from the Sendout Pipeline to prevent vacuum (set just above VSV pressure).

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.16.4

 

 

 

 

 

HP venting is controlled with 1 pressure transmitter at each Tank, with logic
opening the vent based on the highest reading. LP vacuum breaker is controlled
with 1 pressure transmitter at each Tank, logic opens the gas makeup based on
the lowest reading.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.17

 

Tank shutdown

 

Two redundant ESD pressure transmitters

 

Two pressure (gauge) transmitters are dedicated to emergency shutdown (stop
compressor on low pressure; stop unloading operation via an ESD-1 in case of
high high pressure) . To be

 

Yes

 

 

 

66

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

 

 

 

 

 

 

confirmed during HAZOP review

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

7.18

 

Impounding area

 

Yes, one per Tank with remote sump in each.

 

110% of full storage

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.19

 

Tank Startup

 

Facility will startup when the first Tank is cooled down

 

This means the remaining two Tanks will be finished under hot-work permits.
Positive Tank isolation is required.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

7.20

 

Tank Deluge system

 

Provide 3 water monitors on elevated posts (equal to dike height) pre-aimed for
maximum coverage of Tank side. In addition, two (pressure boosted) monitors are
located on top the platform which can be aimed at the max radiation spots.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8

 

Ship Berths

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

8.1

 

Number of berths

 

Two

 

Each berth to be a mirror image

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.2

 

Number of ships to unload simultaneously

 

Two at combined rate equal to maximum permitted by both LNG ship capabilities
and procedures.

 

See 8.6 below

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.3

 

Future unloading

 

Considerations for 2 ships to unload simultaneously at full rate. No
pre-investment in unloading lines, vapor return lines, or Equipment except as
specified in Section 4.5 of Schedule A-1.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.3

 

Design codes for berth

 

Yes, refer OCIMF and SIGTTO. These are recommendations, and should be treated as
such.

 

Refer to SIGTTO’s publication “Prediction of Wind Loads on Large Liquefied Gas
Carriers”

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.4

 

LNG ship size

 

86,500 m3 to 250,000 m3

 

For 250,000 m3 ship, length overall (LOA) = 344m, molded breadth (Bmld) = 54m,
operating draft = 12 m, molded depth (Dmld) = 27m, length between perpendiculars
(LBP) = 332 m.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.5

 

Frequency of LNG Ship Unloading (average)

 

One every 1.5 days based on 138,000 m3 ship sizes.

 

Depends on size of ship. Larger ships will allow fewer loads.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.6

 

Average Ship Unloading Rate

 

12,000 m3/hr through two (2) 30” unloading lines.

 

Does not change with number of ships unloading. Two ships can unload but at half
the rate. Leave room on piperack for two (2) more 30” unloading lines plus one
(1) more vapor return line. Note that future oversize vessels that are 200 km3
and 250 k

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.7

 

Maximum Shipboard LNG Storage Pressure

 

1.5 psig (103.4 mbarg)

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.8

 

Minimum Ship Pump Discharge Pressure

 

70.0 psig (4.83 barg)

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.9

 

Maximum Unloading Time

 

11.5 hours for 138,000 m3 ship, 16.7 hours for 200,000 m3 ship

 

Performance Test to be based on unloading 120,000 m3 of LNG over a continuous 10
hour period. Test procedures and details to be developed. Time to hookup, test,
startup, cooldown, etc not counted. Actual rate will be dependent on LNG ship
used for the test. See Attachment T

 

Yes

 

 

 

67

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

8.10

 

Number of Unloading Arms per berth

 

Three liquid, one vapor. Leave space for a fourth liquid arm.

 

One liquid arm can be converted to vapor

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.11

 

Max Offloading Capacity per Unloading Arm

 

Average capacity for all 3 arms is 12,000 m3/hr. Required 20” arms with 16” full
port valves.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.12

 

Vapor Return Capacity per Return Arm

 

12,000 m3/hr displaced vapor equivalent

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.13

 

Size of Offloading and Vapor Return Arms

 

20 inch diameter, Full bore 16” valves.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.14

 

Size of Flanges on Tanker Manifold

 

16 inch diameter

 

Assume spot market ships will have adaptors to fit 16” flange.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.15

 

Manifold Flange Spacing

 

3 meters

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.16

 

Distance from Ship Manifold to Berth Side (Max/Min)

 

6 meters/4 meters

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.17

 

Maximum Sway of Tanker from Berth Side (Drift)

 

3 meters

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.18

 

Maximum Fore/Aft Ship Surge

 

3 meters

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.19

 

Maximum elevation change during unloading

 

Less than 2.5 meters

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.20

 

Emergency Release Connection

 

PERC (Powered and capable of automatic actuation on ESD-2)

 

To be confirmed during HAZOP

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.21

 

Connection to ship flange

 

Manual cam-lock on end of arms

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.22

 

Minimum distance from Ship to Tanks allowed

 

Must be outside 10,000 btu/hr/ft2 line. Current plot plan provides adequate
distance.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.23

 

Elevation of Unloading Platform

 

At least 20 ft.

 

All electronics and berth platform floor must be above any potential surge
heights.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.24

 

Capacity of Gangway Hoist

 

No gangway hoist required.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.25

 

Services Available to LNG Tankers

 

Food and miscellaneous parts (as needed)

 

Bunker and nitrogen and all other supplies supplied by ship’s own resources

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

8.27

 

Wind gust for holding station

 

60 knots (30 second average)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.28

 

Potential for Surge

 

Yes. From passing ships

 

Refer to OCIMF’s publication “Guidelines and Recommendations of the Safe Mooring
of Large Ships at Piers and Sea Islands”.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

8.29

 

Line handling boats

 

Yes

 

Assume two boats required occupied by two persons during berthing/deberthing
operations.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

9

 

Vaporization Process & Regasification Process Pumps

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9.1

 

Type of Main Vaporizers

 

Submerged Combustion Vaporizers (SCVs) with stainless steel tanks

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

9.2

 

Number of Main Vaporizers

 

15 + 1 spare (16 total) to produce 2.6 BCF/d Annual Average Daily Sendout Rate

 

SCV’s can actually produce approximately 180 MMscf/d, therefore 15 operating
should be able to produce 2.7 Bcf/d if all are operating at their design
guarantee rate. Sendout is minus fuel gas. See Attachment T.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.3

 

Heat source

 

Fuel gas

 

 

 

Yes

 

 

 

68

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

9.4

 

Fuel Gas source

 

SCVs must be able to self-boot using their own vaporized LNG for fuel.

 

Separate tube in bath to heat fuel supply

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.5

 

Capacity of Each Vaporizer

 

180 MMscf/d

 

Nominal capacity, based on largest proven SCV from T-Thermal. See Attachment T.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.6

 

Control philosophy

 

Safe, stable Facility operation is automatically controlled. Adjustments to
capacity are manually input within the operating range of the Equipment. DCS
type system to control all Equipment.

 

Control philosophy document to be developed.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.7

 

Vaporizer PSV

 

Per NFPA 59A paragraphs 5.4 and 6.8

 

Pipe all PSV tail pipes from the vaporizers to a high pressure vent. Low
pressure PSV’s not to be piped to this vent.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.8

 

LNG Primary In-Tank Pumps Type

 

In-tank vertical turbine type with inducer

 

Inducer plus one or two stages ok.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.9

 

Number of In-Tank Sendout Pumps/Tank

 

Three per Tank

 

See Item 7.14.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.10

 

In-Tank Sendout Pump Capacity

 

Normal 3,912 gpm @ 100 psig, rated at 4,304 gpm

 

Confirm flow rates.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.11

 

LNG Booster Pumps Type

 

Vertical turbine type with inducer

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.12

 

Number of LNG Booster Pumps

 

15 + 1 spare (16 total)

 

Pipe one booster pump to one vaporizer, for a total number of 16 trains. No
flanges or block valves between pump and vaporizer (in high pressure LNG).
Double block and bleed at vaporizer discharge and send out pump suction.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.13

 

LNG Booster Pumps Capacity

 

Normal 1,533 gpm @ 1,200 psig, Rated at 1,686 gpm

 

Confirm flow rates.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.14

 

Sendout & Booster Pumps Driver

 

Internal or external electric motor to be considered.

 

Internal electric motors provided

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

9.15

 

Sendout & Booster Pumps Bearing Life

 

3 to 5 years

 

To be confirmed by Contractor.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10

 

Fire & Gas Safety

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

10.1

 

Firewater Pump Number

 

2 + 1 jockey + 1 booster pump for Tanks

 

Use standby tug as a backup firewater pump

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10.2

 

Firewater Pump Capacity

 

2 @ 100% = 2000 m3/hr eachV

 

Contractor to verify capacity for code requirements

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10.3

 

Firewater Pump Driver (backup)

 

One (1) diesel engine, 1MW

 

Contractor to verify size for capacity

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10.4

 

Firewater Pump Driver

 

One (1) diesel engine, 1MW

 

Contractor to verify size for capacity

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10.5

 

Fire Protection System

 

Fresh water, one high-expansion foam trailer, dry powder, N2

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

10.6

 

Firewater storage

 

Yes, use dug mud-bottom pond with elevated pump platform. Capacity to be much
greater than the minimum requirement of 2 hours.

 

Fire water pond to also serve as a holding pond for the SCV water discharge.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11

 

Blowers & Compressors

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

11.1

 

BOG Compressor Type

 

Cryogenic reciprocating

 

 

 

Yes

 

 

 

69

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

11.2

 

Number of BOG Compressors

 

3 @ 50% BOG cryogenic reciprocating compressors sized for ship unloading case.

 

Leave space for expanding the building for inclusion of two more compressors.
Air compressors to not be in the way of the BOG expansion.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.3

 

BOG Compressor for unloading mode

 

Three compressors at 50% gives one spare compressor

 

If the one compressor has an unscheduled outage, BOG will be vented until
repairs are completed, or ship unloading will slow down..

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.4

 

BOG Compressor for holding mode

 

Use BOG compressor in turndown mode or on/off mode as required to maintain Tank
pressure.

 

Note that all three Tanks’ vapor space is tied together to act as one giant
vapor space. Therefore on/off operation is acceptable.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.5

 

BOG Compressor Driver

 

Electric motor

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.6

 

Cold Vapor Return Blower Type

 

Low boost blower or fan

 

10 psig discharge pressure

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.7

 

Cold Vapor Return Blower Number

 

Two-50% units. Sized based on returning vapor displaced from Tanks, but
accounting for vapor formed by heat leak into the ship during unloading. Low
pressure boost approximately 10 psi

 

If one unit has an unscheduled outage, unloading will continue at reduced rates.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.8

 

Cold Vapor Return Blower Driver

 

Electric motor

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.9

 

Instrument Air Compressor Type

 

Lubed screw type

 

Purchase pre-packaged self contained units with dryers.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.10

 

Instrument Air Compressor Number

 

Three 285 scfm units (3 X 50%)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.11

 

Instrument Air Compressor Driver

 

350 hp each electric motor

 

To be confirmed by Contractor.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

11.12

 

Motors

 

All motors, without exception, will be TEFC

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12

 

Utilities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

12.1

 

Vent system

 

Yes, high pressure vent and Low pressure vent

 

Tank PSV tailpipes are NOT to be connected to any vent system, instead they must
be vented directly to atmosphere.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.1.1

 

 

 

LOW PRESSURE VENT: Atmospheric vent (for maintenance vents/drains, and general
PSV’s)

 

Purchase a flare tip to prevent damage if accidentally ignited, but use as a
vent.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.1.2

 

 

 

HIGH PRESSURE VENT: To vent the tailpipes from the SCVs and all other RVs with
discharge pressure greater than 75 psig.

 

Purchase a flare tip to prevent damage if accidentally ignited, but use as a
vent.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.2

 

Nitrogen package

 

23,000 scfh vapor with 5000 gallons liquid N2 storage

 

Lease LN2 Tank with ambient air vaporizer. Owner’s responsibility.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.3

 

Electric Power Supply

 

Self generate all electric power

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.4

 

Sparing philosophy for electrical power system

 

N + 1

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.5

 

Standby Generator

 

Diesel

 

Power output to be confirmed by Contractor

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.6

 

Sewage Treatment

 

Yes

 

Use packaged unit

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.7

 

Instrumentation Philosophy

 

Fit for purpose DCS. Require all vendors to provide the same brand and model
PLC.

 

Not currently specified in the FEED.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.8

 

Custody Metering of Natural Gas to Export Pipeline

 

Yes

 

Use four + 1 ultrasonic types+ 1 is a spare

 

 

 

Yes

 

70

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

12.9

 

Custody transfer of LNG

 

Yes

 

LNG tanker strapping

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.10

 

Fuel Gas System

 

Yes, low pressure for SCVs

 

No odorization for sendout gas. Heat pumps for building heat.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.11

 

Pipeline relief philosophy

 

Not required at Facility

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.12

 

Communication System

 

LAN, telephone, and two-way radio

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.13

 

Bunker Facilities

 

Not required

 

Ships contract for refueling barges offsite

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.14

 

Ship Services

 

Food only. Maintenance parts on an as needed (and prearranged) basis. No other
services for ships.

 

Ship takes care of its own nitrogen, bunker, and fire protection requirements.
Owner’s responsibility.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.15

 

Power available

 

13.2 kV, 60 Hz, 3 phase, 3 wires Power (1800 Amp bank potential) is on the
property (north side). The existing 13.2 kV is adequate for construction

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

12.16

 

Water requirements Construction

 

For personnel usage, 8000 gpd. If a concrete batch plant is used, another 13 gpm
average. Peak use is water filling truck @ 270 gpm + normal usage.

 

Construction personnel may peak at about 700, with an average of around 400.300.
Most construction water will be for personnel usage & washdown unless a concrete
batch plant is used.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.17

 

Water requirements Hydrotest

 

Need about 100,000 m3 (26.4 million gallons) potable water to fill a Tank over a
2 week duration.

 

Owner’s responsibility

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

12.18

 

Service Water requirements Operation

 

Assume 40 gpm normal water usage rate with 240 gpm required for instantaneous
max water rate.

 

A 4” feed water line is the expected minimum connection size.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13

 

Buildings

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

13.1

 

Administration Offices

 

One Story. Includes a small kitchen but no cooking facilities, security station
with customs and paperwork with 24 hour access, with CCTV’s of berths. Size per
Trend T-SP-033.

 

Security pass required to enter the Facility. Building to be steel frame with
metal/stone façade. Offices for 35 persons. Large meeting/greeting room. No
showers, no lockers. 12’ x 14’ typical office. At least 16 offices. Large
windows.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.2

 

Control Building

 

Two Story. Plenty of windows. Include 2nd floor balcony on 3 sides with overhand
roof. Design to be flexible steel frame. Size per Trend T-SP-033. Elevator for
at least 6 persons.

 

Control room to be located on the second level for clear view of process area.
First level to contain meeting room, I/O controllers, electrical, battery room,
UPS, DCS, SIS system, (computer, controls, electrical, etc). This building is
NOT to be “blast proof”.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.3

 

Warehouse/ Maintenance Building

 

Size per Trend T-SP-033.

 

Actually two buildings together (end on end or side by side) with combined
function. Equip with gantry crane. Include A/C Laboratory room (20’ x 25’) in
this building. Large openings (at least 16’ wide rollup doors) for getting
Equipment in/out. Include unisex toilets each with showers

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.4

 

BOG Compressor Shelter

 

Size per Trend T-SP-033.

 

Equip with gantry crane. Size to match Equipment, but allow space for doubling
of Equipment.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.5

 

Main Substation building

 

Size per Trend T-SP-033.

 

Stand alone building, Includes motor control and switchgear

 

Yes

 

 

 

71

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

13.6

 

Jetty Substation building

 

Prefab building. Size per Trend T-SP-033.

 

Stand alone building on each berth. No restroom. Contains the following UPS
batteries, self contained eye wash near batteries, MCC, I/O cabinet, SIS
cabinet, one desk w/ chair, control-console for unloading arms, CRT for display
(not control) of process

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.7

 

Firewater pump house

 

25 ft x 32 ft

 

Could be a shelter with two sides

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.8

 

Gate house

 

At least 11 ft x 16 ft

 

Stand alone building. Assume two guards will be present. Include one unisex
toilet facility.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.9

 

Marine Building

 

Two. Size per Trend T-SP-033.

 

Located near each berth to service USCG, customs, tug and ship captains. Three
offices with central gathering/meeting room. Two unisex restrooms.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.10

 

HVAC

 

Heat pumps (not Natural Gas)

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

13.11

 

Hurricane rollup shutters

 

Required on windows of control building and administration building

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

14

 

Export Pipeline

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

14.1

 

Pig receiver/launcher

 

Not in the Scope of Work

 

Leave space for others for Export Pipeline

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

14.2

 

Odorization

 

Not required

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

14.3

 

MAOP of Export Pipeline

 

1,980 psig

 

From the booster pumps through SCV up to and including ESD valves the line spec
is 900# class. From the ESD valves through the metering skid the line spec is
600# class.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

14.4

 

Operating pressure

 

1250 psig

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

15

 

Metering

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

15.1

 

Natural Gas metering

 

A Master Meter will monitor total Facility output. Custody transfer will take
place at the connections to Export Pipeline.

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

15.2

 

Type of meters for Main Sendout Meter

 

Ultrasonic, 0.25% accuracy

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

15.3

 

Number of custody transfer meters

 

4 metering skids installed (25% each) plus on spare meter element in the
warehouse

 

Quantity and sizing are to be confirmed.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

15.4

 

Fuel gas meters

 

Ultrasonic, 0.25% accuracy

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16

 

Miscellaneous

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.1

 

Low water bridge weight limit

 

25 tons (50,000 lbs) for dual axle trucks.

 

Hwy 82 crossing the mouth of Sabine Lake. The bridge is on the state line (Port
Arthur on the west, Cameron Parish on the east). Bridge rotates for boat
traffic. This is a serious limitation for east-bound construction traffic.
Traffic from the east has the usual load limitation of 86,000 lbs – to be
confirmed by Contractor.

 

 

 

Yes

 

72

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

16.2

 

Helipad

 

Yes

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.3

 

Construction dock

 

In accordance with the documents listed Schedule A-3 under “Construction Dock”

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.4 thru 16.5

 

Not used

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

16.6

 

Power Failure

 

Upon power failure assume the security system stays up, control room is fully
functional, ship unloading stops.

 

If an emergency situation exists where the ship is partially full but it must
continue to unload (for what ever reason), assume displaced vapors will be
vented.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7

 

Cryogenic Valve and Pipe Requirements

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.1

 

Valves

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.2

 

 

 

All cryogenic valves will be installed with the stem in the-vertical axis
(rising upward). Maximum of forty-five degrees from vertical either way is
allowed.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.3

 

 

 

All cryogenic valves will have a minimum extension of 18 inches as measured from
top of flange.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.4

 

 

 

For on/off service, the cryogenic valve of choice is the ball valve or butterfly
valve.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.5

 

 

 

Cryogenic gate valves are not acceptable. Use of gate valves of any type must
have Owner’s prior written approval.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.6

 

 

 

Lug body and wafer butterfly valves are not acceptable.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.7

 

 

 

Cryogenic ball valves can be of the “floating-ball” or “trunion” design.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.8

 

 

 

All cryogenic valves must have a cavity vent (if applicable). All cavity vented
valves must have permanent stenciled markings on the vented flange. The P&ID’s
must indicate the cavity vent side.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.9

 

 

 

Cryogenic valves shall not be hydrotested. If water touches the graphite seals,
the seal shall be replaced (not dried).

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.7.10

 

 

 

All cryogenic check valves shall be drilled to allow a small backward flow of
LNG. All cryogenic check valves NOT drilled must have Owner’s prior written
approval.. P&ID’s must indicate all drilled check valve.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.8

 

Piping:

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.8.1

 

 

 

All cryogenic connections will be a minimum of 2” in the vertical (up or down)
until the first valve. Sizes can change after the first valve. Side connections
are generally not acceptable. Only under very special conditions and only with
Owner’s prior written approval will other arrangements be allowed.

 

 

 

Yes

 

 

 

73

--------------------------------------------------------------------------------


 

 

 

Item

 

Design Basis

 

Remarks

 

DESIGN
REQT

 

RELY
UPON

16.8.2

 

 

 

All cryogenic piping and fittings less than 2-inches in diameter shall be
schedule 80.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.8.3

 

 

 

Threaded connections are not acceptable for cryogenic fittings and piping.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.8.4

 

 

 

Only dual certified stainless steels (where possible) will be used as piping.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.9

 

Miscellaneous:

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.9.1

 

 

 

Design pressure of the sendout (booster) pumps and the SCV’s must be set
considerably higher than the pumps can produce.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.9.2

 

 

 

High pressure vent to contain only the code required PSV tailpipes for the
vaporizers. The low pressure vent to contain all other vents.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

16.9.3

 

 

 

All vessels shall be rated for full vacuum.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

17

 

Guarantees and Warranties

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.1

 

Sendout Rate Performance Guarantee

 

 

 

Refer to Attachment T.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

17.2

 

Turndown

 

No guarantee.

 

Operating Test to determine turndown. See Section 8.5.2 of Schedule A-1.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

17.3

 

Tank Heat Leak

 

Tank heat leak = 0.05% per day based on pure methane using approved calculation
methodology.

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

17.4

 

Ship Unloading Time Performance Guarantee

 

 

 

Refer to Attachment T

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

17.5

 

Warranty

 

 

 

Refer to Article 12 of the Agreement

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

18

 

Engineering Standards

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

18.1

 

Grid Coordinate System

 

Louisiana State Plane, South Zone, NAD 83

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

18.2

 

Elevation Reference

 

NAVD 88

 

 

 

 

 

Yes

 

 

 

 

 

 

 

 

 

 

 

19

 

Interfaces

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19.1

 

Reroutes

 

Existing 3 inch gas line from gas well to Rte 82 to be rerouted around Tank .

 

Owner’s responsibility

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

19.2

 

Lighthouse road

 

New road required from rte 82 to Site will be built on eastern boundary of Block
18 (leased property). Road will continue on to provide public access to
Lighthouse. Security gate will be required.

 

Contractor to provide road through Facility, and upgrade road from Facility to
Lighthouse.

 

Yes

 

 

 

 

 

 

 

 

 

 

 

 

 

19.3

 

Wetland mitigation

 

Mitigation to be designed and constructed on or near Site

 

Wetland mitigation will be designed and constructed by others.

 

 

 

Yes

 

74

--------------------------------------------------------------------------------


 

Schedule A-3

 

Conceptual Engineering Documents and Trends List

 

Conceptual Engineering Documents

 

The following Drawings, Specifications and other documents are included in the
Contract Price and form part of Design Basis.

 

Doc Type/Folder

 

Doc Number

 

Title/Description

 

Rev.

 

Source

 

Notes

GENERAL PROJECT

 

 

 

 

 

 

 

 

 

 

DG100703

 

Sabine Pass Vapor Thermal Dispersion Report RR13.4

 

 

 

PTL

 

PTL (Project Technical Liaison)

 

 

Report (9/19/2003)

 

Geological Hazard Evaluation, Sabine LNG Terminal, Sabine, Louisiana

 

 

 

T-W

 

T-W (Tolunay – Wong)

 

 

Letter 1 (9/12/2003)

 

Geotechnical Investigation, Sabine LNG Terminal, Cryogenic Tanks, Sabine,
Louisiana

 

 

 

T-W

 

 

 

 

Letter (9/19/2003)

 

Final Report, Geotechnical Investigation, Sabine LNG Terminal, Process Area, LNG
Pipe Racks, Berth and Construction Docks, Sabine, Louisiana

 

 

 

T-W

 

 

 

 

 

 

Survey Plat

Cheniere LNG, Inc. Survey of property lease in the Sabine Pass area

 

 

 

Owner

 

By Lonnie G. Harper and Associates, Inc.

Dated 01/26/2004

PROCESS / SYSTEMS

 

 

 

 

 

 

 

 

 

 

 

 

LNG Import Terminal Venting Philosophy

 

 

 

B&V

 

B&V (Black & Veatch)

Heat and Material Balance

 

01-1010A1-A8

 

Heat and Material Balance

 

P3

 

B&V

 

 

PFD’s

 

350-D01-0010A

 

PFD - LNG Off Loading /Storage

 

00B

 

Contractor

 

 

 

 

350-D01-0010B

 

PFD - LNG Vaporization/Sendout

 

00B

 

Contractor

 

 

 

 

350-D01-0010C

 

PFD - Power Generation System

 

00A

 

Contractor

 

 

P&ID’s

 

350-D01-0010W

 

P&ID – General Piping Legend & Sym.

 

00B

 

Contractor

 

 

 

 

350-D01-0010Y

 

P&ID – General Instr. Legend & Sym.

 

00B

 

Contractor

 

 

 

 

350-D01-0010Z1

 

P&ID - Equip. Legend & Symbol

 

00B

 

Contractor

 

 

 

 

350-D01-0011

 

P&ID - LNG Unloading Arms East Jetty

 

00B

 

Contractor

 

 

 

 

350-D01-0012

 

P&ID - Jetty Piping East Jetty

 

00B

 

Contractor

 

 

 

 

350-D01-0013

 

P&ID - LNG Unloading Arms West Jetty

 

00B

 

Contractor

 

 

 

 

350-D01-0014

 

P&ID - Jetty Piping West Jetty

 

00B

 

Contractor

 

 

 

 

350-D01-0015

 

P&ID - Intercon. Piping at Piperack

 

00B

 

Contractor

 

 

 

 

350-D01-0016

 

P&ID - Intercon. Piping LNG Storage Tanks

 

00B

 

Contractor

 

 

 

 

350-D01-0017

 

P&ID - LNG Storage Tank S-101

 

00B

 

Contractor

 

 

 

 

350-D01-0018

 

P&ID - LNG Storage Tank S-102

 

00B

 

Contractor

 

 

 

 

350-D01-0019

 

P&ID - LNG Storage Tank S-103

 

00B

 

Contractor

 

 

 

 

350-D01-0020

 

P&ID - Tanks S-101-LNG Intank Pumps

 

00B

 

Contractor

 

 

 

 

350-D01-0021

 

P&ID - Tanks S-102 - LNG Intank Pumps

 

00B

 

Contractor

 

 

 

 

350-D01-0022

 

P&ID - Tanks S-103 - LNG Intank Pumps

 

00B

 

Contractor

 

 

 

75

--------------------------------------------------------------------------------


 

 

 

350-D01-0023

 

P&ID - LNG Send-out Header

 

00B

 

Contractor

 

 

 

 

350-D01-0024A

 

P&ID - Boil Off Gas Condenser

 

00A

 

Contractor

 

 

 

 

350-D01-0024B

 

P&ID - Boil Off Gas Condenser

 

00A

 

Contractor

 

 

 

 

350-D01-0025

 

P&ID - LNG Send-out Pumps A/B

 

00B

 

Contractor

 

 

 

 

350-D01-0026

 

P&ID - LNG Send-out Pumps C/D

 

00B

 

Contractor

 

 

 

 

350-D01-0027

 

P&ID - LNG Send-out Pumps D/E

 

00B

 

Contractor

 

 

 

 

350-D01-0028

 

P&ID - LNG Send-out Pumps G/H

 

00B

 

Contractor

 

 

 

 

350-D01-0029

 

P&ID - LNG Send-out Pumps J/K

 

00B

 

Contractor

 

 

 

 

350-D01-0030

 

P&ID - LNG Send-out Pumps L/M

 

00B

 

Contractor

 

 

 

 

350-D01-0031

 

P&ID - LNG Send-out Pumps N/P

 

00B

 

Contractor

 

 

 

 

350-D01-0032

 

P&ID - LNG Send-out Pumps Q/R

 

00B

 

Contractor

 

 

 

 

350-D01-0033

 

P&ID - LNG Vaporizer A

 

00B

 

Contractor

 

 

 

 

350-D01-0034

 

P&ID - LNG Vaporizer B

 

00B

 

Contractor

 

 

 

 

350-D01-0035

 

P&ID - LNG Vaporizer C

 

00B

 

Contractor

 

 

 

 

350-D01-0036

 

P&ID - LNG Vaporizer D

 

00B

 

Contractor

 

 

 

 

350-D01-0037

 

P&ID - LNG Vaporizer E

 

00B

 

Contractor

 

 

 

 

350-D01-0038

 

P&ID - LNG Vaporizer F

 

00B

 

Contractor

 

 

 

 

350-D01-0039

 

P&ID - LNG Vaporizer G

 

00B

 

Contractor

 

 

 

 

350-D01-0040

 

P&ID - LNG Vaporizer H

 

00B

 

Contractor

 

 

 

 

350-D01-0041

 

P&ID - LNG Vaporizer J

 

00B

 

Contractor

 

 

 

 

350-D01-0042

 

P&ID - LNG Vaporizer K

 

00B

 

Contractor

 

 

 

 

350-D01-0043

 

P&ID - LNG Vaporizer L

 

00B

 

Contractor

 

 

 

 

350-D01-0044

 

P&ID - LNG Vaporizer M

 

00B

 

Contractor

 

 

 

 

350-D01-0045

 

P&ID - LNG Vaporizer N

 

00B

 

Contractor

 

 

 

 

350-D01-0046

 

P&ID - LNG Vaporizer P

 

00B

 

Contractor

 

 

 

 

350-D01-0047

 

P&ID - LNG Vaporizer Q

 

00B

 

Contractor

 

 

 

 

350-D01-0048

 

P&ID - LNG Vaporizer R

 

00B

 

Contractor

 

 

 

 

350-D01-0049

 

P&ID - Send-out Gas Header

 

00B

 

Contractor

 

 

 

 

350-D01-0050

 

P&ID - Send-out Metering

 

00B

 

Contractor

 

 

 

 

350-D01-0051

 

P&ID - Boil Off Gas Header Piping

 

00B

 

Contractor

 

 

 

 

350-D01-0052

 

P&ID - Vapor Return Blower C-101-A

 

00B

 

Contractor

 

 

 

 

350-D01-0053

 

P&ID - Vapor Return Blower C-101-B

 

00B

 

Contractor

 

 

 

 

350-D01-0054

 

P&ID - Boil Off Gas Compressor Suction

 

00B

 

Contractor

 

 

 

 

350-D01-0055

 

P&ID - Boil Off Gas Compressor A

 

00B

 

Contractor

 

 

 

 

350-D01-0056

 

P&ID - Boil Off Gas Compressor B

 

00B

 

Contractor

 

 

 

 

350-D01-0057

 

P&ID - Boil Off Gas Compressor C

 

00B

 

Contractor

 

 

 

 

350-D01-0060

 

P&ID - Liquid Drain Pot

 

00B

 

Contractor

 

 

 

 

350-D01-0061

 

P&ID - Vent System

 

00B

 

Contractor

 

 

 

 

350-D01-0062

 

P&ID - Nitrogen System

 

00B

 

Contractor

 

 

 

 

350-D01-0064

 

P&ID - Instrument/Utility Air Systems

 

00B

 

Contractor

 

 

 

 

350-D01-0065

 

P&ID - East/West Jetty Instr./Utility Air System

 

00A

 

Contractor

 

 

 

 

350-D01-0066

 

P&ID - Fuel Gas

 

00B

 

Contractor

 

 

 

76

--------------------------------------------------------------------------------


 

 

 

350-D01-0068

 

P&ID - Caustic System

 

00B

 

Contractor

 

 

 

 

350-D01-0069

 

P&ID - Mains/S-101 - Impoundment Basin

 

00A

 

Contractor

 

 

 

 

350-D01-0069A

 

P&ID - S-102/S-103 Impoundment Basin

 

00A

 

Contractor

 

 

 

 

350-D01-0069B

 

P&ID - Jetty Impoundment Basin

 

00A

 

Contractor

 

 

 

 

350-D01-0070

 

P&ID - Fire Water System

 

00B

 

Contractor

 

 

 

 

350-D01-0071

 

P&ID - Fire Water Piping

 

00B

 

Contractor

 

 

 

 

350-D01-0080

 

P&ID - GTG Fuel Gas Supply

 

00A

 

Contractor

 

 

 

 

350-D01-0081

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

 

 

350-D01-0082

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

 

 

350-D01-0083

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

 

 

350-D01-0084

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

 

 

350-D01-0085

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

 

 

350-D01-0082

 

P&ID - Turbine Power Generation

 

00A

 

Contractor

 

 

Equipment List

 

350-MOX-00001

 

Equipment List

 

00E

 

Contractor

 

 

Equipment Datasheets

 

C-101

 

Data Sheet - Vapor Return Blower

 

 

 

B&V

 

 

 

 

C-102

 

Data Sheet - Boil Off Gas Compressor (A-C)

 

P2

 

B&V

 

 

 

 

H-101

 

Data Sheet - Submerged Combustion Vaporizer (H-101A-R)

 

P

 

B&V

 

 

 

 

K-101/102

 

Data Sheet - Unloading Arms

 

 

 

B&V

 

 

 

 

K-103

 

Data Sheet - Gas Metering

 

P

 

B&V

 

 

 

 

K-107

 

Data Sheet - Nitrogen Package

 

P

 

B&V

 

 

 

 

K-108

 

Data Sheet - Instrument Air Package (A-C)

 

P

 

B&V

 

 

 

 

K-109

 

Data Sheet – Static Mixer (A-D)

 

 

 

Contractor

 

Study

 

 

P-101

 

Data Sheet - S-101 LNG Intank Pumps

 

P1

 

B&V

 

 

 

 

P-102

 

Data Sheet - S-102 LNG Intank Pumps

 

P1

 

B&V

 

 

 

 

P-103

 

Data Sheet - S-103 LNG Intank Pumps

 

P1

 

B&V

 

 

 

 

P-104

 

Data Sheet - Sendout Pumps

 

P1

 

B&V

 

 

 

 

P-105

 

Data Sheet - Fire Water Pump

 

P1

 

B&V

 

 

 

 

P-106

 

Data Sheet - Fire Water Jockey Pump

 

P

 

 

 

 

 

 

P-107

 

Data Sheet - Impoundment Basin Sump Pumps

 

P2

 

 

 

 

 

 

P-109

 

Data Sheet - Process Impoundment Basin Pumps

 

P1

 

 

 

 

 

 

P-111

 

Data Sheet - Firewater Booster Pump

 

P

 

B&V

 

 

 

 

P-112

 

Data Sheet - S-101 Impoundment Basin Pumps

 

P1

 

B&V

 

 

 

 

P-113

 

Data Sheet - S-102 Impoundment Basin Pumps (A-B)

 

P1

 

B&V

 

 

 

 

P-114

 

Data Sheet - S-103 Impoundment Basin Pumps

 

P1

 

B&V

 

 

 

 

P-115

 

Data Sheet - Jetty Impoundment Basin Pumps (A-B)

 

P1

 

B&V

 

 

 

 

V-103

 

Data Sheet - LNG Terminal BOG Compressor K.O. Drum (Elevation & Design)

 

P

 

B&V

 

 

 

 

V-104

 

Data Sheet - LNG Terminal Liquid Drain Pot (Elevation & Design)

 

P

 

B&V

 

 

 

 

V-105-107-108

 

Data Sheet – Air Receiver Vessel Design

 

P

 

B&V

 

 

 

 

V-111

 

Data Sheet - LNG Terminal BOG Condenser Drum (A-B)

 

P

 

Contractor

 

Study

 

77

--------------------------------------------------------------------------------


 

 

 

V-115

 

Data Sheet – Nitrogen Receiving Vessel Design (Vertical)

 

P

 

B&V

 

 

 

 

Z-101

 

Data Sheet - Flare System - HP Vent Stack

 

P1

 

B&V

 

 

 

 

Z-102

 

Data Sheet - Flare System - LP Vent Stack

 

P1

 

B&V

 

 

 

 

E-102A/B/C

 

Fuel Gas Electric Heater

 

 

 

Contractor

 

 

 

 

G-101A-E

 

Gas Turbine Generators

 

0

 

Contractor

 

 

 

 

P-120A/B

 

Caustic Charge Pumps

 

 

 

Contractor

 

 

 

 

P-121A/B

 

Caustic Supply Pumps

 

 

 

Contractor

 

 

 

 

S-110

 

Caustic Storage Tank

 

 

 

Contractor

 

 

 

 

V-120

 

Turbine Generator Fuel Gas KO Drum

 

 

 

Contractor

 

 

CIVIL STRUCTURAL ARCHITECHTURAL

 

 

 

 

 

 

Civil/Site

 

01-0005A

 

Roads, Surface, Drainage & Fence Plan

 

E1

 

B&V

 

 

 

 

01-0005B

 

Spill Containment Plan

 

E1

 

B&V

 

 

 

 

9/23/2003

 

Civil Estimate Design Basis

 

 

 

B&V

 

 

Buildings

 

SK-02-101

 

Control Building Plan - Ground Floor

 

P2

 

B&V

 

 

 

 

SK-02-101A

 

Control Building Plan - 2nd Floor

 

P2

 

B&V

 

 

 

 

SK-02-101B

 

Control Building Elevations

 

P2

 

B&V

 

 

 

 

SK-02-101C

 

Control Building Elevations

 

P2

 

B&V

 

 

 

 

SK-02-102

 

Administration Bldg. Plan

 

P2

 

B&V

 

 

 

 

SK-02-102A

 

Administration Bldg. Elevations

 

P2

 

B&V

 

 

 

 

SK-03-103

 

Firewater Pumphouse Elevations

 

P2

 

B&V

 

 

 

 

SK-02-104

 

Warehouse/Maintenance Bldg.

 

P2

 

B&V

 

 

 

 

SK-02-105

 

Stand - By Generator Shelter

 

P2

 

B&V

 

 

 

 

SK-02-106

 

Jetty Electrical Bldg. Plan

 

P2

 

B&V

 

 

 

 

SK-02-107

 

Compressor Enclosure

 

P2

 

B&V

 

 

 

 

SK-02-108

 

Gate House Plan & Elevation

 

P2

 

B&V

 

 

 

 

SK-02-109

 

Customs/Marine Building

 

P2

 

B&V

 

 

 

 

 

 

Building Scope of Work

 

P

 

B&V

 

 

ELECTRICAL

 

 

 

 

 

 

 

 

Electrical Load List

 

6/25/04

 

Load Summary - Sabine

 

R9

 

Contractor

 

 

Single Lines

 

SK-SP-1000

 

One-Line Diagram

 

A

 

Contractor

 

 

Area Classifications

 

12-0004

 

Electrical Area Classification Plan

 

P1

 

B&V

 

 

 

 

 

 

 

 

 

 

 

 

 

Environmental

 

11/17/2003 - 1

 

Email - Color IR DG111704.msg

 

 

 

Owner

 

 

 

 

11/17/2003 - 2

 

Email - Color IR DG111703 Wetlands (2 of 3) Photo

 

 

 

Owner

 

 

 

 

11/17/2003 - 3

 

Email - Color IR DG111703 Wetlands (3 of 3) Photo

 

 

 

Owner

 

 

 

 

 

 

 

 

 

 

 

 

 

Firewater & Gas Detection

 

12-0008A

 

Electrical/Instrument Plan Fire & Gas Detection

 

E

 

B&V

 

 

 

 

12-0008B

 

Electrical./Instrument Plan Communications & Video Monitoring

 

E

 

B&V

 

 

 

 

12-0008C

 

Electrical/Instrument Plan SIS Pushbuttons

 

E

 

B&V

 

 

 

78

--------------------------------------------------------------------------------


 

 

 

11-0101N

 

Firewater Coverage Overall Plan

 

E

 

B&V

 

 

 

 

11-0101P

 

Firewater Coverage Process Area

 

E

 

B&V

 

 

 

 

 

 

 

 

 

 

 

 

 

Piping

 

SK-SP-00001

 

Plot Plan

 

00F

 

Contractor

 

 

 

 

01-0102G

 

Equipment & Piping Elevation West Jetty

 

E

 

B&V

 

 

 

 

01-0102E

 

Equipment & Piping Elevation East Jetty

 

E

 

B&V

 

 

 

 

11-0101

 

Piperack Piping Index

 

E

 

B&V

 

 

 

 

11-0101A

 

Piping Section Piperack “A” West Jetty

 

E

 

B&V

 

 

 

 

11-0101B

 

Piping Section Piperack “B” East Jetty

 

E

 

B&V

 

 

 

 

11-0101C

 

Piping Section Piperack “C” Jetty

 

E

 

B&V

 

 

 

 

11-0101D

 

Piping Section “D” Main Piperack @ Vaporizers

 

E

 

B&V

 

 

 

 

11-0101E

 

Piping Section “E” South Vaporizers Sections

 

E

 

B&V

 

 

 

 

11-0101F

 

Piping Section “F” Main Rack @ Vapor. & Compr.

 

E

 

B&V

 

 

 

 

11-0101G

 

Piping Section “G” Main Piperack to Storage Tanks Section

 

E

 

B&V

 

 

 

 

11-0101H

 

Piping Section “H” Piperack to S-101

 

E

 

B&V

 

 

 

 

11-0101J

 

Piping Section “J” Piperack to S-102

 

E

 

B&V

 

 

 

 

11-0101K

 

Piping Section “J” Piperack to S-103

 

E

 

B&V

 

 

 

 

11-0101L

 

Piping Arrangement Jetty Junction Area

 

E

 

B&V

 

 

 

 

11-0101M

 

Firewater Coverage Overall Plan

 

E

 

B&V

 

 

 

 

SK0100

 

Tank Top Out

 

P

 

B&V

 

 

 

 

 

 

 

 

 

 

 

 

 

Specifications

 

134882-11.01X

 

Piping Material Specification & Appendix

 

P1

 

B&V

 

 

 

 

3PS-NN00-F0002

 

Cold Insulation

 

A

 

Contractor

 

 

 

 

 

 

 

 

 

 

 

 

 

Utility

 

 

 

Preliminary Utility Summary

 

 

 

B&V

 

 

 

 

 

 

 

 

 

 

 

 

 

Marine Facilities

 

9995.102

 

Base Load Diagram

 

 

 

SM

 

SM (Shiner – Mosley)

 

 

10296.001

 

Operating Envelope Four Arms 20” x 50’ FP DCMA “S”

 

 

 

SM

 

 

 

 

 

 

Design Basis TOC & Narrative

 

 

 

SM

 

 

 

 

30176-05-01

 

Cover Sheet & Index

 

 

 

SM

 

 

 

 

30176-05-02

 

Hydrographic Survey

 

 

 

SM

 

 

 

 

30176-05-03

 

Berth Layout/Shoreline Protection Plan

 

 

 

SM

 

 

 

 

30176-05-04

 

Dredging Plan

 

 

 

SM

 

 

 

 

30176-05-05

 

Dredged Material Placement Are Plan

 

 

 

SM

 

 

 

 

30176-05-06

 

Typical Dredging Sections

 

 

 

SM

 

 

 

 

30176-05-07

 

Shoreline Protection Details

 

 

 

SM

 

 

 

 

30176-05-08

 

East Jetty Layout

 

 

 

SM

 

 

 

 

30176-05-09

 

West Jetty Layout

 

 

 

SM

 

 

 

 

30176-05-10

 

East Jetty Platform Layout

 

 

 

SM

 

 

 

 

30176-05-11

 

West Jetty Platform Layout

 

 

 

SM

 

 

 

 

30176-05-12

 

East/West Jetty Platform Elev.

 

 

 

SM

 

 

 

79

--------------------------------------------------------------------------------


 

 

 

30176-05-13

 

East/West Jetty Pile/Framing

 

 

 

SM

 

 

 

 

30176-05-14

 

East Approach/Pipe Trestle Plan & Sections

 

 

 

SM

 

 

 

 

30176-05-15

 

West Approach/Pipe Trestle Plan & Sections

 

 

 

SM

 

 

 

 

30176-05-16

 

East Approach/Pipe Trestle Plan & Sections

 

 

 

SM

 

 

 

 

30176-05-17

 

West Approach/Pipe Trestle Plan & Sections

 

 

 

SM

 

 

 

 

30176-05-18

 

Approach/Pipe Trestle Details

 

 

 

SM

 

 

 

 

30176-05-19

 

Mooring Structure

 

 

 

SM

 

 

 

 

30176-05-20

 

Inner Breasting Structure

 

 

 

SM

 

 

 

 

30176-05-21

 

Outer Breasting Structure

 

 

 

SM

 

 

 

 

30176-05-22

 

Catwalk Details

 

 

 

SM

 

 

 

 

30176-05-23

 

Tug Berth Plan & Sections

 

 

 

SM

 

 

 

 

30176-05-24

 

Aids to Navigation

 

 

 

SM

 

 

Marine Facilities Specifications

 

 

 

 

 

 

 

 

 

 

 

 

01300

 

Spec - Submittals

 

 

 

SM

 

 

 

 

02211

 

Spec - Earth Embankment

 

 

 

SM

 

 

 

 

02275

 

Spec - Geotextile Filter Fabric

 

 

 

SM

 

 

 

 

02300

 

Spec - Pile Driving

 

 

 

SM

 

 

 

 

02301

 

Spec - Steel Pipe Piling

 

 

 

SM

 

 

 

 

02303

 

Spec - Steel Sheet Piling

 

 

 

SM

 

 

 

 

02850

 

Spec - Graded Rock Riprap

 

 

 

SM

 

 

 

 

02900

 

Spec - Aids to Navigation (ATONS)

 

 

 

SM

 

 

 

 

02935

 

Spec - Articulating Block Mat Revetment

 

 

 

SM

 

 

 

 

02940

 

Spec - Dredging

 

 

 

SM

 

 

 

 

03100

 

Spec - Berthing Facility - Concrete Formwork

 

 

 

SM

 

 

 

 

03200

 

Spec - Concrete Reinforcement

 

 

 

SM

 

 

 

 

03300

 

Spec - Cast-In-Place Concrete

 

 

 

SM

 

 

 

 

03346

 

Spec - Concrete Finishing

 

 

 

SM

 

 

 

 

03430

 

Spec - Precast, Prestressed Concrete

 

 

 

SM

 

 

 

 

05100

 

Spec - Structural Steel and Hardware

 

 

 

SM

 

 

 

 

05127

 

Spec - Steel Fabrications & Miscellaneous Steel

 

 

 

SM

 

 

 

 

09801

 

Spec - Galvanizing

 

 

 

SM

 

 

 

 

09910

 

Spec - Coal Tar Epoxy Coating

 

 

 

SM

 

 

 

 

10101

 

Spec - Dock Fenders

 

 

 

SM

 

 

 

 

11551

 

Spec - Vessel Access Tower

 

 

 

SM

 

 

 

 

11552

 

Spec - Quick Release Mooring Hook Assemblies

 

 

 

SM

 

 

 

 

14600

 

Spec - Small Boat Davit

 

 

 

SM

 

 

CONSTRUCTION DOCK

 

 

 

 

 

 

 

 

 

 

Exhibit D

 

Construction Dock Scope of Work

 

 

 

Contractor

 

 

 

 

Spec 02211

 

Earth Embankment

 

 

 

SM

 

 

 

 

Spec 02275

 

Geotextile Filter Fabric

 

 

 

SM

 

 

 

 

Spec 02935

 

Articulating Block Mat Revetment

 

 

 

SM

 

 

 

 

Spec 09910

 

Coat Tar Epoxy

 

 

 

SM

 

 

 

 

—

 

Geotechnical Report Summary

 

 

 

T-W

 

 

 

80

--------------------------------------------------------------------------------


 

 

 

SK-CD-001

 

Preliminary Site Plan Construction Dock

 

A

 

SM

 

 

 

 

SK-CD-002

 

Section at Permanent Construction Dock

 

A

 

SM

 

 

 

 

SK-CD-003

 

Typical Section “A” Frame and Bulkhead

 

A

 

SM

 

 

 

 

SK-CD-004

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

SK-CD-005

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

SK-CD-006

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

SK-CD-007

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

SK-CD-008

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

SK-CD-009

 

Typical Details for Construction

 

A

 

SM

 

 

 

 

CG-000-00020

 

Construction Dock Section and Details

 

A

 

Contractor

 

 

 

 

CD-000-00015

 

Rough Grading Sedimentation Control Details

 

A

 

Contractor

 

 

 

 

SK-CD-010

 

Sabine Pass Site Plan

 

F

 

Contractor

 

 

 

81

--------------------------------------------------------------------------------


 

Trends List

 

The following trends were identified by the Contractor during preparation of the
Contract Price, are incorporated into the Scope of Work by reference, and are
specifically included in the Contract Price.  The documents listed shall control
over any conflicting Drawing or Specification listed in this Schedule A-3.

 

TREND NUMBER

 

DESCRIPTION

T-SP-002

 

Change recondensor drum from 1-100% to 2-50% capacity

T-SP-004

 

Use of Caustic for SCV pH control in lieu of sodium carbonate

T-SP-005

 

Solar Titan-130 Power Generator TIC & Meter, Regulator, Controls

T-SP-006

 

Chromatograph for Marine Terminal

T-SP-008

 

Lighthouse Road Improvements

T-SP-009

 

Plot Plan Changes, Road Crossings of Pipe Racks, tec.

T-SP-010

 

Additional Fire Monitor & Tower on Marine Terminal

T-SP-011

 

PFD & SIS addition due to Hazop Review

T-SP-013

 

Increase 24” outlet line from vaporizers to master meter to 36”

T-SP-014

 

Construction Water for batch plant and dust control

T-SP-015

 

Civil work north of LNG Tanks for soil improvement

T-SP-017

 

Add signage, striping & barricades to site prep sub contract

T-SP-021

 

Increase Marine piperack width for pre-investment space for pipe

T-SP-022

 

Pre-Investment for 20% more electrical breakers space & building

T-SP-024

 

Pre-Investment List of Requirements & cryogenic tie-ins

T-SP-028

 

EPC Contractor Startup, Commissioning & Operations

T-SP-029

 

Fire Proofing of Structures

T-SP-030

 

Interplatforms on Vaporizers

T-SP-031

 

Define Allowance for SIS

T-SP-032

 

Back Pressure Regulation on plant outlet

T-SP-033

 

Building Review and Additional Space Requirements

T-SP-036

 

Gaitronics Plant PA System

T-SP-037

 

Water Supply to tug berth

T-SP-040

 

Redundant Offsite Communications

T-SP-041

 

Pipe sleeves under roads and parking lots for irrigation lines

T-SP-044

 

Single Fuel Gas Supply and Meter for SCV’s

T-SP-047

 

Sanitary Sewer Outfall

T-SP-048

 

Modifications to Card Reader & CCTV from B&V design

T-SP-049

 

Perimeter Fence Lighting

T-SP-052

 

3 Additional Site personnel at site from 7 to 10, office space, etc

T-SP-053

 

Reimbursed Person to keep up with sales tax computations

T-SP-060

 

Ship to Shore Imbelical Cord for communications & ESD

T-SP-061

 

Add in-tank pump discharge block valves

T-SP-063

 

Boiler Monitoring requirements

T-SP-065

 

Impact of pressure drop on equip design and added power requirements

T-SP-067

 

Remote operating N2 snuffing valve

T-SP-069

 

Early start schedule

T-SP-070

 

LNG Tanks

 

82

--------------------------------------------------------------------------------


 

T-SP-071

 

Marine Facilities

T-SP-072

 

Site preparation - revised subcontractor pricing

T-SP-073

 

Soil improvement - revised subcontractor pricing

EA-SP-002

 

Correction to vendor supplied (IPS) pricing for CS and SS Spool pipe

EA-SP-003

 

Recalc escalation for piping and freight

EA-SP-004

 

Discharge of water from LNG tanks (concrete/rip rap materials)

EA-SP-005

 

Consultant cost

 

83

--------------------------------------------------------------------------------


 

ATTACHMENT B

 

CONTRACTOR DELIVERABLES

 

1.1                               Document Formats

 

Contractor shall provide engineering, procurement, construction and operating
and maintenance documentation for all aspects of the Work.  Documents developed
by Contractor and Major Subcontractors shall conform to the following:

 

1.               Contractor shall use industry standard 2D and/or 3D computer
aided drawing systems (CAD). All final 2D CAD Drawing files generated by the
Contractor must be compatible with 2D AutoCAD format.  File levels (layers) of
drawing attributes shall be retained in the original level structure and
intelligence, wherever practical.

 

2.               Software used for word processing shall be Microsoft Word.

 

3.               Software used for spreadsheets shall be Microsoft Excel.

 

4.               Hand-written documentation shall be minimized.

 

5.               All documents shall be produced in a clear readable and
reproducible manner.

 

6.               Each page of the document shall carry the document number,
revision, and a sequential page number.

 

7.               Software used for scheduling shall be compatible with Primavera
or Microsoft Project.

 

8.               Databases shall be compatible with Microsoft Access or Oracle.

 

1.2                               Progress Reviews

 

During the development of the Drawings and Specifications, Contractor shall
provide Owner with reasonable opportunity to perform reviews of the design and
engineering in progress.  Such reviews may be conducted at Contractor’s office
located in Houston, Texas or at any of its Major Subcontractor’s offices.  The
reviews may be of progress prints, computer images, draft documents, working
calculations, draft specifications or reports, Drawings, Specifications or other
design documents as agreed to by Contractor and Owner.  The Parties acknowledge
that any Owner instructions to Contractor during such reviews will have no
effect unless Owner provides such instructions in writing to Contractor or
unless Contractor provides notice of the instruction and Contractor’s compliance
to Owner and Owner fails to object.

 

1.3                               Documents for Owner Approval

 

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s approval, Contractor shall
submit copies of the following document, Drawings and Specifications to Owner
for formal review, comment, and approval.

 

B-1

--------------------------------------------------------------------------------


 

a.               Process flow diagrams (PFDs) with heat and material balances

 

b.              Piping and Instrument Diagrams (P&IDs)

 

c.               HAZOP reports

 

d.              Plot plans

 

e.               Equipment location plans

 

f.                 Piping layouts (from the 3D model)

 

g.              Bidders lists

 

h.              Electrical area classification drawings

 

i.                  Building layouts

 

j.                  Material selection guide

 

k.               Facility Performance Test reports

 

1.4                               Documents for Owner Review

 

In addition to any other documents which Contractor is required by the other
provisions of the Agreement to provide for Owner’s review, Contractor shall
submit copies of the following documents, Drawings and Specifications to Owner
for review and comment.  These documents are not subject to Owner approval;
however, Contractor will consider all Owner comments.  In addition, Owner may
select other documents with the agreement of Contractor.

 

a.               Piping Specifications

 

b.              Underground piping plans

 

c.               3-D model

 

d.              Equipment lists

 

e.               Electrical one-line diagrams

 

f.                 Minutes and reports of HAZOP reviews and management of change
reviews

 

g.              Minutes and reports of safety integrity level (SIL) meetings

 

h.              Key plans

 

i.                  Electrical area classification Drawings

 

j.                  Equipment data sheets

 

B-2

--------------------------------------------------------------------------------


 

k.               Equipment Specifications

 

l.                  Standard detail Drawings

 

m.            Corrosion control Specifications

 

n.              Painting and coating Specifications and charts

 

o.              Insulation system Specifications

 

p.              Technical evaluation for all materials and Equipment

 

q.              Acceptance test procedures for all Major Equipment and packages.

 

l.                  Factory acceptance test reports

 

r.                 Recommended spare parts lists

 

s.               For reimbursable purchases, a complete commercial and technical
evaluation

 

1.5                               Review Periods

 

Owner shall have up to ten (10) Business Days from its receipt of the documents
listed in Sections 1.3 and 1.4 above, to issue to Contractor written comments on
such documents, Drawings and Specifications.  Owner will annotate the Drawings
and Specifications as appropriate and return to Contractor.  In the event that
Owner disapproves the Drawings or Specifications, Owner shall provide Contractor
with a written statement of the reasons for such rejection within the time
period required for Owner’s response, and Contractor shall provide Owner with
agreed to revised and corrected Drawings and Specifications as soon as possible
thereafter.

 

1.6                               Record Drawings and Specifications

 

Contractor shall deliver to Owner the documents, Record Drawings and
Specifications listed in (a) through (i) below.  All Record Drawings shall be
provided in their native formats, fully functioning in accordance with Section
1.1 above.  Scanned documents, “.pdf”, and other non-editable formats are only
acceptable for Subcontract (including Supplier) records where Contractor can not
obtain the native format, or where approved as an exception by Owner.

 

Record Drawings and Specifications shall be handed over in hard copy printed
format, and in electronic format by compact disks (CDs).  CD’s shall have a
specific index of CD contents on each CD in “Document Register” format that
includes the document number, title and revision.   CD’s shall be organized in a
logical structure by discipline.  A master index shall be prepared to detail the
contents of all handover CD’s listed by CD number and contents.

 

Record Drawings shall be inclusive of all design changes and field changes made
up to Substantial Completion with “Record Drawing” in the revision block or with
an as-built stamp.  Vendor prints to be review Code 1 (Work may proceed) or Code
4 (Review not required work

 

B-3

--------------------------------------------------------------------------------


 

may proceed).  Hand annotations on CAD prepared Record Drawings and
Specifications are not permitted.

 

a.               Piping and Instrument Diagrams (P&IDs)

 

b.              Plot plans

 

c.               Underground plans

 

d.              Electrical area classification Drawings

 

e.               One-line diagrams

 

f.                 Start up, operating and maintenance manuals

 

g.              Vendor data books

 

h.              Performance Test reports (required to be delivered with
Substantial Completion Certificate)

 

1.7                               Turnover Documents

 

Contractor shall deliver to Owner the turnover documents listed in (a) through
(k) below.  All turnover documents shall be provided in their native formats,
fully functioning in accordance with Section 1.1 above; however turnover
documents may contain clearly legible hand annotations if necessary provided a
scanned or “.pdf” files of the annotated document is also provided along with
the native file.  Scanned documents, “.pdf”, and other non-editable formats are
acceptable for Subcontract (including supplier)  records where Contractor cannot
obtain the native format, or where approved as an exception by Owner.

 

Turnover documents shall be handed over in hard copy printed format, and in
electronic format by compact disks (CDs).  CD’s shall have a specific index of
CD contents on each CD in “Document Register” format that includes the document
number, title and revision..  CD’s shall be organized in a logical structure by
discipline.  A master index shall be prepared to detail the contents of all
handover CD’s listed by CD number and contents.

 

Turnover Documents shall be the last revision issued by Contractor

 

a.               Process flow diagrams (PFDs) and heat and material balances

 

b.              Equipment location plans

 

c.               Key plans

 

B-4

--------------------------------------------------------------------------------


 

d.              Cabling plans

 

e.               Piping Specifications

 

f.                 Painting and insulation summaries

 

g.              Building layouts

 

h.              Equipment data sheets

 

i.                  Material selection guide

 

j.                  Quality records and certification documentation

 

k.               Tie-in Drawings

 

l.                  Equipment list

 

m.            Instrument list

 

n.              Line list

 

B-5

--------------------------------------------------------------------------------


 

Attachment C - Payment Schedule

 

--------------------------------------------------------------------------------


 

SCHEDULE C-1  MILESTONE PAYMENT SCHEDULE

SABINE PASS LNG RECEIVING TERMINAL

 

Contract Price

$

646,936,000

Monthly Payments

$

194,080,800

Milestone Allotment

$

452,855,200

 

Milestone
Number

 

Description

 

Milestone
Percentage

 

Cumulative
Value

 

Milestone
Value

 

1.01

 

Deliver Performance Letter of Credit & Payment Letter of Credit

 

0.50

%

0.50

%

$

3,234,680

 

1.02

 

Place insurance coverage

 

1.00

%

1.50

%

$

6,469,360

 

1.03

 

Issue Project Execution Plan to Owner

 

0.50

%

2.00

%

$

3,234,680

 

1.04

 

PFDs issued for design

 

0.50

%

2.50

%

$

3,234,680

 

1.05

 

Process P&IDs IFA

 

0.50

%

3.00

%

$

3,234,680

 

1.06

 

Soils improvement Subcontract awarded

 

0.50

%

3.50

%

$

3,234,680

 

2.01

 

Process P&IDs IFH

 

0.50

%

4.00

%

$

3,234,680

 

2.02

 

LNG Tank Subcontract awarded

 

0.50

%

4.50

%

$

3,234,680

 

2.03

 

Issue piping Specifications for design

 

0.50

%

5.00

%

$

3,234,680

 

3.01

 

Marine works Subcontract awarded

 

0.50

%

5.50

%

$

3,234,680

 

3.02

 

Complete process P&IDs HAZOP reviews

 

0.50

%

6.00

%

$

3,234,680

 

3.03

 

Vaporizer purchase order awarded

 

0.50

%

6.50

%

$

3,234,680

 

3.04

 

Gas turbine generator purchase order awarded

 

0.50

%

7.00

%

$

3,234,680

 

3.05

 

Marine unloading arms puchase order awarded

 

0.50

%

7.50

%

$

3,234,680

 

3.06

 

Deliver quality assurance and inspection plan, excluding commissioning

 

0.50

%

8.00

%

$

3,234,680

 

3.07

 

Deliver initial CPM Schedule

 

0.50

%

8.50

%

$

3,234,680

 

3.08

 

Deliver Project Engineering Plan

 

0.50

%

9.00

%

$

3,234,680

 

3.09

 

Mobilize Construction Dock Subcontractor

 

0.23

%

9.23

%

$

1,500,000

 

4.01

 

Process P&IDs IFD

 

0.50

%

9.73

%

$

3,234,680

 

4.02

 

Site preparation Subcontract awarded

 

0.50

%

10.23

%

$

3,234,680

 

4.03

 

LNG Tank test piling started

 

0.50

%

10.73

%

$

3,234,680

 

4.04

 

LNG pumps purchase order awarded

 

0.50

%

11.23

%

$

3,234,680

 

4.05

 

Deliver inspection procedures

 

0.50

%

11.73

%

$

3,234,680

 

5.01

 

3D model review 30%

 

0.50

%

12.23

%

$

3,234,680

 

5.02

 

First commitment of vessels or drums

 

0.50

%

12.73

%

$

3,234,680

 

5.03

 

Boil-Off compressors purchase order awarded

 

0.50

%

13.23

%

$

3,234,680

 

5.04

 

Receive critical vendor prints - vaporizers

 

0.50

%

13.73

%

$

3,234,680

 

5.05

 

File Notice of Commencement in Louisiana Superior Court

 

0.50

%

14.23

%

$

3,234,680

 

6.01

 

Award building Subcontract

 

0.50

%

14.73

%

$

3,234,680

 

6.02

 

Purchase order for diesel generator awarded

 

0.50

%

15.23

%

$

3,234,680

 

6.03

 

Purchase order for fuel gas heaters awarded

 

0.50

%

15.73

%

$

3,234,680

 

6.04

 

Purchase order for instrument air compressor awarded

 

0.50

%

16.23

%

$

3,234,680

 

6.05

 

Complete Construction Dock Revetment

 

0.46

%

16.70

%

$

3,000,000

 

7.01

 

3D model review 50%

 

0.50

%

17.20

%

$

3,234,680

 

7.02

 

Prepare material requisition for pipe rack steel

 

0.50

%

17.70

%

$

3,234,680

 

7.03

 

Issue pipe rack piling location Drawings

 

0.50

%

18.20

%

$

3,234,680

 

7.04

 

Award Piling Subcontract

 

0.50

%

18.70

%

$

3,234,680

 

7.05

 

Deliver draft training program for Owner’s operators for review

 

0.50

%

19.20

%

$

3,234,680

 

7.06

 

Marine Subcontract mobilize for dredging

 

0.50

%

19.70

%

$

3,234,680

 

7.07

 

Deliver updated CPM Schedule

 

0.50

%

20.20

%

$

3,234,680

 

8.01

 

Equipment arrangement Drawings IFC (LNG Tanks)

 

0.50

%

20.70

%

$

3,234,680

 

8.02

 

Complete Major Equipment commitments (90%)

 

0.50

%

21.20

%

$

3,234,680

 

8.03

 

Electrical switchgear & transformer material requisition

 

0.50

%

21.70

%

$

3,234,680

 

9.01

 

Rack piping material requisition

 

0.50

%

22.20

%

$

3,234,680

 

9.02

 

Process P&IDs IFC

 

0.50

%

22.70

%

$

3,234,680

 

9.03

 

LNG Tank Subcontract mobilize & start piling for Tank 1

 

0.50

%

23.20

%

$

3,234,680

 

9.04

 

Instrument M/R - long lead control valves

 

0.50

%

23.70

%

$

3,234,680

 

9.05

 

Piling Subcontract mobilize & start piling

 

0.50

%

24.20

%

$

3,234,680

 

9.06

 

Complete Construction Dock

 

0.50

%

24.70

%

$

3,236,000

 

10.01

 

Pipe rack foundations IFC

 

0.50

%

25.20

%

$

3,234,680

 

10.02

 

Issue instrument index(for design)

 

0.50

%

25.70

%

$

3,234,680

 

10.03

 

Instrumentation MRs -relief valves

 

0.50

%

26.20

%

$

3,234,680

 

10.04

 

Start piling Tank 2

 

0.50

%

26.70

%

$

3,234,680

 

11.01

 

Piling completed for Tank 1

 

0.50

%

27.20

%

$

3,234,680

 

11.02

 

Purchase order for DCS awarded

 

0.50

%

27.70

%

$

3,234,680

 

12.01

 

Start issue Equipment foundations IFC

 

0.50

%

28.20

%

$

3,234,680

 

12.02

 

Rack steel Drawings IFC

 

0.50

%

28.70

%

$

3,234,680

 

12.03

 

Start issue instrument location Drawings

 

0.50

%

29.20

%

$

3,234,680

 

12.04

 

3D model 90% review

 

0.50

%

29.70

%

$

3,234,680

 

12.05

 

Complete piling Tank 2

 

0.50

%

30.20

%

$

3,234,680

 

13.01

 

Issue Metering Skid Material requisition

 

0.50

%

30.70

%

$

3,234,680

 

13.02

 

Start issue instrument details

 

0.50

%

31.20

%

$

3,234,680

 

 

--------------------------------------------------------------------------------


 

13.03

 

Complete piling [Tank 3] (90%)

 

1.00

%

32.20

%

$

6,469,360

 

13.04

 

Start pipe rack foundations

 

0.50

%

32.70

%

$

3,234,680

 

14.01

 

Start process structure

 

0.50

%

33.20

%

$

3,234,680

 

14.02

 

Issue building foundation Drawings (90%)

 

0.50

%

33.70

%

$

3,234,680

 

14.03

 

Start issue fab pipe Isometrics

 

0.50

%

34.20

%

$

3,234,680

 

14.04

 

Marine Subcontract start dock construction

 

1.00

%

35.20

%

$

6,469,360

 

14.05

 

Dredging completed

 

0.50

%

35.70

%

$

3,234,680

 

15.01

 

Start delivery gas turbine generators

 

0.50

%

36.20

%

$

3,234,680

 

15.02

 

Deliver diesel generator set

 

0.50

%

36.70

%

$

3,234,680

 

15.03

 

Fabricate & deliver first vaporizers

 

0.50

%

37.20

%

$

3,234,680

 

15.04

 

Pile cap installation complete Tank 1

 

1.00

%

38.20

%

$

6,469,360

 

15.05

 

Start delivery of large cryogenic valves

 

0.50

%

38.70

%

$

3,234,680

 

16.01

 

Start pipe rack steel erection

 

0.50

%

39.20

%

$

3,234,680

 

16.02

 

Issue electrical layout Drawings (90%)

 

0.50

%

39.70

%

$

3,234,680

 

16.03

 

Complete pile cap installation Tank 2

 

1.00

%

40.70

%

$

6,469,360

 

16.04

 

Start delivery of instrumentation

 

0.50

%

41.20

%

$

3,234,680

 

17.01

 

Complete pile cap installation Tank 3

 

0.50

%

41.70

%

$

3,234,680

 

17.02

 

Deliver LNG pumps

 

0.50

%

42.20

%

$

3,234,680

 

18.01

 

Start rack piping

 

0.50

%

42.70

%

$

3,234,680

 

18.02

 

Site preparation Subcontract Work completed

 

0.50

%

43.20

%

$

3,234,680

 

18.03

 

First delivery of rack pipe

 

0.50

%

43.70

%

$

3,234,680

 

18.04

 

Process area concrete structure complete (90%)

 

0.50

%

44.20

%

$

3,234,680

 

19.01

 

Power generation area foundations complete (90%)

 

0.50

%

44.70

%

$

3,234,680

 

19.02

 

Start Equipment installation

 

0.50

%

45.20

%

$

3,234,680

 

19.03

 

Deliver transformers

 

0.50

%

45.70

%

$

3,234,680

 

20.01

 

Marine berth construction complete

 

0.50

%

46.20

%

$

3,234,680

 

20.02

 

Complete structural steel delivery (90%)

 

0.50

%

46.70

%

$

3,234,680

 

20.03

 

Award insulation Subcontract technical package

 

0.50

%

47.20

%

$

3,234,680

 

20.04

 

Deliver Boil-Off compressor

 

0.50

%

47.70

%

$

3,234,680

 

21.01

 

Deliver fabricated pipe (90%)

 

0.50

%

48.20

%

$

3,234,680

 

21.02

 

DCS/SIS configuration at vendor shop

 

0.50

%

48.70

%

$

3,234,680

 

21.03

 

Fabricate and deliver piping valves (90%)

 

0.50

%

49.20

%

$

3,234,680

 

21.04

 

Outer tank shell plate complete Tank 1

 

0.50

%

49.70

%

$

3,234,680

 

22.01

 

Roof Raising Tank 1

 

0.50

%

50.20

%

$

3,234,680

 

22.02

 

Complete all foundations (90%)

 

0.50

%

50.70

%

$

3,234,680

 

23.01

 

Start bottom insulation system Tank 1

 

0.50

%

51.20

%

$

3,234,680

 

23.02

 

Last delivery of vaporizers

 

0.50

%

51.70

%

$

3,234,680

 

23.03

 

Start install fabricated pipe (spools)

 

0.50

%

52.20

%

$

3,234,680

 

23.04

 

Roof Raising Tank 2

 

0.50

%

52.70

%

$

3,234,680

 

23.05

 

Outer tank shell plate complete Tank 2

 

0.50

%

53.20

%

$

3,234,680

 

24.01

 

DCS FAT testing

 

0.50

%

53.70

%

$

3,234,680

 

24.02

 

Start bottom insulation system Tank 2

 

0.50

%

54.20

%

$

3,234,680

 

24.03

 

Outer tank shell plate complete Tank 3

 

0.50

%

54.70

%

$

3,234,680

 

25.01

 

Commence pipe rack electrical tray

 

0.50

%

55.20

%

$

3,234,680

 

25.02

 

Set first vaporizer

 

0.50

%

55.70

%

$

3,234,680

 

25.03

 

Roof raising Tank 3

 

0.50

%

56.20

%

$

3,234,680

 

25.04

 

Deliver Performance Test Procedures

 

0.50

%

56.70

%

$

3,234,680

 

26.01

 

Start bottom insulation system Tank 3

 

0.50

%

57.20

%

$

3,234,680

 

26.02

 

Award insulation Subcontract

 

0.50

%

57.70

%

$

3,234,680

 

27.01

 

Power generation area Equipment installed (90%)

 

0.50

%

58.20

%

$

3,234,680

 

27.02

 

Complete erection of 90% pipe rack steel

 

0.50

%

58.70

%

$

3,234,680

 

27.03

 

Complete containment swales (90%)

 

0.50

%

59.20

%

$

3,234,680

 

28.01

 

Building Subcontract Work completed (90%)

 

0.50

%

59.70

%

$

3,234,680

 

28.02

 

Power generation piping 90% complete

 

0.50

%

60.20

%

$

3,234,680

 

28.03

 

Deliver metering skid

 

0.50

%

60.70

%

$

3,234,680

 

29.01

 

Marine area piping 90% complete

 

0.39

%

61.08

%

$

2,498,680

 

29.02

 

Deliver Project Commissioning Plan

 

0.35

%

61.43

%

$

2,234,680

 

30.01

 

Power generation I&E complete (90%)

 

0.35

%

61.77

%

$

2,234,680

 

31.01

 

Startup power generation

 

0.35

%

62.12

%

$

2,234,680

 

31.02

 

Deliver interim operations plan

 

0.35

%

62.46

%

$

2,234,680

 

32.01

 

Tank 1 erection complete

 

0.35

%

62.81

%

$

2,234,680

 

33.01

 

Complete hydro test LNG Tank 1

 

0.35

%

63.15

%

$

2,234,680

 

 

--------------------------------------------------------------------------------


 

34.01

 

Marine area I&E 90% complete

 

0.35

%

63.50

%

$

2,234,680

 

34.02

 

Deliver 90-day notice for RFCD

 

0.50

%

64.00

%

$

3,234,680

 

34.03

 

Deliver recommended Operating Spare Parts List

 

0.50

%

64.50

%

$

3,234,680

 

35.01

 

Complete Hydro test Tank 2

 

0.50

%

65.00

%

$

3,234,680

 

36.01

 

Complete ponds/ditches (90%)

 

0.50

%

65.50

%

$

3,234,680

 

36.02

 

Complete Hydro test Tank 3

 

0.50

%

66.00

%

$

3,234,680

 

37.01

 

Achieve RFCD

 

0.50

%

66.50

%

$

3,234,680

 

37.02

 

Deliver 90-day notice for Performance Testing

 

0.50

%

67.00

%

$

3,234,680

 

38.01

 

Complete dikes around Tank 2

 

0.50

%

67.50

%

$

3,234,680

 

38.02

 

Tank 2 available for Cool Down

 

0.50

%

68.00

%

$

3,234,680

 

39.01

 

Tank 3 available for Cool Down

 

0.50

%

68.50

%

$

3,234,680

 

40.01

 

Facility achieves Ready for Performance Testing

 

0.50

%

69.00

%

$

3,234,680

 

41.01

 

Complete Performance Testing and achieve Substantial Completion

 

0.50

%

69.50

%

$

3,234,680

 

42.01

 

Complete Punchlist and achieve Final Completion

 

0.50

%

70.00

%

$

3,234,680

 

 

 

 

 

70.00

%

 

 

$

452,855,200

 

 

--------------------------------------------------------------------------------


 

SCHEDULE C-2 MONTHLY PAYMENT SCHEDULE

SABINE PASS LNG RECEIVING TERMINAL

 

Contract Price

$

646,936,000

Monthly Payments

$

194,080,800

Milestone Allotment

$

452,855,200

 

Month #

 

 

 

Percent

 

Payment

 

From
NTP

 

Month

 

Advance
Payment

 

Monthly
Payment

 

Incremental
Payments

 

Cumulative
Payments

 

Advance
Payment

 

Monthly
Payment

 

Milestone
Payments

 

Total
Payments

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LNTP

-3

 

Jan-05

 

 

 

0.19

%

0.19

%

0.19

%

 

 

$

1,229,178

 

 

 

$

1,229,178

 

 

-2

 

Feb-05

 

 

 

0.31

%

0.31

%

0.50

%

 

 

$

2,005,502

 

 

 

$

2,005,502

 

 

-1

 

Mar-05

 

 

 

0.22

%

0.22

%

0.72

%

 

 

$

1,423,259

 

 

 

$

1,423,259

 

NTP

 

 

1-Apr-05

 

5.00

%

 

 

5.00

%

5.72

%

$

32,346,800

 

$

—

 

 

 

$

32,346,800

 

 

1

 

Apr-05

 

-0.42

%

1.80

%

1.38

%

7.10

%

$

(2,695,567

)

$

11,644,848

 

$

22,642,760

 

$

31,592,041

 

 

2

 

May-05

 

-0.42

%

1.92

%

1.50

%

8.60

%

$

(2,695,567

)

$

12,399,607

 

$

9,704,040

 

$

19,408,080

 

 

3

 

Jun-05

 

-0.42

%

1.92

%

1.50

%

10.10

%

$

(2,695,567

)

$

12,399,607

 

$

27,377,440

 

$

37,081,480

 

 

4

 

Jul-05

 

-0.42

%

0.52

%

0.10

%

10.20

%

$

(2,695,567

)

$

3,342,503

 

$

16,173,400

 

$

16,820,336

 

 

5

 

Aug-05

 

-0.42

%

0.52

%

0.10

%

10.30

%

$

(2,695,567

)

$

3,342,503

 

$

16,173,400

 

$

16,820,336

 

 

6

 

Sep-05

 

-0.42

%

0.52

%

0.10

%

10.40

%

$

(2,695,567

)

$

3,342,503

 

$

15,938,720

 

$

16,585,656

 

 

7

 

Oct-05

 

-0.42

%

0.52

%

0.10

%

10.50

%

$

(2,695,567

)

$

3,342,503

 

$

22,642,760

 

$

23,289,696

 

 

8

 

Nov-05

 

-0.42

%

0.52

%

0.10

%

10.60

%

$

(2,695,567

)

$

3,342,503

 

$

9,704,040

 

$

10,350,976

 

 

9

 

Dec-05

 

-0.42

%

0.52

%

0.10

%

10.70

%

$

(2,695,567

)

$

3,342,503

 

$

19,409,400

 

$

20,056,336

 

 

10

 

Jan-06

 

-0.42

%

0.52

%

0.10

%

10.80

%

$

(2,695,567

)

$

3,342,503

 

$

12,938,720

 

$

13,585,656

 

 

11

 

Feb-06

 

-0.42

%

0.52

%

0.10

%

10.90

%

$

(2,695,567

)

$

3,342,503

 

$

6,469,360

 

$

7,116,296

 

 

12

 

Mar-06

 

-0.42

%

0.52

%

0.10

%

11.00

%

$

(2,695,567

)

$

3,342,503

 

$

16,173,400

 

$

16,820,336

 

 

13

 

Apr-06

 

 

 

2.00

%

2.00

%

13.00

%

 

 

$

12,938,720

 

$

16,173,400

 

$

29,112,120

 

 

14

 

May-06

 

 

 

2.00

%

2.00

%

15.00

%

 

 

$

12,938,720

 

$

19,408,080

 

$

32,346,800

 

 

15

 

Jun-06

 

 

 

2.00

%

2.00

%

17.00

%

 

 

$

12,938,720

 

$

19,408,080

 

$

32,346,800

 

 

16

 

Jul-06

 

 

 

2.00

%

2.00

%

19.00

%

 

 

$

12,938,720

 

$

16,173,400

 

$

29,112,120

 

 

17

 

Aug-06

 

 

 

2.00

%

2.00

%

21.00

%

 

 

$

12,938,720

 

$

6,469,360

 

$

19,408,080

 

 

18

 

Sep-06

 

 

 

2.00

%

2.00

%

23.00

%

 

 

$

12,938,720

 

$

12,938,720

 

$

25,877,440

 

 

19

 

Oct-06

 

 

 

1.00

%

1.00

%

24.00

%

 

 

$

6,469,360

 

$

9,704,040

 

$

16,173,400

 

 

20

 

Nov-06

 

 

 

0.50

%

0.50

%

24.50

%

 

 

$

3,234,680

 

$

12,938,720

 

$

16,173,400

 

 

21

 

Dec-06

 

 

 

0.50

%

0.50

%

25.00

%

 

 

$

3,234,680

 

$

12,938,720

 

$

16,173,400

 

 

22

 

Jan-07

 

 

 

0.50

%

0.50

%

25.50

%

 

 

$

3,234,680

 

$

6,469,360

 

$

9,704,040

 

 

23

 

Feb-07

 

 

 

0.50

%

0.50

%

26.00

%

 

 

$

3,234,680

 

$

16,173,400

 

$

19,408,080

 

 

24

 

Mar-07

 

 

 

0.50

%

0.50

%

26.50

%

 

 

$

3,234,680

 

$

9,704,040

 

$

12,938,720

 

 

25

 

Apr-07

 

 

 

0.50

%

0.50

%

27.00

%

 

 

$

3,234,680

 

$

12,938,720

 

$

16,173,400

 

 

26

 

May-07

 

 

 

0.50

%

0.50

%

27.50

%

 

 

$

3,234,680

 

$

6,469,360

 

$

9,704,040

 

 

27

 

Jun-07

 

 

 

0.50

%

0.50

%

28.00

%

 

 

$

3,234,680

 

$

9,704,040

 

$

12,938,720

 

 

28

 

Jul-07

 

 

 

0.50

%

0.50

%

28.50

%

 

 

$

3,234,680

 

$

9,704,040

 

$

12,938,720

 

 

29

 

Aug-07

 

 

 

0.50

%

0.50

%

29.00

%

 

 

$

3,234,680

 

$

4,733,360

 

$

7,968,040

 

 

30

 

Sep-07

 

 

 

0.50

%

0.50

%

29.50

%

 

 

$

3,234,680

 

$

2,234,680

 

$

5,469,360

 

 

31

 

Oct-07

 

 

 

0.50

%

0.50

%

30.00

%

 

 

$

3,234,680

 

$

4,469,360

 

$

7,704,040

 

 

32

 

Nov-07

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

2,234,680

 

$

2,234,680

 

 

33

 

Dec-07

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

2,234,680

 

$

2,234,680

 

 

34

 

Jan-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

8,704,040

 

$

8,704,040

 

 

35

 

Feb-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

3,234,680

 

$

3,234,680

 

 

36

 

Mar-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

6,469,360

 

$

6,469,360

 

 

37

 

Apr-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

6,469,360

 

$

6,469,360

 

 

38

 

May-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

6,469,360

 

$

6,469,360

 

 

39

 

Jun-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

3,234,680

 

$

3,234,680

 

 

40

 

Jul-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

3,234,680

 

$

3,234,680

 

 

41

 

Aug-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

3,234,680

 

$

3,234,680

 

 

42

 

Sep-08

 

 

 

 

 

0.00

%

30.00

%

 

 

$

—

 

$

3,234,680

 

$

3,234,680

 

 

 

 

 

 

0.00%

 

30.00

%

30.00

%

 

 

$

—

 

$

194,102,365

 

$

452,855,200

 

$

646,957,565

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT D

 

FORM OF CHANGE ORDER

 

D-1

--------------------------------------------------------------------------------


 

SCHEDULE D-1

 

CHANGE ORDER FORM

(for use when the Parties mutually agree upon and execute the Change Order
pursuant to Section 6.1B or 6.2C)

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

OWNER: Sabine Pass LNG, L.P.

 

 

 

CONTRACTOR: Bechtel Corporation

 

 

 

DATE OF AGREEMENT: December 18, 2004

 

 

 

 

 

The Agreement between the Parties listed above is changed as follows:  (attach
additional documentation if necessary)

 

 

 

 

Adjustment to Contract Price

 

 

 

The original Contract Price was

 

$

 

Net change by previously authorized Change Orders (#                         )

 

$

 

The Contract Price prior to this Change Order was

 

$

 

The Contract Price will be (increased) (decreased) (unchanged) by this Change
Order in the amount of

 

$

 

The new Contract Price including this Change Order will be

 

$

 

 

Adjustment to dates in Project Schedule

The following dates are modified (list all dates modified; insert N/A if no
dates modified):

 

The Target Bonus Date will be (increased)(decreased)(unchanged) by
                    (     ) Days.

 

The Target Bonus Date as of the date of this Change Order therefore is
                        , 20     .

(attach additional documentation if necessary)

 

The Guaranteed Substantial Completion Date will be
(increased)(decreased)(unchanged) by                   (      ) Days.

 

The Guaranteed Substantial Completion Date as of the date of this Change Order
therefore is                       , 20     .

(attach additional documentation if necessary)

 

Adjustment to other Changed Criteria (insert N/A if no changes or impact; attach
additional documentation if necessary)

 

Adjustment to Payment Schedule:

 

Adjustment to Minimum Acceptance Criteria:

 

Adjustment to Performance Guarantees:

 

Adjustment to Design Basis:

 

Other adjustments to liability or obligation of Contractor or Owner under the
Agreement:

 

This Change Order [shall] [shall not] constitute a full and final settlement and
accord and satisfaction of all effects of the change as described in this Change
Order upon the Changed Criteria and shall be deemed to compensate Contractor
fully for such change.

 

D-2

--------------------------------------------------------------------------------


 

Upon execution of this Change Order by Owner and Contractor, the
above-referenced change shall become a valid and binding part of the original
Agreement without exception or qualification, unless noted in this Change
Order.  Except as modified by this and any previously issued Change Orders, all
other terms and conditions of the Agreement shall remain in full force and
effect.  This Change Order is executed by each of the Parties’ duly authorized
representatives.

 

 

 

 

 

 

Owner

 

Contractor

 

 

 

 

 

 

 

 

 

Name

 

Name

 

 

 

 

 

 

 

 

 

Title

 

Title

 

 

 

 

 

 

 

 

 

Date of Signing

 

Date of Signing

 

 

D-3

--------------------------------------------------------------------------------


 

SCHEDULE D-2

 

UNILATERAL CHANGE ORDER FORM

(for use when only Owner executes the Change Order pursuant to Section 6.1C or
6.2D)

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

CHANGE ORDER NUMBER:

 

DATE OF CHANGE ORDER:

OWNER: Sabine Pass LNG, L.P.

 

 

 

CONTRACTOR: Bechtel Corporation

 

 

 

DATE OF AGREEMENT: December 18, 2004

 

 

 

You are hereby directed to make the following additions or modifications to, or
deductions from, the Work (attach additional documentation if necessary)

 

 

 

Compensation for the changes specified in this Change Order is on a time and
materials basis as provided in Section 6.1C and 6.2D of the Agreement.

 

Contractor shall commence with the performance of the change(s) described above
[insert date].

 

This Change Order is signed by Owner’s duly authorized representative.

 

 

 

 

 

Owner

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Date of Signing

 

 

 

D-4

--------------------------------------------------------------------------------


 

SCHEDULE D-3

 

CONTRACTOR’S CHANGE ORDER REQUEST FORM/

CONTRACTOR’S RESPONSE TO A CHANGE ORDER PROPOSED BY OWNER

(For use by Contractor (i)  pursuant to Section 6.2B of the Agreement, when
Contractor requests a proposed Change Order, and (ii) pursuant to Section 6.1A
of the Agreement, in responding to a Change Order proposed by Owner)

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

CHANGE ORDER REQUEST NUMBER:

 

DATE OF CHANGE ORDER REQUEST:

OWNER: Sabine Pass LNG, L.P.

 

 

 

CONTRACTOR: Bechtel Corporation

 

 

 

DATE OF AGREEMENT: December 18, 2004

 

 

 

Contractor proposes the following change(s) in the Agreement:  (attach
additional documentation, if necessary)

 

OR (as applicable)

 

Owner proposes the following change(s) in the Agreement:  attach additional
documentation, if necessary)

 

 

Detailed Reasons for Proposed Change(s) (provide detailed reasons for the
proposed change, and attach all supporting documentation required under the
Agreement)

 

 

Proposed Adjustments to Agreement (attach additional documentation, if
necessary)

 

Contract Price Adjustment:

 

Target Bonus Date Adjustment:

 

Guaranteed Substantial Completion Date Adjustment:

 

Adjustment to Payment Schedule:

 

Adjustment to Minimum Acceptance Criteria:

 

Adjustment to Performance Guarantees:

 

Adjustment to Guarantee Conditions:

 

Adjustment to Design Basis:

 

Other adjustments to liability or obligations of Contractor under the Agreement:

 

This request for Change Order is signed by Contractor’s duly authorized
representative.

 

 

 

 

 

Contractor

 

 

 

 

 

 

 

 

Name

 

 

 

 

 

 

 

 

Title

 

 

 

 

 

 

 

 

Date of Signing

 

 

 

D-5

--------------------------------------------------------------------------------


 

SCHEDULE D-4

 

UNIT RATES FOR CHANGE ORDERS

PERFORMED ON A TIME AND MATERIALS BASIS

 

 

 

 

 

Unit

 

Rate (in US$)

 

 

 

Item

 

Cost Category

 

Year

 

2004

 

2005

 

2006

 

2007

 

2008

 

Remarks

 

1

 

Home Office

 

Home Office Man-Hour

 

$

123

 

$

128

 

$

134

 

$

140

 

$

146

 

Includes all home office labor and other direct costs except travel.

 

2

 

Field Non-Manual

 

Field Non-Manual Man-Hour

 

 

 

$

104

 

$

106

 

$

109

 

$

118

 

Includes all field non-manual labor, other direct costs including relocation and
temporary assignments, except business travel.

 

3

 

Construction Direct and Indirect Labor

 

Direct Construction Labor Man-Hour

 

 

 

$

29

 

$

32

 

$

35

 

$

35

 

Includes all construction direct labor and indirect labor, temporary facilities,
material and small tools and consumables. Does not include large tools,
Construction Equipment, or manual travel.

 

4

 

Direct Material and Subcontracts

 

 

 

 

 

 

 

 

 

 

 

 

 

Cost plus 10% markup on material and 5% markup on Subcontracts

 

5

 

Construction Equipment and tools valued over $1,500

 

Each

 

Actual invoiced rental rates + 10% Markup

 

For additional Construction Equipment or large tools not in the base plan.

 

6

 

Business Travel

 

 

 

 

 

 

 

 

 

 

 

 

 

Based on Contractor’s travel policies attached as Exhibit 1.

 

 

This Schedule D-4 (including the attached Exhibit 1) shall be used: (i) by
Contractor to develop its proposed adjustment to the Contract Price for a
proposed Change Order submitted by Owner in accordance with Section 6.1A of the
Agreement; (ii) by the Parties to determine the amount of compensation that
Contractor is entitled to with respect to an unilateral Change Order executed by
Owner in accordance with Section 6.1C or Section 6.2D of the Agreement; or (iii)
by Contractor to develop its proposed adjustment to the Contract Price for any
request for a proposed Change Order made by Contractor in accordance with
Section 6.2B or Section 6.5B of the Agreement.

 

The above listed labor rates are all inclusive and include, among other things,
wages and salaries paid to employees, holidays, vacation, sick leave,
hospitalization and medical insurance, life insurance, payroll taxes, retirement
and incentive programs, computer hardware and software, local communications,
reproduction, overhead and profit.

 

If a Change Order results in Contractor incurring travel expenses necessary to
the performance of the changed Work, and such travel expenses are reimbursable
under an unilateral Change Order, Contractor shall be compensated based on the
actual cost for such travel expenses, provided that such expenses comply with
the requirements of Exhibit 1.

 

D-6

--------------------------------------------------------------------------------


 

If additional temporary facilities such as buildings, roads, parking areas, lay
down areas, fence and services such as watch persons and guards have to be added
to execute the Change Order, the costs will be extra.

 

D-7

--------------------------------------------------------------------------------


 

Exhibit 1

 

Contractor’s Travel Policy

 

A.                                   GENERAL

 

Employees are on business trips when they are directed to travel for business
purposes and their stay at any one location is not expected to exceed 60 Days.

 

Organization Manager approval is required to assign an employee initially on a
business trip for more than 60 Days or to extend a business trip beyond 60 Days.

 

Transportation and actual reasonable expenses incurred by employees on business
trips will be reimbursed.  Allowances are detailed below.

 

Accompanied status is not normally authorized for employees on business trips. 
Special circumstances where spouses or domestic partners may accompany employees
are detailed in Corporate Manual Policy 106, Business Travel.

 

B.                                     TRANSPORTATION

 

1.                                       Public Carrier

 

Employees on business trips are reimbursed for the most economical class of
regularly scheduled, reserved seat service available plus actual and reasonable
expenses to and from the airport.

 

Guidelines for class of service:

 

Domestic travel (all countries)

 

Economy/Coach

 

International travel under 7 hours

 

Economy/Coach

 

International travel greater than 7 hours

 

Business

 

International travel overnight with next Day business

 

Business

 

 

2.                                       Private Automobile

 

Mileage costs via the most direct route will be reimbursed at the allowable
rates set by the Internal Revenue Service per mile.  Tolls are reimbursed in
addition to the mileage rate.

 

C.                                     FOOD, LODGING AND MISCELLANEOUS EXPENSES

 

Actual reasonable expense incurred during travel will be reimbursed.

 

D-8

--------------------------------------------------------------------------------


 

ATTACHMENT E

 

PROJECT SCHEDULE

 

Limited Notice to Proceed:

 

No later than January 4, 2005

 

 

 

 

 

Notice to Proceed:

 

The later of (A) ninety (90) Days following Owner’s issuance of the Limited
Notice to Proceed or (B) April 4, 2005

 

 

 

 

 

Target Bonus Date:

 

One Thousand Ninety Five (1095) Days following Owner’s issuance of the Notice to
Proceed

 

 

 

 

 

Guaranteed Substantial Completion Date:

 

One Thousand Two Hundred Forty-Seven (1247) Days following Owner’s issuance of
the Notice to Proceed

 

 

E-1

--------------------------------------------------------------------------------


 

ATTACHMENT F

 

KEY PERSONNEL AND CONTRACTOR’S ORGANIZATION

 

The following individuals are Key Personnel.  Key Personnel shall, unless agreed
by Owner, be devoted full time to the Work for the minimum duration specified.
 A scheduled destaffing plan shall be developed by Contractor during LNTP.

 

Position

 

Nominee

 

Mobilization

 

Demobilization(1)

 

Project Director

 

Asok Kumar

 

LNTP

 

Full-time through Substantial Completion; part-time thereafter as necessary for
the Work

 

Project Manager/Major Subcontracts

 

TBA(2)

 

LNTP

 

Full-time through Final Completion

 

Project Engineering Manager

 

Sho Ota

 

LNTP

 

Full-time through end of engineering; part-time thereafter as necessary for the
Work

 

Procurement Manager

 

TBA(2)

 

LNTP

 

Full time through purchase of all Major Equipment; part time thereafter as
necessary for the Work

 

Site Manager

 

Bruce Sullivan

 

LNTP

 

Full-time through Substantial Completion; part-time thereafter as necessary for
the Work

 

Project Controls Manager

 

TBA(2)

 

LNTP

 

Full-time through Substantial Completion; part-time thereafter as necessary for
the Work

 

QA Manager

 

TBA(2)

 

NTP

 

Full time through Ready for Cool Down, part-time thereafter as necessary for the
Work

 

HSE Manager

 

TBA(2)

 

NTP

 

Full time through Substantial Completion, part-time thereafter as necessary for
the Work

 

 

--------------------------------------------------------------------------------

(1) The stated durations are an estimate only and such Key Persons shall be
dedicated full time to the Work for a longer period, if necessary, for such Key
Person to perform his or her tasks.

 

(2) Within thirty (30) Days after LNTP, Contractor shall propose for Owner’s
approval (such approval not to be unreasonably withheld) a person for the
positions listed as “TBA.”  Such proposals shall include the resumes of
professional education and experience for such person.

 

--------------------------------------------------------------------------------


 

Cheniere LNG Terminal Project
Organization Chart
Sabine Pass

 

[g150721kg07image002.jpg]

 

--------------------------------------------------------------------------------

* Key Personnel

 

 

--------------------------------------------------------------------------------


 

ATTACHMENT G

 

APPROVED SUBCONTRACTORS AND SUB-SUBCONTRACTORS

AND LIST OF MAJOR EQUIPMENT

1.1                               Introduction

 

Subject to the provisions of Section 2.4 of the Agreement, this Attachment
includes (in Section 1.6) the List of Approved Subcontractors; identifies (in
Section 1.3) the Subcontracts designated as Major Subcontracts, identifies (in
Section 1.4) the Sub-subcontracts which are designated as Major
Sub-subcontracts, and lists (in Section 1.5) the Equipment designated as Major
Equipment.

 

1.2                               Local Content

 

Contractor shall give due consideration to local companies to provide materials
and services, provided they are competitive in terms and price, proven quality,
experience, expertise, service and delivery.  (Refer to Section 5.3, Schedule
A-1)

 

1.3                               Major Subcontracts

 

The following Subcontracts are designated as Major Subcontracts (as defined in
the Agreement), the Subcontractors for which shall be deemed to be Major
Subcontractors, and will apply even if the actual contractual arrangement is as
a Sub-subcontractor:

 

•                  LNG storage Tanks

•                  Marine facilities

•                  Soils improvement

•                  Site preparation

•                  Buildings

•                  Insulation

•                  Non- destructive testing

•                  Submerged combustion vaporizers (SCVs)

•                  Distributed control system (DCS)

•                  Safety integrity systems (SIS)

•                  Recondensers

•                  Boil-off Gas Compressors

•                  Boil-off Gas blowers

 

G-1

--------------------------------------------------------------------------------


 

•                  LNG pumps

•                  Power generation packages

•                  Instrument air compressors

•                  Cryogenic valves

•                  Custody transfer metering systems

•                  Marine unloading arms

•                  All other Subcontracts having an aggregate value of five
million dollars ($5,000,000) or greater.

 

1.4                               Major Sub-Subcontracts

 

The following Sub-subcontracts are designated as Major Sub-subcontracts (as
defined in the Agreement), the Sub-subcontractors for which shall be deemed to
be Major Sub-subcontractors:

 

•                  Insulation Sub-subcontract for the LNG Tanks

•                  Supplier of 9% Nickel plate for LNG Tanks

•                  Dredging

 

1.5                               Major Equipment

 

The following Equipment items shall be deemed to be Major Equipment (as defined
in the Agreement):

 

•                  Submerged combustion vaporizers (SCVs)

•                  Distributed control system (DCS)

•                  Safety integrity systems (SIS)

•                  Recondensers

•                  Boil-off gas compressors

•                  Boil-off as blowers

•                  LNG pumps

•                  Power generation packages

•                  Instrument air compressors

•                  Cryogenic valves

•                  Custody transfer metering systems

•                  Marine unloading arms

•                  All other equipment having a per-item cost of one million
dollars ($1,000,000) or greater.

 

G-2

--------------------------------------------------------------------------------


 

1.6                               List of Approved Subcontractors

 

Contractor shall use those Subcontractors listed below for the specified items
of Work.  Any deviation from this list or requests to use other Subcontractors
for material or Equipment purchases must be approved in writing in advance by
Owner.

 

Chromatographs

ABB Analytics (Bendix) - USA

Applied Automation – USA

Daniel – USA

Yokagawa – Japan

Emerson (Rosemont) - USA

 

Compressors, Plant and Instrument Air

Ingersoll-Rand - USA

Joy-Cooper - USA

Atlas Copco - USA

Kobe Steel – Japan

Elliott – USA

GHH Borsig - Germany

Gardner Denver - USA

Demag DeLaval – USA

IHI - Japan

Kobelco – Japan

Airdyne - USA

 

Compressors, Boil Off Gas

Sulzer Burkhardt – USA/Switzerland

Japan Steel Works – Japan

IHI – Japan

Ebara - USA

Neuman and Esser – Germany

Demag Delaval – Germany/USA

Elliott Company – USA

Dresser-Rand – USA

Nuovo Pignone – Italy

 

Compressors, High Pressure Sendout (Not currently in scope)

Sulzer Burkhardt – USA/Switzerland

Japan Steel Works – Japan

IHI – Japan

Ebara - USA

 

G-3

--------------------------------------------------------------------------------


 

Neuman and Esser – Germany

Demag Delaval – Germany/USA

Elliott Company – USA

Dresser-Rand – USA

Nuovo Pignone – Italy

 

Custody Transfer Metering System

Daniel Industries – USA

Instromet, Inc. – USA

Brazos Valley Sysems, Inc. – USA

Sagebrush - USA

FMC Measurement Solutions - USA

Alderley Ltd – UK

En-Fab, Inc. – USA

Moorco/Smith – USA

Linco/Electromatic - USA

Lightning Fabricators – USA

WES Operations - USA

 

Distributed Control Systems (DCS)

Invensys – USA

Emerson – USA

Yokogawa – USA

Honeywell – USA

ABB - USA

 

Electric Motors (NEMA Frame)

General Electric - USA

U.S. Electric - USA

Reliance – USA/Mexico

Westinghouse - USA

Siemens – USA/Mexico

Industrias IEM (BF) - Mexico

Unimega S.A. DE C. V. – Mexico

Continental – USA

Toshiba – USA

ABB - International

 

Expansion Joints - Piping

Munro & Miller – UK

Tokyo Rasenkan Seisakusho – Japan

Pathway Bellows – USA

Senior Flexonics – USA

Badger Industries – USA

 

G-4

--------------------------------------------------------------------------------


 

U.S. Bellows – USA

American BOA – USA

Expansion Joint Systems - USA

 

Flame Arrestors

Groth - USA

Shand & Jurs - USA

Protectoseal - USA

Varec/Westech - USA

Zink - USA

GPE Controls – USA

Tornado – USA

 

Generators, Combustion Turbine

Solar Turbines - USA

General Electric (Nuovo Pignone) - International

Pratt & Whitney (Man Turbomachinery- Sulzer) – International

Rolls Royce Energy Systems – International

Siemens Demag DeLaval Industrial Turbomachinery (Alstom) – International

 

LNG Tanks

 

Matrix/MHI – USA/Japan

CB&I – USA

Technigaz – France

TKK – Japan

IHI – Japan

 

LNG Pumps

Cryostar - USA

Ebara International - USA

Sulzer Bingham - USA

David Brown/Union Pumps - USA

J.C. Carter – USA

Nikkiso – Japan

Flowserve (BW/IP) - USA

 

LNG Vapor Blowers

Tuthill Corporation – USA

Dresser Industries, Inc. – USA

General Electric – USA

Mafi – Trench - USA

 

G-5

--------------------------------------------------------------------------------


 

Marine Facilities

Weeks Marine - USA

Bo-Mac - USA

American Bridge/Great Lakes Dredge Joint Venture - USA

 

Monitors, Displacement, Vibration, Speed (Machine Protection Systems)

Bently Nevada - International

Brüel & Kjaer - International

Vibrometer - International

CML - International

SKF - International

 

Motor Control Centers/Switchgear

Powell Electrical Manufacturing Company - USA

General Electric - USA

Siemens – USA/Mexico

Allen Bradley (MCCs only) - USA

Electrical Power Systems - USA

Square “D” Company - USA

Merlin Gerin - France

Holec – Netherlands

Fuji Electric - Japan

Toshiba - Japan

S & L - UK

GEC Alstrom - UK

ABB- Germany

Cutler Hammer (Eaton) – USA

Cutler Hammer Mexicana – Mexico

Schneider Electric Mexico – Mexico

ABB Equipos Y Sistemas - Mexico

 

Motor Operated Valve Assemblers and Manufacturers of Valves

AVSI - USA

Baro Controls - USA

Valve Systems & Controls - USA

Tyco/Keystone - USA

Puffer Sweiven - USA

R. J. Gallagher - USA

Raimondi - USA

McJunkin – USA

Sunbelt Supply – USA

Velan – Canada/USA

Bernard Controls – USA

 

G-6

--------------------------------------------------------------------------------


 

EIM – USA

Envalco – USA

MOV Controls - USA

 

Overhead Cranes – Air Powered

PCT – UK

Yale - USA

Ingersoll-Rand Material Handling - USA

Chester Hoist Inc. - USA

Detroit Hoist & Crane Co. - USA

American Crane & Hoist Corp. - USA

Coffing Hoists - USA

Columbus McKinnon Corp. - USA

 

Relief Valves - Conventional

Dresser Industrial Valve & Instruments Division (Consolidated) - USA

Anderson-Greenwood /Crosby - USA

Farris  USA

Groth - USA

 

Relief Valves - Pilot Operated

Anderson Greenwood/ Crosby – USA

Dresser Industrial Valve & Instruments Division (Consolidated) - USA

 

Process Gas Chromatograph

Elsag Bailey - International

Hartman & Braun - International

Applied Automation – International

ABB Process Analytics - International

Foxboro - International

Kinetic VP - International

Rotork - International

Precision Scientific – International

Daniel – USA

Yokagawa – Japan

Emerson (Rosemont) – USA

 

G-7

--------------------------------------------------------------------------------


 

Site Preparation

Cajun Constructors – USA

James Brothers – USA

Crain Brothers - USA

 

Soils Improvement

Recon – USA (preferred Subcontractor.  The following are approved only if
Contractor cannot come to agreement with the preferred Subcontractor: Raito –
USA, Hayward Baker – USA, and DGI-Menard – USA.)

 

Ultrasonic Flow meter

Controlotron - International

Panametrics - International

Krone Altometer – International

Instromet – US

Daniel – International

ABB – International

Control Engineering - USA

 

Natural Gas Pipeline Ball Valve

Grove – USA

Cameron - USA

KF -Italy

Perrar – Italy

Petrolvalve -Italy

PBV -USA

 

Nitrogen Storage and Vaporization Package

BOC – USA

Air Products – USA

Air Liquide – USA

Lotepro – USA

Praxair - USA

 

Cryogenic and Severe Service Valves

Valtek - USA

Masoneilian - USA

Fisher - USA

CCI  USA

Severn Glocon - UK

 

Submerged Combustion Vaporizers

T-Thermal – USA

Kaldair-UK

 

G-8

--------------------------------------------------------------------------------


 

Sumitomo Corporation of America –USA/Japan

 

Tank Gauges (LNG Tanks)

Varec - International

Enraf - International

Radar Gauge (Saab) - International

Whessoe- International

Emerson (Rosemont) - International

Foxboro - International

 

Unloading Arms

FMC – France

SVT Connex – Germany

Emco Weaton – USA

Woodfield - UK

 

Valves, Cryogenic Ball

Kitamura Valve Mfg. Co – Japan

Truflo Valves – U.K.

Kitz Corp - Japan

Bray - USA

Centerline - USA

Crane - USA

Durco - USA

Flowseal - USA

Jamesbury - USA

Pratt - USA

Norris - USA

PosiSeal - USA

Tufline - USA

WKM - USA

Keystone - USA

McCanna - USA

Grinnel - USA

Clow (Tri-Centric) - USA

Vanessa (Keystone) - Italy

AMRI -  USA

Adams - Germany

Tomoe - Japan

Duvalco - Netherlands

Xomox - Japan

Neles - Japan

Westad - Norway

Water Witzel – Netherlands

 

G-9

--------------------------------------------------------------------------------


 

OMS Salari – Italy

Velan -  USA

Perar – Italy

Poyam – Spain

TBV - USA

Petrolrtorvalve - Italy

Tong Yung –Korea

OMB – Italy

Hindle- Great Britain

Orbit - USA

 

Valves, Cryogenic Butterfly

Neles Inc. – USA

Royal – USA

Amri Inc. – USA

Velan – USA

Vanessa (Tyco) – USA

Adams – Germany

Orton – Italy

Linde MPAG- Germany

 

Valves, Cryogenic Globe &  Check Valves

Velan – Canada/USA

Tong Yung – Korea

OMB- Italy

 

Valves, Non-Return

Vanessa - USA

Rockwell - USA

Newco - USA

Shoritsu - Japan

Fasani - Italy

Kitz – Japan

 

Vent  System

John Zink - USA

Kaldair - USA

Flaregas - USA

Callidus – USA

Tornado – USA

MRW Technologies - USA

 

G-10

--------------------------------------------------------------------------------


 

ATTACHMENT H

 

FORM OF LIMITED NOTICE TO PROCEED

AND NOTICE TO PROCEED

 

H-1

--------------------------------------------------------------------------------


 

SCHEDULE H-1

 

FORM OF LIMITED NOTICE TO PROCEED

 

 

Date:

 

 

Via Facsimile (713) 235-1610 and Overnight Courier

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:  Mr. C. Asok Kumar

 

Re:                               Limited Notice to Proceed

 

Pursuant to Section 5.2A of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Receiving, Storage and
Regasification Terminal, dated as of December 18, 2004 (the “Agreement”), by and
between Sabine Pass LNG, L.P. (“Owner”) and Bechtel Corporation (“Contractor”),
this letter shall serve as the Limited Notice to Proceed from Owner to
Contractor authorizing Contractor to proceed with the LNTP Work described in
Section 11 of Attachment A pursuant to the terms and conditions of the
Agreement.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

  By:

 

 

 

 

  Name:

 

 

 

 

  Title:

 

 

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Limited Notice to Proceed.

 

For and on behalf of

BECHTEL CORPORATION

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

cc:                                 Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 235-3945

Attn: Principal Counsel

 

H-2

--------------------------------------------------------------------------------


 

SCHEDULE H-2

 

FORM OF NOTICE TO PROCEED

 

 

Date:

 

 

Via Facsimile (713) 235-1610 and Overnight Courier

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Attention:  Mr. C. Asok Kumar

 

Re:                               Notice to Proceed

 

Pursuant to Section 5.2B of the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Receiving, Storage and
Regasification Terminal, dated as of December 18, 2004 (the “Agreement”), by and
between Sabine Pass LNG, L.P. (“Owner”) and Bechtel Corporation (“Contractor”),
this letter shall serve as the Notice to Proceed from Owner to Contractor
authorizing Contractor to proceed with the Work pursuant to the terms and
conditions of the Agreement.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

By its signature hereto, the undersigned hereby acknowledges and accepts this
Notice to Proceed.

 

For and on behalf of

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

cc:

Bechtel Corporation

 

 

3000 Post Oak Boulevard

 

 

Houston, Texas 77056

 

 

Facsimile: (713) 235-3945

 

 

Attn: Principal Counsel

 

 

H-3

--------------------------------------------------------------------------------


 

ATTACHMENT I

 

FORM OF CONTRACTOR’S INVOICES

 

I-1

--------------------------------------------------------------------------------


 

SCHEDULE I-1

 

FORM OF CONTRACTOR’S INTERIM INVOICE

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

INVOICE NUMBER:

 

DATE OF INVOICE:                                   , 200   

OWNER: Sabine Pass LNG, L.P.

 

 

 

CONTRACTOR: Bechtel Corporation

 

 

 

DATE OF AGREEMENT:  December 18, 2004

 

 

 

This Invoice covers Milestone No(s).                   (Attachment C, Schedule
C-1 of the Agreement) and Monthly Payment No.                       (Attachment
C, Schedule C-2) and covers the period from                             , 200   
to                                , 200     (“Current Date”).

 

Contractor hereby makes application for payment to Owner as shown below in
connection with the above referenced Contract between the Parties.

 

1.

 

Original Contract Price (Section 7.1 of Agreement)

 

U.S.$

 

2.

 

Net change by Change Orders (except unilateral Change Orders) (Exhibit 2)

 

U.S.$

 

3.

 

Contract Price to date (Line 1 + Line 2)

 

U.S.$

 

4.

 

Total earned to date for completion of Milestones (Exhibit 1)

 

U.S.$

 

5.

 

Total earned to date on Monthly Payments (Exhibit 1)

 

U.S.$

 

6.

 

Total earned to date on unilateral Change Orders (Exhibit 1)

 

U.S.$

 

7.

 

Total earned to date
(Line 4 + Line 5 + Line 6)

 

U.S.$

 

8

 

Less previous Invoices (Line 7 from prior Invoice)

 

U.S.$

 

9.

 

Current Payment Due (Line 7 less Line 8)

 

U.S.$

 

10.

 

Balance of Contract Price remaining (Line 3 less Lines 4 and 5)

 

U.S.$

 

 

Contractor certifies that (i) the Work is progressing in accordance with the
Project Schedule (as may be adjusted by Change Order) and CPM Schedule, as set
forth in the current Monthly Progress Report (ii) the Work described in or
relating to this Invoice has been performed and supplied in accordance with the
Agreement, (iii) all quantities and prices in this Invoice or attached Schedules
are correct and in accordance with the Agreement and the referenced Milestone(s)
is/are complete, (iv) Contractor is entitled to payment of the amount set forth
as “Current Payment Due” in this Invoice (v) to the extent Contractor has been
invoiced by any Major Subcontractor and the due date for payment by Contractor
to such Major Subcontractor has occurred on or before the date of this Invoice,
attached to this Invoice are fully completed and executed Interim Conditional
Lien Waivers from each such Major Subcontractor and Major Sub-subcontractor for
all Work performed by such Major Subcontractor and Major Sub-subcontractor,
respectively, and (vi) this Invoice is signed by an authorized representative of
Contractor.

 

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # 8900512288

Acct. Type: Checking (DDA) ACH Format: CTX

ABA # 021 000 018

Credit: Bechtel Corporation

 

CONTRACTOR

 

Signed:

 

 

Name:

 

 

Title:

 

 

Date:

 

, 200

 

 

 

I-2

--------------------------------------------------------------------------------


 

SABINE PASS LNG RECEIVING, STORAGE AND REGASIFICATION TERMINAL

 

INVOICE NUMBER

INVOICE DATE                            , 200       

 

OWNER APPROVAL

 

AMOUNT APPROVED by Owner for Payment: U.S.$

 

OWNER

Signed:

 

 

Name:

 

 

Title:

 

 

Date:

 

, 200

 

 

 

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

 

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:

 

 

 

I-3

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

COMPLETION OF MILESTONES, MONTHLY PAYMENTS

AND UNILATERAL CHANGE ORDERS

 

MILESTONES

 

1.                                       PREVIOUS MILESTONES COMPLETED:  The
following Milestones were completed and invoiced by Contractor in previous
Invoices:

 

No.

 

Description of Milestone

 

Original Total for Milestone
(U.S.$)

 

Total for Milestone as
Adjusted by Change Order
(U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

2.                                       RECENT MILESTONES COMPLETED:  The
following Milestones have been completed by Contractor during the period covered
by this Invoice and in accordance with the terms of the Agreement:

 

No.

 

Description of Milestone

 

Original Total for Milestone
(U.S.$)

 

Total for Milestone as
Adjusted by Change Order
(U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

MONTHLY PAYMENTS

 

3.                                       PREVIOUS MONTHLY PAYMENTS INVOICED: 
The following Monthly Invoices were invoiced by Contractor in previous Invoices:

 

No.

 

Original Total for Monthly Payment
(U.S.$)

 

Total for Monthly Payment as Adjusted by Change
Order (U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

3.                                       CURRENT MONTHLY PAYMENT:  The following
Monthly Payment is covered by this Invoice and in

 

I-4

--------------------------------------------------------------------------------


 

accordance with the terms of the Agreement:

 

No.

 

Original Total for Monthly Payment
(U.S.$)

 

Total for Monthly Payment as Adjusted by Change
Order (U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNILATERAL CHANGE ORDERS

 

5.                                       WORK COMPLETED UNDER UNILATERAL CHANGE
ORDERS:  The following Work has been completed in accordance with this Agreement
under unilateral Change Orders executed by Owner pursuant to Section 6.1C or
Section 6.2D.

 

No.

 

Description of Unilateral Change
Order

 

Work Completed (From
Previous Invoices) (U.S.$)

 

Work Completed (This
Period) (U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

I-5

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

LIST OF EXECUTED CHANGE ORDERS

 

The following Change Orders have been executed by Owner and Contractor pursuant
to Section 6.1B or Section 6.2C.

 

No.

 

Description of Change Order

 

U.S.$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

I-6

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

INTERIM CONDITIONAL LIEN WAIVERS

 

I-7

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-8

--------------------------------------------------------------------------------


 

SCHEDULE I-2

 

FORM OF CONTRACTOR’S FINAL INVOICE

 

PROJECT NAME: Sabine Pass LNG Receiving, Storage and Regasification Terminal

INVOICE NUMBER:

 

DATE OF INVOICE:                               , 200      

OWNER: Sabine Pass LNG, L.P.

 

 

 

CONTRACTOR: Bechtel Corporation

 

 

 

DATE OF AGREEMENT: December 18, 2004

 

 

 

This final Invoice covers (i) under Section 1, the period from
                            , 200      to                                    ,
200     and (ii) under Section II, any adjustments required to reconcile all
previous Invoices, payments and Change Orders.

 

I.                                         APPLICATION FOR PAYMENT.  Contractor
hereby makes application for final payment to Owner under the Agreement, as
shown below.

 

1.

 

Original Contract Price (Section 7.1 of Agreement)

 

U.S.$

 

2.

 

Net change by mutual Change Orders (Section 1 of Exhibit 1)

 

U.S.$

 

3.

 

Contract Price (Line 1 + Line 2)

 

U.S.$

 

4.

 

Total earned to date on unilateral Change Orders (Section 2 of Exhibit 1)

 

U.S.$

 

5.

 

Total previously paid for Milestones completed (Section 3 of Exhibit 1)

 

U.S.$

 

6.

 

Total previously paid for Monthly Payments (Section 4 of Exhibit 1)

 

U.S.$

 

7.

 

Total previously paid for Work completed under unilateral Change Orders
(Section 5 of Exhibit 1)

 

U.S.$

 

8.

 

Total paid to date (Line 5 + Line 6 + Line 7)

 

U.S.$

 

9.

 

Payment Due (Line 3+ Line 4 - Line 8)

 

U.S.$

 

 

II.                                     ADJUSTMENTS.  Explanation is listed
below of (i) any adjustments required to reconcile all previous Invoices,
payments and Change Orders.

 

 

 

 

(Attach supporting documentation.)

 

Total adjustments

 

U.S.$

 

 

 

 

 

Total Final Payment Due (Line I(9) +/- total adjustment in II)

 

U.S.$

 

 

Contractor certifies that (i) all Work (except for that Work and obligations
that survive the termination or expiration of the Agreement) has been completely
performed in accordance with the terms of the Agreement, including the
completion of all Punchlist items; (ii) all quantities and prices in this final
Invoice or attachments are correct and in accordance with the Agreement; (iii)
fully completed and executed Final Unconditional Lien and Claim Waivers from
Contractor, and from all Major Subcontractors and Major Sub-subcontractors who
performed Work for the Facility, as provided in Section 7.3 of the Agreement,
are attached to this final Invoice; (iv) all documentation required to be
delivered by Contractor to Owner under the Agreement, including Record Drawings
and Specifications, Owner’s Confidential Information and test reports, have been
delivered to Owner; (v) all of Contractor’s, Subcontractors’ and
Sub-subcontractors’ personnel, supplies, waste, materials, rubbish, and
temporary facilities have been removed from the Site; (vi) all Subcontractors
have been paid in accordance with the terms of their Subcontracts, except for
amounts that are the subject of this final Invoice or amounts that are properly
retained or withheld in accordance with the terms of such Subcontracts; (vii)
all payrolls, Taxes, bill for Equipment, and any other indebtedness connected
with the

 

I-9

--------------------------------------------------------------------------------


 

Work (excluding Corrective Work) has been paid; (viii) Contractor has delivered
an executed Final Completion Certificate, which has been accepted by Owner by
signing such certificate; (ix) Contractor has completed all other obligations
required under the Agreement for Final Completion; (x) attached to this final
Invoice is all documentation supporting Contractor’s request for payment as
required under the Agreement; and (xi) this final Invoice is signed by an
authorized representative of Contractor.

 

Payment is to be made by wire transfer or ACH on or before [insert due date] to:

The Bank of New York

New York, NY

Account # 8900512288

Acct. Type: Checking (DDA) ACH Format: CTX

ABA # 021 000 018

Credit: Bechtel Corporation

 

CONTRACTOR

Signed:

 

 

Name:

 

 

Title:

 

 

Date:

 

, 200

 

 

 

I-10

--------------------------------------------------------------------------------


 

SABINE PASS LNG RECEIVING, STORAGE AND REGASIFICATION TERMINAL

 

INVOICE NUMBER

INVOICE DATE                         , 200     

 

OWNER APPROVAL

 

AMOUNT APPROVED by Owner for Payment: U.S.$

 

OWNER

Signed:

 

 

Name:

 

 

Title:

 

 

Date:

 

, 200

 

 

 

The AMOUNT APPROVED by Owner is without prejudice to any rights of Owner under
the Agreement.

 

Explanation is listed below or attached if the AMOUNT APPROVED is less than the
amount requested by Contractor under this Invoice:

 

 

 

 

I-11

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

COMPLETION OF MILESTONES, MONTHLY PAYMENTS

AND UNILATERAL CHANGE ORDERS

 

1.                                       MUTUAL CHANGE ORDERS:  The following
Change Orders have been executed by Owner and Contractor pursuant to Section
6.1B or Section 6.2C:

 

No.

 

Description of Change Order.

 

U.S.$

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

2.                                       WORK COMPLETED UNDER UNILATERAL CHANGE
ORDERS:  The following Work has been completed in accordance with this Agreement
under unilateral Change Orders executed by Owner pursuant to Section 6.1C or
Section 6.2D:

 

No.

 

Description of Unilateral Change
Order(1)

 

Work Completed
(From Previous
Invoices) (U.S.$)(2)

 

Work Completed
(This Period)
(U.S.$)

 

Total Work
Completed

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  If the Parties have converted a unilateral Change Order to mutual Change
Order, list amounts in Section 6 of this Exhibit 1.

(2)  Amounts listed are subject to maximum amounts, if any, listed in unilateral
Change Orders.

 

3.                                       TOTAL AMOUNTS PAID TO CONTRACTOR FOR
MILESTONES COMPLETED:  The following amounts have been paid by Owner to
Contractor for Milestones completed and invoiced by Contractor:

 

No.

 

Description of Milestones

 

Amount Paid to Contractor for Milestones
Completed (From Previous Invoices)
(U.S.$)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

I-12

--------------------------------------------------------------------------------


 

4.                                       TOTAL AMOUNTS PAID TO CONTRACTOR FOR
MONTHLY PAYMENTS:  The following amounts have been paid by Owner to Contractor
for Monthly Payments invoiced by Contractor:

 

No.

 

Amount Paid to Contractor for Monthly Payments
(From Previous Invoices) (U.S.$)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

5.                                       TOTAL AMOUNTS PAID TO CONTRACTOR FOR
WORK COMPLETED UNDER UNILATERAL CHANGE ORDERS:  The following amounts have been
paid to Contractor for Work completed in accordance with this Agreement under
unilateral Change Orders executed by Owner pursuant to Section 6.1C or Section
6.2D:

 

No.

 

Description of Unilateral Change Order(1)

 

Amount Paid to Contractor for Work
Completed (From Previous Invoices) (U.S.$)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  If the Parties have converted a unilateral Change Order to mutual Change
Order, list amounts in Section 3 of this Exhibit 1.

(2) Amounts listed are subject to maximum amounts, if any, listed in unilateral
Change Orders.

 

6.                                       MILESTONES BILLED IN THIS FINAL
INVOICE:  The following Milestones have been completed by Contractor during the
period covered by this final Invoice and in accordance with the terms of the
Agreement:

 

No.

 

Description of Milestone

 

Original Total for
Milestone (U.S.$)

 

Total for Milestone as
Adjusted by Change Order
(U.S.$)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

 

 

7.                                       MONTHLY PAYMENT BILLED IN THIS FINAL
INVOICE:  The following Monthly is covered by this final Invoice and in
accordance with the terms of the Agreement:

 

No.

 

Original Total for Monthly
Payment (U.S.$)

 

Total for Monthly Payment as Adjusted
by Change Order (U.S.$)

 

 

 

 

 

 

 

 

8.                                       WORK COMPLETED UNDER UNILATERAL CHANGE
ORDERS AND BILLED IN THIS FINAL INVOICE :  The following Work has been completed
by Contractor during the period covered by this final Invoice

 

I-13

--------------------------------------------------------------------------------


 

and in accordance with this Agreement under unilateral Change Orders executed by
Owner pursuant to Section 6.1C or Section 6.2D:

 

No.

 

Description of Unilateral Change Order(1)

 

Work Completed (This Period)
(U.S.$)(2)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total

 

 

 

 

 

 

--------------------------------------------------------------------------------

(1)  If the Parties have converted a unilateral Change Order to mutual Change
Order, list amounts in Section 6 of this Exhibit 1.

(2) Amounts listed are subject to maximum amounts, if any, listed in unilateral
Change Orders.

 

I-14

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

FINAL UNCONDITIONAL LIEN AND CLAIM WAIVERS

 

I-15

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

INFORMATION REQUIRED OR REQUESTED BY OWNER

 

I-16

--------------------------------------------------------------------------------


 

ATTACHMENT J

 

HSE PLAN REQUIREMENTS

 

Within thirty (30) Days after Owner’s issuance of LNTP, Contractor shall deliver
to Owner for its review the health, safety and environmental (“HSE”) plan which
shall include the following sections:

 

•                                          Project Outline, Scope and Project
Organization

•                                          Action Register

•                                          HSE Interface Meetings

•                                          Defined Roles and Responsibility

•                                          Organization Charts Showing the HSE
Organization and its Interfaces

•                                          Environmental Plan

•                                          Waste Management Plan

•                                          Construction Environmental Control
Plan

•                                          Construction HSE Plan

•                                          Traffic Management and Transportation
Plan

•                                          HSE Deliverables

•                                          Project HSE Implementation Schedule

•                                          Interface with FERC and permitting
agencies through Owner

 

The HSE plan shall be developed for the Project as outlined below.

 

SECTION I – 100 SERIES

 

Item

 

Description

 

 

 

 

 

1.0

 

HSE Policy - Zero Accident Philosophy

 

2.0

 

Responsibilities

 

3.0

 

Orientation & Training

 

4.0

 

Medical Services & Medical Treatment

 

5.0

 

Medical Reporting & Records

 

6.0

 

Safe Task / Job Analysis

 

7.0

 

Zero Injury Team

 

8.0

 

Reporting / Investigating Incidents & Accidents

 

9.0

 

Behavior Observation Process

 

10.0

 

Back Injury Prevention Program

 

11.0

 

HSE Assessments

 

12.0

 

Regulatory Agency Inspections

 

13.0

 

Subcontractor Training for Process Safety Management

 

 

 

J-1

--------------------------------------------------------------------------------


 

SECTION II – 200 SERIES

 

14.0

 

Tools & Equipment

 

15.0

 

Hazard Communication

 

16.0

 

Emergencies & Evacuations

 

17.0

 

Bloodborne Pathogens

 

18.0

 

Personal Protective Equipment

 

19.0

 

Respiratory Protection

 

20.0

 

Hearing Conservation Program

 

21.0

 

Air Surveillance Program

 

22.0

 

Construction Non-Destructive Testing

 

23.0

 

Heat & Cold Stress Prevention

 

24.0

 

House Keeping, Fire Prevention & Protection

 

25.0

 

Fall Prevention / Protection

 

26.0

 

Scaffolding

 

27.0

 

Barricades

 

28.0

 

Floor & Wall Openings

 

29.0

 

Excavations & Trenching

 

30.0

 

Vessels and Confined Spaces

 

31.0

 

Lock out / Tag out Procedure

 

32.0

 

Portable Ladders - Control & Inspection

 

33.0

 

Cranes & Material Handling

 

34.0

 

Suspended Personnel Platforms

 

35.0

 

Articulating Boom Platforms

 

36.0

 

Compressed Gas Cylinders

 

37.0

 

Electrical Equipment Inspection/ Assured Grounding / GFCI

 

38.0

 

Vehicle Operations

 

 

 

 

 

SECTION III – SPECIAL REQUIREMENTS

 

 

 

 

 

1.0

 

General

 

2.0

 

HSE Orientation

 

3.0

 

Project Special Requirements

 

4.0

 

Subcontract Special Requirements

 

 

J-2

--------------------------------------------------------------------------------


 

ATTACHMENT K

 

FORM OF LIEN AND CLAIM WAIVERS

 

K-1

--------------------------------------------------------------------------------


 

SCHEDULE K-1

 

CONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned, Bechtel Corporation (“Contractor”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG terminal (the “Facility”), which is
located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

 

 

 

                                                                                                                                                                              (the
“Property”).

 

Upon receipt of the sum of U.S.$                                        (amount
in Invoice submitted with this Contractor’s Interim Conditional Lien Waiver),
Contractor waives, relinquishes, remits and releases any and all privileges,
liens or claims of privileges or liens against the Facility and the Property
that Contractor has or may have arising out of the performance or provision of
the work, materials, equipment, services or labor by or on behalf of Contractor
(including, without limitation, any Subcontractor or Sub-subcontractor) in
connection with the Facility through the date of
                                        , 20     (date of the Invoice submitted
with this Contractor’s Interim Conditional Lien Waiver) and reserving those
rights, privileges and liens, if any, that Contractor might have in respect of
any amounts: (i) withheld by Owner under the terms of the Agreement from payment
on account of work, materials, equipment, services and/or labor furnished by or
on behalf of Contractor to or on account of Owner for the Facility; or (ii) for
Work performed in connection with Milestones listed in Schedule C-1 of the
Agreement which have not yet been billed in the Invoice submitted with this
Contractor’s Interim Conditional Lien Waiver or in prior Invoices.  Other
exceptions are as follows:

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

 

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Facility through                      , 20     
(date of Contractor’s last prior Invoice).   Exceptions are as follows:

 

 

 

(if no exception entry or “none” is entered above, all such payments have been
made )

 

This Contractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Conditional Lien Waiver, that
it is fully informed with respect to the legal effect of this Contractor’s
Interim Conditional Lien Waiver, and that it has voluntarily chosen to accept
the terms and conditions of this Contractor’s Interim Conditional Lien Waiver in
return for the payment recited above.

 

This Contractor’s Interim Conditional Lien Waiver has been executed by its duly
authorized representative.

 

FOR CONTRACTOR:

Applicable to Invoice(s) No.    

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-2

--------------------------------------------------------------------------------


 

SCHEDULE K-2

 

CONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Contractor with each Invoice other than the Invoice for final
payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned, Bechtel Corporation (“Contractor”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG terminal (the “Facility”), which is
located in Cameron Parish, State of Louisiana, and is more particularly
described as follows:

 

 

 

                                                                                                                                                                              (the
“Property”).

 

Contractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Facility and the
Property that Contractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor by or on behalf
of Contractor (including, without limitation, any subcontractor or
sub-subcontractor) in connection with the Facility through the date of
                                           , 20       (date of the last Invoice
submitted by Contractor) and reserving those rights, privileges and liens, if
any, that Contractor might have in respect of any amounts: (i) withheld by Owner
under the terms of the Agreement from payment on account of work, materials,
equipment, services and/or labor furnished by or on behalf of Contractor to or
on account of Owner for the Facility; or (ii) for Work performed in connection
with Milestones listed in Schedule C-1 of the Agreement which have not yet been
billed to Owner by the date of the last Invoice submitted by Contractor.   Other
exceptions are as follows:

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

 

Contractor expressly represents and warrants that all employees, laborers,
materialmen, Subcontractors and Sub-subcontractors employed by Contractor have
been paid in accordance with their respective contracts or subcontracts for all
work, materials, equipment, services, labor and any other items performed or
provided in connection with the Facility through                       , 20     
(date of Contractor’s last prior Invoice).

 

This Contractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Contractor acknowledges and represents that it has fully reviewed the
terms and conditions of this Contractor’s Interim Unconditional Lien Waiver, and
that it is fully informed with respect to the legal effect of this Contractor’s
Interim Unconditional Lien Waiver.

 

This Contractor’s Interim Unconditional Lien Waiver has been executed by its
duty authorized representative.

 

FOR CONTRACTOR:

Applicable to Invoice(s) No.    

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-3

--------------------------------------------------------------------------------


 

SCHEDULE K-3

 

SUBCONTRACTOR’S INTERIM CONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned,                                              (“Subcontractor”)
who has, under an agreement with Bechtel Corporation (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the facility known as
the Sabine Pass LNG terminal (“Facility”), which is located in Cameron Parish,
State of Louisiana and is more particularly described as follows:

 

 

 

 

                                                                                                                                                                     (the
“Property”).

 

Upon receipt of the sum of U.S.$                                     (amount in
Invoice submitted with this Subcontractor’s Interim Conditional Lien Waiver),
Subcontractor waives, relinquishes, remits and releases any and all privileges,
liens or claims of privileges or liens against the Facility and the Property
that Subcontractor has or may have arising out of the performance or provision
of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Facility through the date of
                                          , 20       (date of the Invoice
submitted with this Subcontractor’s Interim Conditional Lien Waiver) and
reserving those rights, privileges and liens, if any, that Subcontractor might
have in respect of any amounts withheld by Contractor from payment on account of
work, materials, equipment, services and/or labor furnished by or on behalf of
Subcontractor to or on account of Contractor for the Facility.  Other exceptions
are as follows:

 

 

 

(if no exception entry or “none” is entered above, Subcontractor shall be deemed
not to have reserved any claim.)

 

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Facility have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
                                , 20     (date of Subcontractor’s last prior
invoice).   Exceptions are as follows:

 

 

 

 

(if no exception entry or “none” is entered above, all such payments have been
made)

 

This Subcontractor’s Interim Conditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Conditional Lien
Waiver, that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Conditional Lien Waiver, and that it has voluntarily
chosen to accept the terms and conditions of this Subcontractor’s Interim
Conditional Lien Waiver in return for the payment recited above.

 

This Subcontractor’s Interim Conditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No.    

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-4

--------------------------------------------------------------------------------


 

SCHEDULE K-4

 

SUBCONTRACTOR’S INTERIM UNCONDITIONAL LIEN WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors

with each Invoice other than the Invoice for final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned,                                             (“Subcontractor”)
who has, under an agreement with Bechtel Corporation (“Contractor”), furnished
certain materials, equipment, services, and/or labor for the facility known as
the Sabine Pass LNG terminal (“Facility”), which is located in Cameron Parish,
State of Louisiana and is more particularly described as follows:

 

 

 

 

                                                                                                                                                                                    (the
“Property”).

 

Subcontractor hereby waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Facility and the
Property that Subcontractor has or may have arising out of the performance or
provision of the work, materials, equipment, services or labor or on behalf of
Subcontractor (including, without limitation, any sub-subcontractor) in
connection with the Facility through the date of
                                                 , 20        (date of the last
invoice submitted by Subcontractor).

 

Subcontractor expressly represents and warrants that all employees, laborers,
materialmen, Sub-subcontractors and subconsultants employed by Subcontractor in
connection with the Facility have been paid for all work, materials, equipment,
services, labor and any other items performed or provided through
                               , 20     (date of Subcontractor’s last prior
invoice).

 

This Subcontractor’s Interim Unconditional Lien Waiver is freely and voluntarily
given and Subcontractor acknowledges and represents that it has fully reviewed
the terms and conditions of this Subcontractor’s Interim Unconditional Lien
Waiver, and that it is fully informed with respect to the legal effect of this
Subcontractor’s Interim Unconditional Lien Waiver.

 

This Subcontractor’s Interim Unconditional Lien Waiver has been executed by its
duly authorized representative.

 

FOR SUBCONTRACTOR :

Applicable to Invoice(s) No.     

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-5

--------------------------------------------------------------------------------


 

SCHEDULE K-5

 

CONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor with the Invoice for final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned, Bechtel Corporation (“Contractor”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG terminal (“Facility”), which is
located in Cameron Parish, State of Louisiana and is more particularly described
as follows:

 

 

 

 

                                                                                                                                                                                    
(the “Property”).

 

Upon receipt of the sum of
U.S.$                                                   (amount in Invoice for
final payment submitted with this Contractor’s Final Conditional Lien and Claim
Waiver), Contractor waives, relinquishes, remits and releases any and all
privileges, liens or claims of privileges or liens against the Facility and the
Property and all claims, demands, actions, causes of actions or other rights at
law, in contract, quantum meruit, unjust enrichment, tort, equity or otherwise
that Contractor has or may have had against Owner arising out of the Agreement
or the Facility, whether or not known to Contractor at the time of the execution
of this Contractor’s Final Conditional Lien and Claim Waiver, except for the
following disputed claims for extra work in the amount of
U.S.$                                             :

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

 

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Facility have been fully satisfied.

 

This Contractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Conditional Lien
and Claim Waiver, that it is fully informed with respect to the legal effect of
this Contractor’s Final Conditional Lien and Claim Waiver, and that it has
voluntarily chosen to accept the terms and conditions of this Contractor’s Final
Conditional Lien and Claim Waiver in return for the payment recited above. 
Contractor understands, agrees and acknowledges that, upon payment, this
document waives rights and is fully enforceable to extinguish all claims of
Contractor as of the date of execution of this document by Contractor.

 

This Contractor’s Final Conditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR:

Applicable to Invoice No(s):           ALL           (If all, print “all”)

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-6

--------------------------------------------------------------------------------


 

SCHEDULE K-6

 

CONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Contractor prior to the receipt of final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned, Bechtel Corporation (“Contractor”), has been engaged under
contract (“Agreement”) with Sabine Pass LNG, L.P. (“Owner”), for the
engineering, procurement, construction, commissioning, start-up and testing of
improvements known as the Sabine Pass LNG terminal (“Facility”), which is
located in Cameron Parish, State of Louisiana and is more particularly described
as follows:

 

 

 

                                                                                                                                                                              
(the “Property”).

 

Contractor has been paid in full for all work, materials, equipment, services
and/or labor furnished in connection with the Facility, and Contractor hereby
waives, relinquishes, remits and releases any and all privileges, liens or
claims of privileges or liens against the Facility and the Property and all
claims, demands, actions, causes of actions or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise that Contractor has
or may have had against Owner arising out of the Agreement or the Facility,
whether or not known to Contractor at the time of the execution of this
Contractor’s Final Unconditional Lien and Claim Waiver, except for the following
disputed claims for extra work in the amount of
U.S.$                                             :

 

 

 

(if no exception entry or “none” is entered above, Contractor shall be deemed
not to have reserved any claim.)

 

Except for work and obligations that survive the termination or expiration of
the Agreement, including, without limitation, Warranties and correction of
Defective Work, Contractor represents that all of its obligations, legal,
equitable, or otherwise, relating to or arising out of the Agreement or the
Facility have been fully satisfied, including, but not limited to payment to
Subcontractors and employees and payment of Taxes.

 

This Contractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given, and Contractor acknowledges and represents that it has fully
reviewed the terms and conditions of this Contractor’s Final Unconditional Lien
and Claim Waiver, and that it is fully informed with respect to the legal effect
of this Contractor’s Final Unconditional Lien and Claim Waiver.  Contractor
understands, agrees and acknowledges that, upon execution of this document, this
document waives rights unconditionally and is fully enforceable to extinguish
all claims of Contractor as of the date of execution of this document by
Contractor.

 

This Contractor’s Final Unconditional Lien and Claim Waiver has been executed by
its duly authorized representative.

 

FOR CONTRACTOR:

Applicable to Invoice No(s):         ALL         (If all, print “all”)

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-7

--------------------------------------------------------------------------------


 

SCHEDULE K-7

 

SUBCONTRACTOR’S FINAL CONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractors with their
invoice for final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned,                                         (“Subcontractor”), has,
under an agreement with Bechtel Corporation (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the facility known as the
Sabine Pass LNG terminal (“Facility”), which is located in Cameron Parish, State
of Louisiana, and is more particularly described as follows:

 

 

 

                                                                                                                                                                               (the
“Property”).

 

Upon receipt of the sum of U.S.$                               ,  Subcontractor
waives, relinquishes, remits and releases any and all privileges and liens or
claims of privileges or liens against the Facility and the Property, and all
claims, demands, actions, causes of action or other rights at law, in contract,
quantum meruit, unjust enrichment, tort, equity or otherwise against Sabine Pass
LNG, L.P. (“Owner”) or Contractor,  which Subcontractor has, may have had or may
have in the future arising out of the agreement between Subcontractor and
Contractor or the Facility, whether or not known to Subcontractor at the time of
the execution of this Subcontractor’s Final Conditional Lien and Claim Waiver.

 

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Facility or sub-subcontracts
have been fully satisfied.

 

This Subcontractor’s Final Conditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Conditional Lien and Claim Waiver, that it is fully informed with respect to the
legal effect of this Subcontractor’s Final Conditional Lien and Claim Waiver,
and that it has voluntarily chosen to accept the terms and conditions of this
Subcontractor’s Final Conditional Lien and Claim Waiver in return for the
payment recited above.  Subcontractor understands, agrees and acknowledges that,
upon payment, this document waives rights and is fully enforceable to extinguish
all claims of Subcontractor as of the date of execution of this document by
Subcontractor.

 

This Subcontractor’s Final Conditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

 

FOR SUBCONTRACTOR:

Applicable to Invoice
No(s).               ALL                                  (If all, print “all”)

 

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-8

--------------------------------------------------------------------------------


 

SCHEDULE K-8

 

SUBCONTRACTOR’S FINAL UNCONDITIONAL LIEN AND CLAIM WAIVER

(To be executed by Major Subcontractors and Major Sub-subcontractor as a
condition of them receiving final payment)

 

STATE OF

COUNTY/PARISH OF

 

The undersigned,                                     (“Subcontractor”), has,
under an agreement with Bechtel Corporation (“Contractor”), furnished certain
materials, equipment, services, and/or labor for the facility known as the
Sabine Pass LNG terminal (“Facility”), which is located in Cameron Parish, State
of Louisiana, and is more particularly described as follows:

 

 

                                                                                                                                                                           (the
“Property”).

 

Subcontractor has been paid in full for all work, materials, equipment, services
and/or labor furnished by or on behalf of Subcontractor to or on account of
Contractor for the Facility, and Contractor hereby waives waives, relinquishes,
remits and releases any and all privileges and liens or claims of privileges or
liens against the Facility and the Property, and all claims, demands, actions,
causes of action or other rights at law, in contract, quantum meruit, unjust
enrichment, tort, equity or otherwise against Sabine Pass LNG, L.P. (“Owner”) or
Contractor, which Subcontractor has, may have had or may have in the future
arising out of the agreement between Subcontractor and Contractor or the
Facility, whether or not known to Subcontractor at the time of the execution of
this Subcontractor’s Final Unconditional Lien and Claim Waiver.

 

Except for work and obligations that survive the termination or expiration of
the agreement between Subcontractor and Contractor, including warranties and
correction of defective work, Subcontractor represents that all of its
obligations, legal, equitable, or otherwise, relating to or arising out of the
agreement between Contractor and Subcontractor, the Facility or sub-subcontracts
have been fully satisfied, including, but not limited to payment to
sub-subcontractors and employees of Subcontractor and payment of taxes.

 

This Subcontractor’s Final Unconditional Lien and Claim Waiver is freely and
voluntarily given and Subcontractor acknowledges and represents that it has
fully reviewed the terms and conditions of this Subcontractor’s Final
Unconditional Lien and Claim Waiver, and that it is fully informed with respect
to the legal effect of this Subcontractor’s Final Unconditional Lien and Claim
Waiver.  Subcontractor understands, agrees and acknowledges that, upon execution
of this document, this document waives rights unconditionally and is fully
enforceable to extinguish all claims of Subcontractor as of the date of
execution of this document by Subcontractor.

 

This Subcontractor’s Final Unconditional Lien and Claim Waiver has been executed
by its duly authorized representative.

 

FOR SUBCONTRACTOR:

Applicable to Invoice No(s).         ALL                                   (If
all, print “all”)

 

Signed:

 

 

By:

 

 

Title:

 

 

Date:

 

 

 

K-9

--------------------------------------------------------------------------------


 

ATTACHMENT L

 

FORM OF RFCD COMPLETION CERTIFICATE

 

 

Date:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re:                               RFCD Completion Certificate — Lump Sum Turnkey
Agreement for the Engineering, Procurement and Construction of the Sabine Pass
LNG Receiving, Storage and Regasification Terminal, dated as of December 18,
2004 (the “Agreement”), by and between Sabine Pass LNG, L.P. (“Owner”) and
Bechtel Corporation (“Contractor”)

 

Pursuant to Section 11.1 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for RFCD, including: (i)
Contractor has completed applicable Work, other than the Work meeting the
definition of Punchlist, in accordance with the requirements contained in this
Agreement to ensure that System 1, the first System to undergo Cool Down, is
ready for use to receive and dispatch LNG and Natural Gas so that the Cool Down
phase can commence; and (ii) Contractor hereby delivers this RFCD Completion
Certificate as required under Section 11.1 of the Agreement.

 

Attached is supporting documentation which is reasonably required to establish
that the requirements for RFCD under the Agreement have been met.

 

Contractor certifies that it achieved all requirements under the Agreement for
RFCD on                       , 200   , including the payment of all Liquidated
Damages invoiced by Owner pursuant to Section 20.3C and owed under the Agreement
(if any), or if any such Liquidated Damages have not been paid upon the date of
this RFCD Completion Certificate, such Liquidated Damages will be paid by
Contractor within ten (10) Days after Contractor’s receipt of Owner’s invoice
for such Liquidated Damages.

 

IN WITNESS WHEREOF, Contractor has caused this RFCD Completion Certificate to be
duly executed and delivered as of the date first written above.

 

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

cc:                                 Sabine Pass LNG, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Attn: General Counsel

 

L-1

--------------------------------------------------------------------------------


 

Owner Acceptance or Rejection of RFCD Completion Certificate

 

Pursuant to Section 11.4A of the Agreement, Owner                     accepts or
                        rejects (check one) the RFCD Completion Certificate.

 

If RFCD was achieved, RFCD was achieved on                        , 200    .

 

Acceptance of RFCD shall not relieve Contractor of any of Contractor’s
obligations to perform the Work in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement.

 

Acceptance of the RFCD Completion Certificate is subject to the timely receipt
by Owner of any Liquidated Damages due and owing to Owner and invoiced by Owner
in accordance with Section 20.3C of the Agreement.

 

The basis for any rejection of RFCD is attached hereto.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

L-2

--------------------------------------------------------------------------------


 

ATTACHMENT M

 

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

 

 

Date:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re:                               Substantial Completion Certificate — Lump Sum
Turnkey Agreement for the Engineering, Procurement and Construction of the
Sabine Pass LNG Receiving, Storage and Regasification Terminal, dated as of
December 18, 2004 (the “Agreement”), by and between Sabine Pass LNG, L.P.
(“Owner”) and Bechtel Corporation (“Contractor”)

 

Pursuant to Section 11.3 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to the Facility, including: (i) all Minimum Acceptance Criteria
have been achieved; (ii) all Performance Guarantees for the Facility have been
achieved, or in the case that all Performance Guarantees have not been achieved
but all Minimum Acceptance Criteria have been achieved, Contractor has paid
Performance Liquidated Damages in accordance with Section 20.3C (except such
Performance Liquidated Damages that are not due as a condition of Substantial
Completion if Contractor, at Owner’s election, is taking corrective actions
under Section 11.5A(i)); (iii) any Substantial Completion Delay Liquidated
Damages due and owing have been paid in accordance with Section 20.3C; (iv) the
Work (including training, in accordance with Section 3.5 and the delivery of all
documentation required as a condition of Substantial Completion under this
Agreement (including documentation required for operation, including test
reports)) has been completed in accordance with the requirements of the
Agreement other than any Work which meets the definition of Punchlist; (v)
Contractor hereby delivers this Substantial Completion Certificate, as required
pursuant to Sections 11.3 of the Agreement; (vi) Contractor has obtained all
Contactor Permits for the Facility and (vii)  Contractor has, pursuant to
Section 3.4, delivered to the Project all Operating Spare Parts required by the
Operating Spare Parts List to be delivered to the Project prior to Substantial
Completion.

 

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has                      or has not                                  (check
one) paid to Owner all such Liquidated Damages.

 

Contractor certifies that it achieved all requirements under the Agreement for
Substantial Completion on                              , 200    , including the
payment of Liquidated Damages owed under the Agreement (if any), or if any such
Liquidated Damages have not been paid upon the date of this Substantial
Completion Certificate, such Liquidated Damages will be paid by Contractor
within ten (10) Days after Contractor’s receipt of Owner’s invoice for such
Liquidated Damages.

 

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.3 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

 

[Signature Page Follows]

 

M-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

cc:

Sabine Pass LNG, L.P.

 

 

717 Texas Avenue, Suite 3100

 

 

Houston, Texas 77002

 

 

Attn: General Counsel

 

 

M-2

--------------------------------------------------------------------------------


 

Owner Acceptance or Rejection of Substantial Completion Certificate

 

Pursuant to Section 11.4B of the Agreement, Owner                    accepts or
                      rejects (check one) the Substantial Completion
Certificate.

 

If Substantial Completion was achieved, Substantial Completion was achieved on
                       , 200        .

 

Acceptance of Substantial Completion shall not relieve Contractor of any of
Contractor’s obligations to perform the Work in accordance with the requirements
of the Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement.

 

The basis for any rejection of Substantial Completion is attached hereto.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

M-3

--------------------------------------------------------------------------------


 

ATTACHMENT N

 

FORM OF FINAL COMPLETION CERTIFICATE

 

 

Date:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re:                               Final Completion Certificate — Lump Sum
Turnkey Agreement for the Engineering, Procurement and Construction of the
Sabine Pass LNG Receiving, Storage and Regasification Terminal, dated as of
December 18, 2004 (the “Agreement”), by and between Sabine Pass LNG, L.P.
(“Owner”) and Bechtel Corporation (“Contractor”)

 

Pursuant to Section 11.7 of the Agreement, Contractor hereby certifies that all
Work and all other obligations under the Agreement (except for that Work and
obligations that survive the termination or expiration of the Agreement,
including obligations for Warranties and correction of Defective Work pursuant
to Section 12.3 and any other obligations covered under Section 11.7) are fully
and completely performed in accordance with the terms of the Agreement,
including: (i) the achievement of Substantial Completion; (ii) any and all
Liquidated Damages due and owning have been paid to Owner in accordance with
Section 20.3C; (iii) the completion of all Punchlist items; (iv) delivery by
Contractor to Owner of a fully executed Final Conditional Lien and Claim Waivers
in the form of Schedule K-3; (v) delivery by Contractor to Owner of all
documentation expressly required to be delivered under the Agreement as a
prerequisite of achievement of Final Completion, including Record Drawings; (vi)
removal from the Site of all of Contractor’s, Subcontractors’ and
Sub-subcontractor’s personnel, supplies, waste, materials, rubbish, and
temporary facilities; (vii) delivery by Contractor to Owner of fully executed
Final Conditional Lien and Claim Waivers from all Major Subcontractors in the
form of Schedule K-4; (viii) fully executed Final Conditional Lien and Claim
Waivers from Major Sub-subcontractors in a form substantially similar to the
forms in Schedule K-4; (ix) Contractor hereby delivers this Final Completion
Certificate as required under Section 11.7 of the Agreement; and (x) Contractor
has, pursuant to Section 3.4, delivered to the Project all Operating Spare Parts
required by the Operating Spare Parts List to be delivered to the Project prior
to Final Completion.

 

Contractor certifies that it achieved all requirements under the Agreement for
Final Completion on                                          , 200    .

 

Attached is all documentation required under the Agreement to be provided by
Contractor with this Final Completion Certificate.

 

IN WITNESS WHEREOF, Contractor has caused this Final Completion Certificate to
be duly executed and delivered as of the date first written above.

 

 

BECHTEL CORPORATION

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

cc:                                 Sabine Pass LNG, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Attn: General Counsel

 

N-1

--------------------------------------------------------------------------------


 

Owner Acceptance or Rejection of Final Completion Certificate

 

Pursuant to Section 11.7 of the Agreement, Owner                       accepts
or                         rejects (check one) the Final Completion Certificate.

 

If Final Completion was achieved, Final Completion was achieved on
                          , 200    .

 

Acceptance of Final Completion shall not relieve Contractor of any of
Contractor’s remaining obligations in accordance with the requirements of the
Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement,
including Warranty obligations.

 

The basis for any rejection of Final Completion is attached hereto.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

N-2

--------------------------------------------------------------------------------


 

ATTACHMENT O

 

INSURANCE REQUIREMENTS

 

1.                                       Contractor’s Insurance.

 

A.                                   Types and Amounts of Insurance.  Subject to
Section 7.1B of the Agreement, Contractor shall at its own cost and expense
procure and maintain in full force and effect at all times specified in Section
1B the following insurances on an occurrence basis for coverages at not less
than the following limits of liability:

 

1.                                       Workers’ Compensation and Employer’s
Liability Insurance. Contractor shall comply with Applicable Law with respect to
workers’ compensation requirements and other similar requirements where the Work
is performed and shall procure and maintain workers’ compensation and employer’s
liability policies in accordance with Applicable Law and the requirements of
this Agreement.  These policies shall include coverage for all states and other
applicable jurisdictions, voluntary compensation coverage, alternate employer
endorsement and occupational disease.  If the Work is to be performed on or near
navigable waters, the policies shall include coverage for United States
Longshoremen’s and Harbor Workers’ Act, Death on the High Seas Act, the Jones
Act, the Outer Continental Shelf Lands Act, and other Applicable Law regarding
maritime law.  A maritime employer’s liability policy may be used to satisfy
applicable parts of this requirement with respect to Work performed on or near
navigable waters.  If Contractor is not required by Applicable Law to carry
workers’ compensation insurance, then Contractor shall provide the types and
amounts of insurance which are mutually agreeable to the Parties.

 

Minimum limits:

 

Workers’ Compensation: Statutory

 

Employer’s Liability: U.S.$1,000,000 each accident, U.S.$1,000,000 disease each
employee and U.S.$1,000,000 disease policy limit

 

2.                                       Commercial General Liability
Insurance.  This policy shall provide coverage against claims for bodily injury
(including bodily injury and death), property damage (including loss of use) and
personal injury, and shall include contractual liability (such coverage not to
be written on a limited basis) insuring the indemnity obligations assumed by
Contractor under the Agreement, products and completed operations coverage (for
a minimum of five (5) years after Substantial Completion), premises and
operations coverage, broad form property damage coverage, independent
contractors, actions over indemnity coverage, sudden and accidental pollution
liability coverage including clean up on or off the Site, non-owned watercraft
liability and deletion of any explosion, collapse, or underground exclusions. 
The policy shall be endorsed to provide coverage wherever the Work is
performed.  The aggregate limits shall apply separately to each annual policy
period, except for the products and completed operations coverage, which shall
be a Project aggregate.  This coverage will be subject to a maximum deductible
of U.S.$25,000.

 

O-1

--------------------------------------------------------------------------------


 

Minimum limits:                    U.S.$1,000,000 combined single limit each
occurrence

 

U.S.$2,000,000 general aggregate, with such limits dedicated to the Project

 

U.S.$2,000,000 products and completed operations aggregate, with such limits
dedicated to the Project

 

3.                                 Commercial Automobile Insurance.  This policy
shall include coverage for all owned, hired, rented, and non-owned automobiles
and equipment.  This coverage will be subject to a maximum deductible of
U.S.$25,000.

 

Minimum limit:                      U.S.$1,000,000 combined single limit each
accident

 

4.                                       Umbrella or Excess Liability
Insurance.  This policy shall be written on a “following form” basis and shall
provide coverage in excess of the coverages required to be provided by
Contractor for employer’s liability insurance, commercial general liability
insurance, maritime employer’s liability insurance, aircraft liability insurance
and commercial automobile liability insurance.  The aggregate limit shall apply
separately to each annual policy period, except for the products and completed
operations coverage, which shall be a Project aggregate.

 

Minimum limits:

 

At LNTP:

 

U.S.$ 10,000,000 combined single limit each occurrence

 

U.S.$ 10,000,000 aggregate limit, with such limits dedicated to the Project

 

At NTP:

 

U.S.$ 100,000,000 combined single limit each occurrence

 

U.S.$ 100,000,000 aggregate limit, with such limits dedicated to the Project

 

5.                                             Aircraft Liability Insurance.  If
applicable, this policy shall provide coverage for bodily injury and property
damage and shall cover aircraft that is owned, leased, rented or chartered by
Contractor.  The policy shall include coverage for passengers and crew, cover
all owned and non-owned aircraft, and be endorsed to provide a voluntary
settlement.

 

Minimum limit:                      U.S.$10,000,000 per occurrence

 

O-2

--------------------------------------------------------------------------------


 

6.                                 Hull and Machinery Insurance.  This policy
shall be provided by Contractor if applicable and shall cover any watercraft
that is owned, leased, rented or chartered by Contractor.  If not provided for
in the protection and indemnity policy in Section 1A.7 of this Attachment O,
this policy shall include collision liability and tower’s liability with
sister-ship clause un-amended.  All “as owner” and “other than owner” clauses
shall be deleted, and navigational limitations shall be adequate for Contractor
to perform the specified Work.

 

Hull: Fair Market Value of each vessel

 

7.                                             Protection and Indemnity
Insurance (P&I).  This policy shall be provided by Contractor if applicable and
shall cover any watercraft that is owned, leased, rented or chartered by
Contractor.  The coverage provided shall include marine contractual liability,
tankerman’s liability, pollution liability, removal of wreck and/or debris, and
if not provided for in the hull and machinery policy, collision liability and
tower’s liability with sister-ship clause un-amended.  All “as owner” and “other
than owner” clauses shall be deleted, and navigational limitations shall be
adequate for Contractor to perform the specified Work.

 

If pollution liability coverage is not provided by the P&I underwriter,
pollution liability insurance shall be separately provided that will cover
bodily injury, property damage, including cleanup costs and defense costs
imposed under Applicable Law (including the Oil Pollution Act of 1990 (OPA) and
the Comprehensive Environmental Response Compensation and Liability Act
(CERCLA)), resulting from pollution conditions of contaminants or pollutants
into or upon the land, the atmosphere or any water course or body of water.

 

Minimum Limits:                   Protection and indemnity coverage provided
with a minimum limit of U.S.$100,000,000.  (This limit may be satisfied with a
minimum underlying limit of U.S.$1,000,000 and the remaining U.S.$99,000,000
provided through excess P&I coverage which “follows form” with the underlying
policy.)

 

Pollution liability coverage provided with a minimum limit of U.S.$100,000,000.

 

8.                                       Contractor’s Construction Equipment
Floater.  Contractor shall maintain (or self-insure) equipment insurance
covering all Construction Equipment and items (whether owned, rented, or
borrowed) of Contractor that will not become part of the Facility.  It is
understood that this coverage shall not be included under the builders risk
policy.

 

9.                                       Builder’s Risk Insurance.  Property
damage insurance on an “all risk” basis insuring Contractor, Owner and Lender,
as their interests may appear, including coverage against loss or damage from
the perils of earth movement (including earthquake, landslide,

 

O-3

--------------------------------------------------------------------------------


 

subsidence and volcanic eruption), flood, windstorm, startup and testing,
strike, riot, civil commotion and malicious damage but excluding terrorism.

 

(a)                                  Property Covered:  The insurance policy
shall provide coverage for (i) the buildings, structures, boilers, machinery,
Equipment, facilities, fixtures, supplies, fuel, and other properties
constituting a part of the Facility, (ii) free issue items used in connection
with the Facility, (iii) the inventory of spare parts to be included in the
Facility, (iv) property of others in the care, custody or control of Contractor
or Owner in connection with the Project, (v) all preliminary works, temporary
works and interconnection works, (vi) foundations and other property below the
surface of the ground, and (vii) electronic equipment and media.

 

(b)                                 Additional Coverages:  The insurance policy
shall insure (i) the cost of preventive measures to reduce or prevent a loss
(sue & labor) in an amount not less than U.S.$10,000,000, (ii) operational and
performance testing for a period not less than ninety (90) Days, (iii) inland
transit with sub-limits sufficient to insure the largest single shipment to or
from the Site from anywhere within the United States of America, (iv) expediting
expenses (defined as extraordinary expenses incurred after an insured loss to
make temporary repairs and expedite the permanent repair of the damaged property
in excess of the delayed startup coverage even if such expenses do not reduce
the delayed startup loss) in an amount not less than U.S.$15,000,000, (v)
off-Site storage with sub-limits sufficient to insure the full replacement value
of any property or Equipment not stored on the Site, (vi) the removal of debris
with a sub-limit not less than twenty-five percent (25%) of the loss amount, but
subject to a maximum of U.S.$10,000,000 and (vii) pollution clean up and removal
for a sub-limit not less than U.S.$1,000,000.

 

(c)                                  Special Clauses:  The insurance policy
shall include (i) a seventy-two (72) hour flood/storm/earthquake clause, (ii)
unintentional errors and omissions clause, (iii) a 50/50 clause, (iv) a
requirement that the insurer pay losses within thirty (30) Days after receipt of
an acceptable proof or loss or partial proof of loss, (v) an other insurance
clause making this insurance primary over any other insurance, (vi) a clause
stating that the policy shall not be subject to cancellation by the insurer
except for non-payment of premium and (vii) an extension clause allowing the
policy period to be extended up to six (6) months with respect to physical loss
or damage without modification to the terms and conditions of the policy and a
pre-agreed upon premium.

 

(d)                                 Prohibited Exclusions:  The insurance policy
shall not contain any (i) coinsurance provisions, (ii) exclusion for loss or
damage resulting from freezing and mechanical breakdown, (iii) exclusion for
loss or damage covered under any guarantee or warranty arising out of an insured
peril, (iv) exclusion for resultant damage caused by ordinary wear and tear,
gradual deterioration, normal subsidence, settling, cracking, expansion or
contraction

 

O-4

--------------------------------------------------------------------------------


 

and faulty workmanship, design or materials no more restrictive than the LEG
3/96 or DE-5 exclusion.

 

(e)                                  Sum Insured:  The insurance policy shall
(i) be on a completed value form, with no periodic reporting requirements, (ii)
insure one hundred percent (100%) of the Facility’s insurable values, (iii)
value losses at replacement cost, without deduction for physical depreciation or
obsolesce including custom duties, Taxes and fees and (iv) insure loss or damage
from earth movement, flood and windstorm without a sub-limit.

 

(f)                                    Deductible:  The insurance policy shall
have no deductible greater than U.S.$500,000 per occurrence; provided, however,
for flood and named windstorm,  the deductible shall not be greater than two
percent (2%) of values at risk,  subject to a minimum deductible of
U.S.$1,000,000 and a maximum deductible of U.S.$2,000,000 for flood and
windstorm.

 

(g)                                 Payment of Insurance Proceeds:  The property
damage proceeds under the builder’s risk policy shall be paid as follows with
respect to any one occurrence:

 

(i)                                     the first Five Million U.S. Dollars
(U.S.$5,000,000) of amounts paid under the builder’s risk insurance policy for
property damage shall be paid by the insurance carrier directly to Contractor,
which shall be used by Contractor in connection with the repair, replacement or
other necessary work in connection with the loss or damage to the Facility; and

 

(ii)                                  any amounts in excess of Five Million U.S.
Dollars (U.S.$5,000,000) for property damage shall (x) be paid by the insurance
carrier directly to the Collateral Agent, and Owner shall pay such insurance
proceeds to Contractor in accordance with Monthly Invoices submitted to Owner
for the completion by Contractor of repairs, replacement and other necessary
work in accordance with the restoration plan prepared by Contractor and approved
by Owner, the Administrative Agent, and the Independent Engineer and (y),
provided that the conditions set forth in clause (x) have been satisfied, be
paid by Owner to Contractor in accordance with the following schedule: (a) for
the first Five Million U.S. Dollars (U.S.$5,000,000) of builder’s risk proceeds
received by the Collateral Agent,  Owner shall have five (5) Business Days after
the Collateral Agent’s receipt of such proceeds to pay Contractor; (b) for the
Forty Million U.S. Dollars (U.S.$40,000,000) in builder’s risk proceeds received
by the Collateral Agent in excess of the amounts referred to in clause (a)
above, Owner shall have fifteen (15) Business Days after the Collateral Agent’s
receipt of such proceeds to pay Contractor; and (c) and for any builder’s risk
proceeds received by the Collateral Agent in excess of the amounts referred to

 

O-5

--------------------------------------------------------------------------------


 

in clause (b), Owner shall have thirty (30) Business Days after the Collateral
Agent’s receipt of such proceeds to pay Contractor.   Notwithstanding the
foregoing, under no circumstances shall Owner be required to pay any builder’s
risk insurance proceeds to Contractor if Owner or Lender elects not to repair or
rebuild the Facility, except to the extent Contractor has incurred costs in
excess of the Five Million U.S. Dollars (U.S.$5,000,000) of builder’s risk
proceeds paid directly to Contractor for safety, protection and salvage.  For
the avoidance of doubt, if there is a delay in the approval of the restoration
plan beyond the times specified in Section 1A.9(g)(ii)(y) (a), (b) or (c)
through no fault of Contractor, and Contractor satisfies all other conditions in
Section 1A.9(g)(ii) for the payment of builder’s risk proceeds received by the
Collateral Agent, then Contractor shall be entitled to relief to the extent
permitted under Section 6.2A.7 of the Agreement.

 

10.                                 Builder’s Risk Delayed Startup Insurance. 
Delayed startup coverage insuring Owner and Lender, as their interests may
appear, covering the Owner’s fixed costs and debt service as a result of any
loss or damage insured by Section 1A.9 above resulting in a delay in Substantial
Completion of the Facility beyond its anticipated date of Substantial Completion
in an amount equal to eighteen (18) months (or longer period of time, as
determined by Owner after receiving the results of the probable maximum loss
report) projected fixed costs plus debt service of Owner.  This coverage shall
be on an actual loss-sustained basis.  Any proceeds from delay in startup
insurance shall be payable solely to the Lender or its designee and shall not in
any way reduce or relieve Contractor of any of its obligation or liabilities
under the Agreement.

 

Such insurance shall (a) have a deductible of not greater than sixty (60) Days
aggregate for all occurrences during the builder’s risk policy period, (b)
include an interim payments clause allowing for the monthly payment of a claim
pending final determination of the full claim amount, (c) cover loss sustained
when access to the Site is prevented due to an insured peril at premises in the
vicinity of the Site for a period not less than sixty (60) Days, (d) cover loss
sustained due to the action of a public authority preventing access to the Site
due to imminent or actual loss or destruction arising from an insured peril at
premises in the vicinity of the Site for a period not less than sixty (60) Days,
(e) insure loss caused by FLEXA named perils to finished Equipment (including
machinery) while awaiting shipment at the premises of a Subcontractor or
Sub-subcontractor, (f) not contain any form of a coinsurance provision or
include a waiver of such provision, (g) cover loss sustained due to the
accidental interruption or failure, caused by an insured peril, of supplies of
electricity, gas, sewers, water or telecommunication up to the terminal point of
the utility supplier with the Site for a period not less than sixty (60) Days,
(h) covering delays resulting from any item of Construction Equipment who loss
or damage could result in a delay in Substantial Completion of the Facility
beyond the deductible period of the delayed startup insurance, and (i) an
extension clause allowing the policy period to be extended up to six (6) months
without modification to the terms and conditions (other than the deductible) of
the policy and a pre-agreed premium.

 

O-6

--------------------------------------------------------------------------------


 

11.                                 Marine Cargo Insurance.  Cargo insurance
insuring Contractor, Owner and Lender, as their interests may appear, on a
“warehouse to warehouse” basis including land, air and marine transit insuring
“all risks” of loss or damage on a C.I.F. basis plus ten percent (10%) from the
time the goods are in the process of being loaded for transit until they are
finally delivered to the Site including shipment deviation, delay, forced
discharge, re-shipment and transshipment.  Such insurance shall (a) include
coverage for war, strikes, theft, pilferage, non-delivery, charges of general
average sacrifice or contribution, salvage expenses, temporary storage in route,
consolidation, repackaging, refused and returned shipments, debris removal, (b)
contain a replacement by air extension clause, a 50/50 clause, a difference in
conditions for C.I.F. shipments, an errors and omissions clause, an import duty
clause and a non-vitiation clause (but subject to a paramount warranty for
surveys of critical items), (c) contain no exclusion for inadequate packing, (d)
provide coverage for sue and labor in an amount not less than $1,000,000 and (e)
insure for the replacement value of the largest single shipment on a C.I.F.
basis plus ten percent (10%).

 

The property damage proceeds under the marine cargo policy shall be paid as
follows with respect to any one occurrence:

 

(i)                                     the first Five Million U.S. Dollars
(U.S.$5,000,000) of amounts paid under the marine cargo insurance policy for
property damage shall be paid by the insurance carrier directly to Contractor,
which shall be used by Contractor in connection with the repair, replacement or
other necessary work in connection with the Facility; and

 

(ii)                                  any amounts in excess of Five Million U.S.
Dollars (U.S.$5,000,000) for property damage shall (x) be paid by the insurance
carrier directly to the Collateral Agent, and Owner shall pay such insurance
proceeds to Contractor in accordance with Monthly Invoices submitted to Owner
for the completion by Contractor of repairs, replacement and other necessary
work in accordance with the restoration plan prepared by Contractor and approved
by Owner, the Administrative Agent, and the Independent Engineer and (y),
provided that the conditions set forth in clause (x) have been satisfied, be
paid by Owner to Contractor in accordance with the following schedule: (a) for
the first Five Million U.S. Dollars (U.S.$5,000,000) of marine cargo proceeds
received by the Collateral Agent,  Owner shall have five (5) Business Days after
the Collateral Agent’s receipt of such proceeds to pay Contractor; (b) for the
Forty Million U.S. Dollars (U.S.$40,000,000) in marine cargo proceeds received
by the Collateral Agent in excess of the amounts referred to in clause (a)
above, Owner shall have fifteen (15) Business Days after the Collateral Agent’s
receipt of such proceeds to pay Contractor; and (c) and for any marine cargo
proceeds received by the Collateral Agent in excess of the amounts referred to
in clause (b), Owner shall have thirty (30) Business Days after the Collateral
Agent’s receipt of such proceeds to pay Contractor.   Notwithstanding the
foregoing, under no circumstances shall Owner be required to pay any marine
cargo insurance proceeds to Contractor if Owner or Lender elects not to repair
or rebuild the Facility, except to the extent

 

O-7

--------------------------------------------------------------------------------


 

Contractor has incurred costs in excess of the Five Million U.S. Dollars
(U.S.$5,000,000) of marine cargo proceeds paid directly to Contractor for
safety, protection and salvage.  For the avoidance of doubt, if there is a delay
in the approval of the restoration plan beyond the times specified in this
Section 1A.11(ii)(y) (a), (b) or (c) through no fault of Contractor, and
Contractor satisfies all other conditions in Section 1A.11(ii) for the payment
of marine cargo proceeds received by the Collateral Agent, then Contractor shall
be entitled to relief to the extent permitted under Section 6.2A.7 of the
Agreement.

 

12.                                 Marine Cargo Delayed Startup Insurance.
 Delayed startup insurance insuring Owner and Lender, as their interest may
appear, for the Owner’s fixed costs, including debt service, due to a delay in
achievement of Substantial Completion of the Project arising out of an event
insured by the marine cargo insurance.  Such insurance shall (a) cover loss
sustained when ingress to or egress from the Site is prevented, (b) include an
interim payments clause allowing for the monthly payment of a claim pending
final determination of the full claim amount and (c) loss, breakdown or damage
to the hull, machinery or equipment of the vessel or aircraft on which the
insured property is being transported, resulting in a delay in achievement of
Substantial Completion of the Facility beyond its anticipated date of
Substantial Completion in an amount to be determined by Owner and Lender but
subject to commercial availability at a reasonable cost.  Such insurance shall
have a deductible of not greater than sixty (60) Days aggregate for all
occurrences during the policy period.  Any proceeds from delay in startup
insurance shall be payable solely to Lender or its designee and shall not in any
way reduce or relieve Contractor of any of its obligation or liabilities under
the Agreement.

 

13.                                 Marine Terminal Liability Operations
Insurance.  This policy shall provide coverage against claims arising out of
operations including products and completed operations hazard and independent
contractors for all sums which Contractor or Owner shall become obligated to pay
by reason of bodily injury or property damage as a result of loss, damage,
injury or expense (including expenses for removal of the spill of a pollutant)
and including loss of use, to any vessel and its equipment, cargo, freight or
other interests onboard, the property of others, including the cost of or
expense for the removal of wreck or debris of such property, while docking,
undocking, or while in Contractor’s or Owner’s custody or possession as landing
owners or operators at the locations scheduled or while proceeding to or from
such premises or caused directly or indirectly by the freeing or breaking away
from such premises.  The limit for such insurance shall be set a level that is
reasonably acceptable to Contractor, Owner and Lender and sufficient to cover
the maximum probable loss to the LNG tanker and its contents.

 

14.                                 Charter’s Legal Liability Insurance. 
Charter’s legal liability policy insuring Contractor and Owner Group for their
legal liabilities to third parties arising out of negligence and for which
Contractor or Owner Group is held responsible for the actions of any
Subcontractor or Sub-subcontractor while using a watercraft (including time,
voyage and bare boat charters) in connection with the Project.

 

O-8

--------------------------------------------------------------------------------


 

Minimum limits:          U.S.$100,000,000 per occurrence

Maximum deductible:  U.S.$25,000 per occurrence

 

B.                                     Time for Procuring and Maintaining
Insurance.  Contractor shall procure no later than LNTP the coverages specified
in Sections 1A.1, 1A.2, 1A.3 and 1A.4 (except only U.S.$10,000,000 in minimum
limits is required for each occurrence and aggregate from LNTP for the coverages
under Section 1A.4).  Contractor shall procure no later than NTP the coverages
specified in Sections 1A.4 (having the minimum limits of U.S.$100,000,000 for
each occurrence and aggregate), 1A.5, 1A.6, 1A.7, 1A.8, 1A.9, 1A.10, 1A.11,
1A.12 and 1A.14.   Contractor shall procure the coverage specified in Section
1A.13 no later than three (3) months prior to arrival of the first LNG tanker. 
Contractor shall maintain in full force and effect at all times commencing from
such dates through Substantial Completion for all coverages under this
Attachment O (except in the case of products and completed operations coverage
under Section 1A.2 and 1A.4, which shall be maintained in full force and effect
for a further period of five (5) years).

 

C.                                     Combination of Insurance Coverages. 
Contractor may combine any one or more of the insurance coverages specified in
Sections 1A.4, 1A.7 and 1A.13 into one (1) policy, provided that the coverage
provided by such combined policy shall meet the requirements of Sections 1A.4,
1A.7 and 1A.13 and shall not provide less coverage than that which would have
been provided had the insurances been procured separately under Sections 1A.4,
1A.7 and 1A.13.  Contractor may also arrange separate/stand-alone policies of
insurance for any of the insurances required to the extent it is economical to
do so and still provides the required level of insurance.  For example, it may
be required to place pollution insurance on a stand-alone basis or some of the
coverage for flood and windstorm risk may also need to be placed on a
stand-alone basis.

 

D.                                    Insurance Companies.  All insurance
required to be obtained by Contractor pursuant to this Agreement shall be from
an insurer or insurers permitted to conduct business as required by Applicable
Law and shall be rated with either an “A-: IX” or better by Best’s Insurance
Guide Ratings or “A-” or better by Standard and Poor’s.

 

E.                                      Subcontractor’s and Sub-subcontractor’s
Insurance Requirements.  Contractor shall ensure that each Subcontractor and
Sub-subcontractor shall either be covered by the insurance provided by
Contractor pursuant to this Agreement, or by insurance procured by a
Subcontractor or Sub-subcontractor.  Should a Subcontractor or Sub-subcontractor
be responsible for procuring its own insurance coverage, Contractor shall ensure
that each such Subcontractor or Sub-subcontractor shall procure and maintain
insurance to the full extent required of Contractor under this Agreement and
shall be required to comply with all of the requirements imposed on Contractor
with respect to such Contractor-provided insurance on the same terms as
Contractor, except that Contractor shall have the sole responsibility for
determining the limits of coverage required to be obtained by such
Subcontractors or Sub-subcontractors in accordance with reasonably prudent
business practices.  Subject to Section 7.1B of the Agreement, all such
insurance shall be provided for at the sole cost of Contractor or its
Subcontractors or Sub-subcontractors.  Failure of Subcontractors or
Sub-subcontractors to procure and maintain such insurance coverage shall not
relieve Contractor of its responsibilities under the Agreement.

 

O-9

--------------------------------------------------------------------------------


 

F.                                      Named and Additional Insured.

 

1.                                       The following insurance policies
provided by Contractor shall include Owner Group as Additional Insureds:
employer’s liability, commercial automobile, aircraft liability, hull and
machinery, and protection and indemnity insurance.

 

2.                                       The following insurance policies
provided by Contractor shall include Owner Group as Named Insureds:  commercial
general liability, umbrella or excess liability, builder’s risk, builder’s risk
delayed startup, marine cargo, marine cargo delayed startup and marine terminal
liability operations, and charter’s legal liability insurance.

 

G.                                     Waiver of Subrogation and Waiver of
Claims.

 

1.                                       All policies of insurance provided by
Contractor or any of its Subcontractors or Sub-subcontractors pursuant to this
Agreement shall include clauses providing that each underwriter shall waive its
rights of recovery, under subrogation or otherwise, against Owner Group.

 

2.                                       Contractor waives any and all claims,
damages, losses, costs, and expenses against Owner Group to the extent such
claims, damages, losses, costs and expenses have already been paid by the
insurance procured by Contractor pursuant to the Agreement.

 

H.                                    Contractor’s Insurance is Primary.  The
insurance policies of Contractor and its Subcontractors and Sub-subcontractors
shall state that such coverage is primary and non-contributory to any other
insurance or self-insurance available to or provided by the Owner Group.

 

I.                                         Severability.  All policies (other
than in respect to worker’s compensation insurance) shall insure the interests
of the Owner Group regardless of any breach or violation by Contractor or any
other Party of warranties, declarations or conditions contained in such
policies, any action or inaction of Owner or others, or any foreclosure relating
to the Project or any change in ownership of all or any portion of the Project.

 

J.                                        Copy of Policy.  At Owner’s request,
Contractor shall promptly provide Owner certified copies of each of the
insurance policies of Contractor, or if the policies have not yet been received
by Contractor, then with binders of insurance, duly executed by the insurance
agent, broker or underwriter fully describing the insurance coverages effected.

 

K.                                    Limitation of Liability.  Types and limits
of insurance shall not in any way limit any of Contractor’s obligations,
responsibilities or liabilities under this Agreement.

 

L.                                      Jurisdiction.  All insurance policies
shall include coverage for jurisdiction within the United States of America or
other applicable jurisdiction.

 

M.                                 Miscellaneous.  Contractor and its
Subcontractors and Sub-subcontractors shall do nothing to void or make voidable
any of the insurance policies purchased and maintained by

 

O-10

--------------------------------------------------------------------------------


 

Contractor or its Subcontractors or Sub-subcontractors hereunder.  Contractor
shall promptly give Owner and Lender notice in writing of the occurrence of any
casualty, claim, event, circumstance, or occurrence that may give rise to a
claim under an insurance policy hereunder and arising out of or relating to the
performance of the Work.  In addition, Contractor shall ensure that Owner is
kept fully informed of any subsequent action and developments concerning the
same, and assist in the investigation of any such casualty, claim, event,
circumstance or occurrence.

 

N.                                    Instructions for Certificate of
Insurance.  Contractor’s certificate of insurance form, completed by
Contractor’s insurance agent, broker or underwriter, shall reflect all of the
insurance required by Contractor, the recognition of additional insured status,
waivers of subrogation, and primary/non-contributory insurance requirements
contained in this Attachment O and elsewhere in the Agreement.

 

O.                                    Certificate of Insurance Requirements. 
Prior to the commencement of any Work under this Agreement and in accordance
with Section 1B of this Attachment O, Contractor shall deliver to Owner
certificates of insurance reflecting all of the insurance required of Contractor
under this Agreement.  All certificates of insurance and associated notices and
correspondence concerning such insurance shall be addressed to the contact
information listed in the Agreement for notices, plus the following: Sabine Pass
LNG, L.P., 717 Texas Avenue, Suite 3100, Houston, Texas 77002, Facsimile: (713)
659-5459, Attn: Don Turkleson.

 

In addition, each such certificate of insurance for employer’s liability,
commercial liability, aircraft, hull and machinery, and protection and indemnity
insurance shall include the following language:

 

“Additional Insured:  Sabine Pass LNG, L.P., Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees named as Additional Insureds on employer’s liability, commercial
liability, aircraft, hull and machinery, and protection and indemnity
insurance.  The coverage afforded the Additional Insured under these policies
shall be primary insurance.  If the Additional Insured has other insurance which
is applicable to a loss or claim, such other insurance shall be on an excess or
contingent basis.”

 

“Waiver of Subrogation in favor of Additional Insureds as respects all policies
required hereunder.”

 

In addition, each such certificate of insurance for commercial general
liability, umbrella excess liability, builder’s risk, builder’s risk delayed
start up, marine cargo, marine cargo delayed start up, marine terminal liability
operations and charter’s legal liability insurance shall include the following
language:

 

“Named Insured:  Sabine Pass LNG, L.P., Lender and each of their respective
subsidiaries, affiliates, partners, co-venturers, agents, officers, directors
and employees as Named Insureds on commercial general liability, umbrella excess
liability, builder’s risk, builder’s risk delayed start up, marine cargo, marine
cargo delayed start up, marine terminal liability operations insurance and
charter’s legal liability insurance.  The coverage afforded the

 

O-11

--------------------------------------------------------------------------------


 

Named Insured under these policies shall be primary insurance.  If the Named
Insured has other insurance which is applicable to a loss or claim, such other
insurance shall be on an excess or contingent basis.”

 

“Waiver of Subrogation in favor of Named Insureds as respects all policies
required hereunder.”

 

P.                                      Acceptable Policy Terms and Conditions: 
All policies of insurance required to be maintained by Contractor shall be
written on reasonable and customary policy forms with conditions and exclusions
consistent with insurance written for facilities of similar size and scope as
the Facility.

 

Q.                                    Deductibles.  Contractor and Owner shall
bear the cost of deductibles under the insurance provided by Contractor pursuant
to this Attachment O in accordance with the allocation of risk found elsewhere
in this Agreement.

 

2.                                       Policy Cancellation and Change:  All
policies of insurance required to be maintained pursuant to this Attachment O
shall be endorsed so that if at any time they are canceled, or their coverage is
reduced (by any party including the insured) so as to affect the interests of
Owner or Lender, such cancellation or reduction shall not be effective as to
Owner or Lender for sixty (60) Days after receipt by Owner and Lender of written
notice from such insurer of such cancellation or reduction, provided that (i)
cancellation or reduction for marine cargo war risk shall not be effective for
seven (7) Days after receipt by Owner and Lender of written notice from such
insurer of such cancellation or reduction and (ii) for non-payment of premium,
cancellation or reduction shall not be effective for ten (10) Days after receipt
by Owner and Lender of written notice from such insurer of such cancellation or
reduction.

 

3.                                       Reports:  Contractor will advise Owner
and Lender in writing promptly of (1) any material changes in the coverage or
limits provided under any policy required by this Attachment O and (2) any
default in the payment of any premium and of any other act or omission on the
part of Contractor which may invalidate or render unenforceable, in whole or in
part, any insurance being maintained by the Contractor pursuant to this
Attachment O.

 

4.                                       Control of Loss:  If commercially
feasible, all policies of insurance required to be maintained pursuant to this
Attachment O, wherein more than one insurer provides the coverage on any single
policy, shall have a clause (or a separate agreement among the insurers) wherein
all insurers have agreed that the lead insurers shall have full settlement
authority on behalf of the other insurers.

 

5.                                       Loss Survey:  All policies of insurance
required to be maintained pursuant to this Attachment O, wherein more than one
insurer provides the coverage on any single policy, shall have a clause (or a
separate agreement among the insurers) wherein all insurers have agreed upon the
employment of a single firm to survey and investigate all losses on behalf of
the insurers.

 

6.                                       Miscellaneous Policy Provisions:  All
insurance policies providing builder’s risk, builder’s risk delayed startup,
marine cargo or marine cargo delayed startup (i) shall not include any annual or
term aggregate limits of liability except for the perils of flood, earth
movement and windstorm, (ii) shall have any aggregate limits of liability apply
separately with respect to the Project, (iii)

 

O-12

--------------------------------------------------------------------------------


 

shall have aggregate limits for flood, earth movement and windstorm that apply
annually and (iv) if commercially feasible, shall not include a clause requiring
the payment of additional premium to reinstate the limits after loss except for
insurance covering the perils of flood, earth movement and windstorm.

 

7.                                       Lender Requirements:  Contractor agrees
to cooperate with Owner and as to any changes in or additions to the foregoing
insurance provisions made necessary by requirements imposed by Lender (including
additional insured status, notice of cancellation, certificates of insurance),
provided that any resulting costs of increased coverage shall be reimbursable by
Owner and provided further that no such requirements shall materially adversely
affect Contractor’s risk exposure.  All policies of insurance required to be
maintained pursuant to this Attachment O shall contain terms and conditions
reasonably acceptable to Owner after consultation with Lender.

 

O-13

--------------------------------------------------------------------------------


 

ATTACHMENT P

 

CONTRACTOR PERMITS

 

Contractor shall be responsible for obtaining all of the following Permits and
any and all other Permits not listed below but required for the performance of
the Work, except for the Owner Permits set forth in Attachment Q.

 

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

AGENCY CONTACT
INFORMATION

 

REGULATED
ACTIVITY

 

TECHNICAL INFORMATION
NEEDED FOR APPLICATION

 

DATE
REQUIRED

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notice of Proposed Construction or Alteration - FAA Form 7460-1

 

14 CFR Part 77

 

Federal Aviation Administration (FAA)

 

Federal Aviation Administration, Southwest Regional Office - Air Traffic
Airspace Branch, ASW-520, 2601 Meachan Blvd., Fort Worth, TX 76137-4298 Phone:
(817) 222-5520

 

Construction or use of tall structures including cranes

 

Locations and dimensions of Tanks and any other significant structures

 

30 Days prior to the erection of the obstruction that exceeds 200 feet

 

An Obstruction Evaluation/Airport Airspace Analysis (OE/AAA) is required if the
Facility will have structures greater than 200 feet or will be located less than
20,000 ft from an airport. Although the Tanks are less than 200 feet tall, there
are several public air strips in the vicinity; Therefore, it is advisable to
notify FAA of the project so they can conduct an OE/AAA to determine if the
Tanks will require any special marking or additional lighting.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Temporary emergency and non-emergency diesel powered electrical generators

 

 

 

Louisiana Department of Environmental Quality (LDEQ)

 

 

 

Operation and emissions of generator engine

 

Engine emissions based on manufacturer’s data must not exceed LCEQ limits.
Exhaust emission test must be performed within 60 days of initial operation.

 

As required to support Permit requirement

 

Exhaust emission testing and reporting required with 60 days of initial
operation.

 

P-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Bottom Dredge Permit

 

LAC 76:XIII.101

 

Louisiana Department of Wildlife and Fisheries (LDWF)

 

LDWF-Region V, 1213 N Lakeshore Dr., Lake Charles, LA 70601
Phone:(337) 491-2580

 

Dredging of fill material, sand and gravel from state-owned water bottoms

 

 

 

Prior to the mobilization of dredge equipment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spill Prevention Plan

 

 

 

LDWF

 

Jim Hanifen, LDWF-Coastal Ecology Section, 2000 Quail Drive, Baton Rouge, LA
70898
Phone:(225) 765-2379

 

Storage of petroleum products in coastal tidal areas.

 

LDWF can require that a plan to prevent spills from petroleum product storage
tanks be submitted and approved. This is normally not required for small
portable tanks used in construction work. However, the LDWF must be contacted to
determine requirement for the specific Site and tank installation

 

On or before mobilization at Site

 

Contractor to determine if needed and inform Owner.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LDEQ hazardous waste stream notification

 

 

 

LDEQ

 

 

 

Generation of any amount of hazardous waste on the Site.

 

List of normal hazardous and class 1 wastes.

 

Not anticipated

 

If Owner has EPA ID number, Owner would provide notification to LDEQ.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fire Protection

 

 

 

Johnsons Bayou Fire Department

 

Johnsons Bayou Fire Department; 155 Berwick Road; Cameron, LA 70631 (337)
569-2119

 

Fire protection and mutual aid agreements

 

 

 

On or before mobilization of permitted structures are erected at the Site

 

It is not anticipated that these Permits will be required. Those that may apply
pertain to occupied structures such as trailers.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Air permit

 

 

 

LDEQ

 

 

 

Concrete Batch Plant

 

 

 

On or before mobilization of the batch plant to the Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Occupancy Permit

 

 

 

Cameron Parish

 

 

 

 

 

 

 

On or before habitable structures are mobilized to the Site

 

 

 

P-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

General Construction Permit

 

 

 

Cameron Parish Police Jury

 

 

 

 

 

 

 

As required to support permitted activities

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LPDES hydrostatic test wastewater discharge permit

 

 

 

LDEQ

 

Permits Section, LDEQ Water Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810
Phone:(225) 219-3110

 

Discharge of hydrostatic test wastewater to surface waters

 

 

 

Prior to discharge of hydrotest water

 

 

 

P-3

--------------------------------------------------------------------------------


 

ATTACHMENT Q

 

OWNER PERMITS

 

Owner shall obtain the Owner Permits listed below.

 

PERMIT OR
APPROVAL

 

REGULATORY
REFERENCE

 

RESPONSIBLE
AGENCY

 

AGENCY CONTACT
INFORMATION

 

REGULATED
ACTIVITY

 

TECHNICAL INFORMATION
NEEDED FOR
APPLICATION

 

DATE
REQUIRED

 

COMMENTS

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NGA Section 3 Application

 

 

 

U.S. Federal Energy Regulatory Commission (FERC)

 

 

 

LNG Facility

 

Environmental Resource Reports 1-13 submitted with FERC filing Environmental
Information Request #1 Environmental Information Request #2 Environmental
Information Response #3

 

NTP

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10/404 jurisdictional determination

 

33 CFR 320 to 330

 

U.S. Army Corps of Engineers (USACOE)

 

Bruce Bennet, U.S. Army Corps of Engineers, 2000 Fort Point Road, Galveston, TX
77550 Phone:(409) 766-6389

 

Construction activities in lakes, streams, wetlands

 

Consultation Request for jurisdictional determination Request for appeal to
jurisdictional determination Revised wetland delineation report

 

NTP or as specified in FERC Authorization

 

 

 

Q-1

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Section 10/404 Construction Permit

 

33CFR 320 to 330

 

U.S. Army Corps of Engineers (USACOE)

 

Bruce Bennet, U.S. Army Corps of Engineers, 2000 Fort Point Road, Galveston, TX
77550 Phone:(409) 766-6389

 

Construction activities in lakes, streams, wetlands

 

•      Design drawings for structures and shoreline protection

•      Description of overall project

•      Delineation of wetland areas Revised permit-includes construction dock

•      Revised Block 22 and Step 10 of 16 pages

•      Revised Aquatic Resources Mitigation Plan

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Clarification on Anchorage

 

33CFR 320 to 330

 

U.S. Army Corps of Engineers (USACOE)

 

Bruce Bennet, U.S. Army Corps of Engineers, 2000 Fort Point Road, Galveston, TX
77550 Phone:(409) 766-6389

 

Possible encroachment on designated Anchorage Area

 

Description of Project area anchorage/consultation Request for concurrence

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Soil impacts coordination and seeding plan

 

 

 

Natural Resources Conservation Service

 

Charles Starkovich, Lake Charles Service Center, 1400 Gertsner Memorial Dr.,
Lake Charles, LA 70601

 

 

 

Consultation

 

NTP or as specified in FERC Authorization

 

 

 

Q-2

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EFH

 

Magnuson/Stevens Act

 

NOAA Fisheries

 

NOAA Fisheries:Baton Rouge Field Office, Kelly Shotts, c/o Louisiana State
University, Military Science Building, Room 266, Baton Rouge, LA 70803-7535,
(225) 389-0508

 

 

 

Consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Endangered Species Consultation

 

Magnuson/Stevens Act

 

NOAA Fisheries

 

NOAA Fisheries:Southeast Regional Office, Chuck Orvitz/ Eric Hawk, 9721
Executive Center Drive North, St. Petersburg, FL 33702

 

 

 

•      Consultation for Project

•      Dredged Material Placement Area Plan review

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dredged Material Placement Area Plan

 

Magnuson/Stevens Act

 

NOAA Fisheries

 

NOAA Fisheries:Baton Rouge Field Office, Kelly Shotts, c/o Louisiana State
University, Military Science Building, Room 266, Baton Rouge, LA 70803-7535,
(225) 389-0508

 

 

 

•      Consultation for EFH

•      Consultation letter re: construction dock and Aquatic Resources
Mitigation Plan

 

NTP or as specified in FERC Authorization

 

 

 

Q-3

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Federal Endangered Species Consultation

 

Section 7 of the Endangered Species Act (ESA)

 

U.S. Fish and Wildlife Service

 

Bridgett Firmin, USFWS, 646 Cajundome Blvd., Suite 400, Lafayette, LA 70506
Phone:(337) 291-3100

 

Impacts to listed threatened and endangered species

 

Consult with NOAA Fisheries for EFH and offshore T/E potential impacts, and
consult with USACOE for wetlands

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Radio License

 

 

 

Federal Communications Commission

 

 

 

 

 

 

 

Mobilization to Site

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Tribal Groups Consultation

 

Section 106 of the National Historic Preservation Act

 

Bureau of Indian Affairs

 

Tom Parry, 1302 East Central Blvd., Anadarko, OK 73005

 

 

 

Consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Construction within a floodplain

 

 

 

Federal Emergency Management, Region VI

 

David Heigel/Carlton Watts Federal Regional Center, 800 North Loop 288 Denton,
TX 76209

 

Construction within a floodplain

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Navigation and Marine Safety issues associated with the LNG terminal ship
traffic

 

 

 

United States Coast Guard

 

Caption Sharon Richey, USCG Commanding officer US Coast Guard Marine Safety
Office 2875 Jimmy Johnson Blvd. Port Arthur, Tx 77640

 

Navigation and Marine Safety issues associated with the LNG terminal ship
traffic

 

•      Consultation

•      Disabled Ships simulation memo

 

NTP or as specified in FERC Authorization

 

 

 

Q-4

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

New Source Review Preconstruction Permit (Prevention of Significant
Deterioration and Non-Attainment Review)

 

LAC 33:III.509

 

Louisiana Department of Environmental Quality(LDEQ)

 

Tegan Treadaway, LDEQ Air Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810 Phone:(225) 219-3082

 

Construction of major source of air pollution

 

•      Air pollution emissions and control equipment data

•      Locations and dimensions of major structures

•      Air quality impact modeling

•      BACT/LAER determinations

•      Identification of emission offsets for non-attainment areas

•      Addendum to air permit, officially added turbines to application

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Non-attainment review for air permit

 

 

 

Texas Commission on Environmental Quality, Air Permits Division

 

Dale Beebe Farrow or James Red, P.O. Box 13087, Austin, TX 78711-3087

 

 

 

Non-attainment review for air permit consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Surface Water Acquisition Permit (Greater than 10-acre feet)

 

 

 

Texas Commission on Environmental Quality

 

Water Rights Permitting Group - Attn: Kellye Rila (MC 160). 12100 Park 35
Circle, Austin Texas 78753

 

 

 

Information on source and quantities of surface water to be acquired in Texas
state waters for hydrostation test water

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Groundwater Certification as a part of the air permit approval process

 

 

 

LDEQ

 

Environmental Technology Division, Travis Williams, Phone: (225) 219-3290

 

Air Permit

 

groundwater certification letter and package

 

NTP or as specified in FERC Authorization

 

 

 

Q-5

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Spill Prevention, Control and Countermeasure Plan (SPCC) for Operating Facility

 

40 CFR Part 112

 

LDEQ

 

 

 

Onsite storage of oil in quantities greater than threshold amounts

 

1. Oil storage inventory including maximum capacity
2. Description of measures to prevent an oil spill
3. Description of how personnel will respond to an oil spill

 

Prior to RFCD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RCRA Small Quantity Hazardous Waste Generator Identification Number

 

40 CFR Part 261

 

LDEQ

 

Call DEQ, Jesse Chang 225-219-3071, or Tom Killeen 225-219-3097 to find out
where to send this or if it is required.

 

Onsite presence of hazardous waste in quantities greater than threshold amounts

 

Expected hazardous waste accumulation

 

NTP or as specified in FERC Authorization

 

Required if hazardous waste will exceed the 100 kg/month threshold. Contractor
to confirm quantity to determine if needed. Owner still gets generator ID
number.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Water Quality Certification, Section 401 of CWA

 

 

 

LDEQ

 

Larry Wiesepape, Ph.D., LDEQ Water Permit Division, 7290 Bluebonnet, Baton
Rouge, LA 70810 Phone:(225) 219-3016

 

Triggered by application for a USACOE Section 404 Permit

 

•      Submitted as a part of the CUP and IP

•      Consultation for modified construction dock area and Aquatic Resources
Mitigation Plan

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LPDES sanitary wastewater discharge permit

 

 

 

LDEQ

 

Permits SEction, LDEQ Water Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810 Phone:(225) 219-3112

 

Discharge of sanitary wastewater

 

•      Water balance diagram

•      Expected wastewater flows and characteristics

 

NTP or as specified in FERC Authorization

 

 

 

Q-6

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LPDES Storm Water Multi-sector General Permit (combined facilities)/ industrial
water discharge permit application form SCC-2

 

 

 

LDEQ

 

Yvonne Wingate, LDEQ Water Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810 Phone:(225) 219-3111

 

Storm water runoff

 

Must develop Storm Water Pollution Prevention Plan, including:- site
description- pollution and erosion control measures- maintenance procedures

 

Prior to RFCD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LPDES Storm Water Construction Permit Notice of Intent

 

 

 

LDEQ

 

Darlene Bernard, LDEQ Water Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810 Phone:(225) 219-3112

 

Storm water runoff

 

Notice of Intent

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

LPDES Storm Water Construction Permit Notice of Termination

 

 

 

LDEQ

 

Darlene Bernard, LDEQ Water Permit Division, 7290 Bluebonnet, Baton Rouge, LA
70810 Phone:(225) 219-3112

 

Storm water runoff

 

Notice of Termination

 

Prior to RFCD

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Dredged Material Placement Area Plan

 

 

 

LDEQ

 

 

 

 

 

Dredged Material Placement Area Plan review

 

NTP or as specified in FERC Authorization

 

 

 

Q-7

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

State threatened and endangered species clearance

 

NEPA/FERC

 

Louisiana Department of Wildlife and Fisheries (LDWF) and U.S. Fish and Wildlife

 

Fred Dunham, LDWF, 2000 Quail Drive, Baton Rouge, La. 70808 Phone:(225) 765-2346

 

Assessment of site habitation by listed (threatened or endangered) species

 

•      Consultation

•      Dredged Material Placement Area Plan review

•      Warmwater Fisheries Time of Year Restrictions

•      Response from LDWF to CMD re: CUP P20040708

•      Consultation for approval of revised construction dock

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Coastal Use Permit

 

 

 

Louisiana Department of Natural Resources (LDNR)

 

Rocky Hinds/Chris Davis, LDNR, 617 North Third Street, Baton Rouge, LA
70802-5428 Phone:(504) 342-7591

 

Construction in coastal management zone

 

•      Solicitation of Views

•      Same as for USACOE permit, and additional information on CY of
disturbance in all land types.

•      Revised permit application, includes construction dock

•      Revised Step 10 of 16 and Block 22

•      Revised Aquatic Resources Mitigation Plan

•      Summary report of subsurface investigation

 

NTP or as specified in FERC Authorization

 

 

 

Q-8

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Beneficial Use Plan for Dredge Material

 

 

 

Louisiana Department of Natural Resources (LDNR)

 

Rocky Hinds/Chris Davis, LDNR, 617 North Third Street, Baton Rouge, LA
70802-5428 Phone:(504) 342-7591

 

Dredge Material Placement

 

Dredged Material Placement Area Plan review

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Commercial Water Bottom Lease

 

 

 

Louisiana State Land Office

 

Synthia Marcelin, SLO, P.O. Box 44124, Baton Rouge, LA 70814-4124 Phone:(225)
342-0120

 

 

 

A commercial water bottom lease for the proposed Project will be required,
including the construction dock area.

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Historic Preservation Approval - Section 106 Environmental Review (applies to
entire site)

 

 

 

Louisiana Division of Historic Preservation (LDHP)

 

Pam Breaux- State Historic Preservation Officer (Rachel Watson/Duke
Rivet-contact), Capital Annex Building1051 North Third Street, Baton Rouge, LA
70804, (225) 342-8170

 

Federal oversight requires compliance with Section 106

 

•      Phase I Survey Report

•      Unanticipated Discoveries Plan review

•      Dredged Material Placement Area Plan review

•      Updated Unanticipated Discoveries Plan

•      Final Phase I Survey Report (terminal and pipeline combined)

•      Consultation for approval of revised construction dock

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Creole Nature Trail View shed

 

NEPA

 

Louisiana Department of Culture, Recreation and Tourism

 

Chuck Morse, Capitol Annex Building, Rm. 1051, North 3rd St., Baton Rouge, LA
70802, (225)-342-1896

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

Q-9

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Traffic data for SH82

 

NEPA/FERC

 

Louisiana Department of Transportation and Development

 

Steve Jiles, 5827 Hwy 90 East, Lake Charles, LA 70615, 337-437-9105

 

 

 

request for traffic information for SH 82

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Building Permit

 

 

 

Cameron Parish

 

Tina Horn, 110 Smith Circle, Cameron, LA 70631 Phone:(337) 775-5718 (ext. 115)

 

Design and installation of fire sprinkler and deluge systems

 

•      Consultation

•      Site plan and description of facility components

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Permit for Construction in a Zone “VE” or Variance as: functionality dependent
use, Floodplain Development Permit

 

 

 

Cameron Parish Floodplain Administrator

 

Tina Horn/Tammy Trahan, 110 Smith Circle, Cameron, LA 70631 Phone:(337) 775-5718
(ext. 115)

 

Construction of facilities and buildings

 

•      Submit Individual Permit application package

•      Revised Permit application

•      Revised Step 10 of 16 and Block 22

•      Indemnification and Roadway Easement permits/approvals

•      Revised Aquatic Resources Mitigation Plan

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Caddo Nation

 

Mr. Bobby Gonzales, Highway 152 and Highway281, Binger, OK 73009, 405-656-2344

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Alabama-Coushatta Tribe of Texas

 

Ms. Debbie Thomas, 571 State Park Road 56, 936-563-1100

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

Q-10

--------------------------------------------------------------------------------


 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Coushatta Tribe of Louisiana

 

Coushatta Tribal Council, 1940 CC Bell Road, Elton, LA 70532, 337-584-2261

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Chitimaca Tribe of Louisiana

 

Kimberly Waldon, Cultural Development, 105 Houma Drive, Charenton, LA 70523,
(337)-923-9923

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Jena Band of Choctaw

 

Ms. Christine Norris, 14025 Highway 84 West, Trout, LA 7137, 318-992-2717

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Native American consultation

 

NEPA, Section 106

 

Tunica-Biloxi Tribe

 

Mr. Earl Barby, 151 Melacon Dr., Marksville, LA 71351, 318-253-9767

 

 

 

consultation

 

NTP or as specified in FERC Authorization

 

 

 

Q-11

--------------------------------------------------------------------------------


 

ATTACHMENT R

 

FORM OF IRREVOCABLE, STANDBY LETTERS OF CREDIT

 

R-1

--------------------------------------------------------------------------------


 

SCHEDULE R-1

 

FORM OF PERFORMANCE LETTER OF CREDIT

 

[to be issued on letterhead of Issuing Bank]

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

DATE:  [                                                         ]

AMOUNT OF: U.S.$ [                                   ]

 

BENEFICIARY:

 

APPLICANT AND ACCOUNT PARTY:

 

 

 

SABINE PASS LNG, L.P.

 

BECHTEL CORPORATION

717 TEXAS AVENUE, SUITE 3100

 

3000 POST OAK BOULEVARD

HOUSTON, TEXAS 77002

 

HOUSTON, TEXAS 77056

FACSIMILE: (713) 659-5459

 

FACSIMILE: [                                       ]

ATTN: [                                             ]

 

ATTN: [                                                 ]

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                     (THIS “LETTER OF CREDIT”) IN FAVOR OF SABINE PASS LNG,
L.P., AS BENEFICIARY, FOR AN INITIAL AMOUNT OF [                  ] U.S. DOLLARS
($[                  ]) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT
OF BECHTEL CORPORATION, AS APPLICANT.

 

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
TO SUPPORT APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT
FOR THE ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LNG
RECEIVING, STORAGE AND REGASIFICATION TERMINAL, DATED AS OF DECEMBER 18, 2004,
BY AND BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).

 

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II OR ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED.

 

PARTIAL DRAWINGS ARE PERMITTED.  ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER HEREUNDER, SUBSTANTIALLY IN THE FORM OF ANNEX
III ATTACHED HERETO APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER
OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING
UNDER THIS LETTER OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER
ANY U.S. EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT,
AND ANY ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

 

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF CREDIT [INSERT
ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

 

R-2

--------------------------------------------------------------------------------


 

THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL DECREASE TO AN AGGREGATE AMOUNT
OF [                  ] U.S. DOLLARS ($[                  ]) THIRTY (30) DAYS
AFTER ISSUING BANK’S RECEIPT FROM BENEFICIARY OF (A) A COPY OF THE SUBSTANTIAL
COMPLETION CERTIFICATE SIGNED BY APPLICANT AS CONTRACTOR AND (B) A COPY OF THE
SUBSTANTIAL COMPLETION CERTIFICATE SIGNED BY BENEFICIARY AS OWNER SHOWING THAT
BENEFICIARY ACCEPTS THE SUBSTANTIAL COMPLETION CERTIFICATE, BOTH OF WHICH SHALL
BE IN SUBSTANTIALLY THE FORM OF ANNEX IV ATTACHED HERETO APPROPRIATELY
COMPLETED.

 

ALL DEMANDS FOR PAYMENT SHALL BE PRESENTED TO THE ISSUING BANK LOCATED AT
[INSERT ISSUING BANK’S NAME AND ADDRESS], NOT LATER THAN 5:00 P.M., CENTRAL
STANDARD TIME (“C.S.T.”).

 

THIS LETTER OF CREDIT SHALL EXPIRE ON [                    ,] 200[  ] BUT SUCH
EXPIRATION DATE SHALL BE AUTOMATICALLY EXTENDED FOR A PERIOD OF ONE YEAR ON
[                ], 200[  ], AND ON EACH SUCCESSIVE EXPIRATION DATE THEREAFTER,
UNLESS (A) AT LEAST 120 CALENDAR DAYS BEFORE THE THEN CURRENT EXPIRATION DATE WE
NOTIFY BOTH BENEFICIARY AND APPLICANT, BY CERTIFIED MAIL, AT THEIR RESPECTIVE
ADDRESSES SET FORTH ABOVE, THAT WE HAVE DECIDED NOT TO EXTEND THIS LETTER OF
CREDIT BEYOND THE THEN CURRENT EXPIRATION DATE, OR (B) BEFORE THE THEN CURRENT
EXPIRATION DATE, BENEFICIARY PROVIDES WRITTEN NOTICE TO US IN SUBSTANTIALLY THE
FORM OF ANNEX V (I) OF THE EXPIRATION OF THE “DEFECT CORRECTION PERIOD” (AS
DEFINED IN THE AGREEMENT), OR (II) THAT THE TERM OF THE AGREEMENT HAS OTHERWISE
EXPIRED.  IN THE EVENT BENEFICIARY IS SO NOTIFIED BY US PURSUANT TO CLAUSE (A)
OF THE IMMEDIATELY PRECEDING SENTENCE, ANY UNUSED PORTION OF THIS LETTER OF
CREDIT SHALL BE IMMEDIATELY AVAILABLE FOR PAYMENT TO BENEFICIARY UPON
BENEFICIARY’S PRESENTMENT OF DRAFTS DRAWN AT SIGHT IN SUBSTANTIALLY THE FORM OF
ANNEX I AND ANNEX VI ATTACHED HERETO APPROPRIATELY COMPLETED NO EARLIER THAN
THIRTY (30) CALENDAR DAYS PRIOR TO THE THEN CURRENT EXPIRATION DATE.

 

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 11:00 A.M., C.S.T.,
ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE
OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY.  IF WE RECEIVE YOUR DRAFT AND
DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 11:00 A.M., C.S.T., ON A BUSINESS DAY, WE WILL HONOR YOUR
DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND BUSINESS
DAY FOLLOWING SUCH RECEIPT.  “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY,
A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF AMERICA ARE
AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN BE EFFECTED
ON THE FEDWIRE SYSTEM.

 

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY.  UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED
IN CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.

 

R-3

--------------------------------------------------------------------------------


 

WE WILL PROMPTLY NOTIFY BENEFICIARY AND APPLICANT OF ANY NOTICE RECEIVED OR
ACTION FILED ALLEGING THE INSOLVENCY OR BANKRUPTCY OF THE ISSUING BANK, OR
ALLEGING ANY VIOLATIONS OF REGULATORY REQUIREMENTS WHICH COULD RESULT IN
SUSPENSION OR REVOCATION OF OUR CHARTER OR LICENSE TO DO BUSINESS.  IN THE EVENT
WE BECOME UNABLE TO FULFILL OUR OBLIGATIONS UNDER THIS LETTER OF CREDIT FOR ANY
REASON, NOTICE SHALL BE GIVEN IMMEDIATELY TO EACH OF YOU.

 

FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF ANNEX II, THE CONTENTS OF
SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT BE CONSIDERED AS A TERM OF
DRAWING.  THE ONLY PURPOSE FOR PRESENTATION OF SUCH NOTICE OR INVOICE IS TO NOTE
THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY THAT AT LEAST TEN (10) CALENDAR
DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE OR RECEIPT OF THE INVOICE.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS ISSUED
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (“U.C.P.”), AND
AS TO ANY MATTERS NOT SPECIFICALLY COVERED THEREBY, THIS LETTER OF CREDIT SHALL
BE GOVERNED BY THE LAWS OF TEXAS.

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN THE U.C.P.

 

 

 

[NAME OF ISSUING U.S. BANK]

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

R-4

--------------------------------------------------------------------------------


 

ANNEX I

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

DRAFT

 

 

                                  , 20    

 

PAY AT SIGHT TO ORDER OF OURSELVES
                                                       AND         /100 U.S.
DOLLARS (U.S.$                            ).  THIS DRAFT IS PRESENTED UNDER
IRREVOCABLE STANDBY LETTER OF CREDIT NO.                            DATED
                                        , ISSUED FOR THE ACCOUNT OF BECHTEL
CORPORATION.

 

 

TO:         [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-5

--------------------------------------------------------------------------------


 

ANNEX II

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

DRAWING CERTIFICATE

 

TO:                            [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

RE:                              IRREVOCABLE STANDBY LETTER OF CREDIT NO.

 

GENTLEMEN:

 

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                           (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF
SABINE PASS LNG, L.P. (“BENEFICIARY”).

 

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LNG RECEIVING, STORAGE AND
REGASIFICATION TERMINAL, DATED AS OF DECEMBER 18,  2004, BY AND BETWEEN
BENEFICIARY AND BECHTEL CORPORATION (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

 

1.             APPLICANT OWES BENEFICIARY LIQUIDATED DAMAGES IN ACCORDANCE WITH
THE AGREEMENT, OR APPLICANT OWES BENEFICIARY ANY OTHER LIABILITIES, DAMAGES,
LOSSES, COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY
OBLIGATION UNDER THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

 

2.             AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS
CERTIFICATE, EITHER: (A) BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A
COPY OF WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE
LETTER OF CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF
SUCH LIQUIDATED DAMAGES OR SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES
OWED TO BENEFICIARY FOR SUCH BREACH OR SUCH DEFAULT OR OTHERWISE, OR (B)
APPLICANT HAS RECEIVED FROM BENEFICIARY AN INVOICE (A COPY OF WHICH IS ATTACHED)
FOR LIQUIDATED DAMAGES OWED TO BENEFICIARY IN ACCORDANCE WITH THE AGREEMENT AND
APPLICANT HAS NOT PAID ALL OF SUCH INVOICED LIQUIDATED DAMAGES WITHIN TEN (10)
DAYS OF RECEIPT OF SUCH INVOICE; AND

 

3.             BENEFICIARY IS ENTITLED TO PAYMENT OF
U.S.$[                              ].

 

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

 

[ACCOUNT INFORMATION]

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                DAY OF                                     , 20      .

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-6

--------------------------------------------------------------------------------


 

ANNEX III

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

FORM OF TRANSFER NOTICE

 

 

DATE:                             

TO:         [ISSUING BANK]
[ISSUING BANK ADDRESS]

 

 

RE:          IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                      

 

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

 

ADDRESS

 

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

ENCLOSED IS REMITTANCE OF U.S.$[          ] VIA CERTIFIED CHECK IN PAYMENT OF
YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

 

SINCERELY,

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

 

 

AUTHORIZED NAME & TITLE

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

 

 

 

 

 

TELEPHONE NUMBER

 

R-7

--------------------------------------------------------------------------------


 

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

 

NAME & ADDRESS OF BANK

 

 

 

 

 

 

AUTHORIZED NAME & TITLE

 

 

 

AUTHORIZED SIGNATURE

 

 

 

TELEPHONE NO.

 

 

 

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

(a)        FOR BANK USE ONLY

 

Confirmation of Authenticating Bank’s signature performed by:

 

 

Date:

 

 

Time:

 

a.m./p.m.

 

Addl Info.:

 

 

R-8

--------------------------------------------------------------------------------


 

ANNEX IV

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

FORM OF SUBSTANTIAL COMPLETION CERTIFICATE

 

Date:                                             

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attention: Ed Lehotsky

 

Re:                               Substantial Completion Certificate — Lump Sum
Turnkey Agreement for the Engineering, Procurement and Construction of the
Sabine Pass LNG Receiving, Storage and Regasification Terminal, dated as of
December 18, 2004 (the “Agreement”), by and between Sabine Pass LNG, L.P.
(“Owner”) and Bechtel Corporation (“Contractor”)

 

Pursuant to Section 11.3 of the Agreement, Contractor hereby certifies that it
has completed all requirements under the Agreement for Substantial Completion
with respect to the Facility, including: (i) all Minimum Acceptance Criteria
have been achieved; (ii) all Performance Guarantees for the Facility have been
achieved, or in the case that all Performance Guarantees have not been achieved
but all Minimum Acceptance Criteria have been achieved, Contractor has paid
Performance Liquidated Damages in accordance with Section 20.3C (except such
Performance Liquidated Damages that are not due as a condition of Substantial
Completion if Contractor, at Owner’s election, is taking corrective actions
under Section 11.5A(i)); (iii) any Substantial Completion Delay Liquidated
Damages due and owing have been paid in accordance with Section 20.3C; (iv) the
Work (including training, in accordance with Section 3.5 and the delivery of all
documentation required as a condition of Substantial Completion under this
Agreement (including documentation required for operation, including test
reports)) has been completed in accordance with the requirements of the
Agreement other than any Work which meets the definition of Punchlist; (v)
Contractor hereby delivers this Substantial Completion Certificate, as required
pursuant to Sections 11.3 of the Agreement; (vi) Contractor has obtained all
Contactor Permits for the Facility and (vii)  Contractor has, pursuant to
Section 3.4, delivered to the Project all Operating Spare Parts required by the
Operating Spare Parts List to be delivered to the Project prior to Substantial
Completion.

 

To the extent Owner has provided an invoice(s) for Liquidated Damages to
Contractor pursuant to Section 20.3C of the Agreement, Contractor certifies that
it has              or has not                        (check one) paid to Owner
all such Liquidated Damages.

 

Contractor certifies that it achieved all requirements under the Agreement for
Substantial Completion on                               , 200    , including the
payment of Liquidated Damages owed under the Agreement (if any), or if any such
Liquidated Damages have not been paid upon the date of this Substantial
Completion Certificate, such Liquidated Damages will be paid by Contractor
within ten (10) Days after Contractor’s receipt of Owner’s invoice for such
Liquidated Damages.

 

Attached is all information required to be provided by Contractor with this
Certificate under Section 11.3 of the Agreement, including the Performance Test
report and analysis and those requirements set forth in writing between the
Parties for the Performance Test Procedures.

 

[Signature Page Follows]

 

R-9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Contractor has caused this Substantial Completion
Certificate to be duly executed and delivered as of the date first written
above.

 

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Date:

 

 

 

cc:           Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Attn: General Counsel

 

R-10

--------------------------------------------------------------------------------


 

Owner Acceptance or Rejection of Substantial Completion Certificate

 

Pursuant to Section 11.4B of the Agreement, Owner                   accepts or
                        rejects (check one) the Substantial Completion
Certificate.

 

If Substantial Completion was achieved, Substantial Completion was achieved on
                      , 200      .

 

Acceptance of Substantial Completion shall not relieve Contractor of any of
Contractor’s obligations to perform the Work in accordance with the requirements
of the Agreement, nor shall it in any way release Contractor or any surety of
Contractor from any obligations or liability pursuant to the Agreement,
including obligations with respect to unperformed obligations of the Agreement
or for any Work that does not conform to the requirements of this Agreement.

 

The basis for any rejection of Substantial Completion is attached hereto.

 

 

 

For and on behalf of

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

R-11

--------------------------------------------------------------------------------


 

ANNEX V

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

FORM OF NOTICE FOR EXPIRATION OF DEFECT CORRECTION PERIOD

OR EXPIRATION OF TERM OF AGREEMENT

 

 

DATE:                                                        

 

TO:         [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

 

RE:          IRREVOCABLE STANDBY LETTER OF CREDIT NO.                         

 

 

GENTLEMEN:

 

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                           (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF
SABINE PASS LNG, L.P. (“BENEFICIARY”).

 

IN ACCORDANCE WITH THE TERMS OF LETTER OF CREDIT, BENEFICIARY HEREBY NOTIFIES
YOU OF (A) THE EXPIRATION OF THE DEFECT CORRECTION PERIOD OR (B) THE EXPIRATION
OF THE TERM OF THE LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING, PROCUREMENT
AND CONSTRUCTION OF THE SABINE PASS LNG RECEIVING, STORAGE AND REGASIFICATION
TERMINAL DATED AS OF DECEMBER 18, 2004, BY AND BETWEEN BENEFICIARY AND BECHTEL
CORPORATION (AS AMENDED, RESTATED, SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME
TO TIME).

 

THE UNDERSIGNED HEREBY REQUESTS TERMINATION OF THIS LETTER OF CREDIT AND
CONFIRMATION TO APPLICANT OF SAID TERMINATION.

 

THE LETTER OF CREDIT SHALL EXPIRE ON [                      ], 20[    ].

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-12

--------------------------------------------------------------------------------


 

ANNEX VI

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

DRAWING CERTIFICATE

 

                                            , 20      

TO:                            [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

RE:          IRREVOCABLE STANDBY LETTER OF CREDIT NO.                         

 

GENTLEMEN:

 

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                           (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF
SABINE PASS LNG, L.P. (“BENEFICIARY”).

 

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LNG RECEIVING, STORAGE AND
REGASIFICATION TERMINAL DATED AS OF DECEMBER 18, 2004, BY AND BETWEEN
BENEFICIARY AND BECHTEL CORPORATION (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

 

1.             BENEFICIARY HAS BEEN NOTIFIED THAT YOU HAVE DECIDED NOT TO EXTEND
THE LETTER OF CREDIT BEYOND THE CURRENT EXPIRATION DATE;

 

2.             APPLICANT HAS NOT DELIVERED TO BENEFICIARY A REPLACEMENT LETTER
OF CREDIT SUBSTANTIALLY IDENTICAL TO THE LETTER OF CREDIT (I.E., IRREVOCABLE
STANDBY LETTER OF CREDIT NO.                     ) FROM A COMMERCIAL BANK IN THE
UNITED STATES OF AMERICA RATED AT LEAST A- BY STANDARD & POOR’S AND AT LEAST A3
BY MOODY’S INVESTORS SERVICES, AND THIRTY (30) OR LESS CALENDAR DAYS REMAIN
BEFORE THE EXPIRATION OF THE CURRENT EXPIRATION DATE; AND

 

3.             BENEFICIARY IS ENTITLED TO PAYMENT OF
U.S.$[                              ].

 

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

 

[ACCOUNT INFORMATION]

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                DAY OF                                     , 20      .

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-13

--------------------------------------------------------------------------------


 

SCHEDULE R-2

 

FORM OF PAYMENT LETTER OF CREDIT

 

[to be issued on letterhead of Issuing Bank]

 

 

IRREVOCABLE STANDBY LETTER OF CREDIT NO.                 

DATE:  [                                                       ]

AMOUNT OF: U.S.$ [                                 ]

 

BENEFICIARY:

 

APPLICANT AND ACCOUNT PARTY:

 

 

 

SABINE PASS LNG, L.P.

 

BECHTEL CORPORATION

717 TEXAS AVENUE, SUITE 3100

 

3000 POST OAK BOULEVARD

HOUSTON, TEXAS 77002

 

HOUSTON, TEXAS 77056

FACSIMILE: (713) 659-5459

 

FACSIMILE: [                           ]

ATTN: [                                            ]

 

ATTN: [                                     ]

 

WE HEREBY ISSUE OUR IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                     (THIS “LETTER OF CREDIT”) IN FAVOR OF SABINE PASS LNG,
L.P., AS BENEFICIARY, FOR AN INITIAL AMOUNT OF [                  ] U.S. DOLLARS
($[                  ]) (THE “STATED AMOUNT”) AT THE REQUEST AND FOR THE ACCOUNT
OF BECHTEL CORPORATION, AS APPLICANT.

 

WE ARE INFORMED THAT THIS LETTER OF CREDIT IS ISSUED ON BEHALF OF THE APPLICANT
IN CONSIDERATION OF AN ADVANCE PAYMENT PROVIDED BY BENEFICIARY AND TO SUPPORT
APPLICANT’S OBLIGATIONS UNDER THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE
ENGINEERING, PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LNG RECEIVING,
STORAGE AND REGASIFICATION TERMINAL, DATED AS OF DECEMBER 18, 2004, BY AND
BETWEEN APPLICANT AND BENEFICIARY (AS AMENDED, RESTATED, SUPPLEMENTED OR
OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”).

 

FUNDS UNDER THIS LETTER OF CREDIT ARE AVAILABLE BY PAYMENT AGAINST THE
PRESENTATION OF YOUR DRAFT(S) DRAWN AT SIGHT ON [INSERT ISSUING BANK’S NAME AND
ADDRESS] (THE “ISSUING BANK”) IN SUBSTANTIALLY THE FORM OF ANNEX I ATTACHED
HERETO AND ACCOMPANIED BY A DRAWING CERTIFICATE DULY SIGNED IN SUBSTANTIALLY THE
FORM OF ANNEX II ATTACHED HERETO APPROPRIATELY COMPLETED.

 

PARTIAL DRAWINGS ARE PERMITTED.  ALL BANKING CHARGES UNDER THIS LETTER OF CREDIT
ARE FOR ACCOUNT OF THE APPLICANT.

 

THIS LETTER OF CREDIT IS TRANSFERABLE IN ITS ENTIRETY AND NOT IN PART, UPON
NOTICE BY BENEFICIARY TO ISSUER HEREUNDER, SUBSTANTIALLY IN THE FORM OF ANNEX
III ATTACHED HERETO APPROPRIATELY COMPLETED; PROVIDED, HOWEVER, THAT THIS LETTER
OF CREDIT MAY NOT BE TRANSFERRED TO ANY PERSON IF SUCH TRANSFER TO, OR DRAWING
UNDER THIS LETTER OF CREDIT BY, SUCH PERSON WOULD BE PROHIBITED OR BLOCKED UNDER
ANY U.S. EXECUTIVE ORDER, LAW OR ANY RULE OR REGULATION OF THE OFFICE OF FOREIGN
ASSETS CONTROL OF THE U.S. TREASURY DEPARTMENT OR THE U.S. COMMERCE DEPARTMENT,
AND ANY ATTEMPTED TRANSFER WHICH VIOLATES THIS PROVISION SHALL BE NULL AND VOID.

 

THE STATED AMOUNT SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE AMOUNT
OF ANY DRAWING RECEIVED BY BENEFICIARY PURSUANT TO THIS LETTER OF

 

R-14

--------------------------------------------------------------------------------


 

CREDIT [INSERT ENTIRE LETTER OF CREDIT REFERENCE, ALL NUMBERS AND LETTERS].

 

THE NOTICE TO PROCEED (“NTP”) WAS ISSUED ON [                    ,] 200[  ]. 
THE STATED AMOUNT OF THIS LETTER OF CREDIT SHALL BE REDUCED TO ZERO, ON A PRO
RATA BASIS, IN EQUAL MONTHLY AMOUNTS, IN ACCORDANCE WITH THE FOLLOWING SCHEDULE:

 

DATE

 

MAXIMUM VALUE
(U.S.$)

 

% OF STATED
AMOUNT

 

[INSERT DATE 30 DAYS FOLLOWING NTP]

 

$

 

 

91.67

%

[INSERT DATE 61 DAYS FOLLOWING NTP]

 

$

 

 

83.33

%

[INSERT DATE 91 DAYS FOLLOWING NTP]

 

$

 

 

75.00

%

[INSERT DATE 122 DAYS FOLLOWING NTP]

 

$

 

 

66.67

%

[INSERT DATE 152 DAYS FOLLOWING NTP]

 

$

 

 

58.33

%

[INSERT DATE 183 DAYS FOLLOWING NTP]

 

$

 

 

50.00

%

[INSERT DATE 213 DAYS FOLLOWING NTP]

 

$

 

 

41.67

%

[INSERT DATE 243 DAYS FOLLOWING NTP]

 

$

 

 

33.33

%

[INSERT DATE 273 DAYS FOLLOWING NTP]

 

$

 

 

25.00

%

[INSERT DATE 304 DAYS FOLLOWING NTP]

 

$

 

 

16.67

%

[INSERT DATE 334 DAYS FOLLOWING NTP]

 

$

 

 

8.33

%

[INSERT DATE 365 DAYS FOLLOWING NTP]

 

$

 

 

0.00

%

 

ALL DEMANDS FOR PAYMENT SHALL BE PRESENTED TO THE ISSUING BANK LOCATED AT
[INSERT ISSUING BANK’S NAME AND ADDRESS], NOT LATER THAN 5:00 P.M., CENTRAL
STANDARD TIME (“C.S.T.”).

 

THIS LETTER OF CREDIT SHALL EXPIRE ON [                    ,] 200[  ].

 

IF WE RECEIVE YOUR DRAFT AND DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE
TERMS AND CONDITIONS OF THIS LETTER OF CREDIT AT OR BEFORE 11:00 A.M., C.S.T.,
ON A BUSINESS DAY, WE WILL HONOR YOUR DEMAND FOR PAYMENT NO LATER THAN THE CLOSE
OF BUSINESS ON THE NEXT FOLLOWING BUSINESS DAY.  IF WE RECEIVE YOUR DRAFT AND
DRAWING CERTIFICATE IN FULL COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS
LETTER OF CREDIT AFTER 11:00 A.M., C.S.T., ON A BUSINESS DAY, WE WILL HONOR YOUR
DEMAND FOR PAYMENT NO LATER THAN THE CLOSE OF BUSINESS ON THE SECOND BUSINESS
DAY FOLLOWING SUCH RECEIPT.  “BUSINESS DAY” MEANS ANY DAY OTHER THAN A SATURDAY,
A SUNDAY OR ANY OTHER DAY COMMERCIAL BANKS IN THE UNITED STATES OF AMERICA ARE
AUTHORIZED OR REQUIRED TO BE CLOSED, AND A DAY ON WHICH PAYMENTS CAN BE EFFECTED
ON THE FEDWIRE SYSTEM.

 

IF A DEMAND FOR PAYMENT MADE BY BENEFICIARY HEREUNDER DOES NOT, IN ANY INSTANCE,
CONFORM TO THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT, THE ISSUER SHALL
GIVE BENEFICIARY AND APPLICANT PROMPT NOTICE THAT THE DEMAND FOR PAYMENT WAS NOT
EFFECTED IN ACCORDANCE WITH THE TERMS AND CONDITIONS OF THIS LETTER OF CREDIT,
STATING THE REASONS THEREFORE AND THAT THE ISSUER WILL HOLD ANY DOCUMENTS AT
BENEFICIARY’S DISPOSAL OR UPON BENEFICIARY’S INSTRUCTIONS RETURN THE SAME TO
BENEFICIARY.  UPON BEING NOTIFIED THAT THE DEMAND FOR PAYMENT WAS NOT EFFECTED
IN CONFORMITY WITH THIS LETTER OF CREDIT, BENEFICIARY MAY ATTEMPT TO CORRECT ANY
SUCH NON-CONFORMING DEMAND FOR PAYMENT.

 

WE WILL PROMPTLY NOTIFY BENEFICIARY AND APPLICANT OF ANY NOTICE RECEIVED OR
ACTION FILED ALLEGING THE INSOLVENCY OR BANKRUPTCY OF THE ISSUING BANK, OR
ALLEGING ANY VIOLATIONS OF REGULATORY REQUIREMENTS WHICH COULD RESULT IN
SUSPENSION OR REVOCATION OF OUR CHARTER OR LICENSE TO DO BUSINESS.  IN THE EVENT

 

R-15

--------------------------------------------------------------------------------


 

WE BECOME UNABLE TO FULFILL OUR OBLIGATIONS UNDER THIS LETTER OF CREDIT FOR ANY
REASON, NOTICE SHALL BE GIVEN IMMEDIATELY TO EACH OF YOU.

 

FOR THE WRITTEN NOTICE SPECIFIED IN PARAGRAPH 2 OF ANNEX II, THE CONTENTS OF
SUCH NOTICE OR INVOICE, AS THE CASE MAY BE, SHALL NOT BE CONSIDERED AS A TERM OF
DRAWING.  THE ONLY PURPOSE FOR PRESENTATION OF SUCH NOTICE OR INVOICE IS TO NOTE
THE DATE ON SUCH NOTICE OR INVOICE AND TO VERIFY THAT AT LEAST TEN (10) CALENDAR
DAYS HAVE ELAPSED SINCE ISSUANCE OF THE NOTICE OR RECEIPT OF THE INVOICE.

 

EXCEPT AS OTHERWISE EXPRESSLY STATED HEREIN, THIS LETTER OF CREDIT IS ISSUED
SUBJECT TO THE UNIFORM CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS (1993
REVISION) INTERNATIONAL CHAMBER OF COMMERCE PUBLICATION NO. 500 (“U.C.P.”), AND
AS TO ANY MATTERS NOT SPECIFICALLY COVERED THEREBY, THIS LETTER OF CREDIT SHALL
BE GOVERNED BY THE LAWS OF TEXAS.

 

THIS LETTER OF CREDIT SETS FORTH IN FULL THE TERMS OF OUR UNDERTAKING AND SUCH
UNDERTAKING SHALL NOT IN ANY WAY BE MODIFIED OR AMPLIFIED BY REFERENCE TO ANY
DOCUMENT, INSTRUMENT, OR AGREEMENT REFERRED TO HEREIN OTHER THAN THE U.C.P.

 

 

 

[NAME OF ISSUING U.S. BANK]

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

 

 

 

 

BY:

 

 

 

NAME:

 

 

 

TITLE:

 

 

 

R-16

--------------------------------------------------------------------------------


 

ANNEX I

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

DRAFT

 

 

                                   , 20     

 

PAY AT SIGHT TO ORDER OF OURSELVES
                                                       AND         /100 U.S.
DOLLARS (U.S.$                            ).  THIS DRAFT IS PRESENTED UNDER
IRREVOCABLE STANDBY LETTER OF CREDIT NO.                            DATED
                                        , ISSUED FOR THE ACCOUNT OF BECHTEL
CORPORATION.

 

 

TO:         [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-17

--------------------------------------------------------------------------------


 

ANNEX II

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

DRAWING CERTIFICATE

 

TO:         [ISSUING BANK NAME]
[ISSUING BANK ADDRESS]

 

RE:          IRREVOCABLE STANDBY LETTER OF CREDIT NO.                         

 

GENTLEMEN:

 

REFERENCE IS MADE TO THAT CERTAIN IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                           (THE “LETTER OF CREDIT”) ISSUED BY YOU IN FAVOR OF
SABINE PASS LNG, L.P. (“BENEFICIARY”).

 

IN ACCORDANCE WITH THAT CERTAIN LUMP SUM TURNKEY AGREEMENT FOR THE ENGINEERING,
PROCUREMENT AND CONSTRUCTION OF THE SABINE PASS LNG RECEIVING, STORAGE AND
REGASIFICATION TERMINAL, DATED AS OF DECEMBER 18, 2004, BY AND BETWEEN
BENEFICIARY AND BECHTEL CORPORATION (“APPLICANT”) (AS AMENDED, RESTATED,
SUPPLEMENTED OR OTHERWISE MODIFIED FROM TIME TO TIME, THE “AGREEMENT”), THE
UNDERSIGNED, AN OFFICER OF BENEFICIARY, DOES HEREBY CERTIFY THAT:

 

1.             APPLICANT OWES BENEFICIARY ANY LIABILITIES, DAMAGES, LOSSES,
COSTS OR EXPENSES ARISING OUT OF OR RELATING TO A BREACH OF ANY OBLIGATION UNDER
THE AGREEMENT OR A DEFAULT OR OTHERWISE; AND

 

2.             AT LEAST TEN (10) CALENDAR DAYS PRIOR TO THE DATE OF THIS
CERTIFICATE, EITHER: BENEFICIARY HAS PROVIDED WRITTEN NOTICE TO APPLICANT (A
COPY OF WHICH IS ATTACHED) STATING BENEFICIARY’S INTENT TO DRAW AGAINST THE
LETTER OF CREDIT AND THE AMOUNT TO BE DRAWN AND SPECIFYING THE GENERAL NATURE OF
SUCH LIABILITIES, DAMAGES, LOSSES, COSTS OR EXPENSES OWED TO BENEFICIARY FOR
SUCH BREACH OR SUCH DEFAULT OR OTHERWISE; AND

 

3.             BENEFICIARY IS ENTITLED TO PAYMENT OF
U.S.$[                              ].

 

YOU ARE REQUESTED TO REMIT PAYMENT OF THIS DRAWING IN IMMEDIATELY AVAILABLE
FUNDS BY WIRE TRANSFER TO THE FOLLOWING ACCOUNT:

 

[ACCOUNT INFORMATION]

 

IN WITNESS WHEREOF, THE UNDERSIGNED HAS EXECUTED AND DELIVERED THIS CERTIFICATE
AS OF THIS                DAY OF                                     , 20      .

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

R-18

--------------------------------------------------------------------------------


 

ANNEX III

 

IRREVOCABLE STANDBY LETTER OF CREDIT NUMBER                     

 

FORM OF TRANSFER NOTICE

 

 

DATE:                                                 

TO:         [ISSUING BANK]
[ISSUING BANK ADDRESS]

 

 

RE:          IRREVOCABLE STANDBY LETTER OF CREDIT NO.
                                      

 

 

GENTLEMEN:

 

FOR VALUE RECEIVED, THE UNDERSIGNED BENEFICIARY HEREBY IRREVOCABLY TRANSFERS TO:

 

 

NAME OF TRANSFEREE

 

 

ADDRESS

 

 

 

ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY TO DRAW UNDER THE ABOVE LETTER OF
CREDIT IN ITS ENTIRETY.

 

BY THIS TRANSFER, ALL RIGHTS OF THE UNDERSIGNED BENEFICIARY IN SUCH LETTER OF
CREDIT ARE TRANSFERRED TO THE TRANSFEREE AND THE TRANSFEREE SHALL HAVE THE SOLE
RIGHTS AS BENEFICIARY THEREOF, INCLUDING SOLE RIGHTS RELATING TO ANY AMENDMENTS
WHETHER INCREASES OR EXTENSIONS OR OTHER AMENDMENTS AND WHETHER NOW EXISTING OR
HEREAFTER MADE. ALL AMENDMENTS ARE TO BE ADVISED TO DIRECT TO THE TRANSFEREE
WITHOUT NECESSITY OF ANY CONSENT OF OR NOTICE TO THE UNDERSIGNED BENEFICIARY.

 

THE ORIGINAL OF SUCH LETTER OF CREDIT IS RETURNED HEREWITH, AND WE ASK YOU TO
ENDORSE THE TRANSFER ON THE REVERSE HEREOF, AND FORWARD IT DIRECT TO THE
TRANSFEREE WITH YOUR CUSTOMARY NOTICE OF TRANSFER.

 

ENCLOSED IS REMITTANCE OF U.S.$[          ] VIA CERTIFIED CHECK IN PAYMENT OF
YOUR TRANSFER COMMISSION AND IN ADDITION THERETO WE AGREE TO PAY TO YOU ON
DEMAND ANY EXPENSES WHICH MAY BE INCURRED BY YOU IN CONNECTION WITH THIS
TRANSFER.

 

 

SINCERELY,

 

 

 

 

 

 

NAME OF BENEFICIARY

 

 

 

 

 

 

AUTHORIZED NAME & TITLE

 

 

 

 

 

 

AUTHORIZED SIGNATURE

 

 

 

 

 

 

TELEPHONE NUMBER

 

R-19

--------------------------------------------------------------------------------


 

THE ABOVE SIGNATURE, WITH TITLE AS STATED, CONFORMS WITH THAT ON FILE WITH US
AND IS AUTHORIZED FOR EXECUTION OF SUCH INSTRUMENTS.

 

 

 

NAME & ADDRESS OF BANK

 

 

 

 

 

 

AUTHORIZED NAME & TITLE

 

 

 

AUTHORIZED SIGNATURE

 

 

 

TELEPHONE NO.

 

 

 

 

THIS FORM MUST BE EXECUTED IN DUPLICATE.

 

(b)        FOR BANK USE ONLY

 

Confirmation of Authenticating Bank’s signature performed by:

 

 

Date:

 

 

Time:

 

a.m./p.m.

 

Addl Info.:

 

 

R-20

--------------------------------------------------------------------------------


 

ATTACHMENT S

 

PERFORMANCE TESTS

 

The following sets forth general parameters for the Performance Tests which
Contractor must perform as part of the Scope of Work in order to determine
whether the Minimum Acceptance Criteria (“MAC”) and Performance Guarantees
described in Attachment T have been achieved.   The Parties shall agree, in
accordance with the provisions of Section 11.3 of the Agreement, upon detailed
procedures for each of the Performance Tests (the “Performance Test
Procedures”); however, the parameters set forth in this Attachment S shall be
included in such Performance Test Procedures.

 

1.             Sendout Rate Performance Test

 

A Performance Test shall be conducted to determine whether the Facility has
achieved the Sendout Rate MAC specified in Attachment T (“Sendout Rate
Performance Test”).  The Sendout Rate Performance Test shall be conducted in
accordance with the Sendout Rate Guarantee Conditions specified in Attachment T
and the applicable Performance Test Procedures which will include the following
general parameters:

 

A.            Prior to commencement of the Sendout Rate Performance Test:

 

i.              all vaporizers and associated sendout pumps, controls systems,
and auxiliaries will be operated individually and in parallel up to full
capacity of the Equipment, and Contractor shall have fulfilled all of the other
requirements set forth in the definition of “Ready for Performance Testing”, as
more specifically defined in the Performance Test Procedures which are
applicable to the Sendout Rate Performance Test;

 

ii.             at least two (2) of the Tanks will be substantially full with
additional LNG supply in route to ensure adequate supply of LNG for the ramp-up
period and the test, to be arranged by Owner;

 

iii.            the vaporizers and sendout pumps will be operated and brought on
line in sequence and will be operated at full rate for up to twelve (12) hours
to line-out the system. Owner to ensure that the Export Pipeline will be capable
of off-taking the produced Natural Gas at the consequent incremental rates and
at the full test rates during the entire test duration including the sequential
ramp-up and line-out rates prior to start of test.

 

B.            Any disruption of the Sendout Rate Performance Test for any reason
(including due to lack of available LNG or Export Pipeline limitation) will be
noted and logged during the conduct of the Sendout Rate Performance Test and
results of the Sendout Rate Performance Test will be adjusted, as appropriate,
in accordance with the applicable provisions of the Performance Test Procedures
to the extent any such disruption is due to reasons beyond the control of
Contractor.

 

C.            The flow meters installed to monitor and record the Sendout Rate,
as defined in Attachment T will be calibrated prior to the Sendout Rate
Performance Test with results documented and signed by Owner and Contractor. The
following flow meters will be so calibrated and monitored/recorded during the
Sendout Rate

 

S-1

--------------------------------------------------------------------------------


 

Performance Test: (1) SCV Fuel Gas (ultrasonic flow transmitter on SCV fuel gas
line shown on P&ID D01-066), (2) CTG Fuel Gas (ultrasonic flow transmitter on
CTG fuel gas line shown on P&ID D01-0080), and (3) Master Meter K-103 (on P&ID
D01-0050). Procedures for adjusting actual flow rates in order to account for
accuracy ranges of the above flow meters will be determined in accordance with
generally accepted standards in the U.S. Natural Gas industry and specified in
the Performance Test Procedures.  LNG Tank blanketing gas consumption during the
Sendout Rate Performance Test will be determined by calculation, which will be
defined during detailed design and approved by Owner.

 

 

 

Flow

 

Measuring Location

 

Flow Measured (MMSCFD)

A

 

SCV Fuel gas

 

Ultrasonic flow transmitter on SCV fuel gas line shown on P&ID D01-0066

 

 

 

 

 

 

 

 

 

B

 

CTG Fuel Gas

 

Ultrasonic flow transmitter on CTG fuel gas line on P&ID D01-0080

 

 

 

 

 

 

 

 

 

C

 

LNG Tank blanketing calculation

 

No meter installed. Based on calculation of Tank blanket gas.

 

 

 

 

 

 

 

 

 

D

 

Master Meter K-103

 

Total Master Meter flows on P&ID D01-0050

 

 

 

Sendout Rate = (flow measured for A + B + D) + C (calculated)

 

 

 

Pressure

 

 

E

 

Upstream of Master Meter K-103

 

Pressure Transmitter located at Back-Pressure Control Valve on P&ID D01-0049

 

D.            Owner and Contractor shall confirm that the Guarantee Conditions
stipulated in Section 4 of Attachment T: (i) have been satisfied prior to
commencement of the preparatory activities described in Section 1A above and
commencement of the Sendout Rate Performance Test, and (ii) continue to be
satisfied during conduct of the Sendout Rate Performance Test.  If, during
conduct of the Sendout Rate Performance Test, any deviation from the Sendout
Rate Guarantee Conditions occurs which is not caused by Contractor, then to the
extent such deviation affects the Sendout Rate Performance Test results, the
Sendout Performance Test results will be adjusted for such deviation using the
process simulation model developed and used by Contractor in performing the
design and engineering of the Facility.  The process simulation model shall: (a)
utilize HYSYS version 3.0 software, and (b) be reviewed and approved by Owner as
part of the Performance Test Procedures.  The resulting output of such analysis
will, if agreed by the Parties,  constitute the Sendout Rate Performance Test
results for purposes of Attachment T

 

S-2

--------------------------------------------------------------------------------


 

2.             Ship Unloading Time Performance Test

 

A Performance Test shall be conducted to determine whether the Facility has
achieved the Ship Unloading Time MAC specified in Attachment T (“Ship Unloading
Time Performance Test”).  The Ship Unloading Time Performance Test shall be
conducted in accordance with the Guarantee Conditions specified in Attachment T
and the applicable Performance Test Procedures which will include the following
general parameters:

 

A.            Prior to the Ship Unloading Time Performance Test, Owner will
provide one LNG ship of sufficient capacity to meet requirements set out in the
Test Procedures, in terms of volume and unloading rate, which will be unloaded
at the Target Unloading Rate specified in Paragraph D below, assuming use of all
available unloading liquid arms and vapor return arms on any one jetty.

 

B.            Owner will submit information on the LNG ship designated for the
Ship Unloading Time Performance Test to Contractor, including the LNG ship’s
certified unloading pump curves and other data reasonably required by Contractor
at least twenty-one (21) Days prior to the Ship Unloading Time Performance Test.

 

C.            Owner will submit information on source and specification of LNG
cargo to be unloaded during the Ship Unloading Time Performance Test at least
twenty-one (21) Days weeks prior to such test.

 

D.            The ship’s unloading pumps will be brought on-line and in sequence
and lined out to achieve an unloading rate of 12,600 m3 per hour (“Target
Unloading Rate”) with LNG in the ship’s tanks at least 90% full before
commencement of the Ship Unloading Test period. If the LNG ship design or
operation limits the unloading rates to less than the Target Unloading Rate for
reasons other than due to Contractor, Subcontractors, Sub-subcontractors or any
other Person for which Contractor is responsible, an adjustment will be made in
accordance with the Performance Test Procedures such that Contractor will not be
penalized for the difference between the Target Unloading Rate and actual rate
for purposes of determining unloading times.

 

E.             Unloaded volume of LNG will be determined from LNG ship level
measurements before, during, and after test period with level to be logged
during test and which Owner and Contractor will monitor during the test.
Methodology shall be based on the Facility procedures for custody transfer of
LNG from the ship.

 

F.             Any ship demurrage, onboard monitoring, third party surveying, or
other third party costs associated with the Ship Unloading Time Performance Test
will be the responsibility of the Owner.

 

G.            Owner and Contractor will confirm that the Ship Unloading Time
Guarantee Conditions stipulated in Section 4 of Attachment T have been satisfied
prior to and during any Ship Unloading Time Performance Test. If, during conduct
of the Ship Unloading Time Performance Test, any deviation from the Ship
Unloading Time Guarantee Conditions occurs which is not caused by Contractor,
then to the extent such deviation affects the Ship Unloading Time Performance
Test results, the Ship Unloading Time Performance Test results will be adjusted
for such deviation using the process simulation model developed and used by
Contractor

 

S-3

--------------------------------------------------------------------------------


 

in performing the design and engineering of the Facility.  The process
simulation model shall: (a) utilize HYSYS version 3.0 software, and (b)  be
reviewed and approved by Owner as part of the Performance Test Procedures.  The
resulting output of such analysis will, if agreed by the Parties,  constitute
the Ship Unloading Time Performance Test results for purposes of Attachment T

 

S-4

--------------------------------------------------------------------------------


 

ATTACHMENT T

 

PERFORMANCE GUARANTEES, PERFORMANCE LIQUIDATED DAMAGES,
MINIMUM ACCEPTANCE CRITERIA AND DELAY LIQUIDATED DAMAGES

 

1.                                      Definitions

 

“Sendout Rate” means the average rate (in MMSCFD) at which LNG is vaporized by
the Facility over a specified period of time.  The Sendout Rate shall be
calculated by adding:  (i) the quantity of Natural Gas measured at the outlet of
the Master Meter (as defined in Schedule A-1), plus (ii) all fuel gas used in
the Facility, plus (iii) any calculated blanket gas returned to the Tanks, as
such calculation is described more fully in Section 1C of Attachment S.

 

“Ship Unloading Time” means the time actually required to unload a specified
volume of LNG from an LNG ship at the unloading dock.

 

“Commissioning” means the completion of all activities required following
mechanical completion and prior to start-up of systems.

 

2.                                      Minimum Acceptance Criteria

 

The Minimum Acceptance Criteria for the Sendout Rate and the Ship Unloading Time
are as follows:

 

A.           Sendout Rate.   The Facility shall vaporize LNG for twenty four
(24) continuous hours at an average rate of 2,400 MMSCFD or above (the “Sendout
Rate MAC”) at a temperature of no less than 40°F and at a pressure of no less
than 1,250 PSIG, using no more than fifteen (15) vaporizers; provided that the
Sendout Rate Guarantee Conditions stipulated in Section 4 of this Attachment T
are met.

 

B.             Ship Unloading Time.  The Facility shall unload from a ship at
the unloading dock into, at Owner’s option Tank 1, Tank 2, Tank 3 or any
combination thereof, 100,000 m3 of LNG in no more than ten (10) consecutive
hours (the “Ship Unloading Time MAC”); provided that the Ship Unloading Time
Guarantee Conditions stipulated in Section 4 of this Attachment T are met.  Time
to hookup, test, startup and Cool Down of the unloading system shall not be
counted as part of such 10- hour period. 

 

C.             If the applicable Guarantee Conditions for the Sendout Rate or
the Ship Unloading Time are not met during the applicable Performance Test, the
Parties shall, with respect to the applicable Sendout Rate or Ship Unloading
Time, take such actions as are specified in the Performance Test Procedures.

 

3.                                      Performance Guarantees

 

The Performance Guarantees for the Sendout Rate and the Ship Unloading Time are
as follows:

 

T-1

--------------------------------------------------------------------------------


 

A.           Sendout Rate Performance Guarantee.  The Facility shall vaporize
LNG for twenty four (24) continuous hours at an average Sendout Rate of 2,730 MM
SCFD (the “Sendout Rate Performance Guarantee”) at a temperature of no less than
40°F and at a pressure of no less than 1,250 PSIG, using no more than fifteen
(15) vaporizers; provided that the Sendout Rate Guarantee Conditions stipulated
in Section 4 of this Attachment T are met.

 

B.             Ship Unloading Time Performance Guarantee.  The Facility shall
unload from a ship at the unloading dock into, at Owner’s option Tank 1, Tank 2,
Tank 3 or any combination thereof, 120,000 m3 of LNG in no more than ten (10)
consecutive hours (the “Ship Unloading Time Performance Guarantee”); provided
that the Ship Unloading Time Guarantee Conditions stipulated in Section 4 of
this Attachment T are met.  Time to hookup, test, startup, and Cool Down of the
unloading system shall not be counted as part of such 10-hour period.

 

C.             If the applicable Guarantee Conditions for the Sendout Rate or
Ship Unloading Time are not met during the applicable Performance Test, the
Parties shall, with respect to the applicable Sendout Rate or Ship Unloading
Time, take such actions as are specified in the Performance Test Procedures.

 

4.                                      Guarantee Conditions.

 

A.           Sendout Rate Guarantee Conditions.  The conditions upon which the
Sendout Rate MAC and the Sendout Rate Performance Guarantee (the “Sendout Rate
Guarantee Conditions”) are based are as follows:

 

(i)            The sendout pressure of the Natural Gas shall be measured
directly upstream of the back-pressure control valve located just upstream of
the Master Meter, as described in Section 1C of Attachment S. The temperature of
the Natural Gas shall be measured at the discharge of the vaporizers.

 

(ii)           The Export Pipeline will be capable of receiving Natural Gas at a
rate which is equal to the Sendout Rate Performance Guarantee plus overages up
to and including 5% of the Sendout Rate Performance Guarantee.

 

(iii)          The operating pressure of Natural Gas in the Export Pipeline will
be 1,250 PSIG or less.

 

(iv)          The composition of the LNG utilized for purposes of the Sendout
Rate Performance Test will be Trinidad Supply Source set forth in Schedule A-2.

 

(v)           A ship will unload LNG at an unloading rate of at least 10,000
m3/hr for at least 10 hours during the Sendout Rate Performance Test period.

 

B.             Ship Unloading Time Guarantee Conditions.  The conditions upon
which the Ship Unloading Time MAC and the Ship Unloading Time Performance
Guarantee (the “Ship Unloading Time Guarantee Conditions”) are based are as
follows:

 

T-2

--------------------------------------------------------------------------------


 

(i)            The composition of the ship’s cargo of LNG will be within the LNG
specification ranges set forth in Schedule A-2.

 

(ii)           The average temperature of the ship’s cargo of LNG will be no
greater than 0.1oF above the average temperature of the LNG in the Tank.

 

(iii)          The elevation of the ship’s manifold will be a minimum of 70 feet
above the mean low water level.

 

(iv)          The pumps on the LNG ship will have proven capability (as
demonstrated by the ship’s pump curve provided by Owner to Contractor) of
delivering LNG at a minimum flowrate of 12,600 m3/hr and at a minimum pressure
of 67.5 psig as measured downstream of any temporary strainer installed between
the ship’s and unloading arm’s flanges.

 

(v)           The LNG transport ship will be capable of receiving vapor at a
rate equal to the vapor displaced. Vapor will be provided to the ship at a
pressure of no less than 5 PSIG and at a temperature of no warmer than -180°F at
the ship’s manifold.

 

(vi)          The pressure in the Tank which is receiving the LNG will be
maintained at constant pressure during ship unloading.

 

(vii)         Tank pressure control will be based on absolute pressure.

 

(viii)        All of the vents on the Tank will be set so that they do not vent
at a pressure of less than 2.0 PSIG.

 

(ix)           The ship has net unloadable capacity exceeding 120,000 m3 plus
the volume of LNG pumped to on-shore Tanks during Cool Down of the unloading
system and line-out before the Ship Unloading Time Performance Test commences.

 

5.             Performance Liquidated Damages

 

A.           Sendout Rate Performance Liquidated Damages.  Two-hundred Thousand
U.S. Dollars (U.S.$200,000) for every MMSCFD less than the Sendout Rate
Performance Guarantee (“Sendout Rate Performance Liquidated Damages”).

 

B.             Ship Unloading Time Performance Liquidated Damages. For every
minute longer than the Ship Unloading Guarantee:

 

(i)            Twenty Five Thousand US Dollars (US $25,000) for every minute
from 1 to and including 30 minutes longer than the Ship Unloading Time
Performance Guarantee; plus

 

(ii)           Seventy Five Thousand US Dollars (US $ 75,000) for every minute
from 31 to and including 60 minutes longer than the Ship Unloading Time
Performance Guarantee; plus

 

(iii)          One Hundred Twenty Five Thousand US Dollars (US $ 125,000) for
every minute from 61 to and including 90 minutes longer than the Ship Unloading
Time Performance Guarantee; plus

 

T-3

--------------------------------------------------------------------------------


 

(iv)          One Hundred Seventy Five Thousand US Dollars (US $ 175,000) for
every minute exceeding 90 minutes longer than the Ship Unloading Time
Performance Guarantee,

 

(“Ship Unloading Rate Performance Liquidation Damages”).

 

6.             Delay Liquidated Damages

 

A.           RFCD Delay Liquidated Damages.  If RFCD occurs after the date
listed in Contractor’s second notice given in accordance with Section 11.1 of
the Agreement for a reason attributable to Contractor or any of its
Subcontractors or Sub-subcontractors, Contractor shall pay to Owner Seventy-Five
Thousand U.S. Dollars (U.S.$75,000) per Day for each Day, or portion thereof, of
delay until RFCD occurs (“RFCD Delay Liquidated Damages”).

 

B.             Substantial Completion Delay Liquidated Damages.

 

1.                                       If Substantial Completion occurs after
the Guaranteed Substantial Completion Date, Contractor shall pay to Owner
amounts according to the following schedule for each Day, or portion thereof, of
delay until Substantial Completion occurs:

 

a.               Eighty-four Thousand U.S. Dollars (U.S. $84,000) per Day from 1
Day to and including 15 Days after Guaranteed Substantial Completion Date,  plus

 

b.              Two Hundred Ten Thousand U.S. Dollars (U.S. $210,000) per Day
from 16 Days to and including 30 Days after Guaranteed Substantial Completion
Date, plus

 

c.               Three Hundred Fifty Thousand U.S. Dollars (U.S. $350,000) per
Day for 31 Days and more after Guaranteed Substantial Completion Date,

 

(“Substantial Completion Delay Liquidation Damages”).

 

2.                                       The Substantial Completion Delay
Liquidated Damages set forth in Section 6.B.1. of this Attachment T shall be
reduced to the following amounts if only System 1 achieves, on or before the
Guaranteed Substantial Completion Date, a Sendout Rate of 1,250 MMSCFD or above
at a temperature of no less than 40°F and at a pressure of no less than 1,250
PSIG, and based on the use of no more than seven (7) vaporizers plus one (1)
spare vaporizer; provided that the Sendout Rate Guarantee Conditions stipulated
in Section 4  of this Attachment T are met:

 

a.               Sixty Thousand U.S. Dollars (U.S. $60,000) per Day from 1 Day
to and including 15 Days after Guaranteed Substantial Completion Date, plus

 

b.              One Hundred Twenty Thousand U.S. Dollars (U.S. $120,000) per Day
from 16 Days to and including 30 Days after Guaranteed Substantial Completion
Date, plus

 

T-4

--------------------------------------------------------------------------------


 

c.               Two Hundred Thirty-five Thousand U.S. Dollars (U.S. $235,000)
per Day from 31 Days and more after Guaranteed Substantial Completion Date.

 

3.                                       The Substantial Completion Delay
Liquidated Damages set forth in Section 6.B.1. of this Attachment T shall be
reduced to the following amounts if System 1 and System 2 collectively achieve,
on or before the Guaranteed Substantial Completion Date,  a Sendout Rate of
2,000 MMSCFD or above at a temperature of no less than 40°F and at a pressure of
no less than 1,250 PSIG, and based on the use of no more than twelve (12)
vaporizers plus one (1) spare vaporizer; provided that the Sendout Rate
Guarantee Conditions stipulated in Section 4  of this Attachment T are met:

 

a.               Thirty Thousand U.S. Dollars (U.S. $30,000) per Day from 1 Day
to and including 15 Days after Guaranteed Substantial Completion Date, plus

 

b.              Sixty Thousand U.S. Dollars (U.S. $60,000) per Day from 16 Days
to and including 30 Days after Guaranteed Substantial Completion Date, plus

 

c.               One Hundred Twenty Thousand U.S. Dollars (U.S. $120,000) per
Day from 31 Days and more after Guaranteed Substantial Completion Date

 

7.             Priority.

 

In the event of a conflict or inconsistency between provisions contained within
this Attachment T and provisions contained within Attachment A, the provisions
within this Attachment T shall control.

 

T-5

--------------------------------------------------------------------------------


 

ATTACHMENT U

 

OWNER PROVIDED ITEMS AND RESPONSIBILITY

 

1.             Soil Testing Confirmation

 

Within forty-five (45) Days after Owner’s issuance of the LNTP, Owner shall
provide Contractor with evidence from the FERC confirming that soil testing
activities may commence prior to Owner’s issuance of the NTP.  In the event
Owner fails to provide such evidence to Contractor and such failure adversely
affect (i) Contractor’s cost of performance of the Work; (ii) Contractor’s
ability to perform the Work in accordance with the Project Schedule, or (iii)
Contractor’s ability to perform any material obligation under this Agreement,
Contractor shall be entitled to a Change Order; provided that Contractor
complies with the requirements of Sections 6.2, 6.5 and 6.9 of the Agreement.

 

2.             Owner Supplied Data

 

The following data, information, and documents listed below shall be provided by
Owner on or before the dates listed below.  Refer to Schedule A-2 for the data,
information, and documents which are defined as “Rely Upon” items pursuant to
Section 4.8 of the Agreement.

 

Description of Data/Information/Documents Provided

 

Date Provided
or to be Provided

Application for Authorization to Site Construct and Operate Liquefied Natural
Gas Import Terminal Facilities, pursuant to Section 3(a) of the Natural Gas Act
and Parts 153 and 380, Docket No. CP04-47 et al, filed by Owner with the FERC on
December 23, 2003 (the “FERC Application”), including responses to subsequent
data requests in connection with the FERC Application.

 

Previously provided to Contractor.

 

 

 

Final Environmental Impact Statement, FERC Docket No. CP04-47 et al, dated
November 12, 2004

 

Previously provided to Contractor.

 

 

 

Lonnie G. Harper & Associates Survey of Property lease, Sabine Pass, dated
January 26, 2004

 

Previously provided to Contractor.

 

 

 

Topographic Survey by Lonnie Harper, dated November 2003

 

Previously provided to Contractor.

 

 

 

Owner Supplied Permits listed in Attachment Q

 

In accordance with the date specified under the “Date Required” column in
Attachment Q

 

 

 

Pre-construction Sound Survey and Noise Modeling Sabine Pass Report, dated
November 6, 2003, Owner/HFP Acoustical Consultants, Inc. (Contractor Scope of
Work covers base line noise study and noise study during pile driving.)

 

Previously provided to Contractor.

 

U-1

--------------------------------------------------------------------------------


 

Facility Security Plan (Contractor will assist in development in accordance with
Attachment A)

 

Prior to RFCD.

 

 

 

Facility Security Assessment (Contractor will assist in development in
accordance with Attachment A)

 

Prior to RFCD.

 

 

 

Vessel Security Plan (Contractor will assist in development in accordance with
Attachment A)

 

Prior to RFCD.

 

3.             Owner Supplied Equipment, Items, and Services

 

The following equipment, components, and personnel shall be supplied by Owner on
or before the dates listed below in accordance with Attachment A.  Contractor
shall provide reasonable support and assistance to the Owner in accordance with
the Agreement (including, where applicable, access to Site).

 

Description of Equipment/Components/Personnel Supplied

 

Date Supplied
or to be Supplied

Provide all work associated with overall program management among other
contractors working directly for Owner and not in Contractor Group (“Owner’s
Suppliers”), including Owner’s Suppliers for the Export Gas Pipeline, wetland
mitigation, permitting agencies, Owner consultants, and Owner’s activities.

 

Ongoing requirement under the terms of the Agreement.

 

 

 

Provide access to hydrotest water source in accordance with Attachment A.

 

No later than July 1, 2007, or as adjusted by Change Order in accordance with
the terms of the Agreement.

 

 

 

Provide leased nitrogen plant and supply of nitrogen sufficient for operation of
the Facility after Substantial Completion. Contractor shall make final
connections to the nitrogen plant. Contractor shall provide nitrogen for purging
of Tanks, piping, and other Equipment in connection with performance of the
Work.

 

No later than January 1, 2008, or as adjusted by Change Order in accordance with
the terms of the Agreement.

 

 

 

Make Owner’s personnel available for training pursuant to Section 3.5 of the
Agreement.

 

As required by the training program to be developed in accordance with
Attachment V.

 

 

 

Make Owner’s personnel available to Contractor for commissioning and testing
pursuant to the terms of the Agreement, including Section 4.4.

 

As required under the Project Commissioning Plan.

 

 

 

Provide any outside training and certification required by Applicable

 

Prior to RFCD.

 

U-2

--------------------------------------------------------------------------------


 

Law for Owner personnel shall be coordinated by Owner (other than the training
to be provided by Contractor in accordance with Section 3.5 of the Agreement).

 

 

 

 

 

Provide LNG shipping and offshore logistics, including (i) supply of three (3)
tugboats, two (2) line boats, ships other offshore permanent Facility transport
vehicles and all related equipment (except the permanent navigational aids to be
provided by Contractor in accordance with Attachment A) and (ii) communication
and interface with pilot’s organization.

 

Prior to RFCD.

 

 

 

Provide the LNG necessary for Contractor (i) to achieve Cool Down in accordance
with Sections 11.1 and 11.2 of the Agreement and (ii) to conduct the Performance
Tests and other commissioning activities in accordance with Section 11.3 of the
Agreement.

 

As required under Sections 11.1, 11.2 and 11.3 of the Agreement.

 

 

 

Provide Export Gas Pipeline up to the designated tie-in points on the outlet
weld-in-insulator at the Master Meter. Owner will be responsible for tie-in from
Export Gas Pipeline to the Contractor provided Master Meter.  Pipeline
contractor will be responsible for access and laydown area development.
Contractor will identify laydown and staging areas for the pipeline contractor.

 

No later than August 1, 2007, or as adjusted by Change Order in accordance with
the terms of the Agreement.

 

 

 

Purchasing and coordinating Natural Gas from Export Gas Pipeline for startup and
initial operation of the Facility. Until vaporized, imported LNG can supply fuel
gas to gas turbine generators.

 

No later than August 1, 2007, or as adjusted by Change Order in accordance with
the terms of the Agreement.

 

 

 

Wetlands mitigation to be performed on or off the Site.

 

In accordance with the mitigation plan filed with the USACE.

 

 

 

Provide in-plant UHF and VHF base radio and handheld radio system.

 

Prior to RFCD.

 

 

 

Provide vehicles for Owner’s own use.

 

As determined by Owner.

 

 

 

Provide permanent plant water (if from local utility)

 

No later than January 1, 2008

 

 

 

Relocate underground pipeline from existing oil/gas well

 

No later than May 1, 2005

 

U-3

--------------------------------------------------------------------------------


 

4.             Budgeted Work by Contractor to Support Work by Owner or Others

 

Contractor shall provide reasonable assistance to Owner or to others to execute
the work described below.  The Contract Price includes a total of 1,250
man-hours to support Owner for all items listed below.  Any additional
assistance requested by Owner that would exceed a total of 1,250 man-hours shall
be adjusted by Change Order in accordance with the terms of the Agreement. 
There is no allowance for equipment or material assistance.

 

A.            Rerouting of underground pipeline from existing oil/gas well

 

B.            All work associated with LNG shipping and logistics, including
shipping studies

 

C.            All work associated with monitoring and reporting in accordance
with the air permit

 

D.            All work associated with Owner Permits (Attachment Q), including
development and coordination; provided, however, such work does not include the
one thousand (1000) man-hours of support for FERC-related activities which shall
be provided by Contractor in accordance with Section 10 of Attachment A

 

E.             Site acquisition and costs associated with acquisition of the
Site and Off-Site Rights of Ways and Easements

 

F.             Environmental data gathering, interpretation, permitting and
related requirements, impact assessments, baseline studies and compliance
issues, other than as included in Contractor’s Scope of Work or required under
Applicable Law or Permits in connection with Contractor’s performance of the
Work

 

G.            All community relations, government relations and public
relations, except as directly related to construction and labor relations during
construction

 

H.            Work associated with supporting any reasonable requests by Lender
in connection with the financing

 

I.              Landscaping requirements

 

J.             Permanent Facility office supplies or rolling stock

 

K.            Supply of tugboats, line boats, ships, and other onshore and
offshore permanent Facility transport vehicles and all related equipment (except
that permanent navigational aids will be provided by Contractor in accordance
with Attachment A)

 

L.             Owner will be responsible for the permanent facility building’s
computer equipment, servers, and non-controls related network

 

M.           Laboratory equipment (except that Contractor will provide gas
chromatographs)

 

U-4

--------------------------------------------------------------------------------


 

N.            Except as provided in Section 3.4 of the Agreement and in
Attachment A, stocking and purchase of bulk warehouse items such as solvents,
consumables, furniture, tools, and shelving

 

O.            Communication and interface with pilot’s organization

 

P.             Permit for helipad and any equipment required for the helipad and
helicopter accessibility

 

Q.            Agreements with local community fire and emergency management
system applicable after Substantial Completion

 

R.            Computer and telecommunications equipment (other than telephones,
as provided by Contractor in accordance with Schedule A-1) for Owner personnel
during construction, commissioning, and operation of the Facility

 

U-5

--------------------------------------------------------------------------------


 

ATTACHMENT V

 

PRE-COMMISSIONING, COMMISSIONING, START-UP, AND TRAINING

 

1.0                               Introduction

 

In addition to the requirements specified in any other provisions of the
Agreement, this Attachment V sets out the general scope of activities to be
performed by Contractor for the construction/turnover, pre-commissioning,
commissioning, start-up, and operation (until Substantial Completion) of the
Project.  This Attachment V does not constitute a substitute for the Project
Commissioning Plan or the start-up manual, but rather forms the basis for the
development of such Project Commissioning Plan and manual.

 

The following phases of activities are generally described in this Attachment V:

 

A.           Pre-commissioning: preparation of a system or systems for the
commissioning phase. This will include, but is not limited to, blowing,
flushing, and Equipment testing, and initial check out of Facility process and
utility systems. Pre-commissioning Work is a construction responsibility which
will be performed with the assistance of Contractor’s
pre-commissioning/commissioning team (the “PC/C Team”).

 

B.             Commissioning:  preparation of a system or systems to allow
hydrocarbons or other process fluids to be safely introduced into the system or
systems for processing. In this phase testing will focus on systems, including
utilities. Process units will be purged with nitrogen, dried out and made ready
for Cool Down.

 

C.             Start-up: the bringing of a system or systems into a normal
operational mode, including Cool Down of cryogenic and LNG storage systems, and
the first LNG ship unloading.  This phase ends upon the completion of the
Performance Tests.

 

D.            Operation – subsequent LNG ship unloading and LNG sendout with and
without LNG ship unloading.

 

2.0                               General

 

Contractor will perform pre-commissioning, commissioning, and startup for the
Facility so as to achieve completion of required systems to enable commencement
of operations of the Facility in accordance with the Project Schedule.

 

3.0                               Project Commissioning Plan; Start-Up Manual

 

A.           Pursuant to Section 4.4 of the Agreement, Contractor shall prepare
and provide to Owner a detailed Project Commissioning Plan, which shall include
commissioning procedures that address commissioning activities to be performed
for the Work.  The Project Commissioning Plan shall address utilization of
Owner’s operation and maintenance personnel and Contractor’s personnel during
commissioning and conduct of the Performance Tests.

 

B.             Contractor shall prepare and provide a detailed start-up manual
for Owner’s review and approval prior to final HAZOP.  The manual will include
Contractor’s start-up

 

V-1

--------------------------------------------------------------------------------


 

plan and start-up procedures, including procedures for achieving Cool Down of
the Facility, and will address, at a minimum, the start-up activities described
in Section 8.0  below and will also detail how Contractor will achieve, the
Minimum Acceptance Criteria and Performance Guarantees set forth in Attachment
T, the Performance Tests set forth in Attachment S and the requirements for
Substantial Completion.

 

4.0                               Contractor’s Organization/Manpower

 

A.           The PC/C Team will consist of Contractor’s personnel who are
experienced in pre-commissioning, commissioning and start-up of petrochemical
facilities, some of whom shall have been involved in FEED work, engineering and
construction Work. Contractor will also involve appropriate selected vendors’
representatives to assist in pre-commissioning, commissioning and start-up
activities. Contractor will assign a senior Startup Manager to lead the PC/C
Team throughout the Project execution. Without limiting Contractor’s
responsibility to provide sufficient qualified personnel to perform the Work,
Contractor’s PC/C Team will have primary responsibility for the commissioning
activities and start-up activities as described below.

 

B.             The PC/C team will be formed, and will carry out the following
activities during, the engineering phase:

 

•                  Review of engineering design including input for operation,
maintenance and startup of the Facility.

 

•                  Participate along with Owner’s personnel, in HAZOP reviews.

 

•                  Participate in activities identifying commissioning spare
parts and two years operational spare parts.

 

•                  Prepare, with Contractor’s construction personnel, the
pre-commissioning and commissioning manual for each unit.

 

•                  Prepare a first draft of the startup, operations and
maintenance manuals.

 

•                  Prepare, with Contractor’s construction personnel, a first
draft of the Safety Plan for pre-commissioning, commissioning and start-up.

 

•                  Identify systems and/or packages for proper turnover in a
logical sequence for a safe startup of the Facility.

 

•                  Prepare, with Contractor’s construction personnel, a
pre-commissioning, commissioning , start-up and turnover schedule.

 

•                  Prepare test run documents and forms.

 

V-2

--------------------------------------------------------------------------------


 

5.0                               Pre-commissioning

 

A.           The PC/C manager and other members of the PC/C team as necessary
will relocate to the Site in time to assist Contractor’s construction personnel
with completion of the Work and pre-commissioning, and for the purpose of
commencing on-Site training of Owner’s personnel under Section 6.0 below.

 

B.             Although overall responsibility for the pre-commissioning rests
with Contractor’s construction force, the PC/C Team will assist, advise and
witness testing during this phase. The team will also complete the Safety Plan
and startup, operations and maintenance manuals during this phase.

 

C.             Details of pre-commissioning test procedures will be developed by
Contractor and reviewed by Owner.  The schedule of pre-commissioning and
commissioning activities will be marked up to reflect progress and updated or
revised, as appropriate, after review with Owner.

 

D.            Contractor, acting through the PC/C Team, shall also be
responsible for the following Work during this phase:

 

•                  Inspect construction Work for conformance to design and for
cleanliness.

 

•                  Inspect construction records for accuracy and completeness.

 

•                  Check Equipment and systems and prepare preliminary
Punchlists.

 

•                  Supervise, advise, and generally assist construction
personnel during pre-commissioning testing.

 

•                  Verify that mechanical checks have been performed, per
detailed checklists.

 

•                  Inspect all Equipment that is delivered to Site in a
preserved condition so that preservation methods used will protect the integrity
of the Equipment.  Monitoring such Equipment on Site such that the preservation
is maintained until the actual connection to system piping and other Equipment
is made. Verify that any field piping or Equipment connection to preserved
Equipment has been cleaned and purged before blind removal is made.

 

•                  Prepare all necessary inspection records and test
certificates. Confirm all documentation is in place to allow any given system to
go on to the commissioning phase and have in place and provide to Owner, for
review, a “Ready For Commissioning Certificate” (RFCC) applicable to each
system.

 

•                  Expedite the transition from pre-commissioning activities to
commissioning activities so that progress is not delayed.

 

•                  Monitor vendor representative activities so that personnel
are utilized effectively and that they make a positive contribution to the
training program.

 

•                  Plan and initiate the training program described in Section
6.0.

 

V-3

--------------------------------------------------------------------------------


 

•                  Final inspection of vessels and other Equipment internals and
closing and leak testing of such vessels and Equipment where applicable.  (Some
vessels may be final inspected in the initial stage of the commissioning phase)

 

•                  Final cleanliness inspection and closing of large-diameter
piping.

 

6.0                               Training Program

 

A.           In accordance with Section 3.5 of the Agreement, Contractor shall
design and conduct at the Site, or other locations and at times mutually
agreeable to the Parties, a Facility-specific training program for Operator’s
personnel covering the following:

 

•                  Vendor Specific Training on:

 

•                  DCS

 

•                  LNG pumps

 

•                  Boil Off Gas Compressors

 

•                  Submerged Combustible Vaporizers

 

•                  Fire & gas systems

 

•                  LNG Tank systems and instrumentation

 

•                  Safety instrumented systems (ESD etc.)

 

•                  Analyzers

 

•                  Basic LNG Training Program:

 

•                  Basic explanation of Facility function and layout

 

•                  Facility design basics

 

•                  FERC requirements

 

•                  Pre-commissioning procedures

 

•                  Commissioning procedures

 

•                  Testing of each system and item of Equipment

 

•                  Operating procedures (for each system and item of Equipment):

 

•                  Initial start-up

 

•                  Normal operation

 

•                  Normal shutdown

 

•                  Emergency shutdown

 

•                  Safety philosophy

 

•                  Safety procedures

 

•                  Performance of routine, preventative and emergency
maintenance for each item of Equipment

 

V-4

--------------------------------------------------------------------------------


 

•                  Spare parts to be maintained for each item of Equipment and
their installation and removal

 

•                  Gas Technology Institute Training Program & Certification

 

B.             The training program will be given to fifty (50) Owner personnel.

 

C.             The training program outlined above will be conducted by selected
instructors (including Contractor’s engineers, specialists, technicians, and
selected vendor representatives, in addition to the PC/C Team members), who, in
Contractor’s judgment, are qualified to provide such training. Subcontractors
and Sub-subcontractors who are vendors of selected Major Equipment will provide
training for such Equipment.

 

D.            Contractor will cooperate with the Owner in the utilization of the
Facility for training of Owner’s personnel during commissioning and other
activities where practical.

 

7.0                               Commissioning

 

A.           Field engineering, maintenance, safety, administrative and manual
labor personnel carried forward from the construction force will augment the
PC/C Team during commissioning activities. Contractor will supply all personnel,
in addition to personnel provided by Owner for supervision by Contractor
pursuant to Section 4.4 of the Agreement, as required to commission and startup
the Facility and for continuous operation of the Facility.

 

B.             Certain portions of the Work may be entering the commissioning or
start up phase while other portions of the Work are still in the
pre-commissioning phase or in general construction.

 

C.             Contractor and Owner shall interface with Owner’s Export Pipeline
contractor to achieve the transition from pre-commissioning to commissioning to
start-up and Natural Gas sendout.

 

D.            During commissioning, Contractor shall perform the activities
required to make the Equipment ready to receive LNG for storage,
processing/vaporizing and for the transfer of Natural Gas to the Export
Pipelines, all in accordance with the other provisions of the Agreement.  Such
activities include but are not limited to:

 

•                  Arranging for vendor service/startup representatives to be
present at the Site at all appropriate times, including during commissioning and
RFCD, start-up, and Performance Testing.

 

•                  Oxygen freeing of piping and Equipment using inert gas such
as nitrogen.

 

•                  Dry out of systems to make ready for introduction of
hydrocarbons and for Cool Down using LNG.

 

•                  Plan and supervise any degreasing and cleaning/pickling of
systems as required.

 

V-5

--------------------------------------------------------------------------------


 

•                  Introduction of any process chemicals such as refrigerants to
any system if required.

 

•                  Vaporizer dry out and final inspection, including for safety
and operability.

 

•                  Initial charging of solvents and chemicals if applicable.

 

•                  Cleaning and checking of temporary strainers during initial
circulation or fluid flow operations.

 

•                  Circulating lube oil systems and checking operation of all
system components and system cleanliness.

 

•                  Checking, testing and documenting all hazard detection,
firefighting and other loss prevention systems and equipment in order to satisfy
Applicable Laws and Applicable Codes and Standards.

 

•                  Normal electric power source put in service and functional.

 

•                  Plant communications and communications with marine
facilities shall be fully operational.

 

•                  Export Pipeline and interface with remainder of the Facility
completed; communications with Export Pipeline operator and Natural Gas
management system established.

 

•                  Potable, service water and fire water systems made
operational.

 

•                  Plant air, instrument air and nitrogen generation unit made
operational.

 

•                  Unloading arm operating systems checked out, including PERC
and instrument/alarm systems as per vendor’s instructions.

 

•                  The wastewater disposal systems made ready and functional.

 

•                  Instruments checked out, loop tested, calibrated and system
documentation completed.

 

•                  Portable gas detectors made available in accordance with
Applicable Law and Applicable Codes and Standards.

 

•                  Confirm documentation is in place and activities completed
for issuance of the RFCD Completion Certificate by Contractor, and issued in
accordance with Section 11.1 of the Agreement.

 

8.0                               Start-up

 

A.           Start-up activities will begin on a system or subsystem of the
Equipment when (1) the RFCD Completion Certificate has been accepted in
accordance with Section 11.4 of the Agreement, and (2) the approved start-up
procedures (as set forth in the start-up manual referred to in Section 3.0
above) are in place at the Site. All personnel involved in start-up activities
shall be trained and shall be conversant with the content and application of all
such procedures.

 

V-6

--------------------------------------------------------------------------------


 

B.             Contractor shall provide all labor, supervisory personnel, vendor
representatives, technicians and other items necessary to prepare, test and
start-up the Facility and the Equipment and for the execution of the Performance
Tests. Owner will provide operating personnel for supervision by Contractor in
accordance with Section 4.4 of the Agreement and supply the LNG necessary for
Contractor to achieve Cool Down and to commence start-up and conduct the
Performance Tests, in accordance with Section 11.1 of the Agreement.

 

C.             The primary objectives of this phase shall be to unload the first
LNG cargo demonstrate that all Minimum Acceptance Criteria and Performance
Guarantees have been met.

 

D.            Activities during start-up will include, without limitation:

 

•                  Introducing the normal operating fluids and feedstock to the
various systems

 

•                  Conducting circulating cleanliness checks

 

•                  Purging of any residual inert gas with Natural Gas.

 

•                  Cleaning and checking of temporary strainers after initial
circulation or fluid flow operation.

 

•                  Startup and operation of utility systems required for support
of process unit commissioning if not already in service

 

•                  Checking safe operation of automatic and manual shutdowns,
alarms and emergency depressuring systems.

 

•                  Cool Down of plant Equipment and piping, Tanks and unloading
systems to make ready to receive LNG. Tank Cool Down shall be in accordance with
Tank vendor’s approved procedures which shall be incorporated in the start-up
manual.

 

•                  Monitor cool down of Equipment and piping to ensure that the
rate of cool down is correct and to prevent thermal shock and/or unacceptable
temperature differentials.

 

•                  Verify that all documentation is in place and activities
completed as required for issuance of the Ready for Performance Testing
Certificate by Contractor and that the Guarantee Conditions set forth in
Attachment T have been satisfied prior to conducting Performance Tests.

 

•                  Issue Ready for Performance Testing Certificate

 

•                  Conduct Performance Tests in accordance with the Performance
Test Procedures and the other provisions of this Agreement, including Attachment
S.

 

9.0                               Operation

 

Prior to Substantial Completion and after RFCD, to the extent Contractor has
care, custody and control of the Facility, Contractor will operate the Facility
in accordance with the Agreement, including Section 11.8 of the Agreement, and
will supply operating and maintenance personnel in addition to those personnel
supplied by Owner for

 

V-7

--------------------------------------------------------------------------------


 

supervision by Contractor pursuant to Section 4.4 of the Agreement, for
operation of the Facility as required to reach Substantial Completion.

 

Owner will be responsible for nominations of Natural Gas send out to the Export
Pipeline. The Contractor will assist the Owner in coordinating these activities
as requested by Owner.

 

V-8

--------------------------------------------------------------------------------


 

ATTACHMENT W

 

OPERATING SPARE PARTS LIST

 

Material
Requisition
Number

 

Equipment
Description

 

Supplier
Name

 

Supplier
Contact
Information

 

Part Description

 

Part
Number

 

Estimated
Price per
Unit
(U.S.$)

 

Quantity
Required

 

Extension
(Estimated Price
per Unit x
Quantity
Required) (U.S.$)

 

Required for
Delivery Prior to
Substantial
Completion or
Final Completion

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

$

 

 

 

 

 

W-1

--------------------------------------------------------------------------------


 

ATTACHMENT X

 

[Not Used.]

 

X-1

--------------------------------------------------------------------------------


 

ATTACHMENT Y

 

SITE AND OFF-SITE RIGHTS OF WAY AND EASEMENTS

 

Y-1

--------------------------------------------------------------------------------


 

[g150721kg11image002.jpg]

 

--------------------------------------------------------------------------------


 

[g150721kg11image004.jpg]

--------------------------------------------------------------------------------


 

ATTACHMENT Z

 

[Not Used.]

 

Z-1

--------------------------------------------------------------------------------


 

ATTACHMENT AA

 

FORM OF ACKNOWLEDGMENT AND

CONSENT AGREEMENT WITH LENDER

 

Bechtel Corporation (the “Contracting Party”) hereby acknowledges the existence
of (but has not reviewed) the Security Agreement, dated as of
[                    ], 200[  ] (as from time to time amended, supplemented or
modified, the “Security Agreement”), among Sabine Pass LNG, L.P. (the
“Borrower”), Société Générale as Agent, and HSBC Bank USA, National Association
as Collateral Agent (in such capacity, the “Collateral Agent”), for the benefit
of various financial institutions providing financing to the Borrower
(collectively, the “Secured Parties”), and hereby executes this Acknowledgement
and Consent Agreement (the “Consent”) and agrees as follows:

 

1.                     The Contracting Party hereby acknowledges and consents in
accordance with the terms and conditions set forth below to the Borrower’s
pledge and collateral assignment of all its right, title and interest in, to and
under (but not, except as provided herein, its obligations, liabilities or
duties with respect to) the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Receiving, Storage and
Regasification Terminal, dated December 18, 2004, between the Contracting Party
and the Borrower (as supplemented by the Limited Notice to Proceed dated
[                        ], 200[  ], and the Notice to Proceed, dated
[                    ], 200[  ], the “Assigned Agreement”) to the Collateral
Agent pursuant to the Security Agreement.  Capitalized terms used, but not
otherwise defined, herein shall have the respective meanings ascribed to such
terms in the Assigned Agreement.

 

2.                     The Contracting Party represents and warrants as of the
date hereof as follows:

 

a.                                       The Contracting Party is a corporation
duly organized, validly existing and in good standing under the laws of Nevada,
is authorized and qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify would have a material adverse effect on its
financial condition, operations, prospects, taxes or business.

 

b.                                      The Contracting Party is not in
violation of any Applicable Law or judgment entered by any Governmental
Instrumentality, which violations, individually or in the aggregate, would
affect its performance of any obligations under this Consent or the Assigned
Agreement in any material respect.  There are no legal or arbitration
proceedings or any proceeding by or before any Governmental Instrumentality, now
pending or (to the current actual knowledge of the Contracting Party) threatened
against the Contracting Party that, if adversely determined, could reasonably be
expected to have a material adverse effect on its ability to perform under this
Consent or the Assigned Agreement.

 

c.                                       The Contracting Party is the holder of
all licenses required to permit it to operate or conduct its business in
Louisiana now and as contemplated by the Assigned Agreement. No consent or
approval of, or other action by or any notice to or filing with, any
Governmental Instrumentality (except those previously obtained) was required in
connection with the execution and delivery by the Contracting Party of the
Assigned Agreement, or is required in connection

 

AA-1

--------------------------------------------------------------------------------


 

with the execution and delivery of this Consent, or, to the best actual current
knowledge of the Contracting Party, the performance of its obligations under
this Consent.  The Contracting Party has obtained all permits, licenses,
approvals, consents and exemptions with respect to the performance of its
obligations under the Assigned Agreement required by Applicable Law in effect as
of the date hereof, except those permits, licenses, approvals, consents and
exemptions that the Contracting Party is permitted to obtain in the ordinary
course of business in the performance of its obligations under the Assigned
Agreement (collectively, the “Ordinary Course Consents”).

 

d.                                      Neither the execution and delivery of
this Consent and the Assigned Agreement by the Contracting Party, the
consummation of the transactions herein contemplated by the Contracting Party,
nor compliance with the terms and provisions hereof by the Contracting Party,
will:

 

(i)                                     conflict with, result in a breach of or
default under, or require any consent (other than consents already obtained and
the Ordinary Course Consents) under: (A) the charter or by-laws of the
Contracting Party, (B) any Applicable Law, (C) any order, writ, injunction or
decree of any court applicable to the Contracting Party, or (D) any agreement or
instrument to which the Contracting Party is a party or by which it is bound or
to which it or any of its property or assets is subject in any such case under
this clause (i) that would result in a material adverse effect upon the ability
of the Contracting Party to perform its obligations under this Consent and the
Assigned Agreement; or

 

(ii)                                  result in the creation or imposition of
(or the obligation to create or impose) any lien, security interest, charge or
encumbrance upon any of the properties or assets of the Contracting Party.

 

e.                                       The Contracting Party has all necessary
power and authority to execute, deliver and perform its obligations under this
Consent and the Assigned Agreement; the execution, delivery and performance by
the Contracting Party of this Consent and the Assigned Agreement have been duly
authorized by all necessary action on its part; and this Consent and the
Assigned Agreement have been duly and validly executed and delivered by the
Contracting Party and each constitutes a legal, valid and binding obligation of
the Contracting Party enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency, reorganization
or moratorium or other similar laws relating to the enforcement of creditors’
rights generally, and by general principles of equity.  There are no amendments,
modifications or supplements (whether by waiver, consent or otherwise) to the
Assigned Agreement, either oral or written.

 

f.                                         The Contracting Party is financially
solvent, able to pay all debts as they mature and possesses sufficient working
capital to complete the Work and perform its obligations hereunder.

 

g.                                      To the Contracting Party’s current
actual knowledge, the Borrower (a) has complied with all conditions precedent
required to be complied with by or on behalf of the Borrower on or prior to the
date hereof pursuant to the Assigned Agreement and (b) is not in default under
any covenant or obligation of the Assigned Agreement and no such default has

 

AA-2

--------------------------------------------------------------------------------


 

occurred prior to the date hereof.

 

h.                                      The Contracting Party is not, to its
current actual knowledge, in default under any covenant or obligation hereunder
or under the Assigned Agreement and no such default has occurred prior to the
date hereof. After giving effect to the pledge and assignment referred to in
paragraph 1, and after giving effect to the consent to such pledge and
assignment by the Contracting Party, to the current actual knowledge of the
Contracting Party, (a) there exists no event or condition that would, either
immediately or with the passage of time or giving of notice, or both, entitle
either the Contracting Party or the Borrower to terminate or suspend its
obligations under the Assigned Agreement and (b) there are no claims or rights
of set-off pending by any party to the Assigned Agreement.

 

i.                                          The Contracting Party affirms that
it has no written notice or current actual knowledge of any pledge or assignment
relative to the right, title and interest of the Borrower in, to and under the
Assigned Agreement other than the pledge and assignment referred to in paragraph
1.

 

3.

a.                                       From and after the date hereof and
unless and until the Contracting Party shall have received written notice from
the Collateral Agent that the lien of the Security Agreement has been released
in full and provided that an event of default by the Borrower shall have
occurred and be continuing pursuant to the loan documents executed in connection
with the Security Agreement, the Collateral Agent shall have the right, but not
the obligation, to pay all sums due under the Assigned Agreement by the Borrower
and to perform any other act, duty or obligation required of the Borrower
thereunder (to the same extent as the Borrower has the right to perform any such
other act, duty or obligation thereunder) at any time and, without limiting the
generality of the foregoing, shall have the full right and power to enforce
directly against the Contracting Party (subject to all of the Contracting
Party’s defenses and other rights under the Assigned Agreement in accordance
with the terms thereof) all obligations of the Contracting Party under the
Assigned Agreement and otherwise to exercise all remedies thereunder and to make
all demands and give all notices and make all requests required or permitted to
be made by the Borrower under the Assigned Agreement, all in accordance with the
terms thereof; provided that no such payment or performance shall be construed
as an assumption by the Collateral Agent or any Secured Party of any covenants,
agreements or obligations of the Borrower under or in respect of the Assigned
Agreement, except to the extent the Assigned Agreement shall have been expressly
assumed by the Collateral Agent pursuant to paragraph 5 hereof.   Any action
taken by the Collateral Agent in accordance with this paragraph 3(a) shall be
binding on the Borrower. If the Contracting Party receives any demands, notices
or requests made from the Collateral Agent in accordance with this paragraph
3(a) which are conflicting with that made by the Borrower, the Collateral
Agent’s demands, notices and requests shall control over those conflicting
demands, notices or requests made by the Borrower.

 

b.                                      The Contracting Party agrees that it
will not terminate or suspend its obligations under the Assigned Agreement
without giving the Collateral Agent concurrent notice with notice(s) provided
the Borrower pursuant to the applicable provisions of the Assigned Agreement,
and, in the case of the termination of obligations, an opportunity to cure as
provided in

 

AA-3

--------------------------------------------------------------------------------


 

paragraph 3(c) below.

 

c.                                       If (i) the Contracting Party is
entitled to terminate the Assigned Agreement for an event under Sections 16.3,
16.5, 16.6 or 16.7 of the Assigned Agreement (“Termination Event”), (ii) the
Contracting Party desires to terminate its obligations under the Assigned
Agreement, and (iii) notice(s) with respect to clauses (i) and (ii) shall have
been provided to the Collateral Agent by the Contracting Party as provided in
paragraph 3(b) above, then, and in any such case: the Collateral Agent may elect
to exercise its right to cure by providing, within thirty (30) days after the
receipt by it of the notices referred to in the preceding clause (iii), to the
Contracting Party, written notice stating that the Collateral Agent has elected
to exercise such right to cure (or cause to be cured), together with a written
statement of the Collateral Agent that it will promptly commence to cure (or
cause to be cured) all Termination Events susceptible of being cured (including,
as appropriate, by the payment of money damages), and that it will, during the
cure period, diligently attempt in good faith to complete (or cause to be
completed) the curing of, to the reasonable satisfaction of the Contracting
Party, all such Termination Events.  If the Contracting Party is entitled to
suspend performance of the Work for an event under Section 16.4 of the Assigned
Agreement (“Suspension Event”), the Contracting Party may, provided that notice
to the Collateral Agent shall have been provided to the Collateral Agent as
provided in paragraph 3(b) above, suspend performance of the Work in accordance
with the terms of the Assigned Agreement until such time as (a) the Borrower has
cured the Suspension Event or (b) the Collateral Agent has cured (or caused to
be cured) such Suspension Event in accordance with paragraph 3(d).  The
preceding sentence shall in no way limit any rights the Contracting Party may
otherwise have to terminate the Assigned Agreement, subject to the other
provisions of this Consent.  Notwithstanding anything to the contrary in this
paragraph 3(c), in no event shall this paragraph 3(c) be interpreted to change
the Contracting Party’s rights to suspend performance of the Work under the
Assigned Agreement or terminate the Assigned Agreement, except to the extent of
the Collateral Agent’s right to effect a cure in accordance with paragraph 3(c)
for a Termination Event or Suspension Event and paragraph 3(d) for a Termination
Event.

 

d.                                      The Collateral Agent shall have a period
equal to forty-five (45) days in the event of default in payment of undisputed
amounts under Section 16.5 of the Assigned Agreement or ninety (90) days in
other cases, after the delivery of the notice by the Collateral Agent referred
to in paragraph 3(c) in which to cure the Termination Event(s) specified in such
notice; provided that if such cure of any non-payment default can only be
effected through a foreclosure on the Project (as defined in the Security
Agreement), then, provided that the Collateral Agent makes, and continues to
make, timely payment to the Contracting Party of all sums due under the Assigned
Agreement, and, subject to paragraph 3(f) hereof, shall either make current
payment to or provide the Contracting Party with assurance(s) of current payment
reasonably satisfactory to the Contracting Party of all reasonable delay and
incremental costs reasonably incurred by the Contracting Party thereafter, the
Collateral Agent shall have such additional reasonable period of time as is
necessary to effect such foreclosure.  Notwithstanding the foregoing, no such
cure of a payment shall be construed as an assumption by the Collateral Agent or
any Secured Party of any covenants, agreements or obligations of the Borrower
under or in respect of the Assigned Agreement.

 

e.                                       If, before the Collateral Agent shall
have cured any Termination Event

 

AA-4

--------------------------------------------------------------------------------


 

pursuant to paragraph 3(d), the Borrower shall have cured such Termination
Event, the Contracting Party promptly shall provide the Collateral Agent with
notice of such cure and the discontinuance of such Termination Event.

 

f.                                         In the event any delay and
incremental costs are due and payable to the Contracting Party under the terms
of this Consent, the Contracting Party shall take all reasonable steps necessary
to mitigate such delay and incremental costs.

 

g.                                      The Collateral Agent’s right to cure
Borrower defaults under the Assigned Agreement or otherwise take action on
behalf of the Borrower under this paragraph 3 shall not arise until after the
initial disbursement of the Secured Parties’ loans.

 

4.

a.                                       Notwithstanding any provision in the
Assigned Agreement to the contrary, in the event of the rejection or termination
of the Assigned Agreement by a receiver of the Borrower or otherwise pursuant to
bankruptcy or insolvency proceedings, then, provided that the Collateral Agent
shall have made payment to the Contracting Party of all sums due under the
Assigned Agreement and, subject to paragraph 3(f) hereof, shall either make
current payment to or provide the Contracting Party with assurance(s) of current
payment reasonably satisfactory to the Contracting Party of all reasonable delay
and incremental costs incurred by the Contracting Party during the period of
time required for the following activities, the Contracting Party will enter
into a new agreement with the Collateral Agent or, at the Collateral Agent’s
request, with the Collateral Agent’s nominee, for the remainder of the
originally scheduled term of the Assigned Agreement, effective as of the date of
such rejection, with substantially the same covenants, agreements, terms,
provisions and limitations as are contained in the Assigned Agreement; provided
that the Collateral Agent shall have made a request to the Contracting Party for
such new agreement within ninety (90) days after the date the Collateral Agent
receives notice from the Contracting Party of the rejection of the Assigned
Agreement and provided further that the Contracting Party shall have been
provided assurances of payment and security for payment reasonably satisfactory
to the Contracting Party.

 

b.                                      If the Collateral Agent or its nominee
is prohibited by any process or injunction issued by any court having
jurisdiction of any bankruptcy or insolvency proceeding involving the Borrower,
from continuing the Assigned Agreement in place of the Borrower or from
otherwise exercising any of its rights or remedies hereunder or under the
Security Agreement in respect of the Assigned Agreement, then, provided that the
Collateral Agent shall have made payment to the Contracting Party of all sums
due under the Assigned Agreement and, subject to paragraph 3(f) hereof, shall
either make current payment to or provide the Contracting Party with
assurance(s) of current payment reasonably satisfactory to the Contracting Party
of all reasonable delay and incremental costs incurred by the Contracting Party
thereafter, the times specified herein for the exercise by the Collateral Agent
of any right or benefit granted to it hereunder (including without limitation
the time period for the exercise of any cure rights granted hereunder) shall be
extended for the period of such prohibition; provided that the Collateral Agent
is diligently pursuing such rights or remedies (to the extent permitted) in such
bankruptcy or insolvency proceeding or otherwise.

 

AA-5

--------------------------------------------------------------------------------


 

c.                                       The Collateral Agent shall not take
action under this paragraph 4 until after the initial disbursement of the
Secured Parties’ loans.

 

5.                     Provided that an event of default by Borrower shall have
occurred and be continuing pursuant to the loan documents executed in accordance
with the Security Agreement, the Contracting Party agrees that the Collateral
Agent may (but shall not be obligated to) pursuant to the terms of the Security
Agreement assume, or cause any purchaser at any foreclosure sale or any assignee
or transferee under any instrument of assignment or transfer in lieu of
foreclosure to assume, all of the interests, rights and all of the obligations
of the Borrower thereafter arising under the Assigned Agreement, provided that
as conditions precedent to or concurrent with any such assignment or transfer,
(a) the Collateral Agent shall have made or caused to be made payment to the
Contracting Party of all sums due hereunder or under the Assigned Agreement,
and, subject to paragraph 3(f) hereof, all reasonable delay and incremental
costs incurred by the Contracting Party during the period of time preceding such
assignment or transfer, if any, and (b) the assuming party shall have executed
an agreement in writing to be bound by and to assume all of the obligations to
the Contracting Party arising or accruing thereunder from and after the date of
such assumption, and shall have provided the Contracting Party with assurances
of future payment and security for future payment reasonably satisfactory to the
Contracting Party.  If the interests, rights and obligations of the Borrower in
the Assigned Agreement shall be assumed, sold or transferred as provided herein,
then the Contracting Party shall continue to perform its obligations under the
Assigned Agreement in favor of the assuming party as if such party had
thereafter been named as the Borrower under the Assigned Agreement; provided
that if the Collateral Agent (or any entity acting on behalf of the Collateral
Agent or any of the other Secured Parties) assumes the Assigned Agreement as
provided above, such party shall not be liable for the performance of the
obligations thereunder except to the extent of all of its right, title and
interest in and to the Project (as defined in the Security Agreement). 
Notwithstanding any such assumption or disposition by the Collateral Agent, a
purchaser, an assignee or a transferee, the Borrower shall not be released or
discharged from and shall remain liable for any and all of its obligations to
the Contracting Party arising or accruing under the Assigned Agreement prior to
such assumption and the Contracting Party retains all rights under the Assigned
Agreement relating to any breach thereof by the Borrower or the assuming party. 
The Collateral Agent shall not take action under this paragraph 5 until after
the initial disbursement of the Secured Parties’ loans.

 

6.                     The Contracting Party shall make all payments due to the
Borrower under the Assigned Agreement to [                    ], acting as the
Collateral Agent to Account No. [                    ], ABA No.
[                    ].  All parties hereto agree that each payment by the
Contracting Party to the Collateral Agent of amounts due to the Borrower from
the Contracting Party under the Assigned Agreement shall satisfy the Contracting
Party’s corresponding payment obligation under the Assigned Agreement.

 

7.                     Except for Change Orders (as defined in the Assigned
Agreement), no amendment or modification of, or waiver by or consent of, the
Borrower in respect of, any provision of the Assigned Agreement shall be
effective unless the same shall be in writing, in accordance with the
requirements of the Assigned Agreement, prior written notice thereof shall have
been given to the Collateral Agent and the Collateral Agent shall have given its
consent.  No Change Order shall be effective unless the same shall be in
writing, in accordance with the requirements of the Assigned

 

AA-6

--------------------------------------------------------------------------------


 

Agreement, prior written notice thereof shall have been given to the Collateral
Agent and the Collateral Agent shall have given its consent, provided that (i)
in the case of any one Change Order, prior written notice to and consent by the
Collateral Agent is not required if such Change Order would result in an
increase in the Contract Price (as defined in the Assigned Agreement) in an
amount less than Five Million U.S. Dollars (U.S.$5,000,000) or (ii) in the case
of a Change Order in conjunction with other Change Orders, prior written notice
to and consent by the Collateral Agent of such Change Order is not required if
such Change Orders would in themselves result in an increase in the Contract
Price in an amount less than Fifteen Million U.S. Dollars (U.S.$15,000,000), and
provided further that the foregoing shall not impair any rights the Contracting
Party may have to any Change Order under the Assigned Agreement. This Consent
may be amended or modified only by an instrument in writing signed by the
Contracting Party, the Borrower and the Collateral Agent.

 

8.                     The Contracting Party shall deliver to the Collateral
Agent concurrently with the delivery thereof to the Borrower, a copy of the
following items if and when provided by the Contracting Party to the Borrower
pursuant to the Assigned Agreement: (a) notification prior to cancellation,
non-renewal or a material change in the insurance coverage required under the
terms of the Assigned Agreement; (b) notification of termination; (c)
notification of suspension of all of the Work; (d) notification of default by
the Borrower; (e) notification of claims, demands, actions or causes of actions
asserted against the Contracting Party for which the Borrower has
indemnification obligations; and (f) notification of request for arbitration.

 

9.                     The Contracting Party shall provide to the Collateral
Agent any information or documentation as reasonably requested by the Collateral
Agent in connection with the financing of the Borrower’s obligations under the
Assigned Agreement including, without limitation, the following: (a) an opinion
of counsel of Contracting Party customary for a project financing with respect
to the authorization, execution, delivery and enforceability, and other similar
issues, of the Assigned Agreement and this Consent; (b) a certificate of an
authorized officer of Contracting Party certifying that (i) all amounts due and
payable under the Assigned Agreement have been paid other than those amounts
payable in respect of the current invoice and (ii) no event or condition exists
to the Contracting Party’s current actual knowledge which constitutes a default
by the Borrower under the Assigned Agreement; and (c) a copy of a certificate of
good standing of, and payment of franchise taxes by, the Contracting Party
issued by the Secretary of State of Nevada.

 

10.               Notice to any party hereto shall be deemed to be delivered on
the earlier of: (a) the date of personal delivery and (b) if deposited in a
United States Postal Service depository, postage prepaid, registered or
certified mail, return receipt requested, addressed to such party at the address
indicated below (or at such other address as such party may have theretofore
specified by written notice delivered in accordance herewith), upon delivery or
refusal to accept delivery, in each case as evidenced by the return receipt:

 

AA-7

--------------------------------------------------------------------------------


 

The Collateral Agent:

 

HSBC Bank USA, National Association

 

 

452 Fifth Avenue

 

 

New York, NY 10018

 

 

Facsimile: [                    ]

 

 

Attn: [                            ]

 

 

 

The Borrower:

 

Sabine Pass LNG, L.P.

 

 

717 Texas Avenue, Suite 3100

 

 

Houston, Texas 77002

 

 

Facsimile: (713) 659-5459

 

 

Attn: Ed Lehotsky

 

 

 

 

 

with a copy to:

 

 

 

 

 

Sabine Pass LNG, L.P.

 

 

717 Texas Avenue, Suite 3100

 

 

Houston, Texas 77002

 

 

Facsimile: (713) 659-5459

 

 

Attn: General Counsel

 

 

 

The Contracting Party:

 

Bechtel Corporation

 

 

3000 Post Oak Boulevard

 

 

Houston, Texas 77056

 

 

Facsimile: (713) 253-1610

 

 

Attn: C. Asok Kumar

 

 

 

 

 

with a copy to:

 

 

 

 

 

Bechtel Corporation

 

 

3000 Post Oak Boulevard

 

 

Houston, Texas 77056

 

 

Facsimile: (713) 235-3945

 

 

Attn: Principal Counsel

 

11.               This Consent shall be binding upon and shall inure to the
benefit of the respective successors and permitted assigns of the Contracting
Party, the Borrower, the Collateral Agent and the Secured Parties (provided,
however, that the Contracting Party shall not assign or transfer it rights
hereunder without the prior written consent of the Collateral Agent).

 

12.               This Consent may be executed in one or more counterparts with
the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Consent shall become effective at such time as the Collateral
Agent shall have received counterparts hereof signed by all of the intended
parties hereto.

 

13.               For purposes of this Consent, the term “day” or “days” shall
mean calendar days unless otherwise defined herein.

 

AA-8

--------------------------------------------------------------------------------


 

14.               No failure on the part of any party or any of its agents to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege hereunder shall operate as a waiver thereof
(subject to any statute of limitations), and no single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right power or privilege.

 

15.               If any provision hereof is invalid and unenforceable in any
jurisdiction, then, to the fullest extent permitted by law, (a) the other
provisions hereof shall remain in full force and effect in such jurisdiction and
shall be liberally construed to carry out the intentions of the parties hereto
as nearly as may be possible and (b) the invalidity or unenforceability of any
provision hereof in any jurisdiction shall not affect the validity or
enforceability of such provision in any other jurisdiction.

 

16.               The agreements of the parties hereto are solely for the
benefit of the Contracting Party, the Borrower, the Collateral Agent and the
Secured Parties, and no Person (other than the parties hereto and the Secured
Parties and their successors and assigns permitted hereunder) shall have any
rights hereunder.

 

17.               This Consent shall terminate upon the indefeasible payment in
full of all amounts owed in connection with the Security Agreement.

 

18.               THIS CONSENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH THE LAW OF THE STATE OF NEW YORK. THE CONTRACTING PARTY, THE COLLATERAL
AGENT AND THE BORROWER HEREBY SUBMIT TO THE NONEXCLUSIVE JURISDICTION OF THE
UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK AND OF ANY
NEW YORK STATE COURT SITTING IN NEW YORK CITY FOR THE PURPOSES OF ALL LEGAL
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS CONSENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, EXCEPT FOR DISPUTES ARISING OUT OF OR RELATING TO THE
ASSIGNED AGREEMENT WHICH WILL CONTINUE TO BE GOVERNED EXCLUSIVELY BY ARTICLE 18
OF THE ASSIGNED AGREEMENT.  THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE
BORROWER IRREVOCABLY WAIVE, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

19.               EACH OF THE CONTRACTING PARTY, THE COLLATERAL AGENT AND THE
BORROWER HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS CONSENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

 

20.               NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, NONE
OF THE CONTRACTING PARTY, THE COLLATERAL AGENT, NOR THE BORROWER, SHALL BE
LIABLE UNDER THIS CONSENT, WHETHER IN CONTRACT,

 

AA-9

--------------------------------------------------------------------------------


 

WARRANTY, TORT (INCLUDING NEGLIGENCE), STRICT LIABILITY, PRODUCTS LIABILITY,
PROFESSIONAL LIABILITY, INDEMNITY, CONTRIBUTION, OR ANY OTHER CAUSE OF ACTION
FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL LOSSES OR DAMAGES, INCLUDING
LOSS OF PROFITS, LOSS OF USE, LOSS OF OPPORTUNITY, LOSS OF REVENUES, LOSS OF
FINANCING, LOSS OR INCREASE OF BONDING CAPACITY, COSTS OF OBTAINING OR
MAINTAINING FINANCING, LOSS OF GOODWILL, OR BUSINESS INTERRUPTION, OR DAMAGES OR
LOSSES FOR PRINCIPAL OFFICE EXPENSES INCLUDING COMPENSATION OF PERSONNEL
STATIONED THERE (“CONSEQUENTIAL DAMAGES”), AND THE CONTRACTING PARTY, THE
COLLATERAL AGENT, AND THE BORROWER DO HEREBY RELEASE EACH OTHER FROM ANY
LIABILITY FOR SUCH CONSEQUENTIAL DAMAGES; PROVIDED THAT THE EXCLUSION OF
LIABILITY SET FORTH IN THIS SECTION IS NOT INTENDED TO PRECLUDE RECOVERIES AS
PERMITTED PURSUANT TO SECTION 20.4 OF THE ASSIGNED AGREEMENT WITH RESPECT TO
OBLIGATIONS UNDER THE ASSIGNED AGREEMENT ONLY.

 

[Signature page follows.]

 

AA-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
officers to execute and deliver this Consent as of the                  day of
                                , 20    .

 

HSBC BANK USA, NATIONAL ASSOCIATION

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

BECHTEL CORPORATION

 

 

 

By:

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

Title:

 

 

 

 

 

 

 

ACKNOWLEDGED and AGREED

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

Name:

 

 

 

 

 

 

 

 

 

Title:

 

 

 

 

AA-11

--------------------------------------------------------------------------------


 

ATTACHMENT BB

 

FORM OF CONTRACTOR AND OWNER CONFIRMATIONS

 

BB-1

--------------------------------------------------------------------------------


 

SCHEDULE BB-1

 

FORM OF CONTRACTOR QUARTERLY CONFIRMATION

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: Ed Lehotsky

 

Re:                               Contractor Quarterly Confirmation

 

I confirm that Bechtel Corporation was in compliance with the covenants on its
credit facilities during the fiscal quarter ended
                                  , 200    .

 

As of the date of this confirmation and so far as I am aware, Bechtel
Corporation has kept its Books and Records in accordance with generally accepted
accounting principles and has the financial resources available to it such as to
enable Bechtel Corporation to continue to perform its obligations under the Lump
Sum Turnkey Agreement for the Engineering, Procurement and Construction of the
Sabine Pass LNG Receiving, Storage and Regasification Terminal dated December
18, 2004. This confirmation shall not be construed in any way such as to relieve
Sabine Pass LNG, L.P. from its obligations and liabilities under such Lump Sum
Turnkey Agreement.

 

This confirmation is prepared expressly and exclusively for the use and benefit
of Sabine Pass LNG, L.P. and its Lenders.

 

 

 

 

Signature and Title of Appropriate Senior Officer of Bechtel Corporation

 

 

 

Date

 

 

cc.                                 Sabine Pass LNG, L.P.
717 Texas Avenue, Suite 3100
Houston, Texas 77002
Attn: General Counsel

 

BB-2

--------------------------------------------------------------------------------


 

SCHEDULE BB-2

 

FORM OF OWNER MONTHLY CONFIRMATION

 

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: C. Asok Kumar

 

Re:                               Owner Monthly Confirmation

 

As of the date of this confirmation and so far as I am aware, Sabine Pass LNG,
L.P. has sufficient funds to continue to fulfill its payment obligations under
the Lump Sum Turnkey Agreement for the Engineering, Procurement and Construction
of the Sabine Pass LNG Receiving, Storage and Regasification Terminal dated
December 18, 2004, up to the date of the First Draw, and no event has come to
the attention of Sabine Pass LNG, L.P. which would materially and adversely
affect the continued availability of such funding.  This confirmation shall not
be construed in any way such as to relieve Bechtel Corporation from its
obligations and liabilities under such Lump Sum Turnkey Agreement.

 

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Corporation.

 

 

 

 

Signature and Title of Appropriate Senior Officer of Sabine Pass LNG, L.P.

 

 

 

Date

 

 

cc:                                 Bechtel Corporation
3000 Post Oak Boulevard
Houston, Texas 77056
Attn: Principal Counsel

 

BB-3

--------------------------------------------------------------------------------


 

SCHEDULE BB-3

 

FORM OF OWNER QUARTERLY CONFIRMATION

 

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Attn: C. Asok Kumar

 

Re:                               Owner Quarterly Confirmation

 

As of the date of this confirmation and so far as I am aware, Sabine Pass LNG,
L.P. has sufficient funds through itself or financing to continue to fulfill its
payment obligations under the Lump Sum Turnkey Agreement for the Engineering,
Procurement and Construction of the Sabine Pass LNG Receiving, Storage and
Regasification Terminal dated December 18, 2004, and no event has come to the
attention of Sabine Pass LNG, L.P. which would materially and adversely affect
the continued availability of such funding.  This confirmation shall not be
construed in any way such as to relieve Bechtel Corporation from its obligations
and liabilities under such Lump Sum Turnkey Agreement.

 

This confirmation is prepared expressly and exclusively for the use and benefit
of Bechtel Corporation.

 

 

 

 

Signature and Title of Appropriate Senior Officer of Sabine Pass LNG, L.P.

 

 

 

Date

 

 

cc:                                 Bechtel Corporation
3000 Post Oak Boulevard
Houston, Texas 77056
Attn: Principal Counsel

 

BB-4

--------------------------------------------------------------------------------


 

ATTACHMENT CC

 

INDEPENDENT ENGINEER ACTIVITIES

 

Owner has overall responsibility to coordinate the activities of Independent
Engineer, including but not limited to, (i) arranging visits to Contractor’s
offices and to the Site, (ii) forwarding relevant Project reports and
documentation to Independent Engineer, and (iii) transmitting comments and
feedback, if any, from Independent Engineer to Contractor.  Independent Engineer
shall comply with all Site safety programs in effect while on the Site.  With
respect to the activities of Independent Engineer, Owner is responsible for the
actions of Independent Engineer.

 

Independent Engineer shall not be entitled to issue any instruction or directive
to Contractor or any of its Subcontractors or Sub-subcontractors in connection
with performance of the Work.  Contractor shall reasonably cooperate with
Independent Engineer in the conduct of his or her duties in relation to the
Facility and the Work, including but not limited to, the activities of
Independent Engineer set forth below:

 

1.               Review all Drawings and Specifications provided by Contractor
to Owner.  Contractor shall provide to Independent Engineer a set of Record
Drawings and Specifications.

 

2.               Conduct quarterly Site visits, including:

 

a.               Evaluation of the progress of the Work against the Milestones
set forth in Attachment C, Schedule C-1 and the CPM Schedule;

 

b.              Observation of general standard of workmanship and performance
of spot checks of Contractor’s quality records;

 

c.               Review of Owner’s audits of Contractor’s quality system;

 

d.              Review of incurred and potential delays and proposed Recovery
Schedule, if any;

 

e.               Review of Contractor Permits obtained and assessment of
Contractor’s ability to obtain outstanding Contractor Permits;

 

f.                 Review and report on Contractor’s health, safety and
environmental compliance programs;

 

g.              Evaluation of lost time incidents, if any;

 

h.              Review of Contractor’s waste management and effluent discharge
practices; and

 

i.                  Assessment of Contractor’s implementation of socio-economic
and environmental offset programs required under the environmental impact
assessment report submitted for FERC approval.

 

3.               Verify Contractor’s achievement of each Milestone (including
achievement of RFCD, Substantial Completion and Final Completion).

 

CC-1

--------------------------------------------------------------------------------


 

4.               Review Monthly Progress Reports.

 

5.               Monitor and review Change Order requests.

 

6.               Monitor Performance Tests and confirm satisfaction of
Performance Guarantees.

 

7.               Review all necessary reports and data associated with the
pre-commissioning and commissioning of the Facility.

 

8.               Review Contractor’s proposed Performance Test plans and
procedures and confirm compliance with Performance Test criteria specified in
Attachment S, Applicable Codes and Standards, Applicable Law, Equipment
manufacturers’ recommendations, GECP, and loan documents with Lender.

 

9.               Witness Performance Tests, including:

 

a.               Observation of data collection procedures, instrumentation
calibration and operating and testing personnel during the Performance Tests;

 

b.              Verification of Performance Testing results and calculations
used to adjust for relevant conditions;

 

c.               Verification of compliance of operational and regulatory
requirements with Agreement requirements, as well as Permits;

 

d.              Random verification of proper operation of Equipment and
calibration of measurement and control systems;

 

e.               Verification that measurement and control systems have no
overrides;

 

f.                 Evaluation of compliance with Performance Guarantees and, if
applicable, calculation of Liquidated Damage payments;

 

g.              Review and comment to Owner on Contractor’s Performance Test
reports; and

 

h.              Verification of data collection and calculation procedures used
to adjust Performance Test results to the Performance Guarantee conditions set
forth in Attachment T of the Agreement.

 

10.         Verify that Punchlist items are complete in all material respects.

 

11.         Sign and submit the RFCD Completion Certificate, Substantial
Completion Certificate and the Final Completion Certificate confirming that all
conditions of RFCD, Substantial Completion and Final Completion, as the case may
be, have been achieved.

 

12.         Monitor completion of Punchlist items.

 

CC-2

--------------------------------------------------------------------------------


 

ATTACHMENT DD

 

FORM OF ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT (this “Escrow Agreement”) is entered into as of
[                      ], 2004 (the “Effective Date”) by and among SABINE PASS
LNG, L.P., a Delaware limited partnership (“Owner”), and BECHTEL CORPORATION, a
Nevada corporation, (“Contractor” and, together with Owner, each a “Party” and,
collectively, the “Parties”), and [NAME OF ESCROW AGENT], a [jurisdiction] State
bank with an office in [city], [          ] County, [          ] (“Escrow
Agent”). Capitalized terms used, but not otherwise defined, herein shall have
the respective meanings ascribed to such terms in the EPC Agreement (as defined
below).

 

W I T N E S S E T H :

 

WHEREAS, pursuant to the terms of the Lump Sum Turnkey Agreement for the
Engineering, Procurement and Construction of the Sabine Pass LNG Receiving,
Storage and Regasification Terminal, dated as of December 18, 2004, by and
between Owner and Contractor (the “EPC Agreement”), Contractor will provide
services for the engineering, procurement, construction, commissioning, start-up
and testing of the Facility; and

 

WHEREAS, pursuant to Section 18.4 of the EPC Agreement, Owner has the
obligation, in certain circumstances, to deliver the Escrow Funds (as defined
below) to be set aside in the Escrow Account pursuant to the terms of this
Escrow Agreement; and

 

WHEREAS, Owner and Contractor have mutually agreed upon and selected Escrow
Agent to serve as the escrow agent for the Escrow Funds subject to the terms and
conditions of this Escrow Agreement; and

 

WHEREAS, Escrow Agent is willing to serve in such capacity subject to the terms
and conditions of this Escrow Agreement.

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements contained herein, the Parties and Escrow Agent, intending to be
legally bound, agree as follows:

 

1.                                       Appointment of Escrow Agent.  Owner and
Contractor hereby appoint and designate [Name of Escrow Agent] as escrow agent
to receive, hold, administer, invest and disburse the Escrow Funds in accordance
with the terms of this Escrow Agreement.  Escrow Agent hereby accepts its
appointment as Escrow Agent and agrees to hold, administer, invest and disburse
the Escrow Funds in accordance with the terms of this Escrow Agreement.

 

2.                                       Delivery of the Escrow Funds.  Pursuant
to Section 18.4 of the EPC Agreement, Owner and Contractor have agreed that
Owner shall have the obligation in certain circumstances to deliver by wire
transfer to Escrow Agent certain sums to be held by Escrow Agent in accordance
with the terms of this Escrow Agreement (the “Escrow Funds”).  Subject to and in
accordance with the terms and conditions hereof, Escrow Agent agrees that it
shall receive, hold in escrow, invest and reinvest, and release or disburse the
Escrow Funds.  It is hereby expressly stipulated and agreed that all interest
and other earnings on the Escrow Funds shall be added to and become a part of
the Escrow Funds for all purposes, and that all losses resulting from the

 

DD-1

--------------------------------------------------------------------------------


 

investment or reinvestment thereof from time to time and any amounts which may
be charged thereto in accordance with Section 10 to compensate or reimburse
Escrow Agent from time to time for amounts owing to it hereunder shall from the
time of such loss or charge no longer constitute part of the Escrow Funds.

 

3.                                       Investment of the Escrow Funds.  Escrow
Agent shall invest and reinvest the Escrow Funds in short-term U.S. government
notes maturing within thirty (30) calendar days (“Days”), as determined by the
Escrow Agent.  It is understood and agreed that the Escrow Agent or its
affiliates are permitted to receive additional compensation that could be deemed
to be in the Escrow Agent’s economic self-interest for (i) serving as investment
advisor, administrator, shareholder servicing agent, custodian or sub-custodian
with respect to certain of the investments; (ii) using affiliates to effect
transactions in certain investments; and (iii) effecting transactions in
investments.

 

Receipt, disbursement, investment and reinvestment of the Escrow Funds shall be
confirmed by Escrow Agent within thirty (30) Days of such receipt, disbursement,
investment or reinvestment by an account statement delivered to the Parties by
Escrow Agent, and any discrepancies in any such account statement shall be noted
by the Parties to Escrow Agent within thirty (30) Days after receipt thereof. 
Failure to inform Escrow Agent in writing of any discrepancies in any such
account statement within said thirty (30)-Day period shall be presumed to
constitute confirmation of such account statement in its entirety.  For purposes
of this paragraph, each account statement shall be deemed to have been received
by the Party to whom directed on the earlier to occur of (i) actual receipt
thereof and (ii) three (3) Business Days after the deposit thereof in the United
States Mail, postage prepaid.  The term “Business Day” shall mean any day of the
year, excluding Saturday, Sunday and any other day on which banks are required
or authorized to close in Houston, Texas.

 

4.                                       Release of the Escrow Funds.  Escrow
Agent shall disburse the Escrow Funds to Owner or Contractor, or their assigned
representatives, only upon the following conditions and/or circumstances:

 

(a)                                  Escrow Agent shall disburse the Escrow
Funds, in whole or in part, as directed by Owner and Contractor in a notarized
writing in substantially the form of Exhibit 1, attached hereto (“Joint
Notice”), executed by authorized representatives of Owner and Contractor and
setting forth, at a minimum, (i) the amount of the Escrow Funds (plus accrued
interest) to be disbursed, (ii) the percentage allocation of the Escrow Funds
(plus accrued interest) to be disbursed between Owner and Contractor, and (iii)
the timing of when the disbursement shall occur; OR,

 

(b)                                 Escrow Agent shall disburse the Escrow
Funds, in whole or in part, as directed by Owner in a notarized writing
delivered to Escrow Agent (with a copy by facsimile and registered mail to
Contractor), in substantially the form of Exhibit 2, attached hereto (“Owner’s
Notice”), setting forth, at a minimum, (i) the amount of the Escrow Funds (plus
accrued interest) to be disbursed and (iii) the timing of when the disbursement
shall occur; provided that Contractor has not provided its objection in writing
to Escrow Agent (with a copy by facsimile and registered mail provided to Owner)
(“Objection Notice”) within sixty (60) Days of receipt of Owner’s Notice, such
Objection Notice setting forth in reasonable detail Contractor’s rationale for
objecting to the disbursement terms set forth in Owner’s Notice; OR

 

DD-2

--------------------------------------------------------------------------------


 

(c)                                  Escrow Agent shall disburse the Escrow
Funds, if any, upon Escrow Agent’s receipt of a court order or other legal and
binding directive (including but not limited to a binding order from an
arbitrator and any decision by an arbitration panel or arbitrator within the
scope of Section 18.2 of the EPC Agreement) requiring Escrow Agent to disburse
such Escrow Funds in accordance with the terms of such court order or directive,
irrespective of whether such court order or other legal and binding directive or
arbitration decision is subject to appeal or has been appealed.

 

5.                                       Interest.  Upon disbursement of the
Escrow Funds pursuant to Section 4 or hereof, any interest accrued on such
Escrow Funds shall be disbursed to Owner.

 

6.                                       Tax Matters.  Through execution of this
Escrow Agreement, Owner and Contractor hereby each provide Escrow Agent with
their respective taxpayer identification number documented on the signature page
of this Escrow Agreement.  Owner and Contractor shall provide Escrow Agent with
the taxpayer identification number(s) of any recipient, other than Escrow Agent,
of funds to be disbursed from the Escrow Funds.  Owner and Contractor understand
that the failure to provide such information as to any recipient may prevent or
delay disbursements from the Escrow Funds and may also result in the assessment
of a penalty and Escrow Agent’s being required to withhold tax on any interest
or other income earned on the Escrow Funds.  Any payments of income shall be
subject to applicable withholding regulations then in force in the United States
or any other jurisdiction, as applicable.  Solely for purposes of ensuring the
regular payment of taxes upon Escrow Funds, the Parties agree that Owner shall
be treated as the owner of the Escrow Funds for federal and state income tax
purposes and that Owner shall include in taxable income the earnings on the
Escrow Funds.

 

7.                                       Limited Liability of Escrow Agent.  In
performing its duties under this Escrow Agreement or upon the claimed failure to
perform its duties hereunder, Escrow Agent shall have no liability except for
Escrow Agent’s willful misconduct or gross negligence.  The Escrow Agent’s sole
responsibility shall be for the safekeeping and disbursement of the Escrow Funds
in accordance with the terms of this Escrow Agreement.  The Escrow Agent shall
have no implied duties or obligations and shall not be charged with knowledge or
notice of any fact or circumstance not specifically set forth herein or in any
notice given to it under this Escrow Agreement in accordance with Section 11
hereof.  The Escrow Agent shall be entitled to rely upon and shall be protected
in acting upon any request, instructions, statement or other instrument, not
only as to its due execution, validity and effectiveness, but also as to the
truth and accuracy of any information contained therein, which Escrow Agent
shall in good faith believe to be genuine, to have been signed or presented by
the Person or Parties purporting to sign the same and to conform to the
provisions of this Escrow Agreement.  In no event shall Escrow Agent be liable
for incidental, indirect, special, consequential or punitive damages.  The
Escrow Agent shall not be obligated to take any legal action or to commence any
proceeding in connection with the Escrow Funds or to appear in, prosecute or
defend any such legal action or proceedings.  The Escrow Agent may consult legal
counsel selected by it in the event of any dispute or question as to the
construction of any of the provisions hereof or of any other agreement or of its
duties hereunder, and shall incur no liability and shall be fully protected from
any liability whatsoever in acting in accordance with the opinion or instruction
of such counsel.  Owner and Contractor, jointly and severally, shall promptly
pay, upon demand (in accordance

 

DD-3

--------------------------------------------------------------------------------


 

with the procedures set forth in Section 10 hereof), the reasonable fees and
expenses of any such counsel; provided, however, Owner and Contractor agree that
such fees and expenses shall be borne equally between Owner and Contractor.  The
Escrow Agent shall have no obligations or responsibilities in connection with
the EPC Agreement, or any other agreement between the Parties, other than this
Escrow Agreement.

 

8.                                       Right of Interpleader.  Should any
controversy arise involving the Parties and Escrow Agent, or any of them or any
other person, firm or entity with respect to this Escrow Agreement or the Escrow
Funds, or should a substitute escrow agent fail to be designated as provided in
Section 14 hereof, or if Escrow Agent should be in doubt as to what action to
take, Escrow Agent shall have the right, but not the obligation, either to (i)
withhold delivery of the Escrow Funds until the controversy is resolved, the
conflicting demands are withdrawn or its doubt is resolved or (ii) institute a
petition for interpleader in a court in Harris County, Texas to determine the
rights of the Parties and Escrow Agent.  Should a petition for interpleader be
instituted, or should Escrow Agent be threatened with litigation or become
involved in litigation in any manner whatsoever in connection with this Escrow
Agreement or the Escrow Funds, Owner and Contractor hereby jointly and severally
agree to reimburse Escrow Agent for its reasonable attorneys’ fees and any and
all other reasonable expenses, losses, costs and damages incurred by Escrow
Agent in connection with or resulting from such threatened or actual litigation
prior to any disbursement hereunder, except to the extent that any such expense,
loss, cost or damage results from the willful misconduct or gross negligence of
Escrow Agent.

 

9.                                       Exculpation of Escrow Agent.  It is
agreed that the duties of Escrow Agent are herein specifically provided and are
purely ministerial in nature, and that Escrow Agent shall incur no liability
whatsoever except for its willful misconduct or gross negligence, so long as
Escrow Agent is acting in good faith.  The Parties do hereby release Escrow
Agent from any liability for any error or judgment or for any act done or
omitted to be done by Escrow Agent in good faith performance of its duties
hereunder and do each, jointly and severally, indemnify Escrow Agent against,
and agree to hold harmless, save and defend Escrow Agent from, any costs,
liabilities, and expenses incurred by Escrow Agent in serving as Escrow Agent
hereunder and in faithfully discharging its duties and obligations hereunder.

 

10.                                 Compensation and Reimbursement of Expenses. 
The Parties shall compensate Escrow Agent for its services hereunder in
accordance with Exhibit 3 attached hereto and, in addition, shall reimburse
Escrow Agent for all of its reasonable out-of-pocket expenses incurred in the
performance of its duties and enforcement of its rights hereunder and otherwise
in connection with the preparation, operation, administration and enforcement of
this Escrow Agreement, including, without limitation, attorneys’ fees, brokerage
costs and related expenses incurred by Escrow Agent (collectively, the “Fees”). 
All of the compensation and reimbursement obligations set forth in this Section
10 shall be payable within ten (10) Business Days following the Parties’ receipt
of notice from Escrow Agent that such payment should be made.  The Parties agree
that the Fees shall be borne equally by the Parties and the Fees may be deducted
from the Escrow Funds.  Solely in the event and to the extent that the Parties
shall have failed to provide payment to Escrow Agent within the ten (10)
Business Day period set forth in the preceding sentence, Escrow Agent is
authorized to disburse to itself from the Escrow Funds the amount(s) not paid,
subject to Escrow Agent’s restoration of such payment to the Escrow

 

DD-4

--------------------------------------------------------------------------------


 

Funds should the applicable payment be later received by Escrow Agent.

 

11.                                 Notices.  All notices, communications and
deliveries under this Escrow Agreement will be made in writing signed by or on
behalf of the party making the same, will specify the Section under this Escrow
Agreement pursuant to which it is given or being made, and will be delivered (i)
by facsimile, (ii) by personal delivery or (iii) by express air courier, return
receipt requested (with evidence of delivery and postage and other fees prepaid)
as follows:

 

If to Escrow Agent:

 

[Name of Escrow Agent]

[Address]

Attn:  [                                                                ]

Facsimile:  [                                                        ]

Telephone No.:  [                                               ]

 

If to Owner:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: Ed Lehotsky

 

with a copy to:

 

Sabine Pass LNG, L.P.

717 Texas Avenue, Suite 3100

Houston, Texas 77002

Facsimile: (713) 659-5459

Attn: General Counsel

 

If to Contractor:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

Facsimile: (713) 253-1610

Attn: C. Asok Kumar

 

with a copy to:

 

Bechtel Corporation

3000 Post Oak Boulevard

Houston, Texas 77056

 

DD-5

--------------------------------------------------------------------------------


 

Facsimile: (713) 235-3945

Attn: Principal Counsel

 

Except to the extent otherwise provided in the second paragraph of Section 3
herein, delivery of any communication given in accordance herewith shall be
effective only upon actual receipt thereof by the party or parties to whom such
communication is directed.  The Parties or Escrow Agent may change the address
to which communications hereunder are to be directed by giving written notice to
the other parties hereto in the manner provided in this Section 11. All
signatures of the parties to this Escrow Agreement may be transmitted by
facsimile, and such facsimile will, for all purposes, be deemed to be the
original signature of such party whose signature it reproduces, and will be
binding upon such party.

 

12.                                 Authorization.  Each Party to this
Agreement, on behalf of itself and the Escrow Agent, on behalf of itself,
acknowledges and represents that the signatories for each Party and the Escrow
Agent to this Escrow Agreement have the requisite authorization to bind the
Parties and Escrow Agent hereto.

 

13.                                 Choice of Laws; Cumulative Rights.  This
Escrow Agreement shall be governed by, and construed in accordance with, the
laws of the state of Texas, without giving effect to the principles thereof
relating to conflicts of law.  All of Escrow Agent’s rights hereunder are
cumulative of any other rights it may have at law, in equity or otherwise.  The
Parties and Escrow Agent agree that the forum for resolution of any dispute
arising under this Escrow Agreement shall be in a court in Harris County, Texas.

 

14.                                 Resignation or Removal of Escrow Agent. 
Escrow Agent may resign from the performance of its duties hereunder at any time
by providing thirty (30) Days’ prior written notice to Owner and Contractor or
may be removed, with or without cause, by Owner and Contractor, acting jointly,
at any time by providing thirty (30) Days’ prior written notice to Escrow
Agent.  Such resignation or removal shall take effect upon the appointment of a
successor escrow agent as provided herein.  Upon any such notice of resignation
or removal, Owner and Contractor, acting jointly, shall appoint a successor
escrow agent hereunder, which shall be a commercial bank, trust company or other
financial institution with a combined capital and surplus in excess of
$100,000,000, unless otherwise agreed by Owner and Contractor as evidenced by
written instructions executed by Owner and Contractor.  Upon the acceptance in
writing of any appointment as Escrow Agent hereunder by a successor escrow
agent: (i) the retiring Escrow Agent shall deliver the Escrow Funds to the
successor escrow agent, (ii) such successor escrow agent shall thereupon succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Escrow Agent, and (iii) the retiring Escrow Agent shall be discharged
from its duties and obligations under this Escrow Agreement, but shall not be
discharged from any liability for actions taken as Escrow Agent hereunder prior
to such succession.  After any retiring Escrow Agent’s resignation or removal,
the provisions of this Escrow Agreement shall inure to its benefit as to any
actions taken or omitted to be taken by it while it was Escrow Agent under this
Escrow Agreement.  If Owner and Contractor fail to designate a substitute escrow
agent within ten (10) Business Days after receiving a notice of Escrow Agent’s
resignation or delivering to Escrow Agent a notice of removal, Escrow Agent may
institute a petition for interpleader.  Escrow Agent’s sole responsibility after
such ten (10)

 

DD-6

--------------------------------------------------------------------------------


 

Business Day notice period expires shall be to hold the Escrow Funds (without
any obligation to reinvest the same) and to deliver the same to a designated
substitute escrow agent, if any, or in accordance with the directions of a final
order or judgment of a court of competent jurisdiction, at which time of
delivery Escrow Agent’s obligations hereunder shall cease and terminate.

 

15.                                 Assignment.  This Escrow Agreement shall not
be assigned without the prior written consent of the non-assigning party hereto,
except Owner may assign this Escrow Agreement, in whole or in part, to any of
its Affiliates or Lender without Contractor’s or Escrow Agent’s consent.  When
duly assigned in accordance with the foregoing, this Escrow Agreement shall be
binding upon and shall inure to the benefit of the assignee; provided that any
assignment by a party pursuant to this Section 15 shall not relieve such
assigning party of any of its obligations under this Escrow Agreement.  Any
assignment not in accordance with this Section 15 shall be void and without
force or effect, and any attempt to assign this Escrow Agreement in violation of
this provision shall grant the non-assigning party the right, but not the
obligation, to terminate this Escrow Agreement at its option for default.

 

16.                                 Severability.  If one or more of the
provisions hereof shall for any reason be held to be invalid, illegal or
unenforceable in any respect under applicable law, such invalidity, illegality
or unenforceability shall not affect any other provisions hereof, and this
Escrow Agreement shall be construed as if such invalid, illegal or unenforceable
provision had never been contained herein, and the remaining provisions hereof
shall be given full force and effect.

 

17.                                 Termination.  This Escrow Agreement shall
terminate upon the disbursement, in accordance with Sections 4, 8 or 14 hereof,
of the Escrow Funds in full; provided, however, that in the event all Fees
required to be paid to Escrow Agent hereunder are not fully and finally paid
prior to termination, the provisions of Section 10 hereof shall survive the
termination hereof and, provided further, that the last sentence of Section 8
hereof and the provisions of Section 9 hereof shall, in any event, survive the
termination hereof.

 

18.                                 General.  The section headings contained in
this Escrow Agreement are for reference purposes only and shall not affect in
any way the meaning or interpretation of this Escrow Agreement.  This Escrow
Agreement and any affidavit, certificate, instrument, agreement or other
document required to be provided hereunder may be executed in two (2) or more
counterparts, each of which shall be deemed an original instrument, but all of
which taken together shall constitute one and the same instrument.  Unless the
context shall otherwise require, the singular shall include the plural and
vice-versa, and each pronoun in any gender shall include all other genders.  The
terms and provisions of this Escrow Agreement constitute the entire agreement
among the Parties and Escrow Agent in respect of the subject matter hereof, and
neither the Parties nor Escrow Agent has relied on any representations or
agreements of the other, except as specifically set forth in this Escrow
Agreement.  This Escrow Agreement or any provision hereof may be amended,
modified, waived or terminated only by written instrument duly signed by the
Parties and Escrow Agent.  This Escrow Agreement shall inure to the benefit of,
and be binding upon, the Parties and Escrow Agent and their respective heirs,
devisees, executors, administrators, personal representatives, successors,
trustees, receivers and permitted assigns.  This Escrow Agreement is for the
sole and exclusive benefit of the Parties and Escrow Agent, and nothing in this
Escrow Agreement, express or implied, is intended to confer or shall

 

DD-7

--------------------------------------------------------------------------------


 

be construed as conferring upon any other person any rights, remedies or any
other type or types of benefits.

 

[Signature Page Follows]

 

DD-8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Escrow Agreement to be
effective as of the Effective Date.

 

 

Owner:

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By: Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Tax Identification #:

 

 

 

 

 

 

 

 

 

Contractor:

 

 

 

 

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

Tax Identification #:

 

 

 

 

 

 

 

 

 

 

Escrow Agent:

 

 

 

 

 

[NAME OF ESCROW AGENT]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

DD-9

--------------------------------------------------------------------------------


 

Exhibit 1

 

Form of Joint Notice

 

[Date]

 

[Name of Escrow Agent]

[Address]

Attn:  [                                           ]

 

Re:                               Escrow Agreement, dated [                ],
2004, by and among Sabine Pass LNG, L.P. (“Owner”), Bechtel Corporation
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

 

Dear [              ]:

 

Pursuant to Section 4(a) of the Escrow Agreement, Owner and Contractor hereby
certify that [$U.S.                    ] of the Escrow Funds (the “Released
Escrow Funds”), plus any accrued interest thereon, should be released from the
Escrow Account and disbursed to [Owner/Contractor/Owner and Contractor], as set
forth below.  Capitalized terms used, but not otherwise defined, herein shall
have the respective meanings ascribed to such terms in the Escrow Agreement.

 

Owner and Contractor hereby direct Escrow Agent to release and disburse such
Released Escrow Funds by wire transfer in immediately available funds, within
[    ] ([    ]) Days of receipt of this notice, as follows: [(i)] [$U.S.
                          ] of the Released Escrowed Funds, plus accrued
interest thereon, to [                    ] to the following account [list
account information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number] [; and (ii) [$U.S.
                          ] of the Released Escrowed Funds, plus accrued
interest thereon, to [                    ] to the following account [list
account information including name of recipient, name of recipient’s financial
institution, account number, and ABA routing number].]

 

This Joint Notice may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which taken together shall constitute
one and the same Joint Notice.  A facsimile or photocopy of any signature shall
have the same force and effect as an original.  This Joint Notice shall be
effective as of the date first written above once the counterparts of the Joint
Notice have been signed and delivered by all the parties set forth below.

 

 

Very truly yours,

 

 

 

Owner:

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

 

 

Contractor

 

 

 

 

 

BECHTEL CORPORATION

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

cc:                                 [                                ]

 

DD-10

--------------------------------------------------------------------------------


 

State of [                      ]

County of [                  ]

 

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

Commission expires:

 

 

 

 

 

 

Notary Public’s signature

 

 

 

 

 

(Notary stamp or seal)

 

 

 

DD-11

--------------------------------------------------------------------------------


 

Exhibit 2

 

Form of Owner’s Notice

 

[Date]

 

[Name of Escrow Agent]

[Address]

Attn:  [                                         ]

 

Re:                               Escrow Agreement, dated [                ],
20[    ], by and among Sabine Pass LNG, L.P. (“Owner”), Bechtel Corporation
(“Contractor”) and [Name of Escrow Agent] (“Escrow Agent”) (the “Escrow
Agreement”)

 

Dear [              ]:

 

Pursuant to Section 4(b) of the Escrow Agreement, Owner hereby certifies that
[$U.S.                    ] of the Escrow Funds (the “Released Escrow Funds”),
plus any accrued interest thereon, should be released from the Escrow Account
and disbursed to [Owner] [Name of Other Recipient], as set forth below. 
Capitalized terms used, but not otherwise defined, herein shall have the
respective meanings ascribed to such terms in the Escrow Agreement.

 

Owner hereby directs Escrow Agent to release and disburse such Released Escrowed
Funds, plus accrued interest thereon, by wire transfer in immediately available
funds, within [    ] ([    ]) days of receipt of this notice, as follows
(provided that Escrow Agent has not received, within sixty (60) Days of receipt
of this notice, written notice from Contractor of its objection to the terms of
this notice):

 

Sabine Pass LNG, L.P.

[Name of Financial Institution]

[City, State]

Account No.: [                                                 ]

ABA Routing No.: [                                        ]

Amount: U.S.$[                              ]

 

 

 

Very truly yours,

 

 

 

Owner:

 

 

 

SABINE PASS LNG, L.P.

 

 

 

 

By:  Sabine Pass LNG-LP, Inc., its General Partner

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

cc:

Bechtel Corporation

 

3000 Post Oak Boulevard

 

Houston, Texas 77056

 

Attn: [                                   ]

 

DD-12

--------------------------------------------------------------------------------


 

State of [                             ]

County of [                         ]

 

This instrument was acknowledged before me on [Date] by [Name of Officer],
[Title of Officer] of [Name of entity acknowledging], a [jurisdiction] [type of
entity], on behalf of said [type of entity].

 

 

Commission expires:

 

 

 

 

 

 

Notary Public’s signature

 

 

 

 

 

(Notary stamp or seal)

 

 

 

DD-13

--------------------------------------------------------------------------------


 

Exhibit 3

 

Fee Schedule

 

 

[To come]

 

DD-14

--------------------------------------------------------------------------------


 

ATTACHMENT EE

 

STAINLESS STEEL ADJUSTMENT, TANK SUBCONTRACT MATERIALS
ADJUSTMENT, MARINE LOADING ARM ADJUSTMENT AND BOG
COMPRESSOR ADJUSTMENT

 

1.                          STAINLESS STEEL ADJUSTMENT

 


1.1                   STAINLESS STEEL ADJUSTMENT

 

The Stainless Steel Adjustment, which is used to account for the changes in
commodity pricing of 304L stainless steel pipe, fittings and flanges as
described in Section 7.1D of the Agreement, shall be determined in accordance
with this Section 1.  All calculations shall be rounded to four (4) decimal
places.

 

1.2                   Step 1, Determine Base Metal Price at NTP

 

Nibase =                                nickel base metal price

 

Crbase =                               chromium base metal price

 

Febase =                              iron base metal price

 

The above Nibase, Crbase and Febase shall be as published by North American
Stainless at website http://www.northamericanstainless.com, using the commercial
information/flat alloy surcharge and the averages cited for two (2) Months prior
to NTP.   For example, if the NTP is given in March 2005, the Monthly average
for January 2005 shall be used.

 

1.3                   Step 2, Calculate Alloy Surcharge for Pipe “Pipesch” at
NTP

 

Pipesch = 0.096*(Nibase – 2.0) + 0.216*(Crbase – 0.35) + 0.8388*(Febase –
0.0625)

 

1.4                   Step 3, Determine Base Price for Pipe at NTP

 

The base price for stainless pipe at NTP (“Pipebase”) shall be the pricing index
“Stainless Steel Pipe & Tube – 4-1/2 in. to 16 in.” for the Month in which the
NTP is issued, as specified in the pricing index database maintained by Preston
Pipe & Tube Report, expressed in U.S. Dollars per lb.

 

1.5                   Step 4, Determine Piping Component of Adjustment

 

PipeNTP = U.S.$10,860,880*[((Pipesch + Pipebase)/1.4635) – 1]

 

1.6                   Step 5, Calculate Alloy Surcharge for Fittings at NTP

 

Ftgsch = 1.0836* Pipesch

1.7                   Step 6, Determine Fitting Component of Adjustment

 

FtgNTP = U.S.$3,100,000*[((Ftgsch + Pipebase)/1.4938) - 1]

 

1.8                   Step 7, Calculate Stainless Steel Adjustment

 

In accordance with Section 7.1D of the Agreement, the Contract Price shall be
adjusted by the Stainless Steel Adjustment (“SSadj”), which shall be determined
as follows:

 

EE-1

--------------------------------------------------------------------------------


 

SSadj (in U.S.$) = PipeNTP + FtgNTP

 

The Stainless Steel Adjustment shall be paid as an adjustment to the applicable
Milestone(s) in Schedule C-1.

 

2.                          MARINE LOADING ARM ADJUSTMENT AND BOG COMPRESSOR
ADJUSTMENT

 


2.1                   INTRODUCTION

 

The Marine Loading Arm Adjustment (“Armadj”) and BOG Compressor Adjustment
(“BOGadj”), which are used to take into account currency fluctuations, shall be
determined in accordance with this Section 2.  All calculations shall be rounded
to four (4) decimal places. All currency exchange rates shall be determined
using FxConverter on website http://www.oanda.com/convert/classic

 

In accordance with Section 7.1F of the Agreement, the Contract Price shall be
adjusted by the Marine Loading Arm Adjustment, which shall be determined as
follows:

 

Armadj (in U.S.$) = U.S.$6,289,705 * ((0.79177/EuroNTP) - 1)

 

Where:

 

EuroNTP  = The currency exchange rate for Euros compared to U.S.$ (Euro/U.S.$),
defined as the Interbank rate, median price (ask) for the Day of the Notice to
Proceed.

 

In accordance with Section 7.1G of the Agreement, the Contract Price shall be
adjusted by the BOG Compressor Adjustment, which shall be determined as follows:

 

BOGadj (in U.S.$) = U.S.$8,314,332 * ((107.35/YenNTP) - 1)

 

Where:

 

YenNTP = The currency exchange rate for Japanese Yen compared to U.S.$
(Yen/U.S.$) defined as the Interbank rate, median price (ask) for the Day of the
Notice to Proceed.

 

3.                          TANK SUBCONTRACT MATERIALS ADJUSTMENT

 

3.1                   Exercise Date

 

The Tank Subcontract Materials Adjustment, which is used to account for changes
in commodity pricing of certain materials used in the Tanks, shall be determined
in accordance with this Section 3.

 

The date for determining the Tank Subcontract Materials Adjustment shall be the
“Exercise Date,” which is the Day that Owner gives Contractor written notice
that Owner wants to set the date for determining the Tank Subcontract Materials
Adjustment.  The Exercise Date shall be no later than thirty (30) Days before
the material will be ordered, as advised in writing by the Tank Subcontractor
through Contractor.

 

The “Trended Purchasing Magazine Business Information Center Price Index” shall
be the best fit linear regression straight line of the values of the each of the
applicable

 

EE-2

--------------------------------------------------------------------------------


 

Purchasing Magazine Business Information Center Price Indices defined in
Sections 3.3 through 3.8 below from October 2004 for each Month through the
latest information available on the Exercise Date.

 

3.2                   Adjustment for 9% Nickel Steel Materials (“9Niadj”)

 

9Niadj = U.S.$4,644*((0.09 * N1) -1209.6)

 

Where “N1” is the price of nickel (in U.S.$/metric ton), as published in the
Wall Street Journal on the Day of the Exercise Date

 

3.3                   Adjustment for Rebar and Anchors (“Rebaradj”)

 

Rebaradj = U.S.$885,639*((R1/520) - 1)

 

Where “R1”is the Trended Purchasing Magazine Business Information Center Price
Index for Steel, reinforcing bar (PURPRI50D208) at the Exercise Date.

 

3.4                   Adjustment for Tank Stainless Steel (“TankSSadj”)

 

TankSSadj = U.S.$729,942*[((S1+SSC1)/3480) - 1]

 

Where:

 

S1  =                           the Trended Purchasing Magazine Business
Information Center Price Index for Stainless steel, hot rolled plate
(PURPRI50D210), for the [Month] of the Exercise Date; and

 

SSC1 = the current Allegheny Ludlum Raw Material Surcharge for 304/304L
Stainless Steel, as published on website http://www.alleghenyludlum.com, for the
Month of the Exercise Date

 

3.5                   Adjustment for Aluminum Materials (“Aladj”)

 

Aladj = U.S.$1,577,315*((Al1/137) - 1)

 

Where “Al1” is the Trended Purchasing Magazine Business Information Center Price
Index for Aluminum, grade 3003 common alloy sheet (PURPRI50D303), for the
[Month] of the Exercise Date.

 

3.6                   Adjustment for Carbon Steel Materials (“CSadj”)

 

CSadj = U.S.$16,648,373*((CS1/744) - 1)

 

Where “CS1” is the Trended Purchasing Magazine Business Information Center Price
Index for Steel, hot rolled plate (PURPRI50D204) for the [Month] of the Exercise
Date.

 

3.7                   Adjustment for Structural Steel Materials (“STadj”)

 

STadj = U.S.$7,669,977*((ST1/574) - 1)

 

Where “ST1” is the Trended Purchasing Magazine Business Information Center Price
Index for Steel, wide-flange beams (PURPRI50D206) for the [Month] of the
Exercise Date.

 

3.8                   Adjustment for Piping and Valves (“PVadj”)

 

PVadj = U.S.$7,642,495*[((S1+SSC1) / 3480) -1]

 

EE-3

--------------------------------------------------------------------------------


 

Where S1 and SSC1 are as specified in Section 3.4 above.

 

3.9                   Tank Subcontract Materials Adjustment

 

In accordance with Section 7.1E, the Contract Price shall be adjusted by the
Tank Subcontract Materials Adjustment (“Tankadj”), which shall be determined as
follows:

 

Tankadj (in U.S.$) = Rebaradj + 9Niadj + TankSSadj + Aladj + CSadj + STadj +
PVadj

 

The Parties agree that the commodity pricing methodology set forth in this
Section 3 for materials used in the Tanks is subject to change in the course of
Contractor’s selection of the Tank Subcontractor, and any change in such pricing
methodology shall be done by Change Order.

 

EE-4

--------------------------------------------------------------------------------